Exhibit 10.1

 

EXECUTION VERSION

 

 

SIXTH AMENDED AND RESTATED CREDIT AGREEMENT

 

dated as of

 

July 31, 2014

 

between

 

SINCLAIR TELEVISION GROUP, INC.

 

The GUARANTORS Party Hereto

 

The LENDERS Party Hereto

 

JPMORGAN CHASE BANK, N.A.,
as Administrative Agent

 

--------------------------------------------------------------------------------

 

RBC CAPITAL MARKETS, LLC(1),
as Lead Arranger and Lead Bookrunner

 

J.P. MORGAN SECURITIES LLC, WELLS FARGO SECURITIES, LLC and
DEUTSCHE BANK SECURITIES INC.,
as Joint Lead Arrangers and Joint Bookrunners

 

SUNTRUST ROBINSON HUMPHREY, INC. and THE BANK OF TOKYO-MITSUBISHI-UFJ, LTD.,

as Co-Senior Arrangers

 

BANK OF AMERICA, NA.,
as Co-Arranger

 

ROYAL BANK OF CANADA,
as Syndication Agent

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, SUNTRUST BANK and
DEUTSCHE BANK SECURITIES INC.,
as Co-Documentation Agents

 

 

--------------------------------------------------------------------------------

(1)                                 RBC Capital Markets is a brand name for the
capital markets activities of Royal Bank of Canada and its affiliates.

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

ARTICLE I DEFINITIONS

1

SECTION 1.01

Defined Terms

1

SECTION 1.02

Classification of Loans and Borrowings

38

SECTION 1.03

Call Letters for Stations

38

SECTION 1.04

Terms Generally

38

SECTION 1.05

Accounting Terms; GAAP

38

 

 

 

ARTICLE II THE CREDITS

40

SECTION 2.01

The Credits

40

SECTION 2.02

Loans and Borrowings

43

SECTION 2.03

Requests for Borrowings

43

SECTION 2.04

Letters of Credit

44

SECTION 2.05

Funding of Borrowings

48

SECTION 2.06

Interest Elections

48

SECTION 2.07

Termination and Reduction of the Commitments

50

SECTION 2.08

Repayment of Loans; Evidence of Debt

50

SECTION 2.09

Prepayment of Loans

54

SECTION 2.10

Fees

56

SECTION 2.11

Interest

57

SECTION 2.12

Alternate Rate of Interest

58

SECTION 2.13

Increased Costs

58

SECTION 2.14

Break Funding Payments

59

SECTION 2.15

Taxes

60

SECTION 2.16

Payments Generally; Pro Rata Treatment; Sharing of Set-offs

61

SECTION 2.17

Mitigation Obligations; Replacement of Lenders

63

SECTION 2.18

Defaulting Lender

63

SECTION 2.19

Extensions of Term Loans and Revolving Commitments

64

SECTION 2.20

Conversion of Tranche A Term Loans to Revolving Commitments.

66

SECTION 2.21

Voluntary Discounted Prepayments.

66

 

 

 

ARTICLE III GUARANTEE

68

SECTION 3.01

The Guarantee

68

SECTION 3.02

Obligations Unconditional

68

SECTION 3.03

Reinstatement

69

SECTION 3.04

Subrogation

69

SECTION 3.05

Remedies

69

SECTION 3.06

Instrument for the Payment of Money

69

SECTION 3.07

Continuing Guarantee

69

SECTION 3.08

Rights of Contribution

69

SECTION 3.09

General Limitation on Guarantee Obligations

70

SECTION 3.10

Keepwell

70

 

 

 

ARTICLE IV REPRESENTATIONS AND WARRANTIES

71

SECTION 4.01

Organization; Powers

71

SECTION 4.02

Authorization; Enforceability

71

SECTION 4.03

Governmental Approvals; No Conflicts

71

 

i

--------------------------------------------------------------------------------


 

SECTION 4.04

Financial Condition; Material Adverse Change

71

SECTION 4.05

Properties

72

SECTION 4.06

Litigation and Environmental Matters

72

SECTION 4.07

Compliance with Laws and Agreements

74

SECTION 4.08

Investment Company Status

74

SECTION 4.09

Taxes

74

SECTION 4.10

ERISA

75

SECTION 4.11

Disclosure

75

SECTION 4.12

Use of Credit

75

SECTION 4.13

Indebtedness and Liens

75

SECTION 4.14

Subsidiaries and Investments

75

SECTION 4.15

Broadcast Licenses

76

SECTION 4.16

Solvency

76

SECTION 4.17

Security Documents

77

SECTION 4.18

Real Property

77

SECTION 4.19

OFAC

77

 

 

 

ARTICLE V CONDITIONS

77

SECTION 5.01

Amendment and Restatement Effective Date

77

SECTION 5.02

Each Credit Event

80

SECTION 5.03

Each Incremental Loan

80

 

 

 

ARTICLE VI AFFIRMATIVE COVENANTS

81

SECTION 6.01

Financial Statements and Other Information

81

SECTION 6.02

Notices of Material Events

83

SECTION 6.03

Existence; Conduct of Business

84

SECTION 6.04

Payment of Obligations

84

SECTION 6.05

Maintenance of Properties; Insurance

84

SECTION 6.06

Books and Records; Inspection Rights

85

SECTION 6.07

Compliance with Laws and Contractual Obligations

85

SECTION 6.08

Use of Proceeds and Letters of Credit

85

SECTION 6.09

Non-Media Subsidiaries; Ownership of Subsidiaries; Unrestricted Subsidiaries

86

SECTION 6.10

Designated SBG Subsidiaries

87

SECTION 6.11

Collateral and Guarantee Requirement; Further Assurances

88

SECTION 6.12

Post-Effective Date Matters

89

 

 

 

ARTICLE VII NEGATIVE COVENANTS

89

SECTION 7.01

Indebtedness

90

SECTION 7.02

Liens

92

SECTION 7.03

Mergers, Consolidations, Etc.

94

SECTION 7.04

Acquisitions

95

SECTION 7.05

Dispositions

96

SECTION 7.06

Lines of Business

98

SECTION 7.07

Investments

98

SECTION 7.08

Restricted Payments

100

SECTION 7.09

Transactions with Affiliates

102

SECTION 7.10

Restrictive Agreements

103

SECTION 7.11

First Lien Indebtedness Ratio

103

SECTION 7.12

Certain Other Indebtedness

103

SECTION 7.13

Modifications of Certain Documents

103

SECTION 7.14

License Subsidiaries

104

 

ii

--------------------------------------------------------------------------------


 

SECTION 7.15

[Reserved]

104

SECTION 7.16

Limitation on Cure Rights

104

SECTION 7.17

Sale and Leaseback Transactions

105

SECTION 7.18

Covenants Applicable to Holding Company

105

SECTION 7.19

Hedging Agreements

105

 

 

 

ARTICLE VIII EVENTS OF DEFAULT

106

 

 

 

ARTICLE IX THE ADMINISTRATIVE AGENT

110

 

 

 

ARTICLE X MISCELLANEOUS

115

SECTION 10.01

Notices

115

SECTION 10.02

Waivers; Amendments

116

SECTION 10.03

Expenses; Indemnity; Damage Waiver

117

SECTION 10.04

Successors and Assigns

119

SECTION 10.05

Survival

122

SECTION 10.06

Counterparts; Integration; Effectiveness

122

SECTION 10.07

Severability

122

SECTION 10.08

Right of Setoff

122

SECTION 10.09

Governing Law; Jurisdiction; Consent to Service of Process

122

SECTION 10.10

WAIVER OF JURY TRIAL

123

SECTION 10.11

Headings

123

SECTION 10.12

Confidentiality

123

SECTION 10.13

Cure of Defaults by the Administrative Agent or the Lenders

124

SECTION 10.14

USA PATRIOT Act

124

SECTION 10.15

Effect of Amendment and Restatement

125

 

iii

--------------------------------------------------------------------------------


 

SCHEDULE 1.01(a)

-

Revolving Commitments

SCHEDULE 1.01(b)

-

Term Loan Commitments

SCHEDULE 1.01(c)

-

Contract Stations

SCHEDULE 1.01(d)

-

Non-Television Entity Notes

SCHEDULE 1.01(e)

-

Owned Stations

SCHEDULE 2.04(a)

-

Existing Letters of Credit

SCHEDULE 4.01

-

Organization; Powers

SCHEDULE 4.06(a)

-

Litigation

SCHEDULE 4.06(b)

-

Environmental Matters

SCHEDULE 4.13(b)

-

Existing Liens

SCHEDULE 4.14(a)

-

Subsidiaries

SCHEDULE 4.14(b)

-

Existing Investments

SCHEDULE 4.15

-

Broadcast Licenses

SCHEDULE 4.17

-

Filing Offices

SCHEDULE 7.01(b)

-

Existing Indebtedness

SCHEDULE 7.05

-

Dispositions

SCHEDULE 7.08(c)

-

Certain Holding Company Investments

SCHEDULE 7.10

-

Restrictive Agreements

 

 

 

EXHIBIT A

-

[Reserved]

EXHIBIT B-1

-

Form of Borrower Subsidiary Joinder Agreement

EXHIBIT B-2

-

Form of SBG Subsidiary Joinder Agreement

EXHIBIT C

-

Form of Assignment and Assumption

EXHIBIT D

-

[Reserved]

EXHIBIT E

-

[Reserved]

EXHIBIT F

-

[Reserved]

EXHIBIT G-1

-

Form of Term Loan Lender Addendum

EXHIBIT G-2

-

Form of Revolving Lender Addendum

EXHIBIT H

-

Form of Election Notice

 

iv

--------------------------------------------------------------------------------


 

SIXTH AMENDED AND RESTATED CREDIT AGREEMENT dated as of July 31, 2014 among
SINCLAIR TELEVISION GROUP, INC., a Maryland corporation (the “Borrower”), the
GUARANTORS party hereto, the LENDERS party hereto, ROYAL BANK OF CANADA, as
syndication agent (the “Syndication Agent”), WELLS FARGO BANK, NATIONAL
ASSOCIATION, SUNTRUST BANK, and DEUTSCHE BANK SECURITIES INC., as
co-documentation agents (the “Co-Documentation Agents”) and JPMORGAN CHASE BANK,
N.A., as administrative agent (the “Administrative Agent”).

 

RECITALS

 

WHEREAS, the Borrower, Sinclair Broadcast Group, Inc., a Maryland corporation
(the “Holding Company”) and the Subsidiary Guarantors are parties to the Fifth
Amended and Restated Credit Agreement dated as of April 9, 2013 (as heretofore
modified and supplemented and in effect on the Sixth Restatement Effective Date,
the “Existing Credit Agreement”) with several banks and other financial
institutions or entities parties as lenders thereto and JPMorgan Chase Bank,
N.A., as administrative agent.

 

WHEREAS, the Borrower has requested that (a) the Existing Credit Agreement be
amended and restated as set forth herein, (b) Tranche A Term Loans, Delayed Draw
Tranche A Term Loans and Delayed Draw Tranche A Term Loan Commitments be
converted into Revolving Commitments in a principal amount of $327,718,750 and
(c) by notice to the Administrative Agent dated as of July 28, 2014 delivered
pursuant to Section 2.01(c) of the Existing Credit Agreement, additional Tranche
B-1 Term Loans be obtained in an aggregate principal amount of $400,000,000 (the
“Incremental Tranche B-1 Term Loans”).

 

WHEREAS, the Borrower, the Administrative Agent and the Required Lenders have
agreed to amend the Existing Credit Agreement in certain respects and to restate
the Existing Credit Agreement as so amended as provided in this Agreement (and,
in that connection, certain lenders not currently party to the Existing Credit
Agreement shall become a party as lenders hereunder), effective upon the
satisfaction of certain conditions precedent set forth in Section 5.01.

 

WHEREAS, each financial institution identified on a Revolving Lender Addendum
hereto as a “Converting Tranche A Term Loan Lender” (collectively, the
“Converting Tranche A Term Loan Lenders”) has agreed severally, on the terms and
conditions set forth herein, to provide the Increased Revolving Commitments (as
defined below).

 

WHEREAS, each financial institution identified on a Term Loan Lender Addendum
hereto as an “Incremental Tranche B-1 Term Loan Lender” (collectively, the
“Incremental Tranche B-1 Term Loan Lenders”) has agreed severally, on the terms
and conditions set forth herein, to provide a portion of the Incremental Tranche
B-1 Term Loans and to become, if not already, a Lender for all purposes under
the Credit Agreement.

 

Accordingly, the parties hereto agree that on the Sixth Restatement Effective
Date (as defined below) the Existing Credit Agreement shall be amended and
restated as follows:

 

DEFINITIONS

 

SECTION 1.01                                      Defined Terms.  As used in
this Agreement, the following terms have the meanings specified below:

 

1

--------------------------------------------------------------------------------


 

“5.375% Senior Unsecured Notes” means each series of 5.375% Senior Unsecured
Notes due 2021 evidenced or provided by the 5.375% Senior Unsecured Note
Indenture (including the Guarantees of such Indebtedness provided by any
Subsidiary Guarantor thereunder) in an aggregate principal amount of
$600,000,000 outstanding as of Sixth Restatement Effective Date.

 

“5.375% Senior Unsecured Note Indenture” means the Indenture dated as of
April 2, 2013 among Sinclair Television Group, Inc., the guarantors party
thereto and U.S. Bank National Association, as trustee, relating to the 5.375%
Senior Unsecured Notes, as amended or supplemented from time to time.

 

“5.375% Senior Unsecured Notes Transactions” means the issuance by the Borrower
of the 5.375% Senior Unsecured Notes.

 

“5.625% Senior Unsecured Notes” means each series of 5.625% Senior Unsecured
Notes due 2024 evidenced or provided by the 5.625% Senior Unsecured Note
Indenture (including the Guarantees of such Indebtedness provided by any
Subsidiary Guarantor thereunder) in an aggregate principal amount of
$550,000,000 outstanding as of Sixth Restatement Effective Date.

 

“5.625% Senior Unsecured Note Indenture” means the Indenture dated as of
July 23, 2014 among Sinclair Television Group, Inc., the guarantors party
thereto and U.S. Bank National Association, as trustee, relating to the 5.625%
Senior Unsecured Notes, as amended or supplemented from time to time.

 

“6.125% Senior Unsecured Notes” means each series of 6.125% Senior Unsecured
Notes due 2022 evidenced or provided by the 6.125% Senior Unsecured Note
Indenture (including the Guarantees of such Indebtedness provided by any
Subsidiary Guarantor thereunder) in an aggregate principal amount of
$500,000,000 outstanding as of Sixth Restatement Effective Date.

 

“6.125% Senior Unsecured Note Indenture” means the Indenture dated as of
October 12, 2012 among Sinclair Television Group, Inc., the guarantors party
thereto and U.S. Bank National Association, as trustee, relating to the 6.125%
Senior Unsecured Notes, as amended or supplemented from time to time.

 

“6.375% Senior Unsecured Notes” means each series of 6.375% Senior Unsecured
Notes due 2021 evidenced or provided by the 6.375% Senior Unsecured Note
Indenture (including the Guarantees of such Indebtedness provided by any
Subsidiary Guarantor thereunder) in an aggregate principal amount of
$350,000,000 outstanding as of the Sixth Restatement Effective Date.

 

“6.375% Senior Unsecured Note Indenture” means the Indenture dated as of
October 11, 2013 among Sinclair Television Group, Inc., the guarantors party
thereto and U.S. Bank National Association, as trustee, relating to the 6.375%
Senior Unsecured Notes, as amended or supplemented from time to time.

 

“8.375% Senior Unsecured Notes” means each series of 8.375% Senior Unsecured
Notes due 2018 evidenced or provided by the 8.375% Senior Unsecured Note
Indenture (including the senior subordinated notes issued by the Borrower from
time to time thereunder and the Guarantees of such Indebtedness provided by any
Subsidiary Guarantor thereunder) in an aggregate principal amount of
$237,530,000 outstanding as of Sixth Restatement Effective Date.

 

“8.375% Senior Unsecured Note Indenture” means the Indenture dated as of
October 4, 2010 among Sinclair Television Group, Inc., the guarantors party
thereto and U.S. Bank National

 

2

--------------------------------------------------------------------------------


 

Association, as trustee, relating to the 8.375% Senior Unsecured Notes, as
amended or supplemented from time to time.

 

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

 

“Acceptable Payment Percentage” has the meaning assigned to such term in
Section 2.21(c).

 

“Acquisition” means (a) the acquisition by the Borrower or any of its
Subsidiaries in accordance with the terms hereof of substantially all of the
assets (including Broadcast Licenses) of (i) a television or radio station in
the United States in a single transaction (i.e., not by means of the acquisition
of an option for such assets and the subsequent exercise of such option) or
(ii) any business engaged in an activity permitted under Section 7.06,
(b)(i) the acquisition by the Borrower or any of its Subsidiaries in accordance
with the terms hereof of (x) substantially all of the assets (other than
Broadcast Licenses and other property required pursuant to the rules and
regulations of the FCC to be sold in connection with the transfer of such
Broadcast Licenses) of a television or radio station in the United States and
(y) an option to acquire the Broadcast Licenses and such other assets of such
television or radio station and (ii) the entering into by the Borrower or any of
its Subsidiaries of an agreement contemplated by the definition of “Program
Services Agreement” in this Section with respect to such station, (c) the
consummation of the acquisition of assets by the Borrower or any of its
Subsidiaries pursuant to the exercise of an option referred to in the preceding
clause (b)(i)(y), together with the termination of the related Program Services
Agreement referred to in the preceding clause (b)(ii), and (d) the acquisition
of assets or Capital Stock of any Person pursuant to an exchange permitted by
Section 7.05(c).  As used in this definition, the acquisition of assets shall be
deemed to include reference to the acquisition of the voting Capital Stock of
the Person that owns such assets and references to the acquisition and exercise
of an option to acquire assets shall be deemed to include the acquisition and
exercise of the option to acquire voting Capital Stock of the Person that owns
such assets.

 

“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/100 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.

 

“Administrative Agent” means JPMCB, in its capacity as administrative agent for
the Lenders hereunder.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified. 
Notwithstanding the foregoing, no individual shall be deemed to be an Affiliate
solely by reason of his or her being a director, officer or employee of the
Borrower or any of its Subsidiaries and the Borrower and its Subsidiaries shall
not be deemed to be Affiliates of each other.

 

“Aggregate Consideration” means, in connection with any Acquisition or TV/Radio
Acquisition, the aggregate consideration, in whatever form (including cash
payments, the principal amount of promissory notes and Indebtedness assumed, the
aggregate amounts payable to acquire, extend and exercise any option, the
aggregate amount payable under non-competition agreements and

 

3

--------------------------------------------------------------------------------


 

management agreements, and the fair market value of other property delivered)
paid, delivered or assumed by the Borrower and its Subsidiaries for such
Acquisition or TV/Radio Acquisition.

 

“Allbritton Acquisition” means the acquisition by the Borrower or any of its
Subsidiaries of the equity interests of Perpetual Corporation and equity
interests of Charleston Television, LLC, both of which are owned and controlled
by the Allbritton family.

 

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus 0.50% and (c) the Adjusted LIBO Rate for a one
month Interest Period (but without regard to the proviso in the definition of
“Adjusted LIBO Rate”) (the “Relevant Adjusted LIBO Rate”) on such day (or if
such day is not a Business Day, the immediately preceding Business Day) plus
1.00%; provided that, for the avoidance of doubt, the Relevant Adjusted LIBO
Rate for any day shall be based on the rate appearing on Reuters Screen LIBOR01
Page (or on any successor or substitute page of such Service, or any successor
to or substitute for such Service, providing rate quotations comparable to those
currently provided on such page of such Service, as determined by the
Administrative Agent from time to time for purposes of providing quotations of
interest rates applicable to dollar deposits in the London interbank market) at
approximately 11:00 a.m. London time on such day; provided, further, that, for
purposes of ABR Loans that are Tranche B Term Loans, the Alternate Base Rate
shall in no event at any time be less than 1.75% per annum.  Any change in the
Alternate Base Rate due to a change in the Prime Rate, the Federal Funds
Effective Rate or the Relevant Adjusted LIBO Rate shall be effective from and
including the effective date of such change in the Prime Rate, the Federal Funds
Effective Rate or the Relevant Adjusted LIBO Rate, respectively.

 

“Anti-Corruption Laws” means all laws, rules and regulations of any jurisdiction
applicable to the Borrower or its Subsidiaries from time to time concerning or
relating to bribery or corruption.

 

“Applicable Letter of Credit Fee Rate” means, for any day, the Applicable Margin
for Revolving Eurodollar Loans of Revolving Lenders.

 

“Applicable Margin” means, for any day, (a) with respect to Revolving Loans,
(i) with respect to ABR Loans, 1.25% and (ii) with respect to Eurodollar Loans,
2.25%; (b) with respect to Tranche A Term Loans, (i) with respect to ABR Loans,
1.25% and (ii) with respect to Eurodollar Loans, 2.25%; (c) with respect to
Tranche B Term Loans, (i) with respect to ABR Loans, 1.25% and (ii) with respect
to Eurodollar Loans, 2.25%; (d) with respect to Incremental Tranche B-1 Term
Loans, (i) with respect to ABR Loans, 1.75% and (ii) with respect to Eurodollar
Loans, 2.75%; provided that for this clause (d), if the First Lien Indebtedness
Ratio as of the end of any fiscal quarter of the Borrower’s fiscal year ending
after the Sixth Restatement Effective Date shall be less than 1.75 to 1.00 (and
the Borrower shall have delivered its consolidated financial statement with
respect to such fiscal quarter pursuant to Section 6.01(a) or (b) and the
related certificate of a Financial Officer pursuant to Section 6.01(c)), the
Applicable Margin with respect to Incremental Tranche B-1 Term Loans shall be
(x) with respect to ABR Loans, 1.50% and (y) with respect to Eurodollar Loans,
2.50%; and (e) with respect to Incremental Loans of any Series (other than
Incremental Tranche B-1 Term Loans), the rate per annum for such Incremental
Loan (and with respect to each Type of Loan) agreed to by the Borrower and the
respective Incremental Lender in the related Incremental Loan Amendment.

 

“Applicable Percentage” means (a) with respect to any Revolving Lender for
purposes of Section 2.01(d) or 2.04 or in respect of any indemnity claim under
Section 10.03(c) arising out of an action or omission of the Swing Line Lender
or the Issuing Lender under this Agreement, the percentage of the total
Revolving Commitments represented by such Revolving Lender’s Revolving
Commitment,

 

4

--------------------------------------------------------------------------------


 

and (b) with respect to any Lender in respect of any indemnity claim under
Section 10.03(c) arising out of an action or omission of the Administrative
Agent under this Agreement, the percentage of the total Commitments or Loans of
each of the Classes hereunder represented by the aggregate amount of such
Lender’s Commitments or Loans of each of the Classes hereunder.  If the
Revolving Commitments have terminated or expired, the Applicable Percentages
shall be determined based upon the Revolving Commitments most recently in
effect, giving effect to any assignments.

 

“Applicable Revolving Commitment Fee Rate” means, for any day, at any time from
and after the Sixth Restatement Effective Date, 0.75%, provided that if the
Total Indebtedness Ratio as of the end of any fiscal quarter of the Borrower’s
fiscal year ending after the Sixth Restatement Effective Date shall be less than
5.00 to 1.00 (and the Borrower shall have delivered its consolidated financial
statements with respect to such fiscal quarter pursuant to
Section 6.01(a) or (b) and the related certificate of a Financial Officer
pursuant to Section 6.01(c)), the Applicable Revolving Commitment Fee Rate shall
be 0.50% effective for the period from and including the date three Business
Days after the receipt by the Administrative Agent of such financial statements
(and such certificate) to but excluding the third Business Day after receipt by
the Administrative Agent of such financial statements for the next succeeding
fiscal quarter or fiscal year, as applicable; provided that, notwithstanding the
foregoing, Applicable Revolving Commitment Fee Rate shall be 0.75% (i) at any
time an Event of Default shall have occurred and be continuing or (ii) if the
Borrower shall fail to provide such financial statements and/or such certificate
for any fiscal quarter or fiscal year within the time period required under
Section 6.01(a) or (b).

 

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 10.04), and accepted by the Administrative Agent, in the form of
Exhibit C or any other form approved by the Administrative Agent.

 

“Attributable Debt” in respect of a Sale and Leaseback Transaction means, at the
time of determination, the lesser of (a) present value of the obligation of the
lessee for net rental payments during the remaining term of the lease included
in such Sale and Leaseback Transaction, including any period for which such
lease has been extended or may, at the option of the lessor, be extended, or
(b) six times the annual operating lease expense.  Such present value shall be
calculated using a discount rate equal to the rate of interest implicit in such
transaction, determined in accordance with GAAP.  Any present value
determinations of Specified SLB Attributable Debt shall be decreased based upon
the applicable present value amortization schedule.

 

“Available Amount” means, at any date, an amount equal to the Borrower’s
Cumulative EBITDA less 1.4 times the Borrower’s Cumulative Consolidated Interest
Expense.

 

“Average Life to Maturity” means, as at any day with respect to any
Indebtedness, the quotient obtained by dividing (a) the sum of the products of
(i) the number of years from such day to the date or dates of each successive
principal or redemption payment of such Indebtedness multiplied by (ii) the
amount of each such principal or redemption payment by (b) the sum of all such
principal or redemption payments.  The Average Life to Maturity of commitment
reductions shall be determined in like manner as if the relevant commitments
were at all times fully drawn.

 

5

--------------------------------------------------------------------------------


 

“Bankruptcy Code” means The Bankruptcy Reform Act of 1978, as heretofore and
hereafter amended, and codified as 11 U.S.C. Section 101 et seq.

 

“Barrington Acquisition” means the acquisition of certain assets of Barrington
Broadcasting LLC pursuant to that certain Asset Purchase Agreement dated as of
February 28, 2013, including the sale of WSYT, Syracuse, NY and WYZZ, Peoria, IL
and any Program Services Agreement entered into in connection with the
Acquisition.

 

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

 

“Borrower” has the meaning assigned to such term in the introductory paragraph
hereto.

 

“Borrower Subsidiary Joinder Agreement” means a Joinder Agreement substantially
in the form of Exhibit B-1 (or other instrument satisfactory to the
Administrative Agent) by a Subsidiary of the Borrower that, pursuant to the
Collateral and Guarantee Requirement, is required to become a “Subsidiary
Guarantor” hereunder and an “Obligor” under the Security Agreement.

 

“Borrowing” means Loans of the same Class and Type, made, converted or continued
on the same date and, in the case of Eurodollar Loans, as to which a single
Interest Period is in effect.

 

“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03.

 

“Broadcast Cash Flow” means, for any period, the sum of EBITDA plus Corporate
Expense for such period; provided that, for the purposes of the definition of
“Unrestricted Subsidiary”, Broadcast Cash Flow shall refer to EBITDA and
Corporate Expense as if each reference therein to Borrower and its Subsidiaries
included Unrestricted Subsidiaries.

 

“Broadcast Licenses” means (a) the licenses, permits, authorizations or
certificates to construct, own or operate the Stations granted by the FCC, and
all extensions, additions and renewals thereto or thereof, and (b) the licenses,
permits, authorizations or certificates which are necessary to construct, own or
operate the Stations granted by administrative law courts or any state, county,
city, town, village or other local Governmental Authority, and all extensions,
additions and renewals thereto or thereof.

 

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurodollar Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in dollar deposits in the London interbank market.

 

“Capital Expenditures” means, for any period, expenditures (including the
aggregate amount of Capital Lease Obligations incurred during such period) made
by the Borrower or any of its Subsidiaries to acquire or construct fixed assets,
plant and equipment (including renewals, improvements and replacements, but
excluding repairs) during such period computed in accordance with GAAP, but
excluding any such expenditures made as part of any Acquisition.

 

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as

 

6

--------------------------------------------------------------------------------


 

capital leases on a balance sheet of such Person under GAAP, and the amount of
such obligations shall be the capitalized amount thereof determined in
accordance with GAAP.

 

“Capital Stock” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation and any and
all equivalent ownership interests in a Person (other than a corporation).

 

“Cash Management Obligations” means, with respect to any Person, all obligations
and liabilities of such Person, whether direct or indirect, absolute or
contingent, due or to become due, or now existing or hereafter incurred, which
may arise under, out of, or in connection with, any agreement providing for
treasury, depositary, purchasing card or cash management services, including in
connection with any automated clearing house transfers of funds or any similar
transactions.

 

“CERCLA” has the meaning assigned to such term in Section 4.06(b).

 

“CERCLIS” has the meaning assigned to such term in Section 4.06(b).

 

“Change in Law” means (a) the adoption of any law, rule or regulation after the
date hereof, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
date of this Agreement or (c) compliance by any Lender or the Issuing Lender
(or, for purposes of Section 2.13(b), by any lending office of such Lender or by
such Lender’s or the Issuing Lender’s holding company, if any) with any request,
guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the date of this Agreement. 
Notwithstanding anything herein to the contrary, (i) all requests, rules,
guidelines, requirements and directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or by United States or foreign regulatory
authorities, in each case pursuant to Basel III, and (ii) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines,
requirements and directives thereunder or issued in connection therewith or in
implementation thereof, shall in each case be deemed to be a “Change in Law”,
regardless of the date enacted, adopted, issued or implemented.

 

“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans, Swing Line
Loans, Tranche A Term Loans (or, more specifically, Fifth Restatement Effective
Date Tranche A Term Loans or Delayed Draw Tranche A Term Loans), Tranche B Term
Loans or Incremental Loans and, when used in reference to any Commitment, refers
to whether such Commitment is a Revolving Commitment, a Tranche A Term Loan
Commitment (or, more specifically, a Fifth Restatement Effective Date Tranche A
Term Loan Commitment or a Delayed Draw Tranche A Term Loan Commitment), a
Tranche B Term Loan Commitment or an Incremental Tranche B-1 Term Loan
Commitment; provided, that Delayed Draw Tranche A Term Loans and Tranche A Term
Loans shall be treated as a single Class upon the making of Delayed Draw Tranche
A Term Loans.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

 

“Collateral” means all the “Collateral” as defined in any Security Document.

 

“Collateral Account” has the meaning assigned to such term in the Security
Agreement.

 

“Collateral and Guarantee Requirement” means the requirement that, to the extent
not already accomplished in connection with the completion of the Fifth
Restatement Effective Date Collateral Requirement:

 

7

--------------------------------------------------------------------------------


 

(a)                                 in the case of any Person that becomes a
Subsidiary of the Borrower (including each Designated SBG Subsidiary) after the
Fifth Restatement Effective Date, within the time period set forth in Section
6.11(a)(ii), the Administrative Agent shall have received (i) a Borrower
Subsidiary Joinder Agreement or an SBG Subsidiary Joinder Agreement, as
applicable, in the form specified herein (or otherwise acceptable to the
Administrative Agent), duly executed and delivered on behalf of such Subsidiary,
pursuant to which such Subsidiary shall become a “Subsidiary Guarantor” or an
“SBG Subsidiary Guarantor”, as applicable, hereunder and an “Obligor” under the
Security Agreement, (ii) an instrument in form and substance satisfactory to the
Administrative Agent by which such Subsidiary shall become party to the
Intercreditor Agreements (if any), (iii) all certificates or other instruments
(if any) representing the outstanding Capital Stock of such Subsidiary and (if
any) its Subsidiaries, together with stock powers or other instruments of
transfer with respect thereto endorsed in blank pursuant to the Security
Agreement (or the Administrative Agent shall have otherwise received a valid
pledge over such Capital Stock), (iv) each other Security Document duly executed
and delivered on behalf of such Subsidiary as shall be necessary or appropriate
(in the reasonable judgment of the Administrative Agent) to create a first
priority Lien on the properties of such Subsidiary intended to be covered
thereby, subject to no Liens other than Liens permitted under Section 7.02
applicable to such property, and (v) such proof of corporate action, incumbency
of officers, opinions of counsel and other documents as is consistent with those
delivered by each Obligor pursuant to Section 5.01 on the Sixth Restatement
Effective Date or as the Administrative Agent shall have requested;

 

(b)                                 without limiting the foregoing, the Holding
Company shall comply with the requirements of Section 6.10 (subject to any
exceptions provided therein);

 

(c)                                  all documents and instruments, including
UCC financing statements necessary to be filed, registered or recorded to create
the Liens intended to be created by the Security Documents (in each case,
including any supplements thereto) and perfect such Liens to the extent required
by, and with the priority required by, the Security Documents, shall have been
filed, registered or recorded or delivered to the Administrative Agent for
filing, registration or the recording concurrently with, or promptly following,
the execution and delivery of each such Security Document; and

 

(d)                                 each document or action (if any) required to
be delivered or taken under Section 5.01 as to which the Administrative Agent
shall have agreed with the Borrower as of the Sixth Restatement Effective Date
that such document or action may be delivered or taken after such date shall be
delivered or taken, within such period following the Sixth Restatement Effective
Date as the Administrative Agent shall agree (and, in each case, such agreement
(if any) of the Administrative Agent set forth in a letter agreement between the
Administrative Agent and the Borrower entered into in connection with the Sixth
Restatement Effective Date, which agreement shall constitute a Loan Document for
purposes hereof) (but, in each case, subject to the proviso below, if
applicable);

 

provided that the Administrative Agent may in its sole discretion (x) extend any
time period required for compliance with any requirement of the Collateral and
Guarantee Requirement (provided that in no event, without the consent of the
Required Lenders, may any such time period be extended by the Administrative
Agent for a period in excess of 180 days) and (y) otherwise waive any
requirement for providing any Collateral or perfecting the security interest
therein hereunder or under the other Loan Documents if, in the Administrative
Agent’s reasonable judgment, the cost of so providing such Collateral or
perfecting such security interests would outweigh the benefits afforded thereby
to the Secured Parties.

 

8

--------------------------------------------------------------------------------


 

“Commitment” means a Revolving Commitment, a Term Loan Commitment or a
commitment of any Incremental Lender to make an Incremental Loan (each an
“Incremental Loan Commitment”), or any combination thereof (as the context
requires).

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

 

“Confidential Information Memorandum” means the Confidential Information
Memorandum dated March 2013 with respect to the syndication of the credit
facilities provided herein.

 

 “Consolidated Interest Expense” means, without duplication, for any period, the
sum of (a) the cash interest expense of the Borrower and its Consolidated
Restricted Subsidiaries for such period, on a Consolidated basis, including,
without limitation, (i) the net cost under interest rate contracts, (ii) the
interest portion of any deferred payment obligation (excluding deferred
financing fees) and (iii) accrued interest, plus (b) the interest component of
the Capital Lease Obligations paid, accrued and/or scheduled to be paid or
accrued by the Borrower during such period, and all capitalized interest of the
Borrower and its Consolidated Restricted Subsidiaries, in each case as
determined in accordance with GAAP consistently applied, minus (c) cash interest
income of the Borrower and its Consolidated Restricted Subsidiaries for such
period, on a Consolidated basis, in each case as determined in accordance with
GAAP consistently applied.

 

“Consolidation” means, with respect to any Person, the consolidation of the
accounts of such Person and each of its Subsidiaries (other than any
Unrestricted Subsidiaries) if and to the extent the accounts of such Person and
each of its Subsidiaries (other than any Unrestricted Subsidiaries) would
normally be consolidated with those of such Person, all in accordance with GAAP
consistently applied. The term “Consolidated” shall have a similar meaning.

 

“Continuing Tranche A Term Loan Lenders” means the Tranche A Term Loan Lenders
under the Existing Credit Agreement that are continuing as  Tranche A Term Loan
Lenders under this Agreement.

 

“Continuing Tranche B Term Loan Lenders” means the Tranche B Term Loan Lenders
under the Existing Credit Agreement that are continuing as Tranche B Term Loan
Lenders under this Agreement.

 

“Contract Station” means (a) each television or radio station identified as such
in Schedule 1.01(c), (b) each television or radio station that is the subject of
an acquisition referred to in clause (b) of the definition of “Acquisition”
consummated by the Borrower or any Subsidiary on or after the date hereof and
(c) any television or radio station with which the Borrower or any Subsidiary
has entered into any Program Services Agreement, Outsourcing Agreement or other
similar agreement on or after the date hereof, in each case until such time, if
any, as the Borrower or any Subsidiary acquires the Broadcast License of such
television or radio station and such station becomes an Owned Station.

 

“Contractual Obligations” of any Person means any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise; provided
that, in any event, any Person which owns directly or indirectly 5% or more of
the securities having ordinary voting power for the election of directors or
other governing body

 

9

--------------------------------------------------------------------------------


 

of a corporation or 5% or more of the partnership or other ownership interests
of any other Person (other than as a limited partner of such other Person) will
be deemed to control such corporation, partnership or other Person. 
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Converting Tranche A Term Loan Lender” has the meaning assigned to such term in
the Recitals.

 

“Corporate Expense” means, for any period, all general and administrative
expenses of the Borrower and its Subsidiaries for such period.

 

“Cox Acquisition” means the acquisition of certain television assets and stock
pursuant to that certain Stock and Asset Purchase Agreement by and among Cox
Media Group, LLC, KTVU, LLC, WTOV, Inc., WPXI, Inc. and Borrower and any Program
Services Agreement entered into in connection with the Acquisition.

 

“Cumulative Consolidated Interest Expense” means, as of any date of
determination, Consolidated Interest Expense from the Sixth Restatement
Effective Date to the end of the Borrower’s most recently ended full fiscal
quarter prior to such date, taken as a single accounting period.

 

“Cumulative EBITDA” means, as of any date of determination, EBITDA from the
Sixth Restatement Effective Date to the end of the Borrower’s most recently
ended full fiscal quarter prior to such date, taken as a single accounting
period.

 

“Cunningham” means Cunningham Broadcasting Corporation, a Maryland corporation.

 

“Cunningham Option Agreements” means those certain Common Voting Capital Stock
Option Agreements, each of which is dated May 3, 1995, pursuant to which the
Holding Company was granted an option to acquire certain shares of capital stock
of Cunningham from Carolyn Smith (now the Carolyn C. Smith Cunningham Trust),
the Carolyn Smith’s Grandchildren’s Trust I, the Carolyn Smith’s Grandchildren’s
Trust II, the Carolyn Smith’s Grandchildren’s Trust III, and the Carolyn Smith’s
Grandchildren’s Trust IV, in each case as amended and restated on the Fifth
Restatement Effective Date and as hereafter amended, modified and supplemented
from time to time.

 

“Cunningham Options” means options for the purchase of all of the issued and
outstanding voting and non-voting stock of Cunningham under the Cunningham
Option Agreements.

 

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

 

“Defaulting Lenders” means any Lender, as determined by the Administrative
Agent, that has (a) failed to fund any portion of its Loans or participations in
Letters of Credit or Swing Line Loans within three Business Days of the date
required to be funded by it hereunder, unless such Lender notifies the
Administrative Agent in writing that such failure is the result of such Lender’s
good faith determination that a material condition precedent to funding
(specifically identified and including the particular default, if any) has not
been satisfied, (b) notified the Borrower, the Administrative Agent, the Issuing
Lender, the Swing Line Lender or any Lender in writing that it does not intend
to comply with any of its funding obligations under this Agreement or has made a
public statement to the effect that it does not intend to comply with its
funding obligations under this Agreement (unless such writing or public
statement indicates that such position is based on such Lender’s good faith
determination that a material condition precedent (specifically identified and
including the particular default, if any) to funding a Loan under this Agreement
cannot be satisfied) or under other agreements in which it commits

 

10

--------------------------------------------------------------------------------


 

to extend credit, (c) failed, within three Business Days after request by the
Administrative Agent, to confirm that it will comply with the terms of this
Agreement relating to its obligations to fund prospective Loans and
participations in then outstanding Letters of Credit and Swing Line Loans, (d)
otherwise failed to pay over to the Administrative Agent or any other Lender any
other amount required to be paid by it hereunder within three Business Days of
the date when due, unless the subject of a good faith dispute, or (e)(i) become
or is insolvent or has a parent company that has become or is insolvent or
(ii) become the subject of a bankruptcy or insolvency proceeding, or has had a
receiver, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or custodian, appointed for it, or has taken any action in furtherance
of, or indicating its consent to, approval of or acquiescence in any such
proceeding or appointment or has a parent company that has become the subject of
a bankruptcy or insolvency proceeding, or has had a receiver, conservator,
trustee, administrator, assignee for the benefit of creditors or similar Person
charged with reorganization or liquidation of its business or custodian
appointed for it, or has taken any action in furtherance of, or indicating its
consent to, approval of or acquiescence in any such proceeding or appointment.

 

“Delayed Draw Tranche A Term Loan” means a Loan made pursuant to Section
2.01(b)(iii).

 

“Delayed Draw Tranche A Term Loan Commitment” means, with respect to each
Lender, the commitment, if any, of such Lender to make up to four Delayed Draw
Tranche A Term Loans to the Borrower in an aggregate principal amount equal to
the amount set forth on Schedule 1.01(b).

 

“Delayed Draw Tranche A Term Loan Lender” means a Lender with an outstanding
Delayed Draw Tranche A Term Loan Commitment or an outstanding Delayed Draw
Tranche A Term Loan.

 

“Delayed Draw Tranche A Term Loan Commitment Period” means the period commencing
on the Fifth Restatement Effective Date and ending on December 31, 2014.

 

“Designated SBG Subsidiary” means (a) KDSM, LLC and KDSM Licensee, LLC and
(b) each other Subsidiary of the Holding Company that is designated as a
“Designated SBG Subsidiary” after the Fifth Restatement Effective Date pursuant
to Section 6.10(a), in each case so long as such Subsidiary remains a Designated
SBG Subsidiary hereunder.

 

“Disposition” means any sale, assignment, transfer or other disposition of any
property (whether now owned or hereafter acquired) by the Borrower or any of its
Subsidiaries to any other Person other than any sale, assignment, transfer or
other disposition of any property sold or disposed of in the ordinary course of
business and on ordinary business terms.

 

“dollars” or “$” refers to lawful money of the United States of America.

 

“EBITDA” means, for any period, the sum, for the Borrower and its Subsidiaries
(determined on a consolidated basis without duplication in accordance with
GAAP), of the following for such period (subject to Section 1.05(d)):  (a) net
income for such period; plus (b) the sum of, to the extent deducted in
determining net income for such period, (i) provision for taxes,
(ii) depreciation and amortization (including film amortization), (iii) Interest
Expense, (iv) extraordinary losses (including non-cash losses on sales of
property outside the ordinary course of business of the Borrower and its
Subsidiaries), (v) all other non-cash charges (including non-cash losses on
derivative transactions and non-cash interest expenses), (vi) all transaction
costs paid or incurred by the Borrower in connection with the Sixth Restatement
Effective Date Transactions and (vii) all operating lease expense deducted in

 

11

--------------------------------------------------------------------------------


 

determining net income associated with any Specified SLB Attributable Debt;
minus (c) the sum of, to the extent included in net income for such period,
(i) non-cash revenues, (ii) Corporate Expense (but only to the extent already
not deducted in determining net income for such period), (iii) interest and
other income, (iv) extraordinary gains (including non-cash gains on sales of
assets outside the ordinary course of business), (v) benefit from taxes,
(vi) non-cash gains on derivative transactions and (vii) cash payments made
during such period in respect of items under clause (b)(vi) above subsequent to
the fiscal quarter in which the relevant non-cash charge was reflected as a
charge in the statement of net income; minus (d) Film Cash Payments made or
scheduled to be made during such period.

 

“EBITDA Percentage” means, as of the date of the consummation of any sale,
disposition or exchange of assets (or Capital Stock) contemplated by Section
7.05(c), the ratio, expressed as a percentage, obtained by dividing (a) the
portion of EBITDA attributable to such assets (or Capital Stock) for the twelve
month period ending on, or most recently ended prior to, such date by (b) EBITDA
for such period.

 

“Election Notice” means a written notice from the Borrower to the Administrative
Agent in the form of Exhibit H hereto.

 

“Environmental Affiliates” means, as to any Person (the “successor”), any other
Person whose liability (contingent or otherwise) for an environmental claim the
successor may have retained, assumed or otherwise become or remained liable for
(contingently or otherwise), whether by contract, operation of law or otherwise;
provided that each Subsidiary of the successor, and each former Subsidiary or
division of the successor transferred to another Person, shall in any event be
an “Environmental Affiliate” of the successor.

 

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, Release or threatened Release of any Hazardous Material or to health
and safety matters.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the Release or threatened Release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

 

“Equity Rights” means, with respect to any Person, any subscriptions, options,
warrants, commitments, preemptive rights or agreements of any kind (including
any shareholders’ or voting trust agreements) for the issuance, sale,
registration or voting of, or securities convertible into, any additional shares
of Capital Stock of any class of, or of any type in, such Person.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

 

“ERISA Affiliate” means any trade or business (including Unrestricted
Subsidiaries and whether or not incorporated) that is under common control with
the Borrower within the meaning of Section 4001(a)(14) of ERISA together with
the Borrower, is treated as a single employer under Section 414(b), (c), (m) or
(o) of the Code.

 

12

--------------------------------------------------------------------------------


 

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) the failure of any Plan
to satisfy the minimum funding standards (within the meaning of Section 412 of
the Code or Section 302 of ERISA), whether or not waived; (c) the filing
pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by the Borrower or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(e) the receipt by the Borrower or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan; (f) the incurrence by the
Borrower or any of its ERISA Affiliates of any liability with respect to the
withdrawal or partial withdrawal from any Plan or Multiemployer Plan; or (g) the
receipt by the Borrower or any ERISA Affiliate of any notice, or the receipt by
any Multiemployer Plan from the Borrower or any ERISA Affiliate of any notice,
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA.

 

“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.

 

“Event of Default” has the meaning assigned to such term in Article VIII.

 

“Excess Disposition Proceeds” has the meaning assigned to such term in Section
2.09(b)(i).

 

“Excluded Non-Media Subsidiary” means, at any time, a Non-Media Subsidiary which
at such time is not required to be a Subsidiary Guarantor or an Obligor pursuant
to Section 6.09(a) or the last paragraph of Section 6.10(b).

 

“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guarantee of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
as applicable, such Swap Obligation (or any Guarantee thereof) is or becomes
illegal under the Commodity Exchange Act or any rule, regulation or order of the
Commodity Futures Trading Commission (or the application or official
interpretation of any thereof) (a) by virtue of such Guarantor’s failure to
constitute an “eligible contract participant,” as defined in the Commodity
Exchange Act and the regulations thereunder, at the time the Guarantee of (or
grant of such security interest by, as applicable) such Guarantor becomes or
would become effective with respect to such Swap Obligation or (b) in the case
of a Swap Obligation subject to a clearing requirement pursuant to section 2(h)
of the Commodity Exchange Act, because such Guarantor is a “financial entity,”
as defined in section 2(h)(7)(C) the Commodity Exchange Act, at the time the
Guarantee of (or grant of such security interest by, as applicable) such
Guarantor becomes or would become effective with respect to such Swap
Obligation.  If a Swap Obligation arises under a master agreement governing more
than one Swap, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to Swaps for which such Guarantee or security
interest is or becomes illegal.

 

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
the Issuing Lender or any other recipient of any payment to be made by or on
account of any obligation of the Borrower hereunder, (a) income or franchise
taxes imposed on (or measured by) its net income by the United States of
America, or by the jurisdiction under the laws of which such recipient is
organized or in which its principal office is located or, in the case of any
Lender, in which its applicable lending office is located, (b) any branch
profits taxes imposed by the United States of America or any similar tax imposed

 

13

--------------------------------------------------------------------------------


 

by any other jurisdiction in which the Borrower is located and (c) in the case
of a Foreign Lender (other than an assignee pursuant to a request by the
Borrower under Section 2.17(b)), any withholding tax resulting from any U.S. law
in effect (including FATCA) on the date such Foreign Lender becomes a party to
this Agreement or is attributable to such Foreign Lender’s failure or inability
to comply with Section 2.15(f), except to the extent that such Foreign Lender’s
assignor (if any) was entitled, at the time of assignment, to receive additional
amounts from the Borrower with respect to such withholding tax pursuant to
Section 2.15(a).

 

“Existing Credit Agreement” has the meaning assigned to such term in the second
paragraph of this Agreement.

 

“Existing Letters of Credit” has the meaning assigned to such term in Section
2.04(a).

 

 “Existing Senior Unsecured Note Indentures” means (i) the 8.375% Senior
Unsecured Note Indenture, (ii) the 6.125% Senior Unsecured Note Indenture, (iii)
the 5.375% Senior Unsecured Note Indenture, (iv) the 6.375% Senior Unsecured
Note Indenture and (v) the 5.625% Senior Unsecured Note Indenture.

 

“Existing Tranche A Term Loan Lender” means any “Tranche A Term Loan Lender”
under the Existing Credit Agreement immediately prior to the Sixth Restatement
Effective Date.

 

“Existing Tranche A Term Loan”: any “Tranche A Term Loan” outstanding under the
Existing Credit Agreement immediately prior to the Sixth Restatement Effective
Date.

 

“Existing Tranche B Term Loan Lender” means any “Tranche B Term Loan Lender”
under the Existing Credit Agreement immediately prior to the Sixth Restatement
Effective Date.

 

“Existing Tranche B Term Loan”: any “Tranche B Term Loan” outstanding under the
Existing Credit Agreement immediately prior to the Sixth Restatement Effective
Date.

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement, and any regulations or official interpretations thereof and any
agreements entered into pursuant to Section 1471(b)(1) of the Code.

 

“FCC” means the Federal Communications Commission or any Governmental Authority
substituted therefor.

 

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.

 

“Fifth Restatement Effective Date” means April 9, 2013.

 

“Fifth Restatement Effective Date Collateral Requirement” means the requirement
that:

 

(a)                                 the Administrative Agent shall have received
from each of the Obligors party thereto a counterpart of the Security Agreement
duly executed and delivered on behalf of each

 

14

--------------------------------------------------------------------------------


 

such Person, together with (i) the certificates representing the Capital Stock
pledged pursuant to the Security Agreement, together with an undated stock power
for each such certificate executed in blank by a duly authorized officer of the
pledgor thereof and (ii) each promissory note (if any) pledged to the
Administrative Agent pursuant to the Security Agreement endorsed (without
recourse) in blank (or accompanied by an executed transfer form in blank) by the
pledgor thereof (or confirmation by the Administrative Agent as to receipt
thereof under the Security Agreement as in effect immediately prior to the Fifth
Restatement Effective Date);

 

(b)                                 [Reserved];

 

(c)                                  the Administrative Agent shall have
received from each of the Obligors party thereto and (if any) each other party
thereto a counterpart of each other Security Document duly executed and
delivered on behalf of each such Person as shall be necessary or appropriate (in
the reasonable judgment of the Administrative Agent) to create a first priority
Lien on the properties of the Obligors intended to be covered thereby, subject
to no Liens other than Liens permitted under Section 7.02 applicable to such
property, including (i) control agreements with respect to each of the deposit
and securities accounts of the Borrower and the Subsidiary Guarantors listed on
Annex 8 to the Security Agreement but only to the extent such control agreement
is required to be entered into pursuant to the Security Agreement, in each case
duly executed and delivered by the relevant Obligor, the Administrative Agent
and the respective depositary bank or securities intermediary, as applicable
(provided that the Administrative Agent may agree in its sole discretion that
such control agreements (or any of them) shall be delivered within 30 days after
the Fifth Restatement Effective Date (or such longer period as the
Administrative Agent may agree in its sole discretion)), (ii) short-form
intellectual property security agreements entered into pursuant to the Security
Agreement on behalf of each Obligor party thereto, and evidence as to the
completion of filing (or arrangements satisfactory to the Administrative Agent
for filing) with the United Stated Patent and Trademark Office against the
relevant intellectual property covered by such security agreements and (iii) the
results of recent lien searches in the jurisdiction of organization of each of
the Obligors, which search shall reveal no Liens on any of the assets of the
Obligors except for Liens permitted under Section 7.02 or discharged on or prior
to the Fifth Restatement Effective Date pursuant to documentation satisfactory
to the Administrative Agent; and

 

(d)                                 the UCC financing statements necessary to be
filed, registered or recorded to create the Liens intended to be created by the
Security Documents (in each case, including any supplements thereto) and perfect
such Liens to the extent required by, and with the priority required by, the
Security Documents, shall have been filed, registered or recorded or delivered
to the Administrative Agent for filing, registration or the recording
concurrently with, or promptly following, the execution and delivery of each
such Security Document; and

 

“Fifth Restatement Effective Date Tranche A Term Loan” means a Loan made
pursuant to Section 2.01(b)(ii).

 

“Fifth Restatement Effective Date Tranche A Term Loan Commitment” means, with
respect to each Lender, the commitment, if any, of such Lender to make a Fifth
Restatement Effective Date Tranche A Term Loan to the Borrower in an aggregate
principal amount equal to the amount set forth on Schedule 1.01(b) (or in the
case of any Continuing Tranche A Term Loan Lender, the amount of its Existing
Tranche A Term Loan continued as a Fifth Restatement Effective Date Tranche A
Term Loan (as specified in its Term Loan Lender Addendum) pursuant to Section
2.01(b)(ii)).

 

15

--------------------------------------------------------------------------------


 

“Fifth Restatement Effective Date Tranche A Term Loan Lender” means a Lender
with an outstanding Fifth Restatement Effective Date Tranche A Term Loan
Commitment or an outstanding Fifth Restatement Effective Date Tranche A Term
Loan.

 

“Film Cash Payments” means, for any period, the sum (determined on a
consolidated basis and without duplication) of all payments by the Borrower and
its Subsidiaries made or scheduled to be made during such period in respect of
Film Obligations; provided that amounts applied to the prepayment of Film
Obligations owing under any contract evidencing a Film Obligation under which
the amount owed by the Borrower or any of its Subsidiaries exceeds the remaining
value of such contract to the Borrower or such Subsidiary, as reasonably
determined by the Borrower, shall not be deemed to be Film Cash Payments.

 

“Film Obligations” means obligations in respect of the purchase, use, license or
acquisition of programs, programming materials, films, and similar assets used
in connection with the business and operations of the Borrower and its
Subsidiaries.

 

“FIN 46” means Interpretation No. 46, “Consolidation of Variable Interest
Entities”, issued by FASB, as amended from time to time.

 

“Final FCC Order” means an order of the FCC that is no longer subject to
reconsideration or review by the FCC or by any court or administrative body.

 

“Financial Officer” means the chief financial officer, chief accounting officer
or treasurer of the Borrower or the Holding Company, as applicable.

 

“First Lien Indebtedness” means, as at any date, Total Indebtedness on such date
that is secured by a Lien on property of the Borrower and its Subsidiaries
(other than a Lien expressly ranking junior in priority to any other Lien), plus
Specified SLB Attributable Debt, minus all Qualifying Balances on such date.

 

“First Lien Indebtedness Ratio” means, as at any date, the ratio of (a) First
Lien Indebtedness outstanding on such date to (b) EBITDA for the period of the
four fiscal quarters ending on or most recently ended prior to such date.

 

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is located.  For purposes of
this definition, the United States of America, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

 

“GAAP” means generally accepted accounting principles in the United States of
America.

 

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.

 

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or

 

16

--------------------------------------------------------------------------------


 

advance or supply funds for the purchase or payment of) such Indebtedness or
other obligation or to purchase (or to advance or supply funds for the purchase
of) any security for the payment thereof, (b) to purchase or lease property,
securities or services for the purpose of assuring the owner of such
Indebtedness or other obligation of the payment thereof, (c) to maintain working
capital, equity capital or any other financial statement condition or liquidity
of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided that the term “Guarantee” shall not include
(i) endorsements for collection or deposit in the ordinary course of business or
(ii) any Program Services Agreement or any obligations thereunder.

 

“Guaranteed Obligations” has the meaning assigned to such term in Section 3.01.

 

“Guarantors” means, collectively, (a) the Holding Company, (b) the Subsidiary
Guarantors and (c) each other Subsidiary of the Holding Company that becomes a
“Guarantor” after the Sixth Restatement Effective Date pursuant to Section 6.09,
Section 6.10 or Section 6.11.

 

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

 

“Hedging Agreement” means any swap agreement, cap agreement, collar agreement,
put or call, futures contract, forward contract or similar agreement or
arrangement entered into to protect against or mitigate the effect of
fluctuations in the price of the Borrower’s common stock or in interest rates,
foreign exchange rates or prices of commodities used in the business of the
Borrower and its Subsidiaries and any master agreement relating to any of the
foregoing.

 

“Hedge Party” means each Person that is a Lender or an Affiliate of a Lender at
the time it enters into a Secured Hedging Agreement, in its capacity as a party
thereto.

 

“Holding Company” has the meaning assigned to such term in the recitals hereto.

 

“Immaterial Broadcast Licenses” means (a) Broadcast Licenses (other than main
transmitter licenses, auxiliary transmitter licenses (to the extent in existence
on the date hereof and necessary for the continued operation of the Stations)
and studio transmitter links (to the extent necessary for the continued
operation of the Stations), in each case granted by the FCC, and extensions and
renewals thereto or thereof) the absence of which individually or together could
not have a Material Adverse Effect and (b) either a paired digital channel or a
paired analog channel (but not both) which is returned to the FCC pursuant to
the FCC’s plan for transition to digital television broadcasting.

 

“Increased Revolving Commitment” has the meaning assigned to such term in
Section 2.20.

 

“Incremental Lender” means a Lender with an outstanding Incremental Loan.

 

“Incremental Loan” has the meaning assigned to such term in Section 2.01(c).

 

“Incremental Loan Amendment” means any amendment to this Agreement pursuant to
which Incremental Loans of any Series are established pursuant to
Section 2.01(c).

 

17

--------------------------------------------------------------------------------


 

“Incremental Loan Commitment” has the meaning assigned to such term in the
definition of “Commitment”.

 

“Incremental Loan Maturity Date” means, with respect to the Incremental Loans of
any Series, the maturity date for such Incremental Loans of such Series as
specified in the Incremental Loan Amendment for such Series or such earlier date
as may result from the operation of Section 2.08(b), if applicable.

 

“Incremental Loan Principal Payment Date” means, for each Series of Incremental
Loans, the date or dates for repayment of such Incremental Loans as specified in
the Incremental Loan Amendment for such Series.

 

“Incremental Starter Amount” has the meaning assigned to such term in
Section 2.01(c).

 

“Incremental Tranche B-1 Term Loan” has the meaning assigned to such term in the
Recitals.

 

“Incremental Tranche B-1 Term Loan Commitment” means, with respect to each
Lender, the commitment, if any, of such Lender to make an Incremental
Tranche B-1 Term Loan to the Borrower hereunder in a principal amount equal to
the amount set forth in Schedule 1.01(b) hereof.

 

“Incremental Tranche B-1 Term Loan Lender” means a Lender with an outstanding
Incremental Tranche B-1 Term Loan Commitment or an outstanding Incremental
Tranche B-1 Term Loan.

 

“Incremental Tranche B-1 Term Loan Maturity Date” means July 31, 2021 (or if
such date is not a Business Day, the immediately preceding Business Day) or such
earlier date as may result from the operation of Section 2.08(b), if applicable.

 

“Incremental Tranche B-1 Term Loan Principal Payment Dates” means (a) the
Quarterly Dates falling on or nearest to March 31, June 30, September 30 and
December 31 of each year, commencing with the Quarterly Dates falling on or
nearest to September 30, 2015, and (b) the Incremental Tranche B-1 Term Loan
Maturity Date.

 

“Incremental Tranche B-1 Term Loan Standstill Period” has the meaning assigned
to such term in ARTICLE VIII(d).

 

“Indebtedness” means of any Person (without duplication): (a) indebtedness
created, issued or incurred by such Person for borrowed money (whether by loan
or the issuance and sale of debt securities or the sale of property to another
Person subject to an understanding or agreement, contingent or otherwise, to
repurchase such property from such Person); (b) obligations of such Person to
pay the deferred purchase or acquisition price of property or services, other
than trade accounts payable (other than for borrowed money) arising, and accrued
expenses incurred, in the ordinary course of business so long as such trade
accounts payable are payable within 90 days of the date the respective goods are
delivered or the respective services are rendered; (c) Indebtedness of others
secured by a Lien on the property of such Person, whether or not the respective
Indebtedness so secured has been assumed by such Person; (d) obligations of such
Person in respect of letters of credit or similar instruments issued or accepted
by banks and other financial institutions for account of such Person;
(e) Capital Lease Obligations of such Person; (f) Indebtedness of others
guaranteed by such Person; (g) if the Aggregate Consideration payable by such
Person to extend and exercise any option acquired in connection with any
Acquisition (an “Extension and Exercise Price”) exceeds 20% of the Aggregate
Consideration payable in

 

18

--------------------------------------------------------------------------------


 

connection with such Acquisition, such Extension and Exercise Price; (h) any Put
Obligations, but only to the extent that such Put Obligations, whether arising
under the same or different agreements, exceeding $25,000,000 in the aggregate
shall not have been approved by the Administrative Agent (such approval not to
be unreasonably withheld) prior to the incurrence thereof; and (i) obligations
of such Person in respect of surety and appeals bonds or performance bonds or
other similar obligations; provided that the term “Indebtedness” shall not
include (i) Film Obligations of such Person, (ii) obligations of such Person
under any Program Services Agreement, Outsourcing Agreement or other similar
agreement, (iii) any liability shown on such Person’s balance sheet in respect
of the fair value of Interest Rate Protection Agreements, (iv) any Put
Obligations (other than those Put Obligations included as “Indebtedness” under
clause (h) of this definition) and (v) any liability shown on the balance sheet
of such Person solely as a result of the application of FIN 46 and for which
such Person is not primarily or contingently liable for payment.

 

“Indemnified Taxes” means Taxes other than Excluded Taxes.

 

“Initial FCC Order” means an order of the FCC that is not a Final FCC Order.

 

“Intercreditor Agreement” means any intercreditor agreement entered into
pursuant to this Agreement.

 

“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.06.

 

“Interest Expense” means, for any period, the sum, for the Borrower and its
Subsidiaries (determined on a consolidated basis without duplication in
accordance with GAAP), of (a) all cash interest expense in respect of
Indebtedness during such period and (b) the net amounts payable (or minus the
net amounts receivable) under Interest Rate Protection Agreements accrued during
such period (whether or not actually paid or received during such period).  Any
reference herein to calculating Interest Expense for any period on a “pro forma”
basis means that, for purposes of the clause (a) above, (i) the Indebtedness on
the basis of which Interest Expense is so calculated shall mean Indebtedness
outstanding as of the relevant date of calculation after giving effect to any
repayments and any incurrence of Indebtedness on such date and (ii) such
calculation shall be made applying the respective rates of interest in effect
for such Indebtedness on such date.

 

“Interest Payment Date” means (a) with respect to any ABR Loan (other than Swing
Line Loans), each Quarterly Date, (b) with respect to any Eurodollar Loan, the
last day of the Interest Period applicable to the Borrowing of which such Loan
is a part and, in the case of a Eurodollar Borrowing with an Interest Period of
more than three months’ duration, each day prior to the last day of such
Interest Period that occurs at intervals of three months’ duration after the
first day of such Interest Period and (c) with respect to any Swing Line Loan,
the day that such Loan is required to be repaid.

 

“Interest Period” means, with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
(or, with the consent of each Lender, twelve months) thereafter, as the Borrower
may elect; provided that (i) if any Interest Period would end on a day other
than a Business Day, such Interest Period shall be extended to the next
succeeding Business Day unless such next succeeding Business Day would fall in
the next calendar month, in which case such Interest Period shall end on the
next preceding Business Day and (ii) any Interest Period that commences on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the last calendar month of such Interest
Period) shall end on the last Business Day of the last calendar month of such
Interest Period.  For purposes hereof, the date of a Borrowing initially shall
be the date on

 

19

--------------------------------------------------------------------------------


 

which such Borrowing is made and thereafter shall be the effective date of the
most recent conversion or continuation of such Borrowing.

 

“Interest Rate Protection Agreement” means a Hedging Agreement providing for the
transfer or mitigation of interest risks either generally or under specific
contingencies.

 

“Investment” means, for any Person, (a) the acquisition (whether for cash,
property, services or securities or otherwise) of capital stock, bonds, notes,
debentures, preferred securities, partnership or other ownership interests or
other securities of any other Person or any agreement to make any such
acquisition (including any “short sale” or any sale of any securities at a time
when such securities are not owned by the Person entering into such sale),
(b) the making of any deposit with, or advance, loan or other extension of
credit to, any other Person (including the purchase of property from another
Person subject to an understanding or agreement, contingent or otherwise, to
resell such property to such Person), but excluding any (x) accounts receivable
in connection with the sale of programming or advertising time owing by such
Person or (y) obligations in respect of the lease or other use of spectrum space
relating to sub-channels owing by such Person, in each case, arising in the
ordinary course of business or (c) the entering into of any Guarantee of, or
other contingent obligation with respect to, Indebtedness or other liability of
any other Person and (without duplication) any amount committed to be advanced,
lent or extended to such Person.

 

“Issuing Lender” means JPMCB, in its capacity as the issuer of Letters of Credit
hereunder, and its successors in such capacity as provided in Section 2.04(j). 
The Issuing Lender may, in its discretion, arrange for one or more Letters of
Credit to be issued by Affiliates of the Issuing Lender, in which case the term
“Issuing Lender” shall include any such Affiliate with respect to Letters of
Credit issued by such Affiliate.

 

“Joinder Agreement” means a Borrower Subsidiary Joinder Agreement or a SBG
Subsidiary Joinder Agreement, as applicable.

 

“JPMCB” means JPMorgan Chase Bank, N.A.

 

“LC Disbursement” means a payment made by the Issuing Lender pursuant to a
Letter of Credit.

 

“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of the
Borrower at such time.  The LC Exposure of any Lender at any time shall be its
Applicable Percentage of the total LC Exposure at such time.

 

“Lender Addendum” means a Term Loan Lender Addendum or a Revolving Lender
Addendum.

 

“Lenders” means each Revolving Lender, each Tranche A Term Loan Lender (or, more
specifically, each Fifth Restatement Effective Date Tranche A Term Loan Lender
and each Delayed Draw Tranche A Term Loan Lender), each Tranche B Term Loan
Lender, each Incremental Lender, each Converting Tranche A Term Loan Lender and
any other Person that shall have become a party hereto pursuant to an Assignment
and Assumption, other than any such Person that ceases to be a party hereto
pursuant to an Assignment and Assumption.  Unless the context otherwise
requires, the term “Lenders” includes the Swing Line Lender.

 

20

--------------------------------------------------------------------------------


 

“Letter of Credit” means any letter of credit issued pursuant to this Agreement
and shall include the Existing Letters of Credit.

 

“Letter of Credit Documents” means, with respect to any Letter of Credit,
collectively, any application therefor and any other agreements, instruments,
guarantees or other documents (whether general in application or applicable only
to such Letter of Credit) governing or providing for (a) the rights and
obligations of the parties concerned or at risk with respect to such Letter of
Credit or (b) any collateral security for any of such obligations, each as the
same may be modified and supplemented and in effect from time to time.

 

“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, the London interbank offered rate as administered by the ICE Benchmark
Administration (or any other Person that takes over the administration of such
rate) for dollars for a period equal in length to such Interest Period as
displayed on pages LIBOR01 or LIBOR02 of the Reuters Screen that displays such
rate (or, in the event such rate does not appear on a Reuters page or screen, on
any successor or substitute page on such screen that displays such rate, or on
the appropriate page of such other information service that publishes such rate
from time to time as selected by the Administrative Agent in its reasonable
discretion; in each case, the “Screen Rate”) at approximately 11:00 A.M., London
time, two Business Days prior to the commencement of such Interest Period;
provided, that, if the Screen Rate shall not be available at such time for such
Interest Period (an “Impacted Interest Period”) with respect to dollars, then
the LIBO Rate shall be the Interpolated Rate at such time; provided, further,
that for purposes of Tranche B Term Loans and Incremental Tranche B-1 Term
Loans, the LIBO Rate shall in no event at any time be less than 0.75% per
annum.  “Interpolated Rate” means, at any time, the rate per annum determined by
the Administrative Agent (which determination shall be conclusive and binding
absent manifest error) to be equal to the rate that results from interpolating
on a linear basis between: (a) the Screen Rate for the longest period (for which
that Screen Rate is available in dollars) that is shorter than the Impacted
Interest Period and (b) the Screen Rate for the shortest period (for which that
Screen Rate is available for dollars) that exceeds the Impacted Interest Period,
in each case, at such time.

 

“License Subsidiaries” means (a) with respect to each Station that is an Owned
Station on the date hereof, the Subsidiary of the Borrower listed on Schedule
1.01(e) as the holder of the Broadcast Licenses for such Owned Station and
(b) with respect to any Owned Station hereafter acquired by the Borrower or any
of its Subsidiaries, the Subsidiary of the Borrower formed, created, or acquired
after the date hereof that holds the Broadcast Licenses for such Owned Station,
and in each case any other Subsidiary into which any such License Subsidiary may
be merged pursuant to Section 7.03.

 

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.

 

“Loan Documents” means, collectively, this Agreement, the promissory notes (if
any) issued pursuant to Section 2.08(g), the Letter of Credit Documents, the
Joinder Agreements and the Security Documents.

 

“Loans” means the loans made by the Lenders to the Borrower pursuant to
Section 2.01, and shall include Incremental Loans unless the context otherwise
requires.

 

21

--------------------------------------------------------------------------------


 

“Longevity Payments” means certain longevity bonuses due to certain executive
employees of the Borrower under employment agreements.

 

“Margin Stock” means “margin stock” within the meaning of Regulations T, U and X
of the Board.

 

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations, prospects or condition, financial or otherwise, of the
Borrower and its Subsidiaries taken as a whole, (b) the ability of any Obligor
to perform any of its obligations under this Agreement or any of the other Loan
Documents to which it is a party or (c) the rights of or benefits available to
the Lenders under this Agreement or any of the other Loan Documents.

 

“Material Third-Party Licensee” means any Person holding a Broadcast License for
one or more Contract Stations for which the Broadcast Cash Flow attributable to
such Stations, either individually or in the aggregate, for the most recent
twelve month period is equal to or greater than 20% of the Broadcast Cash Flow
for such period.

 

“Moody’s” means Moody’s Investors Service, Inc.

 

“Multiemployer Plan” means a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.

 

“Net Cash Proceeds” means, with respect to any Prepayment Event, the aggregate
amount of all cash payments (including all cash payments received by way of
deferred payment of principal pursuant to a note or installment receivable or
otherwise, but only as and when received) received by the Borrower and its
Subsidiaries directly or indirectly in connection with such Prepayment Event, in
each case, net of (a) the amount of any legal, title and recording tax expenses,
commissions and other fees and expenses paid by the Borrower and its
Subsidiaries in connection therewith and (b) in the case of any Prepayment Asset
Sale or Recovery Event, (i) any Federal, state and local income or other taxes
estimated to be payable by the Borrower and its Subsidiaries as a result thereof
(but only to the extent that such estimated taxes are in fact paid to the
relevant Governmental Authority not later than twelve months after the date
thereof) and (ii) any repayments by the Borrower or any of its Subsidiaries of
Indebtedness to the extent that (x) such Indebtedness is secured by a Lien on
the property that is the subject of such Prepayment Asset Sale and (y) the
transferee of (or holder of a Lien on) such property requires that such
Indebtedness be repaid as a condition to such Prepayment Asset Sale or, in case
of any Recovery Event, such repayment is contractually required from the
proceeds thereof by the terms of such Indebtedness.

 

“New Age Acquisition” means the acquisition by the Borrower or any of its
Subsidiaries of the broadcast assets of eight television stations owned by New
Age Media.

 

“Non-Media Subsidiary” means any direct or indirect Subsidiary of the Borrower
(including, for this purpose, any Designated SBG Subsidiary) that is not engaged
in, and does derive any income from, any of the businesses or activities
described in clauses (a), (b) and/or (c) of Section 7.06.

 

“Non-Recourse Indebtedness” means Indebtedness (a) as to which neither the
Borrower nor any Subsidiary (other than any Unrestricted Subsidiary) is directly
or indirectly liable (by virtue of the Borrower or any such Subsidiary being the
primary obligor on, guarantor of, or otherwise liable in any respect to, such
Indebtedness) and (b) which, upon the occurrence of a default with respect
thereto, does not result in, or permit any holder of any other Indebtedness of
the Borrower or any Subsidiary (other

 

22

--------------------------------------------------------------------------------


 

than any Unrestricted Subsidiary) to declare, a default on such Indebtedness or
cause the payment thereof to be accelerated or payable prior to its stated
maturity.

 

“Non-Television Entities” means, collectively, Keyser Capital LLC and Sinclair
Investment Group LLC.

 

“Non-Television Entity Notes” means the promissory notes made by the
Non-Television Entities in favor of the Borrower, as described on Schedule
1.01(d).

 

“Note Indentures” means, collectively, the Senior Subordinated Debt Indentures,
the Senior Unsecured Debt Indentures, the Second Priority Debt Indentures.

 

“Notes Transfer” means the disposition or transfer of the Non-Television Entity
Notes in connection with the Separation Transaction.

 

“Obligations” means, collectively, (a) all advances to and debts, liabilities,
obligations, covenants and duties of, the Borrower or any other Obligor arising
under the Loan Documents or otherwise with respect to any Loan or Letter of
Credit, whether direct or indirect (including those acquired by assumption),
absolute or contingent, due or to become due, now existing or hereafter arising,
and including in the case of each Guarantor all obligations of such Guarantor in
respect of its Guarantee under Article III, (b) all Cash Management Obligations
owing by the Borrower or any other Obligor to any Lender (or any Affiliate
thereof) and (c) all obligations of the Borrower and its Subsidiaries arising
under any Secured Hedge Agreement, and, in the case of each of the foregoing,
including all interest thereon and expenses related thereto, including any
interest or expenses accruing or arising after the commencement of any case with
respect to the Borrower or any other Obligor under the Bankruptcy Code or any
other bankruptcy or insolvency law (whether or not such interest or expenses are
allowed or allowable as a claim in whole or in part in such case).  Without
limiting the generality of the foregoing, the Obligations of the Obligors under
the Loan Documents (and of their respective Subsidiaries to the extent they have
obligations under the Loan Documents) include (i) the obligation (including
guarantee obligations) to pay principal, interest, Letter of Credit commissions,
reimbursement obligations, charges, expenses, fees, indemnities and other
amounts (including fees, expenses and disbursements of counsel) payable by any
Obligor under any Loan Document and (ii) the obligation of any Obligor to
reimburse any amount in respect of any of the foregoing that the Administrative
Agent or any other Secured Party, in each case in its sole discretion, may elect
to pay or advance on behalf of such Obligor.

 

“Obligors” means, collectively, (a) the Borrower, (b) the Holding Company and
(c) each other Guarantor.

 

“OFAC” has the meaning assigned to such term in Section 4.19.

 

“Operating Subsidiary” has the meaning assigned to such term in Section 7.14(a).

 

“Other Debt” means the Subordinated Debt, the Senior Unsecured Debt, the Second
Priority Debt.

 

“Other Debt Documents” means the Subordinated Debt Documents, the Senior
Unsecured Debt Documents and the Second Priority Debt Documents.

 

“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies arising from any
payment made under any Loan

 

23

--------------------------------------------------------------------------------


 

Document or from the execution, delivery or enforcement of, or otherwise with
respect to, any Loan Document, including any interest, additions to tax or
penalties applicable thereto.

 

“Outsourcing Agreements” means (a) any agreement to which the Borrower or any of
its Subsidiaries is a party which provides for the Borrower or any of its
Subsidiaries to deliver or receive non-programming related management and/or
consulting services of any television station, and (b) any put or option
agreement entered into in connection with any agreement referred to in
clause (a) above that provides for the Borrower or any of its Subsidiaries to
acquire or sell the license or non-license assets of the related television
station.

 

“Owned Station” means (a) each television or radio station identified as such in
Schedule 1.01(e) and (b) any television or radio station the Broadcast Licenses
of which are owned or held by the Borrower or any of its Subsidiaries on or
after the date hereof.

 

“Participant” has the meaning assigned to such term in Section 10.04(c)(i).

 

“Participant Register”  has the meaning assigned to such term in
Section 10.04(c)(i).

 

“Payment Percentage” has the meaning assigned to such term in Section 2.21(b).

 

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
section 4002 of ERISA and any successor entity performing similar functions.

 

“Permitted Additional Indebtedness” shall mean notes (which notes may (x) have
the same lien priority as the Obligations or (y) be secured by a Lien ranking
junior to the Lien securing the Obligations), in each case issued or incurred by
the Borrower, (a) which notes do not mature or have scheduled amortization or
payments of principal (including prepayments, redemptions or sinking fund or
like payments) prior to the 91st day after the stated maturity date of any Loans
hereunder at the time such notes are incurred (other than prepayment or
redemption requirements as a result of asset sales or change of control
provisions (provided that any such prepayment or redemption (or offer to prepay
or redeem) may be made only to the extent permitted under Section 7.12)),
(b) the terms and conditions of such notes (other than interest rate and
redemption premium) shall not be more restrictive on the Borrower and its
Subsidiaries than those herein, (c) which notes are not guaranteed by any Person
other than the Guarantors and (d) that (i) are not secured by any property of
the Borrower, the Holding Company or any of their respective Subsidiaries or any
other Person other than the Collateral and (ii) is subject to customary
intercreditor agreements entered into with the agent, trustee or other
representative of any such Permitted Additional Indebtedness, the material terms
of which shall be reasonably acceptable to the Administrative Agent and the
Borrower.

 

“Permitted Additional Indebtedness Documents” shall mean any document or
instrument (including any guarantee, security agreement or mortgage and which
may include any or all of the Loan Documents) issued or executed and delivered
with respect to any Permitted Additional Indebtedness by the Borrower or any
Guarantor.

 

“Permitted Additional Indebtedness Obligations” shall mean, if any Permitted
Additional Indebtedness is issued or incurred, all advances to, and debts,
liabilities, obligations, covenants and duties of, the Borrower or any Guarantor
arising under any Permitted Additional Indebtedness Document, whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising and including interest and
fees that accrue after the commencement by or against the Borrower or any
Guarantor of any proceeding under any bankruptcy or insolvency law naming such
Person as the debtor in such proceeding, regardless of whether such interest

 

24

--------------------------------------------------------------------------------


 

and fees are allowed claims in such proceeding.  Without limiting the generality
of the foregoing, the Permitted Additional Indebtedness Obligations of the
Borrower or any Guarantor under the Loan Documents (and any of their
Subsidiaries to the extent they have obligations under the Permitted Additional
Indebtedness Documents) include (a) the obligation (including guarantee
obligations) to pay principal, interest, reimbursement obligations, charges,
expenses, fees, attorney costs, indemnities and other amounts payable by such
Borrower or Guarantor under any Permitted Additional Indebtedness Document and
(b) the obligations of the Borrower or any Guarantor to reimburse any amount in
respect of any of the foregoing that any Lender, in its sole discretion, may
elect to pay or advance on behalf of the Borrower or any Guarantor in accordance
with the terms of any Permitted Additional Indebtedness Document.

 

“Permitted Assumed Debt” has the meaning assigned to such term in
Section 7.01(l).

 

“Permitted Investments” means, for any Person: (a) direct obligations of the
United States of America, or of any agency (which shall include, but not be
limited to, Export-Import Bank of the United States, Farmers Home
Administration, Federal Housing Administration, General Services Administration,
and Government National Mortgage Association) or instrumentality (which shall
include, but not be limited to, The Federal National Mortgage Association,
Federal Home Loan Banks, Federal Home Loan Mortgage Corporation, Federal Land
Banks, Federal Intermediate Credit Banks, Banks for Cooperative and the Farm
Credit System, and The Student Loan Marketing Association) thereof, or
obligations guaranteed or insured as to principal and interest by the United
States of America, or any agency or instrumentality thereof, in either case
maturing not more than 90 days from the date of acquisition thereof by such
Person; (b) domestic and Eurodollar time deposits, overnight deposits,
certificates of deposit and bankers acceptances issued or guaranteed by entities
rated A-2 or better by S&P or P-2 or better by Moody’s, maintained at or issued
by any office or branch of any bank or trust company organized or licensed under
the laws of the United States of America or any State thereof which bank or
trust company has capital, surplus and undivided profits of at least
$500,000,000, maturing not more than 90 days from the date of acquisition
thereof by such Person; (c) commercial paper, auction rate notes and commercial
paper master notes issued or guaranteed by entities rated A-2 or better by S&P
or P-2 or better by Moody’s, maturing not more than 90 days from the acquisition
thereof by such Person (provided that a security without its own rating will be
considered to be rated and to have the same rating as any debt obligation that
is issued by the same issuer which is comparable in priority, maturity and
security to the subject security or, if it is guaranteed by another issuer, to
be rated and to have the same rating as any debt obligation that is issued by
the guarantor which is comparable in priority, security, and maturity to the
subject security); (d) tax-exempt commercial paper or variable rate tax exempt
demand notes, rated A-1 or better by S&P or MIG1/VMIG1 or better by Moody’s,
maturing not more than 90 days from the acquisition thereof by such Person;
(e) fully collateralized repurchase agreements with a term of not more than 30
days entered into with any bank qualifying under clause (b) above, any
broker-dealer subsidiary or affiliate of any such bank or any Primary Dealer of
United States Government securities and relating to: (i) marketable direct
obligations issued or unconditionally guaranteed or insured by the United States
of America or any agency or instrumentality thereof listed in clause (a) above;
(ii) securities issued by The Federal National Mortgage Association, Federal
Farm Credit Banks, Federal Home Loan Banks or The Student Loan Marketing
Association or other entities listed in clause (a) above; or
(iii) mortgage-backed securities issued by The Federal National Mortgage
Association or The Federal Home Loan Mortgage Corporation or issued or
guaranteed by the Government National Mortgage Association or other entities
listed in clause (a) above; and (f) money market mutual funds that (i) comply
with the criteria set forth in SEC Rule 2a-7 under the Investment Company Act of
1940, (ii) are rated AAA by S&P and Aaa by Moody’s and (iii) have portfolio
assets of at least $5,000,000,000.

 

25

--------------------------------------------------------------------------------


 

“Permitted Reinvestment” means (a) an acquisition permitted under
Section 7.04(e), (b) Capital Expenditures or (c) with respect to any Recovery
Event, the repair, restoration or replacement of the affected property.

 

“Permitted Second Priority Refinancing Debt” means any Indebtedness incurred by
the Borrower in the form of second lien secured notes or loans; provided that
(a) such Indebtedness is secured by the Collateral on a second lien basis (and
subject to the terms of an intercreditor agreement reasonably acceptable to the
Administrative Agent) to Liens securing the Obligations and is not secured by
any property of the Borrower, the Holding Company or any of their respective
Subsidiaries or any other Person other than the Collateral, (b) such
Indebtedness does not mature or have scheduled amortization or payments of
principal (including prepayments, redemptions or sinking fund or like payments)
prior to the 91st day after the stated maturity date of any Loans hereunder at
the time such Indebtedness is incurred (other than prepayment or redemption
requirements as a result of asset sales or change of control provisions
(provided that any such prepayment or redemption (or offer to prepay or redeem)
may be made only to the extent permitted under Section 7.12)), (c) the terms and
conditions of such Indebtedness (other than interest rate and redemption
premium) shall not be more restrictive on the Borrower and its Subsidiaries than
the terms and conditions of this Agreement, (d) the security agreements relating
to such Indebtedness are substantially the same as the Security Agreement (with
such differences as are reasonably satisfactory to the Administrative Agent),
(e) such Indebtedness is not guaranteed by any Person other than the Guarantors
and (f) a Representative acting on behalf of the holders of such Indebtedness
shall have become party to an intercreditor agreement reasonably acceptable to
the Administrative Agent.  Permitted Second Priority Refinancing Debt will
include any Registered Equivalent Notes issued in exchange therefor.

 

“Permitted Senior Unsecured Refinancing Debt” means any Indebtedness incurred by
the Borrower in the form of senior unsecured notes or loans; provided that
(a) such Indebtedness does not mature or have scheduled amortization or payments
of principal (including prepayments, redemptions or sinking fund or like
payments) prior to the 91st day after the stated maturity date of any Loans
hereunder at the time such Indebtedness is incurred (other than prepayment or
redemption requirements as a result of asset sales or change of control
provisions (provided that any such prepayment or redemption (or offer to prepay
or redeem) may be made only to the extent permitted under Section 7.12)),
(b) the other terms and conditions of such Indebtedness (other than interest
rate and redemption premium) shall not be more restrictive on the Borrower and
its Subsidiaries than the terms and conditions found in senior unsecured debt of
a similar type issued by similar issuers under Rule 144A or in a public offering
(provided that in no event shall such other terms or conditions be more
restrictive on the Borrower and its Subsidiaries than the Existing Senior
Unsecured Note Indentures), (c) such Indebtedness is not guaranteed by any
Person other than the Guarantors and (d) such Indebtedness is not secured by any
Lien or any property or assets of the Borrower, the Holding Company or any of
their respective Subsidiaries.  Permitted Senior Unsecured Refinancing Debt will
include any Registered Equivalent Notes issued in exchange therefor.

 

“Permitted Subordinated Refinancing Debt” means any Indebtedness incurred by the
Borrower in the form of unsecured subordinated notes or loans; provided that
(a) such Indebtedness does not mature or have scheduled amortization or payments
of principal (including prepayments, redemptions or sinking fund or like
payments) prior to the 91st day after the stated maturity date of any Loans
hereunder at the time such Indebtedness is incurred (other than prepayment or
redemption requirements as a result of asset sales or change of control
provisions (provided that any such prepayment or redemption (or offer to prepay
or redeem) may be made only to the extent permitted under Section 7.12)),
(b) the other terms and conditions (including subordination provisions) of such
Indebtedness (other than interest rate and redemption premium) shall not be more
restrictive on the Borrower and its Subsidiaries than the terms and conditions
found in subordinated debt of a similar type issued by similar issuers under
Rule 144A or in a public offering (provided that in no event shall such other
terms or conditions (other than

 

26

--------------------------------------------------------------------------------


 

subordination provisions) be more restrictive on the Borrower and its
Subsidiaries than Existing Senior Unsecured Note Indentures), and such
subordination terms shall extend to cover the Obligations, among other
obligations, (c) such Indebtedness is not guaranteed by any Person other than
the Guarantors and (d) such Indebtedness is not secured by any Lien or any
property of the Borrower, the Holding Company or any of their respective
Subsidiaries.  Permitted Subordinated Refinancing Debt will include any
Registered Equivalent Notes issued in exchange therefor.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

 

“Post-Default Condition” means (a) the failure by the Borrower to pay when due
(whether at stated maturity, by acceleration, by mandatory prepayment or
otherwise) any principal amount of any Loan or in respect of any LC Exposure,
(b) the failure by the Borrower to pay when due (whether at stated maturity, by
acceleration, by mandatory prepayment or otherwise) any other amount payable by
the Borrower hereunder for more than three Business Days or (c) the existence of
any Event of Default under clauses (d), (e), (g) or (h) of Article VIII.

 

“Post-Default Rate” means, with respect to any Lender, a rate per annum equal to
the Alternate Base Rate as in effect from time to time plus the Applicable
Margin applicable to ABR Loans made by such Lender plus 2%; provided that, as
applied to principal of a Eurodollar Loan held by any Lender, the “Post-Default
Rate” shall be the interest rate for such Eurodollar Loan held by such Lender as
provided in Section 2.11(b) plus 2%.

 

“Prepayment Agent” means JPMorgan Chase Bank, N.A., in its capacity as
prepayment agent in connection with any Voluntary Discounted Prepayment and its
permitted successors in such capacity.

 

“Prepayment Amount” has the meaning assigned to such term in Section 2.21(b).

 

“Prepayment Asset Sale” has the meaning assigned to such term in clause (a) of
the definition of “Prepayment Event”.

 

“Prepayment Event” means (a) any Disposition of any property of the Borrower or
any Subsidiary (other than any Disposition permitted under Sections 7.05(a),
(b), and (only with respect to any exchange of assets) (c)) (each a “Prepayment
Asset Sale”), (b) any Recovery Event and (c) the issuance or incurrence of any
Indebtedness under Section 7.01(f).

 

“Prepayment Notice” has the meaning assigned to such term in Section 2.21(b).

 

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMCB as its prime rate in effect at its principal office in New York
City; each change in the Prime Rate shall be effective from and including the
date such change is publicly announced as being effective.

 

“Program Services Agreements” means any agreement entered into by the Borrower
or any of its Subsidiaries (other than License Subsidiaries) in accordance with
Section 7.06 relating to a Contract Station, pursuant to which agreement the
Borrower or any of its Subsidiaries (other than License

 

27

--------------------------------------------------------------------------------


 

Subsidiaries) will obtain the right to program and/or sell advertising on a
substantial portion of such Contract Station’s inventory of broadcast time.

 

“Put Obligations” means the obligations of the Borrower or any of its
Subsidiaries to purchase certain assets of any Station with respect to which the
Borrower or such Subsidiary shall have entered into an Outsourcing Agreement.

 

“Qualified ECP” means in respect of any Swap Obligation, each Obligor that, at
the time the relevant guarantee (or grant of the relevant security interest, as
applicable) becomes or would become effective with respect to such Swap
Obligation, has total assets exceeding $10,000,000 or otherwise constitutes an
“eligible contract participant” under the Commodity Exchange Act or any
regulations promulgated thereunder and which may cause another person to qualify
as an “eligible contract participant” with respect to such Swap Obligation at
such time by entering into a keepwell pursuant to section 1a(18)(A)(v)(II) of
the Commodity Exchange Act (or any successor provision thereto).

 

“Qualifying Balances” means, as at any date, the aggregate amount of cash on
hand of the Borrower and its Subsidiaries on such date that is free and clear of
Liens (other than Liens in favor of the Secured Parties); provided that
(a) Qualifying Balances shall in no event at any time exceed $300,000,000 in the
aggregate for purposes of this definition and (b) the Qualifying Balances shall
be deemed to be zero for any day on which an Event of Default shall have
occurred and be continuing.

 

“Qualifying Loans” has the meaning assigned to such term in Section 2.21(c).

 

“Quarterly Dates” means the last Business Day of March, June, September and
December in each year, the first of which shall be the first such day after the
date hereof.

 

“Range” has the meaning assigned to such term in Section 2.21(b).

 

“Real Property” means, collectively, all right, title and interest of the
Borrower or any Subsidiary in and to any and all parcels of real property owned,
leased or otherwise operated by the Borrower or any Subsidiary together with all
improvements and appurtenant fixtures, easements and other property and rights
incidental to the ownership, lease or operation thereof.

 

“Receivables” means, as at any date, the unpaid portion of the obligation, as
stated on the respective billing statement, of a customer of the Borrower or any
Subsidiary Guarantor in respect of the sale of advertising time or other
services provided or goods sold by the Borrower or any Subsidiary Guarantor, as
the case may be, to such customer.

 

“Receivables and Related Assets” means Receivables and any instruments,
documents, chattel paper, obligations, general intangibles and other similar
assets, in each case, relating to such Receivables.

 

“Receivables Financing” means the sale of Receivables and Related Assets on
terms and pursuant to documentation satisfactory in form and substance to the
Administrative Agent.

 

“Receivables Subsidiary” means a Wholly Owned Subsidiary of the Borrower
established for the limited purpose of acquiring and financing Receivables and
Related Assets pursuant to any Receivables Financing.

 

“Recovery Event” means any settlement of or payment in respect of any property
or casualty insurance claim (but not to the extent such claim compensates for
any loss of revenues or

 

28

--------------------------------------------------------------------------------


 

interruption of business or operations caused thereby) or any condemnation or
similar proceeding or taking under power of eminent domain relating to any asset
of the Borrower or any of its Subsidiaries with a value in excess of $500,000.

 

“Refinanced Term Loans” has the meaning assigned to such term in
Section 2.09(d).

 

“Register” has the meaning assigned to such term in Section 10.04(b).

 

“Registered Equivalent Notes” means, with respect to any notes originally issued
in a Rule 144A or other private placement transaction under the Securities Act
of 1933, as amended, substantially identical notes (having the same Guarantees)
issued in a dollar for dollar exchange therefor pursuant to an exchange offer
registered with the SEC.

 

“Reinvestment Deferred Amount” means, with respect to any Reinvestment Event,
the aggregate Net Cash Proceeds received by the Borrower or any of its
Subsidiaries in connection therewith that are not applied to prepay the Loans
pursuant to Section 2.09(b) as a result of the delivery of a Reinvestment
Notice.

 

“Reinvestment Event” means any Disposition or Recovery Event constituting a
Prepayment Event in respect of which the Borrower has delivered a Reinvestment
Notice.

 

“Reinvestment Notice” means a written notice executed by a Financial Officer of
the Borrower stating that no Event of Default has occurred and is continuing and
that the Borrower (directly or indirectly through a Subsidiary) intends and
expects to use all or a specified portion of the Net Cash Proceeds of a
Disposition or Recovery Event constituting a Prepayment Event to make a
Permitted Reinvestment (and specifying such expected use).

 

“Reinvestment Prepayment Amount” means, with respect to any Reinvestment Event,
the Reinvestment Deferred Amount relating thereto less any amount expended prior
to the relevant Reinvestment Prepayment Date to make a Permitted Reinvestment.

 

“Reinvestment Prepayment Date” means, with respect to any Reinvestment Event,
the earlier of (a) the date occurring one year after such Reinvestment Event and
(b) the date on which the Borrower shall have determined not to, or shall have
otherwise ceased to, use all or any portion of the relevant Reinvestment
Deferred Amount with respect to such Reinvestment Event for the expected use
pursuant to the relevant Reinvestment Notice.

 

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, trustees, officers, employees, agents
and advisors of such Person and such Person’s Affiliates.

 

“Release” means any release, spill, emission, leaking, pumping, injection,
deposit, disposal, discharge, dispersal, leaching or migration into the indoor
or outdoor environment, including, without limitation, the movement of Hazardous
Materials through ambient air, soil, surface water, ground water, wetlands, land
or subsurface strata.

 

“Relevant Application Date” means (a) with respect to any Prepayment Asset Sale
or Recovery Event, (i) on or prior to the fifth Business Day after receipt of
the Net Cash Proceeds thereof (unless, prior thereto, a Reinvestment Notice
shall have been delivered to the Administrative Agent in respect thereof) and
(ii) each Reinvestment Prepayment Date with respect thereto; and (b) with
respect to

 

29

--------------------------------------------------------------------------------


 

any issuance or incurrence of any Indebtedness under Section 7.01(f), on or
prior to the fifth Business Day after receipt of the Net Cash Proceeds thereof.

 

“Relevant Percentage” means, with respect to any Prepayment Event, 100%.

 

“Representative” means, with respect to any Indebtedness and the holders
thereof, the trustee, administrative agent, collateral agent, security agent or
similar agent under the indenture or agreement pursuant to which such
Indebtedness is issued, incurred or otherwise obtained, as the case may be, and
in each case its successors in such capacity.

 

“Repricing Transaction” means (i) any prepayment of all or a portion of any
Class of Term Loans using proceeds of Indebtedness under new credit facilities
having an effective interest cost or weighted average yield (with the
comparative determinations to be made consistent with generally accepted
financial practices, after giving effect to margin, interest rate floors,
upfront fees or original issue discount paid or payable (with original issue
discount based on a four-year average life to maturity or, if less, the
remaining life to maturity) to all providers of such financing, but excluding
the effect of any arrangement, commitment, structuring, syndication or
underwriting and any amendment fees payable in connection therewith that are not
shared with all providers of such financing, and without taking into account any
fluctuations in the Adjusted LIBO Rate) that is less than the effective interest
cost or weighted average yield (as determined on the same basis) of such
Class of Term Loans, including without limitation, as may be effected through
any amendment to this Agreement relating to the interest rate for, or weighted
average yield of, such Class of Term Loans and (ii) any repricing of any
Class of Term Loans pursuant to an amendment thereto resulting in an effective
interest cost or weighted average yield (as determined on the same basis) to all
providers of such financing, but excluding the effect of any arrangement,
commitment, structuring, syndication or underwriting and any amendment fees
payable in connection therewith that are not shared with all providers of such
financing, and without taking into account any fluctuations in the Adjusted LIBO
Rate) that is less the effective interest cost or weighted average yield (as
determined on the same basis) of such Class of Term Loans, including without
limitation, as may be effected through any amendment to this Agreement relating
to the interest rate for, or weighted average yield of, such Class of Term
Loans.

 

“Required Lenders” means, at any time, subject to the last paragraph of
Section 10.02(b), Lenders having Revolving Exposures, outstanding Term Loans,
outstanding Incremental Loans and unused Commitments representing more than 50%
of the sum of the total Revolving Exposures, outstanding Term Loans, outstanding
Incremental Loans and unused Commitments at such time.  The “Required Lenders”
of a particular Class of Loans means Lenders having Revolving Exposures,
outstanding Term Loans, outstanding Incremental Loans and unused Commitments of
such Class representing more than 50% of the total Revolving Exposures,
outstanding Term Loans, outstanding Incremental Loans and unused Commitments of
such Class at such time.

 

“Required Delayed Draw Tranche A Term Loan Lenders” means, at any time, the
Delayed Draw Tranche A Term Loan Lenders having outstanding Delayed Draw Tranche
A Term Loan Commitments representing more than 50% of the outstanding Delayed
Draw Tranche A Term Loan Commitments at such time.

 

“Required Revolving Lenders” means, at any time, the Revolving Lenders having
Revolving Exposures and unused Revolving Commitments representing more than 50%
of the total Revolving Exposures and total unused Revolving Commitments at such
time.

 

“Required Tranche A Term Loan Lenders” means, at any time, the Tranche A Term
Loan Lenders having outstanding Tranche A Term Loans representing more than 50%
of the sum of the

 

30

--------------------------------------------------------------------------------


 

outstanding Tranche A Term Loans at such time, in each case subject to the
proviso in the definition of “Class”.

 

“Required Tranche B Term Loan Lenders” means, at any time, the Tranche B Term
Loan Lenders (excluding, for the avoidance of doubt, Incremental Tranche B-1
Term Loan Lenders) having outstanding Tranche B Term Loans representing more
than 50% of the sum of the outstanding Tranche B Term Loans at such time, in
each case excluding, for the avoidance of doubt, Incremental Tranche B-1 Term
Loans.

 

“Restricted Payment” means (a) any dividend or other distribution (whether in
cash, securities or other property but excluding dividends payable solely in
additional shares of common stock of the Borrower) with respect to any shares of
any class of Capital Stock of the Borrower or any of its Subsidiaries, or any
payment (whether in cash, securities or other property), including any sinking
fund or similar deposit, on account of the purchase, redemption, retirement,
acquisition, cancellation or termination of any such shares of Capital Stock of
the Borrower or any option, warrant or other right to acquire any such shares of
Capital Stock of the Borrower and (b) any management fee or royalty fee payable
by the Borrower or any Subsidiary to the Holding Company.

 

“Restricted Subsidiary” means a Subsidiary of the Borrower (including, for the
avoidance of doubt, any Designated SBG Subsidiary) other than an Unrestricted
Subsidiary.

 

“Revolving Availability Period” means with respect to the Revolving Lenders and
their Revolving Commitments, the period from and including the Sixth Restatement
Effective Date to but excluding the earlier of (a) the Revolving Maturity Date
and (b) the date of termination of the Revolving Commitments of such Lenders.

 

“Revolving Commitment” means, with respect to each Lender, the commitment, if
any, of such Lender to make Revolving Loans and to acquire participations in
Swing Line Loans and Letters of Credit hereunder, expressed as an amount
representing the maximum aggregate amount of such Lender’s Revolving Exposure
hereunder, as such commitment may be (a) reduced from time to time pursuant to
Section 2.07 and (b) reduced or increased from time to time pursuant to
assignments by or to such Lender pursuant to Section 10.04.  As of the Sixth
Restatement Effective Date, the amount of each Revolving Lender’s Revolving
Commitment is set forth in Schedule 1.01(a).

 

“Revolving Exposure” means, with respect to any Lender at any time, the sum of
the outstanding principal amount of such Lender’s Revolving Loans and its
LC Exposure and Swing Line Exposure at such time.

 

“Revolving Lender” means a Lender with a Revolving Commitment or, if the
Revolving Commitments have (or the Revolving Commitment of the relevant
Revolving Lender has) terminated or expired, a Lender with Revolving Exposure.

 

“Revolving Lender Addendum” means, with respect to any Revolving Lender or any
Converting Tranche A Term Loan Lender, a Lender Addendum substantially in the
form of Exhibit G-2, executed by such Lender and delivered pursuant to
Section 5.01(a).

 

“Revolving Loan” means a Loan made pursuant to Section 2.01(a).

 

“Revolving Maturity Date” means April 9, 2018 (or if such date is not a Business
Day, the immediately preceding Business Day) or such earlier date as may result
from the operation of Section 2.08(b), if applicable.

 

31

--------------------------------------------------------------------------------


 

“Rule 144A” means Rule 144A of the Securities Act of 1933, as amended from time
to time.

 

“Sale and Leaseback Transaction” means any arrangement with any Person providing
for the leasing by the Borrower or its Subsidiary of any real or tangible
personal property, which property has been or is to be sold or transferred by
the Borrower or such Subsidiary to such Person in contemplation of such leasing.

 

“S&P” means Standard & Poor’s Financial Services LLC.

 

“SBG Subsidiary Guarantor” means (a) each Designated SBG Subsidiary and (b) each
other Subsidiary of the Holding Company that becomes a “Subsidiary Guarantor”
after the Sixth Restatement Effective Date pursuant to Section 6.10(b), in each
case, so long as such Subsidiary remains an SBG Subsidiary Guarantor hereunder.

 

“SBG Subsidiary Joinder Agreement” means a Joinder Agreement substantially in
the form of Exhibit B-2 (or other instrument satisfactory to the Administrative
Agent) by a Subsidiary of the Holding Company that, pursuant to the Collateral
and Guarantee Requirement, becomes, a “SBG Subsidiary Guarantor” hereunder and
an “Obligor” under the Security Agreement.

 

“SEC” means the Securities and Exchange Commission, or any regulatory body that
succeeds to the functions thereof.

 

“Second Priority Debt” means the Permitted Second Priority Refinancing Debt
incurred pursuant to Section 7.01(j) (including the Guarantees of such
Indebtedness provided by any Guarantor thereunder).  Second Priority Debt will
include any Registered Equivalent Notes issued in exchange therefor.

 

“Second Priority Debt Documents” means the agreements and instruments evidencing
or providing for the Second Priority Debt, including the Second Priority Debt
Indentures, and all other documents executed and delivered from time to time
with respect thereto (including all agreements, documents and instruments that
create or purport to create Liens or Guarantees in favor of the holders thereof
(or their Representatives)).

 

“Second Priority Debt Indentures” means the indenture or indentures under which
the Second Priority Debt shall be issued or incurred.

 

“Secured Hedging Agreements” means any Hedging Agreement permitted under
Section 7.19 that is entered into between the Borrower or any Subsidiary and any
Hedge Party.

 

“Secured Parties” means, collectively, the Administrative Agent, the Lenders,
the Swing Line Lender, the Issuing Lender, the Hedge Parties, each Supplemental
Administrative Agent and each co-agent or sub-agent appointed by the
Administrative Agent from time to time pursuant to Article IX.

 

“Security Agreement” means the Fourth Amended and Restated Security Agreement,
dated as of April 9, 2013, among the Borrower, the Guarantors and the
Administrative Agent (and as amended, supplemented or otherwise modified prior
to the date hereof).

 

“Security Documents” means, collectively, the Security Agreement, the
Intercreditor Agreements (if any), all other pledge, security and similar
agreements entered into by any Obligor in connection with this Agreement, all
related intercreditor agreements, and all Uniform Commercial Code

 

32

--------------------------------------------------------------------------------


 

financing statements required hereby or thereby to be filed with respect to the
security interests in personal property created pursuant thereto.

 

“Senior Subordinated Debt Indentures” means, after the respective issuances of
any Permitted Subordinated Refinancing Debt, the respective indentures under
which the same are issued.

 

“Senior Unsecured Debt” means (a) the 8.375% Senior Unsecured Notes, (b) the
6.125% Senior Unsecured Notes, (c) the 5.375% Senior Unsecured Notes, (d) the
6.375% Senior Unsecured Notes, (e) the 5.625% Senior Unsecured Notes, (f) the
Permitted Senior Unsecured Refinancing Debt and (g) any Indebtedness incurred
under Section 7.01(h) (including the senior unsecured Guarantees of such
Indebtedness provided by any Guarantor thereunder).

 

“Senior Unsecured Debt Documents” means the agreements and instruments
evidencing or providing for the Senior Unsecured Debt.

 

“Senior Unsecured Debt Indentures” means the 8.375% Senior Unsecured Note
Indenture, the 6.125% Senior Unsecured Note Indenture, the 5.375% Senior
Unsecured Note Indenture, the 6.375% Senior Unsecured Note Indenture, the 5.625%
Senior Unsecured Note Indenture and the indenture or indentures under which the
Senior Unsecured Debt shall be issued.

 

“Separation Transaction” means the sale or separation of the non-television
business of the Holding Company in whole or in part, whether by asset sale or
otherwise.

 

“Series” has the meaning assigned to such term in Section 2.01(c).

 

“Sixth Restatement Effective Date” means the date on which the conditions
specified in Section 5.01 are satisfied (or waived in accordance with
Section 10.02).

 

“Sixth Restatement Effective Date Transactions” means (a) the Transactions and
(b) the other transactions relating to the foregoing that will occur
concurrently (or substantially concurrently) with the Sixth Restatement
Effective Date.

 

“Smith Brothers” means Frederick G. Smith, David D. Smith, J. Duncan Smith and
Robert E. Smith.

 

“Specified Majority Lenders” means, at any time, Lenders (other than the
Incremental Tranche B-1 Term Loan Lenders with respect to the Incremental
Tranche B-1 Term Loans) having Revolving Exposures, outstanding Term Loans,
outstanding Incremental Loans and unused Commitments representing more than 50%
of the sum of the total Revolving Exposures, outstanding Term Loans, outstanding
Incremental Loans and unused Commitments at such time.

 

“Specified Person” has the meaning assigned to such term in Section 4.19

 

“Specified SLB Attributable Debt”  has the meaning assigned to such term in
Section 7.17.

 

“Stations” means the Owned Stations and the Contract Stations.

 

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves)

 

33

--------------------------------------------------------------------------------


 

expressed as a decimal established by the Board to which the Administrative
Agent is subject for eurocurrency funding (currently referred to as
“Eurocurrency Liabilities” in Regulation D of the Board).  Such reserve
percentages shall include those imposed pursuant to such Regulation D. 
Eurodollar Loans shall be deemed to constitute eurocurrency funding and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under such Regulation D or any comparable regulation.  The Statutory Reserve
Rate shall be adjusted automatically on and as of the effective date of any
change in any reserve percentage.

 

“Subordinated Debt” means (a) Subordinated Film Indebtedness and (b) any
Permitted Subordinated Refinancing Debt.

 

“Subordinated Debt Documents” means the agreements and instruments evidencing or
providing for Subordinated Debt.

 

“Subordinated Film Indebtedness” means Film Obligations of the Borrower and its
Subsidiaries which are subordinated to the obligations of the Borrower and its
Subsidiaries hereunder on terms and conditions, and the other provisions of
which are, satisfactory to the Administrative Agent.

 

“Subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (b) that is, as of such date, otherwise
Controlled or by the parent and/or one or more subsidiaries of the parent. 
“Wholly Owned Subsidiary” means any such corporation, partnership or other
entity of which all of such securities or other ownership interests (other than,
in the case of a corporation, directors’ qualifying shares) are so owned or
controlled.  Notwithstanding anything contained herein to the contrary, (i) no
Unrestricted Subsidiary shall be deemed to be a Subsidiary of the Borrower or of
a Subsidiary of the Borrower for the purpose of this Agreement except as
otherwise expressly provided herein, (ii) each Designated SBG Subsidiary shall
be deemed to be a Subsidiary of the Borrower for all purposes of this Agreement
(including Articles IV, VI, VII and VIII (unless the context otherwise
requires)) and shall comply with the provisions of Section 6.09 or Section 6.10,
as applicable, and (iii) each Excluded Non-Media Subsidiary shall be a
Subsidiary of the Borrower for all purposes of this Agreement.  Unless otherwise
specified, “Subsidiary” means a Subsidiary of the Borrower.

 

“Subsidiary Guarantor” means, collectively, (a) each of the Subsidiaries of the
Borrower (including the Designated SBG Subsidiaries) identified under the
caption “SUBSIDIARY GUARANTORS” on the signature pages hereto, (b) each
Subsidiary of the Borrower that becomes a “Subsidiary Guarantor” after the date
hereof pursuant to Section 6.09 or Section 6.11 and (c) each other SBG
Subsidiary Guarantor.

 

“Supplemental Administrative Agent” has the meaning assigned to such term in
Article IX.

 

“Swap” means any agreement, contract, or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.

 

“Swap Obligation” means, with respect to any person, any obligation to pay or
perform under any Swap.

 

34

--------------------------------------------------------------------------------


 

“Swing Line Exposure” means, at any time, the aggregate principal amount of all
Swing Line Loans outstanding at such time.  The Swing Line Exposure of any
Lender at any time shall be its Applicable Percentage of the total Swing Line
Exposure at such time.

 

“Swing Line Lender” means JPMCB, in its capacity as lender of Swing Line Loans
hereunder.

 

“Swing Line Loan” means a Loan made pursuant to Section 2.01(d).

 

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.

 

“Term Loan Commitment” means a Tranche A Term Loan Commitment, a Tranche B Term
Loan Commitment or an Incremental Tranche B-1 Term Loan Commitment.

 

“Term Loan Lender” means a Tranche A Term Loan Lender, a Tranche B Term Loan
Lender or Incremental Tranche B-1 Term Loan Lender, as applicable.

 

“Term Loan Lender Addendum” means, with respect to any Tranche A Term Loan
Lender, Tranche B Term Loan Lender or Incremental Tranche B-1 Term Loan Lender,
a Term Loan Lender Addendum substantially in the form of the applicable addendum
set forth on Exhibit G-1, executed by such Lender  and delivered pursuant to
Section 5.01(a).

 

“Term Loan Maturity Date” means the Tranche A Term Loan Maturity Date, the
Tranche B Term Loan Maturity Date or the Incremental Tranche B-1 Term Loan
Maturity Date, as applicable.

 

“Term Loans” means, collectively, the Tranche A Term Loans, the Tranche B Term
Loans and the Incremental Tranche B-1 Term Loans.

 

“Total Indebtedness” means, as at any date, all Indebtedness of the Borrower and
its Subsidiaries outstanding on such date (determined on a consolidated basis
without duplication in accordance with GAAP), plus Specified SLB Attributable
Debt, minus all Qualifying Balances on such date.

 

“Total Indebtedness Ratio” means, as at any date, the ratio of (a) Total
Indebtedness on such date to (b) EBITDA for the period of four fiscal quarters
ending on or most recently ended prior to such date.

 

“Tranche A Term Loan” means the collective reference to the Fifth Restatement
Effective Date Tranche A Term Loans and the Delayed Draw Tranche A Term Loans.

 

“Tranche A Term Loan Commitment” means the collective reference to the Fifth
Restatement Effective Date Tranche A Term Loan Commitments and the Delayed Draw
Tranche A Term Loan Commitments.

 

“Tranche A Term Loan Lender” means a Lender with an outstanding Tranche A Term
Loan Commitment or an outstanding Tranche A Term Loan.

 

35

--------------------------------------------------------------------------------


 

“Tranche A Term Loan Maturity Date” means April 9, 2018 (or if such date is not
a Business Day, the immediately preceding Business Day) or such earlier date as
may result from the operation of Section 2.08(b), if applicable.

 

“Tranche A Term Loan Principal Payment Dates” means (a) the Quarterly Dates
falling on or nearest to March 31, June 30, September 30 and December 31 of each
year, commencing with the Quarterly Dates falling on or nearest to June 30,
2014, and (b) the Tranche A Term Loan Maturity Date.

 

“Tranche B Term Loan” means a Loan made pursuant to Section 2.01(b)(i), which
shall initially be made as an ABR Loan but thereafter may be an ABR Loan and/or
a Eurodollar Loan.

 

“Tranche B Term Loan Commitment” means, with respect to each Lender, the
commitment, if any, of such Lender to make a Tranche B Term Loan to the Borrower
hereunder in a principal amount equal to the amount set forth on Schedule
1.01(b) (or in the case of any Continuing Tranche B Term Loan Lender, the amount
of its Existing Tranche B Term Loan continued as a Tranche B Term Loans (as
specified in its Term Loan Lender Addendum) pursuant to Section 2.01(b)(i).

 

“Tranche B Term Loan Lender” means a Lender with an outstanding Tranche B Term
Loan Commitment or an outstanding Tranche B Term Loan.

 

“Tranche B Term Loan Maturity Date” means April 9, 2020 (or if such date is not
a Business Day, the immediately preceding Business Day) or such earlier date as
may result from the operation of Section 2.08(b), if applicable.

 

“Tranche B Term Loan Principal Payment Dates” means (a) the Quarterly Dates
falling on or nearest to March 31, June 30, September 30 and December 31 of each
year, commencing with the Quarterly Dates falling on or nearest to June 30,
2013, and (b) the Tranche B Term Loan Maturity Date.

 

“Transactions” means the execution, delivery and performance by each Obligor of
this Agreement and the other Loan Documents to which such Obligor is intended to
be a party, the borrowing of Loans, the use of the proceeds thereof and the
issuance of Letters of Credit hereunder.

 

“TV/Radio Acquisition” means (a) the acquisition by the Borrower or any of its
Subsidiaries in accordance with the terms hereof of substantially all of the
assets (including Broadcast Licenses) of a television or radio station in the
United States in a single transaction (i.e., not by means of the acquisition of
an option for such assets and the subsequent exercise of such option), which for
the avoidance of doubt, shall include a transaction as described in
Section 6.09(b), (b) (i) the acquisition by the Borrower or any of its
Subsidiaries in accordance with the terms hereof of (x) substantially all of the
assets (other than Broadcast Licenses and other property required pursuant to
the rules and regulations of the FCC to be sold in connection with the transfer
of such Broadcast Licenses) of a television or radio station in the United
States and (y) an option to acquire the Broadcast Licenses and such other assets
of such television or radio station and (ii) the entering into by the Borrower
or any of its Subsidiaries of an agreement contemplated by the definition of
“Program Services Agreement” in this Section  with respect to such station and
(c) the consummation of the acquisition of assets by the Borrower or any of its
Subsidiaries pursuant to the exercise of an option referred to in the preceding
clause (b)(i)(y), together with the termination of the related Program Services
Agreement referred to in the preceding clause (b)(ii).  As used in this
definition, the acquisition of assets shall be deemed to include reference to
the acquisition of the voting Capital Stock of the Person that owns such assets
and references to the acquisition and exercise of an option to acquire assets
shall be deemed to include the acquisition and exercise of the option to acquire
voting Capital Stock of the Person that owns such assets.

 

36

--------------------------------------------------------------------------------


 

“TV/Radio Subsidiary” means any Subsidiary acquired in a TV/Radio Acquisition.

 

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.

 

“Unrestricted Subsidiary” means (a) any Subsidiary (which term, for purposes of
this definition, shall refer only to a Subsidiary of Sinclair Television
Group, Inc.) which at the time of determination shall be an Unrestricted
Subsidiary (as designated by the board of  directors of the Borrower, as
provided below) and (b) any Subsidiary of an Unrestricted Subsidiary.  After the
Sixth Restatement Effective Date, the Board of Directors of the Borrower may
designate any Subsidiary of the Borrower (including any newly acquired or newly
formed Subsidiary) to be an Unrestricted Subsidiary if all of the following
conditions apply: (i) such Subsidiary is not liable, directly or indirectly,
with respect to any Indebtedness other than Non-Recourse Indebtedness and has
not guaranteed or otherwise provided credit support at the time of such
designation for any Indebtedness of the Borrower or any of its Subsidiaries
(other than an Unrestricted Subsidiary); (ii) any Investment in such Subsidiary
made as a result of designating such Subsidiary an Unrestricted Subsidiary shall
not violate the provisions of Section 7.07(as if such Investment were deemed
made at the time of such designation); (iii) any designation of a Subsidiary as
an Unrestricted Subsidiary shall be treated as a Disposition of the assets of
such Subsidiary and shall not violate the provisions of
Section 7.05(c) or Section 7.09 (as if such Disposition were deemed made at the
time of such designation); (iv) after giving pro forma effect to the designation
of any Subsidiary as an Unrestricted Subsidiary, the Broadcast Cash Flow
attributable to all assets of the Unrestricted Subsidiaries for the twelve month
period ending on, or most recently ended prior to, the date of such designation
shall not exceed 25% of the Broadcast Cash Flow for the Borrower and its
Subsidiaries (including the Unrestricted Subsidiaries) for such period; and
(v) no Default shall have occurred and be continuing at the time of such
designation or would result therefrom.  If, at any time, any Unrestricted
Subsidiary would fail to meet the foregoing requirements as an Unrestricted
Subsidiary, it shall thereafter cease to be an Unrestricted Subsidiary for
purposes hereof.  Any such designation of an Unrestricted Subsidiary by the
Board of Directors of the Borrower shall be evidenced to the Administrative
Agent by filing with the Administrative Agent a board resolution giving effect
to such designation and an officer’s certificate certifying that such
designation complies with the foregoing conditions.  The Board of Directors of
the Borrower may remove the designation of Unrestricted Subsidiary by giving
notice thereof to the Administrative Agent; provided that, immediately after
giving effect to the removal of such designation, (x) no Default shall have
occurred or be continuing and (y) said removal of such designation shall not
violate the provisions of Section 7.04.  As of the Sixth Restatement Effective
Date, the Unrestricted Subsidiary is Highwoods Joint Venture.

 

“USA PATRIOT Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107-56 (signed into law October 26, 2001)).

 

“US Registered IP” has the meaning assigned to such term in
Section 6.11(a)(iii).

 

“Voluntary Discounted Prepayment” has the meaning assigned to such term in
Section 2.21(a).

 

“Wholly Owned Subsidiary” has the meaning assigned to such term in the
definition of “Subsidiary” in this Section.

 

37

--------------------------------------------------------------------------------


 

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

 

“Withholding Agent” means the Borrower, any other Obligor and the Administrative
Agent.

 

SECTION 1.02              Classification of Loans and Borrowings.  For purposes
of this Agreement, Loans may be classified and referred to by Class (e.g., a
“Revolving Loan”, a “Swing Line Loan”, a “Term Loan” or an “Incremental Loan”)
or by Type (e.g., a “Eurodollar Loan”) or by Class and Type (e.g., an “ABR
Revolving Loan”).  Borrowings also may be classified and referred to by
Class (e.g., a “Revolving Borrowing”) or by Type (e.g., a “Eurodollar
Borrowing”) or by Class and Type (e.g., an “ABR Revolving Borrowing”).

 

SECTION 1.03              Call Letters for Stations.  Each use of call letters
for any Station herein shall refer to the Station with such call letters, and
servicing the market, identified in Schedule 1.01(c).

 

SECTION 1.04              Terms Generally.  The definitions of terms herein
shall apply equally to the singular and plural forms of the terms defined. 
Whenever the context may require, any pronoun shall include the corresponding
masculine, feminine and neuter forms.  The words “include”, “includes” and
“including” shall be deemed to be followed by the phrase “without limitation”. 
The phrase “unreasonably withheld” shall be deemed to be followed by the phrase
“or delayed”.  The word “will” shall be construed to have the same meaning and
effect as the word “shall”.  Unless the context requires otherwise (a) any
definition of or reference to any agreement, instrument or other document herein
shall be construed as referring to such agreement, instrument or other document
as from time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein),
(b) any reference herein to any Person shall be construed to include such
Person’s successors and assigns, (c) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (d) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement and (e) the words “asset” and “property” shall be construed to
have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights.

 

SECTION 1.05              Accounting Terms; GAAP.

 

(a)                                 Except as otherwise expressly provided
herein, all accounting terms used herein shall be interpreted, and all financial
statements and certificates and reports as to financial matters required to be
delivered to the Lenders hereunder shall (unless otherwise disclosed to the
Lenders in writing at the time of delivery thereof in the manner described in
paragraph (b) of this Section) be prepared, in accordance with generally
accepted accounting principles applied on a basis consistent with that used in
the preparation of the latest financial statements furnished to the Lenders
hereunder (which, prior to the first financial statements delivered under
Section 6.01, shall mean the financial statements referred to in Section 4.04). 
All calculations made for the purposes of determining compliance with the terms
of this Agreement shall (except as otherwise expressly provided herein) be made
by application of generally accepted accounting principles applied on a basis
consistent with that used in the preparation of the annual or quarterly
financial statements furnished to the Lenders pursuant to Section 6.01 (or,
prior to the first financial statements delivered under Section 6.01, used in
the preparation of the financial statements referred to in Section 4.04) unless
(i) the Borrower shall have objected in writing to determining such compliance
on such basis at the time of delivery of such financial statements or (ii) the

 

38

--------------------------------------------------------------------------------


 

Required Lenders shall so object in writing within 30 days after delivery of
such financial statements, in either of which events such calculations shall be
made on a basis consistent with those used in the preparation of the latest
financial statements as to which such objection shall not have been made (which,
if objection is made in respect of the first financial statements delivered
under Section 6.01, shall mean the financial statements referred to in
Section 4.04).  Notwithstanding anything in this Section to the contrary, all
income derived by any Subsidiary or property held for sale (and accounted for as
such under GAAP) shall be included in calculating EBITDA for the period prior to
the consummation of the sale thereof.  Any lease that would be characterized as
an operating lease in accordance with GAAP until the date of a change in GAAP
that would require such lease to be re-characterized (on a prospective or
retroactive basis or otherwise) as a capitalized lease shall continue to be
accounted for as an operating lease (and not as a capitalized lease) for
purposes of this Agreement, regardless of any change in GAAP following the Sixth
Restatement Effective Date that would otherwise require such lease to be
re-characterized (on a prospective or retroactive basis or otherwise) as a
capitalized lease.

 

(b)                                 The Borrower shall deliver to the Lenders at
the same time as the delivery of any annual or quarterly financial statement
under Section 6.01 a description in reasonable detail of any material variation
between the application of accounting principles employed in the preparation of
such statement and the application of accounting principles employed in the
preparation of the next preceding annual or quarterly financial statements as to
which no objection has been made in accordance with the last sentence of
paragraph (a) of this Section, and reasonable estimates of the difference
between such statements arising as a consequence thereof.

 

(c)                                  To enable the ready and consistent
determination of compliance with the covenants set forth in Article VII, the
Borrower will not change the last day of its fiscal year from December 31 of
each year, or the last days of the first three fiscal quarters in each of its
fiscal years from March 31, June 30 and September 30 of each year, respectively.

 

(d)                                 Except as expressly provided herein, (i) all
calculations made with respect to any period during which an Acquisition is
consummated shall be calculated on a pro forma basis as if such Acquisition had
been consummated on the first day of such period and as if any Indebtedness
incurred or assumed in connection with such Acquisition were outstanding
throughout such period, using such reasonable estimates and pro forma
adjustments effected in accordance with generally accepted accounting principles
as the Borrower shall propose and the Administrative Agent or Required Lenders
shall approve and (ii) all calculations made with respect to any period during
which a Disposition is consummated shall be calculated on a pro forma basis as
if any such Disposition had been consummated on the first day of such period and
as if any prepayments actually made in connection therewith had occurred on the
first day of such period using such reasonable estimates and pro forma
adjustments effected in accordance with generally accepted accounting principles
as the Borrower shall propose and the Administrative Agent shall approve;
provided that if the Borrower proposes any such adjustments referred to in the
foregoing clause (i) resulting from pro forma expense savings with respect to
EBITDA or Broadcast Cash Flow as a result of an Acquisition (x) if the
Administrative Agent or Required Lenders do not object to such proposal within
30 days after their receipt thereof, such proposal shall be deemed accepted and
(y) if the Administrative Agent or the Required Lenders do object to such
proposal within 30 days after their receipt thereof, EBITDA or Broadcast Cash
Flow, as the case may be, for the relevant period shall be deemed for purposes
hereof to be equal to the sum of EBITDA or Broadcast Cash Flow, as the case may
be, for the Borrower and its Subsidiaries for such period plus the corresponding
accounting items for the Person or assets that are the subject of such
Acquisition.  Notwithstanding the foregoing, if, prior to giving effect to any
proposed pro forma adjustments arising from pro forma expense savings, a Default
would occur as a result of an Acquisition, such adjustment shall require
approval of the Required Lenders prior to the consummation of such Acquisition.

 

39

--------------------------------------------------------------------------------


 

ARTICLE II

 

THE CREDITS

 

SECTION 2.01                               The Credits.

 

(a)                                 Revolving Loans.  Subject to the terms and
conditions set forth herein, each Revolving Lender agrees to make Revolving
Loans to the Borrower from time to time during the Revolving Availability Period
for such Lender in an aggregate principal amount that will not result in
(i) such Lender’s Revolving Exposure exceeding such Lender’s Revolving
Commitment or (ii) the total Revolving Exposures exceeding the total Revolving
Commitments.  Within the foregoing limits and subject to the terms and
conditions set forth herein, the Borrower may borrow, prepay and reborrow
Revolving Loans.

 

(b)                                 Term Loans.

 

(i)                                     Subject to the terms and conditions set
forth herein (including Section 5.02), each Tranche B Term Loan Lender agrees to
make a single Tranche B Term Loan to the Borrower, on the Fifth Restatement
Effective Date, in a principal amount equal to such Tranche B Term Loan Lender’s
Tranche B Term Loan Commitment.  Notwithstanding the foregoing, subject to the
consent of the Borrower and the Administrative Agent, each Existing Tranche B
Term Loan Lender may elect to continue its Existing Tranche B Term Loan as a
Tranche B Term Loan under this Agreement by indicating such an election on a
Term Loan Lender Addendum delivered to the Administrative Agent on or prior to
the Fifth Restatement Effective Date.  All such continuations shall be deemed to
be part of the Borrowing of Tranche B Term Loans on the Fifth Restatement
Effective Date for all purposes hereunder. Amounts repaid or prepaid in respect
of Tranche B Term Loans may not be reborrowed.

 

(ii)                                  Subject to the terms and conditions set
forth herein (including Section 5.02), each Fifth Restatement Effective Date
Tranche A Term Loan Lender agrees to make a single Fifth Restatement Effective
Date Tranche A Term Loan to the Borrower, on the Fifth Restatement Effective
Date, in a principal amount equal to such Fifth Restatement Effective Date
Tranche A Term Loan Lender’s Fifth Restatement Effective Date Tranche A Term
Loan Commitment.  Notwithstanding the foregoing, subject to the consent of the
Borrower and the Administrative Agent, each Existing Tranche A Term Loan Lender
may elect to continue its Existing Tranche A Term Loan as a Fifth Restatement
Effective Date Tranche A Term Loan under this Agreement by indicating such an
election on a Term Loan Lender Addendum delivered to the Administrative Agent on
or prior to the Fifth Restatement Effective Date.  All such continuations shall
be deemed to be part of the Borrowing of Fifth Restatement Effective Date
Tranche A Term Loans on the Fifth Restatement Effective Date for all purposes
hereunder.

 

(iii)                               Subject to the terms and conditions set
forth herein (including Section 5.02), each Delayed Draw Tranche A Term Loan
Lender agrees to make a Delayed Draw Tranche A Term Loan to the Borrower, on up
to four occasions during the Delayed Draw Tranche A Term Loan Commitment Period,
in an aggregate principal amount not to exceed such Delayed Draw Tranche A Term
Loan Lender’s Delayed Draw Tranche A Term Loan Commitment. Amounts repaid or
prepaid in respect of Tranche A Term Loans may not be reborrowed.

 

(iv)                              Subject to the terms and conditions set forth
herein (including Section 5.02), each Incremental Tranche B-1 Term Loan Lender
agrees to make a single Incremental

 

40

--------------------------------------------------------------------------------


 

Tranche B-1 Term Loan to the Borrower, on the Sixth Restatement Effective Date,
in a principal amount equal to such Incremental Tranche B-1 Term Loan Lender’s
Incremental Tranche B-1 Term Loan Commitment.  The Incremental Tranche B-1 Term
Loans shall be “Loans”, “Term Loans” and “Incremental Loans” for all purposes of
this Agreement and the other Loan Documents.  Amounts repaid or prepaid in
respect of the Incremental Tranche B-1 Term Loans may not be reborrowed.

 

(c)                                  Incremental Loans.  The Borrower may at any
time or from time to time after the Sixth Restatement Effective Date (after
having given effect to the Borrowing of the Incremental Tranche B-1 Term Loans
thereon), by written notice to the Administrative Agent as provided below,
request one or more Lenders (including Persons who shall become Incremental
Lenders pursuant to this Section 2.01(c)) to (x) provide additional Term Loans
or increase the amount of their Term Loans and/or (y) establish one or more
additional tranches of term loans hereunder (collectively, the “Incremental
Loans”); provided that (i) the aggregate amount of Incremental Loans shall not
exceed (A) $400,000,000 (the “Incremental Starter Amount”) less any Permitted
Additional Indebtedness incurred pursuant to Section 7.01(m) and any Guarantees
incurred pursuant to Section 7.01(e)(ii)(A)(x) plus (B) additional amounts so
long as both at the time of any such request and upon the effectiveness of any
Incremental Loan Amendment with respect to an Incremental Loan pursuant to this
Section 2.01(c)(i)(B) the First Lien Indebtedness Ratio (determined on a pro
forma basis as of the relevant determination date as if such Incremental Loans
pursuant to this Section 2.01(c)(i)(B) had been outstanding on the most recent
period of four consecutive fiscal quarters) shall not be greater than 3.75 to
1.00; (ii) each Person which the Borrower shall request to make an Incremental
Loan shall be subject to the prior consent of the Administrative Agent (such
consent not to be unreasonably withheld); (iii) each tranche of Incremental
Loans shall be in an aggregate principal amount that is not less than
$10,000,000 (or such lesser amount that represents all of the remaining
availability under the limits set forth in clause (i) above); (iv) except for
Incremental Loans requested under clause (x) above that are Tranche A Term
Loans, the Incremental Loan Maturity Date of the Incremental Loans of any
Series shall not be earlier than the Tranche B Term Loan Maturity Date (except
that the scheduled final maturity of such Incremental Loans may be accelerated
pursuant to Section 2.08(b)), and the Average Life to Maturity of the
Incremental Loans shall be greater than the Average Life to Maturity of the
Tranche B Term Loans (except that Incremental Loans shall be entitled to
participate, to the extent provided in Section 2.09(b), in mandatory
prepayments); and (v) except as otherwise provided in Section 6.09(a), the
Borrower shall within 30 days after the date a Person becomes a TV/Radio
Subsidiary cause the Collateral and Guarantee Requirement to be satisfied with
respect to such TV/Radio Subsidiary. Such notice shall specify (w) the amount of
such Incremental Loans and the Person or Persons to provide such Incremental
Loans, (x) the date on which such Incremental Loans shall be made, (y) the
Incremental Loan Maturity Date and the Incremental Loan Principal Payment Dates
(if any) for such Incremental Loans and (z) the Applicable Margin that will
apply to such Incremental Loans and (if applicable) the rate of the commitment
fee, if any, payable by the Borrower in respect of the commitment to make such
Incremental Loans, together with such other information reasonably requested by
the Administrative Agent in connection therewith.  Amounts prepaid in respect of
Incremental Loans may not be reborrowed.  Notwithstanding anything herein to the
contrary, no Lender shall be obligated to provide any Incremental Loans.

 

Any Person or Persons shall become an Incremental Lender hereunder upon
execution and delivery to the Administrative Agent of an Incremental Loan
Amendment (in form reasonable satisfactory to the Administrative Agent) by such
Person or Persons, the Borrower and the Administrative Agent; provided that the
effectiveness of such Incremental Loan Amendment shall be subject to the
satisfaction of each of the conditions set forth in this Section and Sections
5.02 and 5.03 (it being understood that all references to “date of such
Borrowing” or similar language in Section 5.02 shall be deemed to refer to the
effective date of such Incremental Loan Amendment) and such other conditions as
the parties to such Incremental Loan Amendment shall agree.  The Incremental
Loans made pursuant to

 

41

--------------------------------------------------------------------------------


 

the same Incremental Loan Amendment shall be deemed to be a separate series
(each a “Series”) of Incremental Loans for all purposes of this Agreement.

 

(d)                                 Swing Line Loans.  Subject to the terms and
conditions set forth herein, the Swing Line Lender agrees to make Swing Line
Loans to the Borrower from time to time during the Revolving Availability Period
in an aggregate principal amount at any time outstanding that will not result in
(i) the aggregate principal amount of outstanding Swing Line Loans exceeding
$10,000,000 or (ii) the total Revolving Exposures exceeding the total Revolving
Commitments; provided that the Swing Line Lender shall not be required to make a
Swing Line Loan to refinance an outstanding Swing Line Loan.  Each Swing Line
Loan shall be an ABR Loan.  Within the foregoing limits and subject to the terms
and conditions set forth herein, the Borrower may borrow, prepay and reborrow
Swing Line Loans.

 

To request a Swing Line Loan, the Borrower shall notify the Administrative Agent
of such request by telephone (confirmed by telecopy), not later than 12:00 noon,
New York City time, on the day of a proposed Swing Line Loan.  Each such notice
shall be irrevocable and shall specify the requested date (which shall be a
Business Day) and amount of the requested Swing Line Loan.  The Administrative
Agent will promptly advise the Swing Line Lender of any such notice received
from the Borrower.  The Swing Line Lender shall make each Swing Line Loan
available to the Borrower by means of a credit to the general deposit account of
the Borrower with the Swing Line Lender (or, in the case of a Swing Line Loan
made to finance the reimbursement of an LC Disbursement as provided in
Section 2.04(f), by remittance to the Issuing Lender) by 3:00 p.m., New York
City time, on the requested date of such Swing Line Loan.

 

The Swing Line Lender may by written notice given to the Administrative Agent
not later than 10:00 a.m., New York City time, on any Business Day require the
Revolving Lenders to acquire participations on such Business Day in all or a
portion of the Swing Line Loans outstanding.  Such notice to the Administrative
Agent shall specify the aggregate amount of Swing Line Loans in which Revolving
Lenders will participate.  Promptly upon receipt of such notice, the
Administrative Agent will give notice thereof to each Revolving Lender,
specifying in such notice such Revolving Lender’s Applicable Percentage of such
Swing Line Loan or Loans.  Each Revolving Lender hereby absolutely and
unconditionally agrees, upon receipt of notice as provided above in this
paragraph, to pay to the Administrative Agent, for account of the Swing Line
Lender, such Revolving Lender’s Applicable Percentage of such Swing Line Loan or
Loans.  Each Revolving Lender acknowledges and agrees that its obligation to
acquire participations in Swing Line Loans pursuant to this paragraph is
absolute and unconditional and shall not be affected by any circumstance
whatsoever, including the occurrence and continuance of a Default or reduction
or termination of the Commitments, and that each such payment shall be made
without any offset, abatement, withholding or reduction whatsoever.  Each
Revolving Lender shall comply with its obligation under this paragraph by wire
transfer of immediately available funds, in the same manner as provided in
Section 2.05 with respect to Loans made by such Revolving Lender (and
Section 2.07 shall apply, mutatis mutandis, to the payment obligations of the
Revolving Lenders), and the Administrative Agent shall promptly pay to the Swing
Line Lender the amounts so received by it from the Revolving Lenders.  The
Administrative Agent shall notify the Borrower of any participations in any
Swing Line Loan acquired pursuant to this paragraph, and thereafter payments in
respect of such Swing Line Loan shall be made to the Administrative Agent and
not to the Swing Line Lender.  Any amounts received by the Swing Line Lender
from the Borrower (or other party on behalf of the Borrower) in respect of a
Swing Line Loan after receipt by the Swing Line Lender of the proceeds of a sale
of participations therein shall be promptly remitted to the Administrative
Agent; any such amounts received by the Administrative Agent shall be promptly
remitted by the Administrative Agent to the Revolving Lenders that shall have
made their payments pursuant to this paragraph and to the Swing Line Lender, as
their interests may appear.  The purchase of participations in a Swing Line Loan
pursuant to this paragraph shall not relieve the Borrower of any default in the
payment thereof.

 

42

--------------------------------------------------------------------------------


 

SECTION 2.02                                      Loans and Borrowings.

 

(a)                                 Obligations of Lenders.  Each Loan shall be
made as part of a Borrowing consisting of Loans of the same Class and Type made
by the Lenders ratably in accordance with their respective Commitments of the
applicable Class.  The failure of any Lender to make any Loan required to be
made by it shall not relieve any other Lender of its obligations hereunder;
provided that the Commitments of the Lenders are several and no Lender shall be
responsible for any other Lender’s failure to make Loans as required.

 

(b)                                 Type of Loans.  Subject to Section 2.12,
each Borrowing shall be comprised entirely of ABR Loans or Eurodollar Loans as
the Borrower may request in accordance herewith.  Each Lender at its option may
make any Eurodollar Loan by causing any domestic or foreign branch or Affiliate
of such Lender to make such Loan; provided that any exercise of such option
shall not affect the obligation of the Borrower to repay such Loan in accordance
with the terms of this Agreement.

 

(c)                                  Minimum Amounts; Limitation on Number of
Borrowings.  At the commencement of each Interest Period for any Eurodollar
Borrowing, such Borrowing shall be in an aggregate amount of $1,000,000 or a
larger multiple of $100,000.  At the time that each ABR Borrowing (including
each Swing Line Borrowing) is made, such Borrowing shall be in an aggregate
amount equal to $1,000,000 or a larger multiple of $100,000; provided that an
ABR Borrowing (including a Swing Line Borrowing) may be in an aggregate amount
that is equal to the entire unused balance of the total Commitments of the
applicable Class or that is required to finance the reimbursement of an LC
Disbursement as contemplated by Section 2.04(f).  Borrowings of more than one
Type and Class may be outstanding at the same time; provided that there shall
not at any time be more than a total of ten Eurodollar Borrowings outstanding.

 

SECTION 2.03                                      Requests for Borrowings.  To
request a Borrowing, the Borrower shall notify the Administrative Agent of such
request by telephone (a) in the case of a Eurodollar Borrowing, not later than
12:00 noon, New York City time, three Business Days before the date of the
proposed Borrowing or (b) in the case of an ABR Borrowing (other than a Swing
Line Borrowing), not later than 12:00 noon, New York City time, one Business Day
before the date of the proposed Borrowing (except that with respect to the
Incremental Tranche B-1 Term Loans and (if any) Revolving Loans requested to be
made on the Sixth Restatement Effective Date, the Borrower may make such request
for such Loans not later than 12:00 noon, New York City time, on such date). 
Each such telephonic Borrowing Request shall be irrevocable and shall be
confirmed promptly (but in no event later than the day on which such telephonic
request was made) by hand delivery or telecopy to the Administrative Agent of a
written Borrowing Request in a form approved by the Administrative Agent and
signed by the Borrower.  Each such telephonic and written Borrowing Request
shall specify the following information in compliance with Section 2.02:

 

(i)                                     whether the requested Borrowing is to be
a Revolving Borrowing or Term Borrowing;

 

(ii)                                  the aggregate amount of the requested
Borrowing;

 

(iii)                               the date of such Borrowing, which shall be a
Business Day;

 

(iv)                              whether such Borrowing is to be an ABR
Borrowing or a Eurodollar Borrowing;

 

43

--------------------------------------------------------------------------------


 

(v)                                 in the case of a Eurodollar Borrowing, the
initial Interest Period to be applicable thereto, which shall be a period
contemplated by the definition of the term “Interest Period”; and

 

(vi)                              the location and number of the Borrower’s
account to which funds are to be disbursed, which shall comply with the
requirements of Section 2.05.

 

If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing (other than a Swing Line Borrowing).  If no
Interest Period is specified with respect to any requested Eurodollar Borrowing,
then the Borrower shall be deemed to have selected an Interest Period of one
month’s duration.  Promptly following receipt of a Borrowing Request in
accordance with this Section, the Administrative Agent shall advise each Lender
of the details thereof and of the amount of such Lender’s Loan to be made as
part of the requested Borrowing.

 

SECTION 2.04                                      Letters of Credit.

 

(a)                                 General.  Subject to the terms and
conditions set forth herein, in addition to the Loans provided for in
Section 2.01, the Borrower may request the Issuing Lender to issue, at any time
and from time to time during the Revolving Availability Period, Letters of
Credit for its own account in such form as is acceptable to the Issuing Lender
in its reasonable determination.  Letters of Credit issued hereunder shall
constitute utilization of the Revolving Commitments.  The letters of credit
issued and outstanding under the Existing Credit Agreement on the Sixth
Restatement Effective Date as described on Schedule 2.04(a) (the “Existing
Letters of Credit”) shall be deemed to be “Letters of Credit” for all purposes
of this Agreement and the other Loan Documents (and, for avoidance of doubt, the
interests and participations therein of all the Revolving Lenders in the
Existing Letters of Credit as of the Sixth Restatement Effective Date shall be
deemed re-allocated ratably in proportion to their respective Revolving
Commitments as of such date).

 

(b)                                 Notice of Issuance, Amendment, Renewal or
Extension.  To request the issuance of a Letter of Credit (or the amendment,
renewal or extension of an outstanding Letter of Credit), the Borrower shall
hand deliver or telecopy (or transmit by electronic communication, if
arrangements for doing so have been approved by the Issuing Lender) to the
Issuing Lender and the Administrative Agent (reasonably in advance of the
requested date of issuance, amendment, renewal or extension) a notice requesting
the issuance of a Letter of Credit, or identifying the Letter of Credit to be
amended, renewed or extended, and specifying the date of issuance, amendment,
renewal or extension (which shall be a Business Day), the date on which such
Letter of Credit is to expire (which shall comply with paragraph (d) of this
Section), the amount of such Letter of Credit, the name and address of the
beneficiary thereof and such other information as shall be necessary to prepare,
amend, renew or extend such Letter of Credit.  If requested by the Issuing
Lender, the Borrower also shall submit a letter of credit application on the
Issuing Lender’s standard form in connection with any request for a Letter of
Credit.  In the event of any inconsistency between the terms and conditions of
this Agreement and the terms and conditions of any form of letter of credit
application or other agreement submitted by the Borrower to, or entered into by
the Borrower with, the Issuing Lender relating to any Letter of Credit, the
terms and conditions of this Agreement shall control.

 

(c)                                  Limitations on Amounts.  A Letter of Credit
shall be issued, amended, renewed or extended only if (and upon issuance,
amendment, renewal or extension of each Letter of Credit the Borrower shall be
deemed to represent and warrant that), after giving effect to such issuance,
amendment, renewal or extension (i) the aggregate LC Exposure of the Issuing
Lender (determined for these purposes without giving effect to the
participations therein of the Revolving Lenders pursuant to paragraph (e) of

 

44

--------------------------------------------------------------------------------


 

this Section) shall not exceed $10,000,000 and (ii) the total Revolving
Exposures shall not exceed the total Revolving Commitments.

 

(d)                                 Expiration Date.  Each Letter of Credit
shall expire at or prior to the close of business on the earlier of (i) the date
twelve months after the date of issuance of such Letter of Credit (or, in the
case of any renewal or extension thereof, twelve months after the then-current
expiration date of such Letter of Credit, so long as such renewal or extension
occurs within three months of such then-current expiration date) and (ii) the
date that is five Business Days prior to the Revolving Maturity Date, provided
that, notwithstanding clause (i) above (but subject to clause (ii) above), a
Letter of Credit may have an expiration date of longer than twelve months if it
shall be requested by the Borrower to support an obligation having a
corresponding term (provided that the Issuing Lender may require that such
Letter of Credit include customary early termination rights (which shall in any
event permit the respective beneficiary thereof to draw the full amount of such
Letter of Credit upon receipt of notice of termination from the Issuing
Lender)).

 

(e)                                  Participations.  By the issuance of a
Letter of Credit (or an amendment to a Letter of Credit increasing the amount
thereof) by the Issuing Lender, and without any further action on the part of
the Issuing Lender or the Revolving Lenders, the Issuing Lender hereby grants to
each Revolving Lender, and each Revolving Lender hereby acquires from the
Issuing Lender, a participation in such Letter of Credit equal to such Revolving
Lender’s Applicable Percentage of the aggregate amount available to be drawn
under such Letter of Credit.  Each Revolving Lender acknowledges and agrees that
its obligation to acquire participations pursuant to this paragraph in respect
of Letters of Credit is absolute and unconditional and shall not be affected by
any circumstance whatsoever, including any amendment, renewal or extension of
any Letter of Credit on the terms provided herein or the occurrence and
continuance of a Default or reduction or termination of the Commitments, and
that each such payment shall be made without any offset, abatement, withholding
or reduction whatsoever.

 

In consideration and in furtherance of the foregoing, each Revolving Lender
hereby absolutely and unconditionally agrees to pay to the Administrative Agent,
for the account of the Issuing Lender, such Revolving Lender’s Applicable
Percentage of each LC Disbursement made by the Issuing Lender promptly upon the
request of the Issuing Lender at any time from the time of such LC Disbursement
until such LC Disbursement is reimbursed by the Borrower or at any time after
any reimbursement payment is required to be refunded to the Borrower for any
reason.   Each such payment shall be made in the same manner as provided in
Section 2.08 with respect to Loans made by such Revolving Lender (and
Section 2.08 shall apply, mutatis mutandis, to the payment obligations of the
Revolving Lenders), and the Administrative Agent shall promptly pay to the
Issuing Lender the amounts so received by it from the Revolving Lenders. 
Promptly following receipt by the Administrative Agent of any payment from the
Borrower pursuant to paragraph (f) of this Section, the Administrative Agent
shall distribute such payment to the Issuing Lender or, to the extent that the
Revolving Lenders have made payments pursuant to this paragraph to reimburse the
Issuing Lender, then to such Revolving Lenders and the Issuing Lender as their
interests may appear.  Any payment made by a Revolving Lender pursuant to this
paragraph to reimburse the Issuing Lender for any LC Disbursement shall not
constitute a Loan and shall not relieve the Borrower of its obligation to
reimburse such LC Disbursement.

 

(f)                                   Reimbursement.  If the Issuing Lender
shall make any LC Disbursement in respect of a Letter of Credit, the Borrower
shall reimburse the Issuing Lender in respect of such LC Disbursement by paying
to the Administrative Agent an amount equal to such LC Disbursement not later
than 1:00 p.m., New York City time, on (i) the Business Day that the Borrower
receives notice of such LC Disbursement, if such notice is received prior to
10:00 a.m., New York City time, or (ii) the Business Day immediately following
the day that the Borrower receives such notice, if such notice is not received
prior to such time, provided that, if such LC Disbursement is not less than
$1,000,000, the Borrower may,

 

45

--------------------------------------------------------------------------------


 

subject to the conditions to borrowing set forth herein, request in accordance
with Section 2.03 that such payment be financed with an ABR Revolving Borrowing
or a Swing Line Loan in an equivalent amount and, to the extent so financed, the
Borrower’s obligation to make such payment shall be discharged and replaced by
the resulting ABR Revolving Borrowing or Swing Line Loan.

 

If the Borrower fails to make such payment when due, the Administrative Agent
shall notify each Revolving Lender of the applicable LC Disbursement, the
payment then due from the Borrower in respect thereof and such Lender’s
Applicable Percentage thereof.

 

(g)                                  Obligations Absolute.  The Borrower’s
obligation to reimburse LC Disbursements as provided in paragraph (f) of this
Section shall be absolute, unconditional and irrevocable, and shall be performed
strictly in accordance with the terms of this Agreement under any and all
circumstances whatsoever and irrespective of (i) any lack of validity or
enforceability of any Letter of Credit, or any term or provision therein,
(ii) any draft or other document presented under a Letter of Credit proving to
be forged, fraudulent or invalid in any respect or any statement therein being
untrue or inaccurate in any respect, (iii) payment by the Issuing Lender under a
Letter of Credit against presentation of a draft or other document that does not
comply strictly with the terms of such Letter of Credit, and (iv) any other
event or circumstance whatsoever, whether or not similar to any of the
foregoing, that might, but for the provisions of this Section, constitute a
legal or equitable discharge of the Borrower’s obligations hereunder.

 

Neither the Administrative Agent, the Revolving Lenders nor the Issuing Lender,
nor any of their Related Parties, shall have any liability or responsibility by
reason of or in connection with the issuance or transfer of any Letter of Credit
by the Issuing Lender or any payment or failure to make any payment thereunder
(irrespective of any of the circumstances referred to in the preceding
sentence), or any error, omission, interruption, loss or delay in transmission
or delivery of any draft, notice or other communication under or relating to any
Letter of Credit (including any document required to make a drawing thereunder),
any error in interpretation of technical terms or any consequence arising from
causes beyond the control of the Issuing Lender; provided that the foregoing
shall not be construed to excuse the Issuing Lender from liability to the
Borrower to the extent of any direct damages (as opposed to consequential
damages, claims in respect of which are hereby waived by the Borrower to the
extent permitted by applicable law) suffered by the Borrower that are caused by
the Issuing Lender’s gross negligence or willful misconduct when determining
whether drafts and other documents presented under a Letter of Credit comply
with the terms thereof.  The parties hereto expressly agree that:

 

(i)                                     the Issuing Lender may accept documents
that appear on their face to be in substantial compliance with the terms of a
Letter of Credit without responsibility for further investigation, regardless of
any notice or information to the contrary, and may make payment upon
presentation of documents that appear on their face to be in substantial
compliance with the terms of such Letter of Credit;

 

(ii)                                  the Issuing Lender shall have the right,
in its sole discretion, to decline to accept such documents and to make such
payment if such documents are not in strict compliance with the terms of such
Letter of Credit; and

 

(iii)                               this sentence shall establish the standard
of care to be exercised by the Issuing Lender when determining whether drafts
and other documents presented under a Letter of Credit comply with the terms
thereof (and the parties hereto hereby waive, to the extent permitted by
applicable law, any standard of care inconsistent with the foregoing).

 

46

--------------------------------------------------------------------------------


 

(h)                                 Disbursement Procedures.  The Issuing Lender
shall, within a reasonable time following its receipt thereof, examine all
documents purporting to represent a demand for payment under a Letter of
Credit.  The Issuing Lender shall promptly after such examination notify the
Administrative Agent and the Borrower by telephone (confirmed by telecopy) of
such demand for payment and whether the Issuing Lender has made or will make an
LC Disbursement thereunder; provided that any failure to give or delay in giving
such notice shall not relieve the Borrower of its obligation to reimburse the
Issuing Lender and the Revolving Lenders with respect to any such LC
Disbursement.

 

(i)                                     Interim Interest.  If the Issuing Lender
shall make any LC Disbursement, then, unless the Borrower shall reimburse such
LC Disbursement in full on the date such LC Disbursement is made, the unpaid
amount thereof shall bear interest, for each day from and including the date
such LC Disbursement is made to but excluding the date that the Borrower
reimburses such LC Disbursement, at the rate per annum then applicable to ABR
Loans; provided that, if the Borrower fails to reimburse such LC Disbursement
when due pursuant to paragraph (f) of this Section, then Section 2.11(c) shall
apply.  Interest accrued pursuant to this paragraph shall be for the account of
the Issuing Lender, except that interest accrued on and after the date of
payment by any Revolving Lender pursuant to paragraph (f) of this Section to
reimburse the Issuing Lender shall be for the account of such Revolving Lender
to the extent of such payment.

 

(j)                                    Replacement of the Issuing Lender.  The
Issuing Lender may be replaced at any time by written agreement among the
Borrower, the Administrative Agent, the replaced Issuing Lender and the
successor Issuing Lender.  The Administrative Agent shall notify the Revolving
Lenders of any such replacement of the Issuing Lender.  At the time any such
replacement shall become effective, the Borrower shall pay all unpaid fees
accrued for the account of the replaced Issuing Lender pursuant to
Section 2.10(b).  From and after the effective date of any such replacement,
(i) the successor Issuing Lender shall have all the rights and obligations of
the replaced Issuing Lender under this Agreement with respect to Letters of
Credit to be issued thereafter and (ii) references herein to the term “Issuing
Lender” shall be deemed to refer to such successor or to any previous Issuing
Lender, or to such successor and all previous Issuing Lenders, as the context
shall require.  After the replacement of an Issuing Lender hereunder, the
replaced Issuing Lender shall remain a party hereto and shall continue to have
all the rights and obligations of an Issuing Lender under this Agreement with
respect to Letters of Credit issued by it prior to such replacement, but shall
not be required to issue additional Letters of Credit.

 

(k)                                 Cash Collateralization.  If an Event of
Default shall occur and be continuing and the Borrower receives notice from the
Administrative Agent or the Required Revolving Lenders (or, if the maturity of
the Loans has been accelerated, Required Revolving Lenders with LC Exposure
representing more than 50% of the total LC Exposure) demanding the deposit of
cash collateral pursuant to this paragraph, the Borrower shall immediately
deposit into a Collateral Account an amount in cash equal to 105% of the
LC Exposure as of such date plus any accrued and unpaid interest thereon and any
accrued and unpaid fees under Section 2.10(b); provided that the obligation to
deposit such cash collateral shall become effective immediately, and such
deposit shall become immediately due and payable, without demand or other notice
of any kind, upon the occurrence of any Event of Default with respect to the
Borrower described in clause (g) or (h) of Article VIII.  Such deposit shall be
held by the Administrative Agent in such Collateral Account as collateral in the
first instance for the LC Exposure under this Agreement and thereafter for the
payment of the “Secured Obligations” under and as defined in the Security
Agreement, and for these purposes the Borrower hereby grants a security interest
to the Administrative Agent for the benefit of the Lenders in such Collateral
Account and in any financial assets (as defined in the Uniform Commercial Code)
or other property held therein.

 

(l)                                     Deliveries.  Promptly following the end
of each calendar quarter, the Issuing Lender shall deliver (through the
Administrative Agent) to each Revolving Lender and the Borrower a

 

47

--------------------------------------------------------------------------------


 

notice describing the aggregate amount of all Letters of Credit outstanding at
the end of such quarter.  Upon the request of any Revolving Lender from time to
time, the Issuing Lender shall deliver any other information reasonably
requested by such Revolving Lender with respect to each Letter of Credit then
outstanding.

 

SECTION 2.05                                      Funding of Borrowings.

 

(a)                                 Funding by Lenders.  Each Lender shall make
each Loan to be made by it hereunder on the proposed date thereof by wire
transfer of immediately available funds by 1:00 p.m., New York City time, to the
account of the Administrative Agent most recently designated by it for such
purpose by notice to the Lenders, provided that Swing Line Loans shall be made
as provided in Section 2.01(d).  The Administrative Agent will make such Loans
available to the Borrower by promptly crediting the amounts so received, in like
funds, to an account of the Borrower maintained with the Administrative Agent in
New York City and designated by the Borrower in the applicable Borrowing
Request; provided that ABR Revolving Borrowings made to finance the
reimbursement of an LC Disbursement as provided in Section 2.04(f) shall be
remitted by the Administrative Agent to the Issuing Lender.

 

(b)                                 Presumption by the Administrative Agent. 
Unless the Administrative Agent shall have received notice from a Lender prior
to the proposed date of any Borrowing that such Lender will not make available
to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section and may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount.  In such event, if a Lender has not in fact made its share of the
applicable Borrowing available to the Administrative Agent, then the applicable
Lender and the Borrower severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount with interest thereon, for each
day from and including the date such amount is made available to the Borrower to
but excluding the date of payment to the Administrative Agent, at (i) in the
case of such Lender, the Federal Funds Effective Rate or (ii) in the case of the
Borrower, the interest rate applicable to ABR Loans.  If such Lender pays such
amount to the Administrative Agent, then such amount shall constitute such
Lender’s Loan included in such Borrowing.

 

SECTION 2.06                                      Interest Elections.

 

(a)                                 Elections by the Borrower for Borrowing. 
Each Borrowing initially shall be of the Type specified in the applicable
Borrowing Request and, in the case of a Eurodollar Borrowing, shall have an
initial Interest Period as specified in such Borrowing Request.  Thereafter, the
Borrower may elect to convert such Borrowing to a different Type or to continue
such Borrowing and, in the case of a Eurodollar Borrowing, may elect Interest
Periods therefor, all as provided in this Section.  The Borrower may elect
different options with respect to different portions of the affected Borrowing,
in which case each such portion shall be allocated ratably among the Lenders
holding the Loans comprising such Borrowing, and the Loans comprising each such
portion shall be considered a separate Borrowing.  This Section shall not apply
to Swing Line Borrowings, which may not be converted or continued.

 

(b)                                 Notice of Elections.  To make an election
pursuant to this Section, the Borrower shall notify the Administrative Agent of
such election by telephone by the time that a Borrowing Request would be
required under Section 2.03 if the Borrower were requesting a Borrowing of the
Type resulting from such election to be made on the effective date of such
election.  Each such telephonic Interest Election Request shall be irrevocable
and shall be confirmed promptly by hand delivery or telecopy to the
Administrative Agent of a written Interest Election Request in a form approved
by the Administrative Agent and signed by the Borrower.

 

48

--------------------------------------------------------------------------------


 

(c)                                  Information in Interest Election Requests. 
Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:

 

(i)                                     the Borrowing to which such Interest
Election Request applies and, if different options are being elected with
respect to different portions thereof, the portions thereof to be allocated to
each resulting Borrowing (in which case the information to be specified pursuant
to clauses (iii) and (iv) of this paragraph shall be specified for each
resulting Borrowing);

 

(ii)                                  the effective date of the election made
pursuant to such Interest Election Request, which shall be a Business Day;

 

(iii)                               whether the resulting Borrowing is to be an
ABR Borrowing or a Eurodollar Borrowing; and

 

(iv)                              if the resulting Borrowing is a Eurodollar
Borrowing, the Interest Period to be applicable thereto after giving effect to
such election, which shall be a period contemplated by the definition of the
term “Interest Period”.

 

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

 

(d)                                 Notice by the Administrative Agent to
Lenders.  Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.

 

(e)                                  Failure to Elect; Events of Default.  If
the Borrower fails to deliver a timely Interest Election Request with respect to
a Eurodollar Borrowing prior to the end of the Interest Period applicable
thereto, then, unless such Borrowing is repaid as provided herein, at the end of
such Interest Period such Borrowing shall be converted to an ABR Borrowing
(other than a Swing Line Borrowing).  Notwithstanding any contrary provision
hereof, if an Event of Default has occurred and is continuing and the
Administrative Agent, at the request of the Required Lenders, so notifies the
Borrower, then, so long as an Event of Default is continuing (i) no outstanding
Borrowing may be converted to or continued as a Eurodollar Borrowing and
(ii) unless repaid, each Eurodollar Borrowing shall be converted to an ABR
Borrowing (other than a Swing Line Borrowing) at the end of the Interest Period
applicable thereto.

 

(f)                                   Limitations on Lengths of Interest
Periods.  Notwithstanding any other provision of this Agreement, the Borrower
shall not be entitled to request, or to elect to convert to or continue as a
Eurodollar Borrowing:  (i) any Revolving Borrowing if the Interest Period
requested with respect thereto would begin before and end after the Revolving
Maturity Date; (ii) any Term Borrowing if the Interest Period requested with
respect thereto would end after the Term Loan Maturity Date therefor; (iii) any
Tranche A Term Loan or Tranche B Term Loan if the Interest Period therefor would
commence before and end after any Tranche A Term Loan Principal Payment Date or
Tranche B Term Loan Principal Payment Date, as applicable, unless, after giving
effect thereto, the aggregate principal amount of the Tranche A Term Loans
having Interest Periods that end after such Tranche A Term Loan Principal
Payment Date or the aggregate principal amount of the Tranche B Term Loans
having Interest Periods that end after such Tranche B Term Loan Principal
Payment Date, as applicable, shall be equal to or less than the aggregate
principal amount of the Tranche A Term Loans or the Tranche B Term Loans, as
applicable, permitted to be outstanding after giving effect to the payments of
principal required to be made on such Tranche A Term Loan Principal Payment Date
or Tranche B Term Loan Principal Payment Date, as applicable; (iv) any
Incremental Loan of any Series if the Interest Period requested with respect

 

49

--------------------------------------------------------------------------------


 

thereto would end after the Incremental Loan Maturity Date for such Series; or
(v) any Incremental Loan of any Series if the Interest Period therefor would
commence before and end after any Incremental Loan Principal Payment Date for
such Series unless, after giving effect thereto, the aggregate principal amount
of the Incremental Loans of such Series having Interest Periods that end after
such Incremental Loan Principal Payment Date shall be equal to or less than the
aggregate principal amount of the Incremental Loans of such Series permitted to
be outstanding after giving effect to the payments of principal required to be
made on such Incremental Loan Principal Payment Date.

 

SECTION 2.07                                      Termination and Reduction of
the Commitments.

 

(a)                                 Scheduled Termination.  Unless previously
terminated, (i)  the Incremental Tranche B-1 Term Loan Commitments shall
terminate at 5:00 p.m., New York City time, on the Sixth Restatement Effective
Date, (ii) the Delayed Draw Tranche A Term Loan Commitments shall terminate at
the earlier of (A) 5:00 p.m., New York City time, on the last day of the Delayed
Draw Tranche A Term Loan Commitment Period and (B) the date on which such
Delayed Draw Tranche A Term Loan Commitments have been fully utilized and
(iii) the Revolving Commitment of each Revolving Lender shall terminate on the
Revolving Maturity Date.

 

(b)                                 [Reserved].

 

(c)                                  Voluntary Termination or Reduction.  The
Borrower may at any time terminate, or from time to time reduce, the Commitments
of any Class; provided that (i) each reduction of the Commitments of any
Class pursuant to this Section shall be in an amount that is $5,000,000 or a
larger multiple of $1,000,000 and (ii) the Borrower shall not terminate or
reduce the Revolving Commitments if, after giving effect to any concurrent
prepayment of the Loans in accordance with Section 2.09, the total Revolving
Exposures would exceed the total Revolving Commitments.  The Borrower shall
notify the Administrative Agent of any election to terminate or reduce the
Commitments of any Class under this paragraph (c) at least two Business Days
prior to the effective date of such termination or reduction, specifying such
election and the effective date thereof.  Promptly following receipt of any
notice, the Administrative Agent shall advise the Lenders of the contents
thereof.  Each notice delivered by the Borrower pursuant to this Section shall
be irrevocable; provided that a notice of termination of the Revolving
Commitments delivered by the Borrower may state that such notice is conditioned
upon the effectiveness of other credit facilities, in which case such notice may
be revoked by the Borrower (by notice to the Administrative Agent on or prior to
the specified effective date) if such condition is not satisfied.

 

(d)                                 Effect of Termination or Reduction.  Any
termination or reduction of the Commitments of any Class shall be permanent. 
Each reduction of the Commitments of any Class shall be made ratably among the
Lenders in accordance with their respective Commitments of such Class.

 

SECTION 2.08                                      Repayment of Loans; Evidence
of Debt.

 

(a)                                 Repayment.  The Borrower hereby
unconditionally promises to pay the Loans as follows:

 

(i)                                     to the Administrative Agent for the
account of each Revolving Lender the outstanding principal amount of each
Revolving Loan of such Revolving Lender on the Revolving Maturity Date;

 

(ii)                                  to the Administrative Agent for the
account of each Tranche A Term Loan Lender the outstanding principal amount of
the Tranche A Term Loan of such Lender on

 

50

--------------------------------------------------------------------------------


 

each Tranche A Term Loan Principal Payment Date set forth below in an aggregate
principal amount equal to the percentage of the aggregate principal amount of
the Tranche A Term Loans outstanding immediately following (A) the Delayed Draw
Tranche A Term Loan Commitment Period in the case of the Fifth Restatement
Effective Date Tranche A Term Loans and Delayed Draw Tranche A Term Loans and
(B) the Incremental Tranche A Delayed Draw Period (as defined in Incremental
Loan Amendment 1A, dated as of October 23, 2013) in the case of the Incremental
Tranche A Term Loans (as defined in Incremental Loan Amendment 1A, dated as of
October 23, 2013) set forth opposite such Tranche A Term Loan Principal Payment
Date (subject to adjustment pursuant to paragraph (b) of this Section):

 

Tranche A Term Loan Principal
Payment Date
Falling on or Nearest to:

 

Amounts (%):

 

June 30, 2014

 

1.875

 

September 30, 2014

 

1.875

 

December 31, 2014

 

1.875

 

March 31, 2015

 

1.875

 

June 30, 2015

 

2.50

 

September 30, 2015

 

2.50

 

December 31, 2015

 

2.50

 

March 31, 2016

 

2.50

 

June 30, 2016

 

3.125

 

September 30, 2016

 

3.125

 

December 31, 2016

 

3.125

 

March 31, 2017

 

3.125

 

June 30, 2017

 

3.125

 

September 30, 2017

 

3.125

 

December 31, 2017

 

3.125

 

March 31, 2018

 

3.125

 

Tranche A Term Loan Maturity Date

 

All remaining unpaid principal of
the Tranche A Term Loan

 

 

; provided that the outstanding principal amount of the Tranche A Term Loan of
each Converting Tranche A Term Loan Lender shall be recalculated on the Sixth
Restatement Effective Date after giving effect to the provisions of
Section 2.20;

 

(iii)                               to the Administrative Agent for the account
of each Tranche B Term Loan Lender the outstanding principal amount of the
Tranche B Term Loan of such Lender on each Tranche B Term Loan Principal Payment
Date set forth below in an aggregate principal amount equal to the percentage of
the aggregate original principal amount of the Tranche B Term Loans outstanding
(A) as of the Fifth Restatement Effective Date in the case of the Tranche B Term
Loans made on the Fifth Restatement Effective Date and (B) as of the Incremental
Tranche B Facility Effective Date (as defined in Incremental Loan Amendment 1B,
dated as of October 23, 2013) in the case of the Incremental Tranche B Term
Loans (as defined in Incremental Loan Amendment 1B, dated as of October 23,
2013) set forth opposite such Tranche B Term Loan Principal Payment Date
(subject to adjustment pursuant to paragraph (b) of this Section):

 

51

--------------------------------------------------------------------------------


 

Tranche B Term Loan Principal
Payment Date
Falling on or Nearest to:

 

Amounts (%):

 

June 30, 2013

 

0.25

 

September 30, 2013

 

0.25

 

December 31, 2013

 

0.25

 

March 31, 2014

 

0.25

 

June 30, 2014

 

0.25

 

September 30, 2014

 

0.25

 

December 31, 2014

 

0.25

 

March 31, 2015

 

0.25

 

June 30, 2015

 

0.25

 

September 30, 2015

 

0.25

 

December 31, 2015

 

0.25

 

March 31, 2016

 

0.25

 

June 30, 2016

 

0.25

 

September 30, 2016

 

0.25

 

December 31, 2016

 

0.25

 

March 31, 2017

 

0.25

 

June 30, 2017

 

0.25

 

September 30, 2017

 

0.25

 

December 31, 2017

 

0.25

 

March 31, 2018

 

0.25

 

June 30, 2018

 

0.25

 

September 30, 2018

 

0.25

 

December 31, 2018

 

0.25

 

March 31, 2019

 

0.25

 

June 30, 2019

 

0.25

 

September 30, 2019

 

0.25

 

December 31, 2019

 

0.25

 

March 30, 2020

 

0.25

 

Tranche B Term Loan Maturity Date

 

All remaining unpaid principal of
the Tranche B Term Loan

 

 

(iv)                              to the Administrative Agent for the account of
each Incremental Tranche B-1 Term Loan Lender the outstanding principal amount
of the Incremental Tranche B-1 Term Loan of such Lender on each Incremental
Tranche B-1 Term Loan Principal Payment Date set forth below in an aggregate
principal amount equal to the percentage of the aggregate original principal
amount of the Incremental Tranche B-1 Term Loans outstanding as of the Sixth
Restatement Effective Date in the case of the Incremental Tranche B-1 Term Loans
set forth opposite such Incremental Tranche B-1 Term Loan Principal Payment Date
(subject to adjustment pursuant to paragraph (b) of this Section):

 

Incremental Tranche B-1 Term Loan Principal
Payment Date
Falling on or Nearest to:

 

Amounts (%):

 

September 30, 2015

 

0.25

 

December 31, 2015

 

0.25

 

March 31, 2016

 

0.25

 

June 30, 2016

 

0.25

 

September 30, 2016

 

0.25

 

 

52

--------------------------------------------------------------------------------


 

Incremental Tranche B-1 Term Loan Principal
Payment Date
Falling on or Nearest to:

 

Amounts (%):

 

December 31, 2016

 

0.25

 

March 31, 2017

 

0.25

 

June 30, 2017

 

0.25

 

September 30, 2017

 

0.25

 

December 31, 2017

 

0.25

 

March 31, 2018

 

0.25

 

June 30, 2018

 

0.25

 

September 30, 2018

 

0.25

 

December 31, 2018

 

0.25

 

March 31, 2019

 

0.25

 

June 30, 2019

 

0.25

 

September 30, 2019

 

0.25

 

December 31, 2019

 

0.25

 

March 31, 2020

 

0.25

 

June 30, 2020

 

0.25

 

September 30, 2020

 

0.25

 

December 31, 2020

 

0.25

 

March 31, 2021

 

0.25

 

June 30, 2021

 

0.25

 

Incremental Tranche B-1 Term Loan Maturity
Date

 

All remaining unpaid principal of
the Incremental Tranche B-1 Term
Loan

 

 

(v)                                 to the Administrative Agent for the account
of each Incremental Lender of any Series, the outstanding principal amount of
each Incremental Loan of such Lender on the Incremental Loan Principal Payment
Dates for such Series and in such amounts as shall be agreed upon pursuant to
Section 2.01(c) pursuant to the related Incremental Loan Amendment for such
Series (subject to adjustment pursuant to paragraph (b) of this Section); and

 

(vi)                              to the Swing Line Lender the then outstanding
principal amount of each Swing Line Loan on the earlier of the Revolving
Maturity Date and the first date after such Swing Line Loan is made that is the
15th or last day of a calendar month and is at least two Business Days after
such Swing Line Loan is made, provided that (A) on each date a Revolving
Borrowing is made, the Borrower shall repay all Swing Line Loans then
outstanding and (B) the Borrower shall repay all Swing Line Loans outstanding on
the Revolving Maturity Date.

 

(b)                                 Adjustment of Amortization Schedule. 
(i) Notwithstanding anything to the contrary in this Agreement, if on any date
(the “Test Date”) (x) the maturity date for any of the then outstanding Other
Debt shall fall within 91 days of the Test Date, (y) an amount in excess of
$100,000,000 of the outstanding principal amount of such Other Debt shall remain
outstanding and (z) the First Lien Indebtedness Ratio is in excess of 2.50 to
1.00, then each Revolving Maturity Date, each Term Loan Maturity Date and each
Incremental Loan Maturity Date shall automatically be accelerated to the Test
Date and all of the Loans shall thereupon be due and payable on the Test Date,
together with all interest and fees accrued thereon or in respect thereof and
any amounts payable pursuant hereto, including Sections 2.13, 2.14 and 2.15.

 

53

--------------------------------------------------------------------------------


 

(ii)                                  Prepayments of Term Loans or Incremental
Loans shall be applied in the order specified in Section 2.09(a) or
Section 2.09(b)(iii), as applicable.  To the extent not previously paid, all
Term Loans shall be due and payable on the Term Loan Maturity Date for such Term
Loans.  To the extent not previously paid, all Incremental Loans of any
Series shall be due and payable on the Incremental Loan Maturity Date for such
Series.

 

(c)                                  Manner of Payment.  Prior to any repayment
or prepayment of any Borrowings of any Class hereunder, the Borrower shall
select the Borrowing or Borrowings of the applicable Class to be paid and shall
notify the Administrative Agent (and, in the case of repayment or prepayment of
a Swing Line Loan, the Swing Line Lender) by telephone (confirmed by telecopy)
of such selection not later than 10:00 a.m., New York City time, three Business
Days before the scheduled date of such repayment; provided that each repayment
of Borrowings of any Class shall be applied to repay any outstanding ABR
Borrowings of such Class before any other Borrowings of such Class.  If the
Borrower fails to make a timely selection of the Borrowing or Borrowings to be
repaid or prepaid, such payment shall be applied, first, to pay any outstanding
ABR Borrowings of the applicable Class and, second, to other Borrowings of such
Class in the order of the remaining duration of their respective Interest
Periods (the Borrowing with the shortest remaining Interest Period to be repaid
first).

 

(d)                                 Maintenance of Loan Accounts by Lenders. 
Each Lender shall maintain in accordance with its usual practice an account or
accounts evidencing the indebtedness of the Borrower to such Lender resulting
from each Loan made by such Lender, including the amounts of principal and
interest payable and paid to such Lender from time to time hereunder.

 

(e)                                  Maintenance of Loan Accounts by the
Administrative Agent.  The Administrative Agent shall maintain accounts in which
it shall record (i) the amount of each Loan made hereunder, the Class and Type
thereof and the Interest Period applicable thereto, (ii) the amount of any
principal or interest due and payable or to become due and payable from the
Borrower to each Lender hereunder and (iii) the amount of any sum received by
the Administrative Agent hereunder for the account of the Lenders and each
Lender’s share thereof.

 

(f)                                   Effect of Loan Accounts.  The entries made
in the accounts maintained pursuant to paragraph (d) or (e) of this
Section shall be prima facie evidence of the existence and amounts of the
obligations recorded therein; provided that the failure of any Lender or the
Administrative Agent to maintain such accounts or any error therein shall not in
any manner affect the obligation of the Borrower to repay the Loans in
accordance with the terms of this Agreement.

 

(g)                                  Promissory Notes.  Any Lender may request
that Loans of any Class made by it be evidenced by a promissory note.  In such
event, the Borrower shall prepare, execute and deliver to such Lender a
promissory note payable to the order of such Lender (or, if requested by such
Lender, to such Lender and its registered assigns) and in a form approved by the
Administrative Agent.  Thereafter, the Loans evidenced by such promissory note
and interest thereon shall at all times (including after assignment pursuant to
Section 10.04) be represented by one or more promissory notes in such form
payable to the order of the payee named therein (or, if such promissory note is
a registered note, to such payee and its registered assigns).

 

SECTION 2.09              Prepayment of Loans.

 

(a)                                 Optional Prepayments.  The Borrower shall
have the right at any time and from time to time to prepay any Borrowing of any
Class in whole or in part, subject to the requirements of this Section.  Any
prepayment of the Loans of such Class pursuant to this paragraph shall be
applied ratably to the then outstanding Loans of such Class and, in each case,
ratably to the respective remaining

 

54

--------------------------------------------------------------------------------


 

installments thereof.  Any partial prepayment shall be in an amount that is
$1,000,000 or a larger multiple of $100,000.

 

(b)                                 Mandatory Prepayments in Respect of Asset
Sales and Recovery Events. The Borrower will prepay the Loans and/or reduce the
Revolving Commitments, as follows:

 

(i)                                     Assets Sales and Recovery Events.  If
the Borrower or any of its Subsidiaries shall receive Net Cash Proceeds from any
Prepayment Asset Sale or Recovery Event which, taken together with the Net Cash
Proceeds for all prior such Prepayment Events from and after the Sixth
Restatement Effective Date as to which a prepayment has not yet been made under
this paragraph, shall exceed $5,000,000 in the aggregate (such excess amount,
the “Excess Disposition Proceeds”), then (unless a Reinvestment Notice shall
have been delivered in respect such Prepayment Asset Sale or Recovery Event) an
amount equal to the Relevant Percentage of such Excess Disposition Proceeds
shall be applied on each Relevant Application Date toward the prepayment of the
Loans and/or the reduction of the Revolving Commitments as set forth in
paragraph (b)(iii) of this Section; provided that on each Reinvestment
Prepayment Date, an amount equal to the Relevant Percentage of the Reinvestment
Prepayment Amount with respect to such Prepayment Asset Sale or Recovery Event,
as the case may be, shall be so applied to the prepayment of the Loans and/or
the reduction of the Revolving Commitments as set forth in paragraph (b)(iii) of
this Section.  If the Borrower shall have provided a Reinvestment Notice with
respect to the Net Cash Proceeds of any Prepayment Asset Sale or Recovery Event,
the Borrower shall promptly deposit and thereafter maintain such Net Cash
Proceeds in a deposit account of the Borrower for which an account control
agreement shall be in effect with the relevant depositary bank and the
Administrative Agent pursuant to the Security Agreement pending the application
of such proceeds in accordance with such Reinvestment Notice (or as otherwise
required to be applied pursuant to this Section).

 

(ii)                                  Certain Debt Incurrence.  If the Borrower
or any of its Subsidiaries shall receive Net Cash Proceeds from any issuance or
incurrence of Indebtedness constituting a Prepayment Event, then an amount equal
to the Relevant Percentage of such Net Cash Proceeds shall be applied on each
Relevant Application Date toward the prepayment of the Loans and/or the
reduction of the Revolving Commitments as set forth in paragraph (b)(iii) of
this Section.

 

(iii)                               Application.  Each such prepayment pursuant
to this paragraph (b) shall be applied, first, ratably to the then outstanding
Tranche A Term Loans, Tranche B Term Loans and Incremental Loans and, in each
case, in the inverse order of their respective maturities, and, second, to
reduce permanently the Revolving Commitments.  Any such reduction of the
Revolving Commitments shall be accompanied by prepayment of the Revolving Loans
and/or Swing Line Loans to the extent, if any, that the total Revolving Exposure
exceeds the total Revolving Commitments as so reduced, provided that if the
aggregate principal amount of Revolving Loans and Swing Line Loans then
outstanding is less than the amount of such excess (because LC Exposure
constitutes a portion thereof), the Borrower shall, to the extent of the balance
of such excess, replace outstanding Letters of Credit and/or cash collateralize
such LC Exposure with respect thereto in accordance with Section 2.04(k).

 

(c)                                  Notices, Etc.  The Borrower shall notify
the Administrative Agent by telephone (confirmed by telecopy) of any optional
prepayment hereunder (i) in the case of prepayment of a Eurodollar Borrowing,
not later than 10:00 a.m., New York City time, three Business Days before the
date of prepayment or (ii) in the case of prepayment of an ABR Borrowing, not
later than 10:00 a.m., New York City time, one Business Day before the date of
prepayment.  Each such notice shall be irrevocable and shall specify the
prepayment date, the principal amount of each Borrowing or portion

 

55

--------------------------------------------------------------------------------


 

thereof to be prepaid and, in the case of a mandatory prepayment, a reasonably
detailed calculation of the amount of such prepayment; provided that, if a
notice of prepayment is given in connection with a conditional notice of
termination of the Revolving Commitments as contemplated by Section 2.07, then
such notice of prepayment may be revoked if such notice of termination is
revoked in accordance with Section 2.07.  Promptly following receipt of any such
notice relating to a Borrowing, the Administrative Agent shall advise the
relevant Lenders of the contents thereof.  Each partial prepayment of any
Borrowing shall be in an amount that would be permitted in the case of a
Borrowing of the same Type as provided in Section 2.02, except as necessary to
apply fully the required amount of a mandatory prepayment.  Each prepayment of a
Borrowing shall be applied ratably to the Loans included in the prepaid
Borrowing.  Prepayments shall be accompanied by accrued interest to the extent
required by Section 2.11 and shall be made in the manner specified in
Section 2.08(c).

 

(d)                                 Prepayment Premium.  In the event that the
Borrower (i) prepays, refinances, substitutes or replaces any Incremental
Tranche B-1 Term Loans in connection with a Repricing Transaction, or
(ii) effects any amendment of this Agreement resulting in a Repricing
Transaction, the Borrower shall pay to the Incremental Tranche B-1 Term Loan
Lenders, a prepayment fee equal to 1.0% of the aggregate principal amount of
such prepayment (or, in the case of clause (ii) above, of the aggregate amount
of Incremental Tranche B-1 Term Loans outstanding immediately prior to such
amendment) if made on or prior to the date that is six months after the Sixth
Restatement Effective Date.

 

SECTION 2.10                              Fees.

 

(a)                                 Commitment Fee.  The Borrower agrees to pay
to the Administrative Agent for the account of each Revolving Lender a
commitment fee, which shall accrue at the Applicable Revolving Commitment Fee
Rate with respect to such Revolving Lender (subject to paragraph (d) of this
Section) on the average daily unused amount of its Revolving Commitment during
the period from and including the Sixth Restatement Effective Date to but
excluding the earlier of the date such Revolving Commitment terminates and the
Revolving Maturity Date with respect to such Revolving Commitment.  Accrued
commitment fees shall be payable in arrears on each Quarterly Date and the
earlier of the date such Revolving Commitment terminates and such Revolving
Maturity Date, commencing on the first such date to occur after the date
hereof.  All commitment fees shall be computed on the basis of a year of 360
days and shall be payable for the actual number of days elapsed (including the
first day but excluding the last day).  For purposes of computing commitment
fees, the Revolving Commitment of a Lender shall be deemed to be used to the
extent of the outstanding Revolving Loans, LC Exposure of such Lender and, with
respect to the outstanding Swing Line Loans (if any), the aggregate amount of
participations therein that have been funded by the Lenders in accordance with
the last paragraph of Section 2.01(d).

 

(b)                                 Letter of Credit Fees.  The Borrower agrees
to pay (i) to the Administrative Agent for the account of each Revolving Lender
a participation fee with respect to its participations in Letters of Credit,
which shall accrue at a rate per annum equal to the Applicable Letter of Credit
Fee Rate for such Revolving Lender on the average daily amount of such Revolving
Lender’s LC Exposure (excluding any portion thereof attributable to unreimbursed
LC Disbursements) during the period from and including the Sixth Restatement
Effective Date to but excluding the later of the date on which such Revolving
Lender’s Revolving Commitment terminates and the date on which such Lender
ceases to have any LC Exposure, and (ii) to the Issuing Lender a fronting fee,
which shall accrue at the rate or rates per annum separately agreed upon between
the Borrower and the Issuing Lender on the average daily amount of the
LC Exposure (excluding any portion thereof attributable to unreimbursed LC
Disbursements) during the period from and including the Sixth Restatement
Effective Date to but excluding the later of the date of termination of all of
the Revolving Commitments and the date on which there ceases to be any
LC Exposure, as well as the Issuing Lender’s standard fees with respect to the
issuance, amendment, renewal or extension of any Letter of Credit or processing
of drawings thereunder.  Participation fees and

 

56

--------------------------------------------------------------------------------


 

fronting fees accrued through and including each Quarterly Date shall be payable
on the third Business Day following such Quarterly Date, commencing on the first
such date to occur after the Sixth Restatement Effective Date; provided that all
such fees shall be payable on the date on which the Revolving Commitments of the
Revolving Lenders, terminate and any such fees accruing after the date on which
such Revolving Commitments terminate shall be payable on demand.  Any other fees
payable to the Issuing Lender pursuant to this paragraph shall be payable within
10 days after demand.  All participation fees and fronting fees shall be
computed on the basis of a year of 360 days and shall be payable for the actual
number of days elapsed (including the first day but excluding the last day).

 

(c)                                  Administrative Agent Fees.  The Borrower
agrees to pay to the Administrative Agent, for its own account, fees payable in
the amounts and at the times separately agreed upon between the Borrower and the
Administrative Agent.

 

(d)                                 [Reserved].

 

(e)                                  Payment of Fees.  All fees payable
hereunder shall be paid on the dates due, in immediately available funds, to the
Administrative Agent (or to the Issuing Lender, in the case of fees payable to
it) for distribution, in the case of commitment fees and participation fees, to
the Lenders entitled thereto.  Fees paid shall not be refundable under any
circumstances.

 

SECTION 2.11                                      Interest.

 

(a)                                 ABR Loans.  The Loans comprising each ABR
Borrowing (including each Swing Line Loan) shall bear interest at a rate per
annum equal to the Alternate Base Rate plus the Applicable Margin.

 

(b)                                 Eurodollar Loans.  The Loans comprising each
Eurodollar Borrowing shall bear interest at a rate per annum equal to the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Margin.

 

(c)                                  Default Interest.  Notwithstanding the
foregoing, during any period that a Post-Default Condition exists (whether or
not the same is thereafter cured), the Borrower hereby promises to pay to the
Administrative Agent for account of each Lender interest at the applicable
Post-Default Rate on any principal of any Loan made by such Lender (whether or
not then due), on any reimbursement obligation in respect of an LC Disbursement
owing to such Lender and on any other amount then due and payable by the
Borrower hereunder.

 

(d)                                 Payment of Interest.  Accrued interest on
each Loan shall be payable in arrears on each Interest Payment Date for such
Loan and, in the case of Revolving Loans, upon termination of the relevant
Revolving Commitments, respectively; provided that (i) interest accrued pursuant
to paragraph (c) of this Section shall be payable on demand, (ii) in the event
of any repayment or prepayment of any Loan (other than a prepayment of an ABR
Revolving Loan prior to the Revolving Maturity Date), accrued interest on the
principal amount repaid or prepaid shall be payable on the date of such
repayment or prepayment and (iii) in the event of any conversion of any
Eurodollar Borrowing prior to the end of the current Interest Period therefor,
accrued interest on such Borrowing shall be payable on the effective date of
such conversion.

 

(e)                                  Computation.  All interest hereunder shall
be computed on the basis of a year of 360 days, except that interest computed by
reference to the Alternate Base Rate at times when the Alternate Base Rate is
based on the Prime Rate shall be computed on the basis of a year of 365 days (or
366 days in a leap year), and in each case shall be payable for the actual
number of days elapsed

 

57

--------------------------------------------------------------------------------


 

(including the first day but excluding the last day).  The applicable Alternate
Base Rate or Adjusted LIBO Rate shall be determined by the Administrative Agent,
and such determination shall be conclusive absent manifest error.

 

SECTION 2.12                                      Alternate Rate of Interest. 
If prior to the commencement of any Interest Period for a Eurodollar Borrowing:

 

(a)                                 the Administrative Agent determines (which
determination shall be conclusive absent manifest error) that adequate and
reasonable means do not exist for ascertaining the Adjusted LIBO Rate for such
Interest Period; or

 

(b)                                 if such Borrowing is of a particular
Class of Loans, the Administrative Agent is advised by the Required Lenders of
such Class that the Adjusted LIBO Rate for such Interest Period will not
adequately and fairly reflect the cost to such Lenders of making or maintaining
their Loans included in such Borrowing for such Interest Period;

 

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurodollar Borrowing shall be ineffective
and (ii) if any Borrowing Request requests a Eurodollar Borrowing, such
Borrowing shall be made as an ABR Borrowing (other than a Swing Line Borrowing).

 

SECTION 2.13                                      Increased Costs.

 

(a)                                 Increased Costs Generally.  If any Change in
Law shall:

 

(i)                                     subject any Lender or the Issuing Lender
to any tax of any kind whatsoever with respect to this Agreement, any Letter of
Credit or any Eurodollar Loan made by it, its deposits, reserves or other
liabilities or capital attributable thereto, or change the basis of taxation of
payments to such Lender or Issuing Lender in respect thereof (except for
Indemnified Taxes covered by Section 2.15 and changes in the rate of tax on the
overall net income of such Lender or Issuing Lender);

 

(ii)                                  impose, modify or deem applicable any
reserve, special deposit or similar requirement against assets of, deposits with
or for the account of, or credit extended by, any Lender (except any such
reserve requirement reflected in the Adjusted LIBO Rate) or the Issuing Lender;
or

 

(iii)                               impose on any Lender or the Issuing Lender
or the London interbank market any other condition affecting this Agreement or
Eurodollar Loans made by such Lender or any Letter of Credit or participation
therein;

 

and the result of any of the foregoing shall be to increase the cost to such
Lenders of making or maintaining any Eurodollar Loan (or of maintaining its
obligation to make any such Loan) or to increase the cost to such Lender or the
Issuing Lender of participating in, issuing or maintaining any Letter of Credit
or to reduce the amount of any sum received or receivable by such Lender or the
Issuing Lender hereunder (whether of principal, interest or otherwise), then the
Borrower will pay to such Lender or the Issuing Lender, as the case may be, such
additional amount or amounts as will compensate such Lender or the Issuing
Lender, as the case may be, for such additional costs incurred or reduction
suffered.

 

58

--------------------------------------------------------------------------------


 

(b)                                 Capital Requirements.  If any Lender or the
Issuing Lender determines that any Change in Law regarding capital requirements
has or would have the effect of reducing the rate of return on such Lender’s or
the Issuing Lender’s capital or on the capital of such Lender’s or the Issuing
Lender’s holding company, if any, as a consequence of this Agreement or the
Loans made by, or participations in Letters of Credit held by, such Lender, or
the Letters of Credit issued by the Issuing Lender, to a level below that which
such Lender or the Issuing Lender or such Lender’s or the Issuing Lender’s
holding company could have achieved but for such Change in Law (taking into
consideration such Lender’s or the Issuing Lender’s policies and the policies of
such Lender’s or the Issuing Lender’s holding company with respect to capital
adequacy), then from time to time the Borrower will pay to such Lender or the
Issuing Lender, as the case may be, such additional amount or amounts as will
compensate such Lender or the Issuing Lender or such Lender’s or the Issuing
Lender’s holding company for any such reduction suffered.

 

(c)                                  Certificates from Lenders.  A certificate
of a Lender or the Issuing Lender setting forth the amount or amounts necessary
to compensate such Lender or the Issuing Lender or its holding company, as the
case may be, as specified in paragraph (a) or (b) of this Section shall be
delivered to the Borrower and shall be conclusive absent manifest error.  The
Borrower shall pay such Lender or the Issuing Lender, as the case may be, the
amount shown as due on any such certificate within 10 days after receipt
thereof.

 

(d)                                 Delay in Requests.  Failure or delay on the
part of any Lender or the Issuing Lender to demand compensation pursuant to this
Section shall not constitute a waiver of such Lender’s or the Issuing Lender’s
right to demand such compensation; provided that the Borrower shall not be
required to compensate a Lender or the Issuing Lender pursuant to this
Section for any increased costs or reductions incurred more than 45 days prior
to the date that such Lender or the Issuing Lender, as the case may be, notifies
the Borrower of the Change in Law giving rise to such increased costs or
reductions and of such Lender’s or the Issuing Lender’s intention to claim
compensation therefor; provided, further, that, if the Change in Law giving rise
to such increased costs or reductions is retroactive, then the 45-day period
referred to above shall be extended to include the period of retroactive effect
thereof.

 

SECTION 2.14                                      Break Funding Payments.  In
the event of (a) the payment of any principal of any Eurodollar Loan other than
on the last day of an Interest Period applicable thereto (including as a result
of an Event of Default), (b) the conversion of any Eurodollar Loan other than on
the last day of the Interest Period applicable thereto, (c) the failure to
borrow, convert, continue or prepay any Loan on the date specified in any notice
delivered pursuant hereto (regardless of whether such notice is permitted to be
revocable under Section 2.09(c) and is revoked in accordance herewith), or
(d) the assignment of any Eurodollar Loan other than on the last day of the
Interest Period applicable thereto as a result of a request by the Borrower
pursuant to Section 2.17, then, in any such event, the Borrower shall compensate
each Lender for the loss, cost and expense attributable to such event.  In the
case of a Eurodollar Loan, the loss to any Lender attributable to any such event
shall be deemed to include an amount determined by such Lender to be equal to
the excess, if any, of (i) the amount of interest that such Lender would pay for
a deposit equal to the principal amount of such Loan for the period from the
date of such payment, conversion, failure or assignment to the last day of the
then current Interest Period for such Loan (or, in the case of a failure to
borrow, convert or continue, the duration of the Interest Period that would have
resulted from such borrowing, conversion or continuation) if the interest rate
payable on such deposit were equal to the Adjusted LIBO Rate for such Interest
Period, over (ii) the amount of interest that such Lender would earn on such
principal amount for such period if such Lender were to invest such principal
amount for such period at the interest rate that would be bid by such Lender (or
an Affiliate of such Lender) for dollar deposits from other banks in the
eurodollar market at the commencement of such period.  A certificate of any
Lender setting forth any amount or amounts that such Lender is entitled to
receive pursuant to this Section shall be delivered to the Borrower and shall be
conclusive absent manifest

 

59

--------------------------------------------------------------------------------


 

error.  The Borrower shall pay such Lender the amount shown as due on any such
certificate within 10 days after receipt thereof.

 

SECTION 2.15                                      Taxes.

 

(a)                                 Payments Free of Taxes.  Any and all
payments by or on account of any obligation of the Borrower hereunder or under
any other Loan Document shall be made free and clear of and without deduction or
withholding for any Indemnified Taxes or Other Taxes; provided that if any
Withholding Agent shall be required to deduct or withhold any Indemnified Taxes
or Other Taxes from such payments, then (i) the sum payable by the Borrower
shall be increased as necessary so that after making all required deductions or
withholdings (including deductions or withholdings applicable to additional sums
payable under this Section) the Administrative Agent, Lender or Issuing Lender
(as the case may be) receives an amount equal to the sum it would have received
had no such deductions or withholdings been made, (ii) such Withholding Agent
shall make such deductions or withholdings and (iii) such Withholding Agent
shall pay the full amount deducted or withheld to the relevant Governmental
Authority in accordance with applicable law.

 

(b)                                 Payment of Other Taxes by the Borrower.  In
addition, the Borrower shall pay any Other Taxes to the relevant Governmental
Authority in accordance with applicable law.

 

(c)                                  Indemnification by the Borrower.  The
Borrower shall indemnify the Administrative Agent, each Lender and the Issuing
Lender, within 10 days after written demand therefor, for the full amount of any
Indemnified Taxes or Other Taxes (including Indemnified Taxes or Other Taxes
imposed or asserted on or attributable to amounts payable under this Section)
paid by the Administrative Agent, such Lender or the Issuing Lender, as the case
may be, and any penalties, interest and reasonable expenses arising therefrom or
with respect thereto, whether or not such Indemnified Taxes or Other Taxes were
correctly or legally imposed or asserted by the relevant Governmental
Authority.  A certificate as to the amount of such payment or liability
delivered to the Borrower by a Lender or the Issuing Lender, or by the
Administrative Agent on its own behalf or on behalf of a Lender or the Issuing
Lender, shall be conclusive absent manifest error.

 

(d)                                 Indemnification by the Lender.  Each Lender
shall indemnify the Administrative Agent for the full amount of any Taxes that
are attributable to such Lender and that are payable or paid by the
Administrative Agent, together with all interest, penalties, reasonable costs
and expenses arising therefrom or with respect thereto, as determined by the
Administrative Agent in good faith. A certificate as to the amount of such
payment or liability delivered to any Lender by the Administrative Agent shall
be conclusive absent manifest error.

 

(e)                                  Evidence of Payments.  As soon as
practicable after any payment of Taxes by the Borrower to a Governmental
Authority pursuant to this Section 2.15, the Borrower shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

 

(f)                                   Lender Forms.  Any Lender that is a
“United States Person” as defined in Section 7701(a)(3) of the Code shall
deliver to the Borrower and Administrative Agent on or before the date on which
it becomes a party to this Agreement two properly completed and duly signed
copies of U.S. Internal Revenue Service Form W-9 (or any successor form)
certifying that such Lender is exempt from U.S. federal withholding and backup
withholding tax.  Any Foreign Lender that is entitled to an exemption from or
reduction of withholding tax under the law of the jurisdiction in which the
Borrower is located, or any treaty to which such jurisdiction is a party, with
respect to payments under this Agreement

 

60

--------------------------------------------------------------------------------


 

shall deliver to the Borrower (with a copy to the Administrative Agent), at the
time or times prescribed by applicable law or reasonably requested by the
Borrower, such properly completed and executed documentation prescribed by
applicable law as will permit such payments to be made without withholding or at
a reduced rate.  Notwithstanding anything to the contrary in the preceding
sentence, the completion, execution and submission of such documentation shall
not be required if in the Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.

 

(g)                                  If a payment made to a Lender under any
Loan Document would be subject to U.S. Federal withholding Tax imposed by FATCA
if such Lender were to fail to comply with the applicable reporting requirements
of FATCA (including those contained in Section 1471(b) or 1472(b) of the Code,
as applicable), such Lender shall deliver to the Borrower and the Administrative
Agent at the time or times prescribed by law and at such time or times
reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower or the Administrative Agent as may be
necessary for the Borrower and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Lender has complied with such
Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment.

 

SECTION 2.16                                      Payments Generally; Pro Rata
Treatment; Sharing of Set-offs.

 

(a)                                 Payments by the Obligors.  Each Obligor
shall make each payment required to be made by it hereunder (whether of
principal, interest, fees or reimbursement of LC Disbursements, or under
Section 2.13, 2.14 or 2.15, or otherwise) or under any other Loan Document
(except to the extent otherwise provided therein) prior to 1:00 p.m., New York
City time, on the date when due, in immediately available funds, without set-off
or counterclaim.  Any amounts received after such time on any date may, in the
discretion of the Administrative Agent, be deemed to have been received on the
next succeeding Business Day for purposes of calculating interest thereon.  All
such payments shall be made to the Administrative Agent at its offices at 270
Park Avenue, New York, New York, except as otherwise expressly provided in the
relevant Loan Document, and except payments to be made directly to the Issuing
Lender or the Swing Line Lender as expressly provided herein and except that
payments pursuant to Sections 2.13, 2.14, 2.15 and 10.03 shall be made directly
to the Persons entitled thereto.  The Administrative Agent shall distribute any
such payments received by it for the account of any other Person to the
appropriate recipient promptly following receipt thereof.  If any payment
hereunder shall be due on a day that is not a Business Day, the date for payment
shall be extended to the next succeeding Business Day and, in the case of any
payment accruing interest, interest thereon shall be payable for the period of
such extension.  All payments hereunder or under any other Loan Document (except
to the extent otherwise provided therein) shall be made in dollars.

 

(b)                                 Application of Insufficient Payments.  If at
any time insufficient funds are received by and available to the Administrative
Agent to pay fully all amounts of principal, unreimbursed LC Disbursements,
interest and fees then due hereunder, such funds shall be applied (i) first, to
pay interest and fees then due hereunder, ratably among the parties entitled
thereto in accordance with the amounts of interest and fees then due to such
parties, and (ii) second, to pay principal and unreimbursed LC Disbursements
then due hereunder, ratably among the parties entitled thereto in accordance
with the amounts of principal and unreimbursed LC Disbursements then due to such
parties.

 

(c)                                  Pro Rata Treatment.  Except to the extent
otherwise provided herein:  (i) each Borrowing of a particular Class shall be
made from the relevant Lenders, each payment of commitment

 

61

--------------------------------------------------------------------------------


 

fee under Section 2.10 shall be made for account of the relevant Lenders, and
each termination or reduction of the amount of the Commitments of a particular
Class under Section 2.07 shall be applied to the respective Commitments of such
Class of the relevant Lenders, pro rata according to the amounts of their
respective Commitments of such Class; (ii) each Borrowing of any Class shall be
allocated pro rata among the relevant Lenders according to the amounts of their
respective Commitments of such Class (in the case of the making of Loans) or
their respective Loans of such Class (in the case of conversions and
continuations of Loans); (iii) each payment or prepayment of principal of
Revolving Loans, Term Loans and Incremental Loans by the Borrower shall be made
for account of the relevant Lenders pro rata in accordance with the respective
unpaid principal amounts of the Loans of such Class held by them; and (iv) each
payment of interest on Revolving Loans, Term Loans and Incremental Loans by the
Borrower shall be made for account of the relevant Lenders pro rata in
accordance with the amounts of interest on such Loans then due and payable to
the respective Lenders.

 

(d)                                 Sharing of Payments by Lenders.  If any
Lender shall, by exercising any right of set-off or counterclaim or otherwise,
obtain payment in respect of any principal of or interest on any of its Loans or
participations in LC Disbursements or Swing Line Loans resulting in such Lender
receiving payment of a greater proportion of the aggregate amount of its Loans
and participations in LC Disbursements and Swing Line Loans and accrued interest
thereon then due than the proportion received by any other Lender, then the
Lender receiving such greater proportion shall purchase (for cash at face value)
participations in the Loans and participations in LC Disbursements and Swing
Line Loans of other Lenders to the extent necessary so that the benefit of all
such payments shall be shared by the Lenders ratably in accordance with the
aggregate amount of principal of and accrued interest on their respective Loans
and participations in LC Disbursements and Swing Line Loans; provided that
(i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest, and (ii) the provisions of this paragraph shall not be construed to
apply to any payment made by any Obligor pursuant to and in accordance with the
express terms of this Agreement or any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or participations in LC Disbursements or Swing Line Loans to any assignee
or participant, other than to the Borrower or any Subsidiary or Affiliate
thereof (as to which the provisions of this paragraph shall apply).  Each
Obligor consents to the foregoing and agrees, to the extent it may effectively
do so under applicable law, that any Lender acquiring a participation pursuant
to the foregoing arrangements may exercise against such Obligor rights of
set-off and counterclaim with respect to such participation as fully as if such
Lender were a direct creditor of such Obligor in the amount of such
participation.

 

(e)                                  Presumptions of Payment.  Unless the
Administrative Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders or the Issuing Lender hereunder that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders or the Issuing Lender, as the case may be,
the amount due.  In such event, if the Borrower has not in fact made such
payment, then each of the Lenders or the Issuing Lender, as the case may be,
severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Lender or the Issuing Lender with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Administrative Agent, at the
Federal Funds Effective Rate.

 

(f)                                   Certain Deductions by the Administrative
Agent.  If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.04(e) or (f), 2.05(b) or 2.16(e), then the Administrative
Agent may, in its discretion (notwithstanding any contrary provision hereof),
apply any

 

62

--------------------------------------------------------------------------------


 

amounts thereafter received by the Administrative Agent hereunder for the
account of such Lender to satisfy such Lender’s obligations under such Sections
until all such unsatisfied obligations are fully paid.

 

SECTION 2.17                                      Mitigation Obligations;
Replacement of Lenders.

 

(a)                                 Designation of a Different Lending Office. 
If any Lender requests compensation under Section 2.13, or if the Borrower is
required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.15, then such
Lender shall use reasonable efforts to designate a different lending office for
funding or booking its Loans hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or Affiliates, if, in the judgment
of such Lender, such designation or assignment (i) would eliminate or reduce
amounts payable pursuant to Section 2.13 or 2.15, as the case may be, in the
future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender.  The Borrower
hereby agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.

 

(b)                                 Replacement of Lenders.  If any Lender
requests compensation under Section 2.13, or if the Borrower is required to pay
any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 2.15, or if any Lender becomes a
Defaulting Lender, or if any Lender does not agree to any request by the
Borrower for a consent, approval, amendment or waiver hereunder that requires
the consent or approval of all of the Lenders, then the Borrower may, at its
sole expense and effort, upon notice to such Lender and the Administrative
Agent, require such Lender to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in Section 10.04), all
its interests, rights and obligations under this Agreement to an assignee that
shall assume such obligations (which assignee may be another Lender, if a Lender
accepts such assignment); provided that (i) the Borrower shall have received the
prior written consent of the Administrative Agent (and, if a Revolving
Commitment is being assigned, the Issuing Lender and the Swing Line Lender),
which consent shall not be unreasonably withheld, (ii) such Lender shall have
received payment of an amount equal to the outstanding principal of its Loans
and participations in LC Disbursements and Swing Line Loans, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder, from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or the Borrower (in the case of all other amounts) and (iii) in the case
of any such assignment resulting from a claim for compensation under
Section 2.13 or payments required to be made pursuant to Section 2.15, such
assignment will result in a reduction in such compensation or payments.  A
Lender shall not be required to make any such assignment and delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

 

SECTION 2.18                                      Defaulting Lender.

 

Notwithstanding any provision of this Agreement to the contrary, if any
Revolving Lender becomes a Defaulting Lender, then so long as such Revolving
Lender is a Defaulting Lender:  (a) if any Swing Line Exposure or LC Exposure
exists at the time a Revolving Lender becomes a Defaulting Lender, the Borrower
shall within one Business Day following notice by the Administrative Agent
(i) first, prepay such Swing Line Exposure (or, if the Swing Line Lender shall
agree, cash collateralize 100% of such Defaulting Lender’s Swing Line Exposure
therein and otherwise in accordance with the procedures set forth in
Section 2.04(k) for so long as such Swing Line Exposure is outstanding) and
(ii) second, cash collateralize such Defaulting Lender’s LC Exposure in an
amount equal to 100% of such LC Exposure and otherwise in accordance with the
procedures set forth in Section 2.04(k) for so long as such LC Exposure is
outstanding; and (b) the Swing Line Lender shall not be required to fund any
Swing Line Loan and the Issuing Lender shall not be required to issue, amend or
increase any Letter of

 

63

--------------------------------------------------------------------------------


 

Credit, unless it is satisfied that the related exposure therein of such
Defaulting Lender will be 100% cash collateralized by the Borrower in accordance
with this Section.

 

SECTION 2.19                                      Extensions of Term Loans and
Revolving Commitments.

 

(a)  Notwithstanding anything to the contrary in this Agreement, pursuant to one
or more offers (each, an “Extension Offer”) made from time to time by the
Borrower to all Lenders of Term Loans with a like maturity date or Revolving
Commitments with a like maturity date, in each case on a pro rata basis (based
on the aggregate outstanding principal amount of the respective Term Loans or
Revolving Commitments with a like maturity date, as the case may be) and on the
same terms to each such Lender, the Borrower is hereby permitted to consummate
from time to time transactions with individual Lenders that accept the terms
contained in such Extension Offers to extend the maturity date of each such
Lender’s Term Loans and/or Revolving Commitments and otherwise modify the terms
of such Term Loans and/or Revolving Commitments pursuant to the terms of the
relevant Extension Offer (including, without limitation, by increasing the
interest rate or fees payable in respect of such Term Loans and/or Revolving
Commitments (and related outstandings) and/or modifying the amortization
schedule in respect of such Lender’s Term Loans) (each, an “Extension”, and each
group of Term Loans or Revolving Commitments, as applicable, in each case as so
extended, as well as the original Term Loans and the original Revolving
Commitments (in each case not so extended), being a “tranche”; any Extended Term
Loans shall constitute a separate tranche of Term Loans from the tranche of Term
Loans from which they were converted, and any Extended Revolving Commitments
shall constitute a separate tranche of Revolving Commitments from the tranche of
Revolving Commitments from which they were converted), so long as the following
terms are satisfied: (i) no Default shall have occurred and be continuing at the
time the offering document in respect of an Extension Offer is delivered to the
Lenders, (ii) except as to pricing (interest rate, fees, funding discounts and
prepayment premiums) and maturity (which shall be set forth in the relevant
Extension Offer), the Revolving Commitment of any Revolving Lender that agrees
to an Extension with respect to such Revolving Commitment (an “Extending
Revolving Lender”) extended pursuant to an Extension (an “Extended Revolving
Commitment”), and the related outstandings, shall be a Revolving Commitment (or
related outstandings, as the case may be) with the same terms as the original
Revolving Commitments (and related outstandings); provided that (1) the
borrowing and repayment (except for (A) payments of interest and fees at
different rates on Extended Revolving Commitments (and related outstandings),
(B) repayments required upon the maturity date of the non-extending Revolving
Commitments and (C) repayment made in connection with a permanent repayment and
termination of commitments) of Loans with respect to Extended Revolving
Commitments after the applicable Extension date shall be made on a pro rata
basis with all other Revolving Commitments, (2) the permanent repayment of
Revolving Loans with respect to, and termination of, Extended Revolving
Commitments after the applicable Extension date shall be made on a pro rata
basis with all other Revolving Commitments, except that the Borrower shall be
permitted to permanently repay and terminate commitments of any such Class on a
better than a pro rata basis as compared to any other Class with a later
maturity date than such Class, (3) assignments and participations of Extended
Revolving Commitments and extended Revolving Loans shall be governed by the same
assignment and participation provisions applicable to Revolving Commitments and
Revolving Loans and (4) at no time shall there be Revolving Commitments
hereunder (including Extended Revolving Commitments and any original Revolving
Commitments) which have more than two different maturity dates, (iii) except as
to pricing (interest rate, fees, funding discounts and prepayment premiums),
amortization, maturity, required prepayment dates and participation in
prepayments (which shall, subject to immediately succeeding clauses (iv),
(v) and (vi), be set forth in the relevant Extension Offer), the Term Loans of
any Term Loan Lender that agrees to an Extension with respect to such Term Loans
(an “Extending Term Loan Lender”) extended pursuant to any Extension (“Extended
Term Loans”) shall have the same terms as the tranche of Term Loans subject to
such Extension Offer (except for covenants or other provisions contained therein
applicable only to periods after the stated maturity date of any of the Term
Loans), (iv) the final maturity

 

64

--------------------------------------------------------------------------------


 

date of any Extended Term Loans shall be no earlier than the then stated
maturity date of any of the Term Loans, (v) the Average Life to Maturity of any
Extended Term Loans shall be no less than 180 days longer than the remaining
Average Life to Maturity of the Class extended thereby, (vi) any Extended Term
Loans may participate on a pro rata basis or a less than pro rata basis (but not
greater than a pro rata basis) in any voluntary or mandatory repayments or
prepayments hereunder, in each case as specified in the respective Extension
Offer (provided that if the applicable Extending Term Loan Lenders have the
ability to decline mandatory prepayments, any such mandatory prepayment that is
not accepted by the applicable Extending Term Loan Lenders shall be applied to
the non-extended Term Loans of the Class being extended), (vii) if the aggregate
principal amount of Term Loans (calculated on the face amount thereof) or
Revolving Commitments, as the case may be, in respect of which Term Loan Lenders
or Revolving Lenders, as the case may be, shall have accepted the relevant
Extension Offer shall exceed the maximum aggregate principal amount of Term
Loans or Revolving Commitments, as the case may be, offered to be extended by
the Borrower pursuant to such Extension Offer, then the Term Loans or Revolving
Loans, as the case may be, of such Term Loan Lenders or Revolving Lenders, as
the case may be, shall be extended ratably up to such maximum amount based on
the respective principal amounts (but not to exceed actual holdings of record)
with respect to which such Term Loan Lenders or Revolving Lenders, as the case
may be, have accepted such Extension Offer, (viii) all documentation in respect
of such Extension shall be consistent with the foregoing and (ix) any applicable
Minimum Extension Condition shall be satisfied unless waived by the Borrower.

 

(b) With respect to all Extensions consummated by the Borrower pursuant to this
Section, (i) such Extensions shall not constitute voluntary or mandatory
payments or prepayments for purposes of Section 2.19 and (ii) each Extension
Offer shall specify the minimum amount of Term Loans or Revolving Commitments to
be tendered, which shall be with respect to Term Loans of a Class an integral
multiple of $1,000,000 and an aggregate principal amount that is not less than
$100,000,000 (or if less, the remaining outstanding principal amount thereof)
(or such lesser minimum amount reasonably approved by the Administrative Agent)
and with respect to the Revolving Commitments $20,000,000 (or if less, the
remaining outstanding amount thereof) (or such lesser minimum amount reasonably
approved by the Administrative Agent) (a “Minimum Extension Condition”).  The
transactions contemplated by this Section (including, for the avoidance of
doubt, payment of any interest, fees or premium in respect of any Extended Term
Loans and/or Extended Revolving Commitments on the such terms as may be set
forth in the relevant Extension Offer) shall not require the consent of any
Lender or any other Person (other than as set forth in clause (c) below), and
the requirements of any provision of this Agreement or any other Loan Document
that may otherwise prohibit any such Extension or any other transaction
contemplated by this Section shall not apply to any of the transactions effected
pursuant to this Section 2.19.

 

(c) The consent (such consent not to be unreasonably withheld, delayed or
conditioned) of the Administrative Agent shall be required to effectuate any
Extension.  No consent of any Lender or any other Person shall be required to
effectuate any Extension, other than (A) the consent of the Borrower and each
Lender agreeing to such Extension with respect to one or more of its Term Loans
and/or Revolving Commitments (or a portion thereof) and (B) with respect to any
Extension of the Revolving Commitments, the consent of the Issuing Lender and
Swingline Lender, which consent shall not be unreasonably withheld, conditioned
or delayed.  All Extended Term Loans, Extended Revolving Commitments and all
obligations in respect thereof shall be Obligations under this Agreement and the
other Loan Documents that are secured by the Collateral on a pari passu basis
with all other applicable Obligations under this Agreement and the other Loan
Documents.  The Lenders hereby irrevocably authorize the Administrative Agent to
enter into amendments to this Agreement and the other Loan Documents (an
“Extension Amendment”) with the Borrower as may be necessary in order to
establish new tranches or sub-tranches in respect of Revolving Commitments or
Term Loans so extended and such technical amendments as may be necessary or
appropriate in the reasonable opinion of the Administrative

 

65

--------------------------------------------------------------------------------


 

Agent and the Borrower in connection with the establishment of such new tranches
or sub-tranches, in each case on terms consistent with this Section.  In
addition, if so provided in such amendment and with the consent of the Issuing
Lenders, participations in Letters of Credit expiring on or after the Revolving
Maturity Date shall be re-allocated from Lenders holding Revolving Commitments
to Lenders holding Extended Revolving Commitments in accordance with the terms
of such amendment; provided, however, that such participation interests shall,
upon receipt thereof by the relevant Lenders holding Revolving Commitments, be
deemed to be participation interests in respect of such Revolving Commitments
and the terms of such participation interests (including, without limitation,
the commission applicable thereto) shall be adjusted accordingly.

 

(d) In connection with any Extension, the Borrower shall provide the
Administrative Agent at least five business days (or such shorter period as may
be agreed by the Administrative Agent) prior written notice thereof, and shall
agree to such procedures (including, without limitation, regarding timing,
rounding and other adjustments and to ensure reasonable administrative
management of the credit facilities hereunder after such Extension), if any, as
may be established by, or acceptable to, the Administrative Agent, in each case
acting reasonably to accomplish the purposes of this Section 2.19.

 

SECTION 2.20                                      Conversion of Tranche A Term
Loans to Revolving Commitments.

 

Notwithstanding anything to the contrary in this Agreement, and effective as of
the Sixth Restatement Effective Date, each Tranche A Term Loan Lender
(including, for the avoidance of doubt, each Delayed Draw Tranche A Term Loan
Lender) shall be permitted to convert all or a portion, as specified on such
Lender’s Converting Tranche A Term Loan Lender Addendum of such Lender’s
outstanding Tranche A Term Loans or Delayed Draw Tranche A Term Loan
Commitments, as applicable, into Revolving Commitments (each such commitment
increase, an “Increased Revolving Commitment”) of an equal amount. 
Substantially concurrently with the effectiveness of such Increased Revolving
Commitments:

 

(a) the Revolving Exposures of all Lenders shall be deemed re-allocated ratably
in proportion to their respective Revolving Commitments as of the Sixth
Restatement Effective Date;

 

(b) the Borrower shall repay to each Converting Tranche A Term Loan Lender an
amount equal to the difference between (i) the outstanding principal balance of
such Lender’s Tranche A Term Loans (if any) immediately prior to giving effect
to its Increased Revolving Commitment and (ii) the outstanding principal balance
of any Revolving Loans re-allocated to it pursuant to clause (a) above;

 

(c) the Borrower shall pay to the Administrative Agent, for the account of each
Converting Tranche A Term Loan Lender that holds Tranche A Term Loan Commitments
or Delayed Draw Tranche A Term Loan Commitments immediately prior to the Sixth
Restatement Effective Date, the delayed draw ticking fees agreed to be paid by
the Borrower to such Lenders; and

 

(d) the Delayed Draw Tranche A Term Loan Commitments of each Converting Tranche
A Term Loan Lender that are converted as part of any Increased Revolving
Commitment shall be automatically reduced on a dollar for dollar basis.

 

SECTION 2.21                                      Voluntary Discounted
Prepayments.(a) The Borrower may elect to notify the Administrative Agent and
the Term Loan Lenders that it wishes to make below par voluntary prepayments of
the Term Loans (each such payment a “Voluntary Discounted Prepayment”) pursuant
to the procedures set forth in this Section 2.21.  At the time of any Voluntary
Discounted Prepayment, the Borrower shall certify, with reasonable supporting
detail (as determined by the Administrative Agent), (i) compliance with the
requirements of this Section 2.21, (ii) that such Voluntary Discounted
Prepayment

 

66

--------------------------------------------------------------------------------


 

shall have been approved by at least 66 2/3% of the Borrower’s board of
directors and (iii) that immediately prior to and after giving effect to any
Voluntary Discounted Prepayment, no Default or Event of Default shall have
occurred and be continuing.

 

(b)  In connection with any Voluntary Discounted Prepayment, the Borrower shall
notify the Term Loan Lenders (the “Prepayment Notice”) that the Borrower desires
to prepay Term Loans with cash proceeds in an aggregate amount (each, a
“Prepayment Amount”) specified by the Borrower (which amount shall be not less
than $5,000,000) at a price within a range (the “Range”) to be specified by the
Borrower equal to a percentage of par (not to exceed 100%) (the “Payment
Percentage”) of the principal amount of the Term Loans to be prepaid.

 

(c)  In connection with any Voluntary Discounted Prepayment, the Borrower shall
allow each Lender to specify a Payment Percentage (the “Acceptable Payment
Percentage”) for a principal amount (subject to rounding requirements specified
by the Prepayment Agent) of Term Loans at which such Term Loan Lender is willing
to permit such Voluntary Discounted Prepayment.  Based on the Acceptable Payment
Percentages and principal amounts of Term Loans specified by Term Loan Lenders,
the applicable Payment Percentage (the “Applicable Payment Percentage”) for the
Voluntary Discounted Prepayment shall be the lowest Acceptable Payment
Percentage at which the Borrower can complete the Voluntary Discounted
Prepayment for the applicable Prepayment Amount that is within the applicable
Range; provided that if the offers received from Term Loan Lenders are
insufficient to allow the Borrower to complete the Voluntary Discounted
Prepayment for the applicable Prepayment Amount, then the Applicable Payment
Percentage shall instead be the highest Acceptable Payment Percentage that is
within the applicable Range.  The Borrower shall prepay Term Loans (or the
respective portions thereof) offered by Term Loan Lenders at the Acceptable
Payment Percentages specified by each such Term Loan Lender that are equal to or
less than the Applicable Payment Percentage (“Qualifying Loans”) by remitting an
amount to each Term Loan Lender to be prepaid equal to the product of the face
amount, or par, of the Term Loan being prepaid multiplied by the Applicable
Payment Percentage; provided that if the aggregate cash proceeds required to
prepay Qualifying Loans (disregarding any interest payable under Section
2.21(d)) would exceed the applicable Prepayment Amount for such Voluntary
Discounted Prepayment, the Borrower shall prepay such Qualifying Loans at the
Applicable Payment Percentage ratably based on the respective principal amounts
of such Qualifying Loans (subject to rounding requirements specified by the
Prepayment Agent).

 

(d)  All Term Loans prepaid by the Borrower pursuant to this Section 2.21 shall
be accompanied by payment of accrued and unpaid interest on the par principal
amount so prepaid to, but not including, the date of prepayment.

 

(e)  Each Voluntary Discounted Prepayment shall be consummated pursuant to
procedures (including as to rounding and minimum amounts, Type and Interest
Periods of accepted Term Loans, irrevocability of Prepayment Notice and other
notices by the Borrower and Term Loan Lenders and determination of Applicable
Payment Percentage) reasonably established by the Prepayment Agent in
consultation with the Borrower and not inconsistent with the terms hereof.

 

(f)  Each Voluntary Discounted Prepayment shall constitute an optional
prepayment of Term Loans for all purposes under this Agreement, including for
purposes of Section 2.09(a).

 

(g)  Notwithstanding anything to the contrary in this Agreement, the Term Loan
Lenders hereby consent to the transactions described in this Section 2.21 and
further acknowledge that in connection with any Voluntary Discounted Prepayment,
principal and interest payments may be made on a non-pro rata basis, as
determined by the Prepayment Agent, to the applicable Term Loan Lenders.

 

67

--------------------------------------------------------------------------------


 

(h)  This Section 2.21 shall not require the Borrower to undertake or any Term
Loan Lender to participate in any Voluntary Discounted Prepayment.

 

ARTICLE III

 

GUARANTEE

 

SECTION 3.01                                      The Guarantee.  The Guarantors
hereby jointly and severally guarantee to each of the Secured Parties and their
respective successors and assigns the prompt payment in full when due (whether
at stated maturity, by acceleration or otherwise) of all of the Obligations
(other than, with respect to any Guarantor, any Excluded Swap Obligations of
such Guarantor) hereunder and the other Loan Documents, including all
obligations of the Borrower and its Subsidiaries arising under any Secured
Hedging Agreements, in each case strictly in accordance with the terms thereof
and including all interest and expenses accrued or incurred subsequent to the
commencement of any bankruptcy or insolvency proceeding with respect to the
Borrower or any other Obligor, whether or not such interest or expenses are
allowed as a claim in such proceeding (such obligations being herein
collectively called the “Guaranteed Obligations”).  The Guarantors hereby
further jointly and severally agree that if the Borrower shall fail to pay in
full when due (whether at stated maturity, by acceleration or otherwise) any of
the Guaranteed Obligations, the Guarantors will promptly pay the same, without
any demand or notice whatsoever, and that in the case of any extension of time
of payment or renewal of any of the Guaranteed Obligations, the same will be
promptly paid in full when due (whether at extended maturity, by acceleration or
otherwise) in accordance with the terms of such extension or renewal.

 

SECTION 3.02                                      Obligations Unconditional. 
The obligations of the Guarantors under Section 3.01 are absolute and
unconditional, and joint and several, irrespective of the value, genuineness,
validity, regularity or enforceability of the obligations of the Borrower under
this Agreement or any other agreement or instrument referred to herein or
therein, or any substitution, release or exchange of any other guarantee of or
security for any of the Guaranteed Obligations, and, to the fullest extent
permitted by applicable law, irrespective of any other circumstance whatsoever
that might otherwise constitute a legal or equitable discharge or defense of a
surety or guarantor, it being the intent of this Section that the obligations of
the Subsidiary Guarantors hereunder shall be absolute and unconditional, joint
and several, under any and all circumstances.  Without limiting the generality
of the foregoing, it is agreed that the occurrence of any one or more of the
following shall not alter or impair the liability of any of the Guarantors
hereunder, which shall remain absolute and unconditional as described above:

 

(i)                                     at any time or from time to time,
without notice to the Guarantors, the time for any performance of or compliance
with any of the Guaranteed Obligations shall be extended, or such performance or
compliance shall be waived;

 

(ii)                                  any of the acts mentioned in any of the
provisions of this Agreement or any other agreement or instrument referred to
herein shall be done or omitted;

 

(iii)                               the maturity of any of the Guaranteed
Obligations shall be accelerated, or any of the Guaranteed Obligations shall be
modified, supplemented or amended in any respect, or any right under this
Agreement or any other agreement or instrument referred to herein shall be
waived or any other guarantee of any of the Guaranteed Obligations or any
security therefor shall be released or exchanged in whole or in part or
otherwise dealt with; or

 

(iv)                              any lien or security interest granted to, or
in favor of, the Administrative Agent or any Lender or Lenders as security for
any of the Guaranteed Obligations shall fail to be perfected.

 

68

--------------------------------------------------------------------------------


 

The Guarantors hereby expressly waive diligence, presentment, demand of payment,
protest and all notices whatsoever, and any requirement that the Administrative
Agent or any Lender exhaust any right, power or remedy or proceed against the
Borrower under this Agreement or any other agreement or instrument referred to
herein, or against any other Person under any other guarantee of, or security
for, any of the Guaranteed Obligations.

 

SECTION 3.03                                      Reinstatement.  The
obligations of the Guarantors under this Article shall be automatically
reinstated if and to the extent that for any reason any payment by or on behalf
of the Borrower in respect of the Guaranteed Obligations is rescinded or must be
otherwise restored by any holder of any of the Guaranteed Obligations, whether
as a result of any proceedings in bankruptcy or reorganization or otherwise, and
the Guarantors jointly and severally agree that they will indemnify the
Administrative Agent and each Lender on demand for all reasonable costs and
expenses (including fees of counsel) incurred by the Administrative Agent or
such Lender in connection with such rescission or restoration, including any
such costs and expenses incurred in defending against any claim alleging that
such payment constituted a preference, fraudulent transfer or similar payment
under any bankruptcy, insolvency or similar law.

 

SECTION 3.04                                      Subrogation.  The Guarantors
hereby jointly and severally agree that until the payment and satisfaction in
full of all Guaranteed Obligations and the expiration and termination of the
Commitments of the Lenders under this Agreement they shall not exercise any
right or remedy arising by reason of any performance by them of their guarantee
in Section 3.01, whether by subrogation or otherwise, against the Borrower or
any other guarantor of any of the Guaranteed Obligations or any security for any
of the Guaranteed Obligations.

 

SECTION 3.05                                      Remedies.  The Guarantors
jointly and severally agree that, as between the Guarantors and the Lenders, the
obligations of the Borrower under this Agreement may be declared to be forthwith
due and payable as provided in Article VIII (and shall be deemed to have become
automatically due and payable in the circumstances provided in Article VIII) for
purposes of Section 3.01 notwithstanding any stay, injunction or other
prohibition preventing such declaration (or such obligations from becoming
automatically due and payable) as against the Borrower and that, in the event of
such declaration (or such obligations being deemed to have become automatically
due and payable), such obligations (whether or not due and payable by the
Borrower) shall forthwith become due and payable by the Guarantors for purposes
of Section 3.01.

 

SECTION 3.06                                      Instrument for the Payment of
Money.  Each Guarantor hereby acknowledges that the guarantee in this Article
constitutes an instrument for the payment of money, and consents and agrees that
any Lender or the Administrative Agent, at its sole option, in the event of a
dispute by such Guarantor in the payment of any moneys due hereunder, shall have
the right to bring motion-action under New York CPLR Section 3213.

 

SECTION 3.07                                      Continuing Guarantee.  The
guarantee in this Article is a continuing guarantee, and shall apply to all
Guaranteed Obligations whenever arising.

 

SECTION 3.08                                      Rights of Contribution.  The
Subsidiary Guarantors hereby agree, as between themselves, that if any
Subsidiary Guarantor shall become an Excess Funding Guarantor (as defined below)
by reason of the payment by such Subsidiary Guarantor of any Guaranteed
Obligations, each other Subsidiary Guarantor shall, on demand of such Excess
Funding Guarantor (but subject to the next sentence), pay to such Excess Funding
Guarantor an amount equal to such Subsidiary Guarantor’s Pro Rata Share (as
defined below and determined, for this purpose, without reference to the
properties, debts and liabilities of such Excess Funding Guarantor) of the
Excess Payment (as defined below) in respect of such Guaranteed Obligations. 
The payment obligation of a Subsidiary Guarantor to any Excess

 

69

--------------------------------------------------------------------------------


 

Funding Guarantor under this Section shall be subordinate and subject in right
of payment to the prior payment in full of the obligations of such Subsidiary
Guarantor under the other provisions of this Article and such Excess Funding
Guarantor shall not exercise any right or remedy with respect to such excess
until payment and satisfaction in full of all of such obligations.

 

For purposes of this Section, (i) “Excess Funding Guarantor” means, in respect
of any Guaranteed Obligations, a Subsidiary Guarantor that has paid an amount in
excess of its Pro Rata Share of such Guaranteed Obligations, (ii) “Excess
Payment” means, in respect of any Guaranteed Obligations, the amount paid by an
Excess Funding Guarantor in excess of its Pro Rata Share of such Guaranteed
Obligations and (iii) “Pro Rata Share” means, for any Subsidiary Guarantor, the
ratio (expressed as a percentage) of (x) the amount by which the aggregate
present fair saleable value of all properties of such Subsidiary Guarantor
(excluding any shares of stock of any other Subsidiary Guarantor) exceeds the
amount of all the debts and liabilities of such Subsidiary Guarantor (including
contingent, subordinated, unmatured and unliquidated liabilities, but excluding
the obligations of such Subsidiary Guarantor hereunder and any obligations of
any other Subsidiary Guarantor that have been Guaranteed by such Subsidiary
Guarantor) to (y) the amount by which the aggregate fair saleable value of all
properties of all of the Subsidiary Guarantors exceeds the amount of all the
debts and liabilities (including contingent, subordinated, unmatured and
unliquidated liabilities, but excluding the obligations of the Borrower and the
Subsidiary Guarantors hereunder and under the other Loan Documents) of all of
the Subsidiary Guarantors, determined (A) with respect to any Subsidiary
Guarantor that is a party hereto on the Sixth Restatement Effective Date, as of
the Sixth Restatement Effective Date, and (B) with respect to any other
Subsidiary Guarantor, as of the date such Subsidiary Guarantor becomes a
Subsidiary Guarantor hereunder.

 

SECTION 3.09                                      General Limitation on
Guarantee Obligations.  In any action or proceeding involving any state
corporate law, or any state or Federal bankruptcy, insolvency, reorganization or
other law affecting the rights of creditors generally, if the obligations of any
Subsidiary Guarantor under Section 3.01 would otherwise, taking into account the
provisions of Section 3.08, be held or determined to be void, invalid or
unenforceable, or subordinated to the claims of any other creditors, on account
of the amount of its liability under Section 3.01, then, notwithstanding any
other provision hereof to the contrary, the amount of such liability shall,
without any further action by such Subsidiary Guarantor, any Lender, the
Administrative Agent or any other Person, be automatically limited and reduced
to the highest amount that is valid and enforceable and not subordinated to the
claims of other creditors as determined in such action or proceeding.

 

SECTION 3.10                                      Keepwell.  Each Qualified ECP
hereby jointly and severally absolutely, unconditionally, and irrevocably
undertakes to provide such funds or other support as may be needed from time to
time by each other Obligor to honor all of its obligations under this Article
III in respect of any Swap Obligation (provided, however, that each Qualified
ECP Guarantor shall only be liable under this Section 3.10 for the maximum
amount of such liability that can be hereby incurred without rendering its
obligations under this Section 3.10, or otherwise under this Article III,
voidable under applicable law relating to fraudulent conveyance or fraudulent
transfer, and not for any greater amount).  The obligations of each Qualified
ECP under this Section 3.10 shall remain in full force and effect until the
payment and satisfaction in full of all Guaranteed Obligations and the
expiration and termination of the Commitments of the Lenders under this
Agreement.  Each Qualified ECP intends that this Section 3.10 constitute, and
this Section 3.10 shall be deemed to constitute, a “keepwell, support, or other
agreement” for the benefit of each other Guarantor for all purposes of section
1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

70

--------------------------------------------------------------------------------


 

ARTICLE IV

 

REPRESENTATIONS AND WARRANTIES

 

Each of the Borrower (as to itself and its Subsidiaries only) and the Holding
Company represents and warrants to the Lenders that:

 

SECTION 4.01                                      Organization; Powers. Except
as set forth in Schedule 4.01, each of the Holding Company, the Borrower and the
Borrower’s Subsidiaries is duly organized, validly existing and in good standing
under the laws of the jurisdiction of its organization, has all requisite power
and authority to carry on its business as now conducted and, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect, is qualified to do business in,
and is in good standing in, every jurisdiction where such qualification is
required.

 

SECTION 4.02                                      Authorization;
Enforceability.  The Transactions are within each Obligor’s corporate powers and
have been duly authorized by all necessary corporate and, if required, by all
necessary shareholder or member action.  This Agreement has been duly executed
and delivered by each Obligor and constitutes, and each of the other Loan
Documents to which it is a party when executed and delivered by such Obligor
will constitute, a legal, valid and binding obligation of such Obligor,
enforceable against each Obligor in accordance with its terms, except as such
enforceability may be limited by (a) bankruptcy, insolvency, reorganization,
moratorium or similar laws of general applicability affecting the enforcement of
creditors’ rights and (b) the application of general principles of equity
(regardless of whether such enforceability is considered in a proceeding in
equity or at law).

 

SECTION 4.03                                      Governmental Approvals; No
Conflicts.  The Transactions (a) do not require any consent or approval of,
registration or filing with, or any other action by, any Governmental Authority,
except for (i) such as have been obtained or made and are in full force and
effect, (ii) filings or recordings in respect of the Liens created pursuant to
the Security Documents, (iii) the filing with the FCC of certain of the Loan
Documents as required by Section 73.3613 of the FCC’s rules and (iv) the
approval by the FCC of the acquisition of any Broadcast License, (b) will not
violate any applicable law or regulation or the charter, by-laws or other
organizational documents of the Holding Company, the Borrower or any of the
Borrower’s Subsidiaries or any order of any Governmental Authority, (c) will not
violate or result in a default under any indenture, agreement or other
instrument binding upon the Holding Company, the Borrower or any of the
Borrower’s Subsidiaries or assets, or give rise to a right thereunder to require
any payment to be made by any such Person, and (d) except for the Liens created
pursuant to the Security Documents and the Liens permitted under Section
7.02(n), will not result in the creation or imposition of any Lien on any asset
of the Holding Company, the Borrower or any of the Borrower’s Subsidiaries.

 

SECTION 4.04                                      Financial Condition; Material
Adverse Change.

 

(a)                                 Financial Condition.  The Borrower has
heretofore furnished to the Lenders its consolidated balance sheets and
statements of income, stockholders’ equity and cash flows as of and for the
fiscal year ended December 31, 2013, reported on by Pricewaterhouse Coopers LLP,
independent public accountants.  Such financial statements present fairly, in
all material respects, the financial position and results of operations and cash
flows of the Borrower and its Subsidiaries as of such respective dates and for
such respective fiscal years on a consolidated basis in accordance with GAAP.

 

The Holding Company has heretofore furnished to the Lenders its consolidated
balance sheets and statements of income, stockholders’ equity and cash flows as
of and for the fiscal year ended December 31, 2013, reported on by
Pricewaterhouse Coopers LLP, independent public accountants.  Such

 

71

--------------------------------------------------------------------------------


 

financial statements present fairly, in all material respects, the financial
position and results of operations and cash flows of the Holding Company and its
Subsidiaries as of such respective dates and for such respective fiscal years on
a consolidated basis in accordance with GAAP.

 

(b)                                 No Material Adverse Change.  Since December
31, 2013, there has been no material adverse change in the business, assets,
operations, prospects or condition, financial or otherwise, of the Borrower and
its Subsidiaries, taken as a whole.

 

SECTION 4.05                                      Properties.

 

(a)                                 Property Generally.  Each of the Borrower
and its Subsidiaries has good title to, or valid leasehold interests in, all its
real and personal property material to its business, subject only to Liens
permitted by Section 7.02 and except for minor defects in title that do not
interfere with its ability to conduct its business as currently conducted or to
utilize such properties for their intended purposes.

 

(b)                                 Intellectual Property.  Each of the Borrower
and its Subsidiaries owns, or is licensed to use, all trademarks, tradenames,
copyrights, patents and other intellectual property material to its business,
and the use thereof by the Borrower and its Subsidiaries does not infringe upon
the rights of any other Person, except for any such infringements that,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect.

 

SECTION 4.06                                      Litigation and Environmental
Matters.

 

(a)                                 Actions, Suits and Proceedings.  There are
no actions, suits or proceedings by or before any arbitrator or Governmental
Authority now pending against or, to the knowledge of the Borrower, threatened
against or affecting the Holding Company, the Borrower or any of the Borrower’s
Subsidiaries (including the Unrestricted Subsidiaries) (i) as to which there is
a reasonable possibility of an adverse determination and that, if adversely
determined, could reasonably be expected, individually or in the aggregate, to
result in a Material Adverse Effect (other than any such action, suit or
proceeding disclosed in Schedule 4.06(a)) or (ii) that involve this Agreement or
the Transactions.

 

(b)                                 Environmental Matters.  Except for the
matters disclosed in Schedule 4.06(b) and except with respect to any other
matters that, individually or in the aggregate, could not reasonably be expected
to result in a Material Adverse Effect, neither the Borrower nor any of its
Subsidiaries (including Unrestricted Subsidiaries) (i) has failed to comply with
any Environmental Law or to obtain, maintain or comply with any permit, license
or other approval required under any Environmental Law, (ii) has become subject
to any Environmental Liability, (iii) has received notice of any claim with
respect to any Environmental Liability or (iv) knows of any basis for any
Environmental Liability.

 

The Borrower and each of its Subsidiaries have obtained all permits, licenses
and other authorizations which are required under any Environmental Laws, except
to the extent failure to have any such permit, license or authorization,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect.  The Borrower and each of its Subsidiaries are in
compliance with the terms and conditions of all such permits, licenses and
authorizations, and are also in compliance with all other limitations,
restrictions, conditions, standards, prohibitions, requirements, obligations,
schedules and timetables contained in any applicable Environmental Law or in any
plan or demand letter issued, entered, promulgated or approved thereunder,
except to the extent failure to comply, individually or in the aggregate, could
not reasonably be expected to result in a Material Adverse Effect.

 

In addition, except as set forth in Schedule 4.06(b):

 

72

--------------------------------------------------------------------------------


 

(i)                                     No notice, notification, demand, request
for information, citation, summons or order has been issued, no complaint has
been filed, no penalty has been assessed and no investigation or review is
pending or, to the knowledge of the Borrower and its Subsidiaries, threatened by
any governmental or other entity with respect to any alleged failure by the
Borrower or any of its Subsidiaries to have any permit, license or authorization
required in connection with the conduct of the business of the Borrower or any
of its Subsidiaries or with respect to any generation, treatment, storage,
recycling, transportation, discharge or disposal, or any Release of any
Hazardous Materials generated by the Borrower or any of its Subsidiaries, except
to the extent such failure, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.

 

(ii)                                  Neither the Borrower nor any of its
Subsidiaries or Environmental Affiliates has operated a treatment, storage or
disposal facility requiring a permit under the Resource Conservation and
Recovery Act of 1976, as amended, or under any comparable state or local statute
at any property now or previously owned or leased by the Borrower or any of its
Subsidiaries or Environmental Affiliates to an extent that, individually or in
the aggregate, it has, or could reasonably be expected to result in a Material
Adverse Effect; and, to the knowledge of the Borrower and its Subsidiaries,
except to an extent that, individually or in the aggregate, could not reasonably
be expected to result in a Material Adverse Effect:

 

(A)                               no substance containing PCBs is or has been
present at any property now or previously owned or leased by the Borrower or any
of its Subsidiaries or Environmental Affiliates;

 

(B)                               no asbestos is or has been present at any
property now or previously owned or leased by the Borrower or any of its
Subsidiaries or Environmental Affiliates;

 

(C)                               there are no underground storage tanks active
or abandoned, at any property now or previously owned or leased by the Borrower
or any of its Subsidiaries or Environmental Affiliates;

 

(D)                               no Hazardous Materials have been Released, in
a reportable quantity, where such a quantity has been established by statute,
ordinance, rule, regulation or order, at, on or under any property now or
previously owned by the Borrower or any of its Subsidiaries or Environmental
Affiliates; and

 

(E)                                no Hazardous Materials have been otherwise
Released at, on or under any property now or previously owned or leased by the
Borrower or any of its Subsidiaries.

 

(iii)                               To the knowledge of the Borrower and its
Subsidiaries, neither the Borrower nor any of its Subsidiaries or Environmental
Affiliates has transported or arranged for the transportation of any Hazardous
Material to any location which is listed on the National Priorities List under
the Comprehensive Environmental Response, Compensation and Liability Act of
1980, as amended (“CERCLA”), listed for possible inclusion on the National
Priorities List by the Environmental Protection Agency in the Comprehensive
Environmental Response, Compensation, and Liability Information System
(“CERCLIS”) or on any similar state list or which is the subject of Federal,
state or local enforcement actions or other investigations which may lead to
claims against the Borrower or any of its Subsidiaries for clean-up costs,
remedial

 

73

--------------------------------------------------------------------------------


 

work, damages to natural resources or for personal injury claims, including, but
not limited to, claims under CERCLA.

 

(iv)                              To the knowledge of the Borrower and its
Subsidiaries, no Hazardous Material generated by the Borrower or any of its
Environmental Affiliates has been recycled, treated, stored, disposed of or
Released by the Borrower or any of its Environmental Affiliates at any location
other than those listed in Schedule 4.06(b).

 

(v)                                 To the knowledge of the Borrower and its
Subsidiaries, no oral or written notification of a Release of a Hazardous
Material has been filed by or on behalf of the Borrower or any of its
Subsidiaries and no property now or previously owned or leased by the Borrower
or any of its Subsidiaries is listed or proposed for listing on the National
Priorities list promulgated pursuant to CERCLA, on CERCLIS or on any similar
state list of sites requiring investigation or clean-up.

 

(vi)                              To the knowledge of the Borrower and its
Subsidiaries, no Liens have arisen under or pursuant to any Environmental Laws
on any of the real property or properties owned or leased by the Borrower or any
of its Subsidiaries, and no government actions have been taken or are in process
which could subject any of such properties to such Liens and neither the
Borrower nor any of its Subsidiaries would be required to place any notice or
restriction relating to the presence of Hazardous Materials at any property
owned by it in any deed to such property.

 

(vii)                           There have been no material environmental
investigations, studies, audits, tests, reviews or other analyses conducted by
or which are in the possession of the Borrower or any of its Subsidiaries in
relation to any property or facility now or previously owned or leased by the
Borrower or any of its Subsidiaries which have been prepared or conducted within
the previous five years and have not been made available to the Lenders.

 

(c)                                  Disclosed Matters.  Since the Sixth
Restatement Effective Date, there has been no change in the status of the
matters disclosed in Schedule 4.06(a) and Schedule 4.06(b) that, individually or
in the aggregate, has resulted in, or materially increased the likelihood of, a
Material Adverse Effect.

 

SECTION 4.07                                      Compliance with Laws and
Agreements.  Each of the Holding Company, the Borrower and the Borrower’s
Subsidiaries is in compliance with all laws, regulations and orders of any
Governmental Authority applicable to it or its property and all indentures,
agreements and other instruments binding upon it or its property, except where
the failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.  No Default has occurred and is
continuing.

 

SECTION 4.08                                      Investment Company Status. 
None of the Holding Company, the Borrower or any of the Borrower’s Subsidiaries
is an “investment company” as defined in, or subject to regulation under, the
Investment Company Act of 1940.

 

SECTION 4.09                                      Taxes.  Each of the Holding
Company, the Borrower and the Borrower’s Subsidiaries has timely filed or caused
to be filed all United States Federal and all other material Tax returns and
reports required to have been filed and has paid or caused to be paid all Taxes
required to have been paid by it, except (a) Taxes that are being contested in
good faith by appropriate proceedings and for which such Person has set aside on
its books adequate reserves or (b) to the extent that the failure to do so could
not reasonably be expected to result in a Material Adverse Effect.

 

74

--------------------------------------------------------------------------------


 

SECTION 4.10                                      ERISA.  The Holding Company,
the Borrower and the ERISA Affiliates have fulfilled their respective
obligations under the minimum funding standards of ERISA and the Code with
respect to each Plan and are in compliance in all material respects with the
presently applicable provisions of ERISA and the Code, and have not incurred any
liability to the PBGC or any Plan or Multiemployer Plan (other than to make
contributions in the ordinary course of business).

 

SECTION 4.11                                      Disclosure.  The Obligors have
disclosed to the Lenders all agreements, instruments and corporate or other
restrictions to which it or any of its Subsidiaries is subject, and all other
matters known to it, that, individually or in the aggregate, could reasonably be
expected to result in a Material Adverse Effect.  None of the reports, financial
statements, certificates or other information furnished by or on behalf of the
Obligors to the Lender in connection with the negotiation of this Agreement and
the other Loan Documents (including the information set forth in the
Confidential Information Memorandum) or delivered hereunder or thereunder (as
modified or supplemented by other information so furnished) contains any
material misstatement of fact or omits to state any material fact necessary to
make the statements therein, in the light of the circumstances under which they
were made, not misleading; provided that, with respect to projected financial
information, the Borrower and the Holding Company represent only that such
information was prepared in good faith based upon assumptions believed to be
reasonable at the time.

 

SECTION 4.12                                      Use of Credit.  Neither the
Borrower nor any of its Subsidiaries is engaged principally, or as one of its
important activities, in the business of extending credit for the purpose,
whether immediate, incidental or ultimate, of buying or carrying Margin Stock,
and no part of the proceeds of any extension of credit hereunder will be used to
buy or carry any Margin Stock.

 

SECTION 4.13                                      Indebtedness and Liens.

 

(a)                                 Indebtedness.  Schedule 7.01 is a complete
and correct list of each credit agreement, loan agreement, indenture, purchase
agreement, guarantee, letter of credit or other arrangement providing for or
otherwise relating to any Indebtedness or any extension of credit (or commitment
for any extension of credit) to, or guarantee by, the Borrower or any of its
Subsidiaries outstanding on the Sixth Restatement Effective Date, and the
aggregate principal or face amount outstanding or that may become outstanding
under each such arrangement is correctly described in such schedule.

 

(b)                                 Liens.  Schedule 4.13(b) is a complete and
correct list of each Lien securing Indebtedness of any Person outstanding on the
Sixth Restatement Effective Date the aggregate principal or face amount of which
equals or exceeds (or may equal or exceed) $1,000,000 and covering any property
of the Borrower or any of its Subsidiaries, and the aggregate Indebtedness
secured (or that may be secured) by each such Lien and the property covered by
each such Lien is correctly described in Schedule 4.13(b).

 

SECTION 4.14                                      Subsidiaries and Investments.

 

(a)                                 Subsidiaries.  Set forth in Schedule 4.14(a)
is a complete and correct list of all of the Subsidiaries of the Borrower as of
the Sixth Restatement Effective Date, together with, for each such Subsidiary,
(i) the jurisdiction of organization of such Subsidiary, (ii) each Person
holding ownership interests in such Subsidiary and (iii) the nature of the
ownership interests held by each such Person and the percentage of ownership of
such Subsidiary represented by such ownership interests.  Each of the Borrower
and its Subsidiaries owns, free and clear of Liens (other than Liens created
pursuant to the Security Documents and the Liens permitted under Section
7.02(n)), and has the unencumbered right to vote, all outstanding ownership
interests in each Person shown to be held by it in Schedule 4.14(a), all of

 

75

--------------------------------------------------------------------------------


 

the issued and outstanding Capital Stock of each such Person organized as a
corporation is validly issued, fully paid and nonassessable, and there are no
outstanding Equity Rights with respect to such Person.

 

(b)                                 Investments.  Set forth in Schedule 4.14(b)
is a complete and correct list of all Investments (other than Investments
disclosed in Schedule 4.14(a) and other than Investments of the types referred
to in clauses (b), (c), (e) and (f) of Section 7.07) in an amount exceeding
$1,000,000 held by the Borrower or any of its Subsidiaries in any Person on the
Sixth Restatement Effective Date and, for each such Investment, (x) the identity
of the Person or Persons holding such Investment and (y) the nature of such
Investment.  Except as disclosed in Schedule 4.14(b), each of the Borrower and
its Subsidiaries owns, free and clear of all Liens (other than Liens created
pursuant to the Security Documents and the Liens permitted under Section
7.02(n)), all such Investments.

 

(c)                                  Subsidiaries Not Subject to Certain
Restrictions.  None of the Subsidiaries of the Borrower is, on the date hereof,
subject to any indenture, agreement, instrument or other arrangement of the type
prohibited under Section 7.10.

 

SECTION 4.15                                      Broadcast Licenses.

 

(a)                                 Schedule 4.15 accurately and completely
lists, as of the Sixth Restatement Effective Date, for each Owned Station, all
Broadcast Licenses granted or assigned to the Borrower or any of its
Subsidiaries, or under which the Borrower and its Subsidiaries have the right to
operate such Owned Station.  The Broadcast Licenses listed in Schedule 4.15 with
respect to any Owned Station include all material authorizations, licenses and
permits issued by the FCC that are required or necessary for the operation of
such Owned Station, and the conduct of the business of the Borrower and its
Subsidiaries with respect to such Owned Station, as now conducted or proposed to
be conducted.  The Broadcast Licenses listed in Schedule 4.15 are issued in the
name of the respective License Subsidiary for the Owned Station being operated
under authority of such Broadcast Licenses and are on the Sixth Restatement
Effective Date validly issued and in full force and effect, and the Borrower and
its Subsidiaries have fulfilled and performed in all material respects all of
their obligations with respect thereto and have full power and authority to
operate thereunder.

 

(b)                                 Schedule 4.15 accurately and completely
lists, as of the Sixth Restatement Effective Date, for each Contract Station,
all Broadcast Licenses granted or assigned to the Material Third-Party Licensee
for such Contract Station, or under which the Material Third-Party Licensee for
such Contract Station has the right to operate such Contract Station.  The
Broadcast Licenses listed in Schedule 4.15 with respect to any Contract Station
include all material authorizations, licenses and permits issued by the FCC that
are required or necessary for the operation of such Contract Station, and the
conduct of the business of the Material Third-Party Licensee for such Contract
Station with respect to such Contract Station, as now conducted or proposed to
be conducted.  The Broadcast Licenses listed in Schedule 4.15 are issued in the
name of the Material Third-Party Licensee for the Contract Station being
operated under authority of such Broadcast Licenses and are on the Sixth
Restatement Effective Date validly issued and in full force and effect, and, to
the best of the Borrower’s knowledge, the Material Third-Party Licensee for such
Contract Station has fulfilled and performed in all material respects all of its
obligations with respect thereto and has full power and authority to operate
thereunder.

 

SECTION 4.16                                      Solvency.  As of the date
hereof (and after giving effect to the extensions of credit hereunder and to the
other transactions contemplated hereby), (i) the aggregate value of all
properties of the Borrower and its Subsidiaries at their present fair saleable
value (i.e., the amount that may be realized within a reasonable time,
considered to be six to eighteen months, either through collection or sale at
the regular market value, conceiving the latter as the amount that could be
obtained for the properties in question within such period by a capable and
diligent businessman from an interested

 

76

--------------------------------------------------------------------------------


 

buyer who is willing to purchase under ordinary selling conditions), exceeds the
amount of all the debts and liabilities (including contingent, subordinated,
unmatured and unliquidated liabilities) of the Borrower and its Subsidiaries,
(ii) the Borrower and its Subsidiaries will not, on a consolidated basis, have
unreasonably small capital with which to conduct their business operations as
heretofore conducted and (iii) the Borrower and its Subsidiaries will have, on a
consolidated basis, sufficient cash flow to enable them to pay their debts as
they mature.

 

SECTION 4.17                                      Security Documents.  The
Security Agreement is effective to create in favor of the Administrative Agent
for the benefit of the Secured Parties, a legal, valid and enforceable first
priority security interest in the Collateral described therein (including any
proceeds of any item of Collateral).  In the case of (i) the pledged securities
described in the Security Agreement, when any certificates or notes, as
applicable, representing such pledged securities are delivered to the
Administrative Agent and (ii) the other Collateral described in the Security
Agreement, when financing statements in appropriate form are filed in the
offices specified on Schedule 4.17 (which financing statements have been duly
completed and executed (as applicable) and delivered to the Administrative
Agent), the Administrative Agent shall have a fully perfected Lien on, and
security interest in, all right, title and interest of the Obligors in such
Collateral (including any proceeds of any item of Collateral) (to the extent a
security interest in such Collateral can be perfected through the filing of
financing statements in the offices specified on Schedule 4.17 and through the
delivery of such pledged securities), as security for the Obligations, in each
case prior and superior in right to any other Person, other than with respect to
Liens permitted under Section 7.02.

 

SECTION 4.18                                      Real Property.  The Borrower
and its Subsidiaries will own or hold all easements, rights-of-way, licenses in
respect of Real Property and similar rights as are necessary for the
acquisition, ownership and operation of the Stations.

 

SECTION 4.19                                      OFAC.  None of the Holding
Company, the Borrower or any of their respective Subsidiaries (collectively (for
purposes of this paragraph only), the “Company”) or, to the knowledge of the
Company, any director, officer, employee, agent, affiliate or representative of
the Company (each, a “Specified Person”) is an individual or entity currently
the subject of any sanctions administered or enforced by the United States
Department of Treasury’s Office of Foreign Assets Control (“OFAC”).  The Company
represents and covenants that, to its knowledge, it has not used the proceeds of
the Loans, or lent, contributed or otherwise made available such proceeds to any
Subsidiary, joint venture partner or other Specified Person, in any manner that
resulted in or would result in a violation by any Specified Person (including
any Specified Person participating in the transaction, whether as underwriter,
advisor, investor or otherwise) of Anti-Corruption Laws or sanctions
administered or enforced by OFAC.

 

ARTICLE V

 

CONDITIONS

 

SECTION 5.01                                      Amendment and Restatement
Effective Date.  The amendment and restatement of the Existing Credit Agreement
provided for hereby and the obligations of the Lenders to make Loans and of the
Issuing Lender to issue Letters of Credit hereunder shall not become effective
until the date on which the Administrative Agent shall have received each of the
following documents, each of which shall be satisfactory to the Administrative
Agent (and to the extent specified below, to each Lender) in form and substance
(or such condition shall have been waived in accordance with Section 10.02):

 

(a)                           This Agreement.  Counterparts of this Agreement
(or Lender Addendum, in the case of each Incremental Tranche B-1 Term Loan
Lender and each

 

77

--------------------------------------------------------------------------------


 

Converting Tranche A Term Loan Lender) signed on behalf of each Obligor, the
Issuing Lender, the Swing Line Lender, the Administrative Agent, each Converting
Tranche A Term Loan Lender, each Incremental Tranche B-1 Term Loan Lender and
the Required Lenders under (and as defined in) the Existing Credit Agreement
(or, in each case, written evidence satisfactory to the Administrative Agent,
which may include telecopy transmission of, as applicable, a signed signature
page of this Agreement or the relevant Lender Addendum from any Lender as
provided below).

 

(b)                           [Reserved].

 

(c)                            Collateral Documents.

 

(i)                                     Acknowledgment of Security Documents. 
Each Obligor hereby confirms that (a) its obligations and liabilities under the
Credit Agreement as amended and modified hereby (including with respect to the
Incremental Tranche B-1 Term Loans and Increased Revolving Commitments
contemplated by this Agreement) and the other Loan Documents to which it is a
party remain in full force and effect on a continuous basis after giving effect
to this Agreement, (b) the Secured Parties remain entitled to the benefits of
the guarantees and the security interests set forth or created in the Security
Documents and the other Loan Documents, (c) notwithstanding the effectiveness of
the terms hereof, the Security Documents and the other Loan Documents are, and
shall continue to be, in full force and effect and are hereby ratified and
confirmed in all respects, (d) each Incremental Tranche B-1 Term Loan Lender
shall be a “Secured Party” and a “Lender” for all purposes of the Credit
Agreement and the other Loan Documents and (e) the Fifth Restatement Effective
Date Collateral Requirement shall have been satisfied and the Administrative
Agent shall have received all the documents required thereby.  Each Obligor
ratifies and confirms that all Liens granted, conveyed, or assigned to any Agent
by such Person pursuant to each Loan Document to which it is a party remain in
full force and effect, are not released or reduced, and continue to secure full
payment and performance of the Obligations as increased hereby.

 

(ii)                                  [Reserved]

 

(iii)                               [Reserved]

 

(iv)                              [Reserved]

 

(v)                                 Insurance.  A certificate of a Financial
Officer of the Borrower setting forth the insurance obtained by it in accordance
with the requirements of Section 6.05 and stating that such insurance is in full
force and effect and that all premiums then due and payable thereon have been
paid (including evidence of designation of the Administrative Agent as loss
payee and additional insured with respect to such insurance to the extent
required under Section 6.05).

 

(vi)                              Post-Closing Matters.  If applicable, the
Administrative Agent and the Borrower shall have entered into a letter agreement
referred to in clause (d) of the definition of “Collateral and Guarantee
Requirement”.

 

78

--------------------------------------------------------------------------------


 

(d)                           Corporate Documents.

 

(i)                                     Certificates.  The Administrative Agent
shall have received the following documents in form and substance satisfactory
to the Administrative Agent, each of which shall be executed (and, where
appropriate, acknowledged) by Persons satisfactory to the Administrative Agent:
(A) a certificate, signed by a senior officer of the Borrower and each other
Obligor, as of the Sixth Restatement Effective Date, as to: (I) the absence of
any Default or Event of Default; (II) the truth of the representations and
warranties contained in the Loan Documents; and (III) confirming the
satisfaction of the conditions under this Section 5.01 and confirming compliance
with all conditions set forth in Section 5.02 and Section 5.03; (B) a
certificate of each Obligor, dated the Sixth Restatement Effective Date and
executed by its secretary or assistant secretary, which shall (I) certify the
resolutions of its board of directors, members or other body authorizing the
execution, delivery and performance of the Loan Documents to which it is a
party; (II) identify by name and title and bear the signatures of the officers
of such Obligor authorized to sign the Loan Documents to which it is a party,
and (III) contain appropriate attachments, including the charter, by-laws or
other organizational documents of each Obligor and, if applicable, a true and
correct copy of its by-laws or operating, management or partnership agreement
(or a bring-down certificate in form and substance satisfactory to the
Administrative Agent with respect to any of the foregoing document heretofore
delivered to the Administrative Agent to the extent such documents have not been
modified and continue in effect); and (C) a good standing certificate for each
Obligor from the secretary of state of the jurisdiction of its organization as
of the Sixth Restatement Effective Date (or such earlier date as the
Administrative Agent shall agree).

 

(ii)                                  Other Corporate Documents.  Such other
documents and certificates as the Administrative Agent or its counsel may
reasonably request relating to the organization, existence and good standing of
each Obligor, the authorization of the Transactions and any other legal matters
relating to the Obligors, the Loan Documents or the Transactions, all in form
and substance satisfactory to the Administrative Agent and its counsel.

 

(e)                                  Opinions of Counsel to the Obligors. 
Favorable written opinions (addressed to the Administrative Agent and the
Lenders and dated the Sixth Restatement Effective Date) of Thomas & Libowitz,
P.A., counsel for the Obligors, in form and substance consistent with such legal
opinions as have been delivered in connection with the Existing Credit Agreement
(and each Obligor hereby instructs such counsel to deliver such opinions to the
Lenders and the Administrative Agent).

 

(f)                                   Payments as of the Sixth Restatement
Effective Date.  As of the Sixth Restatement Effective Date:

 

(i)                                     Existing Loans, Accrued Interest, Etc. 
The Borrower shall have (A) prepaid all accrued and unpaid interest on Term
Loans outstanding under (and as defined in) the Existing Credit Agreement, (B)
prepaid all accrued and unpaid interest on Revolving Loans outstanding under
(and as defined in) the Existing Credit Agreement and (C) paid all accrued and
unpaid commitment fees and letter of credit fees under the Existing Credit
Agreement, accrued to (but not including) the Sixth Restatement Effective Date.

 

(ii)                                  Other Fees and Expenses.  The Borrower
shall have paid (A) to the Administrative Agent, for the account of each Lender
the fees (including arranger fees, if any) agreed to be paid to them by the
Borrower in connection with this

 

79

--------------------------------------------------------------------------------


 

Agreement and (B) to the Administrative Agent (or its affiliates) all fees and
expenses, including fees and expenses of counsel to the Administrative Agent,
agreed in writing to be paid by the Borrower in connection with the execution
and delivery of this Agreement (and, in the case of any such expenses, for which
invoices in reasonable detail shall have been submitted to the Borrower at least
five Business Days prior to the Sixth Restatement Effective Date).

 

(g)                                  USA PATRIOT Act.  Upon the reasonable
written request of any Lender to the Borrower at least three Business Days prior
to the Sixth Restatement Effective Date, such Lender received from the Borrower
and its Subsidiaries documentation and other information required by regulatory
authorities under applicable “know your customer” and anti-money laundering
rules and regulations, including, without limitation, the USA PATRIOT Act.

 

(h)                                 Financial Statements. The Lenders shall have
received audited consolidated financial statements of the Borrower for the three
most recently ended fiscal years.

 

(i)                                     Projections. The Lenders shall have
received satisfactory projections for 2014-2019.

 

(j)                                    Solvency Certificate. The Administrative
Agent shall have received a solvency certificate from a Financial Officer of the
Borrower that is reasonably acceptable to the Administrative Agent.

 

(k)                                 Other Documents.  Such other documents as
the Administrative Agent or any Lender or special New York counsel to the
Administrative Agent may reasonably request.

 

SECTION 5.02                                      Each Credit Event.  The
obligation of each Lender to make or maintain a Loan (including an Incremental
Loan) on the occasion of any Borrowing, and of the Issuing Lender to issue,
amend, renew or extend any Letter of Credit, is subject to the satisfaction of
the following conditions:

 

(a)                                 the representations and warranties of the
Borrower and the Holding Company set forth in this Agreement, and of each
Obligor in each of the other Loan Documents to which it is a party, shall be
true and correct in all material respects on and as of the date of such
Borrowing or the date of issuance, amendment, renewal or extension of such
Letter of Credit, as applicable (or, if any such representation and warranty is
expressly stated to have been made as of a specific date, as of such specific
date);

 

(b)                                 at the time of and immediately after giving
effect to such Borrowing or the issuance, amendment, renewal or extension of
such Letter of Credit, as applicable, no Default shall have occurred and be
continuing; and

 

(c)                                  the Borrower shall be in compliance with
the indebtedness covenant (if any) under each of the Note Indentures.

 

Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Borrower on the date thereof as to the matters specified in the preceding
sentence.

 

SECTION 5.03                                      Each Incremental Loan.  The
obligation of each Incremental Lender to make an Incremental Loan is subject to
the satisfaction of the following additional conditions:

 

80

--------------------------------------------------------------------------------


 

(a)                                 after giving pro forma effect to the making
of such Incremental Loan, the Borrower shall be in compliance with the covenant
set forth in Section 7.11; and

 

(b)                                 receipt by the respective Incremental Lender
and the Administrative Agent of a certificate, dated the date of the making of
such Incremental Loan (or, in the case of delayed draw Incremental Loans, dated
the date of the effectiveness of the applicable Incremental Loan Amendment) and
signed by the President, a Vice President, a Financial Officer, or Secretary of
the Borrower, demonstrating in reasonable detail compliance with the foregoing
clause (a) of this Section.

 

ARTICLE VI

 

AFFIRMATIVE COVENANTS

 

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters of Credit shall have expired or terminated and all LC
Disbursements shall have been reimbursed, each of the Borrower (as to itself and
its Subsidiaries only) and the Holding Company covenants and agrees with the
Lenders that:

 

SECTION 6.01                                      Financial Statements and Other
Information.  The Borrower or the Holding Company, as applicable, will furnish
to the Administrative Agent:

 

(a)                                 (i) Within 120 days after the end of each
fiscal year of the Borrower, the consolidated balance sheets, statements of
operations and statements of cash flows of the Borrower and Guarantors presented
in accordance with Rule 3-10 of Regulations S-X under the Securities Act, all
reported on by PriceWaterhouseCoopers LLP or other independent public
accountants of recognized national standing (without a “going concern” or like
qualification or exception and without any qualification or exception as to the
scope of such audit) to the effect that such consolidated financial statements
present fairly in all material respects the financial condition, results of
operations and cash flows of the Borrower and its Subsidiaries (excluding
Unrestricted Subsidiaries), or the Holding Company and its Subsidiaries, as the
case may be, on a consolidated basis in accordance with GAAP consistently
applied.  If at any time the financial statements of the Holding Company do not
include the consolidated balance sheets, statements of operations and statements
of cash flows of the Borrower and the Guarantors presented in accordance with
Rule 3-10 of Regulation S-X under the Securities Act, then the Borrower will
furnish (a) within 120 days after the end of each fiscal year of the Borrower,
the audited consolidated balance sheet and related statements of operations,
stockholders’ equity and cash flows of the Borrower and its Subsidiaries
(excluding Unrestricted Subsidiaries) as of the end of and for such year,
setting forth in comparative form the figures for the previous fiscal year, all
reported on by PricewaterhouseCoopers LLP or other independent public
accountants of recognized national standing and (b) within 60 days after the end
of each of the first three quarters of each fiscal year of the Borrower, the
unaudited consolidated balance sheet and related statements of operations,
stockholder’s equity and cash flows of the Borrower and its Subsidiaries
(excluding Unrestricted Subsidiaries) as of the end of and for such fiscal
quarter and then elapsed portion of such fiscal year, setting forth in
comparative form the figures for the corresponding period or periods of the
previous fiscal year, all certified by a Financial Officer of the Borrower.

 

(b)                                 (i) in the case of the Borrower, within 60
days after the end of each of the first three fiscal quarters of each fiscal
year of the Borrower, the consolidated balance sheet

 

81

--------------------------------------------------------------------------------


 

and related statements of operations, stockholders’ equity and cash flows of the
Borrower and its Subsidiaries (excluding Unrestricted Subsidiaries) as of the
end of and for such fiscal quarter and the then elapsed portion of such fiscal
year and (ii) in the case of the Holding Company, within the earlier of (A) 10
days after the date on which the same shall have been filed with the SEC and (B)
50 days after the end of each of the first three fiscal quarters of each fiscal
year of the Holding Company, the consolidated balance sheet and related
statements of operations, stockholders’ equity and cash flows of the Holding
Company and its Subsidiaries as of the end of and for such fiscal quarter and
the then elapsed portion of such fiscal year, in each case setting forth in
comparative form the figures for (or, in the case of the balance sheet, as of
the end of) the corresponding period or periods of the previous fiscal year, all
certified by a Financial Officer of the Borrower or the Holding Company, as the
case may be, as presenting fairly in all material respects the financial
condition, results of operations and cash flows of the Borrower and its
Subsidiaries (excluding Unrestricted Subsidiaries), or the Holding Company and
its Subsidiaries, as the case may be, on a consolidated basis in accordance with
GAAP consistently applied, subject to normal year-end audit adjustments and the
absence of footnotes;

 

(c)                                  concurrently with any delivery of financial
statements under clause (a) or (b) of this Section, a certificate of a Financial
Officer of the Borrower and (as to sub-clauses (i) and (ii) below only) the
Holding Company (i) certifying as to whether a Default has occurred and, if a
Default has occurred, specifying the details thereof and any action taken or
proposed to be taken with respect thereto, (ii) stating whether any change in
GAAP or in the application thereof has occurred since the date of the audited
financial statements referred to in Section 4.04 and, if any such change has
occurred, specifying the effect of such change on the financial statements
accompanying such certificate, and (iii) setting forth reasonably detailed
calculations demonstrating compliance with Sections 7.01, 7.02(k), 7.04(e),
7.05(c), 7.05(d), 7.06, 7.07(h), 7.07(i), 7.07(j), 7.08, 7.11 and 7.18;

 

(d)                                 promptly after the same become publicly
available, copies of all periodic and other material reports (including reports
on Form 8-K), registration statements and proxy statements filed by the Holding
Company or the Borrower with the SEC, or any Governmental Authority succeeding
to any or all of the functions of said Commission, or with any national
securities exchange, or distributed by the Holding Company or the Borrower to
its shareholders generally or to the holders of any class or issue of securities
of the Holding Company or the Borrower generally, as the case may be, and
promptly upon the receipt thereof by the Holding Company or the Borrower, copies
of any material notices, reports or other communications from any holder of any
Indebtedness evidenced or provided by the Other Debt Documents (or, in any case,
the Representative of such holder);

 

(e)                                  promptly upon their becoming available,
copies of any and all periodic or special reports filed by the Holding Company,
the Borrower or any of the Borrower’s Subsidiaries with the FCC or with any
other Federal, state or local Governmental Authority, if such reports indicate
any material adverse change in the business, operations, affairs or condition of
the Borrower or any of its Subsidiaries or if copies thereof are requested by
any Lender or the Administrative Agent, and copies of any and all material
notices and other material communications from the FCC or from any other
Federal, state or local Governmental Authority with respect to the Borrower, any
of its Subsidiaries or any Station;

 

(f)                                   promptly following delivery thereof to or
by the Borrower or any of its Subsidiaries, copies of all material notices
(including notices of default), financial statements, reports, approvals and
other material communications that are received by the Holding Company, the
Borrower or any of the Borrower’s Subsidiaries from or on behalf of any Material

 

82

--------------------------------------------------------------------------------


 

Third-Party Licensee or Affiliate of any Material Third-Party Licensee or
furnished by the Holding Company, the Borrower or any of the Borrower’s
Subsidiaries to any Material Third-Party Licensee or Affiliate of any Material
Third-Party Licensee;

 

(g)                                  as soon as available and in any event on or
before December 31 of each fiscal year, a forecast for the Borrower and its
Subsidiaries for the next following fiscal year setting forth anticipated
income, expense and capital expenditure items for each quarter during such
fiscal year; provided that such forecasts shall include substantially the same
financial and operating information delivered by the Holding Company or the
Borrower pursuant to Section 6.01(g) of the Existing Credit Agreement prior to
the First Amendment Effective Date (as defined in the Existing Credit
Agreement); and

 

(h)                                 promptly following any request therefor,
such other information regarding the operations, business affairs and financial
condition of the Holding Company, the Borrower or any of the Borrower’s
Subsidiaries, any Unrestricted Subsidiary (including its financial statements),
any Station (including copies of network affiliation agreements entered into by
such Station), any Material Third-Party Licensee or any Person that owns the
Capital Stock of any Material Third-Party Licensee, or compliance with the terms
of this Agreement and the other Loan Documents, as the Administrative Agent or
any Lender may reasonably request.

 

SECTION 6.02                                      Notices of Material Events. 
The Borrower and/or the Holding Company will furnish to the Administrative Agent
prompt written notice of the following:

 

(a)                                 the occurrence of any Default or (in the
case of the Holding Company only) any Default relating to the Holding Company;

 

(b)                                 the filing or commencement of any action,
suit or proceeding by or before any arbitrator or Governmental Authority against
or affecting the Holding Company, the Borrower or any of the Borrower’s
Subsidiaries or any of their respective assets, franchises or licenses
(including the Broadcast Licenses for Owned Stations) that, if adversely
determined, could reasonably be expected to result in a Material Adverse Effect,
or against or affecting any Material Third-Party Licensee for a Contract Station
or any Broadcast License for such Contract Station that, if adversely
determined, could reasonably be expected to result in a Material Adverse Effect
or the loss of any Broadcast License (other than an Immaterial Broadcast
License) for such Contract Station;

 

(c)                                  the occurrence of any ERISA Event that,
alone or together with any other ERISA Events that have occurred, could
reasonably be expected to result in liability of the Holding Company, the
Borrower and its Subsidiaries (including Unrestricted Subsidiaries) in an
aggregate amount exceeding $50,000,000;

 

(d)                                 the assertion of any environmental matter by
any Person against, or with respect to the activities of, the Holding Company,
the Borrower or any of the Borrower’s Subsidiaries and any alleged violation of
or non-compliance with any Environmental Laws or any permits, licenses or
authorizations, other than any environmental matter or alleged violation that
could reasonably be expected to result in liability of the Holding Company, the
Borrower and the Borrower’s Subsidiaries (including Unrestricted Subsidiaries)
in an aggregate amount exceeding $50,000,000;

 

(e)                                  the occurrence of any Prepayment Event;

 

(f)                                   the acquisition or formation of any new
Subsidiary after the Sixth Restatement Effective Date; and

 

83

--------------------------------------------------------------------------------


 

(g)                                  any other development that results in, or
could reasonably be expected to result in, a Material Adverse Effect.

 

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Borrower or the Holding
Company, as applicable, setting forth the details of the event or development
requiring such notice and any action taken or proposed to be taken with respect
thereto.

 

SECTION 6.03                                      Existence; Conduct of
Business.  Each of the Borrower and the Holding Company will, and will cause
each of the Borrower’s Subsidiaries to, do or cause to be done all things
necessary to preserve, renew and keep in full force and effect its legal
existence and the rights, licenses, permits, privileges and franchises
(including the Broadcast Licenses, but excluding Immaterial Broadcast Licenses,
for Owned Stations); provided that the foregoing shall not prohibit (i) any
merger, consolidation, liquidation or dissolution permitted under Section 7.03
or (ii) any merger or consolidation involving the Holding Company (but not
involving the Borrower or any of its Subsidiaries).

 

SECTION 6.04                                      Payment of Obligations.  Each
of the Borrower and the Holding Company will, and will cause each of the
Borrower’s Subsidiaries to, pay its obligations, including Tax liabilities,
that, if not paid, could result in a Material Adverse Effect before the same
shall become delinquent or in default, except where (a) the validity or amount
thereof is being contested in good faith by appropriate proceedings, (b) the
Holding Company, the Borrower or such Subsidiary has set aside on its books
adequate reserves with respect thereto in accordance with GAAP and (c) the
failure to make payment pending such contest could not reasonably be expected to
result in a Material Adverse Effect.

 

SECTION 6.05                                      Maintenance of Properties;
Insurance.  Each of the Borrower and the Holding Company will, and will cause
each of the Borrower’s Subsidiaries to, (a) keep and maintain all property
material to the conduct of its business in good working order and condition,
ordinary wear and tear excepted, and (b) maintain, with financially sound and
reputable insurance companies, insurance in such amounts and against such risks
as are customarily maintained by companies engaged in the same or similar
businesses operating in the same or similar locations, provided that the
Borrower will in any event maintain (with respect to itself, each of its
Subsidiaries and each Owned Station), and will use its commercially reasonable
efforts to cause the Material Third-Party Licensee for each Contract Station (or
the Person that owns the Capital Stock of such Material Third-Party Licensee) to
maintain (with respect to itself and such Contract Station), casualty insurance
and insurance against claims and damages with respect to defamation, libel,
slander, privacy or other similar injury to person or reputation (including
misappropriation of personal likeness), in such amounts as are then customary
for Persons engaged in the same or similar business similarly situated.

 

Each policy of property insurance required to be maintained by the Borrower and
its Subsidiaries under this Section shall name the Administrative Agent as loss
payee or additional insured and shall provide that it will not be canceled or
reduced, or allowed to lapse without renewal, except after not less than 30
days’ written notice to the Administrative Agent, for any occupancy or use of
any property for purposes more hazardous than permitted by such policy nor by
any foreclosure or other proceedings relating to such property.  The Borrower
will advise the Administrative Agent promptly of any policy cancellation,
reduction or material amendment.

 

After the Sixth Restatement Effective Date, upon the request of the
Administrative Agent at any time or from time to time, not later than 15
Business Days prior to the termination or expiry date of any insurance required
to be maintained by the Borrower hereunder, the Borrower shall deliver to the
Administrative Agent certificates of insurance evidencing that such insurance
has been renewed, subject only to the payment of premiums as they become due. 
In addition, the Borrower will not modify in any

 

84

--------------------------------------------------------------------------------


 

material respect any of the provisions of any policy with respect to casualty or
liability insurance without delivering the original copy of the endorsement
reflecting such modification to the Administrative Agent and, if required by the
Administrative Agent in writing, accompanied by a written report of any firm of
independent insurance brokers of nationally recognized standing, stating that,
in their opinion, such policy (as so modified) adequately protects the interests
of the Lenders and the Administrative Agent, is in compliance with the
provisions of this Section and is comparable in all respects with insurance
carried by responsible owners and operators of similar properties.  The Borrower
shall not obtain or carry separate insurance concurrent in form or contributing
in the event of loss with that required by this Section unless the
Administrative Agent is the additional insured thereunder, with loss payable as
provided herein.  The Borrower shall immediately notify the Administrative Agent
whenever any such separate insurance is obtained and shall deliver to the
Administrative Agent certificates of insurance evidencing the same.

 

SECTION 6.06                                      Books and Records; Inspection
Rights.  Each of the Borrower and the Holding Company will, and will cause each
of the Borrower’s Subsidiaries to, keep proper books of record and account in
which full, true and correct entries are made of all dealings and transactions
in relation to its business and activities.  Each of the Borrower and the
Holding Company will, and will cause each of the Borrower’s Subsidiaries to,
permit any representatives designated by the Administrative Agent or any Lender,
upon reasonable prior notice, to visit and inspect its properties, to examine
and make extracts from its books and records, and to discuss its affairs,
finances and condition with its officers and independent accountants, all at
such reasonable times and as often as reasonably requested.

 

SECTION 6.07                                      Compliance with Laws and
Contractual Obligations.  Each of the Borrower and the Holding Company will, and
will cause each of the Borrower’s Subsidiaries to, comply with all laws, rules,
regulations and orders of any Governmental Authority applicable to it or its
property (including Environmental Laws) and all of its Contractual Obligations,
except where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.

 

SECTION 6.08                                      Use of Proceeds and Letters of
Credit.

 

(a)                                 The proceeds of the Revolving Loans will be
used for the general corporate purposes of the Borrower and its Subsidiaries,
including any transaction or corporate action not prohibited by this Agreement
(in each case, in compliance with all applicable legal and regulatory
requirements); provided that proceeds of Revolving Loans shall not be used to
make Voluntary Discounted Prepayments under Section 2.21.  Letters of Credit
will be issued only for general corporate purposes of the Borrower and its
Subsidiaries as specified above.

 

(b)                                 The proceeds of the Fifth Restatement
Effective Date Tranche A Term Loans and the Tranche B Term Loans will be used
(i) to prepay Revolving Loans (and interest thereon) under (and as defined in)
the Existing Credit Agreement outstanding immediately prior to the Fifth
Restatement Effective Date and/or accrued fees thereunder referred to in Section
5.01(f), (ii) to refinance the Tranche A Term Loans and Tranche B Term Loans
under (and as defined in) the Existing Credit Agreement outstanding immediately
prior to the Fifth Restatement Effective Date and/or accrued fees thereunder
referred to in Section 5.01(f), (iii) to pay related fees and expenses, and (iv)
for working capital or general corporate purposes of the Borrower and its
Subsidiaries, including any transaction or corporate action not prohibited by
this Agreement.

 

(c)                                  The proceeds of the Delayed Draw Tranche A
Term Loans will be used for the purposes of funding TV/Radio Acquisitions (and
to pay related costs and expenses) or for the general corporate purposes of the
Borrower and its Subsidiaries, including any transaction or corporate action not
prohibited by this Agreement.

 

85

--------------------------------------------------------------------------------


 

(d)                                 The proceeds of the Incremental Tranche B-1
Term Loans will be used (i) for the purposes of financing the Allbritton
Acquisition and paying fees and expenses related thereto and (ii) for general
corporate purposes, including any transaction or corporate action not prohibited
by this Agreement.

 

(e)                                  Neither the Administrative Agent nor any
Lender shall have any responsibility as to the use of any of proceeds of any
Loan.  No part of the proceeds of any Loan will be used, whether directly or
indirectly, for any purpose that entails a violation of any of the Regulations
of the Board, including Regulations U and X.

 

SECTION 6.09                                      Non-Media Subsidiaries;
Ownership of Subsidiaries; Unrestricted Subsidiaries.

 

(a)                                 Non-Media Subsidiaries.  Notwithstanding
anything herein to the contrary, the Borrower shall not be required to cause (a)
any Non-Media Subsidiary (or any of such Subsidiary’s Non-Media Subsidiaries) to
become a “Subsidiary Guarantor” hereunder or an “Obligor” under the Security
Documents or (b) any TV/Radio Subsidiary (or any of such Subsidiary’s
Subsidiaries) to become a “Subsidiary Guarantor” hereunder or an “Obligor” under
the Security Documents, in each case, so long as the following requirements are
satisfied:  (i) (A) such Subsidiary is not liable, directly or indirectly, with
respect to any Indebtedness other than Non-Recourse Indebtedness and has not
guaranteed or otherwise provided credit support at the time of such designation
for any Indebtedness of the Borrower or any of its Subsidiaries (other than the
Subsidiaries of such Subsidiary), (B) such Subsidiary is directly owned by a
Guarantor hereunder which is a Wholly Owned Subsidiary and the Capital Stock of
such Guarantor has been pledged in favor of the Administrative Agent pursuant to
the Security Agreement and (C) in the case of any TV/Radio Subsidiary, such
TV/Radio Subsidiary has Permitted Assumed Debt outstanding which does not permit
such TV/Radio Subsidiary to become a Subsidiary Guarantor hereunder, or (ii) at
the time of acquisition of such Subsidiary (other than any TV/Radio Subsidiary,
with respect to which this clause (ii) shall not apply) by the Borrower, the
entering into of a Borrower Subsidiary Joinder Agreement by such Subsidiary (and
its Subsidiaries) would violate any provision of applicable law or any agreement
to which such Subsidiary is a party, provided that if at any time thereafter
such Subsidiary (or any of its Subsidiaries) shall cease to be subject to the
prohibitions referred to in this clause (ii), the Borrower will take such
action, and will cause each of its Subsidiaries to take such action, promptly to
ensure that such Subsidiary (and/or the relevant Subsidiary or Subsidiaries of
such Subsidiary) become “Subsidiary Guarantors” hereunder and/or “Obligors”
under the Security Documents, as applicable, and in that connection to satisfy
the Collateral and Guarantee Requirement (and the Administrative Agent is hereby
authorized, without further approval of the Lenders, to enter into such
amendments to the Security Agreement, if any, or any joinder or other agreement
relating thereto as shall be necessary to give effect to the foregoing).

 

(b)                                 Ownership of Subsidiaries.  The Borrower
will, and will cause each of its Subsidiaries to, take such action from time to
time as shall be necessary to ensure that each of its Subsidiaries is (i) if
such Subsidiary is a Non-Media Subsidiary, at least a majority-owned Subsidiary;
and (ii) otherwise, a Wholly Owned Subsidiary; provided, however, the
requirement in clause (ii) shall not apply if, in connection with a TV/Radio
Acquisition, the Borrower acquires less than all of the ownership interests of a
TV/Radio Subsidiary, so long as such acquisition involves the acquisition of a
sufficient number of ownership interests to approve a subsequent merger which
will result in such TV/Radio Subsidiary being a Wholly Owned Subsidiary (and the
Borrower will use commercially reasonable efforts to cause such merger to be
consummated as promptly as possible).  In the event that any additional Capital
Stock shall be issued by any Subsidiary (other than by any Subsidiary the
Capital Stock of which is not required to be pledged pursuant to Section
6.09(a)), the respective Obligor agrees forthwith to deliver to the
Administrative Agent pursuant to the Security Agreement the certificates (if

 

86

--------------------------------------------------------------------------------


 

any) evidencing such Capital Stock, accompanied by undated stock or other
similar powers executed in blank and to take such other action as the
Administrative Agent shall request to perfect the security interest created
therein pursuant to the Security Agreement.

 

(c)                                  Unrestricted Subsidiaries.  Without
limiting the Collateral and Guarantee Requirement, from and after the Sixth
Restatement Effective Date, the Borrower shall, and shall cause each of its
Subsidiaries (which for this purpose shall include Unrestricted Subsidiaries)
to, pledge the Capital Stock of each Unrestricted Subsidiary (which shall
include each Subsidiary thereof) pursuant to the Security Agreement and, in that
connection, shall deliver to the Administrative Agent all certificates or other
instruments (if any) representing such Capital Stock, together with stock powers
or other instruments of transfer with respect thereto endorsed in blank or take
such other action to effect a valid pledge over such Capital Stock to the
Administrative Agent (and the Administrative Agent is hereby authorized, without
further approval of the Lenders, to enter into such amendments to the Security
Agreement, if any, or any joinder or other agreement relating thereto as shall
be necessary to give effect to the foregoing), unless such pledge would violate
any provision of applicable law or any agreement to which the Borrower or any
such Subsidiary is a party; provided that if at any time such pledge with
respect to the Capital Stock of any such Unrestricted Subsidiary shall cease to
violate any provision of applicable law or any such agreement, the Borrower will
take such action promptly to effect such pledge in accordance with the
provisions of this paragraph.

 

SECTION 6.10                                      Designated SBG Subsidiaries.

 

(a)                                 Designation.  The Holding Company and the
Borrower may, at any time or from time to time upon not less than five Business
Days’ notice to the Administrative Agent (or such shorter period which is
acceptable to the Administrative Agent), designate any Subsidiary of the Holding
Company (other than the Borrower or any of its directly and indirectly owned
Subsidiaries) (including any newly acquired or newly formed Subsidiary of the
Holding Company) to be a “Designated SBG Subsidiary” for purposes of this
Agreement.  The designation by the Holding Company of any Subsidiary of the
Holding Company as a Designated SBG Subsidiary hereunder shall be effective
subject to satisfaction of the following conditions: (i) immediately before and
after giving effect to such designation, no Default shall have occurred or be
continuing, (ii) except as provided in the last paragraph of paragraph (b) of
this Section, such Subsidiary shall have complied with the requirements of the
first paragraph of such paragraph (b) and (iii) the Administrative Agent shall
have received a certificate of a senior officer of the Holding Company and the
Borrower certifying that the conditions to the designation of such Designated
SBG Subsidiary under this Section have been satisfied.

 

(b)                                 SBG Subsidiary Guarantors.  Subject to the
immediately succeeding paragraph, the Holding Company will cause each Designated
SBG Subsidiary to (i) become a “Subsidiary Guarantor” hereunder and an “Obligor”
under the Security Agreement pursuant to a SBG Subsidiary Joinder Agreement,
duly completed and executed by such Designated SBG Subsidiary (and each of its
Subsidiaries), the Holding Company and the Borrower, (ii) deliver certificates
(if any) of ownership interests of such Designated SBG Subsidiary and each of
its Subsidiaries in each case accompanied by undated stock or other similar
powers executed in blank, pursuant to the Security Agreement and (iii) deliver
such proof of corporate action, incumbency of officers, opinions of counsel and
other documents as is consistent with those delivered by each Obligor pursuant
to Section 5.01 on the Sixth Restatement Effective Date or as the Administrative
Agent shall have requested.

 

Notwithstanding the foregoing, any Designated SBG Subsidiary that is a Non-Media
Subsidiary (and its Non-Media Subsidiaries, if any) shall not be required to
become a “Subsidiary Guarantor” hereunder or an “Obligor” under the Security
Documents, so long as the following requirements are satisfied:  (i) (A) such
Subsidiary is not liable, directly or indirectly, with respect to any

 

87

--------------------------------------------------------------------------------


 

Indebtedness other than Non-Recourse Indebtedness and has not guaranteed or
otherwise provided credit support at the time of such designation for any
Indebtedness of the Borrower or any of its Subsidiaries (other than the
Subsidiaries of such Subsidiary) and (B) such Subsidiary is directly owned by
the Holding Company or a Wholly Owned Subsidiary thereof which is a Guarantor
hereunder and the Capital Stock of such Subsidiary has been pledged (and the
requirements of clause (b)(ii) above shall have been satisfied) in favor of the
Administrative Agent pursuant to the Security Agreement or (ii) at the time of
acquisition of such Subsidiary by the Holding Company, the entering into of a
SBG Subsidiary Joinder Agreement by such Subsidiary (and its Subsidiaries) would
violate any provision of applicable law or any agreement to which such
Subsidiary is a party, provided that if at any time thereafter such Subsidiary
(or any of its Subsidiaries) shall cease to be subject to the prohibitions
referred to in this clause (ii), the Holding Company will take such action, and
will cause each of its Subsidiaries to take such action, promptly to ensure that
such Subsidiary (and/or the relevant Subsidiary or Subsidiaries of such
Subsidiary) become “Subsidiary Guarantors” hereunder and/or “Obligors” under the
Security Documents, as applicable, and promptly to effect such pledge and
otherwise satisfy the Collateral and Guarantee Requirement with respect thereto
(and the Administrative Agent is hereby authorized, without further approval of
the Lenders, to enter into such amendments to the Security Agreement, if any, or
any joinder or other agreement relating thereto as shall be necessary to give
effect to the foregoing).

 

(c)                                  Removal.  The Holding Company and the
Borrower may, at any time or from time to time upon not less than five Business
Days’ notice to the Administrative Agent (or such shorter period which is
acceptable to the Administrative Agent), remove any Designated SBG Subsidiary as
a “Subsidiary” and, in the case of any SBG Subsidiary Guarantor, a Guarantor and
an Obligor hereunder and under the other Loan Documents if all of the following
conditions apply as of the date specified for the effectiveness of such removal:
(i) immediately before and after giving effect to such removal, no Default shall
have occurred or be continuing; (ii) after giving effect to such removal, such
Designated SBG Subsidiary is not liable, directly or indirectly, with respect to
any Indebtedness other than Non-Recourse Indebtedness and has not guaranteed or
otherwise provided credit support at the time of such removal for any
Indebtedness of the Borrower or any of its Subsidiaries; (iii) any Investment in
such Designated SBG Subsidiary made as a result of such removal shall not
violate the provisions of Section 7.07 (as if such Investment were deemed made
at the time of such removal); (iv) such removal shall be treated as a
Disposition of the assets of such Designated SBG Subsidiary and shall not
violate the provisions of Section 7.05(c) or Section 7.09 (as if such
Disposition were deemed made at the time of such removal); and (v) any such
removal shall be evidenced to the Administrative Agent by furnishing the
Administrative Agent a senior officer’s certificate of the Holding Company and
the Borrower certifying that such removal complies with the foregoing
conditions.  Upon the satisfaction of such conditions, such Designated SBG
Subsidiary (and each of its Subsidiaries) shall cease to be a “Subsidiary”
hereunder and, in the case of any SBG Subsidiary Guarantor, a “Subsidiary
Guarantor” and an “Obligor” hereunder and under the other Loan Documents and
shall be released from all (and shall cease to have any) obligations as such
hereunder and under the other Loan Documents.

 

(d)                                 Ownership of Designated SBG Subsidiaries. 
The Holding Company will take such action, and will cause each Designated SBG
Subsidiary, so long as it shall remain a Designated SBG Subsidiary hereunder, to
take such action from time to time as shall be necessary to ensure that such
Designated SBG Subsidiary (and each of its Subsidiaries) is (i) if such
Designated SBG Subsidiary (and each of its Subsidiaries) is a Non-Media
Subsidiary, at least a majority-owned Subsidiary of the Holding Company and (ii)
otherwise, a Wholly Owned Subsidiary of the Holding Company.

 

SECTION 6.11                                      Collateral and Guarantee
Requirement; Further Assurances.

 

(a)                                 The Holding Company will (with respect to
Designated SBG Subsidiaries only), and the Borrower will, and shall cause each
of its Subsidiaries to, cause the Collateral and Guarantee

 

88

--------------------------------------------------------------------------------


 

Requirement to be and remain satisfied at all times, all at the expense of the
Borrower, and execute any and all documents, financing statements, agreements
and instruments, and take all such further actions (including the filing and
recording of financing statements, fixture filings and other documents and
recordings of Liens in stock registries) that may be required under any
applicable law, or that the Administrative Agent may reasonably request, in
connection therewith and provide to the Administrative Agent, from time to time
upon reasonable request, evidence reasonably satisfactory to the Administrative
Agent as to the perfection and priority of the Liens created or intended to be
created by the Security Documents and otherwise as to the compliance with the
Collateral and Guarantee Requirement, and in that connection:

 

(i)                                     [Reserved];

 

(ii)                                  if any Person becomes a direct or indirect
Subsidiary of the Borrower after the Sixth Restatement Effective Date, the
Borrower will promptly after the date such Person becomes a Subsidiary notify
the Administrative Agent thereof and, within 30 days after the date such Person
becomes a Subsidiary, cause the Collateral and Guarantee Requirement to be
satisfied with respect to such Subsidiary; and

 

(iii)                               the Borrower will cause each Obligor to
deliver supplements to the relevant annexes to the Security Agreement listing
any newly acquired intellectual property that is registered in the United States
Copyright Office or the United States Patent and Trademark Office (collectively,
“US Registered IP”) and to take all such further actions (including entering
into short-form intellectual property security agreements with respect thereto
and providing evidence as to the completion of filing (or arrangements
satisfactory to the Administrative Agent for filing) with the United States
Copyright Office or the United States Patent and Trademark Office against the
relevant intellectual property covered by such security agreements) that the
Administrative Agent may reasonably request in connection therewith; provided
that this clause (iii) shall not apply with respect to newly acquired
intellectual property that is not US Registered IP or that is not otherwise
required to be specifically identified in order to maintain a first priority
perfected Lien with respect thereto.

 

(b)                                 The Borrower will, in the case of any
Obligor, furnish to the Administrative Agent prompt written notice of any change
in such Obligor’s (i) corporate or organization name, (ii) identity or
organizational structure or (iii) organizational identification number; provided
that no Obligor shall effect or permit any such change unless all filings have
been made, or will have been made within any statutory period, under the UCC or
otherwise that are required in order for the Administrative Agent to continue at
all times following such change to have a valid, legal and perfected security
interest in all of the Collateral for the benefit of the Secured Parties.

 

SECTION 6.12                                      Post-Effective Date Matters. 
The Holding Company and the Borrower will, and will cause each Subsidiary
Guarantor to, execute and deliver the documents and complete the actions
referred to in clause (d) of the definition of “Collateral and Guarantee
Requirement”, in each case within the time periods provided therein.

 

ARTICLE VII

 

NEGATIVE COVENANTS

 

Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full and
all Letters of Credit have expired or terminated and all LC Disbursements shall
have been reimbursed, each of the Borrower (other than with

 

89

--------------------------------------------------------------------------------


 

respect to Section 7.18) and the Holding Company (solely with respect to each of
the Designated SBG Subsidiaries and Section 7.18) covenants and agrees with the
Lenders that:

 

SECTION 7.01                                      Indebtedness.  The Borrower
will not, nor will it permit any of its Subsidiaries to, create, incur, assume
or permit to exist any Indebtedness, except:

 

(a)                                 Indebtedness to the Lenders hereunder
(including in respect of Incremental Loans) and under the other Loan Documents;

 

(b)                                 Indebtedness outstanding on the Sixth
Restatement Effective Date and identified in Schedule 7.01(b);

 

(c)                                  Indebtedness of Subsidiaries of the
Borrower owing to the Borrower or to other Subsidiaries of the Borrower and
Indebtedness of the Borrower owing to any of the Designated SBG Subsidiaries;
provided that any Indebtedness of the Borrower owing to any Subsidiary that is
not a Guarantor (i) shall be made pursuant to an intercompany note in the form
and substance satisfactory to the Administrative Agent and shall be subordinated
in right of payment from and after such time as the Loans shall become due and
payable (whether at maturity, acceleration or otherwise) to the payment and
performance of the Obligations and (ii) that is disposed, pledged or transferred
(other than a disposition, pledge or transfer to a wholly-owned Subsidiary or a
pledge to benefit the Secured Parties) will be deemed to be Indebtedness not
permitted by this clause (c);

 

(d)                                 Subordinated Film Indebtedness of the
Borrower and its Subsidiaries in an aggregate principal amount not exceeding
$10,000,000 at any one time outstanding, provided that the terms and conditions
of each agreement or instrument evidencing or governing such Indebtedness shall
be satisfactory to the Administrative Agent;

 

(e)                                  Guarantees by one or more of the Borrower
and the Subsidiary Guarantors (other than License Subsidiaries) of the
obligations of other Persons (including Affiliates) (i) arising from the Cox
Acquisition, the Barrington Acquisition, the Allbritton Acquisition and the New
Age Acquisition and (ii) such other Guarantees by one or more of the Borrower
and the Subsidiary Guarantors (other than License Subsidiaries); provided that
(A) the aggregate principal amount of all such other Guarantees incurred
pursuant to this clause (e)(ii) shall not exceed (x) the Incremental Starter
Amount minus the amount of any Incremental Loans obtained since the Sixth
Restatement Effective Date pursuant to Section 2.01(c)(i)(A) and the amount of
Permitted Additional Indebtedness incurred since the Sixth Restatement Effective
Date pursuant to Section 7.01(m) plus (y) additional Guarantees so long as the
First Lien Indebtedness Ratio (determined on a pro forma basis as of the
relevant determination date as if such Guarantees pursuant to this Section
7.01(e)(ii) had been outstanding on the most recent period of four consecutive
fiscal quarters) shall not be greater than 3.75 to 1.00, (B) immediately prior
to and after giving effect to any such Guarantees, no Default has occurred or is
continuing or shall result therefrom and (C) so long as (x) any Revolving
Commitment, (y) any Revolving Exposure or (z) any Tranche A Term Loan remains in
effect, after giving pro forma effect to the incurrence of such Guarantees, the
Borrower shall be in compliance with the covenant set forth in Section 7.11.

 

(f)                                   Indebtedness (including Indebtedness of
the Receivables Subsidiary) incurred in connection with any Receivables
Financing on terms satisfactory to the Administrative Agent, provided that,
after giving effect thereto, the aggregate face amount of

 

90

--------------------------------------------------------------------------------


 

Receivables of the Borrower and its Subsidiaries (other than any Receivables
Subsidiary) that have not been sold or financed shall be at least $10,000,000;

 

(g)                                  (i) any refinancing of Capital Lease
Obligations of the Borrower or any of its Subsidiaries identified in Schedule
7.01(b) with other Capital Lease Obligations of the Borrower or any of its
Subsidiaries, provided that the principal amount of such other Capital Lease
Obligations shall not exceed the principal amount of the Capital Lease
Obligations being refinanced; and (ii) Indebtedness incurred after the Sixth
Restatement Effective Date in respect of additional Capital Lease Obligations in
respect of leases with respect to buildings, broadcast towers or equipment of
the Borrower or any of its Subsidiaries, provided that the aggregate principal
amount of such Indebtedness permitted under this clause (g)(ii) shall not exceed
$100,000,000 at any one time outstanding;

 

(h)                                 additional unsecured Indebtedness of the
Borrower, provided that (i) the Total Indebtedness Ratio (determined on a pro
forma basis as of the date of incurrence of such Indebtedness as if such
Indebtedness had been outstanding on the last of the most recent period of four
consecutive fiscal quarters of the Borrower) shall not be greater than 7.00 to
1.00, (ii) no Default shall have occurred and be continuing at the time of
incurrence of such Indebtedness or would result therefrom, (iii) any such
Indebtedness incurred under this clause (h) in excess of $100,000,000 shall not
mature or have scheduled amortization or payments of principal (including
prepayments, redemptions or sinking fund or like payments) prior to the 91st day
after the stated maturity date of any Loans hereunder at the time such
Indebtedness is incurred (other than prepayment or redemption requirements as a
result of asset sales or change of control provisions (provided that any such
prepayment or redemption (or offer to prepay or redeem) may be made only to the
extent permitted under Section 7.12)), (iv) the other terms and conditions
(including subordination provisions) of such Indebtedness (other than interest
rate and redemption premium) shall not be more restrictive on the Borrower and
its Subsidiaries than the terms and conditions found in unsecured debt of a
similar type issued by similar issuers under Rule 144A or in a public offering
(provided that in no event shall such other terms or conditions (other than any
subordination provisions) be more restrictive on the Borrower and its
Subsidiaries than the Existing Senior Unsecured Note Indentures), any such
subordination terms shall extend to cover the Obligations, among other
obligations, (v) such Indebtedness is not guaranteed by any Person other than
the Guarantors and (vi) such Indebtedness is not secured by any Lien or any
property of the Borrower, the Holding Company or any of their respective
Subsidiaries.  Indebtedness incurred under this clause (h) will include any
Registered Equivalent Notes issued in exchange therefor;

 

(i)                                     Attributable Debt in connection with a
Sale and Leaseback Transaction, provided that (i) the Total Indebtedness Ratio
(determined on a pro forma basis as of the date of incurrence of such
Indebtedness as if such Indebtedness had been outstanding on the last of the
most recent period of four consecutive fiscal quarters of the Borrower) shall
not be greater than 7.00  to 1.00 and (ii) no Event of Default shall have
occurred and be continuing at the time of incurrence of such Attributable Debt
or would result therefrom;

 

(j)                                    any Permitted Second Priority Refinancing
Debt, Permitted Senior Unsecured Refinancing Debt or Permitted Subordinated
Refinancing Debt incurred after the Sixth Restatement Effective Date; provided
that (i) the principal amount (or accreted value, if applicable) thereof does
not exceed the principal amount (or accreted value, if applicable) of the
Indebtedness so refinanced except by an amount equal to unpaid accrued interest
and premium thereon plus other reasonable amounts paid (including original issue
discount), and fees and expenses reasonably incurred, in connection therewith,
(ii) no Default shall have occurred and be

 

91

--------------------------------------------------------------------------------


 

continuing at the time of incurrence of such Indebtedness or would result
therefrom, (iii) with respect to the incurrence of any Permitted Second Priority
Refinancing Debt, after giving effect thereto, the Total Indebtedness Ratio will
not exceed, at any time 7.00 to 1.00 (determined on a pro forma basis as of the
date of incurrence of such Indebtedness as if such Indebtedness had been
outstanding on the last day of the most recent period of four consecutive fiscal
quarters of the Borrower), and (iv) with respect to the incurrence of any
Permitted Senior Unsecured Refinancing Debt or Permitted Subordinated
Refinancing Debt, the Total Indebtedness Ratio will not exceed, at any time 7.00
to 1.00 (determined on a pro forma basis as of the date of incurrence of such
Indebtedness as if such Indebtedness had been outstanding on the last of the
most recent period of four consecutive fiscal quarters of the Borrower);

 

(k)                                 [Reserved];

 

(l)                                     Indebtedness of any Person that becomes
a TV/Radio Subsidiary after the Sixth Restatement Effective Date and any
refinancing or replacements thereof that do not increase the principal amount of
such Indebtedness (other than with respect of fees and expenses related to such
refinancing or replacement) (collectively, “Permitted Assumed Debt”); provided
that (x) the aggregate principal amount of Indebtedness permitted by this clause
(l) shall not exceed $200,000,000 at any one time outstanding and (y) the
Borrower and the other Obligors may only be liable for any such refinancing or
replacement so long as such TV/Radio Subsidiary is or promptly becomes a
Guarantor and Obligor under the Credit Agreement in connection with such
refinancing or replacement;  and

 

(m)                             Indebtedness in respect of Permitted Additional
Indebtedness; provided that (i) the aggregate principal amount of all such
Permitted Additional Indebtedness issued or incurred pursuant to this clause (m)
shall not exceed (A) the Incremental Starter Amount minus the amount of any
Incremental Loans obtained since the Sixth Restatement Effective Date pursuant
to Section 2.01(c)(i)(A) and the amount of Guarantees incurred since the Sixth
Restatement Effective Date pursuant to Section 7.01(e)(ii)(A)(x) plus (B)
additional amounts of Permitted Additional Indebtedness so long as the First
Lien Indebtedness Ratio (determined on a pro forma basis as of the relevant
determination date as if such Permitted Additional Indebtedness pursuant to this
Section 7.01(m) had been outstanding on the most recent period of four
consecutive fiscal quarters) shall not be greater than 3.75 to 1.00, (ii)
immediately prior to and after giving effect to any such Permitted Additional
Indebtedness, no Default has occurred or is continuing or shall result
therefrom, (iii) so long as (x) any Revolving Commitment, (y) any Revolving
Exposure or (z) any Term Loan (excluding any Incremental Tranche B-1 Term Loan)
remains in effect, after giving pro forma effect to the incurrence of such
Permitted Additional Indebtedness, the Borrower shall be in compliance with the
covenant set forth in Section 7.11 and (iv) the Average Life to Maturity of the
Permitted Additional Indebtedness shall be greater than the Average Life to
Maturity of the Tranche B Term Loans.

 

SECTION 7.02                                      Liens.  The Borrower will not,
nor will it permit any of its Subsidiaries to, create, incur, assume or permit
to exist any Lien on any property or asset now owned or hereafter acquired by
it, or assign or sell any income or revenues (including accounts receivable) or
rights in respect of any thereof, except:

 

(a)                                 Liens created pursuant to the Security
Documents;

 

(b)                                 Liens imposed by any Governmental Authority
for taxes, assessments or charges not yet due or which are being contested in
good faith and by appropriate proceedings

 

92

--------------------------------------------------------------------------------


 

if adequate reserves with respect thereto are maintained on the books of the
Borrower or any of its Subsidiaries, as the case may be, in accordance with
GAAP;

 

(c)                                  carriers’, warehousemen’s, mechanics’,
materialmen’s, repairmen’s or other like Liens arising in the ordinary course of
business which are not overdue for a period of more than 30 days or which are
being contested in good faith and by appropriate proceedings and Liens securing
judgments but only to the extent for an amount and for a period not resulting in
an Event of Default under clause (j) of Article VIII;

 

(d)                                  pledges or deposits under worker’s
compensation, unemployment insurance and other social security legislation;

 

(e)                                  deposits to secure the performance of bids,
trade contracts (other than for borrowed money), leases, statutory obligations,
surety and appeal bonds, performance bonds and other obligations of a like
nature incurred in the ordinary course of business;

 

(f)                                   easements, rights-of-way, restrictions and
other similar encumbrances incurred in the ordinary course of business and
encumbrances consisting of zoning restrictions, easements, licenses,
restrictions on the use of property or minor imperfections in title thereto
which, in the aggregate, are not material in amount, and which do not in any
case materially detract from the value of the property subject thereto or
interfere with the ordinary conduct of the business of the Borrower or any of
its Subsidiaries;

 

(g)                                  Liens on the Capital Stock of Cunningham
owned by the Carolyn C. Smith Cunningham Trust, Michael Anderson, trustee or its
assigns acquired by the Borrower or any of its Subsidiaries pursuant to the
exercise of the Cunningham Options, to the extent such Liens are in existence on
the date of such acquisition;

 

(h)                                 Liens on the property of the Borrower and
the Subsidiary Guarantors securing Guarantees permitted under Section 7.01(e);

 

(i)                                     Liens resulting from the defeasance (but
only to extent permitted under Section 7.12) of any Other Debt in accordance
with the terms thereof;

 

(j)                                    Liens upon real and/or personal property
existing on the Sixth Restatement Effective Date, provided that the aggregate
Indebtedness and/or other obligations secured thereby shall not exceed
$50,000,000;

 

(k)                                 additional Liens upon real and/or personal
property created after the Sixth Restatement Effective Date, provided that the
aggregate Indebtedness and/or other obligations secured thereby and incurred on
and after the Sixth Restatement Effective Date shall not exceed $50,000,000 in
the aggregate at any one time outstanding;

 

(l)                                     Liens (if any) created in connection
with (i) any Receivables Financing permitted under Section 7.01(f) and (ii) any
Sale and Leaseback Transaction permitted under Section 7.01(i);

 

(m)                              any extension, renewal or replacement of any
Lien under any of the foregoing clauses, provided that the Liens permitted under
this clause (m) shall not be spread to cover any additional Indebtedness or
property (other than a substitution of like property);

 

93

--------------------------------------------------------------------------------


 

(n)                                 Liens on the Collateral securing any
Permitted Second Priority Refinancing Debt permitted under Section 7.01(j);

 

(o)                                 any Lien existing on any property or asset
of any Person that becomes a TV/Radio Subsidiary after the Sixth Restatement
Effective Date and securing Indebtedness permitted pursuant to Section 7.01(l);
provided that (A) such Lien shall not apply to any other property or assets
(other than proceeds) of the Borrower or any Subsidiary (and its Subsidiaries)
and (B) such Lien shall secure only those obligations which it secures on the
date such Person becomes a TV/Radio Subsidiary, and extensions, renewals,
refinancings and replacements thereof that do not increase the outstanding
principal amount thereof (other than by an amount not in excess of fees and
expenses associated therewith); and

 

(p)                                 Liens on assets securing Indebtedness
permitted by Section 7.01(m).

 

SECTION 7.03                                      Mergers, Consolidations, Etc.

 

The Borrower will not, nor will it permit any of its Subsidiaries to, enter into
any transaction of merger or consolidation or amalgamation, or liquidate, wind
up or dissolve itself (or suffer any liquidation or dissolution), except:

 

(a)                                 any Subsidiary may be merged or consolidated
with or into any other Subsidiary; provided that:

 

(i)                                     if any such transaction shall be between
a Subsidiary and a Wholly Owned Subsidiary, the Wholly Owned Subsidiary shall be
the continuing or surviving entity;

 

(ii)                                  if any such transaction shall be between a
Subsidiary Guarantor and a Subsidiary not a Subsidiary Guarantor, and such
Subsidiary Guarantor is not the continuing or surviving entity, then the
continuing or surviving entity shall have assumed all of the obligations of such
Subsidiary Guarantor hereunder and under the other Loan Documents;

 

(b)                                 any License Subsidiary may be merged or
consolidated with or into (i) any other License Subsidiary or (ii) a newly
formed Subsidiary of the Borrower (which may be organized as a limited liability
company) established for the purpose of becoming a License Subsidiary, provided
that such newly formed Subsidiary (x) if it is the continuing or surviving
entity, it shall have assumed all of the obligations of such Subsidiary
hereunder and under the other Loan Documents and (y) shall be in compliance with
Section 7.14;

 

(c)                                  any Subsidiary may be merged or
consolidated with or into any other Person to effect an Acquisition permitted
under Section 7.04, provided that the continuing or surviving entity shall be a
Subsidiary of the Borrower and, if not a Subsidiary Guarantor prior to such
merger or consolidation, such continuing or surviving entity shall have assumed
all of the obligations of such Subsidiary hereunder and under the Loan
Documents;

 

(d)                                 any Subsidiary of the Borrower may be merged
or consolidated with or into the Borrower, provided that the Borrower shall be
the continuing or surviving entity; and

 

(e)                                  any Subsidiary of the Borrower may be
dissolved; provided that the Administrative Agent shall have received evidence
reasonably acceptable to the Administrative

 

94

--------------------------------------------------------------------------------


 

Agent that prior to giving effect to such dissolution, the book value of all
assets of such Subsidiary does not exceed $2,500,000.

 

SECTION 7.04                                      Acquisitions.  The Borrower
will not, nor will it permit any of its Subsidiaries to, acquire any business or
property from, or Capital Stock of, or be a party to any acquisition of, any
Person, or acquire any option to make any such acquisition, except:

 

(a)                                 purchases of inventory, programming rights
and other property to be sold or used in the ordinary course of business;

 

(b)                                 Investments permitted under Section 7.07;

 

(c)                                  Restricted Payments permitted under Section
7.08;

 

(d)                                 Capital Expenditures of the Borrower and its
Subsidiaries;

 

(e)                                  the Borrower and its Subsidiaries may
consummate any Acquisition (including the exercise of the Cunningham Options),
provided that, if applicable:

 

(i)                                     (A) in the case of Acquisitions other
than TV/Radio Acquisitions under this clause (e), both immediately prior to and
after giving effect to such Acquisition, no Default shall have occurred and be
continuing (and, in the case of such Acquisition, the Total Indebtedness Ratio
at such time shall not exceed 7.00 to 1.00, calculated on a pro forma basis as
if such Acquisition had been consummated on the first day of the relevant
period) and (B) in the case of TV/Radio Acquisitions under this clause (e), both
immediately prior to and after giving effect to such TV/Radio Acquisition, no
Default shall have occurred and be continuing (and, in the case of such TV/Radio
Acquisition, the Borrower shall be in compliance with the First Lien
Indebtedness Ratio required under Section 7.11 at such time, in each case
calculated on a pro forma basis as if such Acquisition had been consummated on
the first day of the relevant period);

 

(ii)                                  each assignment or transfer of control of
Broadcast Licenses to the Borrower or any of its Subsidiaries shall have been
approved by:

 

(A)                               an Initial FCC Order, if (i) the Borrower has
made a good faith determination that the seller is an established entity that
would be reasonably likely to refund the purchase price in the event of reversal
or rescission of the Initial FCC Order and (ii)(x) the application or
applications seeking FCC consent to such Acquisition have not been contested by
a third party or (y) in the event the application or applications seeking FCC
consent to such Acquisition have been contested by a third party, the Borrower
shall have provided the Administrative Agent with appropriate supporting
documentation, including, without limitation, a certificate signed by the
President, a Vice President, a Financial Officer or Secretary of the Borrower
and copies of an opinion of FCC counsel that there is no reasonable likelihood
of reversal or rescission of the Initial FCC Order; or

 

(B)                               a Final FCC Order, in all other cases
(including the exercise of the Cunningham Options);

 

95

--------------------------------------------------------------------------------


 

(iii)                               if the Administrative Agent or the Required
Lenders shall have so requested, the Administrative Agent shall have received an
opinion of FCC counsel satisfactory to the Administrative Agent or the Required
Lenders, as the case may be, in its (or their) reasonable judgment to the effect
that such transfer shall have been so approved by an Initial FCC Order or a
Final FCC Order, as the case may be, and that such Broadcast Licenses have been
validly assigned to the Borrower or such Subsidiary;

 

(iv)                              if the Aggregate Consideration for such
Acquisition is equal to or greater than $15,000,000, the Borrower shall furnish
to the Lenders a certificate showing calculations (after giving effect to
borrowings and prepayments hereunder to be made on such date and calculated on a
pro forma basis as if such Acquisition had been consummated on the first day of
the period of four fiscal quarters of the Borrower ending on or most recently
ended prior to such date) in reasonable detail that demonstrate that such
Acquisition will not result in a Default under Section 7.11;

 

(v)                                 if the Aggregate Consideration for such
Acquisition is equal to or greater than $15,000,000, no later than the date
falling ten Business Days (or such shorter period as the Administrative Agent
may agree) prior to the date that such Acquisition is consummated, the Borrower
shall have delivered to the Administrative Agent drafts or executed counterparts
of such of the respective agreements or instruments (including Program Services
Agreements) pursuant to which such Acquisition is to be consummated (together
with any related option or other material agreements), any schedules or other
material ancillary documents to be executed or delivered in connection
therewith, all of which shall be satisfactory in form and substance to the
Administrative Agent;

 

(vi)                              promptly following request therefor, copies of
such information or documents relating to such Acquisition as the Administrative
Agent or any Lender (through the Administrative Agent) shall have reasonably
requested;

 

(f)                                   the acquisition of property in connection
with any exchanges permitted under Section 7.05; and

 

(g)                                  additional acquisitions of property or
assets made after the Sixth Restatement Effective Date, which, when taken
together with the aggregate amount of Investments made pursuant to Section
7.07(i), shall not exceed $400,000,000 in the aggregate.

 

SECTION 7.05                                      Dispositions. The Borrower
will not, nor will it permit any of its Subsidiaries to, without the prior
written consent of the Required Lenders, convey, sell, lease, transfer or
otherwise dispose of, in one transaction or a series of transactions, all or a
substantial part of its business or property, whether now owned or hereafter
acquired including receivables and leasehold interests, except:

 

(a)                                 the Disposition of any inventory or other
property in the ordinary course of business and on ordinary business terms;

 

(b)                                 the Disposition of obsolete or worn-out
property, tools or equipment no longer used or useful in its business so long as
the amount thereof sold in any single fiscal year by the Borrower and its
Subsidiaries shall not have a fair market value in excess of $25,000,000;

 

96

--------------------------------------------------------------------------------


 

(c)                                  the Borrower or any of its Subsidiaries may
dispose of assets (including by way of an exchange for assets of equal or
greater value, as determined in good faith by the Board of Directors of the
Borrower or such Subsidiary), including assets relating to any Owned Station
that is a television broadcasting station or a radio broadcasting station (or
the Capital Stock of the Subsidiary of the Borrower that owns such assets if
such Subsidiary does not own property related to any other Owned Station not
included in such Disposition), provided that:

 

(i)                                     both immediately prior to such
Disposition and, after giving effect thereto, no Default shall have occurred and
be continuing;

 

(ii)                                  such Disposition is a sale to any Person
for cash or in exchange for assets, in each case. in an amount not less than the
fair market value of the assets being disposed of;

 

(iii)                               in the case of the Disposition (including an
exchange) of assets relating to any Owned Station that is a television
broadcasting station or a radio broadcasting station (or the Capital Stock of
the Subsidiary of the Borrower that owns such assets if such Subsidiary does not
own property related to any other Owned Station not included in such
Disposition) and which are owned as of the Sixth Restatement Effective Date:

 

(A)                               the EBITDA Percentage attributable to such
assets together with the EBITDA Percentage attributable to all other such assets
sold or exchanged pursuant to this clause (iii) during any twelve month period
since the Sixth Restatement Effective Date (but excluding the EBITDA Percentage
attributable to any assets sold or exchanged as required by any Governmental
Authority, including, without limitation, required sales or exchanges in
connection with the Cox Acquisition, the Barrington Acquisition, the Allbritton
Acquisition and the New Age Acquisition) shall not exceed 30%; provided, that in
the case of the exchange of such assets pursuant to this clause (iii), the
EBITDA Percentage attributable to such assets shall be determined on the basis
of the net reduction in the EBITDA Percentage resulting from such exchange;

 

(B)                               the EBITDA Percentage attributable to all
other such assets sold or exchanged pursuant to this clause (iii) since the
Sixth Restatement Effective Date (but excluding the EBITDA Percentage
attributable to any assets sold or exchanged as required by any Governmental
Authority, including, without limitation, required sales or exchanges in
connection with the Cox Acquisition, the Barrington Acquisition, the Allbritton
Acquisition and the New Age Acquisition) shall not exceed 50%; provided, that in
the case of the exchange of such assets pursuant to this clause (iii), the
EBITDA Percentage attributable to such assets shall be determined on the basis
of the net reduction in the EBITDA Percentage resulting from such exchange;

 

(C)                               in the case of any such exchange of assets,
the acquisition of such assets of such Person pursuant to such exchange shall
comply with the provisions of Section 7.04(e); and

 

(D)                               the Borrower shall have furnished to the
Lenders, not later than the date falling five Business Days (or such shorter
period as the Administrative Agent may agree) prior to the date of such
Disposition a certificate in form and

 

97

--------------------------------------------------------------------------------


 

detail satisfactory to the Administrative Agent stating (and setting forth
calculations in reasonable detail demonstrating) the EBITDA Percentage
attributable to such Disposition and all other such assets so sold or exchanged
for the relevant periods under clauses (A) and (B) above; and

 

(iv)                              the Borrower shall have furnished to the
Lenders such other information or documents relating to such Disposition as the
Administrative Agent or any Lender or Lenders (through the Administrative Agent)
shall have reasonably requested; and

 

(d)                                 the Borrower or any of its Subsidiaries may
dispose of additional property for fair market value, provided that the
aggregate fair market value of such additional property disposed of by the
Borrower and its Subsidiaries in any fiscal year shall not exceed $50,000,000;

 

(e)                                  the Borrower and its Subsidiaries may
transfer Receivables in connection with any Receivables Financing permitted
under Section 7.01(f);

 

(f)                                   any Subsidiary of the Borrower may sell,
lease, transfer or otherwise dispose of any or all of its property to the
Borrower or a Wholly Owned Subsidiary of the Borrower (other than a License
Subsidiary); provided that if any such sale is by a Subsidiary Guarantor to
another Subsidiary which is not a Subsidiary Guarantor, then such Subsidiary
shall have become a “Subsidiary Guarantor” hereunder and assumed all of the
obligations of such Subsidiary Guarantor hereunder and under the other Loan
Documents;

 

(g)                                  the Notes Transfer;

 

(h)                                 any Restricted Payment permitted under
Section 7.08;

 

(i)                                     Dispositions identified on Schedule
7.05; and

 

(j)                                    any Sale and Leaseback Transaction
permitted under Section 7.01(i).

 

SECTION 7.06                                      Lines of Business.  The
Borrower will not permit at any time EBITDA for the most recent period of twelve
consecutive full calendar months derived from (a) the business of owning and
operating the Stations (and related retransmission facilities), (b) the
commercial utilization of frequencies licensed, granted or leased to the
Borrower or any of its Subsidiaries by the FCC, any other Governmental Authority
or any other Person in connection with the television or radio broadcasting
businesses, (c) the production of programming broadcast on television stations
or syndicated to others, (d) the utilization of digital media, including, but
not limited to, websites, mobile applications, and social media, to promote or
distribute programming and to assist other businesses to reach audiences, (e)
the business of broadcasting in a mobile environment, (f) the business of
managing and/or consulting to television stations other than the Owned Stations
and/or (g) otherwise, from the technology, media and telecommunications
industries, to less than 66-2/3% of EBITDA for such period.

 

SECTION 7.07                                      Investments.  The Borrower
will not, nor will it permit any of its Subsidiaries to, make or permit to
remain outstanding any Investments except:

 

(a)                                 operating deposit accounts with banks;

 

(b)                                 Permitted Investments;

 

98

--------------------------------------------------------------------------------


 

(c)                                  (i) Investments by the Borrower and its
Subsidiaries in Capital Stock of Subsidiaries of the Borrower (other than any
Excluded Non-Media Subsidiaries) and (ii) advances by the Borrower and its
Subsidiaries to any of the Subsidiary Guarantors, and advances by any of the
Designated SBG Subsidiaries to the Borrower, in the ordinary course of business
permitted to be incurred by Section 7.01(c);

 

(d)                                 Investments outstanding on the Sixth
Restatement Effective Date (other than Investments permitted under clauses (a),
(b) and (c) of this Section) and identified in Schedule 4.14(b);

 

(e)                                  the acquisition of the Capital Stock of
Persons or the formation of Wholly Owned Subsidiaries of the Borrower for the
acquisition of Capital Stock of Persons, resulting in such Persons becoming
Wholly Owned Subsidiaries of the Borrower, in each case for the purpose of
enabling the Borrower and its Subsidiaries to consummate acquisitions permitted
by Section 7.04;

 

(f)                                   Guarantees by Subsidiary Guarantors of
Indebtedness of the Borrower to the extent such guarantees are permitted under
Section 7.01;

 

(g)                                  Guarantees permitted under Section 7.01(e);

 

(h)                                 Investments by the Borrower and its
Subsidiaries in any Receivables Subsidiary in connection with any Receivables
Financing permitted under Section 7.01(f);

 

(i)                                     additional Investments made after the
Sixth Restatement Effective Date, which when taken together with the Aggregate
Consideration for Acquisitions made pursuant to Section 7.04(g), shall not
exceed $400,000,000 in the aggregate, provided that no Default shall have
occurred and be continuing at the time of the making of each such Investment or
would result therefrom;

 

(j)                                    Investments by the Borrower or any of its
Subsidiaries not exceeding $200,000,000 in the aggregate with respect to
payments required to be made after the Sixth Restatement Effective Date with
respect to purchase options relating to the purchase of Stations by the Borrower
and its Subsidiaries; provided that no Default shall have occurred and be
continuing at the time of the making of each such Investment or would result
therefrom;

 

(k)                                 Investments by the Borrower or any of its
Subsidiaries with respect to payments required to be made after the Sixth
Restatement Effective Date with respect to purchase options in connection with
the Barrington Acquisition and the Cox Acquisition;

 

(l)                                     the purchase, redemption, retirement,
acquisition for value, defeasance, voluntary payment or prepayment in full or in
part by the Borrower of the 8.375% Senior Unsecured Notes;

 

(m)                             the purchase, redemption, retirement,
acquisition for value, defeasance, voluntary payment or prepayment in full or in
part by the Borrower of the 5.375% Senior Unsecured Notes, the 6.125% Senior
Unsecured Notes, the 6.375% Senior Unsecured Notes, the 8.375% Senior Unsecured
Notes, the 5.625% Senior Unsecured Notes or Permitted Additional Indebtedness
with the proceeds of Indebtedness permitted under Sections 2.01(c), 7.01(h), (j)
or (m);

 

99

--------------------------------------------------------------------------------


 

(n)                                 the purchase, redemption, retirement,
acquisition for value, defeasance, voluntary payment or prepayment or
refinancing in full or in part by the Borrower of any Other Debt, in an
aggregate amount not to exceed (i) $200,000,000 plus (ii) any payments permitted
by Section 7.08(h), Section 7.08(j), Section 7.08(k) and Section 7.08(l) minus
(iii) the amounts of any payments made thereunder ; and

 

(o)                                 any refinancing with the proceeds of
Permitted Second Priority Refinancing Debt, Permitted Senior Unsecured
Refinancing Debt or Permitted Subordinated Refinancing Debt.

 

SECTION 7.08                                      Restricted Payments.  The
Borrower will not, nor will it permit any of its Subsidiaries to, declare or
make, or agree to pay or make, directly or indirectly, any Restricted Payment,
except for, so long as no Default (other than with respect to Section 7.08(j) or
Section 7.08(l)) exists at the time of making such Restricted Payment or would
result therefrom:

 

(a)                                 [Reserved];

 

(b)                                 payments of cash dividends (or pay
management fees and/or make royalty fee payments) to the Holding Company that
will be used and applied directly by the Holding Company solely to pay general
and administrative expenses of the Holding Company and its Subsidiaries (other
than the Borrower and its Subsidiaries) in an aggregate amount not to exceed
$15,000,000 for any period of twelve consecutive full calendar months;

 

(c)                                  payments of cash dividends to the Holding
Company that will be used and applied directly by the Holding Company solely to
pay: (i) unfunded obligations in respect of the Investments by the Holding
Company or any of its Subsidiaries (other than the Borrower and its
Subsidiaries) that are in effect on the Sixth Restatement Effective Date and
identified in Schedule 7.08(c) (specifying the amount and due date (if any) of
each such obligation) when such obligations are due and payable or called
pursuant to the respective terms of such Investments, provided that the
aggregate amount of dividends under this sub-clause (i) shall not exceed
$100,000,000 in the aggregate from and after the Sixth Restatement Effective
Date; (ii) general and administrative expenses of the Subsidiary or Subsidiaries
of the Holding Company (other than the Borrower or any of its Subsidiaries) that
holds such Investments identified in Schedule 7.08(c) in an aggregate amount not
exceeding $3,000,000 for any fiscal year; (iii) Capital Expenditures of the
Holding Company and its Subsidiaries (other than the Borrower and its
Subsidiaries) in an aggregate amount not exceeding $10,000,000 from and after
the Sixth Restatement Effective Date; (iv) amounts payable in respect of the
Holding Company’s lease for its corporate headquarters; (v) principal and
interest payments in respect of Indebtedness of the Holding Company incurred to
refinance Indebtedness outstanding on the Sixth Restatement Effective Date,
provided that (x) at the time of such Restricted Payment no Default shall have
occurred and be continuing or would result therefrom and (y) the Borrower shall
be in compliance with the covenants under Section 7.11 calculated on a pro forma
basis as if such Restricted Payment had been made on the last day of the most
recent period of four consecutive fiscal quarters of the Borrower; and (vi)
other ordinary expenses of the Holding Company in respect of the normal
operations of the Holding Company in an aggregate amount not exceeding
$2,000,000 for any fiscal year, which dividends (in each case, in the case of
sub-clauses (i) through (iv) above) may be paid from time to time but only in an
amount not exceeding the amount of such obligations, expenses or other amounts
permitted under this clause (c), as applicable, and at the time the same are due
and payable;

 

100

--------------------------------------------------------------------------------


 

(d)                                 payments of cash dividends to the Holding
Company that will be used and applied directly by the Holding Company solely to
pay federal, state, local and foreign income taxes of the Holding Company, to
the extent such income taxes (i) are attributable to (x) the income of the
Borrower and its Subsidiaries and/or attributable to the income of Unrestricted
Subsidiaries (but (in the case of such income of Unrestricted Subsidiaries) only
to the extent that, prior to making such dividends, the Borrower and its
Subsidiaries shall have actually received cash amounts from any Unrestricted
Subsidiaries that are designated for purpose of making such dividends under this
clause (d) in respect of such income) or (y) the income of Holding Company but
not any of its Subsidiaries and (ii) with respect to clause (x) above, do not
exceed for any fiscal year the amount that the Borrower and its Subsidiaries or,
as applicable, its Unrestricted Subsidiaries, would be required to pay in
respect of such income taxes for such fiscal year were the Borrower, its
Subsidiaries and its Unrestricted Subsidiaries, as the case may be, to pay such
income taxes separately from the Holding Company, which dividends may be paid
from time to time but only in an amount not exceeding the amount of such income
taxes permitted under this clause (d), as applicable, and at the time the same
are due and payable;

 

(e)                                  [Reserved];

 

(f)                                   the dividends and/or distributions
contemplated by Section 7.01(j);

 

(g)                                  [Reserved];

 

(h)                                 payments of dividends to the Holding
Company, together with the amount of any purchase, redemption, retirement,
acquisition for value, defeasance, voluntary payment or prepayment or
refinancing permitted under Section 7.07(n)(ii), in an aggregate amount not to
exceed $200,000,000 in any fiscal year of the Borrower (it being understood and
agreed that the Borrower shall be permitted to carry forward $50,000,000 of
unused amounts to the next succeeding fiscal year); provided that at the time of
the declaration and making of each such dividend, the Borrower shall be in
compliance with the First Lien Indebtedness Ratio required under Section 7.11,
calculated on a pro forma basis as if such dividend had been declared and made
on the last day of the most recent period of four consecutive fiscal quarters of
the Borrower; provided, further, from and after the date when the Available
Amount reaches $200,000,000, dividends permitted under this clause (h) shall
thereafter be permitted in an amount up to the Available Amount in effect at any
date of determination without regard to the stated annual dollar amount referred
to above;

 

(i)                                     the consummation of the Notes Transfer;

 

(j)                                    payments of cash dividends to the Holding
Company, together with the amount of any purchase, redemption, retirement,
acquisition for value, defeasance, voluntary payment or prepayment or
refinancing permitted under Section 7.07(n)(ii), in an aggregate amount not to
exceed $250,000,000; provided that at the time of the declaration and making of
each such dividend, (x) no Event of Default shall have occurred and be
continuing or would result therefrom and (y) the Borrower shall be in compliance
with the First Lien Indebtedness Ratio required under Section 7.11, calculated
on a pro forma basis as if such dividend had been declared and made on the last
day of the most recent period of four consecutive fiscal quarters of the
Borrower;

 

(k)                                 payments of dividends to the Holding
Company, together with the amount of any purchase, redemption, retirement,
acquisition for value, defeasance, voluntary payment or prepayment or
refinancing permitted under Section 7.07(n)(ii); provided that at the

 

101

--------------------------------------------------------------------------------


 

time of the declaration and making of each such dividend, the Borrower’s First
Lien Indebtedness Ratio shall not exceed 3.75 to 1.00, calculated on a pro forma
basis as if such dividend had been declared and made on the last day of the most
recent period of four consecutive fiscal quarters of the Borrower;

 

(l)                                     payments of dividends to the Holding
Company, together with the amount of any purchase, redemption, retirement,
acquisition for value, defeasance, voluntary payment or prepayment or
refinancing permitted under Section 7.07(n)(ii), in an aggregate amount not to
exceed $50,000,000; provided that at the time of the declaration and making of
each such dividend, no Event of Default shall have occurred and be continuing or
would result therefrom;

 

(m)                             payments of cash dividends or loans to the
Holding Company or the Borrower directly or indirectly from any Unrestricted
Subsidiaries;

 

(n)                                 [Reserved];

 

(o)                                 Longevity Payments in an aggregate amount
not to exceed $15,000,000; and

 

(p)                                 payments contemplated by Section 7.07(l).

 

Nothing herein shall be deemed to prohibit the payment of any dividends or
distributions by any Wholly Owned Subsidiary of the Borrower to the Borrower or
any other such Wholly Owned Subsidiary; provided that, notwithstanding anything
in the Loan Documents to the contrary, no Designated SBG Subsidiary shall be
permitted to make any dividend or other distributions, in cash or property
(other than in its additional ownership interests), to the Holding Company or
any Subsidiary of the Holding Company that directly owns the ownership interests
of such Designated SBG Subsidiary, including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, acquisition,
cancellation or termination of any such ownership interests or any option,
warrant or other right to acquire any such ownership interests.

 

SECTION 7.09                                      Transactions with Affiliates. 
The Borrower will not, nor will it permit any of its Subsidiaries to, sell,
lease or otherwise transfer any property or assets to, or purchase, lease or
otherwise acquire any property or assets from, or otherwise engage in any other
transactions with, any of its Affiliates, except:

 

(a)                                 transactions in the ordinary course of
business at prices and on terms and conditions not less favorable to the
Borrower or such Subsidiary than could be obtained on an arm’s-length basis from
unrelated third parties;

 

(b)                                 transactions between or among the Borrower
and its Wholly Owned Subsidiaries not involving any other Affiliate;

 

(c)                                  any Restricted Payment permitted under
Section 7.08; and

 

(d)                                 any Affiliate who is an individual may serve
as a director, officer or employee of the Borrower or any of its Subsidiaries
and receive reasonable compensation for his or her services in such capacity.

 

102

--------------------------------------------------------------------------------


 

SECTION 7.10                                      Restrictive Agreements.  The
Borrower will not, nor will it permit any of its Subsidiaries to, directly or
indirectly, enter into, incur or permit to exist any agreement or other
arrangement that prohibits, restricts or imposes any condition upon (a) the
ability of the Borrower or any Subsidiary to create, incur or permit to exist
any Lien upon any of its property or assets, or (b) the ability of any
Subsidiary to pay dividends or other distributions with respect to any shares of
its Capital Stock or to make or repay loans or advances to the Borrower or any
other Subsidiary or to Guarantee Indebtedness of the Borrower or any other
Subsidiary; provided that (i) the foregoing shall not apply to restrictions and
conditions imposed by law or by this Agreement, (ii) the foregoing shall not
apply to restrictions and conditions existing on the Sixth Restatement Effective
Date identified on Schedule 7.10 (but shall apply to any extension or renewal
of, or any amendment or modification expanding the scope of, any such
restriction or condition), (iii) the foregoing shall not apply to customary
restrictions and conditions contained in agreements relating to the sale of a
Subsidiary pending such sale, provided that such restrictions and conditions
apply only to the Subsidiary that is to be sold and such sale is permitted
hereunder, (iv) the foregoing shall not apply to restrictions or conditions
imposed by any agreement relating to (x) secured Indebtedness permitted by this
Agreement, including Attributable Debt in respect of any Sale and Leaseback
Transaction, if such restrictions or conditions apply only to the property or
assets securing such Indebtedness or (y) Indebtedness permitted under Sections
7.01(c), (h), (i) and (j) but only to the extent that such restrictions are no
more onerous on the Borrower and its Subsidiaries than the restrictions
contained in the Existing Senior Unsecured Note Indentures and (v) clause (a) of
the foregoing shall not apply to customary provisions in leases and other
contracts restricting the assignment thereof.

 

SECTION 7.11                                      First Lien Indebtedness Ratio.

 

As long as (i) any Revolving Commitment, (ii) any Revolving Exposure or (iii)
any Term Loan (excluding any Incremental Tranche B-1 Term Loan) remains in
effect, the Borrower will not permit the First Lien Indebtedness Ratio on any
date to exceed 4.00 to 1.00, without the consent of the Specified Majority
Lenders.

 

SECTION 7.12                                      Certain Other Indebtedness. 
The Borrower will not, nor will it permit any of its Subsidiaries to, purchase,
redeem, retire or otherwise acquire for value, or set apart any money for a
sinking, defeasance or other analogous fund for, the purchase, redemption,
retirement or other acquisition of, or make any voluntary payment or prepayment
of the principal of or interest on, or any other amount owing in respect of, any
Other Debt (or make any offer in respect of any of the foregoing), except: (a)
for regularly scheduled payments of principal and interest in respect thereof
required pursuant to the instruments evidencing such Other Debt, subject to, in
the case of any Subordinated Debt, the subordination provisions applicable
thereto; and (b) to the extent permitted under any of Sections 7.07(k), (l),
(m), (n) and (o); provided that no Default shall have occurred and be continuing
at the time of such purchase, redemption, retirement or other acquisition or
defeasance or would result therefrom.

 

SECTION 7.13                                      Modifications of Certain
Documents.  Without the prior written consent of the Required Lenders, at any
time after the Sixth Restatement Effective Date, the Borrower will not, nor will
it permit any of its Subsidiaries to, consent to any modification, supplement,
waiver or termination of any of the provisions of the Program Services
Agreements, Outsourcing Agreements or Other Debt Documents, if such
modification, supplement, waiver or termination could reasonably be expected to
be materially adverse to the interests of the Lender (subject to, in the case
any Other Debt Document, the reasonable judgment of the Administrative Agent). 
The Borrower will not, nor will it permit any of its Subsidiaries to, designate
any Indebtedness (other than the Senior Unsecured Debt, Second Priority Debt and
the Guarantees of any Guarantor in respect thereof) as “Designated Senior

 

103

--------------------------------------------------------------------------------


 

Indebtedness” or “Designated Guarantor Senior Indebtedness” (or equivalent
terms), in each case under and as defined in the instruments evidencing any
Subordinated Debt.

 

SECTION 7.14                                      License Subsidiaries.

 

(a)                                 Whenever the Borrower or any of its
Subsidiaries acquires any Broadcast License after the Sixth Restatement
Effective Date, the Borrower shall (without limiting its obligations under
Section 6.09) cause such acquisition to take place as follows in accordance with
all applicable laws and regulations, including pursuant to approvals from the
FCC: (i) each Broadcast License so acquired shall be transferred to and held by
a Wholly Owned Subsidiary of the Borrower that is a License Subsidiary (provided
that any License Subsidiary shall be permitted to hold one or more Broadcast
Licenses); (ii) the related operating assets shall be transferred to and held by
an operating company that is a Subsidiary of the Borrower (an “Operating
Subsidiary”); and (iii) the Borrower shall deliver or cause to be delivered (if
not theretofore delivered) to the Administrative Agent in pledge under the
Security Agreement all Capital Stock of such License Subsidiary and such
Operating Subsidiary (and, if reasonably requested by the Administrative Agent,
furnish to the Administrative Agent evidence that the foregoing transactions
have been so effected).

 

(b)                                 Notwithstanding anything herein to the
contrary, the Borrower shall not permit any License Subsidiary to: (i) create,
incur, assume or have outstanding any Indebtedness or other liabilities or
obligations except for obligations under the Loan Documents, the Guarantees of
such License Subsidiary in respect of Other Debt to the extent permitted under
Section 7.01(j) and the contractual agreements with one or more Operating
Subsidiaries entered into in the ordinary course of business solely with respect
to the management of the relevant Station’s operations; (ii) own any right,
franchise or other asset, except for Broadcast Licenses transferred to it by the
Borrower of which it is a Wholly Owned Subsidiary, Broadcast Licenses acquired
in the ordinary course of business and rights under any such agreements with one
or more Operating Subsidiaries; (iii) enter into any transaction of merger,
consolidation or amalgamation, or liquidate, wind up or dissolve itself (or
suffer any liquidation or dissolution); (iv) create, incur or permit to exist
any Lien (other than the Lien created by the Security Documents and the Liens
securing Second Priority Debt to the extent permitted under Section 7.02) on or
in respect of, or sell, lease, assign, transfer or otherwise dispose of, any of
its rights, franchises or other assets; (v) engage in any business other than
holding Broadcast Licenses, such agreements with Operating Subsidiaries and
incidental activities thereto; or (vi) make or hold any Investment.

 

(c)                                  Notwithstanding anything in this Section to
the contrary, the Borrower and the Subsidiary Guarantors shall not be obligated
to effect any transaction contrary to law or the rules, regulations or policies
of the FCC, and shall be permitted to unwind the transactions contemplated by
this Section to the extent necessary to comply with a ruling of the FCC;
provided that the Borrower shall and shall cause each of the Subsidiary
Guarantors to use its best efforts to carry out the provisions of this Section
consistent with all laws and all rules, regulations and policies of the FCC,
including pursuing any necessary approval or consents of the FCC.

 

(d)                                 The Borrower will cause all Broadcast
Licenses for Owned Stations at all times to be held in the name of the
respective License Subsidiary for the Owned Station being operated under
authority of such Broadcast Licenses.

 

SECTION 7.15                                      [Reserved].

 

SECTION 7.16                                      Limitation on Cure Rights. 
The Borrower will not, nor will it permit any of its Subsidiaries to, enter into
any agreement with or for the benefit of any other Person that limits

 

104

--------------------------------------------------------------------------------


 

the ability of the Borrower or such Subsidiary to exercise any rights or
remedies under any agreement pursuant to which an Acquisition is to be
consummated.

 

SECTION 7.17                                      Sale and Leaseback
Transactions.  The Borrower will not, nor will it permit any of its Subsidiaries
to, enter into any arrangement with any other Person providing for the leasing
by the Borrower or any of its Subsidiaries of real or personal property that has
been or is to be sold or transferred by the Borrower or any of its Subsidiaries
to such other Person or to any other Person to whom funds have been or are to be
advanced by such Person on the security of such property or rental obligations
of the Borrower or any of its Subsidiaries, other than such transactions not
exceeding an aggregate sale price of (a) $300,000,000 plus (b) such other
amounts; provided that any Attributable Debt incurred in connection with Sale
and Leaseback Transactions entered into from and after the date when the
aggregate fair market value of assets sold in all such transactions entered into
since the Sixth Restatement Effective Date exceeds $300,000,000 shall constitute
“Specified SLB Attributable Debt” for purposes of this Agreement.

 

SECTION 7.18                                      Covenants Applicable to
Holding Company.

 

(a)                                 Restrictive Agreements.  The Holding Company
will not, nor will it permit any of its Subsidiaries to, directly or indirectly,
enter into, incur or permit to exist any agreement or other arrangement that
prohibits, restricts or imposes any condition upon (i) the ability of the
Holding Company to create, incur or permit to exist any Lien upon the Collateral
owned by the Holding Company as provided herein and in the Security Documents,
(ii) the ability of any Designated SBG Subsidiary or any of its Subsidiaries to
create, incur or permit to exist any Lien upon any of its property or assets or
(iii) the ability of any Subsidiary of any Designated SBG Subsidiary to pay
dividends or other distributions to such Designated SBG Subsidiary with respect
to its ownership interests or to Guarantee Indebtedness of the Borrower or any
Subsidiary of the Borrower or the ability of any Designated SBG Subsidiary or
any of its Subsidiaries to make loans or advances to the Borrower or any
Subsidiary of the Borrower or to Guarantee Indebtedness of the Borrower or any
Subsidiary of the Borrower; provided that the foregoing clauses (ii) and (iii)
shall not apply to (x) restrictions and conditions imposed by law or by the Loan
Documents and (y) customary restrictions and conditions contained in agreements
relating to the sale of a Subsidiary pending such sale (so long as such
restrictions and conditions apply only to the Person that is to be sold and such
sale is permitted under the Loan Documents); provided, further, that the
foregoing clauses shall not apply to restrictions and conditions imposed by the
Other Debt Documents to the extent not more onerous than those contained in the
Existing Senior Unsecured Note Indentures.

 

(b)                                 Guarantees by Holding Company.  The Holding
Company will not, nor will it permit any of the Designated SBG Subsidiaries to,
guarantee any Indebtedness of the Borrower or any of its Subsidiaries that is
permitted under Section 7.01 unless (i) each such entity remains a Guarantor
hereunder and (ii) if such guarantee is secured, such guarantee shall have the
same priority as the Indebtedness to which it relates.

 

SECTION 7.19                                      Hedging Agreements.  The
Borrower will not, and will not permit any of its Subsidiaries to, enter into
any Hedging Agreement, except Hedging Agreements entered into in the ordinary
course of business (and not for speculative purposes) (a) to hedge or mitigate
risks to which the Borrower or any Subsidiary has actual exposure (other than
those in respect of Capital Stock or Other Debt of the Borrower or any of its
Subsidiaries) and (b) in order to effectively cap, collar or exchange interest
rates (from fixed to floating rates, from one floating rate to another floating
rate, floating to fixed rates, or otherwise) with respect to any
interest-bearing liability or investment of the Borrower or any Subsidiary.

 

105

--------------------------------------------------------------------------------


 

ARTICLE VIII

 

EVENTS OF DEFAULT

 

If any of the following events (“Events of Default”) shall occur:

 

(a)                                 the Borrower shall fail to pay any principal
of any Loan or any reimbursement obligation in respect of any LC Disbursement
when and as the same shall become due and payable, whether at the due date
thereof or at a date fixed for prepayment thereof or otherwise; or

 

(b)                                 the Borrower shall fail to pay any interest
on any Loan or any fee or any other amount (other than an amount referred to in
clause (a) of this Article) payable under this Agreement or under any other Loan
Document, when and as the same shall become due and payable, and such failure
shall continue unremedied for a period of three or more Business Days; or

 

(c)                                  any representation or warranty made or
deemed made by or on behalf of any Obligor in or in connection with this
Agreement or any other Loan Document or any amendment or modification hereof or
thereof, or in any report, certificate, financial statement or other document
furnished pursuant to or in connection with this Agreement or any other Loan
Document or any amendment or modification hereof or thereof, shall prove to have
been incorrect in any material respect when made or deemed made; or

 

(d)                                 the Borrower or the Holding Company shall
fail to observe or perform any covenant, condition or agreement contained in
Section 6.02(a), 6.03 (with respect to the existence of the Borrower or the
Holding Company, as applicable), 6.08, 6.09, 6.10, 6.11 or Section 6.12 or in
Article VII, or any Obligor shall default in the performance of any of its
obligations contained in Section 5.02, 5.04(a)(iv), 5.05(a)(iii) or 6.14 of the
Security Agreement; provided, that a breach of Section 7.11 shall not constitute
a Default or an Event of Default with respect to any Incremental Tranche B-1
Term Loans unless and until each of the Required Revolving Lenders, Required
Tranche A Term Loan Lenders, Required Delayed Draw Tranche A Term Loan Lenders
and Required Tranche B Term Loan Lenders shall have terminated their respective
Commitments, if applicable, (and Revolving Exposure, in the case of the Required
Revolving Lenders) and declared all amounts thereunder to be due and payable
(such period commencing with the date of a Default under Section 7.11 and ending
on the date on which (i) the Required Revolving Lenders terminate their
Revolving Commitments and Revolving Exposure and terminate and accelerate their
Revolving Loans, (ii) the Required Tranche A Term Loan Lenders accelerate and
terminate their Tranche A Term Loans, (iii) the Required Delayed Draw Tranche A
Term Loan Lenders accelerate and terminate their Delayed Draw Tranche A Term
Loans and (iv) the Required Tranche B Term Loan Lenders accelerate and terminate
their Tranche B Term Loans, as applicable (the “Incremental Tranche B-1
Standstill Period”); or

 

(e)                                  any Obligor shall fail to observe or
perform any covenant, condition or agreement contained in this Agreement (other
than those specified in clause (a), (b) or (d) of this Article) or any other
Loan Document to which it is a party and such failure shall continue unremedied
for a period of 30 or more days after notice thereof from the Administrative
Agent (given at the request of any Lender) to the Borrower; or

 

(f)                                   the Borrower, any Guarantor or any other
Designated SBG Subsidiary shall default in the payment when due of any principal
of or interest on any of its other

 

106

--------------------------------------------------------------------------------


 

Indebtedness aggregating $75,000,000 or more (for all such Persons), or in the
payment when due of any amount under any Hedging Agreement for a notional
principal amount exceeding $75,000,000 (for all such Persons); or any event
specified in any note, agreement, indenture or other document evidencing or
relating to any such Indebtedness or any event specified in any Hedging
Agreement shall occur if the effect of such event is to cause, or (with the
giving of any notice or the lapse of time or both) to permit the holder or
holders of such Indebtedness (or a trustee or agent on behalf of such holder or
holders) to cause, such Indebtedness to become due, or to be prepaid in full
(whether by redemption, purchase, offer to purchase or otherwise), prior to its
stated maturity or to have the interest rate thereon reset to a level so that
securities evidencing such Indebtedness trade at a level specified in relation
to the par value thereof or, in the case of a Hedging Agreement, to permit the
payments owing under such Hedging Agreement to be liquidated; or

 

(g)                                  an involuntary proceeding shall be
commenced or an involuntary petition shall be filed seeking (i) liquidation,
reorganization or other relief in respect of the Borrower, any Guarantor, any
other Designated SBG Subsidiary or any Material Third-Party Licensee or its
debts, or of a substantial part of its assets, under any Federal, state or
foreign bankruptcy, insolvency, receivership or similar law now or hereafter in
effect or (ii) the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for the Borrower, any Guarantor, any other
Designated SBG Subsidiary or any Material Third-Party Licensee or for a
substantial part of its assets, and, in any such case, such proceeding or
petition shall continue undismissed for a period of 60 or more days or an order
or decree approving or ordering any of the foregoing shall be entered; or

 

(h)                                 the Borrower, any Guarantor, any other
Designated SBG Subsidiary or any Material Third-Party Licensee shall
(i) voluntarily commence any proceeding or file any petition seeking
liquidation, reorganization or other relief under any Federal, state or foreign
bankruptcy, insolvency, receivership or similar law now or hereafter in effect,
(ii) consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or petition described in clause (g) of this
Article, (iii) apply for or consent to the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for the Borrower, any
Guarantor, any other Designated SBG Subsidiary or any Material Third-Party
Licensee or for a substantial part of its assets, (iv) file an answer admitting
the material allegations of a petition filed against it in any such proceeding,
(v) make a general assignment for the benefit of creditors or (vi) take any
action for the purpose of effecting any of the foregoing; or

 

(i)                                     the Borrower, any Guarantor or any other
Designated SBG Subsidiary shall become unable, admit in writing its inability or
fail generally to pay its debts as they become due; or

 

(j)                                    one or more judgments for the payment of
money in an aggregate amount (not paid or fully covered by insurance as to which
the relevant insurance company has acknowledged coverage) in excess of
$75,000,000 shall be rendered against the Borrower, any Guarantor or any other
Designated SBG Subsidiary or any combination thereof and the same shall remain
undischarged for a period of 30 consecutive days during which execution shall
not be effectively stayed, or any action shall be legally taken by a judgment
creditor to attach or levy upon any assets of the Borrower, any Guarantor or any
other Designated SBG Subsidiary to enforce any such judgment; or

 

107

--------------------------------------------------------------------------------


 

(k)                                 an ERISA Event shall have occurred that, in
the opinion of the Required Lenders, when taken together with all other ERISA
Events that have occurred, could reasonably be expected to result in a Material
Adverse Effect; or

 

(l)                                     any “person” or “group” (as such terms
are used in Sections 13(d) and 14(d) of the Exchange Act), other than the Smith
Brothers, is or becomes the “beneficial owner” (as defined in Rules 13d-3 and
13d-5 under the Exchange Act, except that a Person shall be deemed to have
beneficial ownership of all shares that such Person has the right to acquire,
whether such right is exercisable immediately or only after the passage of
time), directly or indirectly, of more than 50% of the total outstanding Capital
Stock of the Borrower or the Holding Company, provided that, in the case of the
Holding Company, the Smith Brothers “beneficially own” (as so defined) a lesser
percentage of such Capital Stock than such other Person and do not have the
right or ability by voting power, contract or otherwise to elect or designate
for election a majority of the Board of Directors of the Borrower or the Holding
Company; or

 

(m)                             during any period of 25 consecutive calendar
months, individuals who were directors of the Holding Company or the Borrower on
the first day of such period shall no longer constitute a majority of the Board
of Directors of the Holding Company or the Borrower, as the case may be; or

 

(n)                                 the Borrower shall deliver any “Change of
Control Purchase Notice” (or any similar notice) under and as defined in any
Note Indenture; or

 

(o)                                  any Broadcast License (other than an
Immaterial Broadcast License) shall be terminated, forfeited or revoked or shall
fail to be renewed, or shall be modified in a manner materially adverse to the
Borrower, or for any other reason (i) any License Subsidiary shall at any time
cease to be a licensee under any Broadcast License (other than an Immaterial
Broadcast License) relating to the Owned Station to which such Broadcast
Licenses have been granted or the Subsidiary of the Borrower that owns 100% of
the Capital Stock of such License Subsidiary shall otherwise fail to have all
required authorizations, licenses and permits to construct, own, operate or
promote such Owned Station, or (ii) any Material Third-Party Licensee for any
Contract Station shall fail to preserve and maintain its legal existence or any
of its material rights, privileges or franchises (including the Broadcast
Licenses (other than an Immaterial Broadcast Licenses) for such Contract Station
(other than by reason of such Contract Station becoming an Owned Station)), in
each case, which could, individually or in the aggregate, reasonably be expected
to result in a Material Adverse Effect; provided, however, that the events
enumerated in this clause (o) shall result in an Event of Default, regardless of
whether reasonably expected to result in a Material Adverse Effect, if caused by
fraud, gross negligence or willful misconduct of the Borrower, the Holding
Company or any of their respective Subsidiaries; provided, further, that the
events enumerated in this clause (o) shall not result in a Default or Event of
Default if required by any Governmental Authority in connection with a change in
any law, rule or regulation in any jurisdiction having authority over the
Borrower, its Subsidiaries and any Material Third-Party Licensee; or

 

(p)                                 with respect to any Owned Station, the
License Subsidiary with respect to such Owned Station shall at any time cease to
be a Wholly Owned Subsidiary of the Subsidiary of the Borrower that owns the
operating assets related to the Broadcast Licenses for such Owned Station; or
the Borrower shall cease at any time to own all of the issued shares of the
Capital Stock of any such Subsidiary; or

 

108

--------------------------------------------------------------------------------


 

(q)                                 any transfer of any common stock or other
ownership interests of the Borrower or any of its Subsidiaries or any right to
receive such common stock or other ownership interests in the Borrower or any
such Subsidiary, as the case may be, shall be transferred and either (i) such
transfer shall fail to comply with any applicable provision of the Federal
Communications Act of 1934, as amended from time to time, or any applicable FCC
rule, regulation or policy, or (ii) the Administrative Agent shall not have
received prior to such transfer an opinion reasonably satisfactory to the
Required Lenders of counsel reasonably satisfactory to the Required Lenders to
the effect that such transfer does so comply; or

 

(r)                                    other than with respect to de minimis
items of Collateral not exceeding $15,000,000 in the aggregate, the Liens
created by any of the Security Documents shall at any time not constitute a
valid and perfected Lien on the Collateral intended to be covered thereby (to
the extent perfection by filing, registration, recordation or possession is
required herein or therein) in favor of the Administrative Agent, free and clear
of all other Liens (other than Liens permitted under Section 7.02 or under any
of the Security Documents), or, except for expiration in accordance with its
terms, any of the Security Documents or any of the Guarantees of the Guarantors
under Article III shall for whatever reason be terminated or cease to be in full
force and effect, or the enforceability thereof shall be contested by any
Obligor, or any Intercreditor Agreement, or any other intercreditor agreement
relating to any Second Priority Debt or Subordinated Debt, ceases to be in full
force and effect (other than in accordance with its terms) against any holder of
any Indebtedness that is secured by a Lien ranking pari passu with, or junior
to, the Liens securing the Obligations or is contractually subordinated to the
payment of the Obligations; or

 

(s)                                    any Program Services Agreement shall be
terminated prior to the stated expiration date thereof (other than in connection
with (i) the Borrower’s or any Subsidiary’s acquisition of the Contract Station
subject thereto or (ii) as otherwise required by any Governmental Authority or
any law, rule or regulation in any jurisdiction having authority over the
Borrower and its Subsidiaries) and the Obligor party thereto shall not have
entered into a replacement agreement relating to the Contract Station to which
such Program Services Agreement relates that contains substantially similar
payment terms as those set forth in such Program Services Agreement (except as
otherwise required by any Governmental Authority or any law, rule or regulation
in any jurisdiction having authority over the Borrower and its Subsidiaries),
and such termination is, individually or in the aggregate, material to any line
of business of the Borrower as set forth in Section 7.06; or

 

(t)                                    there shall have been asserted against
the Borrower, any Guarantor, any other Designated SBG Subsidiary or any
Unrestricted Subsidiary any claim with respect to any Environmental Liability
that, in the judgment of the Required Lenders, is reasonably likely to be
determined adversely to the Borrower or the affected Guarantor, other Designated
SBG Subsidiary or Unrestricted Subsidiary, as the case may be, and the amount
thereof could, individually or in the aggregate, reasonably be expected to
result in a Material Adverse Effect (insofar as such amount is payable by any of
the Borrower, the Guarantors, the other Designated SBG Subsidiaries or the
Unrestricted Subsidiaries after deducting any portion thereof that is reasonably
expected to be paid by other creditworthy Persons jointly and severally liable
thereof);

 

then, and (x) in every such event (other than an event with respect to any
Obligor described in clause (g) or (h) of this Article and other than an Event
of Default arising from a breach of Section 7.11), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Borrower, take any or
all of the following actions, at the same

 

109

--------------------------------------------------------------------------------


 

or different times: (A) terminate the Commitments, and thereupon the Commitments
shall terminate immediately; (B) declare the Loans then outstanding to be due
and payable in whole (or in part, in which case any principal not so declared to
be due and payable may thereafter be declared to be due and payable), and
thereupon the principal of the Loans so declared to be due and payable, together
with accrued interest thereon and all fees and other obligations of the Obligors
accrued hereunder, shall become due and payable immediately, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by each Obligor; and in case of any event with respect to any
Obligor described in clause (g) or (h) of this Article, the Commitments shall
automatically terminate and the principal of the Loans then outstanding,
together with accrued interest thereon and all fees and other obligations of the
Obligors accrued hereunder, shall automatically become due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by each Obligor; and (C) exercise on behalf of itself and the
Lenders all rights and remedies available to it and the Lenders under the Loan
Documents or applicable law and (y) if such event is an Event of Default arising
from a breach of Section 7.11, (A) the Administrative Agent, at the request of
the Required Revolving Lenders, shall, by notice to the Borrower, declare the
Revolving Commitments to be terminated forthwith, whereupon the Revolving
Commitments shall immediately terminate, (B) the Administrative Agent, at the
request of the Required Tranche A Term Loan Lenders, shall, by notice to the
Borrower, declare the Tranche A Term Loans to be terminated and accelerated
forthwith, whereupon the Tranche A Term Loans shall immediately terminate and
accelerate, (C) the Administrative Agent, at the request of the Required Delayed
Draw Tranche A Term Loan Lenders, shall, by notice to the Borrower, declare the
Delayed Draw Tranche A Term Loans to be terminated and accelerated forthwith,
whereupon the Delayed Draw Tranche A Term Loans shall immediately terminate and
accelerate, (D) the Administrative Agent, at the request of the Required Tranche
B Term Loan Lenders, shall, by notice to the Borrower, declare the Tranche B
Term Loans to be terminated and accelerated forthwith, whereupon the Tranche B
Term Loans shall immediately terminate and accelerate and (E) subject to the
proviso in ARTICLE VIII(d) and the expiration of the Incremental Tranche B-1
Term Loan Standstill Period (if applicable), the Administrative Agent, at the
request of the Required Incremental Tranche B-1 Term Loan Lenders, shall, by
notice to the Borrower, declare the Incremental Tranche B-1 Term Loans (with
accrued interest thereon) and all other amounts owing under this Agreement and
the other Loan Documents with respect to the Incremental Tranche B-1 Term Loans
to be due and payable forthwith, whereupon the same shall immediately become due
and payable.

 

ARTICLE IX

 

THE ADMINISTRATIVE AGENT

 

Each of the Lenders and the Issuing Lender hereby irrevocably appoints the
Administrative Agent as its agent hereunder and under the other Loan Documents
and authorizes the Administrative Agent to take such actions on its behalf and
to exercise such powers as are delegated to the Administrative Agent by the
terms hereof or thereof, together with such actions and powers as are reasonably
incidental thereto.

 

The Administrative Agent shall also act as the “collateral agent” under the Loan
Documents, and each of the Lenders (in its capacities as a Lender) hereby
irrevocably appoints and authorizes the Administrative Agent to act as the agent
of (and to hold any security interest created by the Security Documents for and
on behalf of or on trust for) such Lender for purposes of acquiring, holding and
enforcing any and all Liens on Collateral granted by any of the Obligors to
secure any of the Obligations, together with such powers and discretion as are
reasonably incidental thereto.  In this connection, the Administrative Agent, as
“collateral agent” (and any co-agents, sub-agents and attorneys-in-fact
appointed by the Administrative Agent pursuant to this Article for purposes of
holding or enforcing any Lien on the Collateral (or any portion thereof) granted
under the Security Documents, or

 

110

--------------------------------------------------------------------------------


 

for exercising any rights and remedies thereunder at the direction of the
Administrative Agent), shall be entitled to the benefits of all provisions of
this Article including Section 10.03, as though such co-agents, sub-agents and
attorneys-in-fact were the “collateral agent” under the Loan Documents as if set
forth in full herein with respect thereto.  Without limiting any other provision
of this Article, each Lender hereby authorizes the Administrative Agent to enter
into (and/or agree to any amendments to) from time to time (i) any Security
Documents and (ii) intercreditor (including subordination) arrangements on
behalf of the Lenders in respect of any Other Debt or Permitted Additional
Indebtedness to the extent permitted or contemplated hereunder, in each case as
the Administrative Agent shall determine to be appropriate and consistent with
the provisions hereof.

 

The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such
Person and its Affiliates may accept deposits from, lend money to and generally
engage in any kind of business with the Borrower or any Subsidiary or other
Affiliate thereof as if it were not the Administrative Agent hereunder.

 

The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Loan Documents.  Without limiting
the generality of the foregoing, (a) the Administrative Agent shall not be
subject to any fiduciary or other implied duties, regardless of whether a
Default has occurred and is continuing, (b) the Administrative Agent shall not
have any duty to take any discretionary action or exercise any discretionary
powers, except discretionary rights and powers expressly contemplated hereby or
by the other Loan Documents that the Administrative Agent is required to
exercise in writing by the Required Lenders, and (c) except as expressly set
forth herein and in the other Loan Documents, the Administrative Agent shall not
have any duty to disclose, and shall not be liable for the failure to disclose,
any information relating to the Borrower or any of its Subsidiaries that is
communicated to or obtained by the bank serving as Administrative Agent or any
of its Affiliates in any capacity.  The Administrative Agent shall not be liable
for any action taken or not taken by it with the consent or at the request of
the Required Lenders or in the absence of its own gross negligence or willful
misconduct.  The Administrative Agent shall be deemed not to have knowledge of
any Default unless and until written notice thereof is given to the
Administrative Agent by the Borrower or a Lender, and the Administrative Agent
shall not be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with this
Agreement or any other Loan Document, (ii) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or therein,
(iv) the validity, enforceability, effectiveness or genuineness of this
Agreement, any other Loan Document or any other agreement, instrument or
document, or (v) the satisfaction of any condition set forth in Article V or
elsewhere herein or therein, other than to confirm receipt of items expressly
required to be delivered to the Administrative Agent.

 

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person.  The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon.  The Administrative Agent may consult with legal counsel (who
may be counsel for an Obligor), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

 

The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent.  The

 

111

--------------------------------------------------------------------------------


 

Administrative Agent and any such sub-agent may perform any and all its duties
and exercise its rights and powers through their respective Related Parties. 
The exculpatory provisions of the preceding paragraphs shall apply to any such
sub-agent and to the Related Parties of the Administrative Agent and any such
sub-agent, and shall apply to their respective activities in connection with the
syndication of the credit facilities provided for herein as well as activities
as Administrative Agent.

 

Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign at any time by
notifying the Lenders, the Issuing Lender and the Borrower.  Additionally, if
the Lender then acting as the Administrative Agent is a Defaulting Lender by
virtue of clause (e) of the definition thereof, then the Administrative Agent
may be removed by the Required Lenders and the Borrower (or only the Required
Lenders, if a Default shall exist) upon 30 days’ written notice thereof to the
Administrative Agent and the Lenders.  Upon any such resignation or removal, the
Required Lenders and the Borrower shall have the right, so long as no Default
shall exist, to appoint a successor from among the Lenders.  In the case of
resignation by the Administrative Agent, if no successor shall have been so
appointed by the Required Lenders and the Borrower and shall have accepted such
appointment within 30 days after the retiring Administrative Agent gives notice
of its resignation, then the retiring Administrative Agent may, on behalf of the
Lenders and the Issuing Lender, appoint a successor Administrative Agent which
shall be a bank with a minimum capital and surplus of $500,000,000 and with an
office in New York, New York, or an Affiliate of any such bank.  In the case of
removal of the Administrative Agent as provided above, if no successor shall
have been so appointed by the Required Lenders and the Borrower (or by the
Required Lenders, if a Default shall exist) and shall have accepted such
appointment within 30 days after the Administrative Agent receives notice of
removal, then the Borrower, so long as no Default shall exist, may, on behalf of
the Lenders and the Issuing Lender, appoint a successor Administrative Agent
which shall be a bank with a minimum capital and surplus of $500,000,000 and
with an office in New York, New York, or an Affiliate of any such bank.  Upon
the acceptance of its appointment as Administrative Agent hereunder by a
successor, such successor shall succeed to and become vested with all the
rights, powers, privileges and duties of the retiring Administrative Agent and
the retiring Administrative Agent shall be discharged from its duties and
obligations hereunder.  The fees payable by the Borrower to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Borrower and such successor.  After the
Administrative Agent’s resignation or removal hereunder, the provisions of this
Article and Section 10.03 shall continue in effect for its benefit in respect of
any actions taken or omitted to be taken by it while it was acting as
Administrative Agent.

 

Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement.  Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it shall from time
to time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any other Loan Document or any
related agreement or any document furnished hereunder or thereunder.

 

Except as otherwise provided in Section 10.02(b) with respect to this Agreement,
the Administrative Agent may, with the prior consent of the Required Lenders
(but not otherwise), consent to any modification, supplement or waiver under any
of the Loan Documents, provided that, without the prior consent of each Lender,
the Administrative Agent shall not (except as provided herein or in the Security
Documents) release all or substantially all of the collateral or terminate any
Lien with respect thereto under the Security Agreement, except that no such
consent shall be required, and the Administrative Agent is hereby authorized, to
release any Lien covering property that is the subject of either a Disposition
of property permitted hereunder or a Disposition to which the Required Lenders
have consented.  Notwithstanding anything to the contrary contained herein, the
Security Documents executed

 

112

--------------------------------------------------------------------------------


 

by the Obligors in connection with this Agreement may be in a form reasonably
determined by the Administrative Agent and may be amended and waived with the
consent of the Administrative Agent at the request of the Borrower without the
need to obtain the consent of any Lender if such amendment or waiver is
delivered in order (i) to comply with applicable local law, rule or regulation
or advice of local counsel, (ii) to cure ambiguities, defects or manifest
errors, (iii) to cause any such Security Documents to be consistent with this
Agreement and the other Loan Documents and/or (iv) to give effect to the changes
to any Security Document required by any Intercreditor Agreement.

 

In case of the pendency of any receivership, insolvency, liquidation,
bankruptcy, reorganization, arrangement, adjustment, composition or other
judicial proceeding relative to any Obligor, the Administrative Agent
(irrespective of whether the principal of any Loan shall then be due and payable
as herein expressed or by declaration or otherwise and irrespective of whether
the Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise (a) to
file and prove a claim for the whole amount of the principal and interest owing
and unpaid in respect of the Loans and all other Obligations that are owing and
unpaid and to file such other documents as may be necessary or advisable in
order to have the claims of the Lenders and the Administrative Agent (including
any claim for the reasonable compensation, expenses, disbursements and advances
of the Lenders and the Administrative Agent and their respective agents and
counsel and all other amounts due the Lenders and the Administrative Agent under
Sections 2.10 and 10.03) allowed in such judicial proceeding; and to collect and
receive any monies or other property payable or deliverable on any such claims
and to distribute the same; and any custodian, receiver, assignee, trustee,
liquidator, sequestrator or other similar official in any such judicial
proceeding is hereby authorized by each Lender to make such payments to the
Administrative Agent and, in the event that the Administrative Agent shall
consent to the making of such payments directly to the Lenders, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Sections 2.10
and 10.03.  Nothing contained herein shall be deemed to authorize the
Administrative Agent to authorize or consent to or accept or adopt on behalf of
any Lender any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or to authorize the
Administrative Agent to vote in respect of the claim of any Lender in any such
proceeding.

 

The Lenders irrevocably agree: (a) that any Lien on any property granted to or
held by the Administrative Agent under any Loan Document shall be automatically
released (i) upon payment in full of all Obligations (other than obligations
under Secured Hedging Agreements and contingent indemnification obligations not
yet accrued and payable), (ii) at the time the property subject to such Lien is
transferred or to be transferred as part of or in connection with any transfer
made in compliance with the Loan Documents to any Person other than the Borrower
or other Obligor (other than the Holding Company, except with respect to its
pledge of the Capital Stock of the Borrower), (iii) subject to Section 10.02(b),
if the release of such Lien is approved, authorized or ratified in writing by
the Required Lenders (or such greater number of Lenders as may be required
pursuant to Section 10.02(b)), (iv) if the property subject to such Lien is
owned by a Guarantor, upon release of such Guarantor from its obligations under
this Agreement in accordance with the terms of the Loan Documents; (b) to
release or subordinate any Lien on any property granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien on such
property in respect of any purchase money Indebtedness (including Capital Lease
Obligations) permitted by Section 7.01; and (c) that any Guarantor shall be
automatically released from its obligations under this Agreement if such Person
ceases to be a Subsidiary as a result of a transaction or designation permitted
hereunder; provided that no such release shall occur if such Guarantor continues
to be a guarantor in respect of any Other Debt.  Any such release shall not in
any manner discharge, affect or impair the Obligations or any Liens (other than
those expressly being released) upon (or obligations of the Obligors in respect
of) all interests retained by the Obligors, including the proceeds of any sale
or other disposition, all of which shall continue to constitute part of the

 

113

--------------------------------------------------------------------------------


 

Collateral.  Upon request by the Administrative Agent at any time, the Required
Lenders (or such greater number of Lenders as may be required pursuant to
Section 10.02(b)) will confirm in writing the Administrative Agent’s authority
to release or subordinate its interest in particular types or items of property,
or to release any Guarantor from its obligations under this Agreement pursuant
to this Article.  In each case as specified herein, the Administrative Agent
will (and each Lender irrevocably authorizes the Administrative Agent to), at
the Borrower’s expense, execute and deliver to the applicable Obligor such
documents as such Obligor may reasonably request to evidence the release or
subordination of such item of Collateral from the assignment and security
interest granted under the Security Documents, or to evidence the release of
such Guarantor from its obligations under this Agreement, in each case in
accordance with the terms of the Loan Documents (including this Article).

 

It is the purpose of this Agreement and the other Loan Documents that there
shall be no violation of any law, rule or regulation of any jurisdiction denying
or restricting the right of banking corporations or associations to transact
business as agent or trustee in such jurisdiction.  It is recognized that in
case of litigation under this Agreement or any of the other Loan Documents, and
in particular in case of the enforcement of any of the Loan Documents, or in
case the Administrative Agent deems that by reason of any present or future law,
rule or regulation of any jurisdiction it may not exercise any of the rights,
powers or remedies granted herein or in any of the other Loan Documents or take
any other action which may be desirable or necessary in connection therewith,
the Administrative Agent is hereby authorized to appoint an additional
individual or institution selected by the Administrative Agent in its sole
discretion as a separate trustee, co-trustee, administrative agent, collateral
agent, administrative sub-agent or administrative co-agent (any such additional
individual or institution being referred to herein individually as a
“Supplemental Administrative Agent” and collectively as “Supplemental
Administrative Agents”).  In the event that the Administrative Agent appoints a
Supplemental Administrative Agent with respect to any Collateral, (i) each and
every right, power, privilege or duty expressed or intended by this Agreement or
any of the other Loan Documents to be exercised by or vested in or conveyed to
the Administrative Agent with respect to such Collateral shall be exercisable by
and vest in such Supplemental Administrative Agent to the extent, and only to
the extent, necessary to enable such Supplemental Administrative Agent to
exercise such rights, powers and privileges with respect to such Collateral and
to perform such duties with respect to such Collateral, and every covenant and
obligation contained in the Loan Documents and necessary to the exercise or
performance thereof by such Supplemental Administrative Agent shall run to and
be enforceable by either the Administrative Agent or such Supplemental
Administrative Agent, and (ii) the provisions of this Article and of
Section 10.03 that refer to the Administrative Agent shall inure to the benefit
of such Supplemental Administrative Agent and all references therein to the
Administrative Agent shall be deemed to be references to the Administrative
Agent and/or such Supplemental Administrative Agent, as the context may
require.  Should any instrument in writing from the Borrower or any other
Obligor be required by any Supplemental Administrative Agent so appointed by the
Administrative Agent for more fully and certainly vesting in and confirming to
him or it such rights, powers, privileges and duties, the Borrower shall, or
shall cause such Obligor to, execute, acknowledge and deliver any and all such
instruments promptly upon request by the Administrative Agent.  In case any
Supplemental Administrative Agent, or a successor thereto, shall die, become
incapable of acting, resign or be removed, all the rights, powers, privileges
and duties of such Supplemental Administrative Agent, to the extent permitted by
Law, shall vest in and be exercised by the Administrative Agent until the
appointment of a new Supplemental Administrative Agent.

 

Notwithstanding anything herein to the contrary, the Lead Arranger and Lead
Bookrunner, the Joint Lead Arrangers and Joint Bookrunners, the Co-Senior
Arrangers, the Co-Arrangers, the Syndication Agent and the Co-Documentation
Agents named on the cover page of this Agreement shall have no duties or
responsibilities hereunder except in their respective capacity, if any, as a
Lender.

 

114

--------------------------------------------------------------------------------


 

ARTICLE X



MISCELLANEOUS

 

SECTION 10.01                               Notices.

 

(a)                                 Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopy, as follows:

 

(i)                                     if to the Borrower or any Subsidiary
Guarantor, to it at Sinclair Television Group, Inc., 10706 Beaver Dam Road, Hunt
Valley, Maryland 21030, Attention of David B. Amy and Barry Faber
(Telecopy No. (410) 568-1588); with a copy to Thomas & Libowitz, P.A., 100 Light
Street, Baltimore, Maryland 21202, Attention of Steven Thomas (Telecopy
No. (410) 752-2046);

 

(ii)                                  if to the Holding Company, to it at
Sinclair Broadcast Group, Inc., 10706 Beaver Dam Road, Hunt Valley, Maryland
21030, Attention of David B. Amy and Barry Faber (Telecopy No. (410) 568-1588);
with a copy to Thomas & Libowitz, P.A., 100 Light Street, Baltimore, Maryland
21202, Attention of Steven Thomas (Telecopy No. (410) 752-2046);

 

(iii)                               if to the Administrative Agent, to JPMorgan
Chase Bank, N.A., 1111 Fannin Street, 10th Floor, Houston, Texas 77002-6925,
Attention: Demetra Mayon, Loan and Agency Services (Telephone No. (713)
750-3780; Telecopy No. (713) 750-2358), with a copy to JPMorgan Chase Bank,
N.A., 383 Madison Avenue, 24th Floor, New York, New York 10017, Attention of
Timothy Lee (Telephone No. (212) 270-2282; Telecopy No. (212) 270-5100);

 

(iv)                              if to the Issuing Lender, to JPMorgan Chase
Bank, N.A., 10420 Highland Manor Drive, 4th Floor, Tampa, Florida 33610,
Attention of Henry Avelino (Telephone No. (813) 432-6338; Telecopy No. (813)
432-5161), with a copy to JPMorgan Chase Bank, N.A., 383 Madison Avenue,
24th Floor, New York, New York 10017, Attention of Timothy Lee (Telephone
No. (212) 270-2282; Telecopy No. (212) 270-5100);

 

(v)                                 if to the Swing Line Lender, to JPMorgan
Chase Bank, N.A., 1111 Fannin Street, 10th Floor, Houston, Texas 77002-6925,
Attention: Demetra Mayon, Loan and Agency Services (Telephone No. (713)
750-4780; Telecopy No. (713) 750-2358), with a copy to JPMorgan Chase Bank,
N.A., 383 Madison Avenue, 24th Floor, New York, New York 10017, Attention of
Timothy Lee (Telephone No. (212) 270-2282; Telecopy No. (212) 270-5100); and

 

(vi)                              if to any other Lender, to it at its address
(or telecopy number) set forth in its Administrative Questionnaire.

 

(b)                                 Notices and other communications to the
Lenders hereunder may be delivered or furnished by electronic communications
pursuant to procedures approved by the Administrative Agent; provided that the
foregoing shall not apply to notices pursuant to Article II unless otherwise
agreed by the Administrative Agent and the applicable Lender.  The
Administrative Agent or the Borrower may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it; provided that approval of such procedures
may be limited to particular notices or communications.

 

115

--------------------------------------------------------------------------------


 

(c)                                  Any party hereto may change its address or
telecopy number for notices and other communications hereunder by notice to the
other parties hereto.  All notices and other communications given to any party
hereto in accordance with the provisions of this Agreement shall be deemed to
have been given on the date of receipt.

 

SECTION 10.02                               Waivers; Amendments.

 

(a)                                 No failure or delay by the Administrative
Agent, the Issuing Lender or any Lender in exercising any right or power
hereunder shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power, or any abandonment or discontinuance of
steps to enforce such a right or power, preclude any other or further exercise
thereof or the exercise of any other right or power.  The rights and remedies of
the Administrative Agent, the Issuing Lender and the Lenders hereunder are
cumulative and are not exclusive of any rights or remedies that they would
otherwise have.  No waiver of any provision of this Agreement or consent to any
departure by any Obligor therefrom shall in any event be effective unless the
same shall be permitted by paragraph (b) of this Section, and then such waiver
or consent shall be effective only in the specific instance and for the purpose
for which given.  Without limiting the generality of the foregoing, the making
of a Loan or issuance of a Letter of Credit shall not be construed as a waiver
of any Default, regardless of whether the Administrative Agent, any Lender or
the Issuing Lender may have had notice or knowledge of such Default at the time.

 

(b)                                 Neither this Agreement nor any provision
hereof may be waived, amended or modified except pursuant to an agreement or
agreements in writing entered into by the Borrower and the Required Lenders or
by the Borrower and the Administrative Agent with the consent of the Required
Lenders; provided that no such agreement shall (i) increase the Commitment of
any Lender without the written consent of such Lender, (ii) reduce the principal
amount of any Loan or LC Disbursement or reduce the rate of interest thereon, or
reduce any fees payable hereunder, without the written consent of each Lender
affected thereby, (iii) postpone the scheduled date of payment of the principal
amount of any Loan or LC Disbursement, or any interest thereon, or any fees
payable hereunder, or reduce the amount of, waive or excuse any such payment, or
postpone the scheduled date of expiration of any Commitment, without the written
consent of each Lender affected thereby, (iv) change Section 2.16(c) or (d) in a
manner that would alter the pro rata sharing of payments required thereby,
without the written consent of each Lender, (v) change any of the provisions of
this Section or the definition of “Required Lenders” or any other provision
hereof specifying the number or percentage of Lenders required to waive, amend
or modify any rights hereunder or make any determination or grant any consent or
waiver hereunder, without the written consent of each Lender, or (vi) release
all or substantially all of the Subsidiary Guarantors from any of their
guarantee obligations under Article III without the written consent of each
Lender (except that no such consent shall be required, and the Administrative
Agent is hereby authorized, to release any Subsidiary Guarantor from such
obligations that is the subject of a Disposition permitted hereunder or to which
the Required Lenders have consented or to release any SBG Subsidiary Guarantor
from such obligations in accordance with its removal as a Guarantor hereunder
pursuant to Section 6.10); and provided, further, that (x) no such agreement
shall amend, modify or otherwise affect the rights or duties of the
Administrative Agent, the Issuing Lender or the Swing Line Lender hereunder
without the prior written consent of the Administrative Agent, the Issuing
Lender or the Swing Line Lender, as the case may be, (y) any modification or
supplement of Article III shall require the consent of each Subsidiary Guarantor
and (z) to the extent specified in Section 2.01(c), this Agreement may be
amended to establish Incremental Loan Commitments of any Series pursuant to an
Incremental Loan Amendment executed between the Borrower, the relevant Lenders
of such Series and the Administrative Agent, and any such Incremental Loan
Amendment shall not require the consent of any other party to this Agreement.

 

116

--------------------------------------------------------------------------------


 

(c)                                  Notwithstanding anything to the contrary
contained in this Section 10.02, any waiver, amendment or modification of this
Agreement that by its terms affects the rights or duties under this Agreement of
the Lenders holding Loans or Commitments of any Class (but not the Lenders
holding Loans or Commitments of any other Class) may only be effected by an
agreement or agreements in writing entered into by the Borrower and requisite
percentage in interest of the affected Class(es) of Lenders that would be
required to consent thereto under this Section 10.02 if such Class(es) of
Lenders were the only Class(es) of Lenders hereunder at the time.

 

(d)                                 Notwithstanding the provisions of
Section 10.02(b), this Agreement may be amended (or amended and restated) with
the written consent of the Required Lenders, the Administrative Agent and the
Borrower (i) to add one or more additional credit facilities to this Agreement
and to permit the extensions of credit from time to time thereunder and the
accrued interest and fees in respect thereof to share ratably in the benefits of
this Agreement and the other Loan Documents with the Term Loans and the
Revolving Loans and the accrued interest and fees in respect thereof and (ii) to
include appropriately the Lenders holding such credit facilities in any
determination of the Required Lenders.  In addition, this Agreement may be
amended with the written consent of the Administrative Agent, the Borrower and
the Lenders providing the relevant Replacement Term Loans (as defined below) to
permit the refinancing of all outstanding Term Loans of any Class (the
“Refinanced Term Loans”) and, if applicable, related outstanding commitments,
with a replacement term loan tranche hereunder (the “Replacement Term Loans”);
provided that (i) the aggregate principal amount of such Replacement Term Loans
shall not exceed the aggregate principal amount of such Refinanced Term Loans,
(ii) the Applicable Margin for such Replacement Term Loans shall not be higher
than the Applicable Margin for such Refinanced Term Loans, (iii) the weighted
average life to maturity of such Replacement Term Loans shall not be shorter
than the weighted average life to maturity of such Refinanced Term Loans at the
time of such refinancing (except to the extent of nominal amortization for
periods where amortization has been eliminated as a result of prepayment of the
Refinanced Term Loans) and (iv) all other terms applicable to such Replacement
Term Loans shall be substantially identical to, or less favorable to the Lenders
providing such Replacement Term Loans than, those applicable to such Refinanced
Term Loans, except to the extent necessary to provide for covenants and other
terms applicable to any period after the latest final maturity of the Refinanced
Term Loans in effect immediately prior to such refinancing.

 

(e)                                  Notwithstanding anything to the contrary
contained in this Section 10.02, the Administrative Agent and the Borrower, in
their sole discretion, may amend, modify or supplement any provision of this
Agreement or any other Loan Document to amend, modify or supplement such
provision or cure any ambiguity, omission, mistake, error, defect or
inconsistency, so long as such amendment, modification or supplement does not
directly and adversely affect the rights or obligations of any Lender or Issuing
Lender.

 

Anything in this Agreement to the contrary notwithstanding, no waiver or
modification of any provision of this Agreement that has the effect (either
immediately or at some later time) of enabling the Borrower to satisfy a
condition precedent to the making of a Revolving Loan shall be effective against
the Revolving Lenders for purposes of the Revolving Commitments unless the
Required Revolving Lenders shall have concurred with such waiver or
modification.

 

SECTION 10.03                               Expenses; Indemnity; Damage Waiver.

 

(a)                                 The Borrower shall pay (i) all reasonable
out-of-pocket expenses incurred by the Administrative Agent and its Affiliates,
including the reasonable fees, charges and disbursements of counsel for the
Administrative Agent, in connection with the syndication of the credit
facilities provided for herein, the preparation and administration of this
Agreement and the other Loan Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions

 

117

--------------------------------------------------------------------------------


 

contemplated hereby or thereby shall be consummated), (ii) all reasonable
out-of-pocket expenses incurred by the Issuing Lender in connection with the
issuance, amendment, renewal or extension of any Letter of Credit or any demand
for payment thereunder, (iii) all reasonable out-of-pocket expenses incurred by
the Administrative Agent, the Issuing Lender or any Lender, including the
reasonable fees, charges and disbursements of any counsel for the Administrative
Agent, the Issuing Lender or any Lender, in connection with the enforcement or
protection of its rights in connection with this Agreement and the other Loan
Documents, including its rights under this Section, or in connection with the
Loans made or Letters of Credit issued hereunder, including all such out-of
pocket expenses incurred in connection with (x) any bankruptcy, insolvency,
receivership, foreclosure, winding up or liquidation proceedings, (y) any
judicial or regulatory proceedings and (z) any workout, restructuring or other
negotiations or proceedings (whether or not any thereof is consummated) and
(iv) all costs, expenses, taxes, assessments and other charges incurred in
connection with any filing, registration, recording or perfection of any
security interest contemplated by the Security Documents or any other document
referred to therein.  Without limiting the generality of the foregoing, expenses
being reimbursed by the Borrower under this Section include all reasonable costs
and expenses incurred in connection with (i) taxes, fees and other charges for
lien searches, filing financing statements and continuations thereof and other
actions to perfect, protect and continue the Liens under the Security Documents
and (ii) sums paid or incurred by the Administrative Agent or any Lender to take
any action required of any Obligor under the Loan Documents that such Obligor
fails to pay or take.

 

(b)                                 The Borrower shall indemnify the
Administrative Agent, the Issuing Lender and each Lender, and each Related Party
of any of the foregoing Persons (each such Person being called an “Indemnitee”)
against, and hold each Indemnitee harmless from, any and all losses, claims,
damages, liabilities and related expenses, including the fees, charges and
disbursements of any counsel for any Indemnitee, incurred by or asserted against
any Indemnitee arising out of, in connection with, or as a result of (i) the
execution or delivery of this Agreement or any agreement or instrument
contemplated hereby, the performance by the parties hereto of their respective
obligations hereunder or the consummation of the Transactions or any other
transactions contemplated hereby, (ii) any Loan or Letter of Credit or the use
of the proceeds therefrom (including any refusal by the Issuing Lender to honor
a demand for payment under a Letter of Credit if the documents presented in
connection with such demand do not strictly comply with the terms of such Letter
of Credit), (iii) any actual or alleged presence or Release of Hazardous
Materials on or from any property owned or operated by the Borrower or any of
its Subsidiaries, or any Environmental Liability related in any way to the
Borrower or any of its Subsidiaries, or (iv) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory and regardless of whether
any Indemnitee is a party thereto; provided that such indemnity shall not, as to
any Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee.

 

(c)                                  To the extent that the Borrower fails to
pay any amount required to be paid by it to the Administrative Agent, the
Issuing Lender or the Swing Line Lender under paragraph (a) or (b) of this
Section, each Lender severally agrees to pay to the Administrative Agent, the
Issuing Lender or the Swing Line Lender, as the case may be, such Lender’s
Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount;
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent, the Issuing Lender or the Swing Line Lender in
its capacity as such.

 

(d)                                 To the extent permitted by applicable law,
no Obligor shall assert, and each Obligor hereby waives, any claim against any
Indemnitee, on any theory of liability, for special, indirect,

 

118

--------------------------------------------------------------------------------


 

consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement or any
agreement or instrument contemplated hereby, the Transactions, any Loan or
Letter of Credit or the use of the proceeds thereof.

 

(e)                                  All amounts due under this Section shall be
payable promptly after written demand therefor.

 

SECTION 10.04                               Successors and Assigns.

 

(a)                                 The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby (including any Affiliate of the Issuing
Lender that issues any Letter of Credit), except that (i) no Obligor may assign
or otherwise transfer any of its rights or obligations hereunder without the
prior written consent of each Lender (and any attempted assignment or transfer
by any Obligor without such consent shall be null and void) and (ii) no Lender
may assign or otherwise transfer its rights or obligations hereunder except in
accordance with this Section.  Nothing in this Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby (including any
Affiliate of the Issuing Lender that issues any Letter of Credit), Participants
(to the extent provided in paragraph (c) of this Section) and, to the extent
expressly contemplated hereby, the Related Parties of each of the Administrative
Agent, the Issuing Lender and the Lenders) any legal or equitable right, remedy
or claim under or by reason of this Agreement.

 

(b)                                 Subject to the conditions set forth in
paragraph (b)(ii) below, any Lender may assign to one or more assignees (other
than a natural person) all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitments and the Loans at the
time owing to it) with the prior written consent (such consent not to be
unreasonably withheld) of:

 

(A)                               the Borrower (provided that the Borrower shall
be deemed to have consented to any such assignment unless it shall object
thereto by written notice to the Administration Agent within five Business Days
after having received notice thereof), provided that no consent of the Borrower
shall be required for an assignment to a Lender, an Affiliate of a Lender, an
Approved Fund or, if an Event of Default has occurred and is continuing, any
other assignee;

 

(B)                               with respect to an assignment of a Revolving
Lender’s Revolving Commitment or a Revolving Lender’s obligations in respect of
its LC Exposure or Swing Line Exposure, the Issuing Lender and the Swing Line
Lender; and

 

(C)                               the Administrative Agent, provided that no
consent of the Administrative Agent shall be required for an assignment of any
Term Loan or Incremental Loan to a Lender, an Affiliate of a Lender or an
Approved Fund.

 

(i)                                     Assignments shall be subject to the
following additional conditions:

 

(A)                               except in the case of an assignment to a
Lender, an Affiliate of a Lender or an Approved Fund of a Lender or an
assignment of the entire remaining amount of the assigning Lender’s Commitment,
the amount of the Commitment of the assigning Lender subject to each such
assignment (determined as of the date the Assignment and Assumption with respect
to such assignment is delivered to the Administrative Agent) shall not be less
than $1,000,000 and, after giving effect to such assignment, the assigning
Lender shall not have Commitment(s) and/or Loan(s) less than $1,000,000,

 

119

--------------------------------------------------------------------------------


 

unless, in each case, each of the Borrower and the Administrative Agent
otherwise consent, provided that (i) no such consent of the Borrower shall be
required if an Event of Default has occurred and is continuing and (ii) in the
event of concurrent assignments to two or more funds that are advised or managed
by the same investment advisor, all such concurrent assignments shall be
aggregated in determining compliance with this minimum assignment requirement;

 

(B)                               each partial assignment of Commitments or
Loans of any Class shall be made as an assignment of a proportionate part of all
the assigning Lender’s rights and obligations in respect of its Commitment and
Loans of such Class under this Agreement, provided that this clause shall not be
construed to prohibit assignment of a proportionate part of all the assigning
Lender’s rights and obligations in respect of one Class of Commitments or Loans;

 

(C)                               the parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Assumption, together
with a processing and recordation fee of $3,500; and

 

(D)                               the assignee, if it shall not be a Lender,
shall deliver to the Administrative Agent an Administrative Questionnaire.

 

(ii)                                  Subject to acceptance and recording
thereof pursuant to paragraph (b)(iv) of this Section, from and after the
effective date specified in each Assignment and Assumption the assignee
thereunder shall be a party hereto and, to the extent of the interest assigned
by such Assignment and Assumption, have the rights and obligations of a Lender
under this Agreement, and the assigning Lender thereunder shall, to the extent
of the interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 2.13, 2.14, 2.15 and 10.03).  Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this Section shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with paragraph (c) of this Section.

 

(iii)                               The Administrative Agent, acting for this
purpose as an agent of the Borrower, shall maintain at one of its offices a copy
of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitment of,
and principal amount (and stated interest) of the Loans and LC Disbursements
owing to, each Lender pursuant to the terms hereof from time to time (the
“Register”).  The entries in the Register shall be conclusive, and the Borrower,
the Administrative Agent, the Issuing Lender and the Lenders may treat each
Person whose name is recorded in the Register pursuant to the terms hereof as a
Lender hereunder for all purposes of this Agreement, notwithstanding notice to
the contrary.  The Register shall be available for inspection by the Borrower,
the Issuing Lender and any Lender, at any reasonable time and from time to time
upon reasonable prior notice.

 

(iv)                              Upon its receipt of a duly completed
Assignment and Assumption executed by an assigning Lender and an assignee, the
assignee’s completed Administrative Questionnaire (unless the assignee shall
already be a Lender hereunder), the processing and recordation fee referred to
in paragraph (b) of this Section and any written consent to such assignment
required by paragraph (b) of this Section, the Administrative Agent shall accept
such Assignment and Assumption and record the information contained therein in
the Register.  No assignment shall be effective for purposes of this Agreement
unless it has been recorded in the Register as provided in this paragraph.

 

120

--------------------------------------------------------------------------------


 

(c)                                  Any Lender may, without the consent of the
Borrower, the Administrative Agent, the Issuing Lender or the Swing Line Lender,
sell participations to one or more banks or other entities (a “Participant”) in
all or a portion of such Lender’s rights and obligations under this Agreement
and the other Loan Documents (including all or a portion of its Commitments and
the Loans owing to it); provided that (A) such Lender’s obligations under this
Agreement and the other Loan Documents shall remain unchanged, (B) such Lender
shall remain solely responsible to the other parties hereto for the performance
of such obligations and (C) the Borrower, the Administrative Agent, the Issuing
Lender and the other Lenders shall continue to deal solely and directly with
such Lender in connection with such Lender’s rights and obligations under this
Agreement and the other Loan Documents.  Any agreement or instrument pursuant to
which a Lender sells such a participation shall provide that such Lender shall
retain the sole right to enforce this Agreement and the other Loan Documents and
to approve any amendment, modification or waiver of any provision of this
Agreement and the other Loan Documents; provided that such agreement or
instrument may provide that such Lender will not, without the consent of the
Participant, agree to any amendment, modification or waiver described in the
first proviso to Section 10.02(b) that affects such Participant.  Subject to
paragraph (c)(ii) of this Section, the Borrower agrees that each Participant
shall be entitled to the benefits of, and subject to the limitations of,
Sections 2.13, 2.14, and 2.15 to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (b) of this Section. 
To the extent permitted by law, each Participant also shall be entitled to the
benefits of Section 10.08 as though it were a Lender, provided that such
Participant agrees to be subject to Section 2.16(d) as though it were a Lender. 
Each Lender that sells a participation, acting solely for this purpose as a
non-fiduciary agent of the Borrower, shall maintain a register on which it
enters the name and address of each Participant and the principal amounts (and
stated interest) of each Participant’s interest in the Loans or other
obligations under this Agreement (the “Participant Register”); provided that no
Lender shall have any obligation to disclose all or any portion of the
Participant Register to any Person (including the identity of any Participant or
any information relating to a Participant’s interest in any Commitments, Loans,
Letters of Credit or its other obligations under any Loan Document) except to
the extent that such disclosure is necessary to establish that such Commitment,
Loan, Letter of Credit or other obligation is in registered form under
Section 5f.103-1(c) of the United States Treasury Regulations. The entries in
the Participant Register shall be conclusive, and such Lender, each Obligor and
the Administrative Agent shall treat each person whose name is recorded in the
Participant Register pursuant to the terms hereof as the owner of such
participation for all purposes of this Agreement, notwithstanding notice to the
contrary.

 

(i)                                     A Participant shall not be entitled to
receive any greater payment under Section 2.13 or 2.15 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Borrower’s prior written consent.  A Participant
that would be a Foreign Lender if it were a Lender shall not be entitled to the
benefits of Section 2.15 unless the Borrower is notified of the participation
sold to such Participant and such Participant agrees, for the benefit of the
Borrower, to comply with Section 2.15(f) as though it were a Lender.

 

(d)                                 Any Lender may at any time pledge or assign
a security interest in all or any portion of its rights under this Agreement to
secure obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section shall not apply to any
such pledge or assignment of a security interest; provided that no such pledge
or assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

 

(e)                                  Anything in this Section to the contrary
notwithstanding, no Lender may assign or participate any interest in any Loan or
LC Exposure held by it hereunder to the Borrower or any of its Affiliates or
Subsidiaries without the prior consent of each Lender.

 

121

--------------------------------------------------------------------------------


 

SECTION 10.05                               Survival.  All covenants,
agreements, representations and warranties made by the Obligors herein and in
the certificates or other instruments delivered in connection with or pursuant
to this Agreement shall be considered to have been relied upon by the other
parties hereto and shall survive the execution and delivery of this Agreement
and the making of any Loans and issuance of any Letters of Credit, regardless of
any investigation made by any such other party or on its behalf and
notwithstanding that the Administrative Agent, the Issuing Lender or any Lender
may have had notice or knowledge of any Default or incorrect representation or
warranty at the time any credit is extended hereunder, and shall continue in
full force and effect as long as the principal of or any accrued interest on any
Loan or any fee or any other amount payable under this Agreement is outstanding
and unpaid or any Letter of Credit is outstanding and so long as the Commitments
have not expired or terminated.  The provisions of Sections 2.13, 2.14, 2.15,
3.03 and 10.03 and Article IX shall survive and remain in full force and effect
regardless of the consummation of the transactions contemplated hereby, the
repayment of the Loans, the expiration or termination of the Letters of Credit
and the Commitments or the termination of this Agreement or any provision
hereof.

 

SECTION 10.06                               Counterparts; Integration;
Effectiveness.  This Agreement may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract.  This Agreement and any separate letter agreements with respect to
fees payable to the Administrative Agent or the Lenders constitute the entire
contract among the parties relating to the subject matter hereof and supersede
any and all previous agreements and understandings, oral or written, relating to
the subject matter hereof.  Upon the effectiveness of this Agreement as provided
in Section 5.01, this Agreement shall be binding upon and inure to the benefit
of the parties hereto and their respective successors and assigns.  Delivery of
an executed counterpart of a signature page of this Agreement by telecopy or
electronic transmission shall be effective as delivery of a manually executed
counterpart of this Agreement.

 

SECTION 10.07                               Severability.  Any provision of this
Agreement held to be invalid, illegal or unenforceable in any jurisdiction
shall, as to such jurisdiction, be ineffective to the extent of such invalidity,
illegality or unenforceability without affecting the validity, legality and
enforceability of the remaining provisions hereof; and the invalidity of a
particular provision in a particular jurisdiction shall not invalidate such
provision in any other jurisdiction.

 

SECTION 10.08                               Right of Setoff.  If an Event of
Default shall have occurred and be continuing, each Lender and each of its
Affiliates is hereby authorized at any time and from time to time, to the
fullest extent permitted by law, to set off and apply any and all deposits
(general or special, time or demand, provisional or final) at any time held and
other obligations at any time owing by such Lender or Affiliate to or for the
credit or the account of any Obligor against any of and all the obligations of
any Obligor now or hereafter existing under this Agreement held by such Lender,
irrespective of whether or not such Lender shall have made any demand under this
Agreement and although such obligations may be unmatured; provided, that no
amounts set off with respect to any Guarantor shall be applied to any Excluded
Swap Obligations of such Guarantor.  The rights of each Lender under this
Section are in addition to other rights and remedies (including other rights of
setoff) which such Lender may have.

 

SECTION 10.09                               Governing Law; Jurisdiction; Consent
to Service of Process.

 

(a)                                 This Agreement shall be construed in
accordance with and governed by the law of the State of New York.

 

(b)                                 Each Obligor hereby irrevocably and
unconditionally submits, for itself and its property, to the nonexclusive
jurisdiction of the Supreme Court of the State of New York sitting in New

 

122

--------------------------------------------------------------------------------


 

York County and of the United States District Court of the Southern District of
New York, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to this Agreement, or for recognition or enforcement
of any judgment, and each of the parties hereto hereby irrevocably and
unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State or, to the extent
permitted by law, in such Federal court.  Each of the parties hereto agrees that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law.  Nothing in this Agreement shall affect any right that the
Administrative Agent, the Issuing Lender or any Lender may otherwise have to
bring any action or proceeding relating to this Agreement against any Obligor or
its properties in the courts of any jurisdiction.

 

(c)                                  Each Obligor hereby irrevocably and
unconditionally waives, to the fullest extent it may legally and effectively do
so, any objection which it may now or hereafter have to the laying of venue of
any suit, action or proceeding arising out of or relating to this Agreement in
any court referred to in paragraph (b) of this Section.  Each of the parties
hereto hereby irrevocably waives, to the fullest extent permitted by law, the
defense of an inconvenient forum to the maintenance of such action or proceeding
in any such court.

 

(d)                                 Each party to this Agreement irrevocably
consents to service of process in the manner provided for notices in
Section 10.01.  Nothing in this Agreement will affect the right of any party to
this Agreement to serve process in any other manner permitted by law.

 

SECTION 10.10                               WAIVER OF JURY TRIAL.  EACH PARTY
HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR
INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.

 

SECTION 10.11                               Headings.  Article and
Section headings and the Table of Contents used herein are for convenience of
reference only, are not part of this Agreement and shall not affect the
construction of, or be taken into consideration in interpreting, this Agreement.

 

SECTION 10.12                               Confidentiality.  Each of the
Administrative Agent, the Issuing Lender and the Lenders agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its and its Affiliates’ directors, officers, employees
and agents, including accountants, legal counsel and other advisors (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (b) to the extent requested by any regulatory
authority, (c) to the extent required by applicable laws or regulations or by
any subpoena or similar legal process, (d) to any other party to this Agreement,
(e) in connection with the exercise of any remedies hereunder or under any other
Loan Document or any suit, action or proceeding relating to this Agreement or
under any other Loan Document or the enforcement of rights hereunder or
thereunder, (f) subject to an agreement containing provisions substantially the
same as those of this Section, to (i) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement or (ii) any actual or prospective counterparty (or its
advisors) to any swap or derivative transaction

 

123

--------------------------------------------------------------------------------


 

relating to the Borrower and its obligations, (g) with the consent of the
Borrower or (h) to the extent such Information (i) becomes publicly available
other than as a result of a breach of this Section or (ii) becomes available to
the Administrative Agent, the Issuing Lender or any Lender on a nonconfidential
basis from a source other than an Obligor.  For the purposes of this Section,
“Information” means all information received from any Obligor relating to the
Holding Company, the Borrower, any Subsidiary or any of their respective
businesses, other than any such information that is available to the
Administrative Agent, the Issuing Lender or any Lender on a nonconfidential
basis prior to disclosure by an Obligor; provided that, in the case of
information received from an Obligor after the date hereof, such information is
clearly identified at the time of delivery as confidential.  Any Person required
to maintain the confidentiality of Information as provided in this Section shall
be considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

 

EACH LENDER ACKNOWLEDGES THAT INFORMATION (AS DEFINED IN THIS SECTION) FURNISHED
TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL NON-PUBLIC INFORMATION
CONCERNING THE BORROWER AND ITS RELATED PARTIES OR THEIR RESPECTIVE SECURITIES,
AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE PROCEDURES REGARDING THE USE OF
MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL HANDLE SUCH MATERIAL NON-PUBLIC
INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES AND APPLICABLE LAW, INCLUDING
FEDERAL AND STATE SECURITIES LAWS.  ALL INFORMATION, INCLUDING REQUESTS FOR
WAIVERS AND AMENDMENTS, FURNISHED BY THE BORROWER OR THE ADMINISTRATIVE AGENT
PURSUANT TO, OR IN THE COURSE OF ADMINISTERING, THIS AGREEMENT WILL BE
SYNDICATE-LEVEL INFORMATION, WHICH MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION
ABOUT THE BORROWER AND ITS RELATED PARTIES OR THEIR RESPECTIVE SECURITIES. 
ACCORDINGLY, EACH LENDER REPRESENTS TO THE BORROWER AND THE ADMINISTRATIVE AGENT
THAT IT HAS IDENTIFIED IN ITS ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO
MAY RECEIVE INFORMATION THAT MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN
ACCORDANCE WITH ITS COMPLIANCE PROCEDURES AND APPLICABLE LAW, INCLUDING FEDERAL
AND STATE SECURITIES LAWS.

 

SECTION 10.13                               Cure of Defaults by the
Administrative Agent or the Lenders.  Notwithstanding anything contained herein
to the contrary, the Administrative Agent or any Lender may in its sole
discretion, but shall not be obligated to, (a) cure any monetary default under
any Program Services Agreement or (b) cure, by monetary payment or by
performance, any default under any lease or option agreement to which the
Borrower or any Subsidiary is a party.  In each case referred to in the
foregoing clauses (a) and (b), the Borrower shall reimburse the Administrative
Agent or such Lender for any such payment, and shall indemnify the
Administrative Agent or such Lender for any and all costs and expenses
(including the fees and expenses of counsel) incurred by the Administrative
Agent or such Lender in connection with any such performance, in each case with
interest, at the Alternate Base Rate plus the Applicable Margin (for ABR Loans
held by the Revolving Lenders), payable from the date of such payment or
performance by the Administrative Agent or such Lender to the date of
reimbursement by the Borrower.

 

SECTION 10.14                               USA PATRIOT Act.  Each Lender hereby
notifies the Obligors that pursuant to the requirements of the USA PATRIOT Act,
it may be required to obtain, verify and record information that identifies the
Obligors, which information includes the name and address of the Obligors and
other information that will allow such Lender to identify the Obligors in
accordance with said Act.

 

124

--------------------------------------------------------------------------------


 

SECTION 10.15                               Effect of Amendment and
Restatement.  Upon the Sixth Restatement Effective Date, this Agreement shall
amend, and restate as amended, the Existing Credit Agreement, but shall not
constitute a novation thereof or in any way impair or otherwise affect the
rights or obligations of the parties thereunder (including with respect to Loans
and representations and warranties made thereunder) except as such rights or
obligations are amended or modified hereby.  The Existing Credit Agreement as
amended and restated hereby shall be deemed to be a continuing agreement among
the parties, and all documents, instruments and agreements delivered pursuant to
or in connection with the Existing Credit Agreement not amended and restated in
connection with the entry of the parties into this Agreement shall remain in
full force and effect, each in accordance with its terms, as of the date of
delivery or such other date as contemplated by such document, instrument or
agreement to the same extent as if the modifications to the Existing Credit
Agreement contained herein were set forth in an amendment to the Existing Credit
Agreement in a customary form, unless such document, instrument or agreement has
otherwise been terminated or has expired in accordance with or pursuant to the
terms of this Agreement, the Existing Credit Agreement or such document,
instrument or agreement or as otherwise agreed by the required parties hereto or
thereto.

 

125

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

 

BORROWER

 

 

 

 

 

SINCLAIR TELEVISION GROUP, INC.

 

 

 

By

/s/ David B. Amy

 

 

Name:

David B. Amy

 

 

Title:

Secretary

 

 

 

 

 

Address for the Borrower:

 

10706 Beaver Dam Road

 

Hunt Valley, Maryland  21030

 

 

 

 

 

Tax  I.D. Number for the Borrower:

 

55-0829972

 

[Signature Page to Sixth Amended and Restated Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

HOLDING COMPANY

 

 

 

 

 

SINCLAIR BROADCAST GROUP, INC.

 

 

 

By

/s/ David B. Amy

 

 

Name:

David B. Amy

 

 

Title:

Executive Vice President and Chief Operating Officer

 

 

 

 

 

Address for the Holding Company:

 

10706 Beaver Dam Road

 

Hunt Valley, Maryland  21030

 

 

 

 

 

Tax  I.D. Number for the Holding Company:

 

52-1494660

 

[Signature Page to Sixth Amended and Restated Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

SUBSIDIARY GUARANTORS

 

 

 

SINCLAIR MEDIA I, INC.

 

WSMH, INC.

 

WGME, INC.

 

SINCLAIR MEDIA III, INC.

 

WYZZ LICENSEE, INC.

 

WSYX LICENSEE, INC.

 

SINCLAIR ACQUISITION VII, INC.

 

SINCLAIR ACQUISITION VIII, INC.

 

SINCLAIR ACQUISITION IX, INC.

 

SINCLAIR ACQUISITION X, INC.

 

MONTECITO BROADCASTING CORPORATION

 

CHANNEL 33, INC.

 

NEW YORK TELEVISION, INC.

 

BIRMINGHAM (WABM-TV) LICENSEE, INC.

 

RALEIGH (WRDC-TV) LICENSEE, INC.

 

SAN ANTONIO (KRRT-TV) LICENSEE, INC.

 

WVTV LICENSEE, INC.

 

CHESAPEAKE TELEVISION, INC.

 

SINCLAIR TELEVISION OF SEATTLE, INC.

 

FISHER PROPERTIES, INC.

 

SINCLAIR MEDIA SERVICES COMPANY

 

SINCLAIR TELEVISION MEDIA, INC.

 

FISHER MILLS, INC.

 

SINCLAIR TELEVISION OF WASHINGTON, INC.

 

 

 

 

 

SINCLAIR PROPERTIES, LLC

 

 

 

KBSI LICENSEE L.P.

 

WMMP LICENSEE L.P.

 

 

 

 

By:

Sinclair Properties, LLC, General Partner

 

 

 

WKEF LICENSEE L.P.

 

 

By:

Sinclair Communications, General Partner

 

 

By:

Sinclair Television Group, Inc., Sole Member of Sinclair Communications, LLC

 

 

 

 

WGME LICENSEE, LLC

 

 

By:

WGME, Inc., Member

 

[Signature Page to Sixth Amended and Restated Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

WICD LICENSEE, LLC

 

WICS LICENSEE, LLC

 

SINCLAIR TELEVISION OF ILLINOIS, LLC

 

 

 

 

By:

Illinois Television, LLC, Member

 

 

By:

Sinclair Communications, LLC, Sole Member of Illinois Television, LLC

 

 

By:

Sinclair Television Group, Inc., Sole Member of Sinclair Communications, LLC

 

 

 

WSMH LICENSEE, LLC

 

 

By:

WSMH, Inc., Member

 

 

 

 

WPGH LICENSEE, LLC

 

KDNL LICENSEE, LLC

 

WCWB LICENSEE, LLC

 

 

By:

Sinclair Media I, Inc., Member

 

 

 

 

KLGT LICENSEE, LLC

 

 

By:

WUCW, LLC, Sole Member

 

 

By:

Sinclair Communications, LLC, Sole Member of WUCW, LLC

 

 

By:

Sinclair Television Group, Inc., Sole Member of Sinclair Communications, LLC

 

 

 

 

WCGV LICENSEE, LLC

 

 

By:

Milwaukee Television, LLC, Sole Member

 

 

By:

Sinclair Communications, LLC, Sole Member of Milwaukee Television, LLC

 

 

By:

Sinclair Television Group, Inc., Sole Member of Sinclair Communications, LLC

 

 

 

 

KOKH LICENSEE, LLC,

 

 

By:

KOKH, LLC, Member of KOKH Licensee, LLC

 

 

By:

Sinclair Communications, LLC, Member of KOKH, LLC

 

 

By:

Sinclair Television Group, Inc., Member of Sinclair Communications, LLC

 

 

 

 

WCHS LICENSEE, LLC

 

WVAH LICENSEE, LLC

 

 

By:

Sinclair Media III, Inc., Member

 

 

 

 

CHESAPEAKE TELEVISION LICENSEE, LLC

 

KABB LICENSEE, LLC

 

WLOS LICENSEE, LLC

 

SAN ANTONIO TELEVISION, LLC

 

KEYE LICENSEE, LLC

 

KUTV LICENSEE, LLC

 

WTVX LICENSEE, LLC

 

[Signature Page to Sixth Amended and Restated Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

WPEC LICENSEE, LLC

 

WWMT LICENSEE, LLC

 

WRGB LICENSEE, LLC

 

WCWN LICENSEE, LLC

 

KTVL LICENSEE, LLC

 

KFDM LICENSEE, LLC

 

WUCW, LLC

 

WWHO LICENSEE, LLC

 

WFGX LICENSEE, LLC

 

KUPN LICENSEE, LLC

 

WEAR LICENSEE, LLC

 

ILLINOIS TELEVISION, LLC

 

KGAN LICENSEE, LLC

 

KFXA LICENSEE, LLC

 

WUPN LICENSEE, LLC

 

WUTV LICENSEE, LLC

 

WXLV LICENSEE, LLC

 

WMSN LICENSEE, LLC

 

WUHF LICENSEE, LLC

 

MILWAUKEE TELEVISION, LLC

 

WTAT LICENSEE, LLC

 

WRLH LICENSEE, LLC

 

WRGT LICENSEE, LLC

 

KSAS LICENSEE, LLC

 

WHP LICENSEE, LLC

 

WKRC LICENSEE, LLC

 

WOAI LICENSEE, LLC

 

WTTA LICENSEE, LLC

 

KFOX LICENSEE, LLC

 

KRXI LICENSEE, LLC

 

WTOV LICENSEE, LLC

 

WJAC LICENSEE, LLC

 

WFXL LICENSEE, LLC

 

KVII LICENSEE, LLC

 

KXRM LICENSEE, LLC

 

WACH LICENSEE, LLC

 

KGBT LICENSEE, LLC

 

KTVO LICENSEE, LLC

 

WPDE LICENSEE, LLC

 

KHQA LICENSEE, LLC

 

WSTQ LICENSEE, LLC

 

WPBN LICENSEE, LLC

 

KRCG LICENSEE, LLC

 

WLUC LICENSEE, LLC

 

WHOI LICENSEE, LLC

 

WNWO LICENSEE, LLC

 

KPTH LICENSEE, LLC

 

WOLF LICENSEE, LLC

 

WGFL LICENSEE, LLC

 

WQMY LICENSEE, LLC

 

SINCLAIR TELEVISION EL PASO, LLC

 

[Signature Page to Sixth Amended and Restated Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

KOCB LICENSEE, LLC

 

WZTV LICENSEE, LLC

 

WNAB LICENSEE, LLC

 

WTVC LICENSEE, LLC

 

WUXP LICENSEE, LLC

 

WDKY LICENSEE, LLC

 

KOKH, LLC

 

WLFL LICENSEE, LLC

 

WRDC, LLC

 

WTTO LICENSEE, LLC

 

WTVZ LICENSEE, LLC

 

WTWC LICENSEE, LLC

 

WGXA LICENSEE, LLC

 

 

By:

Sinclair Communications, LLC, Sole Member

 

 

By:

Sinclair Television Group, Inc., Sole Member of Sinclair Communications, LLC

 

 

 

 

SINCLAIR PROGRAMMING COMPANY, LLC

 

SINCLAIR COMMUNICATIONS, LLC

 

CHESAPEAKE MEDIA I, LLC

 

SINCLAIR TELEVISION OF FRESNO, LLC

 

SINCLAIR TELEVISION OF OMAHA, LLC

 

SINCLAIR NETWORKS GROUP, LLC

 

SINCLAIR DIGITAL GROUP, LLC

 

 

By:

Sinclair Television Group, Inc., Member

 

 

 

 

KDSM, LLC

 

 

By:

Sinclair Broadcast Group, Inc., Member

 

 

 

KDSM LICENSEE, LLC

 

 

By:

KDSM, LLC, Sole Member of KDSM Licensee, LLC

 

 

By:

Sinclair Broadcast Group, Inc., Sole Member of KDSM, LLC

 

 

 

WDKA LICENSEE, LLC

 

 

 

 

 

By:

Sinclair Properties, LLC, Member

 

 

 

SINCLAIR BROADCASTING OF SEATTLE, LLC

 

SINCLAIR TELEVISION OF PORTLAND, LLC

 

SINCLAIR RADIO OF SEATTLE, LLC

 

SINCLAIR MEDIA OF BOISE, LLC

 

SINCLAIR TELEVISION OF OREGON, LLC

 

SINCLAIR MEDIA OF SEATTLE, LLC

 

SINCLAIR MEDIA OF WASHINGTON, LLC

 

SINCLAIR INTERACTIVE MEDIA, LLC

 

SINCLAIR SEATTLE LICENSEE, LLC

 

SINCLAIR BAKERSFIELD LICENSEE, LLC

 

SINCLAIR BOISE LICENSEE, LLC

 

SINCLAIR YAKIMA LICENSEE, LLC

 

[Signature Page to Sixth Amended and Restated Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

SINCLAIR LEWISTON LICENSEE, LLC

 

SINCLAIR PORTLAND LICENSEE, LLC

 

SINCLAIR EUGENE LICENSEE, LLC

 

SINCLAIR RADIO OF SEATTLE LICENSEE, LLC

 

 

By:

Sinclair Television Media, Inc., Member

 

 

 

 

SINCLAIR KENNEWICK LICENSEE, LLC

 

SINCLAIR La GRANDE LICENSEE, LLC

 

By:

Sinclair Television of Washington, Inc.

 

 

 

 

KFRE LICENSEE, LLC

 

KMPH LICENSEE, LLC

 

By:

Sinclair Television of Fresno, LLC, Sole Member

 

By:

Sinclair Television Group, Inc., Sole Member of Sinclair Television of Fresno,
LLC

 

 

 

 

KPTM LICENSEE, LLC

 

By:

Sinclair Television of Omaha, LLC, Sole Member

 

By:

Sinclair Television Group, Inc., Sole Member of Sinclair Television of Omaha,
LLC

 

 

 

 

KDBC LICENSEE, LLC

 

By:

Sinclair Television of El Paso, LLC, Sole Member

 

By:

Sinclair Communications, LLC, Sole Member of Sinclair Television of El Paso, LLC

 

By:

Sinclair Television Group, Inc., Sole Member of Sinclair Communications, LLC

 

 

 

 

By:

/s/ David B. Amy

 

 

David B. Amy, in his capacity as

 

 

Executive Vice President, Secretary

 

 

or Manager, as the case may be

 

[Signature Page to Sixth Amended and Restated Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A.,

 

as Swing Line Lender, as Issuing Lender and as Administrative Agent

 

 

 

 

 

 

 

By:

/s/ Peter B. Thauer

 

 

Name: Peter B. Thauer

 

 

Title: Managing Director

 

[Signature Page to Sixth Amended and Restated Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

ROYAL BANK OF CANADA, as Syndication Agent and a Lender

 

 

 

 

 

 

 

By:

/s/ Alfonse Simone

 

 

Name: Alfonse Simone

 

 

Title: Authorized Signatory

 

[Signature Page to Sixth Amended and Restated Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK, as Co-Documentation Agent and  a Lender

 

 

 

 

 

 

 

By:

/s/ Patrick Levesque

 

 

Name: Patrick Levesque

 

 

Title: Vice President

 

[Signature Page to Sixth Amended and Restated Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

SUNTRUST BANK, as Co-Documentation Agent and a Lender

 

 

 

 

 

 

 

By:

/s/ Cynthia W. Burton

 

 

Name: Cynthia W. Burton

 

 

Title: Vice President

 

[Signature Page to Sixth Amended and Restated Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

DEUTSCHE BANK SECURITIES INC., as Co-Documentation Agent

 

 

 

 

 

 

 

By:

/s/ Jackson Merchant

 

 

Name: Jackson Merchant

 

 

Title: Managing Director

 

 

 

 

By:

/s/ Chris Dorsett

 

 

Name: Chris Dorsett

 

 

Title: Director

 

--------------------------------------------------------------------------------


 

 

In addition, this Agreement was executed by or on behalf of each of the entities
(or one of their affiliates) listed on the attached schedule, as Lender:

 

 

 

 

 

The Bank of Tokyo-Mitsubishi UFJ, Ltd.

 

Bank of America, N.A.

 

Mizuho Bank

 

Bank of Nova Scotia

 

Amalgamated Bank

 

Stifel Bank & Trust

 

American Savings Bank, F.S.B.

 

Amalgamated Bank

 

Stifel Bank & Trust

 

American Savings Bank, F.S.B.

 

Highland Capital

 

OneWest Bank, FSB

 

Raymond James

 

Regions Bank

 

Blackrock

 

Crédit Industriel et Commercial

 

GSO Capital

 

Silvermine Capital

 

Apollo Management

 

Royal Bank of Scotland

 

Greywolf Capital

 

Babson Capital

 

CIFC Asset Management

 

Voya Investment Management

 

Cathay Bank

 

Octogon Credit Investors

 

Deutsche Investment Management

 

Prudential Bank

 

PPM America

 

Citigroup

 

Bank of the Cascades

 

CVC Credit Partners

 

Clinton Group

 

--------------------------------------------------------------------------------


 

 

Fifth Third Bank

 

Hallmark Capital

 

Massachusetts Financial Services

 

Sound Point Capital

 

Ursamine Credit

 

WebBank

 

Mizuho Bank

 

OneWest Bank

 

CIFC Asset Management

 

Manufacturers Bank

 

ABRY ADVANCED SECURITIES

 

AEGON USA INVESTMENT MANAGEMENT

 

ALCENTRA INC

 

ALLSTATE INVESTMENT MANAGEMENT COMPANY

 

ALM X, LTD.

 

AMERICAN MONEY MANAGEMENT CORP

 

APIDOS CLO XIV

 

Apollo Management Holdings LP

 

ARES MANAGEMENT LLC

 

BABSON - JFIN CLO 2014 Ltd.

 

BABSON CAPITAL MANAGEMENT LLC

 

BANK OF THE CASCADES

 

BLACKROCK ADVISORS LLC

 

BLACKROCK FIN BRBKLN-BR BK LOAN STRATEGY FUND OF MULTIMANAGER GLOBAL INV TRUST

 

BLACKROCK FIN HCC-BL-HC-HOUSTON CASUALTY COMPANY

 

BLACKROCK FINANCIAL MANAGEMENT INC

 

Blackrock IM (UK) Ltd - ACE European Group Limited

 

CANARAS - SARANAC CLO III LIMITED

 

CANARAS CAPITAL MANAGEMENT LLC

 

CANYON CAPITAL ADVISORS LLC

 

CATHAY BANK

 

CIFC Asset Management

 

CIT Bank Limited

 

COLUMBIA MANAGEMENT INVESTMENT ADVISERSLLC

 

COLUMBIA MANAGEMENT INVESTMENT ADVISERSLLC - CALI

 

CREDIT INDUSTRIEL ET COMMERCIAL-CIC-NEWYORK

 

--------------------------------------------------------------------------------


 

 

CREDIT VALUE PARTNERS LP

 

CVC CREDIT PARTNERS LIMITED

 

CVC Credit Partners LLC

 

ERSTE GROUP BANK AG

 

FIFTH THIRD BANK

 

FIRST NIAGARA BANK N.A.

 

First Western Capital Management

 

GALLATIN CLO V 2013-1, LTD.

 

GE ASSET MANAGEMENT INC

 

GOLDMAN SACHS ASSET MANAGEMENT LP

 

GRAMERCY PARK CLO LTD

 

GSO CAPITAL PARTNERS LP

 

HIGHLAND CAPITAL MANAGEMENT LP

 

HRS INVESTMENT HOLDINGS LLC

 

ICG US CLO 2014-1,LTD.

 

INVESCO ADVISERS INC

 

JPMORGAN CHASE BANK NA

 

KATONAH DEBT ADVISORS LLC

 

KVK CLO 2013-2 LTD.

 

LOOMIS SAYLES AND COMPANY LP

 

MANUFACTURERS BANK-LOS ANGELES

 

METROPOLITAN LIFE INSURANCE COMPANY

 

MJX ASSET MANAGEMENT LLC

 

NAGANO FUNDING ULC

 

NEUBERGER BERMAN FIXED INCOME LLC

 

NEUBERGER BERMAN LLC

 

NEW YORK LIFE INVESTMENT MANAGEMENT

 

OAKTREE CAPITAL MANAGEMENT LP

 

OCP CLO 2013-4 LTD

 

OCTAGON CREDIT INVESTORS LLC

 

ONEX CREDIT PARTNERS LLC

 

OZ ADVISORS LP

 

OZLM FUNDING, LTD.

 

PIONEER INVESTMENT MANAGEMENT INC

 

PPM AMERICA INCORPORATED

 

PUTNAM INVESTMENT MANAGEMENT LLC

 

RAYMOND JAMES FINANCIAL INC

 

ROYAL BANK OF CANADA-NEW YORK IBF

 

--------------------------------------------------------------------------------


 

 

SEIX INVESTMENT ADVISORS INCORPORATED

 

SILVERMINE CAPITAL MANAGEMENT LLC

 

SOUND POINT CAPITAL MANAGEMENT LP

 

STATE STREET BANK & TRUST COMPANY

 

STIFEL BANK & TRUST

 

SUMITOMO MITSUI TRUST BANK, LIMITED

 

TRIMARAN ADVISORS LLC

 

VALCOUR CAPITAL MANAGEMENT LLC

 

VIBRANT CLO II, LTD.

 

VOYA INVESTMENT MANAGEMENT LLC

 

WEBBANK

 

WELLS FARGO & COMPANY

 

WEST GATE HORIZONS ADVISORS LLC

 

WESTERN ASSET MANAGEMENT COMPANY

 

ZAIS CLO 1, LIMITED

 

ZZDFG INVESTMENT ADVISERS INC

 

ZZURSAMINE CREDIT ADVISORS LLC

 

--------------------------------------------------------------------------------


 

Schedule 1.01(a)

 

Revolving Commitments

 

Lender

 

Existing Revolving
Commitment

 

TLA
Commitment
Conversion
Amounts

 

Post-Conversion
Revolving
Commitment

 

JPMorgan Chase Bank, N.A.

 

$

28,500,000.00

 

$

52,987,500.00

 

$

81,487,500.00

 

SunTrust Bank

 

$

26,500,000.00

 

$

48,175,000.00

 

$

74,675,000.00

 

Wells Fargo Bank, National Association

 

$

26,500,000.00

 

$

43,175,000.00

 

$

69,675,000.00

 

Deutsche Bank Trust Company Americas

 

$

26,500,000.00

 

$

43,175,000.00

 

$

69,675,000.00

 

Royal Bank of Canada

 

$

26,500,000.00

 

$

43,175,000.00

 

$

69,675,000.00

 

The Bank of Tokyo-Mitsubishi UFJ, Ltd.

 

$

7,500,000.00

 

$

34,531,250.00

 

$

42,031,250.00

 

Bank of America, N.A.

 

$

0.00

 

$

40,000,00.00

 

$

40,000,00.00

 

Mizuho Bank

 

$

5,000,000.00

 

$

17,500,000.00

 

$

22,500,000.00

 

Bank of Nova Scotia

 

$

8,000,000.00

 

$

0.00

 

$

8,000,000.00

 

Amalgamated Bank

 

$

0.00

 

$

5,000,000.00

 

$

5,000,000.00

 

Stifel Bank & Trust

 

$

1,500,000.00

 

$

0.00

 

$

1,500,000.00

 

American Savings Bank, F.S.B.

 

$

1,000,000.00

 

$

0.00

 

$

1,000,000.00

 

Total

 

$

157,500,000.00

 

$

327,718,750.00

 

$

485,218,750.00

 

 

--------------------------------------------------------------------------------


 

Schedule 1.01(b)

 

Term Loan Commitments

 

Tranche B Term Loan Commitments

 

On file with the Lead Arranger.

 

Tranche A Term Loan Commitments

 

Lender

 

Tranche A Term Loan Commitment

 

Amalgamated Bank

 

$

14,625,000.00

 

Stifel Bank & Trust

 

$

12,265,625.00

 

American Savings Bank, F.S.B.

 

$

8,831,250.00

 

Highland Capital

 

$

34,652,844.00

 

OneWest Bank, FSB

 

$

24,531,250.00

 

Raymond James

 

$

29,437,500.00

 

Regions Bank

 

$

29,437,500.00

 

Blackrock

 

$

19,625,000.00

 

Crédit Industriel et Commercial

 

$

19,625,000.00

 

GSO Capital

 

$

16,681,250.00

 

Silvermine Capital

 

$

15,411,515.00

 

Apollo Management

 

$

13,737,500.00

 

Royal Bank of Scotland

 

$

13,737,500.00

 

Greywolf Capital

 

$

9,812,500.00

 

Babson Capital

 

$

7,850,000.00

 

CIFC Asset Management

 

$

3,213,594.00

 

Voya Investment Management

 

$

6,378,125.00

 

Cathay Bank

 

$

5,887,500.00

 

Octogon Credit Investors

 

$

5,887,500.00

 

Deutsche Investment Management

 

$

4,906,250.00

 

Prudential Bank

 

$

4,906,250.00

 

PPM America

 

$

3,925,000.00

 

Citigroup

 

$

3,925,000.00

 

Bank of the Cascades

 

$

2,943,750.00

 

CVC Credit Partners

 

$

2,943,750.00

 

Clinton Group

 

$

1,962,500.00

 

Fifth Third Bank

 

$

1,962,500.00

 

Hallmark Capital

 

$

1,962,500.00

 

Massachusetts Financial Services

 

$

1,471,875.00

 

Sound Point Capital

 

$

981,250.00

 

Ursamine Credit

 

$

981,250.00

 

WebBank

 

$

981,250.00

 

Total

 

$

325,481,078.00

 

 

--------------------------------------------------------------------------------


 

Delayed Draw Tranche A Term Loan Commitments

 

Lender

 

Delayed Draw Tranche A Term Loan
Commitment

 

Mizuho Bank

 

$

17,500,000.00

 

OneWest Bank

 

$

10,000,000.00

 

CIFC Asset Management

 

$

3,203,997.00

 

Manufacturers Bank

 

$

5,000,000.00

 

Total

 

$

35,703,997.00

 

 

--------------------------------------------------------------------------------


 

Schedule 1.01(c)

 

Contract Stations

 

The channels indicated below are based on the new digital channel allotments.

 

Market

 

Stations

 

Status

 

Actual
RE
Channel

 

Affiliation

 

Licensee

Asheville, North Carolina and Greenville/ Spartanburg/Anderson, South Carolina

 

WMYA-TV

 

Contract/ Ownership Pending

 

14

 

MNT

 

Anderson (WFBC-TV) Licensee, Inc.

 

 

 

 

 

 

 

 

 

 

 

Baltimore, Maryland

 

WNUV(TV)

 

Contract

 

40

 

CW

 

Baltimore (WNUV-TV) Licensee, Inc.

 

 

 

 

 

 

 

 

 

 

 

Baltimore, Maryland

 

WUTB(TV)

 

Contract

 

41

 

MNT

 

Deerfield Media (Baltimore) Licensee, LLC

 

 

 

 

 

 

 

 

 

 

 

Beaumont / Port Arthur, Texas

 

KBTV-TV

 

Contract

 

40

 

FOX

 

Deerfield Media (Port Arthur) Licensee, LLC

 

 

 

 

 

 

 

 

 

 

 

Birmingham, Alabama

 

WDBB(TV)

 

Contract

 

18

 

CW

 

WDBB-TV, Inc.

 

 

 

 

 

 

 

 

 

 

 

Cedar Rapids/Waterloo/Iowa City/Dubuque, Iowa

 

KFXA(TV)

 

Contract

 

27

 

FOX

 

Second Generation of Iowa, LTD.

 

 

 

 

 

 

 

 

 

 

 

Champaign / Springfield / Decatur, IL

 

WBUI(TV)
WCCU(TV)

 

Contract
Contract

 

22
26

 

CW
FOX

 

GOCOM Media of Illinois, LLC

 

--------------------------------------------------------------------------------


 

Market

 

Stations

 

Status

 

Actual
RE
Channel

 

Affiliation

 

Licensee

 

 

WRSP-TV

 

Contract

 

44

 

FOX

 

 

 

 

 

 

 

 

 

 

 

 

 

Charleston, South Carolina

 

WTAT-TV

 

Contract

 

24

 

FOX

 

WTAT Licensee, LLC

 

 

 

 

 

 

 

 

 

 

 

Charleston/Huntington, West Virginia

 

WVAH-TV

 

Contract

 

19

 

FOX

 

WVAH Licensee, LLC

 

 

 

 

 

 

 

 

 

 

 

Cincinnati, Ohio

 

WSTR-TV

 

Contract

 

33

 

MNT

 

Deerfield Media (Cincinnati) Licensee, LLC

 

 

 

 

 

 

 

 

 

 

 

Columbus, Ohio

 

WTTE(TV)

 

Contract

 

36

 

FOX

 

Columbus (WTTE-TV) Licensee, Inc.

 

 

 

 

 

 

 

 

 

 

 

Columbus, Ohio

 

WWHO(TV)

 

Contract

 

46

 

CW

 

Manhan Media, Inc.

 

 

 

 

 

 

 

 

 

 

 

Dayton, Ohio

 

WRGT-TV

 

Contract

 

30

 

FOX

 

WRGT Licensee, LLC

 

 

 

 

 

 

 

 

 

 

 

Eugene, Oregon

 

KMCB(TV)
KMTR(TV)
KTCW(TV)

 

Contract
Contract
Contract

 

22
17
45

 

NBC
NBC
NBC

 

KMTR Television, LLC

 

 

 

 

 

 

 

 

 

 

 

Flint-Saginaw-Bay City, Michigan

 

WBSF(TV)

 

Contract

 

46

 

CW

 

Flint (WBSF-TV) Licensee, Inc.

 

 

 

 

 

 

 

 

 

 

 

Flint-Saginaw-Bay City, Michigan

 

WEYI-TV

 

Contract

 

30

 

NBC

 

HSH Flint (WEYI) Licensee, LLC

 

 

 

 

 

 

 

 

 

 

 

Harrisburg/Lancaster/Lebanon/York, Pennsylvania

 

WLYH-TV

 

Contract

 

23

 

CW

 

Nexstar Broadcasting, Inc.

 

 

 

 

 

 

 

 

 

 

 

Myrtle Beach-Florence, South Carolina

 

WWMB(TV)

 

Contract

 

21

 

CW

 

HSH Myrtle Beach (WWMB) Licensee, LLC

 

--------------------------------------------------------------------------------


 

Market

 

Stations

 

Status

 

Actual
RE
Channel

 

Affiliation

 

Licensee

Nashville, Tennessee

 

WNAB(TV)

 

Contract/ Ownership Pending

 

23

 

CW

 

Nashville License Holdings, L.L.C.

 

 

 

 

 

 

 

 

 

 

 

Omaha, Nebraska

 

KXVO(TV)

 

Contract

 

38

 

CW

 

Mitts Telecasting Company, LLC

 

 

 

 

 

 

 

 

 

 

 

Paducah-Cape Girardeau-Harrisburg-Mt Vernon

 

WDKA(TV)

 

Contract

 

49

 

MNT

 

WDKA Acquisition Corporation

 

 

 

 

 

 

 

 

 

 

 

Mobile, Alabama-Pensacola, Florida

 

WJTC(TV)
WPMI-TV

 

Contract
Contract

 

45
15

 

N/A
NBC

 

Deerfield Media (Mobile) Licensee, LLC

 

 

 

 

 

 

 

 

 

 

 

Portland-Auburn, Maine

 

WPFO(TV)

 

Contract

 

23

 

FOX

 

CMCG Portland License LLC

 

 

 

 

 

 

 

 

 

 

 

Reno, Nevada

 

KAME-TV

 

Contract

 

20

 

MNT

 

Deerfield Media (Reno) Licensee, LLC

 

 

 

 

 

 

 

 

 

 

 

Reno, Nevada

 

KRNV-DT

 

Contract

 

7

 

NBC

 

Sierra Communications, LLC

 

 

 

 

 

 

 

 

 

 

 

Rochester, New York

 

WHAM-TV

 

Contract

 

13

 

ABC

 

Deerfield Media (Rochester) Licensee, LLC

 

 

 

 

 

 

 

 

 

 

 

Salt Lake City, Utah

 

KENV-DT

 

Contract

 

10

 

NBC

 

Ruby Mountain Broadcasting, LLC

 

 

 

 

 

 

 

 

 

 

 

San Antonio, Texas

 

KMYS(TV)

 

Contract

 

32

 

CW

 

Deerfield Media (San Antonio) Licensee, LLC

 

 

 

 

 

 

 

 

 

 

 

Sioux City, Iowa

 

KMEG(TV)

 

Contract

 

39

 

CBS

 

Waitt Broadcasting, Inc.

 

 

 

 

 

 

 

 

 

 

 

Syracuse, New York

 

WTVH(TV)

 

Contract

 

47

 

CBS

 

WTVH License, Inc.

 

 

 

 

 

 

 

 

 

 

 

Traverse City-Cadillac, Michigan

 

WGTQ(TV)
WGTU(TV)

 

Contract
Contract

 

8
29

 

ABC
ABC

 

Traverse City (WGTU-TV) Licensee, Inc.

 

 

 

 

 

 

 

 

 

 

 

Wichita-Hutchinson, Kansas

 

KMTW(TV)

 

Contract

 

35

 

MNT

 

Mercury Broadcasting Company, Inc.

 

--------------------------------------------------------------------------------


 

Schedule 1.01(d)

 

Non-Television Entity Notes

 

1.              Line of Credit and Promissory Note between Sinclair Television
Group, Inc. and Keyser Capital, LLC dated October 4, 2007 for a committed amount
of $160,000,000.

 

2.              Line of Credit and Promissory Note between Sinclair Television
Group, Inc. and Sinclair Investment Group, LLC dated September 11, 2009,
effective July 31, 2007 for a committed amount of $100,000,000.

 

--------------------------------------------------------------------------------


 

Schedule 1.01(e)

 

Owned Stations

 

The channels indicated below are based on the new digital channel allotments.

 

Market

 

Stations

 

Channel

 

Affiliation

 

License Subsidiary

Albany, Georgia

 

WFXL(TV)

 

12

 

FOX

 

WFXL Licensee, LLC

 

 

 

 

 

 

 

 

 

Albany-Schenectady-Troy, New York

 

WCWN(TV)

 

43

 

CW

 

WCWN Licensee, LLC

 

 

 

 

 

 

 

 

 

Albany-Schenectady-Troy, New York

 

WRGB(TV)

 

6

 

CBS

 

WRGB Licensee, LLC

 

 

 

 

 

 

 

 

 

Amarillo, Texas

 

KVIH-TV
KVII-TV

 

12
7

 

CW
ABC

 

KVII Licensee, LLC

 

 

 

 

 

 

 

 

 

Austin, Texas

 

KEYE-TV

 

43

 

CBS

 

KEYE Licensee, LLC

 

 

 

 

 

 

 

 

 

Bakersfield, California

 

KBAK-TV
KBFX-CD

 

33
29

 

CBS
FOX

 

Sinclair Bakersfield Licensee, LLC

 

 

 

 

 

 

 

 

 

Baltimore, Maryland

 

WBFF(TV)

 

46

 

FOX

 

Chesapeake Television Licensee, LLC

 

 

 

 

 

 

 

 

 

Beaumont-Port Arthur, Texas

 

KFDM(TV)

 

25

 

CBS

 

KFDM Licensee, LLC

 

 

 

 

 

 

 

 

 

Birmingham, Alabama

 

WABM(TV)

 

36

 

MNT

 

Birmingham (WABM-TV) Licensee, Inc.

 

--------------------------------------------------------------------------------


 

Market

 

Stations

 

Channel

 

Affiliation

 

License Subsidiary

 

 

WTTO(TV)

 

28

 

CW

 

WTTO Licensee, LLC

 

 

 

 

 

 

 

 

 

Boise, Idaho

 

KBOI-TV
KYUU-LD

 

9
28

 

CBS
CW

 

Sinclair Boise Licensee, LLC

 

 

 

 

 

 

 

 

 

Buffalo, New York

 

WNYO-TV
WUTV(TV)

 

49
14

 

MNT
FOX

 

New York Television, Inc.
WUTV Licensee, LLC

 

 

 

 

 

 

 

 

 

Cedar Rapids-Waterloo-Iowa City-Dubuque, Iowa

 

KGAN(TV)

 

29

 

CBS

 

KGAN Licensee, LLC

 

 

 

 

 

 

 

 

 

Champaign-Springfield-Decatur, Illinois

 

WICD(TV)
WICS(TV)

 

41
42

 

ABC
ABC

 

WICD Licensee, LLC
WICS Licensee, LLC

 

 

 

 

 

 

 

 

 

Charleston, South Carolina

 

WMMP(TV)

 

36

 

MNT

 

WMMP Licensee L.P.

 

 

 

 

 

 

 

 

 

Charleston-Huntington, West Virginia

 

WCHS-TV

 

41

 

ABC

 

WCHS Licensee, LLC

 

 

 

 

 

 

 

 

 

Chattanooga, Tennessee

 

WTVC(TV)

 

9

 

ABC

 

WTVC Licensee, LLC

 

 

 

 

 

 

 

 

 

Cincinnati, Ohio

 

WKRC-TV

 

12

 

CBS

 

WKRC Licensee, LLC

 

 

 

 

 

 

 

 

 

Colorado Springs-Pueblo, Colorado

 

KXRM-TV

 

22

 

FOX

 

KXRM Licensee, LLC

 

--------------------------------------------------------------------------------


 

Market

 

Stations

 

Channel

 

Affiliation

 

License Subsidiary

 

 

KXTU-LD

 

20

 

CW

 

 

 

 

 

 

 

 

 

 

 

Columbia, South Carolina

 

WACH(TV)

 

48

 

FOX

 

WACH Licensee, LLC

 

 

 

 

 

 

 

 

 

Columbia-Jefferson City, Missouri

 

KRCG(TV)

 

12

 

CBS

 

KRCG Licensee, LLC

 

 

 

 

 

 

 

 

 

Columbus, Ohio

 

WSYX(TV)

 

48

 

ABC

 

WSYX Licensee, Inc.

 

 

 

 

 

 

 

 

 

Dayton, Ohio

 

WKEF(TV)

 

51

 

ABC

 

WKEF Licensee L.P.

 

 

 

 

 

 

 

 

 

Des Moines-Ames, Iowa

 

KDSM-TV

 

16

 

FOX

 

KDSM Licensee, LLC

 

 

 

 

 

 

 

 

 

El Paso, Texas

 

KDBC-TV
KFOX-TV

 

18
15

 

CBS
FOX

 

KDBC Licensee , LLC
KFOX Licensee, LLC

 

 

 

 

 

 

 

 

 

Eugene, Oregon

 

KCBY-TV
KPIC(TV)
KVAL-TV

 

11
19
13

 

CBS
CBS
CBS

 

Sinclair Eugene Licensee, LLC
South West Oregon TV Broadcasting Corp.
Sinclair Eugene Licensee, LLC

 

--------------------------------------------------------------------------------


 

Market

 

Stations

 

Channel

 

Affiliation

 

License Subsidiary

Flint/Saginaw/Bay City, Michigan

 

WSMH(TV)

 

16

 

FOX

 

WSMH Licensee, LLC

 

 

 

 

 

 

 

 

 

Fresno-Visalia, California

 

KFRE-TV
KMPH-TV

 

36
28

 

CW
FOX

 

KFRE Licensee , LLC
KMPH Licensee, LLC

 

 

 

 

 

 

 

 

 

Grand Rapids-Kalamazoo-Battle Creek, Michigan

 

WWMT(TV)

 

8

 

CBS

 

WWMT Licensee, LLC

 

 

 

 

 

 

 

 

 

Greensboro/Winston-Salem/High Point, North Carolina

 

WMYV(TV)
WXLV-TV

 

33
29

 

MNT
ABC

 

WUPN Licensee, LLC
WXLV Licensee, LLC

 

 

 

 

 

 

 

 

 

Greenville-Spartanburg, South Carolina-Asheville, North Carolina

 

WLOS(TV)

 

13

 

ABC

 

WLOS Licensee, LLC

 

 

 

 

 

 

 

 

 

Harlingen-Weslaco-Brownsville-McAllen, Texas

 

KGBT-TV

 

31

 

CBS

 

KGBT Licensee, LLC

 

 

 

 

 

 

 

 

 

Harrisburg/Lancaster/Lebanon/York, Pennsylvania

 

WHP-TV

 

21

 

CBS

 

WHP Licensee, LLC

 

 

 

 

 

 

 

 

 

Johnstown-Altoona, Pennsylvania

 

WJAC-TV

 

34

 

NBC

 

WJAC Licensee, LLC

 

 

 

 

 

 

 

 

 

Las Vegas, Nevada

 

KVCW(TV)
KVMY(TV)

 

29
22

 

CW
MNT

 

Channel 33, Inc.
KUPN Licensee, LLC

 

--------------------------------------------------------------------------------


 

Market

 

Stations

 

Channel

 

Affiliation

 

License Subsidiary

Lexington, Kentucky

 

WDKY-TV

 

31

 

FOX

 

WDKY Licensee, LLC

 

 

 

 

 

 

 

 

 

Madison, Wisconsin

 

WMSN-TV

 

49

 

FOX

 

WMSN Licensee, LLC

 

 

 

 

 

 

 

 

 

Marquette, Michigan

 

WLUC-TV

 

35

 

NBC

 

WLUC Licensee, LLC

 

 

 

 

 

 

 

 

 

Medford-Klamath Falls, Oregon

 

KTVL(TV)

 

10

 

CBS

 

KTVL Licensee, LLC

 

 

 

 

 

 

 

 

 

Milwaukee, Wisconsin

 

WCGV-TV
WVTV(TV)

 

25
18

 

MNT
CW

 

WCGV Licensee, LLC
WVTV Licensee, Inc.

 

 

 

 

 

 

 

 

 

Minneapolis/St. Paul, Minnesota

 

WUCW(TV)

 

22

 

CW

 

KLGT Licensee, LLC

 

 

 

 

 

 

 

 

 

Mobile, Alabama-Pensacola, Florida

 

WEAR-TV
WFGX(TV)

 

17
50

 

ABC
MNT

 

WEAR Licensee, LLC
WFGX Licensee, LLC

 

 

 

 

 

 

 

 

 

Myrtle Beach-Florence, South Carolina

 

WPDE-TV

 

16

 

ABC

 

WPDE Licensee, LLC

 

 

 

 

 

 

 

 

 

Nashville, Tennessee

 

WUXP-TV
WZTV(TV)

 

21
15

 

MNT
FOX

 

WUXP Licensee, LLC
WZTV Licensee, LLC

 

 

 

 

 

 

 

 

 

Norfolk-Portsmouth-Newport News, Virginia

 

WTVZ-TV

 

33

 

MNT

 

WTVZ Licensee, LLC

 

--------------------------------------------------------------------------------


 

Market

 

Stations

 

Channel

 

Affiliation

 

License Subsidiary

Oklahoma City, Oklahoma

 

KOCB(TV)
KOKH-TV

 

33
24

 

CW
FOX

 

KOCB Licensee, LLC
KOKH Licensee, LLC

 

 

 

 

 

 

 

 

 

Omaha, Nebraska

 

KPTM(TV)

 

43

 

FOX

 

KPTM Licensee, LLC

 

 

 

 

 

 

 

 

 

Ottumwa, IA-Kirksville, Missouri

 

KTVO(TV)

 

33

 

ABC

 

KTVO Licensee, LLC

 

 

 

 

 

 

 

 

 

Paducah-Cape Girardeau-Harrisburg-Mt. Vernon

 

KBSI(TV)

 

22

 

FOX

 

KBSI Licensee L.P.

 

 

 

 

 

 

 

 

 

Peoria-Bloomington, Illinois

 

WHOI(TV)

 

19

 

ABC

 

WHOI Licensee, LLC

 

 

 

 

 

 

 

 

 

Pittsburgh, Pennsylvania

 

WPGH-TV

 

43

 

FOX

 

WPGH Licensee, LLC

 

 

 

 

 

 

 

 

 

Pittsburgh, Pennsylvania

 

WPMY(TV)

 

42

 

MNT

 

WCWB Licensee, LLC

 

 

 

 

 

 

 

 

 

Portland, Oregon

 

KATU(TV)
KUNP(TV)
KUNP-LD

 

43
16
47

 

ABC
Univision
Univision

 

Sinclair Portland Licensee, LLC
Sinclair LaGrande Licensee, LLC

 

 

 

 

 

 

 

 

 

Portland-Auburn, Maine

 

WGME-TV

 

38

 

CBS

 

WGME Licensee, LLC

 

 

 

 

 

 

 

 

 

Quincy, IL-Hannibal, MO-Keokuk, Iowa

 

KHQA-TV

 

7

 

CBS

 

KHQA Licensee, LLC

 

--------------------------------------------------------------------------------


 

Market

 

Stations

 

Channel

 

Affiliation

 

License Subsidiary

Raleigh/Durham, North Carolina

 

WLFL(TV)
WRDC(TV)

 

27
28

 

CW
MNT

 

WLFL Licensee, LLC
Raleigh (WRDC-TV) Licensee, Inc.

 

 

 

 

 

 

 

 

 

Reno, Nevada

 

KRXI-TV

 

44

 

FOX

 

KRXI Licensee, LLC

 

 

 

 

 

 

 

 

 

Richmond-Petersburg, Virginia

 

WRLH-TV

 

26

 

FOX

 

WRLH Licensee, LLC

 

 

 

 

 

 

 

 

 

Rochester, New York

 

WUHF(TV)

 

28

 

FOX

 

WUHF Licensee, LLC

 

 

 

 

 

 

 

 

 

Salt Lake City, Utah

 

KMYU(TV)
KUTV(TV)

 

9
34

 

MNT
CBS

 

KUTV Licensee, LLC

 

 

 

 

 

 

 

 

 

San Antonio, Texas

 

KABB(TV)

 

30

 

FOX

 

KABB Licensee, LLC

 

 

 

 

 

 

 

 

 

San Antonio, Texas

 

WOAI-TV

 

48

 

NBC

 

WOAI Licensee, LLC

 

 

 

 

 

 

 

 

 

Seattle-Tacoma, Washington

 

KOMO-TV

 

38

 

ABC

 

Sinclair Seattle Licensee, LLC

 

 

 

 

 

 

 

 

 

Seattle-Tacoma, Washington

 

KUNS-TV

 

50

 

Univision

 

Sinclair Seattle Licensee, LLC

 

 

 

 

 

 

 

 

 

Sioux City, Iowa

 

KBVK-LP
KPTH(TV)
KPTP-LD

 

21
49
31

 

FOX
FOX
FOX

 

KPTH Licensee, LLC

 

 

 

 

 

 

 

 

 

Spokane, Washington

 

KLEW-TV

 

32

 

CBS

 

Sinclair Lewiston Licensee, LLC

 

 

 

 

 

 

 

 

 

St. Louis, Missouri

 

KDNL-TV

 

31

 

ABC

 

KDNL Licensee, LLC

 

--------------------------------------------------------------------------------


 

Market

 

Stations

 

Channel

 

Affiliation

 

License Subsidiary

Syracuse, New York

 

WSTM-TV
WSTQ-LP

 

24
14

 

NBC
CW

 

WSTQ Licensee, LLC

 

 

 

 

 

 

 

 

 

Tallahassee, Florida-Thomasville, Georgia

 

WTWC-TV

 

40

 

NBC

 

WTWC Licensee, LLC

 

 

 

 

 

 

 

 

 

Tampa-St. Petersburg-Sarasota, Florida

 

WTTA(TV)

 

32

 

MNT

 

WTTA Licensee, LLC

 

 

 

 

 

 

 

 

 

Toledo, Ohio

 

WNWO-TV

 

49

 

NBC

 

WNWO Licensee, LLC

 

 

 

 

 

 

 

 

 

Traverse City-Cadillac, Michigan

 

WPBN-TV
WTOM-TV

 

47
35

 

NBC
NBC

 

WPBN Licensee, LLC

 

 

 

 

 

 

 

 

 

West Palm Beach-Fort Pierce, Florida

 

WTCN-CA
WTVX(TV)
WWHB-CA
WPEC(TV)

 

43
34
48
13

 

MNT
CW
Azteca
CBS

 

WTVX Licensee, LLC



 

WPEC Licensee, LLC

 

 

 

 

 

 

 

 

 

Wheeling, West Virginia-Steubenville, Ohio

 

WTOV-TV

 

9

 

NBC

 

WTOV Licensee, LLC

 

 

 

 

 

 

 

 

 

Wichita - Hutchinson, Kansas

 

KAAS-LP
KSAS-LP

 

31
29

 

FOX
FOX

 

KSAS Licensee, LLC

 

--------------------------------------------------------------------------------


 

Market

 

Stations

 

Channel

 

Affiliation

 

License Subsidiary

 

 

KAAS-TV
KOCW(TV)
KSAS-TV

 

17
14
26

 

FOX
FOX
FOX

 

 

 

 

 

 

 

 

 

 

 

Yakima-Pasco-Richland-Kennewick, Washington

 

KEPR-TV
KIMA-TV
KUNW-CD
KVVK-CD
KORX-CA

 

18
33
30
15
16

 

CBS
CBS
Univision
Univision

 

Sinclair Yakima Licensee, LLC



Sinclair Kennewick Licensee, LLC
Sinclair Kennewick Licensee, LLC
Sinclair Kennewick Licensee, LLC

 

--------------------------------------------------------------------------------


 

Schedule 2.04(a)

 

Existing Letters of Credit

 

1)             Letter of Credit between Fisher Communications, Inc. and JPMorgan
Chase Bank, N.A., dated January 30, 2013, and assigned to Sinclair Television
Group, Inc. on August 8, 2013 for a committed amount of $3,000,000.

 

--------------------------------------------------------------------------------


 

Schedule 4.01

 

Organization; Powers

 

None.

 

--------------------------------------------------------------------------------


 

Schedule 4.06(a)

 

 Litigation

 

None.

 

--------------------------------------------------------------------------------


 

Schedule 4.06(b)

 

Environmental Matters

 

None.

 

--------------------------------------------------------------------------------


 

Schedule 4.13(b)

 

Existing Liens

 

None.

 

--------------------------------------------------------------------------------


 

Schedule 4.14(a)

 

Subsidiaries

 

Company

 

State of
Organization

 

Ownership

 

Nature of Ownership

Birmingham (WABM-TV) Licensee, Inc.

 

Maryland

 

Wholly owned Subsidiary of Sinclair Acquisition IX, Inc.

 

100% of issued and outstanding stock

 

 

 

 

 

 

 

Channel 33, Inc.

 

Nevada

 

Wholly owned Subsidiary of Montecito Broadcasting Corporation

 

100% of issued and outstanding stock

 

 

 

 

 

 

 

Chesapeake Media I, LLC

 

Nevada

 

Wholly owned Subsidiary of Sinclair Television Group, Inc.

 

100% of membership interest

 

 

 

 

 

 

 

Chesapeake Television, Inc.

 

Maryland

 

Wholly owned Subsidiary of Sinclair Television Group, Inc.

 

100% of issued and outstanding stock

 

 

 

 

 

 

 

Chesapeake Television Licensee, LLC

 

Maryland

 

Wholly owned Subsidiary of Sinclair Communications, LLC

 

100% of membership interest

 

 

 

 

 

 

 

Fisher Mills, Inc.

 

Washington

 

Wholly owned Subsidiary of Sinclair Television of Seattle, Inc.

 

100% of issued and outstanding stock

 

 

 

 

 

 

 

Fisher Properties, Inc.

 

Washington

 

Wholly owned Subsidiary of Sinclair Television of Seattle, Inc.

 

100% of issued and outstanding stock

 

 

 

 

 

 

 

Illinois Television, LLC

 

Maryland

 

Wholly owned Subsidiary of Sinclair Communications, LLC

 

100% of membership interest

 

 

 

 

 

 

 

KABB Licensee, LLC

 

Maryland

 

Wholly owned Subsidiary of Sinclair Communications, LLC

 

100% of membership interest

 

 

 

 

 

 

 

KBSI Licensee L.P.

 

Virginia

 

General Partner, Sinclair Properties, LLC
Limited Partner, Sinclair Properties, LLC

 

98%, Sinclair Properties, LLC
2%, Sinclair Properties, LLC

 

 

 

 

 

 

 

KDBC Licensee, LLC

 

Delaware

 

Wholly owned Subsidiary of Sinclair Television of El Paso, LLC

 

100% of membership interest

 

--------------------------------------------------------------------------------


 

Company

 

State of
Organization

 

Ownership

 

Nature of Ownership

KDNL Licensee, LLC

 

Maryland

 

Wholly owned Subsidiary of Sinclair Media I, Inc.

 

100% of membership interest

 

 

 

 

 

 

 

KDSM Licensee, LLC

 

Maryland

 

Wholly owned Subsidiary of KDSM, LLC

 

100% of membership interest

 

 

 

 

 

 

 

KDSM, LLC

 

Maryland

 

Wholly owned Subsidiary of Sinclair Broadcast Group, Inc.

 

100% of membership interest

 

 

 

 

 

 

 

KEYE Licensee, LLC

 

Nevada

 

Wholly owned Subsidiary of Sinclair Communications, LLC

 

100% of membership interest

 

 

 

 

 

 

 

KFDM Licensee, LLC

 

Nevada

 

Wholly owned Subsidiary of Sinclair Communications, LLC

 

100% of membership interest

 

 

 

 

 

 

 

KFOX Licensee, LLC

 

Nevada

 

Wholly owned Subsidiary of Sinclair Communications, LLC

 

100% of membership interest

 

 

 

 

 

 

 

KFRE Licensee, LLC

 

Delaware

 

Wholly owned Subsidiary of Sinclair Television of Fresno, LLC

 

100% of membership interest

 

 

 

 

 

 

 

KFXA Licensee, LLC

 

Nevada

 

Wholly owned Subsidiary of Sinclair Communications, LLC

 

100% of membership interest

 

 

 

 

 

 

 

KGAN Licensee, LLC

 

Maryland

 

Wholly owned Subsidiary of Sinclair Communications, LLC

 

100% of membership interest

 

 

 

 

 

 

 

KGBT Licensee, LLC

 

Nevada

 

Wholly owned Subsidiary of Sinclair Communications, LLC

 

100% of membership interest

 

 

 

 

 

 

 

KHQA Licensee, LLC

 

Nevada

 

Wholly owned Subsidiary of Sinclair Communications, LLC

 

100% of membership interest

 

 

 

 

 

 

 

KLGT Licensee, LLC

 

Maryland

 

Wholly owned Subsidiary of WUCW, LLC

 

100% of membership interest

 

 

 

 

 

 

 

KMPH Licensee, LLC

 

Delaware

 

Wholly owned Subsidiary of Sinclair Television of Fresno, LLC

 

100% of membership interest

 

--------------------------------------------------------------------------------


 

Company

 

State of
Organization

 

Ownership

 

Nature of Ownership

KOCB Licensee, LLC

 

Maryland

 

Wholly owned Subsidiary of Sinclair Communications, LLC

 

100% of membership interest

 

 

 

 

 

 

 

KOKH Licensee, LLC

 

Maryland

 

Wholly owned Subsidiary of KOKH, LLC

 

100% of membership interest

 

 

 

 

 

 

 

KOKH, LLC

 

Nevada

 

Wholly owned Subsidiary of Sinclair Communications, LLC

 

100% of membership interest

 

 

 

 

 

 

 

KPTH Licensee, LLC

 

Nevada

 

Wholly owned Subsidiary of Sinclair Communications, LLC

 

100% of membership interest

 

 

 

 

 

 

 

KPTM Licensee, LLC

 

Delaware

 

Wholly owned Subsidiary of Sinclair Television of Omaha, LLC

 

100% of membership interest

 

 

 

 

 

 

 

KRCG Licensee, LLC

 

Nevada

 

Wholly owned Subsidiary of Sinclair Communications, LLC

 

100% of membership interest

 

 

 

 

 

 

 

KRXI Licensee, LLC

 

Nevada

 

Wholly owned Subsidiary of Sinclair Communications, LLC

 

100% of membership interest

 

 

 

 

 

 

 

KSAS Licensee, LLC

 

Nevada

 

Wholly owned Subsidiary of Sinclair Communications, LLC

 

100% of membership interest

 

 

 

 

 

 

 

KTVL Licensee, LLC

 

Nevada

 

Wholly owned Subsidiary of Sinclair Communications, LLC

 

100% of membership interest

 

 

 

 

 

 

 

KTVO Licensee, LLC

 

Nevada

 

Wholly owned Subsidiary of Sinclair Communications, LLC

 

100% of membership interest

 

 

 

 

 

 

 

KUPN Licensee, LLC

 

Maryland

 

Wholly owned Subsidiary of Sinclair Communications, LLC

 

100% of membership interest

 

 

 

 

 

 

 

KUTV Licensee, LLC

 

Nevada

 

Wholly owned Subsidiary of Sinclair Communications, LLC

 

100% of membership interest

 

 

 

 

 

 

 

KVII Licensee, LLC

 

Nevada

 

Wholly owned Subsidiary of Sinclair Communications, LLC

 

100% of membership interest

 

 

 

 

 

 

 

KXRM Licensee, LLC

 

Nevada

 

Wholly owned Subsidiary of Sinclair Communications, LLC

 

100% of membership interest

 

--------------------------------------------------------------------------------


 

Company

 

State of
Organization

 

Ownership

 

Nature of Ownership

Milwaukee Television, LLC

 

Wisconsin

 

Wholly owned Subsidiary of Sinclair Communications, LLC

 

100% of membership interest

 

 

 

 

 

 

 

Montecito Broadcasting Corporation

 

Delaware

 

Wholly owned Subsidiary of Sinclair Communications, LLC

 

100% of issued and outstanding stock

 

 

 

 

 

 

 

New York Television, Inc.

 

Maryland

 

Wholly owned Subsidiary of Sinclair Communications, LLC

 

100% of issued and outstanding stock

 

 

 

 

 

 

 

Raleigh (WRDC-TV) Licensee, Inc.

 

Maryland

 

Wholly owned Subsidiary of Sinclair Acquisition VIII, Inc.

 

100% of issued and outstanding stock

 

 

 

 

 

 

 

San Antonio (KRRT-TV) Licensee, Inc.

 

Maryland

 

Wholly owned Subsidiary of Sinclair Acquisition X, Inc.

 

100% of issued and outstanding stock

 

 

 

 

 

 

 

San Antonio Television, LLC

 

Delaware

 

Wholly owned Subsidiary of Sinclair Communications, LLC

 

100% of membership interest

 

 

 

 

 

 

 

Sinclair Acquisition VII, Inc.

 

Maryland

 

Wholly owned Subsidiary of Sinclair Television Group, Inc.

 

100% of issued and outstanding stock

 

 

 

 

 

 

 

Sinclair Acquisition VIII, Inc.

 

Maryland

 

Wholly owned Subsidiary of Sinclair Television Group, Inc.

 

100% of issued and outstanding stock

 

 

 

 

 

 

 

Sinclair Acquisition IX, Inc.

 

Maryland

 

Wholly owned Subsidiary of Sinclair Television Group, Inc.

 

100% of issued and outstanding stock

 

 

 

 

 

 

 

Sinclair Acquisition X, Inc.

 

Maryland

 

Wholly owned Subsidiary of Sinclair Television Group, Inc.

 

100% of issued and outstanding stock

 

 

 

 

 

 

 

Sinclair Bakersfield Licensee, LLC

 

Nevada

 

Wholly owned Subsidiary of Sinclair Television Media, Inc.

 

100% of membership interest

 

 

 

 

 

 

 

Sinclair Boise Licensee, LLC

 

Nevada

 

Wholly owned Subsidiary of Sinclair Television Media, Inc.

 

100% of membership interest

 

--------------------------------------------------------------------------------


 

Company

 

State of
Organization

 

Ownership

 

Nature of Ownership

Sinclair Broadcasting of Seattle, LLC (formerly, Fisher Broadcasting-Bellevue
TV, LLC)

 

Delaware

 

Wholly owned Subsidiary of Sinclair Television Media, Inc.

 

100% of membership interest

 

 

 

 

 

 

 

Sinclair Communications, LLC

 

Maryland

 

Wholly owned subsidiary of Sinclair Television Group, Inc.

 

100% of membership interest

 

 

 

 

 

 

 

Sinclair Digital Group, LLC

 

Maryland

 

Wholly owned Subsidiary of Sinclair Television Group, Inc.

 

100% of membership interest

 

 

 

 

 

 

 

Sinclair Eugene Licensee, LLC

 

Nevada

 

Wholly owned Subsidiary of Sinclair Television Media, Inc.

 

100% of membership interest

 

 

 

 

 

 

 

Sinclair Interactive Media, LLC (formerly, Fisher Interactive Network, LLC)

 

Delaware

 

Wholly owned Subsidiary of Sinclair Television Media, Inc.

 

100% of membership interest

 

 

 

 

 

 

 

Sinclair Kennewick Licensee, LLC

 

Nevada

 

Wholly owned Subsidiary of Sinclair Television of Washington, Inc.

 

100% of membership interest

 

 

 

 

 

 

 

Sinclair La Grande Licensee, LLC

 

Nevada

 

Wholly owned Subsidiary of Sinclair Television of Washington, Inc.

 

100% of membership interest

 

 

 

 

 

 

 

Sinclair Lewiston Licensee, LLC

 

Nevada

 

Wholly owned Subsidiary of Sinclair Television Media, Inc.

 

100% of membership interest

 

 

 

 

 

 

 

Sinclair Media I, Inc. (formerly known as WPGH, Inc.)

 

Maryland

 

Wholly owned Subsidiary of Sinclair Communications, LLC

 

100% of issued and outstanding stock

 

 

 

 

 

 

 

Sinclair Media III, Inc. (formerly known as WSTR, Inc.)

 

Maryland

 

Wholly owned Subsidiary of Sinclair Communications, LLC

 

100% of issued and outstanding stock

 

 

 

 

 

 

 

Sinclair Media of Boise, LLC (formerly, Fisher Broadcasting-Idaho TV, LLC)

 

Delaware

 

Wholly owned Subsidiary of Sinclair Television Media, Inc.

 

100% of membership interest

 

 

 

 

 

 

 

Sinclair Media of Seattle, LLC (formerly, Fisher Broadcasting-Seattle TV, LLC)

 

Delaware

 

Wholly owned Subsidiary of Sinclair Television Media, Inc.

 

100% of membership interest

 

--------------------------------------------------------------------------------


 

Company

 

State of
Organization

 

Ownership

 

Nature of Ownership

Sinclair Media of Washington, LLC (formerly, Fisher Broadcasting-Washington TV,
LLC)

 

Delaware

 

Wholly owned Subsidiary of Sinclair Television Media, Inc.

 

100% of membership interest

 

 

 

 

 

 

 

Sinclair Media Services Company (formerly, Fisher Media Services Company)

 

Washington

 

Wholly owned Subsidiary of Sinclair Television of Seattle, Inc.

 

100% of issued and outstanding stock

 

 

 

 

 

 

 

Sinclair Networks Group, LLC

 

Maryland

 

Wholly owned Subsidiary of Sinclair Television Group, Inc.

 

100% of membership interest

 

 

 

 

 

 

 

Sinclair Portland Licensee, LLC

 

Nevada

 

Wholly owned Subsidiary of Sinclair Television Media, Inc.

 

100% of membership interest

 

 

 

 

 

 

 

Sinclair Programming Company, LLC

 

Maryland

 

Wholly owned Subsidiary of Sinclair Television Group, Inc.

 

100% of membership interest

 

 

 

 

 

 

 

Sinclair Properties, LLC

 

Virginia

 

Wholly owned Subsidiary of Sinclair Communications, LLC

 

100% of membership interest

 

 

 

 

 

 

 

Sinclair Radio of Seattle, LLC (formerly, Fisher Broadcasting-Seattle Radio,
LLC)

 

Delaware

 

Wholly owned Subsidiary of Sinclair Television Media, Inc.

 

100% of membership interest

 

 

 

 

 

 

 

Sinclair Radio of Seattle Licensee, LLC

 

Nevada

 

Wholly owned Subsidiary of Sinclair Television Media, Inc.

 

100% of membership interest

 

 

 

 

 

 

 

Sinclair Seattle Licensee, LLC

 

Nevada

 

Wholly owned Subsidiary of Sinclair Television Media, Inc.

 

100% of membership interest

 

 

 

 

 

 

 

Sinclair Television Media, Inc. (formerly, Fisher Broadcasting Company)

 

Washington

 

Wholly owned Subsidiary of Sinclair Television of Seattle, Inc.

 

100% of issued and outstanding stock

 

 

 

 

 

 

 

Sinclair Television of El Paso, LLC

 

Delaware

 

Wholly owned Subsidiary of Sinclair Communications, LLC

 

100% of membership interest

 

 

 

 

 

 

 

Sinclair Television of Fresno, LLC

 

Delaware

 

Wholly owned Subsidiary of Sinclair Television Group, Inc.

 

100% of membership interest

 

--------------------------------------------------------------------------------


 

Company

 

State of
Organization

 

Ownership

 

Nature of Ownership

Sinclair Television of Illinois, LLC

 

Nevada

 

Wholly owned Subsidiary of Illinois Television, LLC

 

100% of membership interest

 

 

 

 

 

 

 

Sinclair Television of Omaha, LLC

 

Delaware

 

Wholly owned Subsidiary of Sinclair Television Group, Inc.

 

100% of membership interest

 

 

 

 

 

 

 

Sinclair Television of Oregon, LLC (formerly, Fisher Broadcasting-Oregon TV,
LLC)

 

Delaware

 

Wholly owned Subsidiary of Sinclair Television Media, Inc.

 

100% of membership interest

 

 

 

 

 

 

 

Sinclair Television of Portland, LLC (formerly, Fisher Broadcasting-Portland TV,
LLC)

 

Delaware

 

Wholly owned Subsidiary of Sinclair Television Media, Inc.

 

100% of membership interest

 

 

 

 

 

 

 

Sinclair Television of Seattle, Inc. (formerly, Fisher Communications, Inc.)

 

Washington

 

Wholly owned Subsidiary of Sinclair Television Group, Inc.

 

100% of issued and outstanding stock

 

 

 

 

 

 

 

Sinclair Television of Washington, Inc. (formerly, Fisher Radio Regional Group
Inc.)

 

Washington

 

Wholly owned Subsidiary of Sinclair Television Media, Inc.

 

100% of issued and outstanding stock

 

 

 

 

 

 

 

Sinclair Yakima Licensee, LLC

 

Nevada

 

Wholly owned Subsidiary of Sinclair Television Media, Inc.

 

100% of membership interest

 

 

 

 

 

 

 

WACH Licensee, LLC

 

Nevada

 

Wholly owned Subsidiary of Sinclair Communications, LLC

 

100% of membership interest

 

 

 

 

 

 

 

WCGV Licensee, LLC

 

Maryland

 

Wholly owned Subsidiary of Milwaukee Television, LLC

 

100% of membership interest

 

 

 

 

 

 

 

WCHS Licensee, LLC

 

Maryland

 

Wholly owned Subsidiary of Sinclair Media III, Inc.

 

100% of membership interest

 

 

 

 

 

 

 

WCWB Licensee, LLC

 

Maryland

 

Wholly owned Subsidiary of Sinclair Media I, Inc.

 

100% of membership interest

 

 

 

 

 

 

 

WCWN Licensee, LLC

 

Nevada

 

Wholly owned Subsidiary of Sinclair Communications, LLC

 

100% of membership interest

 

 

 

 

 

 

 

WDKA Licensee, LLC

 

Nevada

 

Wholly owned Subsidiary of Sinclair Properties, LLC

 

100% of membership interest

 

--------------------------------------------------------------------------------


 

Company

 

State of
Organization

 

Ownership

 

Nature of Ownership

WDKY Licensee, LLC

 

Maryland

 

Wholly owned Subsidiary of Sinclair Communications, LLC

 

100% of membership interest

 

 

 

 

 

 

 

WEAR Licensee, LLC

 

Maryland

 

Wholly owned Subsidiary of Sinclair Communications, LLC

 

100% of membership interest

 

 

 

 

 

 

 

WFGX Licensee, LLC

 

Nevada

 

Wholly owned Subsidiary of Sinclair Communications, LLC

 

100% of membership interest

 

 

 

 

 

 

 

WFXL Licensee, LLC

 

Nevada

 

Wholly owned Subsidiary of Sinclair Communications, LLC

 

100% of membership interest

 

 

 

 

 

 

 

WGFL Licensee, LLC

 

Nevada

 

Wholly owned Subsidiary of Sinclair Communications, LLC

 

100% of membership interest

 

 

 

 

 

 

 

WGME, Inc. (f/k/a WSYX, Inc.)

 

Maryland

 

Wholly owned Subsidiary of Sinclair Communications, LLC

 

100% of issued and outstanding stock

 

 

 

 

 

 

 

WGME Licensee, LLC

 

Maryland

 

Wholly owned Subsidiary of WGME, Inc.

 

100% of membership interest

 

 

 

 

 

 

 

WGXA Licensee, LLC

 

Nevada

 

Wholly owned Subsidiary of Sinclair Communications, LLC

 

100% of membership interest

 

 

 

 

 

 

 

WHOI Licensee, LLC

 

Nevada

 

Wholly owned Subsidiary of Sinclair Communications, LLC

 

100% of membership interest

 

 

 

 

 

 

 

WHP Licensee, LLC

 

Nevada

 

Wholly owned Subsidiary of Sinclair Communications, LLC

 

100% of membership interest

 

 

 

 

 

 

 

WICD Licensee, LLC

 

Maryland

 

Wholly owned Subsidiary of Illinois Television, LLC

 

100% of membership interest

 

 

 

 

 

 

 

WICS Licensee, LLC

 

Maryland

 

Wholly owned Subsidiary of Illinois Television, LLC

 

100% of membership interest

 

 

 

 

 

 

 

WJAC Licensee, LLC

 

Nevada

 

Wholly owned Subsidiary of Sinclair Communications, LLC

 

100% of membership interest

 

--------------------------------------------------------------------------------


 

Company

 

State of
Organization

 

Ownership

 

Nature of Ownership

WKEF Licensee L.P. (f/k/a Max Television of Dayton, L.P.

 

Virginia

 

General Partner — Sinclair Communications, LLC

Limited Partner — Sinclair Communications, LLC

 

98% Sinclair Communications, LLC

2% Sinclair Communications, LLC

 

 

 

 

 

 

 

WKRC Licensee, LLC

 

Nevada

 

Wholly owned Subsidiary of Sinclair Communications, LLC

 

100% of membership interest

 

 

 

 

 

 

 

WLFL Licensee, LLC

 

Maryland

 

Wholly owned Subsidiary of Sinclair Communications, LLC

 

100% of membership interest

 

 

 

 

 

 

 

WLOS Licensee, LLC

 

Maryland

 

Wholly owned Subsidiary of Sinclair Communications, LLC

 

100% of membership interest

 

 

 

 

 

 

 

WLUC Licensee, LLC

 

Nevada

 

Wholly owned Subsidiary of Sinclair Communications, LLC

 

100% of membership interest

 

 

 

 

 

 

 

WMMP Licensee L.P.

 

Virginia

 

General Partner — Sinclair Properties, LLC

Limited Partner — Sinclair Properties, LLC

 

98% - Sinclair Properties, LLC

2% - Sinclair Properties, LLC

 

 

 

 

 

 

 

WMSN Licensee, LLC

 

Nevada

 

Wholly owned Subsidiary of Sinclair Communications, LLC

 

100% of membership interest

 

 

 

 

 

 

 

WNAB Licensee, LLC

 

Nevada

 

Wholly owned Subsidiary of Sinclair Communications, LLC

 

100% of membership interest

 

 

 

 

 

 

 

WNWO Licensee, LLC

 

Nevada

 

Wholly owned Subsidiary of Sinclair Communications, LLC

 

100% of membership interest

 

 

 

 

 

 

 

WOAI Licensee, LLC

 

Nevada

 

Wholly owned Subsidiary of Sinclair Communications, LLC

 

100% of membership interest

 

 

 

 

 

 

 

WOLF Licensee, LLC

 

Nevada

 

Wholly owned Subsidiary of Sinclair Communications, LLC

 

100% of membership interest

 

--------------------------------------------------------------------------------


 

Company

 

State of
Organization

 

Ownership

 

Nature of Ownership

WPBN Licensee, LLC

 

Nevada

 

Wholly owned Subsidiary of Sinclair Communications, LLC

 

100% of membership interest

 

 

 

 

 

 

 

WPDE Licensee, LLC

 

Nevada

 

Wholly owned Subsidiary of Sinclair Communications, LLC

 

100% of membership interest

 

 

 

 

 

 

 

WPEC Licensee, LLC

 

Nevada

 

Wholly owned Subsidiary of Sinclair Communications, LLC

 

100% of membership interest

 

 

 

 

 

 

 

WPGH Licensee, LLC

 

Maryland

 

Wholly owned Subsidiary of Sinclair Media I, Inc.

 

100% of membership interest

 

 

 

 

 

 

 

WQMY Licensee, LLC

 

Nevada

 

Wholly owned Subsidiary of Sinclair Communications, LLC

 

100% of membership interest

 

 

 

 

 

 

 

WRDC, LLC

 

Nevada

 

Wholly owned Subsidiary of Sinclair Communications, LLC

 

100% of membership interest

 

 

 

 

 

 

 

WRGB Licensee, LLC

 

Nevada

 

Wholly owned Subsidiary of Sinclair Communications, LLC

 

100% of membership interest

 

 

 

 

 

 

 

WRGT Licensee, LLC

 

Nevada

 

Wholly owned Subsidiary of Sinclair Communications, LLC

 

100% of membership interest

 

 

 

 

 

 

 

WRLH Licensee, LLC

 

Nevada

 

Wholly owned Subsidiary of Sinclair Communications, LLC

 

100% of membership interest

 

 

 

 

 

 

 

WSMH, Inc.

 

Maryland

 

Wholly owned Subsidiary of Sinclair Communications, LLC

 

100% of issued and outstanding stock

 

 

 

 

 

 

 

WSMH Licensee, LLC

 

Maryland

 

Wholly owned Subsidiary of WSMH, Inc.

 

100% of membership interest

 

 

 

 

 

 

 

WSTQ Licensee, LLC

 

Nevada

 

Wholly owned Subsidiary of Sinclair Communications, LLC

 

100% of membership interest

 

 

 

 

 

 

 

WSYX Licensee, Inc.

 

Maryland

 

Wholly owned Subsidiary of Sinclair Communications, LLC

 

100% of issued and outstanding stock

 

--------------------------------------------------------------------------------


 

Company

 

State of
Organization

 

Ownership

 

Nature of Ownership

WTAT Licensee, LLC

 

Nevada

 

Wholly owned Subsidiary of Sinclair Communications, LLC

 

100% of membership interest

 

 

 

 

 

 

 

WTOV Licensee, LLC

 

Nevada

 

Wholly owned Subsidiary of Sinclair Communications, LLC

 

100% of membership interest

 

 

 

 

 

 

 

WTTA Licensee, LLC

 

Nevada

 

Wholly owned Subsidiary of Sinclair Communications, LLC

 

100% of membership interest

 

 

 

 

 

 

 

WTTO Licensee, LLC

 

Maryland

 

Wholly owned Subsidiary of Sinclair Communications, LLC

 

100% of membership interest

 

 

 

 

 

 

 

WTVC Licensee, LLC

 

Nevada

 

Wholly owned Subsidiary of Sinclair Communications, LLC

 

100% of membership interest

 

 

 

 

 

 

 

WTVX Licensee, LLC

 

Nevada

 

Wholly owned Subsidiary of Sinclair Communications, LLC

 

100% of membership interest

 

 

 

 

 

 

 

WTVZ Licensee, LLC

 

Maryland

 

Wholly owned Subsidiary of Sinclair Communications, LLC

 

100% of membership interest

 

 

 

 

 

 

 

WTWC Licensee, LLC

 

Maryland

 

Wholly owned Subsidiary of Sinclair Communications, LLC

 

100% of membership interest

 

 

 

 

 

 

 

WUCW, LLC

 

Maryland

 

Wholly owned Subsidiary of Sinclair Communications, LLC

 

100% of membership interest

 

 

 

 

 

 

 

WUHF Licensee, LLC

 

Nevada

 

Wholly owned Subsidiary of Sinclair Communications, LLC

 

100% of membership interest

 

 

 

 

 

 

 

WUPN Licensee, LLC

 

Maryland

 

Wholly owned Subsidiary of Sinclair Communications, LLC

 

100% of membership interest

 

 

 

 

 

 

 

WUTV Licensee, LLC

 

Nevada

 

Wholly owned Subsidiary of Sinclair Communications, LLC

 

100% of membership interest

 

 

 

 

 

 

 

WUXP Licensee, LLC

 

Maryland

 

Wholly owned Subsidiary of Sinclair Communications, LLC

 

100% of membership interest

 

--------------------------------------------------------------------------------


 

Company

 

State of
Organization

 

Ownership

 

Nature of Ownership

WVAH Licensee, LLC

 

Nevada

 

Wholly owned Subsidiary of Sinclair Media III, Inc.

 

100% of membership interest

 

 

 

 

 

 

 

WVTV Licensee, Inc.

 

Maryland

 

Wholly owned Subsidiary of Sinclair Acquisition VII, Inc.

 

100% of issued and outstanding stock

 

 

 

 

 

 

 

WWHO Licensee, LLC

 

Nevada

 

Wholly owned Subsidiary of Sinclair Communications, LLC

 

100% of membership interest

 

 

 

 

 

 

 

WWMT Licensee, LLC

 

Nevada

 

Wholly owned Subsidiary of Sinclair Communications, LLC

 

100% of membership interest

 

 

 

 

 

 

 

WXLV Licensee, LLC

 

Nevada

 

Wholly owned Subsidiary of Sinclair Communications, LLC

 

100% of membership interest

 

 

 

 

 

 

 

WYZZ Licensee, Inc.

 

Delaware

 

Wholly owned Subsidiary of Illinois Television, LLC

 

100% of issued and outstanding stock

 

 

 

 

 

 

 

WZTV Licensee, LLC

 

Nevada

 

Wholly owned Subsidiary of Sinclair Communications, LLC

 

100% of membership interest

 

--------------------------------------------------------------------------------


 

Schedule 4.14(b)

 

Existing Investments

 

Committed & Unfunded Investments

 

Investment

 

Amount

 

Cunningham Broadcasting Corporation purchase options

 

$

60,143,949

 

Purchase Option between Manhan Media, Inc. and WWHO Licensee, LLC (Columbus)

 

$

775,000

 

Purchase Option between Deerfield Media (Baltimore) Inc., and Sinclair
Communications, LLC (Baltimore)

 

$

330,000

 

Purchase Option between Deerfield Media (Port Arthur), Inc. and Sinclair
Television Group, Inc. (Beaumont)

 

$

1,442,665

 

Purchase Option between Deerfield Media (Cincinnati), Inc. and Sinclair
Television Group, Inc. (Cincinnati)

 

$

4,953,151

 

Purchase Option between Deerfield Media (San Antonio), Inc. and Sinclair
Television Group, Inc. (San Antonio)

 

$

5,289,773

 

Purchase Option between Deerfield Media (Mobile), Inc. and Sinclair Television
Group, Inc. (Mobile)

 

$

5,770,661

 

Purchase Option between Deerfield Media (Rochester), Inc. and Sinclair
Television Group, Inc. (Rochester)

 

$

5,250,000

 

Purchase Option between Second Generation of Iowa, Ltd. And Sinclair Acquisition
IV, Inc. (Cedar Rapids)

 

$

1,900,000

 

Purchase Option between Newport and Mercury Broadcasting Company, Inc. which was
assigned to Sinclair Television Group, Inc. (Wichita)

 

$

8,000,000

 

Purchase Option between Gateway Communications, Inc. and Clear Channel
Television, Inc. which was assigned to Newport and then to Sinclair Television
Group, Inc. (Harrisburg)

 

$

200,000

 

Purchase Option between GOCOM Media of Illinois, LLC and Illinois Television,
LLC (Springfield)

 

$

2,850,000

 

Purchase Option between Cunningham Broadcasting Corporation and Sinclair
Television Group, Inc. (Peoria)

 

$

22,000,000

 

Purchase Option between Deerfield Media (Reno), Inc. and Sinclair Television
Group, Inc. (Reno)

 

$

545,000

 

Purchase Option between Howard Stirk Holdings, LLC and Sinclair Television
Group, Inc. (Myrtle Beach)

 

$

540,000

 

Purchase Option between Cunningham Broadcasting Corporation and Sinclair
Television Group, Inc. (Traverse City)

 

$

1,250,000

 

Purchase Option between Howard Stirk Holdings, LLC and Sinclair Television
Group, Inc. (Flint)

 

$

1,480,000

 

Purchase Option between Cunningham Broadcasting Corporation and Sinclair
Television Group, Inc. (Flint)

 

$

480,000

 

 

--------------------------------------------------------------------------------


 

Funded Investments

 

Line of Credit and Promissory Note between Sinclair Television Group, Inc and
Keyser Capital, LLC dated October 4, 2007

 

$

151,122,651

 

Line of Credit and Promissory Note between Sinclair Television Group, Inc and
Sinclair Investment Group, LLC dated September 11, 2009, effective July 31, 2007

 

$

55,081,486

 

Prepaid purchase option related to the purchase of WNAB’s license assets

 

$

23,519,551

 

Purchase Option between Sinclair Properties, LLC and RKM Media, Inc. (Syracuse)

 

$

3,100,000

 

Purchase option between Sinclair Properties, LLC and WDKA Acquisition Corp.
(Paducah)

 

$

1,900,000

 

 

--------------------------------------------------------------------------------


 

Schedule 4.15

 

Broadcast Licenses

 

CURRENT FCC LICENSE AND RENEWAL AUTHORIZATIONS

KAAS-TV AND ASSOCIATED AUXILIARY STATIONS

 

Licensee: KSAS Licensee, LLC

 

Main Station:  KAAS-TV, Salinas, Kansas

Facility ID # 11912

 

Type of Authorization

 

Call Sign

 

FCC File Number

 

Grant
Date

 

Expiration
Date

License Renewal

 

KAAS-TV

 

BRCDT-20140131ANY

 

Pending

 

N/A

Digital TV License

 

KAAS-TV

 

BLCDT-20021120AAP

 

02/10/03

 

06/01/14

License Renewal

 

KAAS-TV

 

BRCT-20060201AKP

 

03/15/07

 

06/01/14

 

Broadcast Auxiliary Stations Associated with
Main Station:  KAAS-TV, Salinas, Kansas

Facility ID # 11912

 

Type of Authorization

 

Call Sign

None

 

 

 

Antenna Structure Associated with

Main Station:  KAAS-TV, Salinas, Kansas

Facility ID # 11912

 

Registration
Number

 

Issue
Date

 

Coordinates

 

Overall
Height

 

Owner

1026745

 

07/31/97

 

39° 06’ 16.0”N
097° 23’ 16.0” W

 

275.0 meters

 

Hutchinson Community College

 

--------------------------------------------------------------------------------


 

CURRENT FCC LICENSE AND RENEWAL AUTHORIZATIONS
KAAS-LP AND ASSOCIATED AUXILIARY STATIONS

 

Licensee: KSAS Licensee, LLC

 

Main TV Translator Station: KAAS-LP, Garden City, Kansas
Facility ID # 11968

 

Type of Authorization

 

Call Sign

 

FCC File Number

 

Grant
Date

 

Expiration
Date

License Renewal

 

KAAS-LD

 

BRTTL-20140131ANU

 

Pending

 

N/A

Digital TV Translator License

 

KAAS-LD

 

BLDTL-20140106DNZ

 

03/05/2014

 

06/01/2014

License Renewal

 

KAAS-LP

 

BRTTL-19980202UZ

 

07/20/98

 

06/01/14

 

Broadcast Auxiliary Stations Associated with
Main Station:  KAAS-LP, Garden City, Kansas
Facility ID # 11968

 

Type of Authorization

 

Call Sign

None

 

Antenna Structure Associated with

Main Station:  KAAS-LP, Garden City, Kansas
Facility ID # 11968

 

Registration
Number

 

Issue Date

 

Coordinates

 

Overall
Height

 

Owner

1031172

 

06/13/2012

 

37-52-26.9N
100-50-47.4W

 

136.9 meters

 

InSite Towers LLC

 

--------------------------------------------------------------------------------


 

CURRENT FCC LICENSE AND RENEWAL AUTHORIZATIONS
KABB(TV) AND ASSOCIATED AUXILIARY STATIONS

 

Licensee: KABB Licensee, LLC

 

Main Station KABB(TV), San Antonio, Texas
Facility ID No.: 56528

 

Type of Authorization

 

Call Sign

 

FCC File Number

 

Grant
Date

 

Expiration
Date

License Renewal

 

KABB(TV) and associated auxiliaries

 

BRCDT-20140327BHB

 

Pending

 

N/A

Digital TV License

 

KABB-DT

 

BLCDT-20100527AFI

 

05/10/11

 

08/01/14

License Renewal

 

KABB(TV) and associated auxiliaries

 

BRCT-20060327AFO

 

01/18/08

 

08/01/14

 

Broadcast Auxiliary Stations Associated with
KABB(TV), San Antonio, Texas
Facility ID No.: 56528

 

Type of Authorization

 

Call Sign

TV Pickup License

 

KC26147

TV Pickup License

 

KC26148

TV Pickup License

 

KC26357

Remote Pickup License

 

KPK826

Studio Transmitter Link License

 

WLI483

Studio Transmitter Link License

 

WMV558

 

--------------------------------------------------------------------------------


 

Earth Stations Associated With

Main Station KABB(TV), San Antonio, Texas
Facility ID No.: 56528

 

Type of Authorization

 

Call Sign

 

Expiration
Date

Transmit/Receive Earth Station License

 

E120010

 

02/13/27

 

Antenna Structure Associated with

Main Station KABB(TV), San Antonio, Texas
Facility ID No.: 56528

 

Registration
Number

 

Issue
Date

 

Coordinates

 

Overall
Height

 

Owner

1051751

 

05/12/05

 

29º 17’ 29.0” N
098º 16’ 13.0” W

 

458.1 meters

 

San Antonio (KRRT-TV) Licensee, Inc.

 

--------------------------------------------------------------------------------


 

CURRENT FCC LICENSES AND RENEWAL AUTHORIZATIONS KAME-TV AND
ASSOCIATED AUXILIARY STATIONS

Licensee: Deerfield Media (Reno) Licensee, LLC

 

Main Station KAME-TV, Reno, Nevada
Facility ID No. 19191

 

Type of Authorization

 

Call Sign

 

FCC File Number

 

Grant
Date

 

Expiration
Date

License Renewal

 

KAME-TV and associated auxiliaries

 

BRCDT-20140530ARD

 

Pending

 

N/A

License Renewal

 

KAME-TV and associated auxiliaries

 

BRCT-20060531ADG

 

09/29/2006

 

10/01/2014

Digital TV License

 

KAME-TV

 

BLCDT-20020528AAY

 

11/08/2002

 

10/01/2014

 

Broadcast Auxiliary Stations Associated with
Main Station KAME-TV, Reno, Nevada

Facility ID No. 19191

 

Type Of Authorization

 

Call Sign

Studio Transmitter Link License

 

WHB246

TV Translator Relay License

 

WPJE953

TV Translator Relay License

 

WPQY998

 

Business Radio Station Associated with
Main Station KAME-TV, Reno, Nevada

Facility ID No. 19191

 

Type of Authorization

 

Call Sign

 

Expiration
Date

NONE

 

 

 

 

 

--------------------------------------------------------------------------------


 

Earth Station Associated with
Main Station KAME-TV, Reno, Nevada

Facility ID No. 19191

 

Type of Authorization

 

Call Sign

 

Expiration
Date

Earth Station License

 

E030135

 

07/23/2018

Earth Station License

 

E6537

 

12/09/2018

Earth Station License

 

E860485

 

05/16/2021

 

Antenna Structure Associated with

Main Station KAME-TV, Reno, Nevada

Facility ID No. 19191

 

Registration
Number

 

Issue Date

 

Coordinates

 

Overall
Height

 

Owner

1011426

 

05/02/2013

 

39-35-03.0N
119-47-55.0W

 

44.8 meters

 

Deerfield Media (Reno) Licensee, LLC

 

--------------------------------------------------------------------------------


 

Licensee: Deerfield Media (Reno) Licensee, LLC

 

Main Station K23DT-D, Tahoe City, CA
Facility ID No. 19197

 

Type of Authorization

 

Call Sign

 

FCC File Number

 

Grant Date

 

Expiration
Date

Low Power Digital Construction Permit

 

K23DT-D

 

BPDTT-20120927ADH

 

10/09/12

 

10/09/15

Digital Low Power Television License

 

K23DT-D

 

BLDTT-20090925ABY

 

10/27/09

 

12/01/14

License Renewal

 

K23DT-D

 

BRTT-20060725ACA

 

11/30/06

 

12/01/14

 

Main Station K32GW-D, Carson City, NV

Facility ID No. 19195

 

Type of Authorization

 

Call Sign

 

FCC File Number

 

Grant Date

 

Expiration
Date

Digital Low Power Television License

 

K32GW-D

 

BLDTT-20070529ADO

 

09/19/07

 

10/01/14

License Renewal

 

K32GW-D

 

BRTT-20060531ADL

 

09/29/06

 

10/01/14

 

Main Station K34BL-D, Lovelock, NV

Facility ID No. 19192

 

Type of Authorization

 

Call Sign

 

FCC File Number

 

Grant Date

 

Expiration
Date

Digital Low Power Television License

 

K34BL-D

 

BLDTT-20100521ABK

 

6/21/10

 

10/01/14

License Renewal

 

K34BL-D

 

BRTT-20060531ADH

 

09/29/06

 

10/01/14

 

--------------------------------------------------------------------------------


 

Licensee: Deerfield Media (Reno) Licensee, LLC

 

Main Station K35AX-D, Hawthorne, NV

Facility ID No. 19193

 

Type of Authorization

 

Call Sign

 

FCC File Number

 

Grant Date

 

Expiration
Date

Digital Low Power Television License

 

K34BL-D

 

BLDTT-20100706HQD

 

08/09/10

 

10/01/14

License Renewal

 

K34BL-D

 

BRTT-20060531ADH

 

09/29/06

 

10/01/14

 

Broadcast Auxiliary Stations Associated with
Main Station K35AX-D, Hawthorne, NV

Facility ID No. 19193

 

Type Of Authorization

 

Call Sign

TV Translator Relay License

 

WPQY998

 

Main Station K35FL-D, Silver Springs, NV

Facility ID No. 19196

 

Type of Authorization

 

Call Sign

 

FCC File Number

 

Grant Date

 

Expiration
Date

Digital Low Power Television License

 

K34BL-D

 

BLDTT-20100729AAP

 

09/13/10

 

10/01/14

License Renewal

 

K34BL-D

 

BRTT-20060531ADJ

 

09/29/06

 

10/01/14

 

--------------------------------------------------------------------------------


 

Licensee: Deerfield Media (Reno) Licensee, LLC

 

Main Station K42JS-D, Fallon, NV

Facility ID No. 19194

 

Type of Authorization

 

Call Sign

 

FCC File Number

 

Grant Date

 

Expiration
Date

Digital Low Power Television License

 

K34BL-D

 

BLDTT-20100913ACC

 

11/08/10

 

10/01/14

License Renewal

 

K34BL-D

 

BRTT-20060531ADK

 

09/29/06

 

10/01/14

 

Antenna Structure Associated with

Main Station K42JS-D, Fallon, NV

Facility ID No. 19194

 

Registration Number

 

Issue Date

 

Coordinates

 

Overall
Height

 

Owner

1272066

 

05/02/2013

 

39-29-21.0N
118-45-10.3W

 

12.1

 

Deerfield Media (Reno) Licensee, LLC

 

--------------------------------------------------------------------------------


 

CURRENT FCC LICENSES AND RENEWAL AUTHORIZATIONS KATU(TV) AND
ASSOCIATED AUXILIARY STATIONS

Licensee: Sinclair Portland Licensee, LLC

 

Main Station KATU(TV), Portland, Oregon
Facility ID No. 21649

 

Type of Authorization

 

Call Sign

 

FCC File Number

 

Grant
Date

 

Expiration
Date

License Renewal

 

KATU(TV) and associated auxiliaries

 

BRCT-20060928AOZ

 

08/02/2011

 

02/01/2015

Digital TV License

 

KATU(TV)

 

BLCDT-20050407KXN

 

07/11/2006

 

02/01/2015

 

Broadcast Auxiliary Stations Associated with
Main Station KATU(TV), Portland, Oregon
Facility ID No. 21649

 

Type Of Authorization

 

Call Sign

Broadcast Auxiliary Low Power

 

BLP00142

Broadcast Auxiliary Low Power

 

BLP00373

Broadcast Auxiliary Low Power

 

BLP01000

Broadcast Auxiliary Low Power

 

BLP01382

Broadcast Auxiliary Low Power

 

WQPU880

Remote Pickup

 

KEH628

Remote Pickup

 

KOP352

Remote Pickup

 

KPE622

TV Intercity Relay

 

WGZ579

TV Intercity Relay

 

WGZ580

TV Intercity Relay

 

WHS520

 

--------------------------------------------------------------------------------


 

Type Of Authorization

 

Call Sign

TV Intercity Relay

 

WHS521

TV Intercity Relay

 

WHY797

TV Intercity Relay

 

WLD356

TV Intercity Relay

 

WLE570

TV Intercity Relay

 

WLE571

TV Intercity Relay

 

WLO405

TV Intercity Relay

 

WMV684

TV Intercity Relay

 

WPNA814

TV Intercity Relay

 

WPNA815

TV Intercity Relay

 

WPNH616

TV Intercity Relay

 

WPOM898

TV Intercity Relay

 

WPVL398

TV Pickup

 

KB55283

TV Pickup

 

KF5065

TV Pickup

 

KW5925

TV Pickup

 

KW5926

Studio Transmitter Link

 

KPT61

Studio Transmitter Link

 

WPOM899

TV Translator Relay

 

WLE750

TV Translator Relay

 

WLE753

TV Translator Relay

 

WLQ883

TV Translator Relay

 

WLQ884

TV Translator Relay

 

WLQ885

TV Translator Relay

 

WME622

 

--------------------------------------------------------------------------------


 

Type Of Authorization

 

Call Sign

TV Translator Relay

 

WME623

TV Translator Relay

 

WME624

TV Translator Relay

 

WME625

TV Translator Relay

 

WME848

 

Business Radio Station Associated with
Main Station KATU(TV), Portland, Oregon
Facility ID No. 21649

 

Type of Authorization

 

Call Sign

 

Expiration
Date

NONE

 

 

 

 

 

Earth Station Associated with
Main Station KATU(TV), Portland, Oregon
Facility ID No. 21649

 

Type of Authorization

 

Call Sign

 

Expiration
Date

Earth Station License

 

E020273

 

11/18/2017

Earth Station License

 

E070029

 

04/03/2022

Earth Station License

 

E110118

 

10/18/2026

Earth Station License

 

E900397

 

08/10/2025

Earth Station License

 

E3275

 

08/27/2026

 

Antenna Structure Associated with

Main Station KATU(TV), Portland, Oregon
Facility ID No. 21649

 

Registration
Number

 

Issue
Date

 

Coordinates

 

Overall
Height

 

Owner

1207367

 

 

 

45º 30’ 57.8” N
122º 44’ 03.1” W

 

301.7 meters

 

Sylvan Tower Co., LLC

 

--------------------------------------------------------------------------------


 

CURRENT FCC LICENSES AND RENEWAL AUTHORIZATIONS KBAK-TV AND
ASSOCIATED AUXILIARY STATIONS

Licensee: Sinclair Bakersfield Licensee, LLC

 

Main Station KBAK-TV, Bakersfield, California
Facility ID No. 4148

 

Type of Authorization

 

Call Sign

 

FCC File Number

 

Grant
Date

 

Expiration
Date

License Renewal

 

KBAK-TV and associated auxiliaries

 

BRCT-20060727AEG

 

06/21/2007

 

12/01/2014

Digital TV License

 

KBAK-TV

 

BLCDT-20060628ABK

 

07/25/2007

 

12/01/2014

 

Broadcast Auxiliary Stations Associated with
Main Station KBAK-TV, Bakersfield, California
Facility ID No. 4148

 

Type Of Authorization

 

Call Sign

Broadcast Auxiliary Low Power

 

BLP00624

Remote Pickup

 

KOS377

Remote Pickup

 

KPF245

Remote Pickup

 

KPF257

Remote Pickup

 

KPF261

TV Intercity Relay

 

WGR815

TV Intercity Relay

 

WQQD448

TV Pickup

 

KC24172

Studio Transmitter Link

 

KMS58

 

--------------------------------------------------------------------------------


 

Business Radio Station Associated with
Main Station KBAK-TV, Bakersfield, California
Facility ID No. 4148

 

Type of Authorization

 

Call Sign

 

Expiration
Date

NONE

 

 

 

 

 

Earth Station Associated with
Main Station KBAK-TV, Bakersfield, California
Facility ID No. 4148

 

Type of Authorization

 

Call Sign

 

Expiration
Date

Earth Station License

 

E990075

 

02/08/2023

 

Antenna Structure Associated with

Main Station KBAK-TV, Bakersfield, California
Facility ID No. 4148

 

Registration
Number

 

Issue
Date

 

Coordinates

 

Overall
Height

 

Owner

NONE

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

CURRENT FCC LICENSES AND RENEWAL AUTHORIZATIONS KBFX-CD AND
ASSOCIATED AUXILIARY STATIONS

Licensee: Sinclair Bakersfield Licensee, LLC

 

Main Station KBFX-CD, Bakersfield, California
Facility ID No. 51501

 

Type of Authorization

 

Call Sign

 

FCC File Number

 

Grant
Date

 

Expiration
Date

Digital Class A TV License

 

KBFX-CD

 

BLTTA-20101018ACF

 

11/19/2012

 

12/01/2014

License Renewal

 

KBFX-CD and associated auxiliaries

 

BRTTA-20060727AFN

 

12/04/2006

 

12/01/2014

 

Broadcast Auxiliary Stations Associated with
Main Station KBFX-CD, Bakersfield, California
Facility ID No. 51501

 

Type Of Authorization

 

Call Sign

Studio Transmitter Link License

 

WPWE237

 

Business Radio Station Associated with
Main Station KBFX-CD, Bakersfield, California
Facility ID No. 51501

 

Type of Authorization

 

Call Sign

 

Expiration
Date

NONE

 

 

 

 

 

Earth Station Associated with
Main Station KBFX-CD, Bakersfield, California
Facility ID No. 51501

 

Type of Authorization

 

Call Sign

 

Expiration
Date

NONE

 

 

 

 

 

--------------------------------------------------------------------------------


 

Antenna Structure Associated with

Main Station KBFX-CD, Bakersfield, California
Facility ID No. 51501

 

Registration
Number

 

Issue Date

 

Coordinates

 

Overall
Height

 

Owner

1015228

 

03/03/1997

 

35º 27’ 10.8” N
118º 35’28.3” W

 

70.1 meters

 

Sinclair Bakersfield Licensee, LLC

 

--------------------------------------------------------------------------------


 

CURRENT FCC LICENSES AND RENEWAL AUTHORIZATIONS KBOI-TV AND
ASSOCIATED AUXILIARY STATIONS

Licensee: Sinclair Boise Licensee, LLC

 

Main Station KBOI-TV, Boise, Idaho
Facility ID No. 49760

 

Type of Authorization

 

Call Sign

 

FCC File Number

 

Grant
Date

 

Expiration
Date

License Renewal

 

KBOI-TV and associated auxiliaries

 

BRCDT-20140602ASW

 

Pending

 

N/A

Digital TV License

 

KBOI-TV

 

BLCDT-20120906AAZ

 

10/16/2012

 

10/01/2014

License Renewal

 

KBOI-TV and associated auxiliaries

 

BRCT-20060531AHW

 

05/24/2007

 

10/01/2014

 

Broadcast Auxiliary Stations Associated with
Main Station KBOI-TV, Boise, Idaho
Facility ID No. 49760

 

Type Of Authorization

 

Call Sign

Remote Pickup

 

KA74806

Remote Pickup

 

KRW604

Remote Pickup

 

WHE766

TV Intercity Relay

 

KPB43

TV Intercity Relay

 

KPF62

TV Intercity Relay

 

KPF63

TV Intercity Relay

 

KPF64

TV Intercity Relay

 

KPO65

TV Intercity Relay

 

KTT71

TV Intercity Relay

 

KTT72

 

--------------------------------------------------------------------------------


 

Type Of Authorization

 

Call Sign

TV Intercity Relay

 

WHY620

TV Intercity Relay

 

WLD541

TV Intercity Relay

 

WLD557

TV Intercity Relay

 

WLD561

TV Intercity Relay

 

WLJ448

TV Intercity Relay

 

WLJ567

TV Intercity Relay

 

WMF487

TV Intercity Relay

 

WPWH522

TV Pickup

 

KA95328

TV Pickup

 

KC26266

Studio Transmitter Link

 

KUX97

Studio Transmitter Link

 

WQCH491

 

Business Radio Station Associated with
Main Station KBOI-TV, Boise, Idaho
Facility ID No. 49760

 

Type of Authorization

 

Call Sign

 

Expiration
Date

NONE

 

 

 

 

 

Earth Station Associated with
Main Station KBOI-TV, Boise, Idaho
Facility ID No. 49760

 

Type of Authorization

 

Call Sign

 

Expiration
Date

Receive-Only Earth Station License

 

E000090

 

04/27/2025

 

--------------------------------------------------------------------------------


 

Antenna Structure Associated with

Main Station KBOI-TV, Boise, Idaho
Facility ID No. 49760

 

Registration
Number

 

Issue Date

 

Coordinates

 

Overall
Height

 

Owner

1209884

 

02/24/2000

 

43º 45’ 20.8” N
116º 05’57.0” W

 

102.4 meters

 

The Deer Point Tower Venture, LLC

 

--------------------------------------------------------------------------------


 

CURRENT FCC LICENSES AND RENEWAL AUTHORIZATIONS KYUU-LD AND
ASSOCIATED AUXILIARY STATIONS

Licensee: Sinclair Boise Licensee, LLC

 

Main Station KYUU-LD, Boise, Idaho
Facility ID No. 190303

 

Type of Authorization

 

Call Sign

 

FCC File Number

 

Grant
Date

 

Expiration
Date

License Renewal

 

KYUU-LD

 

BRDTL-20140602ASX

 

Pending

 

N/A

Digital Low Power TV License

 

KYUU-LD

 

BLDTL-20120906ABB

 

10/01/2012

 

10/01/2014

 

Broadcast Auxiliary Stations Associated with
Main Station KYUU-LD, Boise, Idaho
Facility ID No. 190303

 

Type Of Authorization

 

Call Sign

NONE

 

 

 

Business Radio Station Associated with
Main Station KYUU-LD, Boise, Idaho
Facility ID No. 190303

 

Type of Authorization

 

Call Sign

 

Expiration
Date

NONE

 

 

 

 

 

Earth Station Associated with
Main Station KYUU-LD, Boise, Idaho
Facility ID No. 190303

 

Type of Authorization

 

Call Sign

 

Expiration
Date

NONE

 

 

 

 

 

--------------------------------------------------------------------------------


 

Antenna Structure Associated with

Main Station KYUU-LD, Boise, Idaho
Facility ID No. 190303

 

Registration
Number

 

Issue Date

 

Coordinates

 

Overall
Height

 

Owner

1209884

 

02/24/2000

 

43º 45’ 20.8” N
116º 05’57.0” W

 

102.4 meters

 

The Deer Point Tower Venture, LLC

 

--------------------------------------------------------------------------------


 

CURRENT FCC LICENSE AND RENEWAL AUTHORIZATIONS
KBSI(TV) AND ASSOCIATED AUXILIARY STATIONS

 

Licensee: KBSI Licensee L.P.

 

Main Station KBSI(TV), Cape Girardeau, Missouri
Facility ID No. 19593

 

Type of Authorization

 

Call Sign

 

FCC File Number

 

Grant Date

 

Expiration
Date

License Renewal

 

KBSI(TV) and associated auxiliaries

 

BRCDT-20131017AJD

 

Pending

 

N/A

Digital TV License

 

KBSI-DT

 

BLCDT-20110608ABZ

 

09/14/11

 

02/01/14

License Renewal

 

KBSI(TV) and associated auxiliaries

 

BRCT-20050930AIL

 

01/18/08

 

02/01/14

 

Broadcast Auxiliary Stations Associated with
Main Station KBSI(TV), Cape Girardeau, Missouri
Facility ID No. 19593

 

Type Of Authorization

 

Call Sign

Remote Pickup License

 

KPF868

Studio Transmitter Link License

 

WHY406

TV Intercity Relay License

 

WPZT498

 

--------------------------------------------------------------------------------


 

Business Radio Station Associated With

Main Station KBSI(TV), Cape Girardeau, Missouri
Facility ID No. 19593

 

Type of Authorization

 

Call Sign

 

Expiration
Date

Industrial/Business Microwave License

 

WQNE493

 

01/07/21

Industrial/Business Microwave License

 

WQNE494

 

01/07/21

 

Antenna Structure Associated with

Main Station KBSI(TV), Cape Girardeau, Missouri
Facility ID No. 19593

 

Registration
Number

 

Issue
Date

 

Coordinates

 

Overall
Height

 

Owner

1005390

 

03/17/05

 

37º 24’ 23.0” N
089º 33’ 44.0” W

 

477.6 meters

 

KBSI Licensee, L.P.

 

--------------------------------------------------------------------------------


 

CURRENT FCC LICENSE AND RENEWAL AUTHORIZATIONS
KBTV-TV AND ASSOCIATED AUXILIARY STATIONS

Licensee: Deerfield Media (Port Arthur) Licensee, LLC

 

Main Station KBTV-TV, Port Arthur, Texas
Facility ID No. 61214

 

Type of Authorization

 

Call Sign

 

FCC File Number

 

Grant Date

 

Expiration
Date

License Renewal

 

KBTV-TV

 

BRCDT-20140327ADW

 

Pending

 

N/A

Digital TV License

 

KBTV-TV

 

BLCDT-20090615ACC

 

08/03/11

 

08/01/06

License Renewal

 

KBTV-TV

 

BRCT-20060403AOX

 

Pending

 

N/A

License Renewal

 

KBTV-TV

 

BRCT-19980401LC

 

09/02/98

 

08/01/06

 

Broadcast Auxiliary Stations Associated with
Main Station KBTV-TV, Port Arthur, Texas
Facility ID No. 61214

 

Type Of Authorization

 

Call Sign

TV Pickup

 

KB98129

TV Studio Transmitter Link

 

KLA89

TV Pickup

 

KT2456

TV Intercity Relay

 

WLD443

TV Studio Transmitter Link

 

WQRF617

TV Studio Transmitter Link

 

WRQG448

 

--------------------------------------------------------------------------------


 

Business Radio Station Associated With

Main Station KBTV-TV, Port Arthur, Texas
Facility ID No. 61214

 

Type of Authorization

 

Call Sign

 

Expiration
Date

Land Mobile Radiolocation

 

WPWH542

 

11/18/22

 

Antenna Structure Associated with

Main Station KBTV-TV, Port Arthur, Texas
Facility ID No. 61214

 

Registration
Number

 

Issue
Date

 

Coordinates

 

Overall
Height

 

Owner

1267265

 

02/17/09

 

30º 09’ 20.7” N
093º 59’ 10.6” W

 

260.6 meters

 

San Antonio Television, LLC

 

--------------------------------------------------------------------------------


 

CURRENT FCC LICENSES AND RENEWAL AUTHORIZATIONS
KCBY-TV AND ASSOCIATED AUXILIARY STATIONS

 

Licensee: Sinclair Eugene Licensee, LLC

 

Main Station KCBY-TV, Coos Bay, Oregon
Facility ID No. 49750

 

Type of
Authorization

 

Call Sign

 

FCC File Number

 

Grant
Date

 

Expiration
Date

Digital TV License

 

KCBY-TV

 

BLCDT-20090612AGE

 

05/11/2010

 

02/01/2015

License Renewal

 

KCBY-TV and associated auxiliaries

 

BRCT-20060928AQF

 

01/31/2007

 

02/01/2015

 

Broadcast Auxiliary Stations Associated with
Main Station KCBY-TV, Coos Bay, Oregon
Facility ID No. 49750

 

Type Of Authorization

 

Call Sign

TV Intercity Relay

 

KDI93

TV Intercity Relay

 

KOZ51

TV Intercity Relay

 

KOX52

TV Intercity Relay

 

WKT82

TV Intercity Relay

 

WLG583

Studio Transmitter Link

 

KOZ53

Studio Transmitter Link

 

WPNF828

Studio Transmitter Link

 

WPNF831

 

--------------------------------------------------------------------------------


 

Business Radio Station Associated with
Main Station KCBY-TV, Coos Bay, Oregon
Facility ID No. 49750

 

Type of Authorization

 

Call Sign

 

Expiration
Date

NONE

 

 

 

 

 

Earth Station Associated with
Main Station KCBY-TV, Coos Bay, Oregon
Facility ID No. 49750

 

Type of Authorization

 

Call Sign

 

Expiration
Date

Earth Station License

 

E920489

 

08/14/2017

 

Antenna Structure Associated with

Main Station KCBY-TV, Coos Bay, Oregon
Facility ID No. 49750

 

Registration
Number

 

Issue
Date

 

Coordinates

 

Overall
Height

 

Owner

NONE

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

CURRENT FCC LICENSES AND RENEWAL AUTHORIZATIONS KDBC-TV AND ASSOCIATED AUXILIARY
STATIONS

Licensee: KDBC Licensee, LLC

 

Main Station KDBC-TV, El Paso, Texas
Facility ID No. 33764

 

Type of Authorization

 

Call Sign

 

FCC File Number

 

Grant
Date

 

Expiration
Date

License Renewal

 

KDBC-TV and associated auxiliaries

 

BRCDT-20140401AFE

 

Pending

 

N/A

Digital Auxiliary Antenna TV License

 

KDBC-TV

 

BXLCDT-20110929AWB

 

01/18/2013

 

08/01/2014

Digital TV License

 

KDBC-TV

 

BLCDT-20090713ABW

 

04/04/2011

 

08/01/2014

License Renewal

 

KDBC-TV and associated auxiliaries

 

BRCT-20060403CBG

 

08/27/2007

 

08/01/2014

 

Broadcast Auxiliary Stations Associated with
Main Station KDBC-TV, El Paso, Texas
Facility ID No. 33764

 

Type Of Authorization

 

Call Sign

Remote Pickup

 

KPE552

TV Intercity Relay

 

WHG273

TV Pickup

 

KA88662

TV Pickup

 

KE9149

TV Pickup

 

KF4219

Studio Transmitter Link

 

KKO94

 

--------------------------------------------------------------------------------


 

Business Radio Station Associated with
Main Station KDBC-TV, El Paso, Texas

Facility ID No. 33764

 

Type of Authorization

 

Call Sign

 

Expiration
Date

NONE

 

 

 

 

 

Earth Station Associated with
Main Station KDBC-TV, El Paso, Texas

Facility ID No. 33764

 

Type of Authorization

 

Call Sign

 

Expiration
Date

NONE

 

 

 

 

 

Antenna Structure Associated with

Main Station KDBC-TV, El Paso, Texas

Facility ID No. 33764

 

Registration
Number

 

Issue Date

 

Coordinates

 

Overall
Height

 

Owner

1047920

 

05/18/1998

 

31º 47’ 46.0” N
106º 28’59.0” W

 

125.0 meters

 

TTBG El Paso OpCo LLC

 

--------------------------------------------------------------------------------


 

CURRENT FCC LICENSES AND RENEWAL AUTHORIZATIONS KCFW-LP AND ASSOCIATED AUXILIARY
STATIONS

Licensee: KDBC Licensee, LLC

 

Main Station KCWF-LP, Las Cruces, New Mexico
Facility ID No. 33767

 

Type of Authorization

 

Call Sign

 

FCC File Number

 

Grant
Date

 

Expiration
Date

License Renewal

 

KCWF-LP and associated auxiliaries

 

BRTTL-20140602BEM

 

Pending

 

N/A

TV Translator License

 

KCWF-LP

 

BLTL-20110415AAC

 

08/18/2011

 

10/01/2014

License Renewal

 

KCWF-LP

 

BRTTA-20060601ASI

 

07/17/2007

 

10/01/2014

 

Broadcast Auxiliary Stations Associated with
Main Station KCWF-LP, Las Cruces, New Mexico
Facility ID No. 33767

 

Type Of Authorization

 

Call Sign

NONE

 

 

 

Business Radio Station Associated with
Main Station KCWF-LP, Las Cruces, New Mexico

Facility ID No. 33767

 

Type of Authorization

 

Call Sign

 

Expiration
Date

NONE

 

 

 

 

 

Earth Station Associated with
Main Station KCWF-LP, Las Cruces, New Mexico

Facility ID No. 33767

 

Type of Authorization

 

Call Sign

 

Expiration
Date

NONE

 

 

 

 

 

--------------------------------------------------------------------------------


 

Antenna Structure Associated with

Main Station KCWF-LP, Las Cruces, New Mexico

Facility ID No. 33767

 

Registration
Number

 

Issue Date

 

Coordinates

 

Overall
Height

 

Owner

1037523

 

01/05/1998

 

32º 24’ 16.7” N
106º 45’39.9” W

 

33.5 meters

 

American Towers, LLC.

 

--------------------------------------------------------------------------------


 

CURRENT FCC LICENSES AND RENEWAL AUTHORIZATIONS KKNJ-LP AND ASSOCIATED AUXILIARY
STATIONS

Licensee: KDBC Licensee, LLC

 

Main Station KKNJ-LP, Alamogordo, New Mexico
Facility ID No. 33766

 

Type of Authorization

 

Call Sign

 

FCC File Number

 

Grant
Date

 

Expiration
Date

License Renewal

 

KKNJ-LP and associated auxiliaries

 

BRTT-20140602BEL

 

Pending

 

N/A

License Renewal

 

KKNJ-LP and associated auxiliaries

 

BRTT-20060601ASJ

 

07/17/2007

 

10/01/2014

TV Translator License

 

KKNJ-LP

 

BLTT-19890606IQ

 

07/31/1989

 

10/01/2014

 

Broadcast Auxiliary Stations Associated with
Main Station KKNJ-LP, Alamogordo, New Mexico
Facility ID No. 33766

 

Type Of Authorization

 

Call Sign

 

NONE

 

 

 

 

Business Radio Station Associated with
Main Station KKNJ-LP, Alamogordo, New Mexico

Facility ID No. 33766

 

Type of Authorization

 

Call Sign

 

Expiration
Date

NONE

 

 

 

 

 

Earth Station Associated with
Main Station KKNJ-LP, Alamogordo, New Mexico

Facility ID No. 33766

 

Type of Authorization

 

Call Sign

 

Expiration
Date

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

Type of Authorization

 

Call Sign

 

Expiration
Date

NONE

 

 

 

 

 

Antenna Structure Associated with

Main Station KKNJ-LP, Alamogordo, New Mexico

Facility ID No. 33766

 

Registration
Number

 

Issue
Date

 

Coordinates

 

Overall
Height

 

Owner

NONE

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

CURRENT FCC LICENSES AND AUTHORIZATIONS

KDNL-TV AND ASSOCIATED AUXILIARY STATIONS

 

Licensee: KDNL Licensee, LLC

 

Main Station:  KDNL-TV, St. Louis, Missouri

Facility ID # 56524

 

Type of Authorization

 

Call Sign

 

FCC File Number

 

Grant
Date

 

Expiration
Date

 

License Renewal

 

KDNL-TV and associated auxiliaries

 

BRCDT-20131017CDZ

 

Pending

 

N/A

 

Digital TV License

 

KDNL-DT

 

BLCDT-20021216AAE

 

01/21/03

 

02/01/14

 

License Renewal

 

KDNL-TV and associated auxiliaries

 

BRCT-20050930AJL

 

01/18/08

 

02/01/14

 

 

Broadcast Auxiliary Stations Associated with

Main Station:  KDNL-TV, St. Louis, Missouri

Facility ID # 56524

 

Type Of Licensed
Authorization

 

Call Sign

TV Pickup License

 

KA88719

TV Pickup License

 

KC26146

TV Pickup License

 

KS3913

Studio Transmitter Link License

 

WAA30

Intercity Relay License

 

WGI273

 

--------------------------------------------------------------------------------


 

Type Of Licensed
Authorization

 

Call Sign

Intercity Relay License

 

WGV606

Intercity Relay License

 

WMV647

 

Business Radio Station Associated With

Main Station:  KDNL-TV, St. Louis, Missouri

Facility ID # 56524

 

Type of Authorization

 

Call Sign

 

Expiration
Date

Industrial/Business Microwave License

 

WNTY676

 

03/28/20

 

Earth Stations Associated With

Main Station:  KDNL-TV, St. Louis, Missouri

Facility ID # 56524

 

Type of Authorization

 

Call Sign

 

Expiration
Date

Transmit/Receive Earth Station License

 

E960115

 

05/17/21

Receive Only Earth Station Registration

 

KV60

 

10/15/17

Receive Only Earth Station Registration

 

E960087

 

12/08/20

 

Antenna Structure Associated with

Main Station:  KDNL-TV, St. Louis, Missouri

Facility ID # 56524

 

Registration
Number

 

Issue
Date

 

Coordinates

 

Overall
Height

 

Owner

1003525

 

02/18/05

 

38º 34’ 50.0” N
090º 19’ 45.0” W

 

352.1 meters

 

KDNL Licensee, LLC

 

--------------------------------------------------------------------------------


 

CURRENT FCC LICENSE AND RENEWAL AUTHORIZATIONS

KDSM-TV AND ASSOCIATED AUXILIARY STATIONS

 

Licensee: KDSM Licensee, LLC

 

Main Station KDSM-TV, Des Moines, Iowa

Facility ID No. 56527

 

Type of Authorization

 

Call Sign

 

FCC File Number

 

Grant
Date

 

Expiration
Date

 

License Renewal

 

KDSM-TV and associated auxiliaries

 

BRCDT-20131017AJJ

 

Pending

 

N/A

 

Digital TV License

 

KDSM-DT

 

BLCDT-20110609ABE

 

09/27/11

 

02/01/14

 

License Renewal

 

KDSM-TV and associated auxiliaries

 

BRCT-20050930AIB

 

01/18/08

 

02/01/14

 

 

Broadcast Auxiliary Stations Associated with

Main Station KDSM-TV, Des Moines, Iowa

Facility ID No. 56527

 

Type of Authorization

 

Call Sign

Studio Transmitter Link License

 

WHM949

Intercity Relay License

 

WHM950

Studio Transmitter Link License

 

WHS334

Intercity Relay License

 

WHS335

Intercity Relay License

 

WHS336

TV Pickup License

 

WPTJ218

 

Antenna Structure Associated with

Main Station KDSM-TV, Des Moines, Iowa

Facility ID No. 56527

 

Registration
Number

 

Issue
Date

 

Coordinates

 

Overall
Height

 

Owner

1061304

 

11/18/05

 

41º 49’ 48.0” N

 

609.3 meters

 

American Towers, LLC

 

 

 

 

093º 36’54.6” W

 

 

 

 

 

--------------------------------------------------------------------------------


 

CURRENT FCC LICENSES AND RENEWAL AUTHORIZATIONS KENV-DT AND ASSOCIATED AUXILIARY
STATIONS

Licensee: Ruby Mountain Broadcasting, LLC

 

Main Station KENV-DT, Elko, Nevada
Facility ID No. 63845

 

Type of Authorization

 

Call Sign

 

FCC File Number

 

Grant
Date

 

Expiration
Date

License Renewal

 

KENV-DT and associated auxiliaries

 

BRCDT-20140530AUB

 

Pending

 

N/A

Digital TV License

 

KENV-DT

 

BLCDT-20100915ABQ

 

07/25/2011

 

10/01/2014

License Renewal

 

KENV-DT and associated auxiliaries

 

BRCT-20060525AJA

 

11/13/2013

 

10/01/2014

 

Broadcast Auxiliary Stations Associated with
Main Station KENV-DT, Elko, Nevada

Facility ID No. 63845

 

Type Of Authorization

 

Call Sign

TV Intercity Relay

 

WPNG806

Studio Transmitter Link

 

WPNG807

 

Business Radio Station Associated with
Main Station KENV-DT, Elko, Nevada

Facility ID No. 63845

 

Type of Authorization

 

Call Sign

 

Expiration
Date

NONE

 

 

 

 

 

--------------------------------------------------------------------------------


 

Earth Station Associated with
Main Station KENV-DT, Elko, Nevada

Facility ID No. 63845

 

Type of Authorization

 

Call Sign

 

Expiration
Date

NONE

 

 

 

 

 

Antenna Structure Associated with

Main Station KENV-DT, Elko, Nevada

Facility ID No. 63845

 

Registration
Number

 

Issue
Date

 

Coordinates

 

Overall
Height

 

Owner

NONE

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

CURRENT FCC LICENSES AND RENEWAL AUTHORIZATIONS KEPR-TV AND ASSOCIATED AUXILIARY
STATIONS

Licensee: Sinclair Yakima Licensee, LLC

 

Main Station KEPR-TV, Pasco, Washington
Facility ID No. 56029

 

Type of
Authorization

 

Call Sign

 

FCC File Number

 

Grant
Date

 

Expiration
Date

Digital Television Construction Permit

 

KEPR-TV

 

BPCDT-20140327ACY

 

04/24/2014

 

04/24/2017

Digital Television Special Temporary Authority

 

KEPR-TV

 

BDSTA-20140327ACQ

 

Pending

 

N/A

Digital TV License

 

KEPR-TV

 

BLCDT-20140305ACT

 

05/13/2014

 

02/01/2015

License Renewal

 

KEPR-TV and associated auxiliaries

 

BRCT-20060928APW

 

01/31/2007

 

02/01/2015

 

Broadcast Auxiliary Stations Associated with
Main Station KEPR-TV, Pasco, Washington

Facility ID No. 56029

 

Type Of Authorization

 

Call Sign

Remote Pickup

 

KOP365

Remote Pickup

 

KOP366

Remote Pickup

 

KQB411

Remote Pickup

 

KQB428

TV Intercity Relay

 

KPW29

TV Intercity Relay

 

KTY49

TV Intercity Relay

 

KTY50

TV Intercity Relay

 

WCG688

TV Intercity Relay

 

WCG690

 

--------------------------------------------------------------------------------


 

Type Of Authorization

 

Call Sign

TV Intercity Relay

 

WHB330

TV Intercity Relay

 

WHB331

TV Intercity Relay

 

WHB332

TV Intercity Relay

 

WHB333

TV Intercity Relay

 

WHB334

TV Intercity Relay

 

WHS695

TV Intercity Relay

 

WLI854

TV Intercity Relay

 

WLI855

TV Intercity Relay

 

WPJC695

TV Intercity Relay

 

WPJC696

TV Intercity Relay

 

WPJC697

TV Intercity Relay

 

WPJC698

TV Intercity Relay

 

WPJC699

TV Intercity Relay

 

WPJC700

TV Pickup

 

KC25039

TV Pickup

 

KC62840

TV Pickup

 

KU7785

Studio Transmitter Link

 

KOT81

Studio Transmitter Link

 

KOV38

Studio Transmitter Link

 

KOZ58

Studio Transmitter Link

 

WPJE455

 

--------------------------------------------------------------------------------


 

Business Radio Station Associated with
Main Station KEPR-TV, Pasco, Washington

Facility ID No. 56029

 

Type of Authorization

 

Call Sign

 

Expiration
Date

NONE

 

 

 

 

 

Earth Station Associated with
Main Station KEPR-TV, Pasco, Washington

Facility ID No. 56029

 

Type of Authorization

 

Call Sign

 

Expiration
Date

Earth Station License

 

E990527

 

01/19/2025

 

Antenna Structure Associated with

Main Station KEPR-TV, Pasco, Washington

Facility ID No. 56029

 

Registration
Number

 

Issue Date

 

Coordinates

 

Overall
Height

 

Owner

1032435

 

01/25/2014

 

46-05-50.0N
119-11-33.0W

 

107.8 meters

 

Sinclair Yakima Licensee,
LLC

 

--------------------------------------------------------------------------------


 

CURRENT FCC LICENSE AND RENEWAL AUTHORIZATIONS

KEYE-TV AND ASSOCIATED AUXILIARY STATIONS

 

Licensee: KEYE Licensee, LLC

 

Main Station KEYE-TV, Austin, Texas

Facility ID No. 33691

 

Type of Authorization

 

Call Sign

 

FCC File Number

 

Grant
Date

 

Expiration
Date

License Renewal

 

KEYE-TV and associated auxiliaries

 

BRCDT-20140401AFL

 

Pending

 

N/A

License Renewal

 

KEYE-TV and associated auxiliaries

 

BRCT-20060403BAS

 

05/24/07

 

08/01/14

Digital TV License

 

KEYE-TV

 

BLCT-20031014ACM

 

02/04/04

 

08/01/14

 

Broadcast Auxiliary Stations Associated with

Main Station KEYE-TV, Austin, Texas

Facility ID No. 33691

 

Type of Authorization

 

Call Sign

TV Pickup License

 

KC26155

Remote Pickup License

 

KPJ227

Studio Transmitter Link License

 

WHS515

Intercity Relay License

 

WPOR975

Intercity Relay License

 

WQAE806

Intercity Relay License

 

WQAJ202

 

--------------------------------------------------------------------------------


 

Business Radio Station Associated With

Main Station KEYE-TV, Austin, Texas

Facility ID No. 33691

 

Type of Authorization

 

Call Sign

 

Expiration
Date

Industrial/Business Microwave License

 

WPSJ994

 

05/25/21

Land Mobile Radiolocation License

 

WPXE710

 

03/18/23

 

Earth Stations Associated With

Main Station KEYE-TV, Austin, Texas

Facility ID No. 33691

 

Type of Authorization

 

Call Sign

 

Expiration
Date

Transmit/Receive Earth Station License

 

E30013

 

03/03/18

Transmit/Receive Earth Station License

 

E890437

 

04/21/24

 

Antenna Structure Associated with

Main Station KEYE-TV, Austin, Texas

Facility ID No. 33691

 

Registration
Number

 

Issue Date

 

Coordinates

 

Overall
Height

 

Owner

1234758

 

04/03/2014

 

30º 19’ 19.3” N
097º 48’ 12.6” W

 

369.1 meters

 

Travis Tower, LLP

 

--------------------------------------------------------------------------------


 

CURRENT FCC LICENSE AND RENEWAL AUTHORIZATIONS

KFDM(DT) AND ASSOCIATED AUXILIARY STATIONS

 

Licensee: KFDM Licensee, LLC

 

Main Station:  KFDM(DT), Beaumont, Texas

Facility ID # 22589

 

Type of Authorization

 

Call Sign

 

FCC File Number

 

Grant
Date

 

Expiration
Date

License Renewal

 

KFDM(DT) and associated auxiliaries

 

BRCDT-20140327BJB

 

Pending

 

N/A

Digital TV License

 

KFDM(DT)

 

BLCDT-20110513ABB

 

09/02/11

 

08/01/14

License Renewal

 

KFDM(DT) and associated auxiliaries

 

BRCT-20060403BFZ

 

12/20/11

 

08/01/14

 

Broadcast Auxiliary Stations Associated with

Main Station:  KFDM(DT), Beaumont, Texas

Facility ID # 22589

 

Type Of Licensed
Authorization

 

Call Sign

Auxiliary Low Power License

 

BLP01364

Auxiliary Low Power License

 

BLP01365

TV Pickup License

 

KA74760

TV Pickup License

 

KE5940

Studio Transmitter Link License

 

KKW42

Intercity Relay License

 

WGR724

 

--------------------------------------------------------------------------------


 

Type Of Licensed
Authorization

 

Call Sign

Intercity Relay License

 

WPWH334

Remote Pickup License

 

WYR254

 

Business Radio Stations Associated With

Main Station:  KFDM(DT), Beaumont, Texas

Facility ID # 22589

 

Type of Authorization

 

Call Sign

 

Expiration
Date

Land Mobile Radiolocation License

 

KCZ349

 

05/02/15

Industrial/Business Microwave License

 

WQJP658

 

11/18/18

 

Antenna Structure Associated with

Main Station:  KFDM(DT), Beaumont, Texas

Facility ID # 22589

 

Registration
Number

 

Issue
Date

 

Coordinates

 

Overall
Height

 

Owner

1040514

 

04/24/12

 

30° 08’ 25.0” N
093° 58’ 45.0” W

 

314.2 meters

 

KFDM Licensee,
LLC

 

--------------------------------------------------------------------------------


 

CURRENT FCC LICENSES AND RENEWAL AUTHORIZATIONS KFOX-TV AND ASSOCIATED AUXILIARY
STATIONS

Licensee: KFOX Licensee, LLC

 

Main Station KFOX-TV, El Paso, Texas
Facility ID No. 33716

 

Type of Authorization

 

Call Sign

 

FCC File Number

 

Grant
Date

 

Expiration
Date

License Renewal

 

KFOX-TV and associated auxiliaries

 

BRCDT-20140401AFT

 

Pending

 

N/A

License Renewal

 

KFOX-TV and associated auxiliaries

 

BRCT-20060331AGZ

 

09/17/2007

 

08/01/2014

Digital TV License

 

KFOX-TV

 

BLCDT-20051103AAE

 

12/08/2005

 

08/01/2014

 

Broadcast Auxiliary Stations Associated with
Main Station KFOX-TV, El Paso, Texas

Facility ID No. 33716

 

Type Of Authorization

 

Call Sign

Studio Transmitter Link License

 

WFD452

Studio Transmitter Link License

 

WHB208

Broadcast Auxiliary Low Power

 

WQLV689

TV Intercity Relay License

 

WPOL934

TV Intercity Relay License

 

WPOL935

TV Intercity Relay License

 

WQQA342

TV Pickup

 

WQDF352

TV Pickup

 

WQDF357

TV Pickup

 

WQOC534

 

--------------------------------------------------------------------------------


 

Business Radio Station Associated with
Main Station KFOX-TV, El Paso, Texas

Facility ID No. 33716

 

Type of Authorization

 

Call Sign

 

Expiration
Date

Business/Industrial Microwave License

 

WPOQ685

 

11/03/2018

Business/Industrial Microwave License

 

WPOQ686

 

11/03/2018

 

Earth Station Associated with
Main Station KFOX-TV, El Paso, Texas

Facility ID No. 33716

 

Type of Authorization

 

Call Sign

 

Expiration
Date

Earth Station License

 

E110097

 

08/08/2026

 

Antenna Structure Associated with

Main Station KFOX-TV, El Paso, Texas

Facility ID No. 33716

 

Registration
Number

 

Issue Date

 

Coordinates

 

Overall
Height

 

Owner

1025977

 

07/21/1997

 

31º 48’ 55.0” N
106º 29’22.0” W

 

111.6 meters

 

KFOX Licensee, LLC

 

--------------------------------------------------------------------------------


 

CURRENT FCC LICENSES AND RENEWAL AUTHORIZATIONS KFRE-TV AND ASSOCIATED AUXILIARY
STATIONS

Licensee: KFRE Licensee, LLC

 

Main Station KFRE-TV, Sanger, California
Facility ID No. 59013

 

Type of
Authorization

 

Call Sign

 

FCC File Number

 

Grant
Date

 

Expiration
Date

License Renewal

 

KFRE-TV and associated auxiliaries

 

BRCT-20060809ADI

 

01/31/2007

 

12/01/2014

Digital TV License

 

KFRE-TV

 

BLCDT-20060421AAI

 

08/02/2006

 

12/01/2014

 

Broadcast Auxiliary Stations Associated with
Main Station KFRE-TV, Sanger, California

Facility ID No. 59013

 

Type Of Authorization

 

Call Sign

Studio Transmitter Link License

 

WLD203

Studio Transmitter Link License

 

WLD564

 

Business Radio Station Associated with
Main Station KFRE-TV, Sanger, California

Facility ID No. 59013

 

Type of Authorization

 

Call Sign

 

Expiration
Date

NONE

 

 

 

 

 

Earth Station Associated with
Main Station KFRE-TV, Sanger, California

Facility ID No. 59013

 

Type of Authorization

 

Call Sign

 

Expiration
Date

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

Type of Authorization

 

Call Sign

 

Expiration
Date

NONE

 

 

 

 

 

Antenna Structure Associated with

Main Station KFRE-TV, Sanger, California

Facility ID No. 59013

 

Registration
Number

 

Issue Date

 

Coordinates

 

Overall
Height

 

Owner

1019440

 

04/25/1997

 

37º 04’ 37.0” N
119º 26’04.0” W

 

84.1 meters

 

KFSN Television, LLC

 

--------------------------------------------------------------------------------


 

CURRENT FCC LICENSES AND RENEWAL AUTHORIZATIONS

KFXA(TV) AND ASSOCIATED AUXILIARY STATIONS

 

Licensee: Second Generation of Iowa, LTD.

 

Main Station KFXA(TV), Cedar Rapids, Iowa

Facility ID No. 35336

 

Type of Authorization

 

Call Sign

 

FCC File Number

 

Grant
Date

 

Expiration
Date

License Renewal

 

KFXA(TV) and associated auxiliaries

 

BRCDT-20130809ABC

 

Pending

 

N/A

Digital TV License

 

KFXA(DT)

 

BLCDT-20050713ABD

 

09/07/05

 

02/01/14

License Renewal

 

KFXA(TV) and associated auxiliaries

 

BRCT-20050923ADX

 

06/12/08

 

02/01/14

 

Broadcast Auxiliary Stations Associated with

Main Station KFXA(TV), Cedar Rapids, Iowa

Facility ID No. 35336

 

Type of Authorization

 

Call Sign

Studio Transmitter Link License

 

WPNA906

Studio Transmitter Link License

 

WPNB857

TV Intercity Relay License

 

WQDH233

 

Business Radio Station Associated With

Main Station KFXA(TV), Cedar Rapids, Iowa

Facility ID No. 35336

 

Type of Authorization

 

Call Sign

 

Expiration
Date

NONE

 

 

 

 

 

--------------------------------------------------------------------------------


 

Antenna Structure Associated with

Main Station KFXA(TV), Cedar Rapids, Iowa

Facility ID No. 35336

 

Registration
Number

 

Issue
Date

 

Coordinates

 

Overall
Height

 

Owner

1001082

 

07/11/96

 

42º 05’ 25.0” N
092º 05’14.0” W

 

463.0 meters

 

Second Generation of Iowa
Ltd.

 

--------------------------------------------------------------------------------


 

CURRENT FCC LICENSES AND RENEWAL AUTHORIZATIONS

KGAN(TV) AND ASSOCIATED AUXILIARY STATIONS

 

Licensee: KGAN Licensee, LLC

 

Main Station KGAN(TV), Cedar Rapids, Iowa

Facility ID No. 25685

 

Type of Authorization

 

Call Sign

 

FCC File Number

 

Grant Date

 

Expiration
Date

Digital TV License

 

KGAN(DT)

 

BLCDT-20140416AAI

 

05/19/2014

 

N/A

License Renewal

 

KGAN(TV) and associated auxiliaries

 

BRCDT-20131017AJO

 

Pending

 

N/A

License Renewal

 

KGAN(TV) and associated auxiliaries

 

BRCT-20050930ALF

 

06/12/2013

 

02/01/2014

 

Broadcast Auxiliary Stations Associated with

Main Station KGAN(TV), Cedar Rapids, Iowa

Facility ID No. 25685

 

Type of Authorization

 

Call Sign

Auxiliary Low Power License

 

BLP01342

Auxiliary Low Power License

 

BLP01514

Remote Pickup License

 

KAP318

Studio Transmitter Link License

 

KAP35

TV Pickup License

 

KR7773

TV Pickup License

 

KR9931

TV Pickup License

 

KZ2447

TV Pickup License

 

KZ2448

Intercity Relay License

 

WGR817

Studio Transmitter Link License

 

WPWI326

Studio Transmitter Link License

 

WPWI327

 

--------------------------------------------------------------------------------


 

Business Radio Station Associated With

Main Station KGAN(TV), Cedar Rapids, Iowa

Facility ID No. 25685

 

Type of Authorization

 

Call Sign

 

Expiration
Date

Land Mobile Radiolocation License

 

WNAE244

 

01/02/15

 

Earth Station Associated With

Main Station KGAN(TV), Cedar Rapids, Iowa

Facility ID No. 25685

 

Type of Authorization

 

Call Sign

 

Expiration
Date

Transmit/Receive Earth Station License

 

E970014

 

12/06/21

 

Antenna Structure Associated with

Main Station KGAN(TV), Cedar Rapids, Iowa

Facility ID No. 25685

 

Registration
Number

 

Issue
Date

 

Coordinates

 

Overall
Height

 

Owner

1017602

 

03/31/97

 

42º 18’ 59.0” N
091º 51’31.0” W

 

587.3 meters

 

Cedar Rapids Television
Company

 

--------------------------------------------------------------------------------


 

CURRENT FCC LICENSES AND RENEWAL AUTHORIZATIONS KGBT-TV AND ASSOCIATED AUXILIARY
STATIONS

Licensee: KGBT Licensee, LLC

 

Main Station KGBT-TV, Harlingen, Texas
Facility ID No. 34457

 

Type of
Authorization

 

Call Sign

 

FCC File Number

 

Grant
Date

 

Expiration
Date

License Renewal

 

KGBT-TV and associated auxiliaries

 

BRCDT-20140327BIZ

 

Pending

 

N/A

License Renewal

 

KGBT-TV and associated auxiliaries

 

BRCT-20060327AEX

 

07/14/2006

 

08/01/2014

Digital TV License

 

KGBT-TV

 

BLCDT-20030619ABF

 

08/21/2003

 

08/01/2014

 

Broadcast Auxiliary Stations Associated with
Main Station KGBT-TV, Harlingen, Texas

Facility ID No. 34457

 

Type Of Authorization

 

Call Sign

Broadcast Auxiliary Low Power

 

BLP01280

Remote Pickup License

 

WHE774

TV Intercity Relay License

 

WGW959

TV Intercity Relay License

 

WLO535

TV Intercity Relay License

 

WLO536

TV Intercity Relay License

 

WLO537

TV Pickup

 

KK5063

TV Pickup

 

KK5075

Studio Transmitter Link License

 

WLO543

Studio Transmitter Link License

 

WLO547

 

--------------------------------------------------------------------------------


 

Type Of Authorization

 

Call Sign

Studio Transmitter Link License

 

WPYJ508

 

Business Radio Station Associated with
Main Station KGBT-TV, Harlingen, Texas

Facility ID No. 34457

 

Type of Authorization

 

Call Sign

 

Expiration
Date

Land Mobile Radiolocation

 

WPPE432

 

11/01/2014

 

Earth Station Associated with
Main Station KGBT-TV, Harlingen, Texas

Facility ID No. 34457

 

Type of Authorization

 

Call Sign

 

Expiration
Date

Earth Station License

 

E920288

 

06/05/2017

 

Antenna Structure Associated with

Main Station KGBT-TV, Harlingen, Texas

Facility ID No. 34457

 

Registration
Number

 

Issue
Date

 

Coordinates

 

Overall
Height

 

Owner

1048835

 

 

 

26º 08’ 56.8” N
097º 49’19.2” W

 

470.0 meters

 

Tall Towers Company

 

--------------------------------------------------------------------------------


 

CURRENT FCC LICENSES AND RENEWAL AUTHORIZATIONS KHQA-TV AND ASSOCIATED AUXILIARY
STATIONS

Licensee: KHQA Licensee, LLC

 

Main Station KHQA-TV, Hannibal, Missouri
Facility ID No. 4690

 

Type of Authorization

 

Call Sign

 

FCC File Number

 

Grant
Date

 

Expiration
Date

License Renewal

 

KHQA-TV and associated auxiliaries

 

BRCDT-20130927ANJ

 

04/23/2014

 

02/01/2022

Digital TV License

 

KHQA-TV

 

BLCDT-20090622AFC

 

07/27/2010

 

02/01/2022

 

Broadcast Auxiliary Stations Associated with
Main Station KHQA-TV, Hannibal, Missouri

Facility ID No. 4690

 

Type Of Authorization

 

Call Sign

Studio Transmitter Link License

 

KSG46

TV Intercity Relay License

 

WPYU428

TV Intercity Relay License

 

WQAA337

TV Intercity Relay License

 

WQAA349

TV Pickup

 

KB55804

 

Business Radio Station Associated with
Main Station KHQA-TV, Hannibal, Missouri

Facility ID No. 4690

 

Type of Authorization

 

Call Sign

 

Expiration
Date

NONE

 

 

 

 

 

--------------------------------------------------------------------------------


 

Earth Station Associated with
Main Station KHQA-TV, Hannibal, Missouri

Facility ID No. 4690

 

Type of Authorization

 

Call Sign

 

Expiration
Date

NONE

 

 

 

 

 

Antenna Structure Associated with

Main Station KHQA-TV, Hannibal, Missouri

Facility ID No. 4690

 

Registration
Number

 

Issue Date

 

Coordinates

 

Overall
Height

 

Owner

1009005

 

11/25/1996

 

39º 58’ 22.0” N
091º 19’55.0” W

 

245.0 meters

 

KHQA Licensee, LLC

 

--------------------------------------------------------------------------------


 

CURRENT FCC LICENSES AND RENEWAL AUTHORIZATIONS KIMA-TV AND ASSOCIATED AUXILIARY
STATIONS

Licensee: Sinclair Yakima Licensee, LLC

 

Main Station KIMA-TV, Yakima, Washington
Facility ID No. 56033

 

Type of Authorization

 

Call Sign

 

FCC File Number

 

Grant
Date

 

Expiration
Date

Digital TV License

 

KIMA-TV

 

BLCDT-20090811ABV

 

08/24/2010

 

02/01/2015

License Renewal

 

KIMA-TV and associated auxiliaries

 

BRCT-20060928AQC

 

01/31/2007

 

02/01/2015

 

Broadcast Auxiliary Stations Associated with
Main Station KIMA-TV, Yakima, Washington

Facility ID No. 56033

 

Type Of Authorization

 

Call Sign

TV Pickup

 

KC62840

Remote Pickup

 

KOP365

Studio Transmitter Link

 

KOT81

Studio Transmitter Link

 

KOZ58

Remote Pickup

 

KQB411

TV Pickup

 

KU7785

TV Intercity Relay

 

WHB331

TV Intercity Relay

 

WHB333

TV Intercity Relay

 

WHB334

TV Intercity Relay

 

WLI854

TV Intercity Relay

 

WLI855

TV Intercity Relay

 

WPJC698

 

--------------------------------------------------------------------------------


 

Type Of Authorization

 

Call Sign

TV Intercity Relay

 

WPJC699

TV Intercity Relay

 

WPJC700

 

Business Radio Station Associated with
Main Station KIMA-TV, Yakima, Washington

Facility ID No. 56033

 

Type of Authorization

 

Call Sign

 

Expiration
Date

 

NONE

 

 

 

 

 

 

Earth Station Associated with
Main Station KIMA-TV, Yakima, Washington

Facility ID No. 56033

 

Type of Authorization

 

Call Sign

 

Expiration
Date

 

NONE

 

 

 

 

 

 

Antenna Structure Associated with

Main Station KIMA-TV, Yakima, Washington

Facility ID No. 56033

 

Registration
Number

 

Issue Date

 

Coordinates

 

Overall
Height

 

Owner

1032433

 

10/24/1997

 

46º 31’ 57.0” N
120º 30’37.0” W

 

51.5 meters

 

Sinclair Yakima Licensee, LLC

 

--------------------------------------------------------------------------------


 

CURRENT FCC LICENSES AND RENEWAL AUTHORIZATIONS KLEW-TV AND ASSOCIATED AUXILIARY
STATIONS

Licensee: Sinclair Lewiston Licensee, LLC

 

Main Station KLEW-TV, Lewiston, Idaho
Facility ID No. 56032

 

Type of Authorization

 

Call Sign

 

FCC File Number

 

Grant
Date

 

Expiration
Date

License Renewal

 

KLEW-TV and associated auxiliaries

 

BRCDT-20140602ATC

 

Pending

 

N/A

Digital Replacement TV Translator License

 

KLEW-TV

 

BLCDT-20130726ABH

 

08/07/2013

 

10/01/2014

Digital TV License

 

KLEW-TV

 

BLCDT-20100111ADM

 

03/21/2011

 

10/01/2014

License Renewal

 

KLEW-DT and associated auxiliaries

 

BRCT-20060531AIN

 

09/29/2006

 

10/01/2014

 

Broadcast Auxiliary Stations Associated with
Main Station KLEW-TV, Lewiston, Idaho

Facility ID No. 56032

 

Type Of Authorization

 

Call Sign

Studio Transmitter Link License

 

KOZ54

Remote Pickup License

 

KQB306

TV Intercity Relay License

 

KOV39

TV Intercity Relay License

 

KOV40

TV Intercity Relay License

 

KVM78

TV Intercity Relay License

 

KVM83

TV Intercity Relay License

 

WGW962

TV Intercity Relay License

 

WPJC692

 

--------------------------------------------------------------------------------


 

Type Of Authorization

 

Call Sign

TV Intercity Relay License

 

WPJC693

TV Intercity Relay License

 

WPJC694

 

Business Radio Station Associated with
Main Station KLEW-TV, Lewiston, Idaho

Facility ID No. 56032

 

Type of Authorization

 

Call Sign

 

Expiration
Date

 

NONE

 

 

 

 

 

 

Earth Station Associated with
Main Station KLEW-TV, Lewiston, Idaho

Facility ID No. 56032

 

Type of Authorization

 

Call Sign

 

Expiration
Date

 

NONE

 

 

 

 

 

 

Antenna Structure Associated with

Main Station KLEW-TV, Lewiston, Idaho

Facility ID No. 56032

 

Registration
Number

 

Issue Date

 

Coordinates

 

Overall
Height

 

Owner

1032600

 

10/24/1997

 

46º 27’ 27.0” N
117º 06’00.0” W

 

92.0 meters

 

Sinclair Lewiston Licensee, LLC

 

--------------------------------------------------------------------------------


 

CURRENT FCC LICENSES AND RENEWAL AUTHORIZATIONS KMEG(TV) AND ASSOCIATED
AUXILIARY STATIONS

Licensee: Waitt Broadcasting, Inc.

 

Main Station KMEG(TV), Sioux City, Iowa
Facility ID No. 39665

 

Type of Authorization

 

Call Sign

 

FCC File Number

 

Grant
Date

 

Expiration
Date

License Renewal

 

KMEG(TV) and associated auxiliaries

 

BRCDT-20130920ABM

 

Pending

 

N/A

Digital TV License

 

KMEG(TV)

 

BLCDT-20070129AAZ

 

07/25/2007

 

02/01/2014

License Renewal

 

KMEG(TV) and associated auxiliaries

 

BRCT-20050921ACM

 

06/21/2007

 

02/01/2014

 

Broadcast Auxiliary Stations Associated with
Main Station KMEG(TV), Sioux City, Iowa

Facility ID No. 39665

 

Type Of Authorization

 

Call Sign

Broadcast Auxiliary Low Power

 

BLP01524

TV Intercity Relay

 

WPOV520

TV Intercity Relay

 

WPOV521

TV Intercity Relay

 

WPSI532

TV Intercity Relay

 

WPSM849

TV Intercity Relay

 

WPWU716

TV Intercity Relay

 

WPWU719

TV Pickup

 

KC26406

Studio Transmitter Link

 

WPSM477

Studio Transmitter Link

 

WPWH429

 

--------------------------------------------------------------------------------


 

Business Radio Station Associated with
Main Station KMEG(TV), Sioux City, Iowa

Facility ID No. 39665

 

Type of Authorization

 

Call Sign

 

Expiration
Date

 

Business/Industrial Microwave License

 

 

 

 

 

 

Earth Station Associated with
Main Station KMEG(TV), Sioux City, Iowa

Facility ID No. 39665

 

Type of Authorization

 

Call Sign

 

Expiration
Date

 

NONE

 

 

 

 

 

 

Antenna Structure Associated with

Main Station KMEG(TV), Sioux City, Iowa

Facility ID No. 39665

 

Registration
Number

 

Issue Date

 

Coordinates

 

Overall
Height

 

Owner

1057963

 

05/10/2013

 

42-35-12.0N
096-13-19.0W

 

605.9 meters

 

Heartland Tower Company, L.L.C.

 

--------------------------------------------------------------------------------


 

CURRENT FCC LICENSES AND RENEWAL AUTHORIZATIONS KMPH-TV AND ASSOCIATED AUXILIARY
STATIONS

Licensee: KMPH Licensee, LLC

 

Main Station KMPH-TV, Visalia, California
Facility ID No. 51488

 

Type of
Authorization

 

Call Sign

 

FCC File Number

 

Grant
Date

 

Expiration
Date

License Renewal

 

KMPH-TV and associated auxiliaries

 

BRCDT-20060809ABT

 

07/01/2009

 

12/01/2014

Digital TV License

 

KMPH-TV

 

BLCDT-20030204AGN

 

04/28/2003

 

12/01/2014

 

Broadcast Auxiliary Stations Associated with
Main Station KMPH-TV, Visalia, California

Facility ID No. 51488

 

Type Of Authorization

 

Call Sign

Remote Pickup

 

KPE836

Remote Pickup

 

KPE920

Remote Pickup

 

KPE921

Remote Pickup

 

KPE922

Remote Pickup

 

KPE923

Remote Pickup

 

KPE924

Remote Pickup

 

KPF217

TV Intercity Relay

 

WAM512

TV Intercity Relay

 

WLP317

TV Intercity Relay

 

WMV304

TV Intercity Relay

 

WPJE624

TV Intercity Relay

 

WPNJ977

 

--------------------------------------------------------------------------------


 

Type Of Authorization

 

Call Sign

TV Intercity Relay

 

WPOU498

TV Intercity Relay

 

WPSI226

TV Pickup

 

KB55837

Studio Transmitter Link

 

WAP820

Studio Transmitter Link

 

WLD68

Studio Transmitter Link

 

WMV303

Studio Transmitter Link

 

WPQQ398

 

Business Radio Station Associated with
Main Station KMPH-TV, Visalia, California

Facility ID No. 51488

 

Type of Authorization

 

Call Sign

 

Expiration
Date

 

NONE

 

 

 

 

 

 

Earth Station Associated with
Main Station KMPH-TV, Visalia, California

Facility ID No. 51488

 

Type of Authorization

 

Call Sign

 

Expiration
Date

 

NONE

 

 

 

 

 

 

Antenna Structure Associated with

Main Station KMPH-TV, Visalia, California

Facility ID No. 51488

 

Registration
Number

 

Issue Date

 

Coordinates

 

Overall
Height

 

Owner

1012372

 

07/21/2014

 

36-40-02.0N
118-52-45.0W

 

147.8 meters

 

Sinclair Television of Fresno, LLC

 

--------------------------------------------------------------------------------


 

CURRENT FCC LICENSES AND RENEWAL AUTHORIZATIONS KMPH-CD AND
ASSOCIATED AUXILIARY STATIONS

Licensee: KMPH Licensee, LLC

 

Main Station KMPH-CD, Merced-Mariposa, California
Facility ID No. 168338

 

Type of Authorization

 

Call Sign

 

FCC File Number

 

Grant
Date

 

Expiration
Date

Digital Class A TV License

 

KMPH-CD

 

BLDTA-20110913AAR

 

09/28/2011

 

12/01/2014

 

Broadcast Auxiliary Stations Associated with
Main Station KMPH-CD, Merced-Mariposa, California

Facility ID No. 168338

 

Type Of Authorization

 

Call Sign

NONE

 

 

 

Business Radio Station Associated with
Main Station KMPH-CD, Merced-Mariposa, California

Facility ID No. 168338

 

Type of Authorization

 

Call Sign

 

Expiration
Date

 

NONE

 

 

 

 

 

 

Earth Station Associated with
Main Station KMPH-CD, Merced-Mariposa, California

Facility ID No. 168338

 

Type of Authorization

 

Call Sign

 

Expiration
Date

 

NONE

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

Antenna Structure Associated with

Main Station KMPH-CD, Merced-Mariposa, California

Facility ID No. 168338

 

Registration
Number

 

Issue Date

 

Coordinates

 

Overall
Height

 

Owner

1018110

 

11/19/2013

 

37-31-59.0N
120-01-37.0W

 

67.1 meters

 

Hughes Communications

 

--------------------------------------------------------------------------------


 

 CURRENT FCC LICENSES AND RENEWAL AUTHORIZATIONS KMTR(TV) AND
ASSOCIATED AUXILIARY STATIONS

Licensee: KMTR Television, LLC

 

Main Station KMTR(TV), Eugene, Oregon
Facility ID No. 35189

 

Type of
Authorization

 

Call Sign

 

FCC File Number

 

Grant
Date

 

Expiration
Date

License Renewal

 

KMTR(TV) and associated auxiliaries

 

BRCT-20060929AKB

 

03/15/2007

 

02/01/2015

Digital TV License

 

KMTR(TV)

 

BLCDT-20030618AAY

 

08/21/2003

 

02/01/2015

 

Broadcast Auxiliary Stations Associated with
Main Station KMTR(TV), Eugene, Oregon

Facility ID No. 35189

 

Type Of Authorization

 

Call Sign

Television Pickup License

 

KA88550

TV Intercity Relay License

 

WHB990

Remote Pickup

 

WHE762

Remote Pickup

 

WHE765

Studio Transmitter Link License

 

WHF282

TV Intercity Relay License

 

WHF283

TV Intercity Relay License

 

WMU542

TV Translator Relay

 

WMU543

 

--------------------------------------------------------------------------------


 

Business Radio Station Associated with
Main Station KMTR(TV), Eugene, Oregon

Facility ID No. 35189

 

Type of Authorization

 

Call Sign

 

Expiration
Date

 

NONE

 

 

 

 

 

 

Earth Station Associated with
Main Station KMTR(TV), Eugene, Oregon

Facility ID No. 35189

 

Type of Authorization

 

Call Sign

 

Expiration
Date

 

NONE

 

 

 

 

 

 

Antenna Structure Associated with

Main Station KMTR(TV), Eugene, Oregon

Facility ID No. 35189

 

Registration
Number

 

Issue Date

 

Coordinates

 

Overall
Height

 

Owner

1036028

 

04/29/2008

 

44-06-56.0N
123-00-01.0W

 

151.2 meters

 

Newport Television LLC

 

--------------------------------------------------------------------------------


 

CURRENT FCC LICENSES AND RENEWAL AUTHORIZATIONS K31AE-D AND ASSOCIATED AUXILIARY
STATIONS

Licensee: KMTR Television, LLC

 

Main Station K31AE-D, Sutherlin, Oregon
Facility ID No. 35172

 

Type of
Authorization

 

Call Sign

 

FCC File Number

 

Grant
Date

 

Expiration
Date

Digital TV Translator License

 

K31AE-D

 

BLDTT-20121203BGY

 

01/04/2013

 

02/01/2015

License Renewal

 

K31AE-D and associated auxiliaries

 

BRTT-20060929AKC

 

03/15/2007

 

02/01/2015

 

--------------------------------------------------------------------------------


 

CURRENT FCC LICENSES AND RENEWAL AUTHORIZATIONS KMCB(TV) AND
ASSOCIATED AUXILIARY STATIONS

Licensee: KMTR Television, LLC

 

Main Station KMCB(TV), Coos Bay, Oregon
Facility ID No. 35183

 

Type of Authorization

 

Call Sign

 

FCC File Number

 

Grant
Date

 

Expiration
Date

License Renewal

 

KMCB(TV) and associated auxiliaries

 

BRCDT-20060929AHU

 

02/16/2007

 

02/01/2015

Digital TV License

 

KMCB(TV)

 

BLCDT-20030717ACA

 

10/09/2003

 

02/01/2015

 

Broadcast Auxiliary Stations Associated with
Main Station KMCB(TV), Coos Bay, Oregon

Facility ID No. 35183

 

Type Of Authorization

 

Call Sign

TV Intercity Relay License

 

WLD603

TV Intercity Relay License

 

WLE957

TV Intercity Relay License

 

WMG451

TV Intercity Relay License

 

WMG452

TV Intercity Relay License

 

WMG453

 

--------------------------------------------------------------------------------


 

Business Radio Station Associated with
Main Station KMCB(TV), Coos Bay, Oregon

Facility ID No. 35183

 

Type of Authorization

 

Call Sign

 

Expiration
Date

 

NONE

 

 

 

 

 

 

Earth Station Associated with
Main Station KMCB(TV), Coos Bay, Oregon

Facility ID No. 35183

 

Type of Authorization

 

Call Sign

 

Expiration
Date

 

NONE

 

 

 

 

 

 

Antenna Structure Associated with

Main Station KMCB(TV), Coos Bay, Oregon

Facility ID No. 35183

 

Registration
Number

 

Issue
Date

 

Coordinates

 

Overall
Height

 

Owner

NONE

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

CURRENT FCC LICENSES AND RENEWAL AUTHORIZATIONS K46AS AND
ASSOCIATED AUXILIARY STATIONS

Licensee: KMTR Television, LLC

 

Main Station K46AS, Coos Bay, Oregon
Facility ID No. 35188

 

Type of Authorization

 

Call Sign

 

FCC File Number

 

Grant
Date

 

Expiration
Date

License Renewal

 

K46AS and associated auxiliaries

 

BRTT-20060929AHV

 

02/16/2007

 

02/01/2015

TV Translator License

 

K46AS

 

BLTT-19980911JB

 

10/21/1998

 

02/01/2015

 

--------------------------------------------------------------------------------


 

CURRENT FCC LICENSES AND RENEWAL AUTHORIZATIONS KTCW(TV) AND
ASSOCIATED AUXILIARY STATIONS

Licensee: KMTR Television Licensee, LLC

 

Main Station KTCW(TV), Roseburg, Oregon
Facility ID No. 35187

 

Type of Authorization

 

Call Sign

 

FCC File Number

 

Grant
Date

 

Expiration
Date

License Renewal

 

KTCW(TV) and associated auxiliaries

 

BRCDT-20060929AKE

 

02/16/2007

 

02/01/2015

Digital TV License

 

KTCW(TV)

 

BLCDT-20030618ABF

 

08/21/2003

 

02/01/2015

 

Broadcast Auxiliary Stations Associated with
Main Station KTCW(TV), Roseburg, Oregon

Facility ID No. 35187

 

Type Of Authorization

 

Call Sign

TV Intercity Relay License

 

WMG449

TV Intercity Relay License

 

WMG450

TV Intercity Relay License

 

WMG453

 

Business Radio Station Associated with
Main Station KTCW(TV), Roseburg, Oregon

Facility ID No. 35187

 

Type of Authorization

 

Call Sign

 

Expiration
Date

 

NONE

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

Earth Station Associated with
Main Station KTCW(TV), Roseburg, Oregon

Facility ID No. 35187

 

Type of Authorization

 

Call Sign

 

Expiration
Date

 

NONE

 

 

 

 

 

 

Antenna Structure Associated with

Main Station KTCW(TV), Roseburg, Oregon

Facility ID No. 35187

 

Registration
Number

 

Issue
Date

 

Coordinates

 

Overall
Height

 

Owner

NONE

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

CURRENT FCC LICENSES AND RENEWAL AUTHORIZATIONS K22GX-D AND
ASSOCIATED AUXILIARY STATIONS

Licensee: KMTR Television, LLC

 

Main Station K22GX-D, Tri City, Oregon
Facility ID No. 35184

 

Type of Authorization

 

Call Sign

 

FCC File Number

 

Grant
Date

 

Expiration
Date

Digital TV License

 

K22GX-D

 

BLDTT-20120607ADL

 

07/05/2012

 

02/01/2015

License Renewal

 

K22GX-D and associated auxiliaries

 

BRTT-20060929AKF

 

02/16/2007

 

02/01/2015

 

--------------------------------------------------------------------------------


 

CURRENT FCC LICENSES AND RENEWAL AUTHORIZATIONS KMTW(TV) AND ASSOCIATED
AUXILIARY STATIONS

 

Licensee: Mercury Broadcasting Company, Inc.

 

Main Station KMTW(TV), Hutchinson, Kansas
Facility ID No. 77063

 

Type of Authorization

 

Call Sign

 

FCC File Number

 

Grant
Date

 

Expiration
Date

License Renewal

 

KMTW(TV) and associated auxiliaries

 

BRCDT-20140128AHD

 

06/10/2014

 

06/01/2022

Digital TV License

 

KMTW(TV)

 

BLCDT-20030117AAE

 

08/21/2003

 

06/01/2022

 

Broadcast Auxiliary Stations Associated with
Main Station KMTW(TV), Hutchinson, Kansas
Facility ID No. 77063

 

Type Of Authorization

 

Call Sign

NONE

 

 

 

Business Radio Station Associated with
Main Station KMTW(TV), Hutchinson, Kansas
Facility ID No. 77063

 

Type of Authorization

 

Call Sign

 

Expiration
Date

 

NONE

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

Earth Station Associated with
Main Station KMTW(TV), Hutchinson, Kansas
Facility ID No. 77063

 

Type of Authorization

 

Call Sign

 

Expiration
Date

 

NONE

 

 

 

 

 

 

Antenna Structure Associated with

Main Station KMTW(TV), Hutchinson, Kansas
Facility ID No. 77063

 

Registration
Number

 

Issue Date

 

Coordinates

 

Overall
Height

 

Owner

1030089

 

06/03/2002

 

37-56-23.0N
097-30-43.0W

 

338.0 meters

 

Clear Channel Broadcasting, Inc.

 

--------------------------------------------------------------------------------


 

CURRENT FCC LICENSES AND RENEWAL AUTHORIZATIONS

KMYS(TV) AND ASSOCIATED AUXILIARY STATIONS

 

Licensee: Deerfield Media (San Antonio) Licensee, LLC

 

Main Station KMYS(TV), Kerrville, TX

Facility ID #51518

 

Type of Authorization

 

Call Sign

 

FCC File Number

 

Grant
Date

 

Expiration Date

License Renewal

 

KMYS(TV) and associated auxiliaries

 

BRCDT-20140327ADZ

 

Pending

 

N/A

Digital TV License

 

KMYS(TV)

 

BLCDT-20060608ACW

 

02/07/08

 

08/01/14

License Renewal

 

KMYS(TV) and associated auxiliaries

 

BRCT-20060327AGB

 

01/18/08

 

08/01/14

 

Broadcast Auxiliary Stations Associated with

Main Station KMYS-TV, Kerrville, TX

Facility ID #51518

 

Type Of Authorization

 

Call Sign

TV Pickup License

 

KC23192

Studio Transmitter Link License

 

WLG367

TV Intercity Relay License

 

WLG371

TV Intercity Relay License

 

WLG375

Studio Transmitter Link License

 

WLI257

 

--------------------------------------------------------------------------------


 

Antenna Structure Associated with

Main Station KMYS-TV, Kerrville, TX

Facility ID #51518

 

Registration
Number

 

Issue
Date

 

Coordinates

 

Overall
Height

 

Owner

1052003

 

01/23/03

 

29º 36’ 38.8” N
098º 53’34.1” W

 

473.3 meters

 

Chesapeake Television DBA KRRT TV

 

--------------------------------------------------------------------------------


 

CURRENT FCC LICENSE AND RENEWAL AUTHORIZATIONS

KMYU(DT) AND ASSOCIATED AUXILIARY STATIONS

 

Licensee: KUTV Licensee, LLC

 

Main Station:  KMYU(DT), St. George, Utah

Facility ID # 35822

 

Type of
Authorization

 

Call Sign

 

FCC File Number

 

Grant
Date

 

Expiration
Date

License Renewal

 

KMYU(DT)

 

BRCDT-20140602AVC

 

Pending

 

N/A

Digital TV License

 

KMYU(DT)

 

BLCDT-20021031ABG

 

03/28/03

 

10/01/14

License Renewal

 

KMYU(DT)

 

BRCT-20060601ATB

 

09/29/06

 

10/01/14

 

Antenna Structure Associated with

Main Station:  KMYU(DT), St. George, Utah

Facility ID # 35822

 

Registration
Number

 

Issue Date

 

Coordinates

 

Overall
Height

 

Owner

1053312

 

04/03/2013

 

37° 03’ 48.0”N
113°34’ 26.0”W

 

28.9 meters

 

American Wireless, Inc.

 

--------------------------------------------------------------------------------


 

CURRENT FCC LICENSE AND RENEWAL AUTHORIZATIONS
KOCB(TV) AND ASSOCIATED AUXILIARY STATIONS

 

Licensee: KOCB Licensee, LLC

 

Main Station KOCB(TV), Oklahoma City, Oklahoma
Facility ID No.: 50170

 

Type of Authorization

 

Call Sign

 

FCC File Number

 

Grant
Date

 

Expiration
Date

License Renewal

 

KOCB(TV)

 

BRCDT-20140131ANA

 

Pending

 

N/A

Digital TV License

 

KOCB(DT)

 

BLCDT-20060615AAL

 

01/24/08

 

06/01/14

License Renewal

 

KOCB(TV)

 

BRCT-20060131ABZ

 

01/18/08

 

06/01/14

 

Antenna Structure Associated with

Main Station KOCB(TV), Oklahoma City, Oklahoma
Facility ID No.: 50170

 

Registration
Number

 

Issue
Date

 

Coordinates

 

Overall
Height

 

Owner

1011337

 

05/24/05

 

35º 32’ 58.2” N
097º 29’ 19.1” W

 

493.5 meters

 

KOCB Licensee, LLC

 

--------------------------------------------------------------------------------


 

CURRENT FCC LICENSE AND RENEWAL AUTHORIZATIONS

KOCW(DT) AND ASSOCIATED AUXILIARY STATIONS

 

Licensee:  KSAS Licensee, LLC

 

Main Station:  KOCW(DT), Hoisington, Kansas

Facility ID # 83181

 

Type of Authorization

 

Call Sign

 

FCC File Number

 

Grant
Date

 

Expiration
Date

License Renewal

 

KOCW(TV)

 

BRCDT-20140131AOC

 

Pending

 

N/A

Digital TV License

 

KOCW(DT)

 

BLCDT-20090622AFO

 

01/10/12

 

06/01/14

License Renewal

 

KOCW(TV)

 

BRCT-20060201AKR

 

03/15/07

 

06/01/14

 

Antenna Structure Associated with

Main Station:  KOCW(DT), Hoisington, Kansas

Facility ID # 83181

 

Registration
Number

 

Issue
Date

 

Coordinates

 

Overall
Height

 

Owner

1026742

 

12/10/12

 

38° 37’ 53.0” N
098°50’ 53.0” W

 

163.0 meters

 

KSAS Licensee, LLC

 

--------------------------------------------------------------------------------


 

CURRENT FCC LICENSE AND RENEWAL AUTHORIZATIONS
KOKH-TV AND ASSOCIATED AUXILIARY STATIONS

 

Licensee: KOKH Licensee, LLC

 

Main Station KOKH-TV, Oklahoma City, Oklahoma
Facility ID No. 35388

 

Type of Authorization

 

Call Sign

 

FCC File Number

 

Grant
Date

 

Expiration
Date

License Renewal

 

KOKH-TV and associated auxiliaries

 

BRCDT-20140131ANJ

 

Pending

 

N/A

Digital TV License

 

KOKH-DT

 

BLCDT-20041207ACV

 

04/08/05

 

06/01/14

License Renewal

 

KOKH-TV and associated auxiliaries

 

BRCT-20060131ACR

 

01/18/08

 

06/01/14

 

Broadcast Auxiliary Stations Associated with
Main Station KOKH-TV, Oklahoma City, Oklahoma
Facility ID No. 35388

 

Type of Authorization

 

Call Sign

TV Pickup License

 

KC26280

TV Intercity Relay License

 

WQKA922

 

Antenna Structure Associated with

Main Station KOKH-TV, Oklahoma City, Oklahoma
Facility ID No. 35388

 

Registration
Number

 

Issue
Date

 

Coordinates

 

Overall
Height

 

Owner

1011337

 

05/24/05

 

35º 32’ 58.2” N
097º 29’ 19.1” W

 

493.5 meters

 

KOCB Licensee, LLC

 

--------------------------------------------------------------------------------


 

CURRENT FCC LICENSE AND RENEWAL AUTHORIZATIONS
KOMO(AM) AND ASSOCIATED AUXILIARY STATIONS

Licensee: Sinclair Radio of Seattle Licensee, LLC

 

Main Station KOMO(AM), Seattle, Washington
Facility ID No. 21647

 

Type of Authorization

 

Call Sign

 

FCC File Number

 

Grant
Date

 

Current
Expiration
Date

License Renewal

 

KOMO(AM) and associated auxiliaries

 

BR-20131018AHE

 

Pending

 

N/A

License Renewal

 

KOMO(AM) and associated auxiliaries

 

BR-20050923AKS

 

01/26/06

 

02/01/2014

AM Radio License

 

KOMO(AM)

 

BL-19950830AB

 

10/12/95

 

02/01/2014

 

Broadcast Auxiliary Stations Associated with
Main Station KOMO(AM), Seattle, Washington
Facility ID No. 21647

 

Type of Authorization

 

Call Sign

Remote Pickup

 

KEG985

Aural Studio Link

 

WGH965

Aural Studio Link

 

WLF814

Aural Studio Link

 

WQQV684

 

--------------------------------------------------------------------------------


 

Earth Station Associated with
Main Station KOMO(AM), Seattle, Washington

Facility ID No. 21647

 

Type of Authorization

 

Call Sign

 

Expiration
Date

 

NONE

 

 

 

 

 

 

Antenna Structure Associated with

Main Station KOMO(AM), Seattle, Washington

Facility ID No. 21647

 

Registration
Number

 

Issue Date

 

Coordinates

 

Overall
Height

 

Owner

1032132

 

01/24/2014

 

47-27-49.0N
122-26-31.0W

 

151.1 meters

 

Sinclair Radio of Seattle Licensee, LLC

1032133

 

01/24/2014

 

47-27-52.0N
122-26-31.0W

 

159.1 meters

 

Sinclair Radio of Seattle Licensee, LLC

1032134

 

01/24/2014

 

47-27-46.0N
122-26-32.0W

 

138.1 meters

 

Sinclair Radio of Seattle Licensee, LLC

1032135

 

01/24/2014

 

47-25-19.0N
122-25-49.0W

 

138.3 meters

 

Sinclair Radio of Seattle Licensee, LLC

 

--------------------------------------------------------------------------------


 

CURRENT FCC LICENSES AND RENEWAL AUTHORIZATIONS KOMO-TV AND
ASSOCIATED AUXILIARY STATIONS

Licensee: Sinclair Seattle Licensee, LLC

 

Main Station KOMO-TV, Seattle, Washington
Facility ID No. 21656

 

Type of
Authorization

 

Call Sign

 

FCC File Number

 

Grant
Date

 

Expiration
Date

Digital TV License

 

KOMO-TV

 

BLCDT-20111101AKA

 

04/12/2012

 

02/01/2015

Digital TV Auxiliary Antenna License

 

KOMO-TV

 

BXMLCDT-20110608AAE

 

Pending

 

N/A

License Renewal

 

KOMO-TV and associated auxiliaries

 

BRCT-20060928APU

 

05/24/2007

 

02/01/2015

 

Broadcast Auxiliary Stations Associated with
Main Station KOMO-TV, Seattle, Washington

Facility ID No. 21656

 

Type Of Authorization

 

Call Sign

LP Broadcast Auxiliary Low Power

 

BLP00291

Remote Pickup

 

KEH627

Remote Pickup

 

WYR261

Remote Pickup

 

WYR275

TV Intercity Relay

 

WBK223

TV Intercity Relay

 

WGH901

TV Intercity Relay

 

WGZ573

TV Intercity Relay

 

WGZ574

TV Intercity Relay

 

WGZ575

TV Intercity Relay

 

WGZ576

TV Intercity Relay

 

WHB346

TV Intercity Relay

 

WHF302

TV Intercity Relay

 

WHF303

TV Intercity Relay

 

WHF304

TV Intercity Relay

 

WHF305

TV Intercity Relay

 

WHS565

TV Intercity Relay

 

WHS566

TV Intercity Relay

 

WHS567

 

--------------------------------------------------------------------------------


 

Type Of Authorization

 

Call Sign

TV Intercity Relay

 

WLE227

TV Intercity Relay

 

WLE229

TV Intercity Relay

 

WLE573

TV Intercity Relay

 

WLE574

TV Intercity Relay

 

WLG888

TV Intercity Relay

 

WMF346

TV Intercity Relay

 

WMU931

TV Intercity Relay

 

WPOT279

TV Intercity Relay

 

WQQX867

TV Pickup

 

KA21466

TV Pickup

 

KA74845

TV Pickup

 

KC4185

TV Pickup

 

KW8523

TV Pickup

 

KW8524

Studio Transmitter Link

 

WBK222

 

Business Radio Station Associated with
Main Station KOMO-TV, Seattle, Washington

Facility ID No. 21656

 

Type of Authorization

 

Call Sign

 

Expiration
Date

 

NONE

 

 

 

 

 

 

Earth Station Associated with
Main Station KOMO-TV, Seattle, Washington

Facility ID No. 21656

 

Type of Authorization

 

Call Sign

 

Expiration
Date

Earth Station License

 

E020291

 

12/06/2017

Earth Station License

 

E060255

 

08/21/2021

Earth Station License

 

E080217

 

11/01/2023

Earth Station License

 

E110096

 

07/26/2026

Earth Station License

 

E970093

 

03/14/2022

 

--------------------------------------------------------------------------------


 

Antenna Structure Associated with

Main Station KOMO-TV, Seattle, Washington

Facility ID No. 21656

 

Registration
Number

 

Issue Date

 

Coordinates

 

Overall
Height

 

Owner

1032456

 

01/24/2014

 

47-37-55.0N
122-21-14.0W

 

171.9 meters

 

Sinclair Seattle Licensee,
LLC

 

--------------------------------------------------------------------------------


 

CURRENT FCC LICENSES AND RENEWAL AUTHORIZATIONS KTPH(TV) AND
ASSOCIATED AUXILIARY STATIONS

Licensee: KPTH Licensee, LLC

 

Main Station KPTH(TV), Sioux City, Iowa
Facility ID No. 77451

 

Type of
Authorization

 

Call Sign

 

FCC File Number

 

Grant
Date

 

Expiration
Date

License Renewal

 

KPTH(TV) and associated auxiliaries

 

BRCDT-20131017AJT

 

Pending

 

N/A

Digital TV License

 

KPTH(TV)

 

BLCDT-20061214ABC

 

12/08/2009

 

02/01/2014

License Renewal

 

KPTH(TV) and associated auxiliaries

 

BRCT-20051003BZK

 

07/01/2009

 

02/01/2014

 

Broadcast Auxiliary Stations Associated with
Main Station KPTH(TV), Sioux City, Iowa
Facility ID No. 77451

 

Type Of Authorization

 

Call Sign

TV Intercity Relay License

 

WPWG979

TV Intercity Relay License

 

WQHL244

Studio Transmitter Link License

 

WPWG978

Studio Transmitter Link License

 

WPWH297

Studio Transmitter Link License

 

WPWH298

 

--------------------------------------------------------------------------------


 

Business Radio Station Associated with
Main Station KPTH(TV), Sioux City, Iowa

Facility ID No. 77451

 

Type of Authorization

 

Call Sign

 

Expiration
Date

NONE

 

 

 

 

 

Earth Station Associated with
Main Station KPTH(TV), Sioux City, Iowa

Facility ID No. 77451

 

Type of Authorization

 

Call Sign

 

Expiration
Date

NONE

 

 

 

 

 

Antenna Structure Associated with

Main Station KPTH(TV), Sioux City, Iowa

Facility ID No. 77451

 

Registration
Number

 

Issue Date

 

Coordinates

 

Overall
Height

 

Owner

1057963

 

05/10/2013

 

42-35-12.0N
096-13-19.0W

 

605.9 meters

 

Heartland Tower Company, L.L.C.

 

--------------------------------------------------------------------------------


 

CURRENT FCC LICENSES AND RENEWAL AUTHORIZATIONS KBVK-LP AND
ASSOCIATED AUXILIARY STATIONS

Licensee: KPTH Licensee, LLC

 

Main Station KBVK-LP, Spencer, Iowa
Facility ID No. 127822

 

Type of
Authorization

 

Call Sign

 

FCC File Number

 

Grant
Date

 

Expiration
Date

License Renewal

 

KBVK-LP and associated auxiliaries

 

BRDTL-20131017AJU

 

Pending

 

N/A

Digital Low Power TV License

 

KBVK-LP

 

BLDTL-20130327AAK

 

04/03/2013

 

02/01/2014

 

Broadcast Auxiliary Stations Associated with
Main Station KBVK-LP, Spencer, Iowa

 

Facility ID No. 127822

 

Type Of Authorization

 

Call Sign

NONE

 

 

 

Business Radio Station Associated with
Main Station KBVK-LP, Spencer, Iowa

Facility ID No. 127822

 

Type of Authorization

 

Call Sign

 

Expiration
Date

NONE

 

 

 

 

 

Earth Station Associated with
Main Station KBVK-LP, Spencer, Iowa

Facility ID No. 127822

 

Type of Authorization

 

Call Sign

 

Expiration
Date

NONE

 

 

 

 

 

--------------------------------------------------------------------------------


 

Antenna Structure Associated with

Main Station KBVK-LP, Spencer, Iowa

Facility ID No. 127822

 

Registration
Number

 

Issue Date

 

Coordinates

 

Overall
Height

 

Owner

1051821

 

11/07/2000

 

43-15-20.0N
094-58-36.0W

 

121.6 meters

 

Waitt Broadcasting Inc
DBA = KMEG TV

 

--------------------------------------------------------------------------------


 

CURRENT FCC LICENSES AND RENEWAL AUTHORIZATIONS KPTP-LD AND
ASSOCIATED AUXILIARY STATIONS

Licensee: KPTH Licensee, LLC

 

Main Station KPTP-LD, Norfolk, Nebraska 
Facility ID No. 127666

 

Type of
Authorization

 

Call Sign

 

FCC File Number

 

Grant
Date

 

Expiration
Date

License Renewal

 

KPTP-LD and associated auxiliaries

 

BRDTL-20140624ACK

 

Pending

 

N/A

Digital Television Special Temporary Authority

 

KPTP-LD

 

BLSTA-20140624ACL

 

07/01/2014

 

01/01/2015

Digital Low Power TV License

 

KPTP-LD

 

BLDTL-20120106AAG

 

01/27/2012

 

06/01/2014

License Renewal

 

KPTP-LD and associated auxiliaries

 

BRTTL-20060201BCK

 

03/26/2007

 

06/01/2014

 

Broadcast Auxiliary Stations Associated with
Main Station KPTP-LD, Norfolk, Nebraska

 

Facility ID No. 127666

 

Type Of Authorization

 

Call Sign

NONE

 

 

 

Business Radio Station Associated with
Main Station KPTP-LD, Norfolk, Nebraska

Facility ID No. 127666

 

Type of Authorization

 

Call Sign

 

Expiration
Date

NONE

 

 

 

 

 

--------------------------------------------------------------------------------


 

Earth Station Associated with
Main Station KPTP-LD, Norfolk, Nebraska

Facility ID No. 127666

 

Type of Authorization

 

Call Sign

 

Expiration
Date

NONE

 

 

 

 

 

Antenna Structure Associated with

Main Station KPTP-LD, Norfolk, Nebraska

Facility ID No. 127666

 

Registration
Number

 

Issue Date

 

Coordinates

 

Overall
Height

 

Owner

1219381

 

11/08/2000

 

42-01-45.5N
097-21-25.5W

 

99.1 meters

 

KMEG-TV Waitt Broadcasting Inc.

 

--------------------------------------------------------------------------------


 

CURRENT FCC LICENSES AND RENEWAL AUTHORIZATIONS KPIC(TV) AND
ASSOCIATED AUXILIARY STATIONS

Licensee: South West Oregon TV Broadcasting Corp.

 

Main Station KPIC(TV), Roseburg, Oregon
Facility ID No. 61551

 

Type of
Authorization

 

Call Sign

 

FCC File Number

 

Grant
Date

 

Expiration
Date

Digital TV Companion Channel License

 

KPIC(TV)

 

BLCDT-20131205AIL

 

12/20/2013

 

02/01/2105

Digital TV License

 

KPIC(TV)

 

BLCDT-20120423ABP

 

06/26/2012

 

02/01/2105

License Renewal

 

KPIC(TV) and associated auxiliaries

 

BRCT-20060928AQL

 

01/31/2007

 

02/01/2015

 

Broadcast Auxiliary Stations Associated with
Main Station KPIC(TV), Roseburg, Oregon

Facility ID No. 61551

 

Type Of Authorization

 

Call Sign

TV Intercity Relay License

 

KDI92

TV Intercity Relay License

 

KPH47

TV Intercity Relay License

 

WAH788

TV Intercity Relay License

 

WLJ537

Studio Transmitter Link License

 

KPE68

Studio Transmitter Link License

 

WPNF629

 

--------------------------------------------------------------------------------


 

Business Radio Station Associated with
Main Station KPIC(TV), Roseburg, Oregon

Facility ID No. 61551

 

Type of Authorization

 

Call Sign

 

Expiration
Date

NONE

 

 

 

 

 

Earth Station Associated with
Main Station KPIC(TV), Roseburg, Oregon

Facility ID No. 61551

 

Type of Authorization

 

Call Sign

 

Expiration
Date

NONE

 

 

 

 

 

Antenna Structure Associated with

Main Station KPIC(TV), Roseburg, Oregon

Facility ID No. 61551

 

Registration
Number

 

Issue Date

 

Coordinates

 

Overall
Height

 

Owner

1039827

 

01/27/1998

 

43-12-21.0N
123-21-53.0W

 

21.3 meters

 

Peterson, Keith A

1061121

 

10/07/2011

 

43-14-07.0N
123-19-22.0W

 

52.7 meters

 

Southwest Oregon Television Broadcasting Corporation

 

Translator Station K11GH-D, Tri Cities, Oregon
Facility ID No. 61552

 

Type of
Authorization

 

Call Sign

 

FCC File Number

 

Grant
Date

 

Expiration
Date

Digital TV Translator License

 

K11GH-D

 

BLDTV-20120621ABL

 

07/18/2012

 

02/01/2015

License Renewal

 

K11GH-D

 

BRTTV-20060928AQN

 

01/31/2007

 

02/01/2015

 

--------------------------------------------------------------------------------


 

Translator Station K13HM-D, Myrtle Creek, Oregon
Facility ID No. 61547

 

Type of
Authorization

 

Call Sign

 

FCC File Number

 

Grant
Date

 

Expiration
Date

Digital TV Translator License

 

K13HM-D

 

BLDTV-20120619ABL

 

07/17/2012

 

02/01/2015

License Renewal

 

K13HM-D

 

BRTTV-20060928AQM

 

01/31/2007

 

02/01/2015

 

Antenna Structure Associated with

Translator Station K13HM-D, Myrtle Creek, Oregon
Facility ID No. 61547

 

Registration
Number

 

Issue Date

 

Coordinates

 

Overall
Height

 

Owner

1035079

 

11/26/1997

 

43-01-04.0N
123-18-50.0W

 

60.4 meters

 

LITCHFIELD COUNTY CELLULAR INC DBA = RAMCELL OF OREGON

 

Translator Station K26HO-D, Glide, Oregon
Facility ID No. 61548

 

Type of
Authorization

 

Call Sign

 

FCC File Number

 

Grant
Date

 

Expiration
Date

Digital TV Translator License

 

K26HO-D

 

BLDTT-20101008ABC

 

12/13/2010

 

02/01/2015

License Renewal

 

K26HO-D

 

BRTTV-20060928AQP

 

01/31/2007

 

02/01/2015

 

Translator Station K29KR-D, Camas Valley, Oregon
Facility ID No. 190502

 

Type of
Authorization

 

Call Sign

 

FCC File Number

 

Grant
Date

 

Expiration
Date

Digital TV Translator License

 

K26HO-D

 

BLDTT-20121025ABP

 

11/16/2012

 

02/01/2015

 

--------------------------------------------------------------------------------


 

CURRENT FCC LICENSE AND RENEWAL AUTHORIZATIONS
KPLZ-FM AND ASSOCIATED AUXILIARY STATIONS

Licensee: Sinclair Radio of Seattle Licensee, LLC

 

Main Station KPLZ-FM, Seattle, Washington
Facility ID No. 21663

 

Type of Authorization

 

Call Sign

 

FCC File Number

 

Grant
Date

 

Current
Expiration
Date

License Renewal

 

KPLZ-FM and associated auxiliaries

 

BRH-20131018AHC

 

01/24/14

 

02/01/2022

FM Auxiliary Antenna Radio License

 

KPLZ-FM

 

BXMLH-20130110AEZ

 

03/14/13

 

02/01/2022

FM Radio License

 

KPLZ-FM

 

BLH-20121220AAY

 

01/30/13

 

02/01/2022

 

Broadcast Auxiliary Stations Associated with
Main Station KPLZ-FM, Seattle, Washington
Facility ID No. 21663

 

Type of Authorization

 

Call Sign

Aural Studio Link

 

WAQ347

Aural Studio Link

 

WLF845

 

Earth Station Associated with
Main Station KPLZ-FM, Seattle, Washington
Facility ID No. 21663

 

Type of Authorization

 

Call Sign

 

Expiration Date

NONE

 

 

 

 

 

--------------------------------------------------------------------------------


 

Antenna Structure Associated with

Main Station KPLZ-FM, Seattle, Washington

Facility ID No. 21663

 

Registration
Number

 

Issue Date

 

Coordinates

 

Overall
Height

 

Owner

1240802

 

01/24/2014

 

47-32-39.7N
122-06-32.0W

 

65.8 meters

 

Sinclair Radio of Seattle Licensee, LLC

 

--------------------------------------------------------------------------------


 

CURRENT FCC LICENSES AND RENEWAL AUTHORIZATIONS KPTM(TV) AND
ASSOCIATED AUXILIARY STATIONS

Licensee: KPTM Licensee, LLC

 

Main Station KPTM(TV), Omaha, Nebraska
Facility ID No. 51491

 

Type of
Authorization

 

Call Sign

 

FCC File Number

 

Grant
Date

 

Expiration
Date

License Renewal

 

KPTM(TV) and associated auxiliaries

 

BRCDT-20140203ATR

 

Pending

 

N/A

License Renewal

 

KPTM(TV) and associated auxiliaries

 

BRCT-20060201AQC

 

08/27/2007

 

06/01/2014

Digital TV License

 

KPTM(TV)

 

BLCDT-20051107AFO

 

12/28/2005

 

06/01/2014

 

Broadcast Auxiliary Stations Associated with
Main Station KPTM(TV), Omaha, Nebraska
Facility ID No. 51491

 

Type Of Authorization

 

Call Sign

Remote Pickup License

 

KPH692

Remote Pickup License

 

KPJ360

TV Intercity Relay License

 

WLG445

TV Pickup

 

WQCI228

Studio Transmitter Link License

 

WLG753

 

Business Radio Station Associated with
Main Station KPTM(TV), Omaha, Nebraska
Facility ID No. 51491

 

Type of Authorization

 

Call Sign

 

Expiration
Date

NONE

 

 

 

 

 

--------------------------------------------------------------------------------


 

Earth Station Associated with
Main Station KPTM(TV), Omaha, Nebraska
Facility ID No. 51491

 

Type of Authorization

 

Call Sign

 

Expiration
Date

NONE

 

 

 

 

 

Antenna Structure Associated with

Main Station KPTM(TV), Omaha, Nebraska
Facility ID No. 51491

 

Registration
Number

 

Issue Date

 

Coordinates

 

Overall
Height

 

Owner

1026025

 

07/21/2014

 

41-04-15.9N
096-13-32.3W

 

464.0 meters

 

Sinclair Television of Omaha, LLC

 

--------------------------------------------------------------------------------


 

CURRENT FCC LICENSES AND RENEWAL AUTHORIZATIONS KRCG(TV) AND
ASSOCIATED AUXILIARY STATIONS

Licensee: KRCG Licensee, LLC

 

Main Station KRCG(TV), Jefferson City, Missouri
Facility ID No. 41110

 

Type of
Authorization

 

Call Sign

 

FCC File Number

 

Grant
Date

 

Expiration
Date

License Renewal

 

KRCG(TV) and associated auxiliaries

 

BRCDT-20130927AMZ

 

Pending

 

N/A

License Renewal

 

KRCG(TV) and associated auxiliaries

 

BRCT-20050929AWQ

 

03/15/2007

 

02/01/2014

Digital TV License

 

KRCG(TV)

 

BLCDT-20030709ABP

 

11/06/2003

 

02/01/2014

 

Broadcast Auxiliary Stations Associated with
Main Station KRCG(TV), Jefferson City, Missouri
Facility ID No. 41110

 

Type Of Authorization

 

Call Sign

TV Pickup

 

KB97112

TV Pickup

 

KB97113

Industrial/Business Pool, Conventional

 

KSJ704 Modification Pending (File No. 0005504735)

 

Business Radio Station Associated with
Main Station KRCG(TV), Jefferson City, Missouri
Facility ID No. 41110

 

Type of Authorization

 

Call Sign

 

Expiration
Date

Land Mobile Radiolocation

 

WPQT423

 

10/04/2015

Business/Industrial Microwave License

 

KSJ704

 

08/01/2023

 

--------------------------------------------------------------------------------


 

Earth Station Associated with
Main Station KRCG(TV), Jefferson City, Missouri
Facility ID No. 41110

 

Type of Authorization

 

Call Sign

 

Expiration
Date

 

NONE

 

 

 

 

 

 

Antenna Structure Associated with

Main Station KRCG(TV), Jefferson City, Missouri
Facility ID No. 41110

 

Registration
Number

 

Issue Date

 

Coordinates

 

Overall
Height

 

Owner

1012934

 

12/06/2013

 

38-41-30.0N
092-05-45.0W

 

282.5 meters

 

KRCG Licensee, LLC

 

--------------------------------------------------------------------------------


 

CURRENT FCC LICENSES AND RENEWAL AUTHORIZATIONS KRNV-DT AND
ASSOCIATED AUXILIARY STATIONS

Licensee: Sierra Communications, LLC

 

Main Station KRNV-DT, Reno, Nevada
Facility ID No. 60307

 

Type of Authorization

 

Call Sign

 

FCC File Number

 

Grant
Date

 

Expiration
Date

License Renewal

 

KRNV-DT and associated auxiliaries

 

BRCDT-20140530ATL

 

Pending

 

N/A

Digital TV License

 

KRNV-DT

 

BLCDT-20131112BLB

 

12/18/2013

 

10/01/2014

License Renewal

 

KRNV-DT and associated auxiliaries

 

BRCT-20060525AJC

 

09/16/2013

 

10/01/2014

 

Broadcast Auxiliary Stations Associated with
Main Station KRNV-DT, Reno, Nevada

Facility ID No. 60307

 

Type Of Authorization

 

Call Sign

Remote Pickup

 

KOP355

Remote Pickup

 

KOP356

TV Intercity Relay

 

KFO24

TV Intercity Relay

 

WPWV807

TV Pickup

 

KB97294

Studio Transmitter Link

 

KPV58

Studio Transmitter Link

 

WPXX828

 

--------------------------------------------------------------------------------


 

Business Radio Station Associated with
Main Station KRNV-DT, Reno, Nevada

Facility ID No. 60307

 

Type of Authorization

 

Call Sign

 

Expiration
Date

NONE

 

 

 

 

 

Earth Station Associated with
Main Station KRNV-DT, Reno, Nevada

Facility ID No. 60307

 

Type of Authorization

 

Call Sign

 

Expiration
Date

NONE

 

 

 

 

 

Antenna Structure Associated with

Main Station KRNV-DT, Reno, Nevada

Facility ID No. 60307

 

Registration
Number

 

Issue
Date

 

Coordinates

 

Overall
Height

 

Owner

NONE

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

CURRENT FCC LICENSES AND RENEWAL AUTHORIZATIONS KRXI-TV AND ASSOCIATED AUXILIARY
STATIONS

Licensee: KRXI Licensee, LLC

 

Main Station KRXI-TV, Reno, Nevada
Facility ID No. 48360

 

Type of
Authorization

 

Call Sign

 

FCC File Number

 

Grant
Date

 

Expiration
Date

License Renewal

 

KRXI-TV and associated auxiliaries

 

BRCDT-20140602BEA

 

Pending

 

N/A

Digital Television Special Temporary Authority

 

KRXI-TV

 

BLDSTA-20140131AIU

 

02/03/2014

 

08/01/2014

Digital TV Replacement Translator License

 

KRXI-TV

 

BLCDT-20140116ABJ

 

02/10/2014

 

10/01/2014

Digital TV License

 

KRXI-TV

 

BLCDT-20110627AAS

 

09/27/2011

 

10/01/2014

License Renewal

 

KRXI-TV and associated auxiliaries

 

BRCT-20060601AQY

 

07/23/2007

 

10/01/2014

 

Broadcast Auxiliary Stations Associated with
Main Station KRXI-TV, Reno, Nevada

Facility ID No. 48360

 

Type Of Authorization

 

Call Sign

TV Intercity Relay License

 

WPJA633

TV Intercity Relay License

 

WPJA635

TV Intercity Relay License

 

WPQX859

Studio Transmitter Link License

 

WPJA632

Studio Transmitter Link License

 

WPJA634

TV Translator Relay

 

WPJF282

 

--------------------------------------------------------------------------------


 

Business Radio Station Associated with
Main Station KRXI-TV, Reno, Nevada

Facility ID No. 48360

 

Type of Authorization

 

Call Sign

 

Expiration
Date

NONE

 

 

 

 

 

Earth Station Associated with
Main Station KRXI-TV, Reno, Nevada

Facility ID No. 48360

 

Type of Authorization

 

Call Sign

 

Expiration
Date

NONE

 

 

 

 

 

Antenna Structure Associated with

Main Station KRXI-TV, Reno, Nevada

Facility ID No. 48360

 

Registration
Number

 

Issue Date

 

Coordinates

 

Overall
Height

 

Owner

1009892

 

02/06/2013

 

39-18-36.6N
119-53-04.9W

 

49.7 meters

 

InSite Towers LLC

1010555

 

05/02/2013

 

39-35-23.0N
119-55-41.0W

 

59.7 meters

 

KRXI Licensee, LLC

 

Translator Station K16GM-D, Yerington, Nevada
Facility ID No. 130412

 

Type of
Authorization

 

Call Sign

 

FCC File Number

 

Grant
Date

 

Expiration
Date

License Renewal

 

K16GM-D

 

BRDTT-20140602BED

 

Pending

 

N/A

Digital TV Translator License

 

K16GM-D

 

BLDTT-20100429ADE

 

06/14/2010

 

10/01/2014

License Renewal

 

K16GM-D

 

BRTT-20060601ARB

 

07/23/2007

 

10/01/2014

 

--------------------------------------------------------------------------------


 

Antenna Structure Associated with

Translator Station K16GM-D, Yerington, Nevada

Facility ID No. 130412

 

Registration
Number

 

Issue Date

 

Coordinates

 

Overall
Height

 

Owner

1273723

 

07/17/2012

 

38-59-11.1N
119-14-39.8W

 

12.2 meters

 

Lyon County

 

Translator Station K17CA-D, Carson City, Nevada
Facility ID No. 23029

 

Type of
Authorization

 

Call Sign

 

FCC File Number

 

Grant
Date

 

Expiration
Date

License Renewal

 

K17CA-D

 

BRDTT-20140602BEB

 

Pending

 

N/A

Digital TV Translator License

 

K17CA-D

 

BLDTT-20090108AAO

 

01/15/2009

 

10/01/2014

License Renewal

 

K17CA-D

 

BRTT-20060601AQZ

 

07/23/2007

 

10/01/2014

 

Translator Station K17HB-D, Winnemucca, Nevada

Facility ID No. 130885

 

Type of
Authorization

 

Call Sign

 

FCC File Number

 

Grant
Date

 

Expiration
Date

License Renewal

 

K17HB-D

 

BRDTT-20140602BEE

 

Pending

 

N/A

Digital TV Translator License

 

K17HB-D

 

BLDTT-20120117AEB

 

02/08/2012

 

10/01/2014

License Renewal

 

K17HB-D

 

BRTT-20060601ARC

 

07/23/2007

 

10/01/2014

 

--------------------------------------------------------------------------------


 

Translator Station K22FH-D, Hawthorne, Nevada
Facility ID No. 127981

 

Type of
Authorization

 

Call Sign

 

FCC File Number

 

Grant
Date

 

Expiration
Date

License Renewal

 

K22FH-D

 

BRDTT-20140602BEF

 

Pending

 

N/A

Digital TV Translator License

 

K22FH-D

 

BLDTT-20100630BZY

 

07/11/2011

 

10/01/2014

License Renewal

 

K22FH-D

 

BRTT-20060601ARD

 

07/23/2007

 

10/01/2014

 

Translator Station K22JC-D, Silver Springs, Nevada
Facility ID No. 127979

 

Type of
Authorization

 

Call Sign

 

FCC File Number

 

Grant
Date

 

Expiration
Date

License Renewal

 

K22JC-D

 

BRDTT-20140602BEI

 

Pending

 

N/A

Digital TV Translator License

 

K22JC-D

 

BLDTT-20121204ACN

 

01/04/2013

 

10/01/2014

 

Translator Station K33IB-D, Silver Springs, Nevada
Facility ID No. 127845

 

Type of
Authorization

 

Call Sign

 

FCC File Number

 

Grant
Date

 

Expiration
Date

License Renewal

 

K33IB-D

 

BRDTT-20140602BEG

 

Pending

 

N/A

Digital TV Translator License

 

K33IB-D

 

BLDTT-20100803ABT

 

09/22/2010

 

10/01/2014

License Renewal

 

K33IB-D

 

BRTT-20060601ARE

 

07/23/2007

 

10/01/2014

 

--------------------------------------------------------------------------------


 

Antenna Structure Associated with

Translator Station K33IB-D, Silver Springs, Nevada
Facility ID No. 127845

 

Registration
Number

 

Issue Date

 

Coordinates

 

Overall
Height

 

Owner

1202566

 

05/18/2009

 

39-29-04.6N
119-18-10.6W

 

42.7 meters

 

Global Tower, LLC

 

Translator Station K36GL-D, Lovelock Nevada
Facility ID No. 131168

 

Type of
Authorization

 

Call Sign

 

FCC File Number

 

Grant
Date

 

Expiration
Date

License Renewal

 

K36GL-D

 

BRDTT-20140602BEC

 

Pending

 

N/A

Digital TV Translator License

 

K36GL-D

 

BLDTT-20110721AAT

 

08/15/2011

 

10/01/2014

License Renewal

 

K36GL-D

 

BRTT-20060601ARA

 

07/23/2007

 

10/01/2014

 

Translator Station K40DV-D, Yerington, Nevada

Facility ID No. 39364

 

Type of
Authorization

 

Call Sign

 

FCC File Number

 

Grant
Date

 

Expiration
Date

License Renewal

 

K40DV-D

 

BRDTT-20140602BEJ

 

Pending

 

N/A

Digital TV Translator License

 

K40DV-D

 

BLDTT-20100526ABH

 

06/21/2010

 

10/01/2014

License Renewal

 

K40DV-D

 

BRTT-20060524AII

 

09/29/2006

 

10/01/2014

 

--------------------------------------------------------------------------------


 

Antenna Structure Associated with

Translator Station K40DV-D, Yerington, Nevada

Facility ID No. 39364

 

Registration
Number

 

Issue Date

 

Coordinates

 

Overall
Height

 

Owner

1273723

 

07/17/2012

 

38-59-11.1N
119-14-39.8W

 

12.2 meters

 

Lyon County

 

Translator Station K48LA-D, South Lake Tahoe, California

Facility ID No. 168232

 

Type of
Authorization

 

Call Sign

 

FCC File Number

 

Grant
Date

 

Expiration
Date

Digital TV Translator Construction Permit

 

K48LA-D

 

BMPDTT-20130425AAE

 

05/08/2013

 

09/06/2015

Digital TV Translator License

 

K48LA-D

 

BLDTT-20081010BFY

 

02/20/2009

 

12/01/2014

 

Translator Station K49MD-D, Lake Tahoe, Nevada

Facility ID No. 187388

 

Type of
Authorization

 

Call Sign

 

FCC File Number

 

Grant
Date

 

Expiration
Date

License Renewal

 

K49MD-D

 

BRDTT-20140627ABQ

 

Pending

 

N/A

Digital TV Translator License

 

K49MD-D

 

BLDTT-20131022ABR

 

11/06/2013

 

10/01/2014

 

Translator Station K51IA-D, Fallon, Nevada

Facility ID No. 130893

 

Type of
Authorization

 

Call Sign

 

FCC File Number

 

Grant
Date

 

Expiration
Date

License Renewal

 

K51IA-D

 

BRDTT-

 

Pending

 

N/A

 

--------------------------------------------------------------------------------


 

Type of
Authorization

 

Call Sign

 

FCC File Number

 

Grant
Date

 

Expiration
Date

 

 

 

 

20140602BEH

 

 

 

 

Digital TV Translator License

 

K51IA-D

 

BLDTT-20100803ABU

 

09/22/2010

 

10/01/2014

License Renewal

 

K51IA-D

 

BRTT-20060601ARF

 

07/23/2007

 

10/01/2014

 

Antenna Structure Associated with

Translator Station K51IA-D, Fallon, Nevada

Facility ID No. 130893

 

Registration
Number

 

Issue Date

 

Coordinates

 

Overall
Height

 

Owner

1272066

 

05/02/2013

 

39-29-21.0N
118-45-10.3W

 

12.1 meters

 

Deerfield Media (Reno) Licensee, LLC

 

--------------------------------------------------------------------------------


 

CURRENT FCC LICENSE AND RENEWAL AUTHORIZATIONS

KSAS-TV AND ASSOCIATED AUXILIARY STATIONS

 

Licensee:  KSAS Licensee, LLC

 

Main Station:  KSAS-TV, Wichita, Kansas

Facility ID # 11911

 

Type of Authorization

 

Call Sign

 

FCC File Number

 

Grant
Date

 

Expiration
Date

License Renewal

 

KSAS-TV and associated auxiliary

 

BRCDT-20140131ANT

 

Pending

 

N/A

Digital TV License

 

KSAS-TV

 

BLCDT-20021120AAN

 

02/10/03

 

06/01/14

License Renewal

 

KSAS-TV and associated auxiliary

 

BRCT-20060201AMV

 

03/15/07

 

06/01/14

 

Broadcast Auxiliary Station Associated with

Main Station:  KSAS-TV, Wichita, Kansas

Facility ID # 11911

 

Type Of Licensed
Authorization

 

Call Sign

Studio Transmitter Link License

 

WLF270

 

Antenna Structure Associated with

Main Station:  KSAS-TV, Wichita, Kansas

Facility ID # 11911

 

Registration
Number

 

Issue
Date

 

Coordinates

 

Overall
Height

 

Owner

1026741

 

12/10/12

 

37° 46’ 40.0” N

 

354.2 meters

 

KSAS Licensee, LLC

 

 

 

 

097° 30’ 38.0” W

 

 

 

 

 

--------------------------------------------------------------------------------


 

CURRENT FCC LICENSE AND RENEWAL AUTHORIZATIONS
KSAS-LP AND ASSOCIATED AUXILIARY STATIONS

 

Licensee: KSAS Licensee, LLC

 

Main TV Translator Station: KSAS-LP, Dodge City, Kansas
Facility ID # 11967

 

Type of Authorization

 

Call Sign

 

FCC File Number

 

Grant
Date

 

Expiration
Date

License Renewal

 

KSAS-LP

 

BRTTL-20140131ANV

 

Pending

 

N/A

Digital TV Low Power License

 

KSAS-LD

 

BLDTL-20140106DOA

 

03/05/2014

 

06/01/2014

License Renewal

 

KSAS-LP

 

BRTTL-19980202UY

 

07/20/98

 

06/01/14

 

Broadcast Auxiliary Station Associated with

Main Station:  KSAS-LP, Dodge City, Kansas
Facility ID # 11967

 

Type Of Licensed
Authorization

 

Call Sign

None

 

 

 

Antenna Structure Associated with

Main Station:  KSAS-LP, Dodge City, Kansas

Facility ID # 11967

 

Registration
Number

 

Issue Date

 

Coordinates

 

Overall
Height

 

Owner

1043716

 

06/13/2012

 

37-46-46.9N
100-03-39.8W

 

116.2 meters

 

InSite Towers LLC

 

--------------------------------------------------------------------------------


 

CURRENT FCC LICENSE AND RENEWAL AUTHORIZATIONS

KTVL(DT) AND ASSOCIATED AUXILIARY STATIONS

 

Licensee:  KTVL Licensee, LLC

 

Main Station:  KTVL(DT), Medford, Oregon

Facility ID # 22570

 

Type of
Authorization

 

Call Sign

 

FCC File Number

 

Grant
Date

 

Expiration
Date

Digital TV License

 

KTVL(DT)

 

BLCDT-20090612AGJ

 

05/12/11

 

02/01/15

License Renewal

 

KDTVL (DT) and associated auxiliaries

 

BRCT-20060929BCO

 

12/20/11

 

02/01/15

 

Broadcast Auxiliary Stations Associated with

Main Station:  KTVL(DT), Medford, Oregon

Facility ID # 22570

 

Type Of Licensed
Authorization

 

Call Sign

TV Pickup License

 

KC26124

TV Pickup License

 

KC26150

Studio Transmitter Link License

 

KHU95

Auxiliary Remote Pickup License

 

KKN685

TV Pickup License

 

KM7830

Studio Transmitter Link License

 

KPT27

Auxiliary Remote Pickup License

 

KTH393

Studio Transmitter Link License

 

WLD643

 

--------------------------------------------------------------------------------


 

Type Of Licensed
Authorization

 

Call Sign

TV Intercity Relay License

 

WMV470

TV Intercity Relay License

 

WPRU966

TV Intercity Relay License

 

WPSG668

TV Intercity Relay License

 

WPTA706

TV Intercity Relay License

 

WPTC604

TV Intercity Relay License

 

WPTD825

 

Business Radio Station Associated With

Main Station:  KTVL(DT), Medford, Oregon

Facility ID # 22570

 

Type of Authorization

 

Call Sign

 

Expiration
Date

Industrial/Business Microwave License

 

KRF943

 

10/02/15

 

Earth Station Associated With

Main Station:  KTVL(DT), Medford, Oregon

Facility ID # 22570

 

Type of Authorization

 

Call Sign

 

Expiration
Date

Transmit/Receive Earth Station License

 

E920442

 

07/31/17

 

Antenna Structure Associated with

Main Station:  KTVL(DT), Medford, Oregon

Facility ID # 22570

 

Registration
Number

 

Issue
Date

 

Coordinates

 

Overall
Height

 

Owner

1236063

 

04/24/12

 

42°04’ 51.5” N
122° 43’ 13.0” W

 

47.2 meters

 

KTVL Licensee, LLC

 

--------------------------------------------------------------------------------


 

CURRENT FCC LICENSES AND RENEWAL AUTHORIZATIONS KTVO(TV) AND

ASSOCIATED AUXILIARY STATIONS

Licensee: KTVO Licensee, LLC

 

Main Station KTVO(TV), Kirksville, Missouri

Facility ID No. 21251

 

Type of
Authorization

 

Call Sign

 

FCC File Number

 

Grant
Date

 

Expiration
Date

License Renewal

 

KTVO(TV) and associated auxiliaries

 

BRCDT-20130927AMM

 

01/28/2014

 

02/01/2022

Digital TV License

 

KTVO(TV)

 

BLCDT-20030604AAC

 

08/21/2003

 

02/01/2022

 

Broadcast Auxiliary Stations Associated with

Main Station KTVO(TV), Kirksville, Missouri

Facility ID No. 21251

 

Type Of Authorization

 

Call Sign

TV Intercity Relay

 

KAN74

TV Studio Transmitter Link

 

KAN75

TV Pickup

 

KB96908

TV Pickup

 

KB96914

Broadcast Auxiliary Remote Pickup

 

KPH484

Broadcast Auxiliary Remote Pickup

 

KPJ801

TV Intercity Relay

 

WBS323

TV Intercity Relay

 

WBS324

 

--------------------------------------------------------------------------------


 

Business Radio Station Associated with

Main Station KTVO(TV), Kirksville, Missouri

Facility ID No. 21251

 

Type of Authorization

 

Call Sign

 

Expiration
Date

NONE

 

 

 

 

 

Earth Station Associated with

Main Station KTVO(TV), Kirksville, Missouri

Facility ID No. 21251

 

Type of Authorization

 

Call Sign

 

Expiration
Date

NONE

 

E050074

 

03/14/2020

 

Antenna Structure Associated with

Main Station KTVO(TV), Kirksville, Missouri

Facility ID No. 21251

 

Registration
Number

 

Issue Date

 

Coordinates

 

Overall
Height

 

Owner

1007392

 

12/05/2009

 

46-03-26.1N
085-58-41.8W

 

152.4 meters

 

Global Tower, LLC

 

--------------------------------------------------------------------------------


 

CURRENT FCC LICENSES AND RENEWAL AUTHORIZATIONS KUNP(TV) AND

ASSOCIATED AUXILIARY STATIONS

Licensee: Sinclair LaGrande Licensee, LLC

 

Main Station KUNP(TV), La Grande, Oregon

Facility ID No. 81447

 

Type of
Authorization

 

Call Sign

 

FCC File Number

 

Grant Date

 

Expiration Date

Digital TV Construction Permit

 

KUNP(TV)

 

BPCDT-20120619ABW

 

06/28/2012

 

06/28/2015

Digital TV License

 

KUNP(TV)

 

BLDCT-20100125ABW

 

03/24/2011

 

02/01/2015

License Renewal

 

KUNP(TV) and associated auxiliaries

 

BRCT-20061002AWT

 

01/31/2007

 

02/01/2015

 

Broadcast Auxiliary Stations Associated with

Main Station KUNP(TV), La Grande, Oregon

Facility ID No. 81447

 

Type Of Authorization

 

Call Sign

NONE

 

 

 

Business Radio Station Associated with

Main Station KUNP(TV), La Grande, Oregon

Facility ID No. 81447

 

Type of Authorization

 

Call Sign

 

Expiration
Date

NONE

 

 

 

 

 

--------------------------------------------------------------------------------


 

Earth Station Associated with

Main Station KUNP(TV), La Grande, Oregon

Facility ID No. 81447

 

Type of Authorization

 

Call Sign

 

Expiration
Date

NONE

 

 

 

 

 

Antenna Structure Associated with

Main Station KUNP(TV), La Grande, Oregon

Facility ID No. 81447

 

Registration
Number

 

Issue
Date

 

Coordinates

 

Overall
Height

 

Owner

NONE

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

CURRENT FCC LICENSES AND RENEWAL AUTHORIZATIONS KUNP-LD AND

ASSOCIATED AUXILIARY STATIONS

Licensee: Sinclair LaGrande Licensee, LLC

 

Main Station KUNP-LD, Portland, Oregon

Facility ID No. 34882

 

Type of
Authorization

 

Call Sign

 

FCC File Number

 

Grant
Date

 

Expiration
Date

Digital Low Power TV License

 

KUNP-LD

 

BLDTL-20120413ABM

 

04/24/2012

 

02/01/2015

License Renewal

 

KUNP-LD and associated auxiliaries

 

BRTT-20061002AXC

 

02/27/2007

 

02/01/2015

 

Broadcast Auxiliary Stations Associated with

Main Station KUNP-LD, Portland, Oregon

Facility ID No. 34882

 

Type Of Authorization

 

Call Sign

NONE

 

 

 

Business Radio Station Associated with

Main Station KUNP-LD, Portland, Oregon

Facility ID No. 34882

 

Type of Authorization

 

Call Sign

 

Expiration
Date

NONE

 

 

 

 

 

Earth Station Associated with

Main Station KUNP-LD, Portland, Oregon

Facility ID No. 34882

 

Type of Authorization

 

Call Sign

 

Expiration
Date

NONE

 

 

 

 

 

--------------------------------------------------------------------------------


 

Antenna Structure Associated with

Main Station KUNP-LD, Portland, Oregon

Facility ID No. 34882

 

Registration
Number

 

Issue Date

 

Coordinates

 

Overall
Height

 

Owner

1035761

 

01/24/2014

 

45-31-13.0N
122-44-41.0W

 

280.0 meters

 

Sinclair Portland Licensee, LLC

 

--------------------------------------------------------------------------------


 

CURRENT FCC LICENSES AND RENEWAL AUTHORIZATIONS KUNW-CD AND
ASSOCIATED AUXILIARY STATIONS

Licensee: Sinclair Kennewick Licensee, LLC

 

Main Station KUNW-CD, Yakima, Washington

Facility ID No. 167797

 

Type of
Authorization

 

Call Sign

 

FCC File Number

 

Grant
Date

 

Expiration
Date

Digital Class A TV License

 

KUNW-CD

 

BLDTA-20111110AHM

 

03/16/2012

 

02/01/2015

 

Broadcast Auxiliary Stations Associated with

Main Station KUNW-CD, Yakima, Washington

Facility ID No. 167797

 

Type Of Authorization

 

Call Sign

TV Intercity Relay License

 

WPJB766

TV Intercity Relay License

 

WPNI788

Studio Transmitter Link License

 

WPXK583

 

Business Radio Station Associated with

Main Station KUNW-CD, Yakima, Washington

Facility ID No. 167797

 

Type of Authorization

 

Call Sign

 

Expiration
Date

NONE

 

 

 

 

 

Earth Station Associated with

Main Station KUNW-CD, Yakima, Washington

Facility ID No. 167797

 

Type of Authorization

 

Call Sign

 

Expiration
Date

NONE

 

 

 

 

 

--------------------------------------------------------------------------------


 

Antenna Structure Associated with

Main Station KUNW-CD, Yakima, Washington

Facility ID No. 167797

 

Registration
Number

 

Issue Date

 

Coordinates

 

Overall
Height

 

Owner

1032433

 

01/25/2014

 

46-31-57.0N
120-30-37.0W

 

51.5 meters

 

Sinclair Yakima Licensee, LLC

 

--------------------------------------------------------------------------------


 

CURRENT FCC LICENSES AND RENEWAL AUTHORIZATIONS KVVK-CD AND
ASSOCIATED AUXILIARY STATIONS

Licensee: Sinclair Kennewick Licensee, LLC

 

Main Station KVVK-CD, Kennewick, Washington

Facility ID No. 25358

 

Type of
Authorization

 

Call Sign

 

FCC File Number

 

Grant
Date

 

Expiration
Date

Digital Class A TV License

 

KVVK-CD

 

BLDTA-20100125ACB

 

02/01/2010

 

02/01/2015

License Renewal

 

KVVK-CD and associated auxiliaries

 

BRTTA-20060928AGM

 

02/27/2007

 

02/01/2015

 

Broadcast Auxiliary Stations Associated with

Main Station KVVK-CD, Kennewick, Washington

Facility ID No. 25358

 

Type Of Authorization

 

Call Sign

NONE

 

 

 

Business Radio Station Associated with

Main Station KVVK-CD, Kennewick, Washington

Facility ID No. 25358

 

Type of Authorization

 

Call Sign

 

Expiration
Date

NONE

 

 

 

 

 

Earth Station Associated with

Main Station KVVK-CD, Kennewick, Washington

Facility ID No. 25358

 

Type of Authorization

 

Call Sign

 

Expiration
Date

NONE

 

 

 

 

 

--------------------------------------------------------------------------------


 

Antenna Structure Associated with

Main Station KVVK-CD, Kennewick, Washington

Facility ID No. 25358

 

Registration
Number

 

Issue Date

 

Coordinates

 

Overall
Height

 

Owner

1032435

 

01/24/2014

 

46-05-50.0N
119-11-33.0W

 

107.8 meters

 

Sinclair Yakima Licensee, LLC

 

--------------------------------------------------------------------------------


 

CURRENT FCC LICENSES AND RENEWAL AUTHORIZATIONS KORX-CA AND
ASSOCIATED AUXILIARY STATIONS

Licensee: Sinclair Kennewick Licensee, LLC

 

Main Station KORX-CA, Walla Walla, Washington

Facility ID No. 71072

 

Type of
Authorization

 

Call Sign

 

FCC File Number

 

Grant
Date

 

Expiration
Date

Digital Class A Flashcut TV License

 

KORX-CA

 

BDFCDTA-20140507ADN

 

05/20/2014

 

09/01/2015

Class A TV License

 

KORX-CA

 

BLTTA-20050202ADO

 

02/14/2005

 

02/01/2015

License Renewal

 

KORX-CA and associated auxiliaries

 

BRTTA-20060928AFB

 

02/27/2007

 

02/01/2015

 

Broadcast Auxiliary Stations Associated with

Main Station KORX-CA, Walla Walla, Washington

Facility ID No. 71072

 

Type Of Authorization

 

Call Sign

TV Intercity Relay License

 

WPJF407

 

Business Radio Station Associated with

Main Station KORX-CA, Walla Walla, Washington

Facility ID No. 71072

 

Type of Authorization

 

Call Sign

 

Expiration
Date

NONE

 

 

 

 

 

--------------------------------------------------------------------------------


 

Earth Station Associated with

Main Station KORX-CA, Walla Walla, Washington

Facility ID No. 71072

 

Type of Authorization

 

Call Sign

 

Expiration
Date

NONE

 

 

 

 

 

Antenna Structure Associated with

Main Station KORX-CA, Walla Walla, Washington

Facility ID No. 71072

 

Registration
Number

 

Issue
Date

 

Coordinates

 

Overall
Height

 

Owner

NONE

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

CURRENT FCC LICENSES AND RENEWAL AUTHORIZATIONS KUNS-TV AND
ASSOCIATED AUXILIARY STATIONS

Licensee: Sinclair Seattle Licensee, LLC

 

Main Station KUNS-TV, Bellevue, Washington

Facility ID No. 4624

 

Type of
Authorization

 

Call Sign

 

FCC File Number

 

Grant
Date

 

Expiration
Date

Digital TV License

 

KUNS-TV

 

BLCDT-20140312ABP

 

05/13/2014

 

02/01/2015

License Renewal

 

KUNS-TV and associated auxiliaries

 

BRCT-20060928ALF

 

01/31/2007

 

02/01/2015

 

Broadcast Auxiliary Stations Associated with

Main Station KUNS-TV, Bellevue, Washington

Facility ID No. 4624

 

Type Of Authorization

 

Call Sign

Studio Transmitter Link License

 

WQNC541

 

Business Radio Station Associated with

Main Station KUNS-TV, Bellevue, Washington

Facility ID No. 4624

 

Type of Authorization

 

Call Sign

 

Expiration
Date

NONE

 

 

 

 

 

Earth Station Associated with

Main Station KUNS-TV, Bellevue, Washington

Facility ID No. 4624

 

Type of Authorization

 

Call Sign

 

Expiration
Date

Earth Station License

 

 

 

 

 

--------------------------------------------------------------------------------


 

Antenna Structure Associated with

Main Station KUNS-TV, Bellevue, Washington

Facility ID No. 4624

 

Registration
Number

 

Issue Date

 

Coordinates

 

Overall
Height

 

Owner

1032456

 

01/24/2014

 

47-37-55.0N
122-21-14.0W

 

171.9 meters

 

Sinclair Seattle Licensee, LLC

 

--------------------------------------------------------------------------------


 

CURRENT FCC LICENSE AND RENEWAL AUTHORIZATIONS

KUTV(DT) AND ASSOCIATED AUXILIARY STATIONS

 

Licensee: KUTV Licensee, LLC

 

Main Station:  KUTV(DT), Salt Lake City, Utah

Facility ID # 35823

 

Type of Authorization

 

Call Sign

 

FCC File Number

 

Grant
Date

 

Expiration
Date

License Renewal

 

KUTV(DT)

 

BRCDT-20140602AUJ

 

Pending

 

N/A

Special Temporary Authority

 

 

 

BLDSTA-20100212ABB

 

Pending

 

N/A

License Renewal

 

KUTV(DT)

 

BRCT-20060601ASL

 

11/21/07

 

10/01/14

Digital TV License

 

KUTV(DT)

 

BLCDT-20020211AAD

 

10/22/02

 

10/01/14

 

Broadcast Auxiliary Stations Associated with

Main Station:  KUTV(DT), Salt Lake City, Utah

Facility ID # 35823

 

Type Of Licensed
Authorization

 

Call Sign

Studio Transmitter Link License

 

KOZ57

TV Pickup License

 

KR7621

TV Pickup License

 

KR9934

TV Pickup License

 

KX3671

Intercity Relay License

 

WGH989

 

--------------------------------------------------------------------------------


 

Type Of Licensed
Authorization

 

Call Sign

Intercity Relay License

 

WGI276

Intercity Relay License

 

WHS316

Studio Transmitter Link License

 

WPYC736

Auxiliary Low Power License

 

WQCK457

TV Pickup License

 

WQCL440

Remote Pickup License

 

WQCT967

Intercity Relay License

 

WQCV987

Intercity Relay License

 

WQCV988

Intercity Relay License

 

WQCV989

 

Business Radio Station Associated With

Main Station:  KUTV(DT), Salt Lake City, Utah

Facility ID # 35823

 

Type of Authorization

 

Call Sign

 

Expiration
Date

Land Mobile Radiolocation License

 

WQFG443

 

07/10/16

Industrial/Business Microwave License

 

WQLN354

 

03/12/20

Industrial/Business Microwave License

 

WQLN355

 

03/12/20

 

--------------------------------------------------------------------------------


 

Earth Stations Associated With

Main Station:  KUTV(DT), Salt Lake City, Utah

Facility ID # 35823

 

Type of Authorization

 

Call Sign

 

Expiration
Date

Transmit/Receive Earth Station License

 

E9462

 

06/19/22

 

Antenna Structure Associated with

Main Station:  KUTV(DT), Salt Lake City, Utah

Facility ID # 35823

 

Registration
Number

 

Issue
Date

 

Coordinates

 

Overall
Height

 

Owner

1062408

 

03/11/99

 

40º 39’ 33.0” N
112º 12’ 10.0” W

 

94 meters

 

DTV Utah, LC

 

--------------------------------------------------------------------------------


 

CURRENT FCC LICENSES AND RENEWAL AUTHORIZATIONS KVAL-TV AND
ASSOCIATED AUXILIARY STATIONS

Licensee: Sinclair Eugene Licensee, LLC

 

Main Station KVAL-TV, Eugene, Oregon

Facility ID No. 49766

 

Type of
Authorization

 

Call Sign

 

FCC File Number

 

Grant
Date

 

Expiration
Date

Digital TV License

 

KVAL-TV

 

BLCDT-20090612AGY

 

06/24/2010

 

02/01/2015

License Renewal

 

KVAL-TV and associated auxiliaries

 

BRCT- 20060928AQI

 

05/24/2007

 

02/01/2015

 

Broadcast Auxiliary Stations Associated with

Main Station KVAL-TV, Eugene, Oregon

Facility ID No. 49766

 

Type Of Authorization

 

Call Sign

Broadcast Auxiliary Low Power

 

WQRX655

Broadcast Auxiliary Low Power

 

WQRX657

Broadcast Auxiliary Low Power

 

WQRY579

Broadcast Auxiliary Low Power

 

WQRY583

Broadcast Auxiliary Low Power

 

 

TV Intercity Relay

 

WLI545

TV Intercity Relay

 

WLI546

TV Intercity Relay

 

WLL217

TV Intercity Relay

 

WPNM805

TV Intercity Relay

 

WPNM806

TV Intercity Relay

 

WQDG455

TV Intercity Relay

 

WQRK690

TV Intercity Relay

 

WQRK962

TV Pickup

 

KG8647

Studio Transmitter Link

 

WQRK688

 

--------------------------------------------------------------------------------


 

Type Of Authorization

 

Call Sign

 

 

 

Studio Transmitter Link

 

WQRK689

 

Business Radio Station Associated with

Main Station KVAL-TV, Eugene, Oregon

Facility ID No. 49766

 

Type of Authorization

 

Call Sign

 

Expiration
Date

NONE

 

 

 

 

 

Earth Station Associated with

Main Station KVAL-TV, Eugene, Oregon

Facility ID No. 49766

 

Type of Authorization

 

Call Sign

 

Expiration
Date

NONE

 

 

 

 

 

Antenna Structure Associated with

Main Station KVAL-TV, Eugene, Oregon

Facility ID No. 49766

 

Registration
Number

 

Issue Date

 

Coordinates

 

Overall
Height

 

Owner

1033594

 

01/24/2014

 

44-00-06.0N
123-06-57.0W

 

259.3 meters

 

Sinclair Eugene Licensee, LLC

 

Translator Station K07KZ, Squaw Valley, Oregon

Facility ID No. 49759

 

Type of
Authorization

 

Call Sign

 

FCC File Number

 

Grant
Date

 

Expiration
Date

Special Temporary Authority

 

K07KZ

 

BLSTA-20130510AAK

 

Pending

 

N/A

License Renewal

 

K07KZ

 

BRTTV-20060928AQG

 

01/31/2007

 

02/01/2015

 

--------------------------------------------------------------------------------


 

Type of
Authorization

 

Call Sign

 

FCC File Number

 

Grant
Date

 

Expiration
Date

TV Translator License

 

K07KZ

 

BLTTV-19821118IC

 

04/20/1983

 

02/01/2015

 

Translator Station K21LY-D, Mapleton, Oregon

Facility ID No. 190070

 

Type of
Authorization

 

Call Sign

 

FCC File Number

 

Grant
Date

 

Expiration
Date

Digital TV Translator License

 

K21LY-D

 

BLDTT-20120615ADJ

 

07/16/2012

 

02/01/2015

 

Translator Station K21MB-D, Scottsburg, Oregon

Facility ID No. 49754

 

Type of
Authorization

 

Call Sign

 

FCC File Number

 

Grant
Date

 

Expiration
Date

Digital TV Translator License

 

K21MB-D

 

BLDTT-20120607ADE

 

07/05/2012

 

02/01/2015

 

Translator Station K33CP, Gold Beach, Oregon

Facility ID No. 49762

 

Type of
Authorization

 

Call Sign

 

FCC File Number

 

Grant
Date

 

Expiration
Date

TV Translator License

 

K33CP

 

BLTT-19900329JJ

 

05/29/1990

 

02/01/2015

License Renewal

 

K33CP

 

BRTT-20060601AQH

 

01/31/2007

 

02/01/2015

 

--------------------------------------------------------------------------------


 

Translator Station K39KR-D, Port Orford, Oregon

Facility ID No. 182753

 

Type of
Authorization

 

Call Sign

 

FCC File Number

 

Grant
Date

 

Expiration
Date

Digital TV Translator License

 

K39KR-D

 

BLDTT-20120627ABC

 

07/24/2012

 

02/01/2015

 

--------------------------------------------------------------------------------


 

CURRENT FCC LICENSE AND RENEWAL AUTHORIZATIONS

KVCW(TV) AND ASSOCIATED AUXILIARY STATIONS

 

Licensee: Channel 33, Inc.

 

Main Station KVCW(TV), Las Vegas, Nevada

Facility ID No. 10195

 

Type of Authorization

 

Call Sign

 

FCC File Number

 

Grant
Date

 

Expiration
Date

License Renewal

 

KVCW(TV) and associated auxiliaries

 

BRCDT-20140602AVN

 

Pending

 

N/A

Digital TV Replacement Translator License

 

KVCW(TV)

 

BLCDT-20131108AKG

 

12/03/13

 

10/01/2014

Digital TV License

 

KVCW-DT

 

BLCDT-20070109AAW

 

03/08/07

 

10/01/2014

License Renewal

 

KVCW(TV) and associated auxiliaries

 

BRCT-20060531AFZ

 

09/29/06

 

10/01/2014

 

Broadcast Auxiliary Station Associated with

Main Station KVCW(TV), Las Vegas, Nevada

Facility ID No. 10195

 

Type of Authorization

 

Call Sign

Studio Transmitter Link License

 

WLI718

Studio Transmitter Link License

 

WPQW215

 

Antenna Structure Associated with

Main Station KVCW(TV), Las Vegas, Nevada

Facility ID No. 10195

 

Registration
Number

 

Issue
Date

 

Coordinates

 

Overall
Height

 

Owner

1203429

 

10/04/07

 

36º 00’ 27.3” N

 

67.4 meters

 

American Towers, LLC

 

 

 

 

115º 00’ 26.9” W

 

 

 

 

 

--------------------------------------------------------------------------------


 

CURRENT FCC LICENSES AND RENEWAL AUTHORIZATIONS KVII-TV AND
ASSOCIATED AUXILIARY STATIONS

Licensee: KVII-TV, Licensee, LLC

 

Main Station KVII-TV, Amarillo, Texas

Facility ID No. 40446

 

Type of
Authorization

 

Call Sign

 

FCC File Number

 

Grant
Date

 

Expiration
Date

License Renewal

 

KVII-TV and associated auxiliaries

 

BRCDT-20140327BHP

 

Pending

 

N/A

Digital TV License

 

KVII-TV

 

BLCDT-20090612AHC

 

06/24/2010

 

08/01/2014

License Renewal

 

KVII-TV and associated auxiliaries

 

BRCT-20060331ACY

 

03/15/2007

 

08/01/2014

 

Broadcast Auxiliary Stations Associated with

Main Station KVII-TV, Amarillo, Texas

Facility ID No. 40446

 

Type Of Authorization

 

Call Sign

Broadcast Auxiliary Low Power

 

BLP01090

TV Pickup

 

KA2104

Broadcast Auxiliary Remote Pickup

 

KLB656

TV Studio Transmitter Link

 

KLG28

Broadcast Auxiliary Remote Pickup

 

KOS348

TV Intercity Relay License

 

WHQ362

TV Intercity Relay License

 

WHS379

TV Intercity Relay License

 

WHS380

TV Intercity Relay License

 

WPOP470

 

--------------------------------------------------------------------------------


 

Business Radio Station Associated with

Main Station KVII-TV, Amarillo, Texas

Facility ID No. 40446

 

Type of Authorization

 

Call Sign

 

Expiration
Date

Land Mobile Radiolocation or Business/Industrial Microwave License

 

KRS469

 

06/06/2014

 

Earth Station Associated with

Main Station KVII-TV, Amarillo, Texas

Facility ID No. 40446

 

Type of Authorization

 

Call Sign

 

Expiration
Date

Earth Station License

 

E050068

 

03/10/2020

Earth Station License

 

E4938

 

10/29/2017

Earth Station License

 

E980150

 

02/24/2023

 

Antenna Structure Associated with

Main Station KVII-TV, Amarillo, Texas

Facility ID No. 40446

 

Registration
Number

 

Issue Date

 

Coordinates

 

Overall
Height

 

Owner

1054167

 

12/01/2013

 

35-22-30.0N
101-52-58.0W

 

495.6 meters

 

KVII Licensee, LLC

 

--------------------------------------------------------------------------------


 

CURRENT FCC LICENSE AND RENEWAL AUTHORIZATIONS

KVI(AM) AND ASSOCIATED AUXILIARY STATIONS

Licensee: Sinclair Radio of Seattle Licensee, LLC

 

Main Station KVI(AM), Seattle, Washington

Facility ID No. 35853

 

Type of Authorization

 

Call Sign

 

FCC File Number

 

Grant
Date

 

Current
Expiration
Date

License Renewal

 

KVI(AM) and associated auxiliaries

 

BR-20131018AHF

 

01/24/14

 

02/01/2022

AM Radio License

 

KVI(AM)

 

BZ-19800204AH

 

04/24/1980

 

02/01/2022

 

Broadcast Auxiliary Stations Associated with

Main Station KVI(AM), Seattle, Washington

Facility ID No. 35853

 

Type of Authorization

 

Call Sign

Broadcast Auxiliary Low Power

 

BLP01371

Remote Pickup

 

KA74851

Remote Pickup

 

KON935

Remote Pickup

 

KQ2233

Aural Booster

 

WLF813

Aural Studio Link

 

WLF815

 

Earth Station Associated with

Main Station KVI(AM), Seattle, Washington

Facility ID No. 35853

 

Type of Authorization

 

Call Sign

 

Expiration
Date

NONE

 

 

 

 

 

--------------------------------------------------------------------------------


 

Antenna Structure Associated with

Main Station KVI(AM), Seattle, Washington

Facility ID No. 35853

 

Registration
Number

 

Issue
Date

 

Coordinates

 

Overall
Height

 

Owner

NONE

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

CURRENT FCC LICENSES AND RENEWAL AUTHORIZATIONS KVIH-TV AND
ASSOCIATED AUXILIARY STATIONS

Licensee: KVII Licensee, LLC

 

Main Station KVIH-TV, Clovis, New Mexico

Facility ID No. 40450

 

Type of
Authorization

 

Call Sign

 

FCC File Number

 

Grant
Date

 

Expiration
Date

License Renewal

 

KVIH-TV and associated auxiliaries

 

BRCDT-21040602AST

 

Pending

 

N/A

Digital TV License

 

KVIH-TV

 

BLCDT-20091221AHU

 

03/03/2011

 

10/01/2014

License Renewal

 

KVIH-TV and associated auxiliaries

 

BRCT-20060526AAQ

 

09/29/2006

 

10/01/2014

 

Broadcast Auxiliary Stations Associated with

Main Station KVIH-TV, Clovis, New Mexico

Facility ID No. 40450

 

Type Of Authorization

 

Call Sign

TV Intercity Relay License

 

WQLW445

 

Business Radio Station Associated with

Main Station KVIH-TV, Clovis, New Mexico

Facility ID No. 40450

 

Type of Authorization

 

Call Sign

 

Expiration
Date

NONE

 

 

 

 

 

--------------------------------------------------------------------------------


 

Earth Station Associated with

Main Station KVIH-TV, Clovis, New Mexico

Facility ID No. 40450

 

Type of Authorization

 

Call Sign

 

Expiration
Date

NONE

 

 

 

 

 

Antenna Structure Associated with

Main Station KVIH-TV, Clovis, New Mexico

Facility ID No. 40450

 

Registration
Number

 

Issue Date

 

Coordinates

 

Overall
Height

 

Owner

1003344

 

12/01/2013

 

34-11-34.0N 103-16-46.0W

 

220.7 meters

 

KVII Licensee, LLC

 

--------------------------------------------------------------------------------


 

CURRENT FCC LICENSES AND RENEWAL AUTHORIZATIONS K43BU AND
ASSOCIATED AUXILIARY STATIONS

Licensee: KVII Licensee, LLC

 

Main Station K43BU, Clovis, New Mexico

Facility ID No. 40448

 

Type of
Authorization

 

Call Sign

 

FCC File Number

 

Grant
Date

 

Expiration
Date

License Renewal

 

K43BU and associated auxiliaries

 

BRCDT-20140602ASS

 

Pending

 

N/A

Digital TV License

 

K43BU

 

BLTTL-19890419IA

 

06/30/1989

 

10/01/2014

License Renewal

 

K43BU and associated auxiliaries

 

BRTTL-20060526AAT

 

09/29/2006

 

10/01/2014

 

Broadcast Auxiliary Stations Associated with

Main Station K43BU, Clovis, New Mexico

Facility ID No. 40448

 

Type Of Authorization

 

Call Sign

TV Intercity Relay License

 

WGI235

 

Business Radio Station Associated with

Main Station K43BU, Clovis, New Mexico

Facility ID No. 40448

 

Type of Authorization

 

Call Sign

 

Expiration
Date

NONE

 

 

 

 

 

Earth Station Associated with

Main Station K43BU, Clovis, New Mexico

Facility ID No. 40448

 

Type of Authorization

 

Call Sign

 

Expiration
Date

NONE

 

 

 

 

 

--------------------------------------------------------------------------------


 

Antenna Structure Associated with

Main Station K43BU, Clovis, New Mexico

Facility ID No. 40448

 

Registration
Number

 

Issue
Date

 

Coordinates

 

Overall
Height

 

Owner

NONE

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

CURRENT FCC LICENSE AND RENEWAL AUTHORIZATIONS
KVMY(TV) AND ASSOCIATED AUXILIARY STATIONS

 

Licensee: KUPN Licensee, LLC

 

Main Station KVMY(TV), Las Vegas, NV

Facility ID No.: 10179

 

Type of Authorization

 

Call Sign

 

FCC File Number

 

Grant
Date

 

Expiration
Date

License Renewal

 

KVMY(TV) and associated auxiliaries

 

BRCDT-20140602AVR

 

Pending

 

N/A

Digital TV Replacement Translator License

 

KVMY(TV)

 

BLDCT-20131101AGK

 

12/03/2013

 

10/01/2014

Digital TV License

 

KVMY(TV)

 

BLCDT-20090220ABX

 

03/01/10

 

10/01/14

License Renewal

 

KVMY(TV) and associated auxiliaries

 

BRCT-20060531AGC

 

01/18/08

 

10/01/14

 

Broadcast Auxiliary Stations Associated with
KVMY(TV), Las Vegas, NV
Facility ID No.: 10179

 

Type of Authorization

 

Call Sign

Remote Pickup License

 

KPF931

Studio Transmitter Link License

 

WHY352

TV Intercity Relay License

 

WPNB849

TV Pickup License

 

WQAR487

TV Intercity Relay License

 

WQCN406

Studio Transmitter Link License

 

WQCN407

Remote Pickup License

 

WQDA813

 

--------------------------------------------------------------------------------


 

Type of Authorization

 

Call Sign

TV Intercity Relay License

 

WQGJ272

 

Business Radio Station Used with
KVMY(TV), Las Vegas, NV
Facility ID No.: 10179

 

Type of Authorization

 

Call Sign

 

Expiration
Date

Industrial/Business Microwave Station License

 

WQED365

 

12/30/15

 

Antenna Structure Associated with

KVMY(TV), Las Vegas, NV
Facility ID No.: 10179

 

Registration
Number

 

Issue
Date

 

Coordinates

 

Overall
Height

 

Owner

1203429

 

10/04/07

 

36º 00’ 27.3” N
115º 00’ 26.9” W

 

67.4 meters

 

American Towers, LLC

 

--------------------------------------------------------------------------------


 

CURRENT FCC LICENSES AND RENEWAL AUTHORIZATIONS KXRM-TV AND

ASSOCIATED AUXILIARY STATIONS

Licensee: KXRM Licensee, LLC

 

Main Station KXRM-TV, Colorado Springs, Colorado
Facility ID No. 35991

 

Type of
Authorization

 

Call Sign

 

FCC File Number

 

Grant
Date

 

Expiration
Date

License Renewal

 

KXRM-TV and associated auxiliaries

 

BRCDT-20130202CFJ

 

Pending

 

N/A

License Renewal

 

KXRM-TV and associated auxiliaries

 

BRCT-20051128AGE

 

05/08/2006

 

04/01/2014

Digital TV License

 

KXRM-TV

 

BLCDT-20030702ABE

 

09/01/2003

 

04/01/2014

 

Broadcast Auxiliary Stations Associated with
Main Station KXRM-TV, Colorado Springs, Colorado
Facility ID No. 35991

 

Type Of Authorization

 

Call Sign

TV Studio Transmitter Link

 

WLD950

TV Intercity Relay

 

WLH991

TV Studio Transmitter Link

 

WPOT885

TV Pickup

 

WQFU442

 

Business Radio Station Associated with
Main Station KXRM-TV, Colorado Springs, Colorado
Facility ID No. 35991

 

Type of Authorization

 

Call Sign

 

Expiration
Date

NONE

 

 

 

 

 

--------------------------------------------------------------------------------


 

Earth Station Associated with
Main Station KXRM-TV, Colorado Springs, Colorado
Facility ID No. 35991

 

Type of Authorization

 

Call Sign

 

Expiration
Date

NONE

 

 

 

 

 

Antenna Structure Associated with

Main Station KXRM-TV, Colorado Springs, Colorado
Facility ID No. 35991

 

Registration
Number

 

Issue
Date

 

Coordinates

 

Overall
Height

 

Owner

NONE

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

CURRENT FCC LICENSES AND RENEWAL AUTHORIZATIONS KXTU-LD AND

ASSOCIATED AUXILIARY STATIONS

Licensee: KXRM Licensee, LLC

 

Main Station KXTU-LD, Colorado Springs, Colorado
Facility ID No. 22681

 

Type of
Authorization

 

Call Sign

 

FCC File Number

 

Grant
Date

 

Expiration
Date

License Renewal

 

KXTU-LD and associated auxiliaries

 

BRCDT-20131202CFT

 

Pending

 

N/A

Digital TV License

 

KXTU-LD

 

BLDTL-20120127AGP

 

02/09/2012

 

04/01/2014

License Renewal

 

KXTU-LD and associated auxiliaries

 

BRTT-20051128AFU

 

05/25/2006

 

04/01/2014

 

Broadcast Auxiliary Stations Associated with
Main Station KXTU-LD, Colorado Springs, Colorado
Facility ID No. 22681

 

Type Of Authorization

 

Call Sign

NONE

 

 

 

Business Radio Station Associated with
Main Station KXTU-LD, Colorado Springs, Colorado
Facility ID No. 22681

 

Type of Authorization

 

Call Sign

 

Expiration
Date

NONE

 

 

 

 

 

--------------------------------------------------------------------------------


 

Earth Station Associated with
Main Station KXTU-LD, Colorado Springs, Colorado
Facility ID No. 22681

 

Type of Authorization

 

Call Sign

 

Expiration
Date

NONE

 

 

 

 

 

Antenna Structure Associated with

Main Station KXTU-LD, Colorado Springs, Colorado
Facility ID No. 22681

 

Registration
Number

 

Issue
Date

 

Coordinates

 

Overall
Height

 

Owner

NONE

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

CURRENT FCC LICENSES AND RENEWAL AUTHORIZATIONS K28GE AND

ASSOCIATED AUXILIARY STATIONS

Licensee: KXRM Licensee, LLC

 

Main Station K28GE, Woodland Park, Colorado
Facility ID No. 35990

 

Type of
Authorization

 

Call Sign

 

FCC File Number

 

Grant
Date

 

Expiration
Date

License Renewal

 

K28GE and associated auxiliaries

 

BRTT-20131202CFK

 

Pending

 

N/A

License Renewal

 

K28GE and associated auxiliaries

 

BRTT-20051128AGF

 

05/08/2006

 

04/01/2014

Digital TV License

 

K28GE

 

BLTTL-19991203AAV

 

03/07/2000

 

04/01/2014

 

Broadcast Auxiliary Stations Associated with
Main Station K28GE, Woodland Park, Colorado
Facility ID No. 35990

 

Type Of Authorization

 

Call Sign

NONE

 

 

 

Business Radio Station Associated with
Main Station K28GE, Woodland Park, Colorado
Facility ID No. 35990

 

Type of Authorization

 

Call Sign

 

Expiration
Date

NONE

 

 

 

 

 

--------------------------------------------------------------------------------


 

Earth Station Associated with
Main Station K28GE, Woodland Park, Colorado
Facility ID No. 35990

 

Type of Authorization

 

Call Sign

 

Expiration
Date

NONE

 

 

 

 

 

Antenna Structure Associated with

Main Station K28GE, Woodland Park, Colorado
Facility ID No. 35990

 

Registration
Number

 

Issue
Date

 

Coordinates

 

Overall
Height

 

Owner

NONE

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

CURRENT FCC LICENSES AND RENEWAL AUTHORIZATIONS KXVO(TV) AND
ASSOCIATED AUXILIARY STATIONS

Licensee: Mitts Telecasting Company, LLC

 

Main Station KXVO(TV), Omaha, Nebraska
Facility ID No. 23277

 

Type of Authorization

 

Call Sign

 

FCC File Number

 

Grant
Date

 

Expiration
Date

License Renewal

 

KXVO(TV) and associated auxiliaries

 

BRCDT-20140130ABX

 

Pending

 

N/A

Digital TV License

 

KXVO(TV)

 

BLCDT-20090604AAK

 

07/28/2011

 

N/A

License Renewal

 

KXVO(TV) and associated auxiliaries

 

BRCT-20060201AYE

 

Pending

 

N/A

License Renewal

 

KXVO(TV) and associated auxiliaries

 

BRCT-19980202LB

 

11/16/1998

 

06/01/2006

 

Broadcast Auxiliary Stations Associated with
Main Station KXVO(TV), Omaha, Nebraska

Facility ID No. 23277

 

Type Of Authorization

 

Call Sign

Studio Transmitter Link License

 

WPJA394

 

--------------------------------------------------------------------------------


 

Business Radio Station Associated with
Main Station KXVO(TV), Omaha, Nebraska

Facility ID No. 23277

 

Type of Authorization

 

Call Sign

 

Expiration
Date

NONE

 

 

 

 

 

Earth Station Associated with
Main Station KXVO(TV), Omaha, Nebraska

Facility ID No. 23277

 

Type of Authorization

 

Call Sign

 

Expiration
Date

NONE

 

 

 

 

 

Antenna Structure Associated with

Main Station KXVO(TV), Omaha, Nebraska

Facility ID No. 23277

 

Registration
Number

 

Issue Date

 

Coordinates

 

Overall
Height

 

Owner

1026025

 

07/21/2014

 

41-04-15.9N

096-13-32.3W

 

464.0 meters

 

Sinclair Television of Omaha, LLC

 

--------------------------------------------------------------------------------


 

CURRENT FCC LICENSE AND RENEWAL AUTHORIZATIONS

WABM(TV) AND ASSOCIATED AUXILIARY STATIONS

 

Licensee:  Birmingham (WABM-TV) Licensee, Inc.

 

Main Station WABM(TV), Birmingham, Alabama
Facility ID No. 16820

 

Type of Authorization

 

Call Sign

 

FCC File Number

 

Grant
Date

 

Expiration
Date

License Renewal

 

WABM(TV)

 

BRCDT-20121203APU

 

03/22/13

 

04/01/21

Digital TV License

 

WABM(TV)

 

BLCDT-20060406AAJ

 

07/30/07

 

04/01/21

 

Broadcast Auxiliary Stations Associated with
Main Station WABM(TV), Birmingham, Alabama
Facility ID No. 16820

 

Type of Authorization

 

Call Sign

Remote Pickup License

 

KPJ297

Studio Transmitter Link License

 

WLG712

 

Antenna Structure Associated with

Main Station WABM(TV), Birmingham, Alabama
Facility ID No. 16820

 

Registration
Number

 

Issue
Date

 

Coordinates

 

Overall
Height

 

Owner

1226663

 

08/04/08

 

33º 29’ 04.8” N

086º 48’ 25.2” W

 

335.9 meters

 

American Towers, LLC

 

--------------------------------------------------------------------------------


 

CURRENT FCC LICENSES AND RENEWAL AUTHORIZATIONS WACH(TV) AND

ASSOCIATED AUXILIARY STATIONS

Licensee: WACH Licensee, LLC

 

Main Station WACH(TV), Columbia, South Carolina
Facility ID No. 19199

 

Type of
Authorization

 

Call Sign

 

FCC File Number

 

Grant
Date

 

Expiration
Date

License Renewal

 

WACH(TV) and associated auxiliaries

 

BRCDT-20120731AJJ

 

09/24/2013

 

12/01/2020

Digital TV License

 

WACH(TV)

 

BLCDT-20021204ABB

 

01/21/2003

 

12/01/2020

 

Broadcast Auxiliary Stations Associated with
Main Station WACH(TV), Columbia, South Carolina
Facility ID No. 19199

 

Type Of Authorization

 

Call Sign

Broadcast Auxiliary Remote Pickup

 

KPH514

TV Studio Transmitter Link

 

WLO458

TV Studio Transmitter Link

 

WPWZ954

TV Intercity Relay

 

WPXH661

 

Earth Station Associated with
Main Station WACH(TV), Columbia, South Carolina
Facility ID No. 19199

 

Type of Authorization

 

Call Sign

 

Expiration
Date

NONE

 

 

 

 

 

--------------------------------------------------------------------------------


 

Antenna Structure Associated with

Main Station WACH(TV), Columbia, South Carolina
Facility ID No. 19199

 

Registration
Number

 

Issue Date

 

Coordinates

 

Overall
Height

 

Owner

1010544

 

12/06/2013

 

43-13-01.0N

083-43-17.0W

 

403.2 meters

 

HSH FLINT (WEYI) LICENSEE, LLC

 

--------------------------------------------------------------------------------


 

CURRENT FCC LICENSES AND RENEWAL AUTHORIZATIONS

WBFF(TV) AND ASSOCIATED AUXILIARY STATIONS

 

Licensee: Chesapeake Television Licensee, LLC

 

Main Station WBFF(TV), Baltimore, Maryland

Facility ID No. 10758

 

Type of Authorization

 

Call Sign

 

FCC File Number

 

Grant
Date

 

Expiration
Date

License Renewal

 

WBFF(TV) and associated auxiliaries

 

BRCDT-20120601APF

 

Pending

 

N/A

Digital TV License

 

WBFF(DT)

 

BLCDT-20110131ASE

 

08/15/11

 

N/A

License Renewal

 

WBFF(TV) and associated auxiliaries

 

BRCT-20040527ASQ

 

Pending

 

N/A

License Renewal

 

WBFF(TV) and associated auxiliaries

 

BRCT-19960603LK

 

02/07/97

 

10/01/04

 

Broadcast Auxiliary Stations Associated with

Main Station WBFF(TV), Baltimore, Maryland

Facility ID No. 10758

 

Type of Authorization

 

Call Sign

TV Pickup License

 

KB96042

Remote Pickup License

 

KPF799

Remote Pickup License

 

KPK428

Remote Pickup License

 

KPK429

Remote Pickup License

 

KPL355

 

--------------------------------------------------------------------------------


 

Business Radio Station Associated With

Main Station WBFF(TV), Baltimore, Maryland

Facility ID No. 10758

 

Type of Authorization

 

Call Sign

 

Expiration Date

Industrial/Business Microwave License

 

WNTK362

 

11/05/18

Industrial/Business Microwave License

 

WQTI207

 

02/07/24

Industrial/Business Microwave License

 

WQTI208

 

02/07/24

 

Antenna Structure Associated with

Main Station WBFF(TV), Baltimore, Maryland

Facility ID No. 10758

 

Registration
Number

 

Issue
Date

 

Coordinates

 

Overall
Height

 

Owner

1044237

 

2/01/01

 

39º 20’ 10.0” N

076º 38’ 58.0” W

 

390.1 meters

 

Cunningham Communications, Inc.

 

--------------------------------------------------------------------------------


 

CURRENT FCC LICENSES AND RENEWAL AUTHORIZATIONS WBSF(TV) AND
ASSOCIATED AUXILIARY STATIONS

Licensee: FLINT (WBSF-TV) LICENSEE, INC.

 

Main Station WBSF(TV), Bay City, Michigan
Facility ID No. 82627

 

Type of
Authorization

 

Call Sign

 

FCC File Number

 

Grant
Date

 

Expiration
Date

License Renewal

 

WBSF(TV) and associated auxiliaries

 

BRCDT-20130603BFO

 

09/24/2013

 

10/01/2021

Digital TV License

 

WBSF(TV)

 

BLCDT-20090622AFF

 

07/27/2010

 

10/01/2021

 

Broadcast Auxiliary Stations Associated with
Main Station WBSF(TV), Bay City, MI
Facility ID No. 82627

 

Type Of Authorization

 

Call Sign

TV Intercity Relay License

 

WQNC972

 

Business Radio Station Associated with
Main Station WBSF(TV), Bay City, MI
Facility ID No. 82627

 

Type of Authorization

 

Call Sign

 

Expiration
Date

NONE

 

 

 

 

 

Earth Station Associated with
Main Station WBSF(TV), Bay City, MI
Facility ID No. 82627

 

Type of Authorization

 

Call Sign

 

Expiration
Date

NONE

 

 

 

 

 

--------------------------------------------------------------------------------


 

Antenna Structure Associated with

Main Station WBSF(TV), Bay City, MI
Facility ID No. 82627

 

Registration
Number

 

Issue Date

 

Coordinates

 

Overall
Height

 

Owner

1246943

 

12/06/2013

 

43-28-26.8N

083-50-44.5W

 

317.9 meters

 

FLINT (WBSF-TV) LICENSEE, INC.

 

--------------------------------------------------------------------------------


 

CURRENT FCC LICENSE AND RENEWAL AUTHORIZATIONS
WCGV-TV AND ASSOCIATED AUXILIARY STATIONS

 

Licensee:  WCGV Licensee, LLC

 

Main Station WCGV-TV, Milwaukee, Wisconsin
Facility ID No.:  71278

 

Type of Authorization

 

Call Sign

 

FCC File Number

 

Grant
Date

 

Expiration Date

License Renewal

 

WCGV-TV and associated auxiliaries

 

BRCDT-20130801AMA

 

Pending

 

N/A

Digital TV License

 

WCGV-DT

 

BLCDT-20120405ACO

 

05/07/12

 

N/A

License Renewal

 

WCGV-TV and associated auxiliaries

 

BRCT-20050801BBZ

 

Pending

 

N/A

License Renewal

 

WCGV-TV and associated auxiliaries

 

BRCT-19970801KL

 

04/24/98

 

12/01/05

 

Broadcast Auxiliary Stations Associated with
WCGV-TV, Milwaukee, Wisconsin
Facility ID No.:  71278

 

Type Of Authorization

 

Call Sign

Studio Transmitter Link License

 

WGH928

TV Intercity Relay License

 

WPXI586

Studio Transmitter Link License

 

WPXP338

 

--------------------------------------------------------------------------------


 

Antenna Structure Associated with

WCGV-TV, Milwaukee, Wisconsin
Facility ID No.:  71278

 

Registration
Number

 

Issue
Date

 

Coordinates

 

Overall
Height

 

Owner

1057482

 

02/21/05

 

43º 05’ 46.2” N

087º 54’ 15.0” W

 

369.7 meters

 

Milwaukee Area Technical College District Board

 

--------------------------------------------------------------------------------


 

CURRENT FCC LICENSE AND RENEWAL AUTHORIZATIONS

WCHS-TV AND ASSOCIATED AUXILIARY STATIONS

 

Licensee:  WCHS Licensee, LLC

 

Main Station:  WCHS-TV, Charleston, West Virginia

Facility ID # 71280

 

Type of Authorization

 

Call Sign

 

FCC File Number

 

Grant
Date

 

Expiration
Date

License Renewal

 

WCHS-TV and associated auxiliaries

 

BRCDT-20120601APM

 

Pending

 

N/A

Digital TV License

 

WCHS-DT

 

BLCDT-20050621AAQ

 

08/12/05

 

10/01/12

License Renewal

 

WCHS-TV and associated auxiliaries

 

BRCT-20040527ASW

 

02/10/05

 

10/01/12

 

Broadcast Auxiliary Stations Associated with

Main Station:  WCHS-TV, Charleston, West Virginia

Facility ID # 71280

 

Type Of Authorization

 

Call Sign

Auxiliary Low Power

 

BLP00431

Auxiliary Low Power

 

BLP00994

TV Pickup License

 

KB97285

TV Pickup License

 

KC23194

Studio Transmitter Link License

 

KQI48

Intercity Relay License

 

WLF297

Intercity Relay License

 

WLF471

Intercity Relay License

 

WLF472

Intercity Relay License

 

WQDN901

 

--------------------------------------------------------------------------------


 

Type Of Authorization

 

Call Sign

Studio Transmitter Link License

 

WQDN902

 

Business Radio Stations with

Main Station:  WCHS-TV, Charleston, West Virginia

Facility ID # 71280

 

Type of Authorization

 

Call Sign

 

Expiration
Date

Industrial/Business Private Microwave License

 

WNTX570

 

01/31/20

Industrial/Business Private Microwave License

 

WNTX571

 

01/31/20

Industrial/Business Private Microwave License

 

WPNH913

 

10/30/22

 

Earth Stations Associated With

Main Station:  WCHS-TV, Charleston, West Virginia

Facility ID # 71280

 

Type of Authorization

 

Call Sign

 

Expiration
Date

Receive Only Earth Station Registration

 

E860272

 

03/28/21

Receive Only Earth Station Registration

 

E873865

 

09/25/22

Receive Only Earth Station Registration

 

E060010

 

01/12/21

Transmit/Receive Earth Station License

 

E120011

 

02/14/27

 

Antenna Structure Associated with

Main Station:  WCHS-TV, Charleston, West Virginia

Facility ID # 71280

 

Registration
Number

 

Issue
Date

 

Coordinates

 

Overall
Height

 

Owner

1241143

 

11/17/03

 

38º 24’ 28.0” N

081º 54’ 12.0” W

 

456.9 meters

 

Sinclair Media III, Inc.

 

--------------------------------------------------------------------------------


 

CURRENT FCC LICENSE AND RENEWAL AUTHORIZATIONS

WCWN(DT) AND ASSOCIATED AUXILIARY STATIONS

 

Licensee: WCWN Licensee, LLC

 

Main Station WCWN(DT), Schenectady, New York

Facility ID No. 73264

 

Type of Authorization

 

Call Sign

 

FCC File Number

 

Grant
Date

 

Expiration
Date

Digital TV Auxiliary Construction Permit

 

WCWN(DT)

 

BXPCDT-20110815ABF

 

09/28/12

 

09/28/15

License Renewal

 

WCWN(DT)

 

BRCT-20070201BQG

 

12/20/11

 

06/01/15

Digital TV License

 

WCWN(DT)

 

BLCDT-20110504ABZ

 

09/02/11

 

06/01/15

Auxiliary License

 

WCWN(DT)

 

BXLCT-20050411AAH

 

05/02/07

 

06/01/15

 

Broadcast Auxiliary Stations Associated with

Main Station WCWN(DT), Schenectady, New York

Facility ID No. 73264

 

Type of Authorization

 

Call Sign

Studio Transmitter Link License

 

WPWT734

Studio Transmitter Link License

 

WHY403

 

Antenna Structure Associated with

Main Station WCWN(DT), Schenectady, New York

Facility ID No. 73264

 

Registration
Number

 

Issue
Date

 

Coordinates

 

Overall
Height

 

Owner

1231728

 

06/06/11

 

42º 37’ 31.3” N

074º 00’ 36.7” W

 

152.1 meters

 

Capital Region Broadcasters, LLC

 

--------------------------------------------------------------------------------


 

CURRENT FCC LICENSES AND RENEWAL AUTHORIZATIONS

WDBB(TV) AND ASSOCIATED AUXILIARY STATIONS

 

Licensee:  WDBB-TV, Inc.

 

Main Station WDBB(TV), Bessemer, AL
Facility ID No. 71325

 

Type of Authorization

 

Call Sign

 

FCC File Number

 

Grant
Date

 

Expiration
Date

License Renewal

 

WDBB(TV) and associated auxiliaries

 

BRCDT-20121203AQI

 

03/27/2013

 

04/01/2021

Digital TV License

 

WDBB(DT)

 

BLCDT-20060421ABG

 

08/04/06

 

04/01/2021

 

Broadcast Auxiliary Stations Associated with
WDBB(TV), Bessemer, AL
Facility ID No. 71325

 

Type of Authorization

 

Call Sign

TV Pickup License

 

KB55291

Remote Pickup License

 

KB96286

Studio Transmitter Link License

 

WLF283

 

Antenna Structure Associated with

Main Station:  WDBB(TV), Bessemer, AL
Facility ID No. 71325

 

Registration
Number

 

Issue
Date

 

Coordinates

 

Overall
Height

 

Owner

 

1035175

 

12/05/97

 

33º 28’ 51.0” N

087º 24’ 03.3” W

 

609.6 meters

 

WTTO, Inc.

 

 

--------------------------------------------------------------------------------


 

CURRENT FCC LICENSES AND RENEWAL AUTHORIZATIONS

WDKA(TV) AND ASSOCIATED AUXILIARY STATIONS

 

Licensee: WDKA Acquisition Corporation

 

Main Station WDKA(TV), Paducah, Kentucky

Facility ID No. 39561

 

Type of Authorization

 

Call Sign

 

FCC File Number

 

Grant
Date

 

Expiration
Date

License Renewal

 

WDKA(TV) and associated auxiliaries

 

BRCDT-20130506ACG

 

09/30/13

 

08/01/21

Digital TV License

 

WDKA(DT)

 

BLCDT-20100216ADH

 

04/07/11

 

08/01/21

 

Broadcast Auxiliary Stations Associated with

Main Station WDKA(TV), Paducah, Kentucky

Facility ID No. 39561

 

Type of Authorization

 

Call Sign

TV Intercity Relay License

 

WPNG802

TV Intercity Relay License

 

WPNG803

TV Intercity Relay License

 

WPNG804

TV Studio Transmitter License

 

WPNG805

 

Antenna Structure Associated with

Main Station WDKA(TV), Paducah, Kentucky

Facility ID No. 39561

 

Registration
Number

 

Issue
Date

 

Coordinates

 

Overall
Height

 

Owner

1013331

 

03/03/97

 

37º 23’ 42.0” N

088º 56’ 23.0” W

 

290.5 meters

 

WDKA Acquisition Corporation

 

--------------------------------------------------------------------------------


 

CURRENT FCC LICENSE AND RENEWAL AUTHORIZATIONS
WDKY-TV AND ASSOCIATED AUXILIARY STATIONS

 

Licensee:  WDKY Licensee, LLC

 

Main Station WDKY-TV, Danville, Kentucky
Facility ID No.:  64017

 

Type of Authorization

 

Call Sign

 

FCC File Number

 

Grant
Date

 

Expiration
Date

License Renewal

 

WDKY-TV and associated auxiliaries

 

BRCDT-20130401AOM

 

Pending

 

N/A

Digital TV License

 

WDKY-TV

 

BLCDT-20120308AAK

 

04/17/12

 

08/01/13

License Renewal

 

WDKY-TV and associated auxiliaries

 

BRCT-20050401BAO

 

01/18/08

 

08/01/13

 

Broadcast Auxiliary Stations Associated with
WDKY-TV, Danville, Kentucky
Facility ID No.:  64017

 

Type of Authorization

 

Call Sign

TV Intercity Relay License

 

WLG579

Studio Transmitter License

 

WPXI775

Studio Transmitter License

 

WQDR802

 

--------------------------------------------------------------------------------


 

Business Radio Station Used with
WDKY-TV, Danville, Kentucky
Facility ID No.:  64017

 

Type of Authorization

 

Call Sign

 

Expiration
Date

Industrial/Business Microwave Station License

 

WNTZ600

 

07/18/20

 

Antenna Structure Associated with

Main Station WDKY-TV, Danville, Kentucky
Facility ID No.:  64017

 

Registration
Number

 

Issue
Date

 

Coordinates

 

Overall
Height

 

Owner

1240955

 

10/31/03

 

37º 52’ 50.9” N

084º 19’ 15.9” W

 

352.6 meters

 

WDKY, Inc.

 

--------------------------------------------------------------------------------


 

CURRENT FCC LICENSE AND RENEWAL AUTHORIZATIONS

WEAR-TV AND ASSOCIATED AUXILIARY STATIONS

 

Licensee:  WEAR Licensee, LLC

 

Main Station:  WEAR-TV, Pensacola, Florida

Facility ID # 71363

 

Type of Authorization

 

Call Sign

 

FCC File Number

 

Grant
Date

 

Expiration
Date

License Renewal

 

WEAR-TV

 

BRCDT-20121001ASC

 

Pending

 

N/A

Digital TV License

 

WEAR-TV

 

BLCDT-20050627AAK

 

01/29/08

 

02/01/13

License Renewal

 

WEAR-TV and associated auxiliaries

 

BRCT-20040930AII

 

01/18/08

 

02/01/13

 

Broadcast Auxiliary Stations Associated with

Main Station:  WEAR-TV, Pensacola, Florida

Facility ID # 71363

 

Type Of Authorization

 

Call Sign

Auxiliary Low Power

 

BLP00430

Auxiliary Low Power

 

BLP00804

Auxiliary Low Power

 

BLP00807

TV Pickup License

 

KC23848

Remote Pickup License

 

KPM269

Intercity Relay License

 

WLD279

Intercity Relay License

 

WLG881

Intercity Relay License

 

WLG921

Studio Transmitter Link License

 

WMF350

 

--------------------------------------------------------------------------------


 

Type Of Authorization

 

Call Sign

Intercity Relay License

 

WQAI392

Studio Transmitter Link License

 

WQAI403

 

Earth Stations associated with

Main Station:  WEAR-TV, Pensacola, Florida

Facility ID # 71363

 

Type Of Authorization

 

Call Sign

 

Expiration Date

Transmit/Receive Earth Station License

 

E950404

 

08/25/20

Receive Only Earth Station License

 

E060039

 

02/14/21

Transmit/Receive Earth Station License

 

E100027

 

03/31/25

 

Antenna Structure Associated with

Main Station:  WEAR-TV, Pensacola, Florida

Facility ID # 71363

 

Registration
Number

 

Issue
Date

 

Coordinates

 

Overall
Height

 

Owner

1212516

 

12/06/06

 

30º 36’ 45.4” N

087º 38’ 41.6” W

 

583.1 meters

 

American Towers, LLC

 

--------------------------------------------------------------------------------


 

CURRENT FCC LICENSES AND RENEWAL AUTHORIZATIONS WEYI-TV AND
ASSOCIATED AUXILIARY STATIONS

Licensee: HSH FLINT (WEYI) LICENSEE, LLC

 

Main Station WEYI-TV, Saginaw, Michigan
Facility ID No. 72052

 

Type of
Authorization

 

Call Sign

 

FCC File Number

 

Grant
Date

 

Expiration
Date

License Renewal

 

WEYI-TV and associated auxiliaries

 

BRCDT-20130603BFT

 

09/24/2013

 

10/01/2021

Digital TV License

 

WEYI-TV

 

BLCDT-20040123ASH

 

08/02/2004

 

10/01/2021

 

Broadcast Auxiliary Stations Associated with
Main Station WEYI-TV, Saginaw, Michigan
Facility ID No. 72052

 

Type Of Authorization

 

Call Sign

TV Pickup

 

KC26116

Broadcast Auxiliary Remote Pickup

 

KFF470

TV Intercity Relay

 

WPXT340

 

Business Radio Station Associated with
Main Station WEYI-TV, Saginaw, Michigan
Facility ID No. 72052

 

Type of Authorization

 

Call Sign

 

Expiration
Date

NONE

 

 

 

 

 

--------------------------------------------------------------------------------


 

Earth Station Associated with
Main Station WEYI-TV, Saginaw, Michigan
Facility ID No. 72052

 

Type of Authorization

 

Call Sign

 

Expiration
Date

Earth Station License

 

E6547

 

08/31/2019

Earth Station License

 

E970203

 

03/14/2022

 

Antenna Structure Associated with

Main Station WEYI-TV, Saginaw, Michigan
Facility ID No. 72052

 

Registration
Number

 

Issue Date

 

Coordinates

 

Overall
Height

 

Owner

1010544

 

12/06/2013

 

43-13-01.0N

083-43-17.0W

 

403.2 meters

 

HSH FLINT (WEYI) LICENSEE, LLC

 

--------------------------------------------------------------------------------


 

CURRENT FCC LICENSE AND RENEWAL AUTHORIZATIONS
WFGX(TV) AND ASSOCIATED AUXILIARY STATIONS

Licensee:  WFGX Licensee, LLC

 

Main Station WFGX(TV), Fort Walton Beach, Florida
Facility ID No.:  6554

 

Type of Authorization

 

Call Sign

 

FCC File Number

 

Grant
Date

 

Expiration
Date

License Renewal

 

WFGX(DT)

 

BRCDT-20121001ASO

 

Pending

 

N/A

Digital TV License

 

WFGX(DT)

 

BLCDT-20100806AAW

 

05/17/11

 

02/01/13

License Renewal

 

WFGX(TV) and associated auxiliaries

 

BRCT-20040930AIO

 

01/31/05

 

02/01/13

 

Broadcast Auxiliary Stations Associated with
WFGX(TV), Fort Walton Beach, Florida
Facility ID No.:  6554

 

Type of Authorization

 

Call Sign

TV Intercity Relay License

 

WPJE619

TV Intercity Relay License

 

WPJE620

 

Antenna Structure Associated with

Main Station WFGX(TV), Fort Walton Beach, Florida
Facility ID No.:  6554

 

Registration
Number

 

Issue
Date

 

Coordinates

 

Overall
Height

 

Owner

 

1212516

 

08/04/08

 

30º 36’ 45.5” N
087º 38’ 41.6” W

 

583.1 meters

 

American Towers, LLC

 

 

--------------------------------------------------------------------------------


 

CURRENT FCC LICENSES AND RENEWAL AUTHORIZATIONS WFXL(TV) AND
ASSOCIATED AUXILIARY STATIONS

Licensee: WFXL Licensee, LLC

 

Main Station WFXL(TV), Albany, Georgia
Facility ID No. 70815

 

Type of
Authorization

 

Call Sign

 

FCC File Number

 

Grant
Date

 

Expiration
Date

License Renewal

 

WFXL(TV) and associated auxiliaries

 

BRCDT-20121129AOP

 

09/24/2013

 

04/01/2021

Digital TV License

 

WFXL(TV)

 

BLCDT-20070725AFF

 

10/17/2007

 

04/01/2021

 

Broadcast Auxiliary Stations Associated with
Main Station WFXL(TV), Albany, Georgia

 

Facility ID No. 70815

 

Type Of Authorization

 

Call Sign

Studio Transmitter Link License

 

WMU589

 

Business Radio Station Associated with
Main Station WFXL(TV), Albany, Georgia

Facility ID No. 70815

 

Type of Authorization

 

Call Sign

 

Expiration
Date

NONE

 

 

 

 

 

--------------------------------------------------------------------------------


 

Earth Station Associated with
Main Station WFXL(TV), Albany, Georgia

Facility ID No. 70815

 

Type of Authorization

 

Call Sign

 

Expiration
Date

NONE

 

 

 

 

 

Antenna Structure Associated with

Main Station WFXL(TV), Albany, Georgia

Facility ID No. 70815

 

Registration
Number

 

Issue Date

 

Coordinates

 

Overall
Height

 

Owner

1255221

 

11/08/2013

 

31-19-53.0N
083-51-43.0W

 

304.8 meters

 

Albany Tower, LLC

 

--------------------------------------------------------------------------------


 

CURRENT FCC LICENSE AND RENEWAL AUTHORIZATIONS
WGME-TV AND ASSOCIATED AUXILIARY STATIONS

Licensee:  WGME Licensee, LLC

 

Main Station WGME-TV, Portland, Maine
Facility ID No. 25683

 

Type of Authorization

 

Call Sign

 

FCC File Number

 

Grant Date

 

Expiration
Date

Digital TV License

 

WGME-DT

 

BLCDT-20061206ACS

 

03/08/07

 

04/01/15

License Renewal

 

WGME-TV and associated auxiliaries

 

BRCT-20061129AOU

 

08/07/08

 

04/01/15

 

Broadcast Auxiliary Stations Associated with
Main Station WGME-TV, Portland, Maine
Facility ID No. 25683

 

Type Of Authorization

 

Call Sign

TV Pickup License

 

KA88998

TV Pickup License

 

KB55395

TV Pickup License

 

KB97128

Studio Transmitter Link License

 

KCE20

Remote Pickup License

 

KPF913

Remote Pickup License

 

KPF914

Remote Pickup License

 

KPM468

Remote Pickup License

 

KPM487

 

--------------------------------------------------------------------------------


 

Type Of Authorization

 

Call Sign

Studio Transmitter Link License

 

KRV46

Intercity Relay License

 

WCO23

Intercity Relay License

 

WHY291

Intercity Relay License

 

WHY292

Intercity Relay License

 

WLF619

Intercity Relay License

 

WLF620

Intercity Relay License

 

WLG289

Intercity Relay License

 

WLG347

Intercity Relay License

 

WLJ643

Intercity Relay License

 

WMF737

Intercity Relay License

 

WPJB245

Intercity Relay License

 

WPNB978

Studio Transmitter Link License

 

WQUH387

Studio Transmitter Link License

 

WQUH390

 

Business Radio Stations Associated With

Main Station WGME-TV, Portland, Maine
Facility ID No. 25683

Type of Authorization

 

Call Sign

 

Expiration
Date

Business/Industrial Microwave License

 

WPQA767

 

04/27/15

 

Earth Station Associated With

Main Station WGME-TV, Portland, Maine
Facility ID No. 25683

 

--------------------------------------------------------------------------------


 

Type of Authorization

 

Call Sign

 

Expiration
Date

Transmit/Receive Earth Station License

 

E950350

 

07/14/20

Transmit Only Earth Station License

 

E130232

 

01/30/29

 

Antenna Structure Associated with

Main Station WGME-TV, Portland, Maine
Facility ID No. 25683

 

Registration
Number

 

Issue
Date

 

Coordinates

 

Overall
Height

 

Owner

1024383

 

02/18/05

 

43º 55’ 29.0” N
070º 29’ 27.0” W

 

495.1 meters

 

WGME Licensee, LLC

 

--------------------------------------------------------------------------------


 

CURRENT FCC LICENSE AND RENEWAL AUTHORIZATIONS
WHAM-TV AND ASSOCIATED AUXILIARY STATIONS

 

Licensee: Deerfield Media (Rochester) Licensee, LLC

 

Main Station WHAM-TV, Rochester, New York
Facility ID No. 73371

 

Type of Authorization

 

Call Sign

 

FCC File Number

 

Grant Date

 

Expiration
Date

Digital TV License

 

WHAM-TV

 

BLCDT-20110121ABX

 

06/01/11

 

06/01/15

License Renewal

 

WHAM-TV

 

BRCT- 20070201BFP

 

07/27/07

 

06/01/15

 

Broadcast Auxiliary Stations Associated with
Main Station WHAM-TV, Rochester, New York
Facility ID No. 73371

 

Type Of Authorization

 

Call Sign

TV Pickup License

 

KN2237

TV Pickup License

 

KP2134

TV Pickup License

 

KR7729

TV Pickup License

 

KR9992

Studio Transmitter Link License

 

EF58

TV Intercity Relay

 

WGI226

Low Power Broadcast Auxiliary

 

BLP00293

Remote Pickup

 

KGO958

 

--------------------------------------------------------------------------------


 

Type Of Authorization

 

Call Sign

Remote Pickup

 

KRG613

Studio Transmitter Link License

 

WPZZ328

TV Pickup License

 

WQDN412

 

Business Radio Stations Associated With

Main Station WHAM-TV, Rochester, New York
Facility ID No. 73371

 

Type of Authorization

 

Call Sign

 

Expiration
Date

None

 

 

 

 

 

Earth Station Associated With

Main Station WHAM-TV, Rochester, New York
Facility ID No. 73371

 

Type of Authorization

 

Call Sign

 

Expiration
Date

None

 

 

 

 

 

Antenna Structure Associated with

Main Station WHAM-TV, Rochester, New York
Facility ID No. 73371

 

Registration
Number

 

Issue Date

 

Coordinates

 

Overall
Height

 

Owner

1011757

 

08/22/2013

 

43º 08’ 07.0” N
077º 35’ 02.0” W

 

109.1 meters

 

Deerfield Media (Rochester) Licensee, LLC

 

--------------------------------------------------------------------------------


 

CURRENT FCC LICENSES AND RENEWAL AUTHORIZATIONS WGTQ(TV) AND
ASSOCIATED AUXILIARY STATIONS

Licensee: Traverse City (WGTU-TV) Licensee, Inc.

 

Main Station WGTU(TV), Traverse City, Michigan
Facility ID No. 59280

 

Type of Authorization

 

Call Sign

 

FCC File Number

 

Grant
Date

 

Expiration
Date

License Renewal

 

WGTU(TV) and associated auxiliaries

 

BRCDT-20130528ALK

 

10/30/2013

 

10/01/2021

Digital TV License

 

WGTU(TV)

 

BLCDT-20090622AFH

 

08/02/2010

 

10/01/2021

 

Broadcast Auxiliary Stations Associated with
WGTU(TV), Traverse City, Michigan

Facility ID No. 59280

 

Type Of Authorization

 

Call Sign

Remote Pickup

 

WHE906

TV Intercity Relay

 

WBX284

TV Intercity Relay

 

WGY49

TV Intercity Relay

 

WGY51

TV Intercity Relay

 

WHB286

TV Intercity Relay

 

WLM503

TV Intercity Relay

 

WPNF795

TV Intercity Relay

 

WPNF796

TV Intercity Relay

 

WPNF797

TV Intercity Relay

 

WQN42

Studio Transmitter Link

 

WGY48

Studio Transmitter Link

 

WGY50

Studio Transmitter Link

 

WLI218

Studio Transmitter Link

 

WLI223

 

--------------------------------------------------------------------------------


 

Business Radio Station Associated with
WGTU(TV), Traverse City, Michigan

Facility ID No. 59280

 

Type of Authorization

 

Call Sign

 

Expiration
Date

NONE

 

 

 

 

 

Earth Station Associated with
WGTU(TV), Traverse City, Michigan

Facility ID No. 59280

 

Type of Authorization

 

Call Sign

 

Expiration
Date

Earth Station

 

E070136

 

07/06/2022

 

Antenna Structure Associated with

WGTU(TV), Traverse City, Michigan

Facility ID No. 59280

 

Registration
Number

 

Issue Date

 

Coordinates

 

Overall
Height

 

Owner

1006720

 

04/08/2014

 

44-44-53.0N
085-04-08.0W

 

378.9 meters

 

TRAVERSE CITY (WGTU-TV) LICENSEE, INC.

 

--------------------------------------------------------------------------------


 

CURRENT FCC LICENSES AND RENEWAL AUTHORIZATIONS WGTQ(TV) AND
ASSOCIATED AUXILIARY STATIONS

Licensee: Traverse City (WGTU-TV) Licensee, Inc.

 

Main Station WGTQ(TV), Sault Ste Marie, Michigan
Facility ID No. 59279

 

Type of Authorization

 

Call Sign

 

FCC File Number

 

Grant
Date

 

Expiration
Date

License Renewal

 

WGTQ(TV) and associated auxiliaries

 

BRCDT-20130528ALF

 

10/30/2013

 

10/01/2021

Digital TV License

 

WGTQ(TV)

 

BLCDT-20090622AFG

 

07/27/2010

 

10/01/2021

 

Broadcast Auxiliary Stations Associated with
Main Station WGTQ(TV), Sault Ste Marie, Michigan

Facility ID No. 59279

 

Type Of Authorization

 

Call Sign

Remote Pickup

 

KOP355

Remote Pickup

 

KOP356

TV Intercity Relay

 

KFO24

TV Intercity Relay

 

WPWV807

TV Pickup

 

KB97294

Studio Transmitter Link

 

KPV58

Studio Transmitter Link

 

WPXX828

 

--------------------------------------------------------------------------------


 

Business Radio Station Associated with
Main Station WGTQ(TV), Sault Ste Marie, Michigan

Facility ID No. 59279

 

Type of Authorization

 

Call Sign

 

Expiration
Date

NONE

 

 

 

 

 

Earth Station Associated with
Main Station WGTQ(TV), Sault Ste Marie, Michigan

Facility ID No. 59279

 

Type of Authorization

 

Call Sign

 

Expiration
Date

NONE

 

 

 

 

 

Antenna Structure Associated with

Main Station WGTQ(TV), Sault Ste Marie, Michigan

Facility ID No. 59279

 

Registration
Number

 

Issue Date

 

Coordinates

 

Overall
Height

 

Owner

1006719

 

03/20/2014

 

46-03-08.0N
084-06-38.0W

 

263.3 meters

 

TRAVERSE CITY (WGTU-TV) LICENSEE, INC.

 

--------------------------------------------------------------------------------


 

CURRENT FCC LICENSES AND RENEWAL AUTHORIZATIONS WHOI(TV) AND
ASSOCIATED AUXILIARY STATIONS

Licensee: WHOI Licensee, LLC

 

Main Station WHOI(TV), Peoria, Illinois
Facility ID No. 6866

 

Type of
Authorization

 

Call Sign

 

FCC File Number

 

Grant
Date

 

Expiration
Date

Digital Television Construction Permit

 

WHOI(TV)

 

BPCDT-20140422ABS

 

04/25/2014

 

04/25/2017

License Renewal

 

WHOI(TV) and associated auxiliaries

 

BRCDT-20130726ABP

 

11/12/2013

 

12/01/2021

Digital TV License

 

WHOI(TV)

 

BLCDT-20090622AFB

 

07/27/2010

 

12/01/2021

 

Broadcast Auxiliary Stations Associated with
Main Station WHOI(TV), Peoria, Illinois
Facility ID No. 6866

 

Type Of Authorization

 

Call Sign

Broadcast Auxiliary Low Power

 

BLP00648

TV Pickup

 

KA88781

TV Pickup

 

KR7790

TV Pickup

 

KX6207

TV Intercity Relay

 

WGR710

 

Business Radio Station Associated with
Main Station WHOI(TV), Peoria, Illinois
Facility ID No. 6866

 

Type of Authorization

 

Call Sign

 

Expiration
Date

Land Mobile Radiolocation or Business/Industrial Microwave License

 

WPXL657

 

04/30/2013

 

--------------------------------------------------------------------------------


 

Earth Station Associated with
Main Station WHOI(TV), Peoria, Illinois
Facility ID No. 6866

 

Type of Authorization

 

Call Sign

 

Expiration
Date

Earth Station License

 

E050061

 

03/07/2020

 

Antenna Structure Associated with

Main Station WHOI(TV), Peoria, Illinois
Facility ID No. 6866

 

Registration
Number

 

Issue Date

 

Coordinates

 

Overall
Height

 

Owner

1009082

 

12/06/2013

 

40-39-11.0N
089-35-14.0W

 

378.6 meters

 

WHOI Licensee, LLC

 

--------------------------------------------------------------------------------


 

CURRENT FCC LICENSE AND RENEWAL AUTHORIZATIONS

WHP-TV AND ASSOCIATED AUXILIARY STATIONS

 

Licensee:  WHP Licensee, LLC

 

Main Station:  WHP-TV, Harrisburg, Pennsylvania

Facility ID # 72313

 

Type of Authorization

 

Call Sign

 

FCC File Number

 

Grant
Date

 

Expiration
Date

Digital TV License

 

WHP-TV

 

BLCDT-20130703ACZ

 

07/26/13

 

08/01/15

License Renewal

 

WHP-TV and associated auxiliaries

 

BRCT-20070402KPU

 

07/30/07

 

08/01/15

 

Broadcast Auxiliary Stations Associated with

Main Station:  WHP-TV, Harrisburg, Pennsylvania

Facility ID # 72313

 

Type Of Licensed
Authorization

 

Call Sign

Auxiliary Low Power License

 

BLP01146

TV Pickup License

 

KB96887

Studio Transmitter Link License

 

KGI24

Auxiliary Remote Pickup License

 

KGI462

Studio Transmitter Link License

 

KSV20

Intercity Relay License

 

WLJ510

Intercity Relay License

 

WPJD543

Intercity Relay License

 

WPJD544

Intercity Relay License

 

WQGN428

 

--------------------------------------------------------------------------------


 

Business Radio Station Associated With

Main Station:  WHP-TV, Harrisburg, Pennsylvania

Facility ID # 72313

 

Type of Authorization

 

Call Sign

 

Expiration
Date

NONE

 

 

 

 

 

Earth Station Associated With

Main Station:  WHP-TV, Harrisburg, Pennsylvania

Facility ID # 72313

 

Type of Authorization

 

Call Sign

 

Expiration
Date

Transmit Only Earth Station License

 

E120032

 

03/19/27

 

Antenna Structure Associated with

Main Station:  WHP-TV, Harrisburg, Pennsylvania

Facility ID # 72313

 

 

Registration
Number

 

Issue
Date

 

Coordinates

 

Overall
Height

 

Owner

1036778

 

05/22/08

 

40° 20’ 43.1” N
076° 52’ 08.3” W

 

152.3 meters

 

Clear Channel Broadcasting, Inc.

 

--------------------------------------------------------------------------------


 

CURRENT FCC LICENSES AND AUTHORIZATIONS
WICD(TV) AND ASSOCIATED AUXILIARY STATIONS

 

Licensee:   WICD Licensee, LLC

 

Main Station WICD(TV), Champaign, Illinois

Facility ID No. 25684

 

Type of Authorization

 

Call Sign

 

FCC File Number

 

Grant
Date

 

Expiration
Date

License Renewal

 

WICD(TV) and associated auxiliaries

 

BRCDT-20130801ALL

 

Pending

 

N/A

Digital TV License

 

WICD(DT)

 

BLCDT-20050620AAO

 

01/27/10

 

12/01/13

License Renewal

 

WICD(TV) and associated auxiliaries

 

BRCT-20050801AQC

 

04/27/09

 

12/01/13

 

Broadcast Auxiliary Stations Associated with
Main Station WICD(TV), Champaign, Illinois
Facility ID No. 25684

 

Type Of Authorization

 

Call Sign

Auxiliary Low Power License

 

BLP00160

Auxiliary Low Power License

 

BLP01160

TV Pickup License

 

KC26142

TV Intercity Relay License

 

KTX71

Studio Transmitter Link License

 

KVM77

TV Intercity Relay License

 

WMV569

TV Intercity Relay License

 

WMV570

 

--------------------------------------------------------------------------------


 

Business Radio Station Associated With

Main Station WICD(TV), Champaign, Illinois
Facility ID No. 25684

 

Type of Authorization

 

Call Sign

 

Expiration
Date

Business/Industrial Microwave License

 

WPHI929

 

06/01/15

 

Earth Station Associated With

Main Station WICD(TV), Champaign, Illinois
Facility ID No. 25684

 

Type of Authorization

 

Call Sign

 

Expiration
Date

Receive Only Earth Station License

 

E070169

 

08/06/22

 

Antenna Structure Associated with

Main Station WICD(TV), Champaign, Illinois
Facility ID No. 25684

 

Registration
Number

 

Issue
Date

 

Coordinates

 

Overall
Height

 

Owner

1036562

 

02/18/05

 

40º 4’ 10.0” N
087º 54’ 46.0” W

 

407.8 meters

 

WICD Licensee, LLC

 

--------------------------------------------------------------------------------


 

CURRENT FCC LICENSES AND AUTHORIZATIONS
WICS(TV) AND ASSOCIATED AUXILIARY STATIONS

 

Licensee:  WICS Licensee, LLC

 

Main Station WICS(TV), Springfield, Illinois
Facility ID No. 25686

 

Type of Authorization

 

Call Sign

 

FCC File Number

 

Grant Date

 

Expiration
Date

License Renewal

 

WICS(TV) and associated auxiliaries

 

BRCDT-20130801AKY

 

Pending

 

N/A

License Renewal

 

WICS(TV) and associated auxiliaries

 

BRCT-20050801ASO

 

Pending

 

N/A

Digital TV License

 

WICS(DT)

 

BLCDT-20050627AAI

 

07/26/05

 

12/01/05

License Renewal

 

WICS(TV) and associated auxiliaries

 

BRCT-19970801KW

 

11/19/97

 

12/01/05

 

Broadcast Auxiliary Stations Associated with
Main Station WICS(TV), Springfield, Illinois
Facility ID No. 25686

 

Type Of Authorization

 

Call Sign

Auxiliary Low Power License

 

BLP01105

Auxiliary Low Power License

 

BLP01316

TV Pickup License

 

KB55668

 

--------------------------------------------------------------------------------


 

Type Of Authorization

 

Call Sign

Studio Transmitter Link License

 

KSK95

Intercity Relay License

 

KTZ93

Intercity Relay License

 

WAQ265

Intercity Relay License

 

WKZ31

Intercity Relay License

 

WLF755

Studio Transmitter Link License

 

WME674

Intercity Relay License

 

WMV573

 

Antenna Structure Associated with

Main Station WICS(TV), Springfield, Illinois
Facility ID No. 25686

 

Registration
Number

 

Issue
Date

 

Coordinates

 

Overall
Height

 

Owner

1008823

 

11/29/96

 

39º 48’ 15.0” N
089º 27’ 40.0” W

 

444.5 meters

 

Guy Gannett Communications DBA WICS-TV

 

--------------------------------------------------------------------------------


 

CURRENT FCC LICENSES AND RENEWAL AUTHORIZATIONS WJAC-TV AND
ASSOCIATED AUXILIARY STATIONS

Licensee: WJAC Licensee, LLC

 

Main Station WJAC-TV, Johnstown, Pennsylvania
Facility ID No. 73120

 

Type of Authorization

 

Call Sign

 

FCC File Number

 

Grant Date

 

Expiration
Date

Digital Television Replacement Translator

 

WJAC-TV

 

BLCDT-20130416AAU

 

04/26/2013

 

08/01/2015

License Renewal

 

WJAC-TVand associated auxiliaries

 

BRCT-20070402CSR

 

04/30/2013

 

08/01/2015

Digital TV License

 

WJAC-TV

 

BLCDT-20051123AKN

 

02/01/2006

 

08/01/2015

 

Broadcast Auxiliary Stations Associated with
Main Station WJAC-TV, Johnstown, Pennsylvania

Facility ID No. 73120

 

Type Of Authorization

 

Call Sign

Broadcast Auxiliary Low Power

 

WQLZ268

TV Intercity Relay

 

WME903

TV Intercity Relay

 

WME904

TV Intercity Relay

 

WMF698

TV Intercity Relay

 

WPNN729

TV Intercity Relay

 

WPNN730

TV Pickup

 

KB55383

Studio Transmitter Link

 

KGI96

 

--------------------------------------------------------------------------------


 

Business Radio Station Associated with
Main Station WJAC-TV, Johnstown, Pennsylvania
Facility ID No. 73120

 

Type of Authorization

 

Call Sign

 

Expiration
Date

NONE

 

 

 

 

 

Earth Station Associated with
Main Station WJAC-TV, Johnstown, Pennsylvania
Facility ID No. 73120

 

Type of Authorization

 

Call Sign

 

Expiration
Date

Earth Station License

 

E880611

 

05/08/2023

 

Antenna Structure Associated with

Main Station WJAC-TV, Johnstown, Pennsylvania

Facility ID No. 73120

 

Registration
Number

 

Issue Date

 

Coordinates

 

Overall
Height

 

Owner

1226360

 

07/21/2014

 

40-22-17.0N
078-58-55.0W

 

108.0 meters

 

WJAC Licensee, LLC

 

--------------------------------------------------------------------------------


 

CURRENT FCC LICENSES AND RENEWAL AUTHORIZATIONS W42DG-D AND
ASSOCIATED AUXILIARY STATIONS

Licensee: WJAC Licensee, LLC

 

Main Station W42DG-D, State College, Pennsylvania
Facility ID No. 168229

 

Type of Authorization

 

Call Sign

 

FCC File Number

 

Grant Date

 

Expiration
Date

Digital Television Replacement Translator

 

WJAC-TV

 

BLDTL-20071109AAR

 

12/05/2007

 

08/01/2015

 

Antenna Structure Associated with

Main Station W42DG-D, State College, Pennsylvania

Facility ID No. 168229

 

Registration
Number

 

Issue Date

 

Coordinates

 

Overall
Height

 

Owner

1216190

 

03/20/2010

 

40-43-04.5N
077-53-27.1W

 

59.7 meters

 

SBA Towers II LLC

 

--------------------------------------------------------------------------------


 

CURRENT FCC LICENSE AND RENEWAL AUTHORIZATIONS
WJTC(TV) AND ASSOCIATED AUXILIARY STATIONS

 

Licensee:  Deerfield Media (Mobile) Licensee, LLC

 

Main Station WJTC(TV), Pensacola, Florida
Facility ID No.:  41210

 

Type of Authorization

 

Call Sign

 

FCC File Number

 

Grant
Date

 

Expiration
Date

License Renewal

 

WJTC(TV)

 

BRCDT-20120927ACC

 

Pending

 

N/A

Digital Television License

 

WJTC(TV)

 

BLCDT- 20021025ABG

 

01/14/03

 

02/01/13

License Renewal

 

WJTC(TV)

 

BRCT- 20040930BFZ

 

02/17/05

 

02/01/13

 

Broadcast Auxiliary Stations Associated with
Main Station WJTC(TV), Pensacola, Florida
Facility ID No.:  41210

 

Type Of Authorization

 

Call Sign

TV Studio Transmitter Link

 

WLE928

 

Business Radio Station Associated With

Main Station WJTC(TV), Pensacola, Florida
Facility ID No.:  41210

 

Type of Authorization

 

Call Sign

 

Expiration
Date

None

 

--------------------------------------------------------------------------------


 

Earth Stations Associated With

Main Station WJTC(TV), Pensacola, Florida
Facility ID No.:  41210

 

Type of Authorization

 

Call Sign

 

Expiration
Date

None

 

 

 

 

 

Antenna Structure Associated with

Main Station WJTC(TV), Pensacola, Florida
Facility ID No.:  41210

 

Registration
Number

 

Issue Date

 

Coordinates

 

Overall
Height

 

Owner

1030889

 

12/10/2012

 

30º 35’ 16.7” N

087º 33’ 12.7” W

 

457.5 meters

 

Deerfield Media (Mobile) Licensee, LLC

 

--------------------------------------------------------------------------------


 

CURRENT FCC LICENSES AND RENEWAL AUTHORIZATIONS

WKEF(TV) AND ASSOCIATED AUXILIARY STATIONS

 

Licensee: WKEF Licensee L.P.

 

Main Station WKEF(TV), Dayton, Ohio

Facility ID No. 73155

 

Type of Authorization

 

Call Sign

 

FCC File Number

 

Grant
Date

 

Current
Expiration
Date

License Renewal

 

WKEF(TV) and associated auxiliaries

 

BRCDT-20130603AJF

 

Pending

 

N/A

Digital TV License

 

WKEF(DT)

 

BLCDT-20100216ADG

 

04/07/11

 

10/01/13

License Renewal

 

WKEF(TV) and associated auxiliaries

 

BRCT-20050601ALR

 

01/18/08

 

10/01/13

 

Broadcast Auxiliary Stations Associated with

Main Station WKEF(TV), Dayton, Ohio

Facility ID No. 73155

 

Type of Authorization

 

Call Sign

Low Power Auxiliary License

 

BLP00992

Low Power Auxiliary License

 

BLP01152

Low Power Auxiliary License

 

BLQ470

Low Power Auxiliary License

 

BLQ471

TV Pickup License

 

KA88943

TV Pickup License

 

KH9085

TV Pickup License

 

KL5498

TV Pickup License

 

KQ8540

Remote Pickup License

 

KS2007

TV Studio Transmitter License

 

WQPC338

TV Intercity Relay License

 

WQPC339

Remote Pickup License

 

WZZ790

 

--------------------------------------------------------------------------------


 

Business Radio Station Associated With

Main Station WKEF(TV), Dayton, Ohio

Facility ID No. 73155

 

Type of Authorization

 

Call Sign

 

Expiration
Date

Business/Industrial Microwave License

 

WPOR414

 

12/31/18

Business/Industrial Microwave License

 

WQMA212

 

06/09/20

 

Earth Stations Associated With

Main Station WKEF(TV), Dayton, Ohio

Facility ID No. 73155

 

Type of Authorization

 

Call Sign

 

Expiration
Date

Receive Only Earth Station Registration

 

E070158

 

07/27/22

 

Antenna Structure Associated with

Main Station WKEF(TV), Dayton, Ohio

Facility ID No. 73155

 

Registration
Number

 

Issue
Date

 

Coordinates

 

Overall
Height

 

Owner

1013716

 

05/07/02

 

39º 43’ 28.0” N
084º 15’ 18.0” W

 

351.4 meters

 

WRGT-TV

 

--------------------------------------------------------------------------------


 

CURRENT FCC LICENSE AND RENEWAL AUTHORIZATIONS

WKRC-TV AND ASSOCIATED AUXILIARY STATIONS

 

Licensee:  WKRC Licensee, LLC

 

Main Station:  WKRC-TV, Cincinnati, Ohio

Facility ID # 11289

 

Type of Authorization

 

Call Sign

 

FCC File Number

 

Grant
Date

 

Expiration
Date

License Renewal

 

WKRC-TV and associated auxiliaries

 

BRCDT-20130603AJX

 

Pending

 

N/A

Digital TV License

 

WKRC-TV

 

BLCDT-20090622AFI

 

07/27/10

 

10/01/13

License Renewal

 

WKRC-TV and associated auxiliaries

 

BRCT-20050601CSC

 

03/15/07

 

10/01/13

 

Broadcast Auxiliary Stations Associated with

Main Station:  WKRC-TV, Cincinnati, Ohio

Facility ID # 11289

 

Type Of  Licensed
Authorization

 

Call Sign

TV Pickup License

 

KK4652

Auxiliary Remote Pickup License

 

KK4820

Auxiliary Remote Pickup License

 

KQB262

Auxiliary Remote Pickup License

 

KQB263

 

--------------------------------------------------------------------------------


 

Business Radio Station Associated With

Main Station:  WKRC-TV, Cincinnati, Ohio

Facility ID # 11289

 

Type of Authorization

 

Call Sign

 

Expiration
Date

Land Mobile Radiolocation License

 

WQIB641

 

12/21/17

 

Earth Station Associated With

Main Station:  WKRC-TV, Cincinnati, Ohio

Facility ID # 11289

 

Type of Authorization

 

Call Sign

 

Expiration
Date

Transmit Only Earth Station License

 

E980346

 

10/08/23

 

Antenna Structure Associated with

Main Station:  WKRC-TV, Cincinnati, Ohio

Facility ID # 11289

 

Registration
Number

 

Issue
Date

 

Coordinates

 

Overall
Height

 

Owner

1019014

 

05/22/08

 

39° 06’ 59.0” N
084° 30’ 07.0” W

 

294.6 meters

 

Citicasters Co.

 

--------------------------------------------------------------------------------


 

CURRENT FCC LICENSE AND RENEWAL AUTHORIZATIONS
WLFL(TV) AND ASSOCIATED AUXILIARY STATIONS

 

Licensee:  WLFL Licensee, LLC

 

Main Station WLFL(TV), Raleigh, NC
Facility ID No. 73205

 

Type of Authorization

 

Call Sign

 

FCC File Number

 

Grant
Date

 

Expiration
Date

License Renewal

 

WLFL(TV) and associated auxiliaries

 

BRCDT-20120801AKV

 

Pending

 

N/A

Digital TV License

 

WLFL(DT)

 

BLCDT-20090612AIF

 

06/01/11

 

N/A

License Renewal

 

WLFL(TV) and associated auxiliaries

 

BRCT-20040730ARF

 

Pending

 

N/A

License Renewal

 

WLFL(TV) and associated auxiliaries

 

BRCT-19960731KJ

 

12/11/96

 

12/01/04

 

Broadcast Auxiliary Stations Associated with
Main Station WLFL(TV), Raleigh, NC
Facility ID No. 73205

 

Type Of Authorization

 

Call Sign

TV Pickup License

 

KY5606

TV Intercity Relay License

 

WLF770

Studio Transmitter Link License

 

WMV699

TV Intercity Relay License

 

WPYM699

Studio Transmitter Link License

 

WPYM961

 

--------------------------------------------------------------------------------


 

Antenna Structure Associated with

Main Station WLFL(TV), Raleigh, NC
Facility ID No. 73205

 

Registration
Number

 

Issue
Date

 

Coordinates

 

Overall
Height

 

Owner

1027322

 

05/28/04

 

35º 40’ 29.0” N
078º 31’ 39.0” W

 

606.2 meters

 

CBC Real Estate Company, Inc.

 

--------------------------------------------------------------------------------


 

CURRENT FCC LICENSE AND RENEWAL AUTHORIZATIONS
WLOS(TV) AND ASSOCIATED AUXILIARY STATIONS

 

Licensee:  WLOS Licensee, LLC

 

Main Station WLOS(TV), Asheville, North Carolina
Facility ID No.:  56537

 

Type of Authorization

 

Call Sign

 

FCC File Number

 

Grant
Date

 

Expiration
Date

License Renewal

 

WLOS(TV) and associated auxiliaries

 

BRCDT-20120801ALK

 

Pending

 

N/A

Digital TV License

 

WLOS(DT)

 

BLCDT-20101014ABR

 

07/28/11

 

N/A

License Renewal

 

WLOS(TV) and associated auxiliaries

 

BRCT-20040730AQF

 

Pending

 

N/A

License Renewal

 

WLOS(TV) and associated auxiliaries

 

BRCT-19960729KJ

 

11/29/96

 

12/01/04

 

Broadcast Auxiliary Stations Associated with
Main Station WLOS(TV), Asheville, North Carolina
Facility ID No.:  56537

 

Type Of Authorization

 

Call Sign

 

Low Power Auxiliary

 

BLP00855

 

Low Power Auxiliary

 

BLP00864

 

Low Power Auxiliary

 

BLP01373

 

 

--------------------------------------------------------------------------------


 

Type Of Authorization

 

Call Sign

 

TV Pickup License

 

KA88862

 

TV Pickup License

 

KA88863

 

TV Pickup License

 

KB96278

 

Studio Transmitter Link License

 

KIO70

 

Remote Pickup License

 

KR5542

 

TV Intercity Relay License

 

WDT887

 

TV Intercity Relay License

 

WDT888

 

TV Intercity Relay License

 

WDT889

 

TV Intercity Relay License

 

WLG548

 

TV Intercity Relay License

 

WLI947

 

TV Intercity Relay License

 

WLJ374

 

TV Intercity Relay License

 

WLJ390

 

TV Intercity Relay License

 

WLL474

 

TV Intercity Relay License

 

WME944

 

TV Intercity Relay License

 

WME945

 

 

--------------------------------------------------------------------------------


 

Business Radio Station Associated With

Main Station WLOS(TV), Asheville, North Carolina
Facility ID No.:  56537

 

Type of Authorization

 

Call Sign

 

Expiration
Date

Industrial/Business Microwave License

 

WPRZ846

 

03/19/21

 

Earth Stations Associated With

Main Station WLOS(TV), Asheville, North Carolina
Facility ID No.:  56537

 

Type of Authorization

 

Call Sign

 

Expiration
Date

Transmit/Receive Earth Station License

 

E900033

 

01/19/25

Receive Only Earth Station License

 

E070159

 

7/27/22

 

Antenna Structure Associated with

Main Station WLOS(TV), Asheville, North Carolina
Facility ID No.:  56537

 

Registration
Number

 

Issue
Date

 

Coordinates

 

Overall
Height

 

Owner

1035173

 

02/16/12

 

35º 25’ 32.0” N
082º 45’ 24.0” W

 

103.2 meters

 

Sinclair Communications, LLC

 

--------------------------------------------------------------------------------


 

CURRENT FCC LICENSE AND RENEWAL AUTHORIZATIONS
W05AC AND ASSOCIATED AUXILIARY STATIONS

 

Licensee: WLOS Licensee, LLC

 

Main TV Translator Station W05AC, Tyron, NC
Facility ID No.: 56538

 

Type of Authorization

 

Call Sign

 

FCC File Number

 

Grant
Date

 

Expiration
Date

License Renewal

 

W05AC

 

BRTVL-20120801ALL

 

Pending

 

N/A

Digital Displacement

 

W05AC

 

BDISDTT-20120622AAB

 

10/02/12

 

09/01/15

License Renewal

 

W05AC

 

BRTVL-20040730AQW

 

Pending

 

N/A

License Renewal

 

W05AC

 

BRTVL-19960729AA

 

11/27/96

 

12/01/04

TV Translator License

 

W05AC

 

BLTTV-19791115IW

 

02/09/81

 

12/01/04

 

CURRENT FCC LICENSE AND RENEWAL AUTHORIZATIONS
W05AE AND ASSOCIATED AUXILIARY STATIONS

 

Licensee: WLOS Licensee, LLC

 

Main Station TV Translator W05AE, Sylva, NC
Facility ID No.: 56529

 

Type of Authorization

 

Call Sign

 

FCC File Number

 

Grant
Date

 

Expiration
Date

License Renewal

 

W05AE

 

BRTVL-20120801ALM

 

Pending

 

N/A

License Renewal

 

W05AE

 

BRTVL-20040730AQV

 

Pending

 

N/A

License Renewal

 

W05AE

 

BRTVL-19960729AB

 

11/27/96

 

12/01/04

 

--------------------------------------------------------------------------------


 

Type of Authorization

 

Call Sign

 

FCC File Number

 

Grant
Date

 

Expiration
Date

TV Translator License

 

W05AE

 

BLTTV-19820607ID

 

07/26/82

 

12/01/04

 

CURRENT FCC LICENSE AND RENEWAL AUTHORIZATIONS
W05AF AND ASSOCIATED AUXILIARY STATIONS

 

Licensee: WLOS Licensee, LLC

 

Main Station TV Translator W05AF, Cherokee, NC
Facility ID No.: 56533

 

Type of Authorization

 

Call Sign

 

FCC File Number

 

Grant
Date

 

Expiration
Date

License Renewal

 

W05AF

 

BRTVL-20120801ALN

 

Pending

 

N/A

License Renewal

 

W05AF

 

BRTVL-20040730AQL

 

Pending

 

N/A

License Renewal

 

W05AF

 

BRTVL-19960729AC

 

11/27/96

 

12/01/04

TV Translator License

 

W05AF

 

BLTTV-1180

 

Unknown

 

12/01/04

 

CURRENT FCC LICENSE AND RENEWAL AUTHORIZATIONS
W05AO AND ASSOCIATED AUXILIARY STATIONS

 

Licensee: WLOS Licensee, LLC

 

Main Station TV Translator W05AO, Pickens, SC
Facility ID No.: 56531

 

Type of Authorization

 

Call Sign

 

FCC File Number

 

Grant
Date

 

Expiration
Date

License Renewal

 

W05AO

 

BRTVL-20120801ALO

 

Pending

 

N/A

 

--------------------------------------------------------------------------------


 

Type of Authorization

 

Call Sign

 

FCC File Number

 

Grant
Date

 

Expiration
Date

License Renewal

 

W05AO

 

BRTVL-20040730AQX

 

Pending

 

N/A

License Renewal

 

W05AO

 

BRTVL-19960729AD

 

11/27/96

 

12/01/04

TV Translator License

 

W05AO

 

BLTTV-19821005IG

 

10/15/82

 

12/01/04

 

CURRENT FCC LICENSE AND RENEWAL AUTHORIZATIONS
W05AP AND ASSOCIATED AUXILIARY STATIONS

 

Licensee: WLOS Licensee, LLC

 

Main Station W05AP, Brasstown, NC
Facility ID No. 56530

 

Type of Authorization

 

Call Sign

 

FCC File Number

 

Grant Date

 

Current
Expiration
Date

License Renewal

 

W05AP

 

BRTVL-20120801ALP

 

Pending

 

N/A

License Renewal

 

W05AP

 

BRTVL-20040730AQI

 

Pending

 

N/A

License Renewal

 

W05AP

 

BRTVL-19960729AE

 

11/27/96

 

12/01/04

TV Translator License

 

W05AP

 

BLTTV-3796

 

06/12/72

 

12/01/04

 

--------------------------------------------------------------------------------


 

CURRENT FCC LICENSE AND RENEWAL AUTHORIZATIONS
W06AD AND ASSOCIATED AUXILIARY STATIONS

 

Licensee: WLOS Licensee, LLC

 

Main Station TV Translator W06AD, Spruce Pine, NC
Facility ID No.: 56536

 

Type of Authorization

 

Call Sign

 

FCC File Number

 

Grant
Date

 

Expiration
Date

License Renewal

 

W06AD

 

BRTVL-20120801ALQ

 

Pending

 

N/A

License Renewal

 

W06AD

 

BRTVL-20040730AQU

 

Pending

 

N/A

License Renewal

 

W06AD

 

BRTVL-19960729AP

 

11/27/96

 

12/01/04

TV Translator License

 

W06AD

 

BLTTV-1687

 

Unknown

 

12/01/04

 

--------------------------------------------------------------------------------


 

CURRENT FCC LICENSE AND RENEWAL AUTHORIZATIONS
W06AL AND ASSOCIATED AUXILIARY STATIONS

 

Licensee: WLOS Licensee, LLC

 

Main Station TV Translator W06AL, Oteen & Warren, NC
Facility ID No.: 56544

 

Type of Authorization

 

Call Sign

 

FCC File Number

 

Grant
Date

 

Expiration
Date

License Renewal

 

W06AL

 

BRTVL-20120801ALR

 

Pending

 

N/A

License Renewal

 

W06AL

 

BRTVL-20040730AQR

 

Pending

 

N/A

License Renewal

 

W06AL

 

BRTVL-19960729AZ

 

11/27/96

 

12/01/04

TV Translator License

 

W06AL

 

BLTTV-RD1104JD

 

10/01/85

 

12/01/04

 

CURRENT FCC LICENSE AND RENEWAL AUTHORIZATIONS
W06AN AND ASSOCIATED AUXILIARY STATIONS

 

Licensee: WLOS Licensee, LLC

 

Main Station TV Translator W06AN, Sapphire Valley, NC
Facility ID No.:  56547

 

Type of Authorization

 

Call Sign

 

FCC File Number

 

Grant
Date

 

Expiration
Date

License Renewal

 

W06AN

 

BRTVL-20120801ALS

 

Pending

 

N/A

Digital Displacement

 

W06AN

 

BDISDTT-20120614AAN

 

08/21/12

 

09/01/15

License Renewal

 

W06AN

 

BRTVL-20040730AQT

 

Pending

 

N/A

License Renewal

 

W06AN

 

BRTVL-19960729AF

 

11/27/96

 

12/01/04

 

--------------------------------------------------------------------------------


 

Type of Authorization

 

Call Sign

 

FCC File Number

 

Grant
Date

 

Expiration
Date

TV Translator License

 

W06AN

 

BLTTV-19820218ID

 

03/15/82

 

12/01/04

 

--------------------------------------------------------------------------------


 

CURRENT FCC LICENSE AND RENEWAL AUTHORIZATIONS
W06AP AND ASSOCIATED AUXILIARY STATIONS

 

Licensee: WLOS Licensee, LLC

 

Main Station TV Translator W06AP, Maggie Valley, NC
Facility ID No.: 56534

 

Type of Authorization

 

Call Sign

 

FCC File Number

 

Grant
Date

 

Expiration
Date

License Renewal

 

W06AP

 

BRTVL-20120801ALT

 

Pending

 

N/A

License Renewal

 

W06AP

 

BRTVL-20040730AQP

 

Pending

 

N/A

License Renewal

 

W06AP

 

BRTVL-19960729AG

 

11/27/96

 

12/01/04

TV Translator License

 

W06AP

 

BLTTV-19791109IC

 

08/07/80

 

12/01/04

 

CURRENT FCC LICENSE AND RENEWAL AUTHORIZATIONS
W06AQ AND ASSOCIATED AUXILIARY STATIONS

 

Licensee: WLOS Licensee, LLC

 

Main Station TV Translator W06AQ, Bat Cave, NC
Facility ID No.: 56535

 

Type of Authorization

 

Call Sign

 

FCC File Number

 

Grant
Date

 

Expiration
Date

License Renewal

 

W06AQ

 

BRTVL-20120801ALU

 

Pending

 

N/A

License Renewal

 

W06AQ

 

BRTVL-20040730AQG

 

Pending

 

N/A

License Renewal

 

W06AQ

 

BRTVL-19960729AH

 

11/27/96

 

12/01/04

 

--------------------------------------------------------------------------------


 

Type of Authorization

 

Call Sign

 

FCC File Number

 

Grant
Date

 

Expiration
Date

TV Translator License

 

W06AQ

 

BLTTV-19791220IA

 

02/05/81

 

12/01/04

 

--------------------------------------------------------------------------------


 

CURRENT FCC LICENSE AND RENEWAL AUTHORIZATIONS
W08AN AND ASSOCIATED AUXILIARY STATIONS

Licensee: WLOS Licensee, LLC

 

Main Station TV Translator W08AN, Bryson City, NC
Facility ID No.: 56540

 

Type of Authorization

 

Call Sign

 

FCC File
Number

 

Grant Date

 

Expiration
Date

License Renewal

 

W08AN

 

BRTVL-20120801ALV

 

Pending

 

N/A

License Renewal

 

W08AN

 

BRTVL-20040730AQJ

 

Pending

 

N/A

License Renewal

 

W08AN

 

BRTVL-19960729AI

 

11/27/96

 

12/01/04

TV Translator License

 

W08AN

 

BLTTV-19800725IC

 

08/21/80

 

12/01/04

 

CURRENT FCC LICENSE AND RENEWAL AUTHORIZATIONS
W10AP AND ASSOCIATED AUXILIARY STATIONS

 

Licensee: WLOS Licensee, LLC

 

Main Station TV Translator W10AP, Marion, etc., NC
Facility ID No.: 56542

 

Type of Authorization

 

Call Sign

 

FCC File
Number

 

Grant Date

 

Expiration
Date

License Renewal

 

W10AP

 

BRTVL-20120801ALW

 

Pending

 

N/A

License Renewal

 

W10AP

 

BRTVL-20040730AQQ

 

Pending

 

N/A

License Renewal

 

W10AP

 

BRTVL-19960729AJ

 

11/27/96

 

12/01/04

TV Translator License

 

W10AP

 

BLTTV-19800428IN

 

02/09/81

 

12/01/04

 

--------------------------------------------------------------------------------


 

CURRENT FCC LICENSE AND RENEWAL AUTHORIZATIONS
W11AJ AND ASSOCIATED AUXILIARY STATIONS

Licensee: WLOS Licensee, LLC

 

Main Station TV Translator W11AJ, Franklin, NC
Facility ID No.: 56539

 

Type of Authorization

 

Call Sign

 

FCC File Number

 

Grant
Date

 

Expiration
Date

License Renewal

 

W11AJ

 

BRTVL-20120801ALX

 

Pending

 

N/A

Digital Flash Cut

 

W11AJ

 

BDFCDTV-20120504AAA

 

05/11/12

 

09/01/15

License Renewal

 

W11AJ

 

BRTVL-20040730AQM

 

Pending

 

N/A

License Renewal

 

W11AJ

 

BRTVL-19960729CA

 

11/27/96

 

12/01/04

TV Translator License

 

W11AJ

 

BLTTV-19811211IC

 

01/20/82

 

12/01/04

 

CURRENT FCC LICENSE AND RENEWAL AUTHORIZATIONS
W11AQ AND ASSOCIATED AUXILIARY STATIONS

 

Licensee: WLOS Licensee, LLC

 

Main Station TV Translator W11AQ, Robbinsville, NC
Facility ID No.: 56546

 

Type of Authorization

 

Call Sign

 

FCC File Number

 

Grant
Date

 

Expiration
Date

License Renewal

 

W11AQ

 

BRTVL-20120801ALY

 

Pending

 

N/A

License Renewal

 

W11AQ

 

BRTVL-20040730AQS

 

Pending

 

N/A

License Renewal

 

W11AQ

 

BRTVL-19960729AK

 

11/27/96

 

12/01/04

TV Translator License

 

W11AQ

 

BLTTV-19821008IB

 

12/17/82

 

12/01/04

 

--------------------------------------------------------------------------------


 

CURRENT FCC LICENSE AND RENEWAL AUTHORIZATIONS
W12AQ AND ASSOCIATED AUXILIARY STATIONS

Licensee: WLOS License, LLC

 

Main Station TV Translator W12AQ, Black Mountain, NC
Facility ID No.: 56545

 

Type of Authorization

 

Call Sign

 

FCC File
Number

 

Grant Date

 

Expiration
Date

License Renewal

 

W12AQ

 

BRTVL-20120801ALZ

 

Pending

 

N/A

Digital Flash Cut

 

W12AQ

 

BDFCDTV-20120622AAG

 

06/29/12

 

09/01/15

License Renewal

 

W12AQ

 

BRTVL-20040730AQH

 

Pending

 

N/A

License Renewal

 

W12AQ

 

BRTVL-19960729AL

 

11/27/96

 

12/01/04

TV Translator License

 

W12AQ

 

BLTTV-1804

 

Unknown

 

12/01/04

 

--------------------------------------------------------------------------------


 

CURRENT FCC LICENSE AND RENEWAL AUTHORIZATIONS
W12AR AND ASSOCIATED AUXILIARY STATIONS

 

Licensee: WLOS Licensee, LLC

 

Main Station TV Translator W12AR, Waynesville, NC
Facility ID No.: 56532

 

Type of Authorization

 

Call Sign

 

FCC File Number

 

Grant Date

 

Expiration
Date

License Renewal

 

W12AR

 

BRTVL-20120801AMA

 

Pending

 

N/A

Digital Flash Cut

 

W12AR

 

BDFCDTV-20120706ABR

 

07/20/12

 

09/01/15

License Renewal

 

W12AR

 

BRTVL-20040730AQN

 

Pending

 

N/A

License Renewal

 

W12AR

 

BRTVL-19960729AM

 

11/27/96

 

12/01/04

Translator TV License

 

W12AR

 

BLTTV-4877

 

Unknown

 

12/01/04

 

--------------------------------------------------------------------------------


 

CURRENT FCC LICENSE AND RENEWAL AUTHORIZATIONS
W12AU AND ASSOCIATED AUXILIARY STATIONS

 

Licensee: WLOS Licensee, LLC

 

Main Station TV Translator W12AU, Burnsville, NC
Facility ID No.: 56543

 

Type of Authorization

 

Call Sign

 

FCC File
Number

 

Grant
Date

 

Expiration
Date

License Renewal

 

W12AU

 

BRTVL-20120801AMB

 

Pending

 

N/A

License Renewal

 

W12AU

 

BRTVL-20040730AQK

 

Pending

 

N/A

License Renewal

 

W12AU

 

BRTVL-19960729AN

 

11/27/96

 

12/01/04

TV Translator License

 

W12AU

 

BLTTV-1997

 

Unknown

 

12/01/04

 

CURRENT FCC LICENSE AND RENEWAL AUTHORIZATIONS
W12CI AND ASSOCIATED AUXILIARY STATIONS

 

Licensee: WLOS Licensee, LLC

 

Main Station TV Translator W12CI, Hot Springs, NC
Facility ID No.: 56541

 

Type of Authorization

 

Call Sign

 

FCC File Number

 

Grant Date

 

Expiration
Date

License Renewal

 

W12CI

 

BRTVL-20120801AMC

 

Pending

 

N/A

Digital Flash Cut

 

W12CI

 

BDFCDTV-20120622AAC

 

06/29/12

 

09/01/15

License Renewal

 

W12CI

 

BRTVL-20040730AQO

 

Pending

 

N/A

License Renewal

 

W12CI

 

BRTVL-19960729CB

 

11/27/96

 

12/01/04

TV Translator License

 

W12CI

 

BLTTV-19901224JI

 

02/04/91

 

12/01/04

 

--------------------------------------------------------------------------------


 

CURRENT FCC LICENSE AND RENEWAL AUTHORIZATIONS

 

WLYH-TV AND ASSOCIATED AUXILIARY STATIONS

 

Licensee:  Nexstar Broadcasting, Inc.

 

Main Station: WLYH-TV, Lancaster, PA

Facility ID # 23338

 

Type of
Authorization

 

Call Sign

 

FCC File Number

 

Grant
Date

 

Expiration
Date

License Renewal

 

WLYH-TV

 

BRCT-20070402JTJ

 

Pending

 

N/A

Digital TV License

 

WLYH-TV

 

BLCDT-20040922AAC

 

04/27/05

 

08/01/07

License Renewal

 

WLYH-TV

 

BRCT-19990325KF

 

07/30/99

 

08/01/07

 

Broadcast Auxiliary Stations Associated with

Main Station: WLYH-TV, Lancaster, PA

Facility ID # 23338

 

Type Of Licensed
Authorization

 

Call Sign

TV Pickup

 

KB55005

TV Pickup

 

KB55006

 

Business Radio Station Associated With

Main Station: WLYH-TV, Lancaster, PA

Facility ID # 23338

 

Type of Authorization

 

Call Sign

 

Expiration
Date

None

 

 

 

 

 

--------------------------------------------------------------------------------


 

Earth Stations Associated With

Main Station: WLYH-TV, Lancaster, PA

Facility ID # 23338

 

Type of Authorization

 

Call Sign

 

Expiration
Date

None

 

 

 

 

 

Antenna Structure Associated with

Main Station: WLYH-TV, Lancaster, PA

Facility ID # 23338

 

Registration
Number

 

Issue
Date

 

Coordinates

 

Overall
Height

 

Owner

1036777

 

01/06/98

 

40° 15’ 45.0” N
076° 27’ 50.0” W

 

324.7 meters

 

Newport Television LLC

 

--------------------------------------------------------------------------------


 

CURRENT FCC LICENSES AND RENEWAL AUTHORIZATIONS WLUC-TV AND
ASSOCIATED AUXILIARY STATIONS

Licensee: WLUC Licensee, LLC

 

Main Station WLUC-TV, Marquette, Michigan
Facility ID No. 21259

 

Type of
Authorization

 

Call Sign

 

FCC File Number

 

Grant
Date

 

Expiration
Date

Digital TV Construction Permit

 

WLUC-TV

 

BPCDT-20130726ACS

 

Pending

 

N/A

License Renewal

 

WLUC-TV and associated auxiliaries

 

BRCDT-20130603BFM

 

09/24/2013

 

10/01/2021

Digital TV License

 

WLUC-TV

 

BLCDT-20040202ALY

 

08/02/2004

 

10/01/2021

 

Broadcast Auxiliary Stations Associated with
Main Station WLUC-TV, Marquette, Michigan
Facility ID No. 21259

 

Type Of Authorization

 

Call Sign

TV Pickup

 

KK4061

TV Intercity Relay

 

KQH57

TV Studio Transmitter Link

 

KQH58

TV Intercity Relay

 

WCD986

TV Intercity Relay

 

WCD987

TV Intercity Relay

 

WLI819

 

--------------------------------------------------------------------------------


 

Business Radio Station Associated with
Main Station WLUC-TV, Marquette, Michigan
Facility ID No. 21259

 

Type of Authorization

 

Call Sign

 

Expiration
Date

Land Mobile Radiolocation or Business/Industrial Microwave License

 

WNTS660

 

8/25/2018

 

Earth Station Associated with
Main Station WLUC-TV, Marquette, Michigan
Facility ID No. 21259

 

Type of Authorization

 

Call Sign

 

Expiration
Date

NONE

 

 

 

 

 

Antenna Structure Associated with

Main Station WLUC-TV, Marquette, Michigan
Facility ID No. 21259

 

Registration
Number

 

Issue Date

 

Coordinates

 

Overall
Height

 

Owner

1000032

 

12/06/2013

 

46-20-11.0N
087-50-56.0W

 

310.3 meters

 

WLUC Licensee, LLC

 

--------------------------------------------------------------------------------


 

CURRENT FCC LICENSES AND RENEWAL AUTHORIZATIONS W07DB AND
ASSOCIATED AUXILIARY STATIONS

Licensee: WLUC Licensee, LLC

 

Main Station W07DB, Marquette, Michigan
Facility ID No. 21262

 

Type of
Authorization

 

Call Sign

 

FCC File Number

 

Grant
Date

 

Expiration
Date

License Renewal

 

W07DB and associated auxiliaries

 

BRCDT-20130603BFN

 

09/24/2013

 

10/01/2021

Digital TV License

 

W07DB

 

BLTTV-19951106IN

 

02/14/1996

 

10/01/2021

 

Broadcast Auxiliary Stations Associated with
Main Station W07DB, Marquette, Michigan
Facility ID No. 21262

 

Type Of Authorization

 

Call Sign

NONE

 

 

 

Business Radio Station Associated with
Main Station W07DB, Marquette, Michigan
Facility ID No. 21262

 

Type of Authorization

 

Call Sign

 

Expiration
Date

NONE

 

 

 

 

 

Earth Station Associated with
Main Station W07DB, Marquette, Michigan
Facility ID No. 21262

 

Type of Authorization

 

Call Sign

 

Expiration
Date

NONE

 

 

 

 

 

--------------------------------------------------------------------------------


 

Antenna Structure Associated with

Main Station W07DB, Marquette, Michigan
Facility ID No. 21262

 

Registration
Number

 

Issue
Date

 

Coordinates

 

Overall
Height

 

Owner

NONE

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

CURRENT FCC LICENSES AND RENEWAL AUTHORIZATIONS
WMMP(TV) AND ASSOCIATED AUXILIARY STATIONS

 

Licensee:  WMMP Licensee L.P.

 

Main Station WMMP(TV), Charleston, SC
Facility ID No. 9015

 

Type of Authorization

 

Call Sign

 

FCC File Number

 

Grant
Date

 

Expiration
Date

License Renewal

 

WMMP(TV) and associated auxiliaries

 

BRCDT-20120801AJY

 

Pending

 

N/A

Digital TV License

 

WMMP(DT)

 

BLCDT-20090622ABW

 

11/09/11

 

N/A

License Renewal

 

WMMP(TV) and associated auxiliaries

 

BRCT-20040730APZ

 

Pending

 

N/A

License Renewal

 

WMMP(TV) and associated auxiliaries

 

BRCT-19960801KX

 

11/29/96

 

12/01/04

 

Broadcast Auxiliary Stations Associated with
Main Station WMMP(TV), Charleston, SC
Facility ID No. 9015

 

Type of Authorization

 

Call Sign

TV Studio Transmitter Link License

 

WQDC441

TV Intercity Relay License

 

WQDC450

 

--------------------------------------------------------------------------------


 

Antenna Structure Associated with

Main Station WMMP(TV), Charleston, SC
Facility ID No. 9015

 

Registration
Number

 

Issue
Date

 

Coordinates

 

Overall
Height

 

Owner

1042963

 

03/05/01

 

32º 56’ 25.0” N
079º 41’ 44.0” W

 

607.0 meters

 

Media General Operations, Inc.

 

--------------------------------------------------------------------------------


 

CURRENT FCC LICENSE AND RENEWAL AUTHORIZATIONS
WMSN-TV AND ASSOCIATED AUXILIARY STATIONS

 

Licensee:  WMSN Licensee, LLC

 

Main Station WMSN-TV, Madison, Wisconsin
Facility ID No.: 10221

 

Type of
Authorization

 

Call Sign

 

FCC File Number

 

Grant
Date

 

Expiration
Date

License Renewal

 

WMSN-TV and associated auxiliaries

 

BRCDT-20130801AHM

 

Pending

 

N/A

Digital TV License

 

WMSN-DT

 

BLCDT-20101223ABD

 

06/01/11

 

12/01/13

License Renewal

 

WMSN-TV and associated auxiliaries

 

BRCT-20050801BAQ

 

08/07/08

 

12/01/13

 

Broadcast Auxiliary Stations Associated with
Main Station WMSN-TV, Madison, Wisconsin
Facility ID No.: 10221

 

Type of Authorization

 

Call Sign

TV Pickup License

 

KB97126

TV Pickup License

 

KB97127

TV Remote Pickup

 

KPG882

 

--------------------------------------------------------------------------------


 

Business Radio Stations Associated With

Main Station WMSN-TV, Madison, Wisconsin
Facility ID No.: 10221

 

Type of Authorization

 

Call Sign

 

Expiration
Date

Business/Industrial Microwave License

 

WPOQ289

 

11/06/18

Business/Industrial Microwave License

 

WQQT409

 

02/27/23

Business/Industrial Microwave License

 

WQQT410

 

02/27/23

 

Antenna Structure Associated with

Main Station WMSN-TV, Madison, Wisconsin
Facility ID No.: 10221

 

Registration
Number

 

Issue Date

 

Coordinates

 

Overall
Height

 

Owner

1033919

 

04/05/2013

 

43º 03’ 21.0” N
089º 32’ 06.0” W

 

433.7 meters

 

University of Wisconsin Madison DBA Madison Candelabra Tower

 

--------------------------------------------------------------------------------


 

 CURRENT FCC LICENSE AND RENEWAL AUTHORIZATIONS

WMYA-TV AND ASSOCIATED AUXILIARY STATIONS

 

Licensee:  Anderson (WFBC-TV) Licensee, Inc.

 

Main Station:  WMYA-TV, Anderson, SC

Facility ID #56548

 

Type of Authorization

 

Call Sign

 

FCC File Number

 

Grant Date

 

Expiration Date

License Renewal

 

WMYA-TV and associated auxiliaries

 

BRCDT-20120731AKG

 

Pending

 

N/A

Digital TV License

 

WMYA-TV

 

BLCDT-20080714AFN

 

05/12/11

 

N/A

License Renewal

 

WMYA-TV and associated auxiliaries

 

BRCT-20040730AHU

 

Pending

 

N/A

License Renewal

 

WMYA-TV and associated auxiliaries

 

BRCT-19960729KF

 

11/29/96

 

12/01/04

 

Broadcast Auxiliary Station Associated with

Main Station:  WMYA-TV, Anderson, SC

Facility ID #56548

 

Type Of Authorization

 

Call Sign

Remote Pickup License

 

KF6265

 

Antenna Structure Associated with

Main Station:  WMYA-TV, Anderson, SC

Facility ID #56548

 

Registration
Number

 

Issue
Date

 

Coordinates

 

Overall
Height

 

Owner

1045371

 

04/22/98

 

34º 38’ 51.0” N
082º 16’ 12.0” W

 

320.3 meters

 

Chesapeake Television, Inc.

 

--------------------------------------------------------------------------------


 

CURRENT FCC LICENSE AND RENEWAL AUTHORIZATIONS
WMYV-TV AND ASSOCIATED AUXILIARY STATIONS

 

Licensee:  WUPN Licensee, LLC

 

Main Station WMYV(TV), Greensboro, North Carolina
Facility ID No. 25544

 

Type of Authorization

 

Call Sign

 

FCC File Number

 

Grant
Date

 

Expiration
Date

License Renewal

 

WMYV(TV) and associated auxiliaries

 

BRCDT-20120801AKM

 

Pending

 

N/A

License Renewal

 

WMYV(TV) and associated auxiliaries

 

BRCT-20040730ARP

 

Pending

 

N/A

Digital TV Station License

 

WMYV(TV)

 

BLCDT-20020430ABD

 

10/29/02

 

12/01/04

License Renewal

 

WMYV(TV) and associated auxiliaries

 

BRCT-19960801KO

 

12/09/96

 

12/01/04

 

Broadcast Auxiliary Stations Associated with
Main Station WMYV-TV, Greensboro, North Carolina
Facility ID No. 25544

 

Type of Authorization

 

Call Sign

Studio Transmitter Link License

 

WHB950

TV Intercity Relay License

 

WMF695

Studio Transmitter Link License

 

WMF696

Studio Transmitter Link License

 

WPYM708

 

--------------------------------------------------------------------------------


 

Antenna Structure Associated with

Main Station WMYV-TV, Greensboro, North Carolina
Facility ID No. 25544

 

Registration
Number

 

Issue
Date

 

Coordinates

 

Overall
Height

 

Owner

1061305

 

08/04/08

 

35º 52’ 02.6” N
079º 49’ 25.4” W

 

582.3 meters

 

American Towers, LLC

 

--------------------------------------------------------------------------------


 

CURRENT FCC LICENSE AND RENEWAL AUTHORIZATIONS

WNAB(TV) AND ASSOCIATED AUXILIARY STATIONS

 

Licensee:  Nashville License Holdings, LLC

 

Main Station:  WNAB(TV), Nashville, Tennessee

Facility ID #73310

 

Type of
Authorization

 

Call Sign

 

FCC File Number

 

Grant Date

 

Expiration Date

License Renewal

 

WNAB(DT) and associated auxiliaries

 

BRCDT-20130401AGQ

 

12/02/13

 

08/01/21

Digital TV Station License

 

WNAB(DT)

 

BLCDT-20040712AAO

 

09/23/04

 

08/01/21

 

Broadcast Auxiliary Stations Associated with

Main Station:  WNAB(TV), Nashville, Tennessee

Facility ID #73310

 

Type Of Authorization

 

Call Sign

TV Pickup License

 

WPJE622

Studio Transmitter Link License

 

WQEB644

TV Intercity Relay License

 

WQEZ512

 

Antenna Structure Associated with

Main Station:  WNAB(TV), Nashville, Tennessee

Facility ID #73310

 

Registration
Number

 

Issue
Date

 

Coordinates

 

Overall
Height

 

Owner

1224078

 

04/06/09

 

36º 15’ 49.8” N
086º 47’ 38.9” W

 

381.4 meters

 

American Towers, Inc.

 

--------------------------------------------------------------------------------


 

CURRENT FCC LICENSES AND RENEWAL AUTHORIZATIONS
WNUV(TV) AND ASSOCIATED AUXILIARY STATIONS

 

Licensee: Baltimore (WNUV-TV) Licensee, Inc.

 

Main Station WNUV(TV), Baltimore, Maryland
Facility ID No. 7933

 

Type of Authorization

 

Call Sign

 

FCC File Number

 

Grant
Date

 

Expiration
Date

Experimental Permit

 

WNUV(TV)

 

BEPEXDT-20140226AGS

 

03/24/14

 

03/24/15

License Renewal

 

WNUV(TV)

 

BRCDT-20120525ADB

 

Pending

 

N/A

Digital TV License

 

WNUV(TV)

 

BMLCDT-20110131ASB

 

10/05/11

 

10/01/12

License Renewal

 

WNUV(TV)

 

BRCT-20040528ASA

 

04/18/06

 

10/01/12

 

Broadcast Auxiliary Stations Associated with
Main Station WNUV(TV), Baltimore, Maryland
Facility ID No. 7933

 

Type Of Authorization

 

Call Sign

TV Intercity Relay License

 

WHF212

Studio Transmitter Link License

 

WHF213

 

Antenna Structure Associated with

Main Station WNUV(TV), Baltimore, Maryland
Facility ID No. 7933

 

Registration
Number

 

Issue
Date

 

Coordinates

 

Overall
Height

 

Owner

1044237

 

02/01/01

 

39º 20’ 10.0” N
076º 38’ 58.0” W

 

390.1 meters

 

Cunningham Communications, Inc.

 

--------------------------------------------------------------------------------


 

CURRENT FCC LICENSES AND RENEWAL AUTHORIZATIONS WNWO-TV AND ASSOCIATED AUXILIARY
STATIONS

Licensee: WNWO Licensee, LLC

 

Main Station WNWO-TV, Toledo, Ohio
Facility ID No. 73354

 

Type of
Authorization

 

Call Sign

 

FCC File Number

 

Grant
Date

 

Expiration
Date

Digital TV Construction Permit

 

WNWO-TV

 

BPCDT-20140305AAP

 

03/25/2014

 

03/25/2017

License Renewal

 

WNWO-TV and associated auxiliaries

 

BRCDT-20130603BEG

 

11/06/2013

 

10/01/2021

Digital TV License

 

WNWO-TV

 

BLCDT-20120817ABH

 

09/14/2010

 

10/01/2021

 

Broadcast Auxiliary Stations Associated with
Main Station WNWO-TV, Toledo, Ohio
Facility ID No. 73354

 

Type Of Authorization

 

Call Sign

Broadcast Auxiliary Low Power

 

BLP00747

TV Studio Transmitter Link

 

KDI96

Broadcast Auxiliary Remote Pickup

 

KEL301

Broadcast Auxiliary Remote Pickup

 

KEL923

TV Pickup

 

KJ7659

TV Pickup

 

KS2195

TV Intercity Relay

 

WGV769

TV Intercity Relay

 

WLJ440

TV Intercity Relay

 

WLJ444

 

--------------------------------------------------------------------------------


 

Business Radio Station Associated with
Main Station WNWO-TV, Toledo, Ohio
Facility ID No. 73354

 

Type of Authorization

 

Call Sign

 

Expiration
Date

NONE

 

 

 

 

 

Earth Station Associated with
Main Station WNWO-TV, Toledo, Ohio
Facility ID No. 73354

 

Type of Authorization

 

Call Sign

 

Expiration
Date

NONE

 

 

 

 

 

Antenna Structure Associated with

Main Station WNWO-TV, Toledo, Ohio
Facility ID No. 73354

 

Registration
Number

 

Issue Date

 

Coordinates

 

Overall
Height

 

Owner

1012091

 

12/06/2013

 

41-40-03.0N
083-21-22.0W

 

438.0 meters

 

WNWO Licensee, LLC

 

--------------------------------------------------------------------------------


 

CURRENT FCC LICENSE AND RENEWAL AUTHORIZATIONS
WNYO-TV AND ASSOCIATED AUXILIARY STATIONS

 

Licensee:  New York Television, Inc.

 

Main Station WNYO-TV, Buffalo, New York
Facility ID No. 67784

 

Type of
Authorization

 

Call Sign

 

FCC File Number

 

Grant
Date

 

Expiration
Date

Digital TV Construction Permit

 

WNYO-DT

 

BPCDT-20090717AED

 

03/20/12

 

03/20/15

Digital TV License

 

WNYO-DT

 

BLCDT-20090619ABO

 

07/28/10

 

06/01/15

License Renewal

 

WNYO-TV and associated auxiliaries

 

BRCT-20070130AJE

 

11/15/07

 

06/01/15

 

Broadcast Auxiliary Stations Associated with
Main Station WNYO-TV, Buffalo, New York
Facility ID No. 67784

 

Type of Authorization

 

Call Sign

Intercity Relay License

 

WLO658

Studio Transmitter Link License

 

WPNF836

Studio Transmitter Link License

 

WQFX510

 

Antenna Structure Associated with

Main Station WNYO-TV, Buffalo, New York
Facility ID No. 67784

 

Registration
Number

 

Issue
Date

 

Coordinates

 

Overall
Height

 

Owner

1045315

 

08/09/02

 

42º 46’ 58.0” N
078º 27’ 27.0” W

 

319.7 meters

 

New York Television, Inc.

 

--------------------------------------------------------------------------------


 

CURRENT FCC LICENSE AND RENEWAL AUTHORIZATIONS

WOAI-TV AND ASSOCIATED AUXILIARY STATIONS

 

Licensee:  WOAI Licensee, LLC

 

Main Station:  WOAI-TV, San Antonio, Texas

Facility ID # 69618

 

Type of Authorization

 

Call Sign

 

FCC File Number

 

Grant
Date

 

Expiration
Date

License Renewal

 

WOAI-TV and associated auxiliaries

 

BRCDT-20140327BHE

 

Pending

 

N/A

Digital TV License

 

WOAI-TV

 

BLCDT-20090731ADF

 

08/24/10

 

08/01/14

TV Translator License

 

WOAI-TV

 

BXLCDT-20090210AEO

 

03/11/10

 

08/01/14

License Renewal

 

WOAI-TV and associated auxiliaries

 

BRCT-20060331AMW

 

03/15/07

 

08/01/14

 

Broadcast Auxiliary Stations Associated with

Main Station:  WOAI-TV, San Antonio, Texas

Facility ID # 69618

 

Type Of Licensed
Authorization

 

Call Sign

Auxiliary Low Power License

 

BLP00628

TV Pickup License

 

KA2935

TV Pickup License

 

KA44275

TV Pickup License

 

KA95330

TV Pickup License

 

KE5675

Studio Transmitter Link License

 

WHS434

 

--------------------------------------------------------------------------------


 

Type Of Licensed
Authorization

 

Call Sign

Studio Transmitter Link License

 

WPWH751

Auxiliary Remote Pickup License

 

WZZ768

 

Earth Station Associated With

Main Station:  WOAI-TV, San Antonio, Texas

Facility ID # 69618

 

Type of Authorization

 

Call Sign

 

Expiration
Date

Transmit Only Earth Station License

 

E890633

 

07/28/24

 

Antenna Structure Associated with

Main Station:  WOAI-TV, San Antonio, Texas

Facility ID # 69618

 

Registration
Number

 

Issue
Date

 

Coordinates

 

Overall
Height

 

Owner

1226610

 

10/19/04

 

29° 16’ 11.5” N
098° 15’ 55.9” W

 

466.3 meters

 

Texas Tall Tower Corporation

 

--------------------------------------------------------------------------------


 

CURRENT FCC LICENSES AND RENEWAL AUTHORIZATIONS WPBN-TV AND ASSOCIATED AUXILIARY
STATIONS

Licensee: WPBN Licensee, LLC

 

Main Station WPBN-TV, Traverse City, Michigan
Facility ID No. 21253

 

Type of
Authorization

 

Call Sign

 

FCC File Number

 

Grant
Date

 

Expiration
Date

License Renewal

 

WPBN-TV and associated auxiliaries

 

BRCDT-20130603BDA

 

09/24/2013

 

10/01/2021

Digital TV Replacement Translator License

 

WPBN-TV

 

BLCDT-20100414AAG

 

05/27/2010

 

10/01/2021

Digital TV License

 

WPBN-TV

 

BLCDT-20091203AHC

 

04/05/2011

 

10/01/2021

 

Broadcast Auxiliary Stations Associated with
Main Station WPBN-TV, Traverse City, Michigan
Facility ID No. 21253

 

Type Of Authorization

 

Call Sign

TV Pickup

 

KC26248

TV Intercity Relay

 

KQG51

TV Studio Transmitter Link

 

KQI29

TV Intercity Relay

 

WLI295

TV Intercity Relay

 

WLI296

TV Intercity Relay

 

WLI297

TV Intercity Relay

 

WLI366

 

--------------------------------------------------------------------------------


 

Business Radio Station Associated with
Main Station WPBN-TV, Traverse City, Michigan
Facility ID No. 21253

 

Type of Authorization

 

Call Sign

 

Expiration
Date

NONE

 

 

 

 

 

Earth Station Associated with
Main Station WPBN-TV, Traverse City, Michigan
Facility ID No. 21253

 

Type of Authorization

 

Call Sign

 

Expiration
Date

Earth Station License

 

E873874

 

10/16/2022

 

Antenna Structure Associated with

Main Station WPBN-TV, Traverse City, Michigan
Facility ID No. 21253

 

Registration
Number

 

Issue Date

 

Coordinates

 

Overall 
Height

 

Owner

1006720

 

04/08/2014

 

44-44-53.0N

085-04-08.0W

 

378.9 meters

 

TRAVERSE CITY (WGTU-TV) LICENSEE, INC.

1031841

 

12/06/2013

 

44-16-33.2N

085-42-48.7W

 

342.9 meters

 

WPBN Licensee, LLC

 

--------------------------------------------------------------------------------


 

CURRENT FCC LICENSES AND RENEWAL AUTHORIZATIONS WPDE-TV AND ASSOCIATED AUXILIARY
STATIONS

Licensee: WPDE Licensee, LLC

 

Main Station WPDE-TV, Florence, South Carolina
Facility ID No. 17012

 

Type of
Authorization

 

Call Sign

 

FCC File Number

 

Grant
Date

 

Expiration
Date

License Renewal

 

WPDE-TV and associated auxiliaries

 

BRCDT-20120731AJZ

 

09/24/2013

 

12/01/2020

Digital TV License

 

WPDE-TV

 

BLCDT-20080815ABI

 

03/04/2010

 

12/01/2020

 

Broadcast Auxiliary Stations Associated with
Main Station WPDE-TV, Florence, South Carolina
Facility ID No. 17012

 

Type Of Authorization

 

Call Sign

TV Pickup

 

KB55382

Broadcast Auxiliary Remote Pickup

 

KIA677

Broadcast Auxiliary Remote Pickup

 

KIG403

TV Intercity Relay

 

WGX281

TV Studio Transmitter Link

 

WGX286

TV Studio Transmitter Link

 

WGX288

TV Intercity Relay

 

WLP382

TV Intercity Relay

 

WPJC455

TV Intercity Relay

 

WPJC456

TV Intercity Relay

 

WQEK705

TV Intercity Relay

 

WQFE269

TV Studio Transmitter Link

 

WQKY744

 

--------------------------------------------------------------------------------


 

Type Of Authorization

 

Call Sign

TV Studio Transmitter Link

 

WQKY745

TV Studio Transmitter Link

 

WQKY746

 

Business Radio Station Associated with
Main Station WPDE-TV, Florence, South Carolina
Facility ID No. 17012

 

Type of Authorization

 

Call Sign

 

Expiration
Date

NONE

 

 

 

 

 

Earth Station Associated with
Main Station WPDE-TV, Florence, South Carolina
Facility ID No. 17012

 

Type of Authorization

 

Call Sign

 

Expiration
Date

NONE

 

 

 

 

 

Antenna Structure Associated with

Main Station WPDE-TV, Florence, South Carolina
Facility ID No. 17012

 

Registration
Number

 

Issue Date

 

Coordinates

 

Overall
Height

 

Owner

1024373

 

12/06/2013

 

34-22-03.0N
079-19-48.0W

 

609.6 meters

 

WPDE Licensee, LLC

 

--------------------------------------------------------------------------------


 

CURRENT FCC LICENSE AND RENEWAL AUTHORIZATIONS
WPMI-TV AND ASSOCIATED AUXILIARY STATIONS

 

Licensee:  Deerfield Media (Mobile) Licensee, LLC

 

Main Station WPMI-TV, Mobile, Alabama
Facility ID No.:  11906

 

Type of Authorization

 

Call Sign

 

FCC File Number

 

Grant
Date

 

Expiration
Date

License Renewal

 

WPMI-TV

 

BRCDT-20121129AQM

 

Pending

 

N/A

Digital Television License

 

WPMI-TV

 

BLCDT- 20090618ABA

 

06/30/10

 

04/01/13

License Renewal

 

WPMI-TV

 

BRCT- 20041201BLS

 

03/31/05

 

04/01/13

 

Broadcast Auxiliary Stations Associated with
Main Station WPMI-TV, Mobile, Alabama
Facility ID No.:  11906

 

Type Of Authorization

 

Call Sign

TV Studio Transmitter Link

 

WMG221

TV Pickup

 

WPJD263

TV Pickup

 

WPJD264

 

Business Radio Station Associated With

Main Station WPMI-TV, Mobile, Alabama
Facility ID No.:  11906

 

Type of Authorization

 

Call Sign

 

Expiration
Date

None

 

 

 

 

 

--------------------------------------------------------------------------------


 

Earth Stations Associated With

Main Station WPMI-TV, Mobile, Alabama
Facility ID No.:  11906

 

Type of Authorization

 

Call Sign

 

Expiration
Date

None

 

 

 

 

 

Antenna Structure Associated with

Business Radio Station Associated With

Main Station WPMI-TV, Mobile, Alabama
Facility ID No.:  11906

 

Registration
Number

 

Issue
Date

 

Coordinates

 

Overall
Height

 

Owner

1064671

 

05/14/01

 

30º 36’ 41.0” N

087º 36’ 26.4” W

 

577.3 meters

 

SpectraSite Communications, LLC. through American Towers, LLC

 

--------------------------------------------------------------------------------


 

CURRENT FCC LICENSES AND AUTHORIZATIONS

WTOM-TV AND ASSOCIATED AUXILIARY STATIONS

 

Licensee: Traverse City Licensee, LLC

 

Main Station:  WTOM-TV, Cheboygan, Michigan

Facility ID # 21254

 

Type of Authorization

 

Call Sign

 

FCC File Number

 

Grant
Date

 

Expiration
Date

License Renewal

 

WTOM-TV

 

BRCDT-20130603BDE

 

10/17/13

 

10/01/21

Digital Television License

 

WTOM-TV

 

BLCDT-20040420AAI

 

08/16/04

 

10/01/21

 

Broadcast Auxiliary Stations Associated with

Main Station:  WTOM-TV, Cheboygan, Michigan

Facility ID # 21254

 

Type Of Licensed
Authorization

 

Call Sign

TV Intercity Relay

 

KMA59

TV Intercity Relay

 

KMA60

TV Intercity Relay

 

KQK63

TV Intercity Relay

 

KQO36

 

Business Radio Station Associated With

Main Station:  WTOM-TV, Cheboygan, Michigan

Facility ID # 21254

 

Type of Authorization

 

Call Sign

 

Expiration
Date

None

 

 

 

 

 

--------------------------------------------------------------------------------


 

Earth Stations Associated With

Main Station:  WTOM-TV, Cheboygan, Michigan

Facility ID # 21254

 

Type of Authorization

 

Call Sign

 

Expiration
Date

None

 

 

 

 

 

Antenna Structure Associated with

Main Station:  WTOM-TV, Cheboygan, Michigan

Facility ID # 21254

 

Registration
Number

 

Issue Date

 

Coordinates

 

Overall
Height

 

Owner

1031842

 

12/06/2013

 

45º 39’ 01.0” N
084º 20’ 37.0” W

 

179.8 meters

 

WPBN Licensee, LLC

 

--------------------------------------------------------------------------------


 

CURRENT FCC LICENSE AND RENEWAL AUTHORIZATIONS

WPEC(DT) AND ASSOCIATED AUXILIARY STATIONS

 

Licensee: WPEC Licensee, LLC

 

Main Station WPEC(DT), West Palm Beach, Florida

Facility ID No. 52527

 

Type of Authorization

 

Call Sign

 

FCC File Number

 

Grant
Date

 

Expiration
Date

License Renewal

 

WPEC(DT)

 

BRCDT-20121001ATZ

 

Pending

 

N/A

Digital TV License

 

WPEC(DT)

 

BLCDT-20100427ABV

 

05/05/11

 

02/01/13

License Renewal

 

WPEC(DT)

 

BRCT-20041001AIX

 

01/31/05

 

02/01/13

 

Broadcast Auxiliary Stations Associated with

Main Station WPEC(DT), West Palm Beach, Florida

Facility ID No. 52527

 

Type of Authorization

 

Call Sign

Auxiliary Low Power License

 

BLP01384

TV Pickup License

 

KC24224

TV Pickup License

 

KC242225

TV Pickup License

 

KC24226

Remote Pickup License

 

KIR840

Studio Transmitter Link License

 

KVU26

Studio Transmitter Link License

 

WCG686

Intercity Relay License

 

WGH907

Intercity Relay License

 

WHG316

Intercity Relay License

 

WLG351

Intercity Relay License

 

WLI610

Intercity Relay License

 

WLI614

Intercity Relay License

 

WLI808

Intercity Relay License

 

WLP306

Intercity Relay License

 

WQTP292

Studio Transmitter Link License

 

WQUH386

 

--------------------------------------------------------------------------------


 

Business Radio Station Associated With

Main Station WPEC(DT), West Palm Beach, Florida

Facility ID No. 52527

 

Type of Authorization

 

Call Sign

 

Expiration
Date

Industrial/Business Microwave License

 

KD45359

 

06/27/14

Industrial/Business Microwave License

 

WPSF292

 

04/03/21

Land Mobile Radiolocation

 

WQCX407

 

06/16/15

 

Earth Stations Associated With

Main Station WPEC(DT), West Palm Beach, Florida

Facility ID No. 52527

 

Type of Authorization

 

Call Sign

 

Expiration
Date

Transmit/Receive Earth Station License

 

E050266

 

10/31/20

Transmit/Receive Earth Station License

 

E872065

 

07/10/22

Receive Only Earth Station Registration

 

E990539

 

11/29/24

 

Antenna Structure Associated with

Main Station WPEC(DT), West Palm Beach, Florida

Facility ID No. 52527

 

Registration
Number

 

Issue
Date

 

Coordinates

 

Overall
Height

 

Owner

1051991

 

04/24/12

 

26º 35’ 19.7” N
080º 12’ 28.7” W

 

313.0 meters

 

WPEC Licensee, LLC

 

--------------------------------------------------------------------------------


 

CURRENT FCC LICENSES AND RENEWAL AUTHORIZATIONS WPFO(TV) AND
ASSOCIATED AUXILIARY STATIONS

Licensee: CMCG Portland License LLC

 

Main Station WPFO(TV), Waterville, Maine
Facility ID No. 84088

 

Type of Authorization

 

Call Sign

 

FCC File Number

 

Grant
Date

 

Expiration
Date

Digital TV License

 

WPFO(TV)

 

BLCDT-20090612ABJ

 

06/01/2011

 

N/A

License Renewal

 

WPFO(TV) and associated auxiliaries

 

BRCT-20061201AFT

 

Pending

 

N/A

TV License

 

WPFO(TV)

 

BLCT-19990903AAH

 

06/23/2000

 

04/01/2007

 

Broadcast Auxiliary Stations Associated with
Main Station WPFO(TV), Waterville, Maine

Facility ID No. 84088

 

Type Of Authorization

 

Call Sign

TV Intercity Relay License

 

WPXT449

Studio Transmitter Link License

 

WPVT974

Studio Transmitter Link License

 

WPVT982

Studio Transmitter Link License

 

WPXX645

 

Business Radio Station Associated with
Main Station WPFO(TV), Waterville, Maine

Facility ID No. 84088

 

Type of Authorization

 

Call Sign

 

Expiration
Date

NONE

 

 

 

 

 

--------------------------------------------------------------------------------


 

Earth Station Associated with
Main Station WPFO(TV), Waterville, Maine

Facility ID No. 84088

 

Type of Authorization

 

Call Sign

 

Expiration
Date

NONE

 

 

 

 

 

Antenna Structure Associated with

Main Station WPFO(TV), Waterville, Maine

Facility ID No. 84088

 

Registration
Number

 

Issue Date

 

Coordinates

 

Overall
Height

 

Owner

1205322

 

05/28/2014

 

44-09-15.0N
070-00-35.0W

 

219.5 meters

 

Sinclair Television Group, Inc.

 

--------------------------------------------------------------------------------


 

CURRENT FCC LICENSE AND RENEWAL AUTHORIZATIONS
WPGH-TV AND ASSOCIATED AUXILIARY STATIONS

Licensee:  WPGH Licensee, LLC

 

Main Station WPGH-TV, Pittsburgh, PA
Facility ID No.:  73875

 

Type of Authorization

 

Call Sign

 

FCC File Number

 

Grant Date

 

Expiration
Date

Digital TV License

 

WPGH-DT

 

BMLCDT-20121018AAY

 

01/03/13

 

08/01/15

License Renewal

 

WPGH-TV and associated auxiliaries

 

BRCT-20070329AAM

 

10/30/07

 

08/01/15

 

Broadcast Auxiliary Stations Associated with
Main Station WPGH-TV, Pittsburgh, PA
Facility ID No.:  73875

 

Type of Authorization

 

Call Sign

Studio Transmitter Link License

 

WDD625

TV Intercity Relay Station License

 

WLF725

TV Intercity Relay Station License

 

WLI281

TV Intercity Relay Station License

 

WLP935

TV Intercity Relay Station License

 

WPNH967

TV Intercity Relay Station License

 

WPNH968

TV Intercity Relay Station License

 

WPNH969

TV Intercity Relay Station License

 

WPNH970

TV Pickup License

 

WPUE201

TV Intercity Relay Station License

 

WPUF948

TV Pickup Station License

 

WPUI502

 

--------------------------------------------------------------------------------


 

Antenna Structure Associated with

Main Station WPGH-TV, Pittsburgh, PA
Facility ID No.:  73875

 

Registration
Number

 

Issue
Date

 

Coordinates

 

Overall
Height

 

Owner

1026131

 

02/13/02

 

40-29-43.0N
080-00-16.0W

 

222.5 meters

 

Gerstell Development Limited Partnership

 

--------------------------------------------------------------------------------


 

CURRENT FCC LICENSE AND RENEWAL AUTHORIZATIONS
WPMY(TV) AND ASSOCIATED AUXILIARY STATIONS

 

Licensee:  WCWB Licensee, LLC

 

Main Station WPMY(TV), Pittsburgh, PA
Facility ID No.:  73907

 

Type of Authorization

 

Call Sign

 

FCC File Number

 

Grant
Date

 

Expiration
Date

License Renewal

 

WPMY(TV) and associated auxiliaries

 

BRCT-20070329ABJ

 

04/27/09

 

08/01/15

Digital TV License

 

WPMY(DT)

 

BLCDT-20060608AAB

 

07/11/06

 

08/01/15

 

Broadcast Auxiliary Stations Associated with
Main Station WPMY(TV), Pittsburgh, PA
Facility ID No.:  73907

 

Type of Authorization

 

Call Sign

Studio Transmitter Link License

 

WPST395

Studio Transmitter Link License

 

WPST398

Studio Transmitter Link License

 

WPUW417

 

Antenna Structure Associated with

Main Station WPMY(TV), Pittsburgh, PA
Facility ID No.:  73907

 

Registration
Number

 

Issue
Date

 

Coordinates

 

Overall
Height

 

Owner

1026131

 

01/30/01

 

40º 29’ 43.0” N
080º 00’ 16.0” W

 

222.5 meters

 

Gerstell Development Limited Partnership

 

--------------------------------------------------------------------------------


 

CURRENT FCC LICENSES AND RENEWAL AUTHORIZATIONS

WRDC(TV) AND ASSOCIATED AUXILIARY STATIONS

 

Licensee: Raleigh (WRDC-TV) Licensee, Inc.

 

Main Station WRDC(TV), Durham, North Carolina

Facility ID No. 54963

 

Type of Authorization

 

Call Sign

 

FCC File Number

 

Grant
Date

 

Current
Expiration
Date

License Renewal

 

WRDC(TV) and associated auxiliaries

 

BRCDT-20120801ALA

 

Pending

 

N/A

Digital TV License

 

WRDC(DT)

 

BLCDT-20090612AID

 

06/01/11

 

N/A

License Renewal

 

WRDC(TV) and associated auxiliaries

 

BRCT-20040730ARG

 

Pending

 

N/A

License Renewal

 

WRDC(TV) and associated auxiliaries

 

BRCT-19960731KM

 

12/09/96

 

12/01/04

 

Broadcast Auxiliary Stations Associated with

Main Station WRDC(TV), Durham, North Carolina

Facility ID No. 54963

 

Type of Authorization

 

Call Sign

TV Pickup License

 

KB97382

Remote Pickup License

 

KKN768

Studio Transmitter Link License

 

KNM21

TV Intercity Relay License

 

WLJ714

TV Intercity Relay License

 

WLQ856

 

--------------------------------------------------------------------------------


 

Antenna Structure Associated with

Main Station WRDC(TV), Durham, North Carolina

Facility ID No. 54963

 

Registration
Number

 

Issue
Date

 

Coordinates

 

Overall
Height

 

Owner

1006703

 

05/28/04

 

35º 40’ 35.1” N
078º 32’ 07.2” W

 

609.5 meters

 

Auburn Tower Partnership

 

--------------------------------------------------------------------------------


 

CURRENT FCC LICENSE AND RENEWAL AUTHORIZATIONS

WRGB(DT) AND ASSOCIATED AUXILIARY STATIONS

 

Licensee: WRGB Licensee, LLC

 

Main Station WRGB(DT), Schenectady, New York

Facility ID No. 73942

 

Type of Authorization

 

Call Sign

 

FCC File Number

 

Grant
Date

 

Expiration
Date

Digital TV Replacement Translator License

 

WRGB(DT)

 

BLCDT-20130213ABE

 

05/08/13

 

06/01/15

Digital TV Replacement Translator Construction Permit

 

WRGB(DT)

 

BDRTCDT-20121231AMA

 

Pending

 

N/A

Digital TV License

 

WRGB(DT)

 

BMLCDT-20110816AAF

 

01/12/12

 

06/01/15

Auxiliary License

 

WRGB(DT)

 

BXLCDT-20110721AKD

 

Pending

 

N/A

Digital TV License

 

WRGB(DT)

 

BLCDT-20110428ABT

 

08/15/11

 

06/01/15

Digital TV Replacement Translator License

 

WRGB(DT)

 

BLCDT-20110523AEL

 

06/06/11

 

06/01/15

License Renewal

 

WRGB(DT)

 

BRCT-20070201BLD

 

12/20/11

 

06/01/15

 

Broadcast Auxiliary Stations Associated with

Main Station WRGB(DT), Schenectady, New York

Facility ID No. 73942

 

Type of Authorization

 

Call Sign

Auxiliary Low Power License

 

BLP00427

Remote Pickup License

 

KA88504

Remote Pickup License

 

KA88511

Remote Pickup License

 

KA88546

Remote Pickup License

 

KEK318

TV Pickup License

 

KN6976

Remote Pickup License

 

KPH474

TV Pickup License

 

KR7929

Remote Pickup License

 

KTO795

Intercity Relay License

 

WLE718

 

--------------------------------------------------------------------------------


 

Intercity Relay License

 

WLL413

Studio Transmitter Link License

 

WPZN832

TV Pickup License

 

WQKH268

 

Business Radio Station Associated With

Main Station WRGB(DT), Schenectady, New York

Facility ID No. 73942

 

Type of Authorization

 

Call Sign

 

Expiration
Date

Land Mobile Radiolocation License

 

WPRT837

 

01/25/16

 

Earth Stations Associated With

Main Station WRGB(DT), Schenectady, New York

Facility ID No. 73942

 

Type of Authorization

 

Call Sign

 

Expiration
Date

Transmit/Receive Earth Station License

 

E880849

 

6/14/24

 

Antenna Structure Associated with

Main Station WRGB(DT), Schenectady, New York

Facility ID No. 73942

 

Registration
Number

 

Issue
Date

 

Coordinates

 

Overall
Height

 

Owner

1002871

 

06/06/11

 

42-38-13.0N
073-59-43.0W

 

96.0 meters

 

WRGB Licensee, LLC

1231728

 

06/06/11

 

42º 37’ 31.3” N
074º 00’ 36.7” W

 

152.1 meters

 

Capital Region Broadcasters, LLC

 

--------------------------------------------------------------------------------


 

CURRENT FCC LICENSES AND RENEWAL AUTHORIZATIONS
WRGT-TV AND ASSOCIATED AUXILIARY STATIONS

 

Licensee: WRGT Licensee, LLC

 

Main Station WRGT-TV, Dayton, Ohio
Facility ID No. 411

 

Type of Authorization

 

Call Sign

 

FCC File Number

 

Grant Date

 

Expiration
Date

License Renewal

 

WRGT-TV

 

BRCDT-20130529AJS

 

Pending

 

N/A

Digital TV Construction Permit

 

WRGT-DT

 

BPCDT-20110610ACR

 

02/14/12

 

02/14/15

Digital TV License

 

WRGT-DT

 

BLCDT-20050621AAU

 

05/13/11

 

N/A

License Renewal

 

WRGT-TV

 

BRCT-20050601BCE

 

Pending

 

N/A

License Renewal

 

WRGT-TV

 

BRCT-19970530KR

 

12/17/97

 

10/01/05

 

Earth Station Associated with

Main Station WRGT-TV, Dayton, Ohio
Facility ID No. 411

 

Type of Authorization

 

Call Sign

 

Expiration
Date

NONE

 

 

 

 

 

Antenna Structure Associated with

Main Station WRGT-TV, Dayton, Ohio
Facility ID No. 411

 

Registration
Number

 

Issue
Date

 

Coordinates

 

Overall
Height

 

Owner

1013716

 

05/07/02

 

39º 43’ 28.0” N
084º 15’ 18.0” W

 

351.4 meters

 

WRGT-TV

 

--------------------------------------------------------------------------------


 

CURRENT FCC LICENSE AND RENEWAL AUTHORIZATIONS
WRLH-TV AND ASSOCIATED AUXILIARY STATIONS

 

Licensee:  WRLH Licensee, LLC

 

Main Station WRLH-TV, Richmond, Virginia
Facility ID No.:  412

 

Type of Authorization

 

Call Sign

 

FCC File Number

 

Grant
Date

 

Expiration
Date

License Renewal

 

WRLH-TV and associated auxiliaries

 

BRCDT-20120601APJ

 

Pending

 

N/A

Digital TV License

 

WRLH-DT

 

BLCDT-20041207AAW

 

01/28/10

 

10/01/12

License Renewal

 

WRLH-TV and associated auxiliaries

 

BRCT-20040527AST

 

01/18/08

 

10/01/12

 

Broadcast Auxiliary Stations Associated with
Main Station WRLH-TV, Richmond, Virginia
Facility ID No.:  412

 

Type of Authorization

 

Call Sign

TV Pickup License

 

KC23129

Studio Transmitter Link License

 

WHB812

TV Intercity Relay License

 

WLE679

TV Intercity Relay License

 

WQBR520

Studio Transmitter Link License

 

WQBR529

 

--------------------------------------------------------------------------------


 

Business Radio Stations Associated With

Main Station WRLH-TV, Richmond, Virginia
Facility ID No.:  412

 

Type of Authorization

 

Call Sign

 

Expiration
Date

Microwave License

 

WQOB411

 

08/02/21

Microwave License

 

WQOB869

 

08/05/21

 

Antenna Structure Associated with

Main Station WRLH-TV, Richmond, Virginia
Facility ID No.:  412

 

Registration
Number

 

Issue Date

 

Coordinates

 

Overall
Height

 

Owner

1018227

 

10/22/2013

 

37º 30’ 45.6” N
077º 36’ 04.8 W

 

374.5 meters

 

Spectrasite Communications, LLC through American Towers LLC

 

--------------------------------------------------------------------------------


 

CURRENT FCC LICENSE AND RENEWAL AUTHORIZATIONS

WRSP-TV AND ASSOCIATED AUXILIARY STATIONS

 

Licensee: GOCOM Media of Illinois, LLC

 

Main Station WRSP-TV, Springfield, Illinois

Facility ID No. 62009

 

Type of Authorization

 

Call Sign

 

FCC File Number

 

Grant
Date

 

Expiration
Date

License Renewal

 

WRSP-TV

 

BRCDT-20130729AKY

 

Pending

 

N/A

License Renewal

 

WRSP-TV

 

BRCT-20050728AEC

 

06/06/06

 

12/01/13

Digital TV License

 

WRSP-TV

 

BLCDT-20050317ADQ

 

06/28/05

 

12/01/13

 

Broadcast Auxiliary Stations Associated with

Main Station WRSP-TV, Springfield, Illinois

Facility ID No. 62009

 

Type of Authorization

 

Call Sign

Studio Transmitter Link License

 

WHY492

TV Intercity Relay

 

WPYT379

 

Business Radio Station Associated With

Main Station WRSP-TV, Springfield, Illinois

Facility ID No. 62009

 

Type of Authorization

 

Call Sign

 

Expiration
Date

None

 

 

 

 

 

--------------------------------------------------------------------------------


 

Earth Stations Associated With

Main Station WRSP-TV, Springfield, Illinois

Facility ID No. 62009

 

Type of Authorization

 

Call Sign

 

Expiration
Date

None

 

 

 

 

 

Antenna Structure Associated with

Main Station WRSP-TV, Springfield, Illinois

Facility ID No. 62009

 

Registration
Number

 

Issue
Date

 

Coordinates

 

Overall
Height

 

Owner

1008934

 

11/25/96

 

39º 47’ 56.8” N
089º 26’ 46.1” W

 

441.7 meters

 

GOCOM Media of Illinois, LLC

 

--------------------------------------------------------------------------------


 

CURRENT FCC LICENSE AND RENEWAL AUTHORIZATIONS

WBUI(TV) AND ASSOCIATED AUXILIARY STATIONS

 

Licensee: GOCOM Media of Illinois, LLC

 

Main Station WBUI(TV), Springfield, Illinois

Facility ID No. 16363

 

Type of Authorization

 

Call Sign

 

FCC File Number

 

Grant
Date

 

Expiration
Date

License Renewal

 

WBUI(TV)

 

BRCDT-20130729ALC

 

Pending

 

N/A

Digital TV License

 

WBUI(TV)

 

BLCDT-20091119ACF

 

10/20/10

 

12/01/13

License Renewal

 

WBUI(TV)

 

BRCT-20050801AGG

 

07/31/07

 

12/01/13

 

Broadcast Auxiliary Stations Associated with

Main Station WBUI(TV), Springfield, Illinois

Facility ID No. 16363

 

Type of Authorization

 

Call Sign

Studio Transmitter Link License

 

WLD645

 

Business Radio Station Associated With

Main Station WBUI(TV), Springfield, Illinois

Facility ID No. 16363

 

Type of Authorization

 

Call Sign

 

Expiration
Date

None

 

 

 

 

 

--------------------------------------------------------------------------------


 

Earth Stations Associated With

Main Station WBUI(TV), Springfield, Illinois

Facility ID No. 16363

 

Type of Authorization

 

Call Sign

 

Expiration
Date

None

 

 

 

 

 

Antenna Structure Associated with

Main Station WBUI(TV), Springfield, Illinois

Facility ID No. 16363

 

Registration
Number

 

Issue
Date

 

Coordinates

 

Overall
Height

 

Owner

1215843

 

08/10/00

 

39º 56’ 56.0” N
088º 50’ 12.9” W

 

411.8 meters

 

GOCOM Media of Illinois, LLC

 

--------------------------------------------------------------------------------


 

CURRENT FCC LICENSE AND RENEWAL AUTHORIZATIONS

WBUI(TV) AND ASSOCIATED AUXILIARY STATIONS

 

Licensee: GOCOM Media of Illinois, LLC

 

Main Station WCCU(TV), Urbana, Illinois

Facility ID No. 69544

 

Type of Authorization

 

Call Sign

 

FCC File Number

 

Grant
Date

 

Expiration
Date

License Renewal

 

WCCU(TV)

 

BRCDT-20130729ALB

 

Pending

 

N/A

License Renewal

 

WCCU(TV)

 

BRCT-20050728ALU

 

06/05/06

 

12/01/13

Digital Television License

 

WCCU(TV)

 

BLCDT-20050317ADS

 

06/28/05

 

12/01/13

 

Broadcast Auxiliary Stations Associated with

Main Station WCCU(TV), Urbana, Illinois

Facility ID No. 69544

 

Type of Authorization

 

Call Sign

Studio Transmitter Link License

 

WPTH535

Studio Transmitter Link License

 

WPTH536

Studio Transmitter Link License

 

WPTH537

Studio Transmitter Link License

 

WPTH538

 

Business Radio Station Associated With

Main Station WCCU(TV), Urbana, Illinois

Facility ID No. 69544

 

Type of Authorization

 

Call Sign

 

Expiration
Date

None

 

 

 

 

 

--------------------------------------------------------------------------------


 

Earth Stations Associated With

Main Station WCCU(TV), Urbana, Illinois

Facility ID No. 69544

 

Type of Authorization

 

Call Sign

 

Expiration Date

None

 

 

 

 

 

Antenna Structure Associated with

Main Station WCCU(TV), Urbana, Illinois

Facility ID No. 69544

 

Registration
Number

 

Issue
Date

 

Coordinates

 

Overall
Height

 

Owner

1007955

 

12/20/05

 

40º 18’ 46.0” N
087º 55’ 00.0” W

 

152.0 meters

 

GOCOM Media of Illinois, LLC

 

--------------------------------------------------------------------------------


 

CURRENT FCC LICENSE AND RENEWAL AUTHORIZATIONS
WSMH(TV) AND ASSOCIATED AUXILIARY STATIONS

 

Licensee: WSMH Licensee, LLC

 

Main Station WSMH(TV), Flint, MI
Facility ID No. 21737

 

Type of Authorization

 

Call Sign

 

FCC File Number

 

Grant
Date

 

Expiration
Date

License Renewal

 

WSMH(TV) and associated auxiliaries

 

BRCDT-20130603AKL

 

Pending

 

N/A

Digital TV License

 

WSMH(TV)

 

BLCDT-20090804ABG

 

09/10/10

 

10/01/13

License Renewal

 

WSMH(TV) and associated auxiliaries

 

BRCT-20050601AJP

 

01/18/08

 

10/01/13

 

Broadcast Auxiliary Stations Associated with
Main Station WSMH(TV), Flint, MI
Facility ID No. 21737

 

Type of Authorization

 

Call Sign

Remote Pickup License

 

KPJ469

Studio Transmitter Link License

 

WLD469

TV Pickup License

 

WQDA689

Intercity Relay License

 

WQDC997

 

--------------------------------------------------------------------------------


 

Antenna Structure Associated with

Main Station WSMH(TV), Flint, MI
Facility ID No. 21737

 

Registration
Number

 

Issue
Date

 

Coordinates

 

Overall
Height

 

Owner

1241302

 

12/02/03

 

43º 13’ 31.1 N
084º 04’ 32.9” W

 

378.6 meters

 

WSMH, Inc.

 

 

--------------------------------------------------------------------------------


 

CURRENT FCC LICENSES AND RENEWAL AUTHORIZATIONS WSTM-TV AND ASSOCIATED AUXILIARY
STATIONS

Licensee: WSTQ Licensee, LLC

 

Main Station WSTM-TV, Syracuse, New York
Facility ID No. 21252

 

Type of
Authorization

 

Call Sign

 

FCC File Number

 

Grant
Date

 

Expiration
Date

Digital TV License

 

WSTM-TV

 

BLCDT-20090622AEM

 

07/28/2010

 

06/01/2015

License Renewal

 

WSTM-TV and associated auxiliaries

 

BRCT-20070130AAP

 

08/29/2007

 

06/01/2015

 

Broadcast Auxiliary Stations Associated with
Main Station WSTM-TV, Syracuse, New York
Facility ID No. 21252

 

Type Of Authorization

 

Call Sign

TV Pickup

 

KA61916

Broadcast Auxiliary Remote Pickup

 

KEH572

Broadcast Auxiliary Remote Pickup

 

KEH588

TV Intercity Relay

 

WGZ592

TV Intercity Relay

 

WHB213

 

--------------------------------------------------------------------------------


 

Business Radio Station Associated with
Main Station WSTM-TV, Syracuse, New York
Facility ID No. 21252

 

Type of Authorization

 

Call Sign

 

Expiration
Date

NONE

 

 

 

 

 

Earth Station Associated with
Main Station WSTM-TV, Syracuse, New York
Facility ID No. 21252

 

Type of Authorization

 

Call Sign

 

Expiration
Date

Earth Station License

 

E050352

 

01/09/2021

Earth Station License

 

E940337

 

07/22/2019

 

Antenna Structure Associated with

Main Station WSTM-TV, Syracuse, New York
Facility ID No. 21252

 

Registration
Number

 

Issue Date

 

Coordinates

 

Overall
Height

 

Owner

1233154

 

12/06/2013

 

42-56-41.8N
076-07-06.2W

 

284.1 meters

 

WSTQ Licensee, LLC

 

--------------------------------------------------------------------------------


 

CURRENT FCC LICENSES AND RENEWAL AUTHORIZATIONS WSTQ-LP AND ASSOCIATED AUXILIARY
STATIONS

Licensee: WSTQ Licensee, LLC

 

Main Station WSTQ-LP, Syracuse, New York
Facility ID No. 10320

 

Type of
Authorization

 

Call Sign

 

FCC File Number

 

Grant
Date

 

Expiration
Date

License Renewal

 

WSTQ-LP and associated auxiliaries

 

BRTTL-20070130AAH

 

05/30/2007

 

06/01/2015

Digital TV License

 

WSTQ-LP

 

BLTTL-20030604ABA

 

06/19/2003

 

N/A

 

Broadcast Auxiliary Stations Associated with
Main Station WSTQ-LP, Syracuse, New York
Facility ID No. 10320

 

Type Of Authorization

 

Call Sign

NONE

 

 

 

--------------------------------------------------------------------------------


 

Business Radio Station Associated with
Main Station WSTQ-LP, Syracuse, New York
Facility ID No. 10320

 

Type of Authorization

 

Call Sign

 

Expiration
Date

NONE

 

 

 

 

 

Earth Station Associated with
Main Station WSTQ-LP, Syracuse, New York
Facility ID No. 10320

 

Type of Authorization

 

Call Sign

 

Expiration
Date

NONE

 

 

 

 

 

Antenna Structure Associated with

Main Station WSTQ-LP, Syracuse, New York
Facility ID No. 10320

 

Registration
Number

 

Issue Date

 

Coordinates

 

Overall
Height

 

Owner

1007737

 

11/06/1996

 

43-03-30.0N
076-09-59.0W

 

126.5 meters

 

WOLF RADIO INC

 

--------------------------------------------------------------------------------


 

CURRENT FCC LICENSE AND RENEWAL AUTHORIZATIONS
WSTR-TV AND ASSOCIATED AUXILIARY STATIONS

Licensee:  Deerfield Media (Cincinnati) Licensee, LLC

 

Main Station WSTR-TV, Cincinnati, Ohio
Facility ID No.:  11204

 

Type of Authorization

 

Call Sign

 

FCC File Number

 

Grant
Date

 

Expiration
Date

License Renewal

 

WSTR-TV and associated auxiliaries

 

BRCDT-20130530AEN

 

11/06/2013

 

10/01/2021

Digital TV License

 

WSTR-TV

 

BLCDT-20091117ACS

 

10/20/10

 

10/01/2021

 

Broadcast Auxiliary Stations Associated with
Main Station WSTR-TV, Cincinnati, Ohio
Facility ID No.:  11204

 

Type of Authorization

 

Call Sign

TV Intercity Relay License

 

WGH912

TV Intercity Relay License

 

WGV734

TV Pickup License

 

WPYP937

 

Business Radio Stations Associated With

Main Station WSTR-TV, Cincinnati, Ohio
Facility ID No.:  11204

 

Type of Authorization

 

Call Sign

 

Expiration
Date

None

 

 

 

 

 

--------------------------------------------------------------------------------


 

Earth Station Associated with
Main Station WSTR-TV, Cincinnati, Ohio
Facility ID No.:  11204

 

Type of Authorization

 

Call Sign

 

Expiration
Date

Receive Only Earth Station Registration

 

WV20

 

11/09/19

 

Antenna Structure Associated with

Main Station WSTR-TV, Cincinnati, Ohio
Facility ID No.:  11204

 

Registration
Number

 

Issue
Date

 

Coordinates

 

Overall
Height

 

Owner

1014132

 

02/21/97

 

39º 12’ 01.0” N
084º 31’ 22.0” W

 

290.8 meters

 

WSTR Licensee Inc. DBA WSTR

 

--------------------------------------------------------------------------------


 

CURRENT FCC LICENSES AND RENEWAL AUTHORIZATIONS
WSYX(TV) AND ASSOCIATED AUXILIARY STATIONS

 

Licensee: WSYX Licensee, Inc.

 

Main Station WSYX(TV), Columbus, OH
Facility ID No. 56549

 

Type of Authorization

 

Call Sign

 

FCC File Number

 

Grant Date

 

Expiration
Date

License Renewal

 

WSYX(TV) and associated auxiliaries

 

BRCDT-20130603ALD

 

Pending

 

N/A

Digital TV License

 

WSYX(DT)

 

BLCDT-20100913ACJ

 

05/20/11

 

10/01/13

License Renewal

 

WSYX(TV) and associated auxiliaries

 

BRCT-20050601AIJ

 

01/18/08

 

10/01/13

 

Broadcast Auxiliary Stations Associated with
Main Station WSYX(TV), Columbus, OH
Facility ID No. 56549

 

Type Of Authorization

 

Call Sign

Low Power Auxiliary License

 

BLP00818

Low Power Auxiliary License

 

BLP00912

Low Power Auxiliary License

 

BLQ78091

Remote Pickup License

 

KC24201

Remote Pickup License

 

KC24202

 

--------------------------------------------------------------------------------


 

Type Of Authorization

 

Call Sign

Remote Pickup License

 

KPK371

Remote Pickup License

 

KPK814

Remote Pickup License

 

KPM456

Remote Pickup License

 

KRN298

TV Pickup License

 

KS2095

TV Pickup License

 

KS2097

TV Pickup License

 

KS2102

Studio Transmitter Link License

 

WBE786

Studio Transmitter Link License

 

WGV678

TV Intercity Relay License

 

WMU219

Studio Transmitter Link License

 

WMU259

Studio Transmitter Link License

 

WPWR886

Studio Transmitter Link License

 

WPWR891

Remote Pickup License

 

WZZ704

 

Business Radio Stations Associated with
Main Station WSYX(TV), Columbus, OH
Facility ID No. 56549

 

Type of Authorization

 

Call Sign

 

Expiration
Date

Business/Industrial Microwave License

 

WPSR301

 

07/17/21

Business/Industrial Microwave License

 

WPSR302

 

07/17/21

 

--------------------------------------------------------------------------------


 

Earth Station Associated with
Main Station WSYX(TV), Columbus, OH
Facility ID No. 56549

 

Type of Authorization

 

Call Sign

 

Expiration
Date

Transmit/Receive Earth Station License

 

E930283

 

01/14/19

Receive Only Earth Station Registration

 

E3843

 

01/29/27

Receive Only Earth Station Registration

 

E860987

 

08/22/21

Transmit Only Earth Station License

 

E100004

 

02/17/25

 

Antenna Structure Associated with

 

Main Station WSYX(TV), Columbus, OH
Facility ID No. 56549

 

Registration
Number

 

Issue
Date

 

Coordinates

 

Overall
Height

 

Owner

1011933

 

10/18/01

 

39º 56’ 14.0” N
083º 01’ 16.0” W

 

315.0 meters

 

Sinclair Media II, Inc.

 

--------------------------------------------------------------------------------


 

CURRENT FCC LICENSE AND RENEWAL AUTHORIZATIONS

WTAT-TV AND ASSOCIATED AUXILIARY STATIONS

 

Licensee:  WTAT Licensee, LLC

 

Main Station WTAT-TV, Charleston, South Carolina

Facility ID No. 416

 

Type of Authorization

 

Call Sign

 

FCC File
Number

 

Grant
Date

 

Expiration
Date

License Renewal

 

WTAT-TV and associated auxiliaries

 

BRCDT-20120731AKV

 

Pending

 

N/A

Digital TV License

 

WTAT-DT

 

BLCDT-20090612AHS

 

05/12/11

 

N/A

License Renewal

 

WTAT-TV and associated auxiliaries

 

BRCT-20040730AIH

 

Pending

 

N/A

License Renewal

 

WTAT-TV and associated auxiliaries

 

BRCT-19960801KS

 

02/18/97

 

12/01/04

 

Broadcast Auxiliary Stations Associated with

Main Station WTAT-TV, Charleston, South Carolina

Facility ID No. 416

 

Type of Authorization

 

Call Sign

Studio Transmitter Link License

 

WLD977

Studio Transmitter Link License

 

WLQ388

 

--------------------------------------------------------------------------------


 

Earth Station Associated With

Main Station WTAT-TV, Charleston, South Carolina

Facility ID No. 416

 

Type of Authorization

 

Call Sign

 

Expiration
Date

Receive Only Earth Station Registration

 

E6347

 

10/28/18

 

Antenna Structure Associated with

Main Station WTAT-TV, Charleston, South Carolina

Facility ID No. 416

 

Registration
Number

 

Issue
Date

 

Coordinates

 

Overall
Height

 

Owner

1042963

 

03/05/01

 

32º 56’ 25.0” N
079º 41’ 44.0” W

 

607.0 meters

 

Media General Operations, Inc.

 

 

--------------------------------------------------------------------------------


 

CURRENT FCC LICENSES AND RENEWAL AUTHORIZATIONS WTOM-TV AND ASSOCIATED AUXILIARY
STATIONS

Licensee: WPBN Licensee, LLC

 

Main Station WTOM-TV, Cheboygan, Michigan
Facility ID No. 21254

 

Type of
Authorization

 

Call Sign

 

FCC File Number

 

Grant
Date

 

Expiration
Date

License Renewal

 

WTOM-TV and associated auxiliaries

 

BRCDT-20130603BDE

 

10/17/2013

 

10/01/2021

Digital TV License

 

WTOM-TV

 

BLCDT-20040420AAI

 

08/16/2004

 

10/01/2021

 

Broadcast Auxiliary Stations Associated with
Main Station WTOM-TV, Cheboygan, Michigan
Facility ID No. 21254

 

Type Of Authorization

 

Call Sign

TV Intercity Relay

 

KMA59

TV Intercity Relay

 

KMA60

TV Intercity Relay

 

KQK63

TV Intercity Relay

 

KQO36

 

Business Radio Station Associated with
Main Station WTOM-TV, Cheboygan, Michigan
Facility ID No. 21254

 

Type of Authorization

 

Call Sign

 

Expiration
Date

NONE

 

 

 

 

 

--------------------------------------------------------------------------------


 

Earth Station Associated with
Main Station WTOM-TV, Cheboygan, Michigan
Facility ID No. 21254

 

Type of Authorization

 

Call Sign

 

Expiration
Date

Earth Station License

 

E873874

 

10/16/2022

 

Antenna Structure Associated with

Main Station WTOM-TV, Cheboygan, Michigan
Facility ID No. 21254

 

Registration
Number

 

Issue Date

 

Coordinates

 

Overall
Height

 

Owner

1031842

 

12/06/2013

 

45-39-01.0N
084-20-37.0W

 

179.8 meters

 

WPBN Licensee, LLC

 

--------------------------------------------------------------------------------


 

CURRENT FCC LICENSE AND RENEWAL AUTHORIZATIONS

WTTA(DT) AND ASSOCIATED AUXILIARY STATIONS

 

Licensee:  WTTA Licensee, LLC

 

Main Station:  WTTA(DT), St. Petersburg, Florida

Facility ID # 4108

 

Type of Authorization

 

Call Sign

 

FCC File Number

 

Grant
Date

 

Expiration
Date

License Renewal

 

WTTA(DT) and associated auxiliaries

 

BRCDT-20121001AWC

 

Pending

 

N/A

Digital TV License

 

WTTA(DT)

 

BLCDT-20101110AAI

 

05/23/11

 

02/01/2013

License Renewal

 

WTTA(DT) and associated auxiliaries

 

BRCT-20040930AMM

 

08/17/06

 

02/01/2013

 

Broadcast Auxiliary Stations Associated with

WTTA(DT), St. Petersburg, Florida

Facility ID # 4108

 

Type Of Licensed
Authorization

 

Call Sign

Studio Transmitter Link License

 

WPRR595

Intercity Relay License

 

WPXW875

TV Pickup License

 

WPYE583

 

--------------------------------------------------------------------------------


 

Antenna Structure Associated with

WTTA(DT), St. Petersburg, Florida

Facility ID # 4108

 

Registration
Number

 

Issue
Date

 

Coordinates

 

Overall
Height

 

Owner

1028292

 

05/31/01

 

27° 50’ 33.0” N
082° 15’ 44.0” W

 

479.4 meters

 

Tampa Tower General Partnership

 

--------------------------------------------------------------------------------


 

CURRENT FCC LICENSE AND RENEWAL AUTHORIZATIONS

WTTE-TV AND ASSOCIATED AUXILIARY STATIONS

 

Licensee:  Columbus (WTTE-TV) Licensee, Inc.

 

Main Station:  WTTE(TV), Columbus, Ohio

Facility ID #74137

 

Type of
Authorization

 

Call Sign

 

FCC File Number

 

Grant Date

 

Expiration Date

License Renewal

 

WTTE(TV) and associated auxiliaries

 

BRCDT-20130529AJZ

 

Pending

 

N/A

Digital TV License

 

WTTE(DT)

 

BLCDT-20050701ABA

 

05/11/11

 

N/A

License Renewal

 

WTTE(TV) and associated auxiliaries

 

BRCT-20050601BCI

 

Pending

 

N/A

License Renewal

 

WTTE(TV) and associated auxiliaries

 

BRCT-19970602LX

 

11/03/97

 

10/01/05

 

Broadcast Auxiliary Station Associated with

Main Station:  WTTE(TV), Columbus, Ohio

Facility ID #74137

 

Type Of Authorization

 

Call Sign

Studio Transmitter Link License

 

WPTL293

 

--------------------------------------------------------------------------------


 

Antenna Structure Associated with

Main Station:  WTTE(TV), Columbus, Ohio

Facility ID #74137

 

Registration
Number

 

Issue
Date

 

Coordinates

 

Overall
Height

 

Owner

1011933

 

10/18/01

 

39º 56’ 14.0” N
83º 01’ 16.0” W

 

315.0 meters

 

Sinclair Media II, Inc.

 

--------------------------------------------------------------------------------


 

CURRENT FCC LICENSE AND RENEWAL AUTHORIZATIONS
WTTO(TV) AND ASSOCIATED AUXILIARY STATIONS

 

Licensee:  WTTO Licensee, LLC

 

Main Station WTTO(TV), Homewood, AL
Facility ID No.: 74138

 

Type of Authorization

 

Call Sign

 

FCC File Number

 

Grant
Date

 

Expiration
Date

License Renewal

 

WTTO(TV) and associated auxiliaries

 

BRCDT-20121203AQC

 

Pending

 

N/A

Digital TV License

 

WTTO(DT)

 

BLCDT-20060406AAG

 

05/12/11

 

N/A

License Renewal

 

WTTO(TV) and associated auxiliaries

 

BRCT-20041201AWE

 

Pending

 

N/A

License Renewal

 

WTTO(TV) and associated auxiliaries

 

BRCT-19961202LV

 

04/04/97

 

04/01/05

 

Broadcast Auxiliary Stations Associated with
Main Station WTTO(TV), Homewood, AL
Facility ID No.: 74138

 

Type of Authorization

 

Call Sign

TV Pickup License

 

KA88882

Studio Transmitter Link License

 

WLQ887

 

--------------------------------------------------------------------------------


 

Business Radio Station Associated With

Main Station WTTO(TV), Homewood, AL

Facility ID No.: 74138

 

Type of Authorization

 

Call Sign

 

Expiration
Date

Business/Industrial Microwave License

 

WQSB654

 

08/27/23

Business/Industrial Microwave License

 

WQSB655

 

08/27/23

 

Antenna Structure Associated with

Main Station WTTO(TV), Homewood, AL
Facility ID No.: 74138

 

Registration
Number

 

Issue
Date

 

Coordinates

 

Overall
Height

 

Owner

1226663

 

08/04/08

 

33º 29’ 04.8” N
086º 48’ 25.2” W

 

335.9 meters

 

American Towers, LLC

 

--------------------------------------------------------------------------------


 

CURRENT FCC LICENSE AND RENEWAL AUTHORIZATIONS

WTVC(DT) AND ASSOCIATED AUXILIARY STATIONS

 

Licensee:  WTVC Licensee, LLC

 

Main Station: WTVC(DT), Chattanooga, Tennessee

Facility ID # 22590

 

Type of
Authorization

 

Call Sign

 

FCC File Number

 

Grant
Date

 

Expiration
Date

License Renewal

 

WTVC(TV) and associated auxiliaries

 

BRCDT-20130401AOP

 

Pending

 

N/A

TV Translator License

 

WTVC(DT)

 

BXLCDT-20110513ABA

 

Pending

 

N/A

Digital TV License

 

WTVC(DT)

 

BLCDT-20090914ABU

 

05/16/11

 

08/01/13

Auxiliary Construction Permit

 

WTVC(DT)

 

BXPCDT-20090304AAP

 

01/05/10

 

N/A

License Renewal

 

WTVC(TV) and associated auxiliaries

 

BRCT-20050330AYZ

 

12/20/11

 

08/01/13

 

Broadcast Auxiliary Stations Associated with

Main Station: WTVC(DT), Chattanooga, Tennessee

Facility ID # 22590

 

Type Of Licensed
Authorization

 

Call Sign

Auxiliary Low Power License

 

BLP01361

Auxiliary Low Power License

 

BLP01362

TV Pickup License

 

KA74794

Auxiliary Remote Pickup

 

KPN797

 

--------------------------------------------------------------------------------


 

Type Of Licensed
Authorization

 

Call Sign

License

 

 

Auxiliary Remote Pickup License

 

KQB211

Auxiliary Remote Pickup License

 

KQB252

Studio Transmitter Link License

 

KUX94

TV Intercity Relay License

 

WHB340

TV Intercity Relay License

 

WHB341

TV Intercity Relay License

 

WLD808

TV Intercity Relay License

 

WLP343

Auxiliary Remote Pickup License

 

WQA982

Auxiliary Remote Pickup License

 

WQA983

 

Business Radio Station Associated With

Main Station: WTVC(DT), Chattanooga, Tennessee

Facility ID # 22590

 

Type of Authorization

 

Call Sign

 

Expiration
Date

Land Mobile Radiolocation License

 

WPQB584

 

05/09/15

 

--------------------------------------------------------------------------------


 

Earth Stations Associated With

Main Station: WTVC(DT), Chattanooga, Tennessee

Facility ID # 22590

 

Type of Authorization

 

Call Sign

 

Expiration
Date

Transmit/Receive Earth Station License

 

E000294

 

08/07/25

Transmit/Receive Earth Station License

 

E881057

 

06/14/24

Receive Only Earth Station Registration

 

E070125

 

06/26/22

 

Antenna Structure Associated with

Main Station: WTVC(DT), Chattanooga, Tennessee

Facility ID # 22590

 

Registration
Number

 

Issue
Date

 

Coordinates

 

Overall
Height

 

Owner

1235360

 

04/24/12

 

35° 09’ 38.7” N
085° 19’ 05.8” W

 

81.1 meters

 

WTVC Licensee, LLC

 

--------------------------------------------------------------------------------


 

CURRENT FCC LICENSES AND RENEWAL AUTHORIZATIONS WTVH(TV) AND ASSOCIATED
AUXILIARY STATIONS

 

Licensee: WTVH Licensee, LLC

 

Main Station WTVH(TV), Syracuse, New York
Facility ID No. 74151

 

Type of Authorization

 

Call Sign

 

FCC File Number

 

Grant
Date

 

Expiration
Date

Digital TV License

 

WTVH(TV)

 

BLCDT-20060809ACB

 

01/31/2007

 

06/01/2015

License Renewal

 

WTVH(TV) and associated auxiliaries

 

BRCT-20070131AJM

 

05/21/2007

 

06/01/2015

 

Broadcast Auxiliary Stations Associated with
Main Station WTVH(TV), Syracuse, New York

Facility ID No. 74151

 

Type Of Authorization

 

Call Sign

NONE

 

 

 

--------------------------------------------------------------------------------


 

Business Radio Station Associated with
Main Station WTVH(TV), Syracuse, New York

Facility ID No. 74151

 

Type of Authorization

 

Call Sign

 

Expiration
Date

 

NONE

 

 

 

 

 

 

Earth Station Associated with
Main Station WTVH(TV), Syracuse, New York

Facility ID No. 74151

 

Type of Authorization

 

Call Sign

 

Expiration
Date

 

NONE

 

 

 

 

 

 

Antenna Structure Associated with

Main Station WTVH(TV), Syracuse, New York

Facility ID No. 74151

 

Registration
Number

 

Issue Date

 

Coordinates

 

Overall
Height

 

Owner

1003682

 

01/29/2014

 

42-57-19.0N

076-06-33.0W

 

169.5 meters

 

WTVH, LLC

 

--------------------------------------------------------------------------------


 

CURRENT FCC LICENSE AND RENEWAL AUTHORIZATIONS
WTVX(DT) AND ASSOCIATED AUXILIARY STATIONS

 

Licensee: WTVX Licensee, LLC

 

Main Station WTVX(DT), Fort Pierce, Florida
Facility ID No.: 35575

 

Type of Authorization

 

Call Sign

 

FCC File Number

 

Grant Date

 

Expiration
Date

License Renewal

 

WTVX(DT)

 

BRCDT-20121001AUI

 

Pending

 

N/A

Digital TV License

 

WTVX(DT)

 

BLCDT-20090929AGC

 

10/07/10

 

02/01/13

License Renewal

 

WTVX(DT)and associated auxiliaries

 

BRCT-20041001AWR

 

12/14/06

 

02/01/13

 

Broadcast Auxiliary Stations Associated with
WTVX(DT), Fort Pierce, Florida
Facility ID No.: 35575

 

Type of Authorization

 

Call Sign

TV Pickup License

 

KB55435

TV Intercity Relay License

 

WQOB762

Studio Transmitter Link License

 

WPNM928

 

Antenna Structure Associated with

WTVX(DT), Fort Pierce, Florida
Facility ID No.: 35575

 

Registration
Number

 

Issue
Date

 

Coordinates

 

Overall
Height

 

Owner

1029632

 

01/19/12

 

27º 07’ 20.0” N

080º 23’ 19.0” W

 

463.5 meters

 

WTVX Licensee, LLC

 

--------------------------------------------------------------------------------


 

CURRENT FCC LICENSE AND RENEWAL AUTHORIZATIONS

WTCN-CA AND ASSOCIATED AUXILIARY STATIONS

 

Licensee: WTVX Licensee, LLC

 

Main Station WTCN-CA, Palm Beach, Florida

Facility ID No. 70865

 

Type of Authorization

 

Call Sign

 

FCC File Number

 

Grant
Date

 

Expiration
Date

License Renewal

 

WTCN-CA

 

BRTTA-20121001AVD

 

Pending

 

N/A

Digital Flash Cut

 

WTCN-CA

 

BDFCDTA-20120517ABK

 

05/24/12

 

09/01/15

TV License

 

WTCN-CA

 

BLTTA-20080109AGG

 

03/31/08

 

02/01/13

License Renewal

 

WTCN-CA

 

BRTTA-20040924AFX

 

02/01/05

 

02/01/13

 

Antenna Structure Associated with

Main Station WTCN-CA, Palm Beach, Florida

Facility ID No. 70865

 

Registration
Number

 

Issue
Date

 

Coordinates

 

Overall
Height

 

Owner

1018573

 

01/03/11

 

27º 01’ 32.0” N

080º 10’ 41.9” W

 

311.5 meters

 

American Towers, LLC

 

--------------------------------------------------------------------------------


 

CURRENT FCC LICENSE AND RENEWAL AUTHORIZATIONS

WWHB-CA AND ASSOCIATED AUXILIARY STATIONS

 

Licensee: WTVX Licensee, LLC

 

Main Station WWHB-CA, Stuart, Florida

Facility ID No. 63557

 

Type of Authorization

 

Call Sign

 

FCC File Number

 

Grant
Date

 

Expiration
Date

License Renewal

 

WWHB-CA

 

BRTTA-20121001AVH

 

Pending

 

N/A

Digital Flash Cut

 

WWHB-CA

 

BDFCDTA-20120517ABJ

 

05/24/12

 

09/01/15

Construction Permit

 

WWHB-CA

 

BPTTA-20080804AEA

 

03/04/10

 

03/04/13

Class A Television License

 

WWHB-CA

 

BLTTA-20080109AGC

 

03/31/08

 

02/01/13

License Renewal

 

WWHB-CA

 

BRTTA-20040924AFS

 

02/01/05

 

02/01/13

 

Antenna Structure Associated with

Main Station WWHB, Stuart, Florida

Facility ID No. 63557

 

Registration
Number

 

Issue
Date

 

Coordinates

 

Overall
Height

 

Owner

1018573

 

01/03/11

 

27º 01’ 32.0” N
 080º 10’ 41.9” W

 

311.5 meters

 

American Towers, LLC

 

--------------------------------------------------------------------------------


 

CURRENT FCC LICENSE AND RENEWAL AUTHORIZATIONS
WTVZ-TV AND ASSOCIATED AUXILIARY STATIONS

 

Licensee: WTVZ Licensee, LLC

 

Main Station WTVZ-TV, Norfolk, VA
Facility ID No.:40759

 

Type of Authorization

 

Call Sign

 

FCC File Number

 

Grant
Date

 

Expiration
Date

License Renewal

 

WTVZ-TV and associated auxiliaries

 

BRCDT-20120601APP

 

Pending

 

N/A

Digital TV License

 

WTVZ-DT

 

BLCDT-20090602ABA

 

05/17/10

 

10/01/12

License Renewal

 

WTVZ-TV and associated auxiliaries

 

BRCT-20040527ATA

 

04/18/06

 

10/01/12

 

Broadcast Auxiliary Stations Associated with
Main Station WTVZ-TV, Norfolk, VA
Facility ID No.:40759

 

Type of Authorization

 

Call Sign

Studio Transmitter Link License

 

WFW676

 

Antenna Structure Associated with

Main Station WTVZ-TV, Norfolk, VA
Facility ID No.:40759

 

Registration
Number

 

Issue
Date

 

Coordinates

 

Overall
Height

 

Owner

1057874

 

05/10/07

 

36º 48’ 31.8” N

076º 30’ 11.3” W

 

383.7 meters

 

American Towers, LLC

 

--------------------------------------------------------------------------------


 

CURRENT FCC LICENSES AND RENEWAL AUTHORIZATIONS
WTWC-TV AND ASSOCIATED AUXILIARY STATIONS

 

Licensee:  WTWC Licensee, LLC

 

Main Station WTWC-TV, Tallahassee, FL
Facility ID No. 66908

 

Type of Authorization

 

Call Sign

 

FCC File Number

 

Grant Date

 

Expiration
Date

License Renewal

 

WTWC-TV

 

BRCDT-20121001ATE

 

Pending

 

N/A

Digital TV License

 

WTWC-TV

 

BLCDT-20100216ADC

 

04/06/11

 

02/01/13

License Renewal

 

WTWC-TV and associated auxiliaries

 

BRCT-20040930AJM

 

01/18/08

 

02/01/13

 

Broadcast Auxiliary Stations Associated with
Main Station WTWC-TV, Tallahassee, FL
Facility ID No. 66908

 

Type of Authorization

 

Call Sign

TV Pickup License

 

KB55264

Studio Transmitter Link

 

WQGD978

Intercity Relay

 

WQGD979

 

Antenna Structure Associated with

Main Station WTWC-TV, Tallahassee, FL
Facility ID No. 66908

 

Registration
Number

 

Issue Date

 

Coordinates

 

Overall
Height

 

Owner

1227719

 

08/01/2009

 

30º 40’ 50.3” N

083º 58’ 20.6” W

 

608.7 meters

 

Spectrasite Communications, LLC through American Towers LLC

 

--------------------------------------------------------------------------------


 

CURRENT FCC LICENSES AND AUTHORIZATIONS

AND ASSOCIATED AUXILIARY STATIONS

 

LICENSEE: KLGT Licensee, LLC

 

Main Station:  WUCW(TV), Minneapolis, Minnesota

Facility ID # 36395

 

Type of
Authorization

 

Call Sign

 

FCC File Number

 

Grant
Date

 

Expiration
Date

License Renewal

 

WUCW(TV) and associated auxiliaries

 

BRCDT-20131202CEV

 

Pending

 

N/A

Digital TV License

 

WUCW(DT)

 

BLCDT-20060405AAI

 

03/28/11

 

04/01/14

License Renewal

 

WUCW(TV) and associated auxiliaries

 

BRCT-20051128ATB

 

05/14/10

 

04/01/14

 

Broadcast Auxiliary Stations Associated with

Main Station:  WUCW(TV), Minneapolis, Minnesota

Facility ID # 36395

 

Type Of Authorization

 

Call Sign

Studio Transmitter Link License

 

WLG471

Studio Transmitter Link License

 

WPQR943

 

--------------------------------------------------------------------------------


 

Antenna Structure Associated with

Main Station:  WUCW(TV), Minneapolis, Minnesota

Facility ID # 36395

 

Registration
Number

 

Issue
Date

 

Coordinates

 

Overall
Height

 

Owner

1023882

 

02/23/06

 

45º 03’ 44.0” N

093º 08’ 22.0” W

 

437.7 meters

 

Telefarm, Inc.

 

--------------------------------------------------------------------------------


 

CURRENT FCC LICENSE AND RENEWAL AUTHORIZATIONS
WUHF(TV) AND ASSOCIATED AUXILIARY STATIONS

 

Licensee:   WUHF Licensee, LLC

 

Main Station WUHF(TV), Rochester, New York
Facility ID No. 413

 

Type of Authorization

 

Call Sign

 

FCC File Number

 

Grant 
Date

 

Expiration
Date

Digital TV License

 

WUHF(DT)

 

BLCDT-20050316AAK

 

10/18/05

 

06/01/15

License Renewal

 

WUHF(TV) and associated auxiliaries

 

BRCT-20070130AJG

 

04/27/09

 

06/01/15

 

Broadcast Auxiliary Stations Associated with
Main Station WUHF(TV), Rochester, New York
Facility ID No. 413

 

Type of Authorization

 

Call Sign

Studio Transmitter Link License

 

WFW697

Studio Transmitter Link License

 

WPXP954

 

Earth Station Associated with
Main Station WUHF(TV), Rochester, New York
Facility ID No. 413

 

Type of Authorization

 

Call Sign

 

Expiration
Date

Receive Only Earth Station Registration

 

E950031

 

10/31/19

 

--------------------------------------------------------------------------------


 

Antenna Structure Associated with

Main Station WUHF(TV), Rochester, New York
Facility ID No. 413

 

Registration
Number

 

Issue
Date

 

Coordinates

 

Overall
Height

 

Owner

1228608

 

06/09/08

 

43º 08’ 05.5” N

077º 35’ 05.7” W

 

97.5 meters

 

American Towers, LLC

 

--------------------------------------------------------------------------------


 

CURRENT FCC LICENSE AND RENEWAL AUTHORIZATIONS

WUTB(TV) AND ASSOCIATED AUXILIARY STATIONS

 

Licensee: Deerfield Media (Baltimore) Licensee, LLC

 

Main Station WUTB(TV), Baltimore, Maryland

Facility ID No. 60552

 

Type of Authorization

 

Call Sign

 

FCC File Number

 

Grant
Date

 

Expiration
Date

License Renewal

 

WUTB(TV)

 

BRCDT-20120531AJL

 

Pending

 

N/A

Digital TV License

 

WUTB(TV)

 

BLCDT-20100809CHT

 

05/18/11

 

10/01/12

License Renewal

 

WUTB(TV)

 

BRCT-20040527AHY

 

06/18/07

 

10/01/12

 

Broadcast Auxiliary Stations Associated with

Main Station WUTB(TV), Baltimore, Maryland

Facility ID No. 60552

 

Type of Authorization

 

Call Sign

Remote Pickup

 

KPJ890

Intercity Relay License

 

WQKD435

 

Business Radio Station Associated With

Main Station WUTB(TV), Baltimore, Maryland

Facility ID No. 60552

 

Type of Authorization

 

Call Sign

 

Expiration
Date

None

 

--------------------------------------------------------------------------------


 

Earth Stations Associated With

Main Station WUTB(TV), Baltimore, Maryland

Facility ID No. 60552

 

Type of Authorization

 

Call Sign

 

Expiration
Date

None

 

Antenna Structure Associated with

Main Station WUTB(TV), Baltimore, Maryland

Facility ID No. 60552

 

Registration
Number

 

Issue
Date

 

Coordinates

 

Overall
Height

 

Owner

1036304

 

12/16/97

 

39º 17’ 15.0” N

076º 45’ 37.0” W

 

303.6 meters

 

High Vision Inc.

 

--------------------------------------------------------------------------------


 

CURRENT FCC LICENSE AND RENEWAL AUTHORIZATIONS

WUTV(TV) AND ASSOCIATED AUXILIARY STATIONS

 

Licensee: WUTV Licensee, LLC

 

Main Station WUTV(TV), Buffalo, New York
Facility ID No. 415

 

Type of Authorization

 

Call Sign

 

FCC File Number

 

Grant
Date

 

Current
Expiration
Date

Digital TV License

 

WUTV(DT)

 

BLCDT-20060829BGK

 

11/20/06

 

06/01/15

License Renewal

 

WUTV(TV)

 

BRCT-20070130AJA

 

08/07/08

 

06/01/15

 

Broadcast Auxiliary Station Associated with
Main Station WUTV(TV), Buffalo, New York
Facility ID No. 415

 

Type of Authorization

 

Call Sign

Intercity Relay License

 

WQFN585

 

Antenna Structure Associated with

Main Station WUTV(TV), Buffalo, New York
Facility ID No. 415

 

Registration
Number

 

Issue
Date

 

Coordinates

 

Overall
Height

 

Owner

1019110

 

08/06/07

 

43º 01’ 32.2” N

078º 55’ 42.1” W

 

338.6 meters

 

Sinclair Television of Buffalo, Inc.

 

--------------------------------------------------------------------------------


 

CURRENT FCC LICENSE AND RENEWAL AUTHORIZATIONS

WUXP-TV AND ASSOCIATED AUXILIARY STATIONS

 

Licensee:  WUXP Licensee, LLC

 

Main Station:  WUXP-TV, Nashville, Tennessee

Facility ID #9971

 

Type of
Authorization

 

Call Sign

 

FCC File Number

 

Grant Date

 

Expiration Date

License Renewal

 

WUXP-TV and associated auxiliaries

 

BRCDT-20130401AQT

 

Pending

 

N/A

Digital TV License

 

WUXP-DT

 

BLCDT-20060414AAU

 

01/27/10

 

08/01/13

License Renewal

 

WUXP-TV and associated auxiliaries

 

BRCT-20050401BGJ

 

04/17/08

 

08/01/13

 

Broadcast Auxiliary Stations Associated with

Main Station:  WUXP-TV, Nashville, Tennessee

Facility ID #9971

 

Type Of Authorization

 

Call Sign

Studio Transmitter Link License

 

WHM948

Intercity Relay License

 

WLI758

Studio Transmitter Link License

 

WMU691

 

--------------------------------------------------------------------------------


 

Antenna Structure Associated with

Main Station:  WUXP-TV, Nashville, Tennessee

Facility ID #9971

 

Registration
Number

 

Issue
Date

 

Coordinates

 

Overall
Height

 

Owner

1224078

 

04/06/09

 

36º 15’ 49.8” N

086º 47’ 38.9” W

 

381.4 meters

 

American Towers, LLC

 

--------------------------------------------------------------------------------


 

CURRENT FCC LICENSE AND RENEWAL AUTHORIZATIONS

WVAH-TV AND ASSOCIATED AUXILIARY STATIONS

 

Licensee:  WVAH Licensee, LLC

 

Main Station WVAH-TV, Charleston, West Virginia

Facility ID No. 417

 

Type of Authorization

 

Call Sign

 

FCC File Number

 

Grant
Date

 

Expiration
Date

License Renewal

 

WVAH-TV and associated auxiliaries

 

BRCDT-20120525ACX

 

Pending

 

N/A

Digital TV Construction Permit Modification

 

WVAH-DT

 

BLCDT-20050621AAV

 

05/11/11

 

N/A

License Renewal

 

WVAH-TV and associated auxiliaries

 

BRCT-20040528ASR

 

Pending

 

N/A

License Renewal

 

WVAH-DT and associated auxiliaries

 

BRCT-19960531KG

 

03/13/97

 

10/01/2004

 

Broadcast Auxiliary Station Associated with

Main Station WVAH-TV, Charleston, West Virginia

Facility ID No. 417

 

Type of Authorization

 

Call Sign

Studio Transmitter Link License

 

WHF259

 

--------------------------------------------------------------------------------


 

Earth Station Associated with
Main Station WVAH-TV, Charleston, West Virginia

Facility ID No. 417

 

Type of Authorization

 

Call Sign

 

Expiration
Date

NONE

 

 

 

 

 

Antenna Structure Associated with

Main Station WVAH-TV, Charleston, West Virginia

Facility ID No. 417

 

Registration
Number

 

Issue
Date

 

Coordinates

 

Overall
Height

 

Owner

1241143

 

11/17/03

 

38º 24’ 28.0” N

081º 54’ 12.0” W

 

456.9 meters

 

Sinclair Media III, Inc.

 

--------------------------------------------------------------------------------


 

CURRENT FCC LICENSE AND RENEWAL AUTHORIZATIONS
WVTV(TV) AND ASSOCIATED AUXILIARY STATIONS

 

Licensee:  WVTV Licensee, Inc.

 

Main Station WVTV(TV) Milwaukee, Wisconsin
Facility ID No.:  74174

 

Type of Authorization

 

Call Sign

 

FCC File Number

 

Grant
Date

 

Expiration
Date

License Renewal

 

WVTV(TV) and associated auxiliaries

 

BRCDT-20130801AMD

 

Pending

 

N/A

Digital TV Special Temporary Authority

 

WVTV-DT

 

BDSTA-20110525AEK

 

Pending

 

N/A

Digital TV License

 

WVTV-DT

 

BLCDT-20101012ADH

 

05/23/11

 

12/01/13

License Renewal

 

WVTV(TV) and associated auxiliaries

 

BRCT-20050801BDQ

 

07/14/08

 

12/01/13

 

Broadcast Auxiliary Stations Associated with
Main Station WVTV(TV) Milwaukee, Wisconsin
Facility ID No.:  74174

 

Type of Authorization

 

Call Sign

Auxiliary Low Power

 

BLP00446

TV Pickup License

 

KC24724

TV Pickup License

 

KK8784

TV Pickup License

 

KK8785

Studio Transmitter Link License

 

KZU20

TV Intercity Relay License

 

WLL722

Studio Transmitter Link License

 

WQRC440

Studio Transmitter Link License

 

WQRC441

 

--------------------------------------------------------------------------------


 

Antenna Structure Associated with

Main Station WVTV(TV) Milwaukee, Wisconsin
Facility ID No.:  74174

 

Registration
Number

 

Issue
Date

 

Coordinates

 

Overall
Height

 

Owner

1057482

 

02/21/05

 

43º 05’ 46.2” N

087º 54’ 15.0” W

 

369.7 meters

 

Milwaukee Area Technical College District Board

 

--------------------------------------------------------------------------------


 

CURRENT FCC LICENSE AND RENEWAL AUTHORIZATIONS
WWHO(TV) AND ASSOCIATED AUXILIARY STATIONS

 

Licensee:  Manhan Media, Inc.

 

Main Station WWHO(TV), Chillicothe, Ohio

Facility ID No. 21158

 

Type of Authorization

 

Call Sign

 

FCC File Number

 

Grant
Date

 

Expiration
Date

License Renewal

 

WWHO(TV)

 

BRCDT-20130530AEI

 

Pending

 

N/A

Digital TV Construction Permit

 

WWHO(TV)

 

BPCDT-20120508ABH

 

Pending

 

N/A

License Renewal

 

WWHO(TV)

 

BRCT- 20050527AQP

 

06/01/07

 

10/01/13

Digital TV License

 

WWHO(TV)

 

BLCDT-20021025AAA

 

11/29/02

 

10/01/13

 

Broadcast Auxiliary Stations Associated with
Main Station WWHO(TV), Chillicothe, Ohio

Facility ID No. 21158

 

Type Of Authorization

 

Call Sign

TV Intercity Relay

 

WMV316

TV Studio Transmitter Link

 

WPWH528

TV Studio Transmitter Link

 

WQCZ533

TV Studio Transmitter Link

 

WQCZ534

 

--------------------------------------------------------------------------------


 

Business Radio Stations Associated With

Main Station WWHO(TV), Chillicothe, Ohio

Facility ID No. 21158

 

Type of Authorization

 

Call Sign

 

Expiration
Date

Microwave/Industrial Business Pool

 

WQDN413

 

10/06/15

Microwave/Industrial Business Pool

 

WQDN414

 

10/06/15

 

Earth Station Associated With

Main Station WWHO(TV), Chillicothe, Ohio

Facility ID No. 21158

 

Type of Authorization

 

Call Sign

 

Expiration
Date

None

 

Antenna Structure Associated with

Main Station WWHO(TV), Chillicothe, Ohio

Facility ID No. 21158

 

Registration
Number

 

Issue
Date

 

Coordinates

 

Overall
Height

 

Owner

1014714

 

02/27/97

 

39º 35’ 20.0 N
083º 06’ 44.0” W

 

349.0 meters

 

Manhan Media, Inc.

 

--------------------------------------------------------------------------------


 

CURRENT FCC LICENSES AND RENEWAL AUTHORIZATIONS WWMB(TV) AND ASSOCIATED
AUXILIARY STATIONS

Licensee: HSH Myrtle Beach (WWMB) Licensee, LLC

 

Main Station WWMB(TV), Florence, South Carolina
Facility ID No. 3133

 

Type of Authorization

 

Call Sign

 

FCC File Number

 

Grant
Date

 

Expiration
Date

License Renewal

 

WWMB(TV) and associated auxiliaries

 

BRCDT-20120730AKC

 

09/23/13

 

12/01/2020

Digital TV License

 

WWMB(TV)

 

BLCDT-20090619ACJ

 

09/29/10

 

12/01/2020

 

Broadcast Auxiliary Stations Associated with
Main Station WWMB(TV), Florence, South Carolina

Facility ID No. 3133

 

Type Of Authorization

 

Call Sign

Studio Transmitter Link License

 

WMV224

 

Business Radio Station Associated with
Main Station WWMB(TV), Florence, South Carolina

Facility ID No. 3133

 

Type of Authorization

 

Call Sign

 

Expiration
Date

NONE

 

 

 

 

 

Earth Station Associated with
Main Station WWMB(TV), Florence, South Carolina

Facility ID No. 3133

 

Type of Authorization

 

Call Sign

 

Expiration
Date

NONE

 

 

 

 

 

--------------------------------------------------------------------------------

 


 

Antenna Structure Associated with

Main Station WWMB(TV), Florence, South Carolina

Facility ID No. 3133

 

Registration
Number

 

Issue Date

 

Coordinates

 

Overall
Height

 

Owner

1024373

 

12/06/2013

 

34-22-03.0N

079-19-48.0W

 

609.6 meters

 

WPDE Licensee, LLC

 

--------------------------------------------------------------------------------


 

CURRENT FCC LICENSE AND RENEWAL AUTHORIZATIONS

WWMT(TV) AND ASSOCIATED AUXILIARY STATIONS

 

Licensee: WWMT Licensee, LLC

 

Main Station WWMT(TV), Kalamazoo, Michigan

Facility ID No. 74195

 

Type of Authorization

 

Call Sign

 

FCC File
Number

 

Grant
Date

 

Expiration
Date

License Renewal

 

WWMT(TV)

 

BRCDT-20130603AJK

 

Pending

 

N/A

License Renewal

 

WWMT(TV)

 

BRCT-20050601CGO

 

12/20/11

 

10/01/13

Digital TV License

 

WWMT(TV)

 

BLCDT-20090616AAV

 

11/09/11

 

10/01/13

 

Broadcast Auxiliary Stations Associated with

Main Station WWMT(TV), Kalamazoo, Michigan

Facility ID No. 74195

 

Type of Authorization

 

Call Sign

TV Pickup License

 

KB96923

Remote Pickup License

 

KB97411

Remote Pickup License

 

KPH350

Remote Pickup License

 

KPH352

Studio Transmitter Link License

 

KQE71

Intercity Relay License

 

KQH94

Intercity Relay License

 

WGZ533

 

Business Radio Station Associated With

Main Station WWMT(TV), Kalamazoo, Michigan

Facility ID No. 74195

 

 

Type of Authorization

 

Call Sign

 

Expiration
Date

Land Mobile Radiolocation License

 

WSJ409

 

01/10/21

 

--------------------------------------------------------------------------------


 

Earth Stations Associated With

Main Station WWMT(TV), Kalamazoo, Michigan

Facility ID No. 74195

 

 

Type of Authorization

 

Call Sign

 

Expiration
Date

Transmit Earth Station License

 

E090137

 

9/14/2024

Transmit Earth Station License

 

E080029

 

3/17/2023

Receive Only Earth Station Registration

 

E860720

 

7/11/2021

 

Antenna Structure Associated with

Main Station WWMT(TV), Kalamazoo, Michigan

Facility ID No. 74195

 

Registration
Number

 

Issue
Date

 

Coordinates

 

Overall
Height

 

Owner

1000688

 

04/24/12

 

42º 37’ 56.0” N

085º 32’ 16.0” W

 

344.4 meters

 

WWMT Licensee, LLC

 

--------------------------------------------------------------------------------


 

CURRENT FCC LICENSES AND RENEWAL AUTHORIZATIONS
WXLV(TV) AND ASSOCIATED AUXILIARY STATIONS

Licensee: WXLV Licensee, LLC

 

Main Station WXLV-TV, Winston-Salem, NC
Facility ID No. 414

 

Type of Authorization

 

Call Sign

 

FCC File Number

 

Grant Date

 

Expiration
Date

License Renewal

 

WXLV-TV and associated auxiliaries

 

BRCDT-20120801AKP

 

Pending

 

N/A

Digital TV License

 

WXLV-DT

 

BLCDT-20050624ABB

 

05/18/11

 

N/A

License Renewal

 

WXLV-TV and associated auxiliaries

 

BRCT-20040730ART

 

Pending

 

N/A

License Renewal

 

WXLV-TV and associated auxiliaries

 

BRCT-19960801KW

 

04/29/97

 

12/01/04

 

Broadcast Auxiliary Stations Associated with
Main Station WXLV-TV, Winston-Salem, NC
Facility ID No. 414

 

Type Of Authorization

 

Call Sign

Remote Pickup License

 

KPM528

Studio Transmitter Link License

 

WGZ552

TV Intercity Relay License

 

WPNF306

TV Intercity Relay License

 

WPNF307

Studio Transmitter Link License

 

WPYN292

TV Intercity Relay License

 

WPYP936

 

--------------------------------------------------------------------------------


 

Type Of Authorization

 

Call Sign

TV Pickup License

 

WQDZ356

 

--------------------------------------------------------------------------------


 

Business Radio Station Associated with
Main Station WXLV-TV, Winston-Salem, NC
Facility ID No. 414

 

Type of Authorization

 

Call Sign

 

Expiration
Date

NONE

 

 

 

 

 

Earth Station Associated with
Main Station WXLV-TV, Winston-Salem, NC
Facility ID No. 414

 

 

Type of Authorization

 

Call Sign

 

Expiration
Date

Receive Only Earth Station License

 

E060038

 

02/14/21

 

Antenna Structure Associated with

Main Station WXLV-TV, Winston-Salem, NC
Facility ID No. 414

 

Registration
Number

 

Issue
Date

 

Coordinates

 

Overall
Height

 

Owner

1061305

 

08/04/08

 

35º 52’ 2.6” N

079º 49’ 25.4” W

 

582.3 meters

 

American Towers, LLC

 

--------------------------------------------------------------------------------

 


 

CURRENT FCC LICENSE AND RENEWAL AUTHORIZATIONS
WZTV(TV) AND ASSOCIATED AUXILIARY STATIONS

Licensee: WZTV Licensee, LLC

 

Main Station WZTV(TV), Nashville, Tennessee
Facility ID No. 418

 

Type of Authorization

 

Call Sign

 

FCC File Number

 

Grant
Date

 

Current Expiration
Date

License Renewal

 

WZTV(TV) and associated auxiliaries

 

BRCDT-20130401AQI

 

Pending

 

N/A

Digital TV License

 

WZTV(DT)

 

BLCDT-20050309ACM

 

07/01/05

 

08/01/13

License Renewal

 

WZTV(TV) and associated auxiliaries

 

BRCT-20050401BFP

 

01/18/08

 

08/01/13

 

Broadcast Auxiliary Stations Associated with
Main Station WZTV(TV), Nashville, Tennessee
Facility ID No. 418

 

Type of Authorization

 

Call Sign

TV Pickup License

 

KM3761

Studio Transmitter Link License

 

WCX497

TV Intercity Relay License

 

WGZ560

TV Pickup License

 

WPYR295

TV Pickup License

 

WPYR296

Studio Transmitter Link License

 

WPYT310

TV Intercity Relay License

 

WPZH875

 

--------------------------------------------------------------------------------


 

Earth Station Associated with
Main Station WZTV(TV), Nashville, Tennessee
Facility ID No. 418

 

Type of Authorization

 

Call Sign

 

Expiration
Date

Transmit Only Earth Station License

 

E120019

 

02/27/27

 

Antenna Structure Associated with

Main Station WZTV(TV), Nashville, Tennessee
Facility ID No. 418

 

Registration
Number

 

Issue
Date

 

Coordinates

 

Overall
Height

 

Owner

1224078

 

04/06/09

 

36º 15’ 49.8” N

086º 47’ 38.9” W

 

381.4 meters

 

American Towers, LLC

 

--------------------------------------------------------------------------------


 

Schedule 4.17

 

Filing Offices

 

The filing office in each Obligor’s State of Organization set forth in Schedule
4.14(a) set forth below:

 

Obligor’s Jurisdiction of
Organization

 

Filing Office

Delaware

 

Delaware Department of State, Division of Corporations

Address: 401 Federal Street, Dover, DE 19901

Maryland

 

Maryland State Department of Assessments and Taxation

Address: 301 W. Preston St., Baltimore, MD 21201

Nevada

 

Nevada Secretary of State

Address: 200 North Carson Street, Carson City, NV 89701

Washington

 

Washington State Department of Licensing, UCC Filing Office

Address: PO Box 9660, Olympia, WA 98507

Wisconsin

 

Wisconsin Department of Financial Institutions, UCC Section

Address: PO Box 7847, Madison, WI 53707

Virginia

 

Virginia State Corporation Commission

Address: PO Box 1197, Richmond, VA 23218

 

--------------------------------------------------------------------------------


 

Schedule 7.01(b)

 

Existing Indebtedness

 

1.                                      Sixth Amended and Restated Credit
Agreement, dated as of July 23, 2014, between Sinclair Television Group, Inc.
(as borrower), various subsidiaries of Sinclair Broadcast Group, Inc. party
thereto (as guarantors), various lenders (as lenders) and JPMorgan Chase Bank
(as agent).

 

2.                                      $250.0 million 8.375% Senior Notes,
dated as of October 4, 2010, among Sinclair Television Group, Inc. (as issuer),
the Guarantors named therein (as guarantors) and U.S. Bank (as trustee), of
which $237.5 million is currently outstanding.

 

3.                                      $500.0 million 6.125% Senior Unsecured
Notes, dated as of October 12, 2012, among Sinclair Television Group, Inc. (as
issuer), the Guarantors named therein (as guarantors) and U.S. Bank (as trustee)
of which $500.0 million is still outstanding.

 

4.                                      $600.0 million 5.375% Senior Unsecured
Notes, dated as of April 2, 2013, among Sinclair Television Group, Inc. (as
issuer), the Guarantors named therein (as guarantors) and U.S. Bank (as trustee)
of which $600.0 million is still outstanding.

 

5.                                      $350.0 million 6.375% Senior Unsecured
Notes, dated as of October 11, 2013, among Sinclair Television Group, Inc. (as
issuer), the Guarantors named therein (as guarantors) and U.S. Bank (as trustee)
of which $350.0 million is still outstanding.

 

6.                                      $550.0 million 5.625% Senior Unsecured
Notes, dated as of July 23, 2014, among Sinclair Television Group, Inc. (as
issuer), the Guarantors named therein (as guarantors) and U.S. Bank (as trustee)
of which $550.0 million is still outstanding.

 

7.                                      Lease Agreement, dated April 2, 1987, as
amended, between Chesapeake Television, Inc. (as lessee) and Cunningham
Communications, Inc. (as lessor), for space located on the primary Baltimore
broadcasting tower at 3900 Hooper Avenue, Baltimore, MD.

 

8.                                      Lease Agreement, amended January 1,
2013, between Sinclair Communications, LLC (as lessee) and Keyser Investment
Group, Inc. (as lessor), for space located at 2000-2008 W. 41st Street,
Baltimore, MD.

 

9.                                      Lease Agreement, dated September 23,
1993, as amended, between WPGH, Inc. (as lessee) and Gerstell Development
Limited Partnership (as lessor), for building space located at 750 Ivory Avenue,
Pittsburgh, PA.

 

10.                               Lease Agreement, dated August 12, 1999,
between KLGT, Inc. (as lessee) and Telefarm, Inc. (as lessor), as amended, for
tower and land space located at 960 County Rd F W, Shoreview, Minnesota.

 

--------------------------------------------------------------------------------


 

11.                              Master Lease Agreement, dated December 1, 2000,
as amended, between Sinclair Communications, Inc. (as lessee) and American Tower
L.P. (as lessor) for tower space.

 

12.                               Lease Agreement, dated February 13, 2001,
between Sinclair Media I, Inc. (as lessee) and Gerstell Development Limited
Partnership (as lessor), for tower space located at 750 Ivory Avenue, Pittsburg
PA for WPMY.

 

13.                               Lease Agreement, dated, December 26, 2001,
between Sinclair Media I, Inc. (as lessee) and Gerstell Development Limited
Partnership (as lessor), for tower space located at 750 Ivory Avenue,
Pittsburgh, PA for WPGH.

 

14.                               Lease Agreement, dated December 2, 1999,
between WLFL, Inc. (as lessee) and Capitol Broadcasting Company (as lessor), for
tower space in Garner, NC.

 

15.                               Lease Agreement, dated December 2, 1999,
between WRDC, Inc. (as lessee) and Capitol Broadcasting Company (as lessor), for
tower space near Garner, NC.

 

16.                               Ground Lease Agreement, October 19, 1990,
Auburn Tower Partnership, (comprised of Capital Broadcasting Company, Inc. and
Durham Broadcasting, Inc.) Landlord, to Durham Life Broadcasting, Inc., Tenant.

 

17.                               Tower Space Lease Agreement, August 1, 1990,
Auburn Tower Partnership, Landlord, to Durham Life Broadcasting, Inc., Tenant,
as amended January 15, 1991 and July 30, 1991 (Second Amendment to Tower Space
Lease by and between Auburn Tower Partnership and FSF TV, Inc., (assignee of
Broadcast Merger Corporation, which was the successor by merger of Durham Life
Broadcasting, Inc.).

 

18.                               Memorandum of Assignment of Both Ground and
Tower Space Leases, July 30, 1991, Broadcast Merger Corporation to FSF TV, Inc.,
Wake County Register of Deeds, Book 4959, Page 0211.

 

19.                               Assignment of Lease, March 31, 1995, FSF
TV, Inc. to Raleigh (WRDC-TV), Inc., Wake County Register of Deeds, Book 6497,
Page 0139

 

20.                               Lease Agreement, dated October 30, 2001,
between WTWC, Inc. (as lessee) and SpectraSite Broadcast Towers, Inc. (as
lessor), for tower space located at coordinates Lat: 30-40-51N and Long:
083-58-21W in Metcalf, GA.

 

21.                               Lease Agreement, dated November 1, 2002
between WRLH, Inc. (as lessee) and Spectrasite Broadcast Towers, Inc. (as
lessor) for tower and antenna space in Richmond, VA.

 

22.                               Lease Agreement, dated August 30, 2004 between
Sinclair Properties, LLC (as lessee) and Media General Operation, Inc. (as
lessor) for tower and ground space in Charleston County, SC.

 

--------------------------------------------------------------------------------


 

23.                               Up to $42,900,000 million Credit Agreement,
dated November 30, 2012 and as amended, between Deerfield Media
(Baltimore), Inc., Deerfield Media (Cincinnati), Inc., Deerfield Media
(Mobile), Inc., Deerfield Media (Port Arthur), Inc., Deerfield Media
(Rochester), Inc., Deerfield Media (San Antonio), Inc., Deerfield Media
(Reno), Inc., Deerfield Media (Harrisburg), Inc., Deerfield Media
(Birmingham), Inc., and Deerfield Media (Tallahassee), Inc. (as borrowers) and
various lenders (as lenders) and JP Morgan Chase Bank (as administrative agent)
is guaranteed by Sinclair Broadcast Group, Inc. and Sinclair Television
Group, Inc.

 

24.                               Up to $63,950,000 Credit Agreement (of which
$22,000,000 was repaid in 2013), dated July 29, 2013 and as amended, between
Cunningham Broadcasting Corporation, and its subsidiaries, and various lenders
(as lenders) and JP Morgan Chase Bank (as administrative agent) is guaranteed by
Sinclair Broadcast Group, Inc. and Sinclair Television Group, Inc.

 

25.                               Up to $6,650,000 Credit Agreement, dated
October 4, 2013 and as amended, between Howard Strik Holdings, LLC, and its
subsidiaries, and various lenders (as lenders) and JP Morgan Chase Bank (as
administrative agent) is guaranteed by Sinclair Broadcast Group, Inc. and
Sinclair Television Group, Inc.

 

26.                               Credit Agreement between KMTR Television, LLC
and JPMorgan Chase Bank, N.A. for $1,700,000 as guaranteed by Sinclair Broadcast
Group, Inc. and Sinclair Television Group, Inc.

 

27.                               Surety Bond in favor of the State of Tennessee
in the amount of $1,372,323.

 

28.                               Contractors Bond in favor of Baltimore Gas &
Electric Co in the amount of $6,193.

 

29.                               Notary Bond in favor of the Secretary of State
of Nevada in the amount of $10,000.

 

30.                               Notary Bond in favor of the Secretary of State
of Wisconsin in the amount of $500.

 

31.                               Notary Bond in favor of the Secretary of State
of Missouri in the amount of $10,000.

 

32.                               Surety Bond in favor of the Main Turnpike
Authority, Maine, in the amount of $5,000.

 

33.                               Notary Bond in favor of the Secretary of State
of Wisconsin in the amount of $500.

 

34.                               Tower Removal Bond in favor of the Town of
Otisco, New York, in the amount of $145,000.

 

35.                               Notary Bond in favor of the State of
Washington in the amount of $10,000.

 

36.                               Notary Bond in favor of the State of
Washington in the amount of $10,000.

 

37.                               Notary Bond in favor of the State of Iowa in
the amount of $2,000.

 

--------------------------------------------------------------------------------

 


 

38.                               Notary Bond in favor of the State of Minnesota
in the amount of $2,000.

 

39.                               Notary Bond in favor of the State of Minnesota
in the amount of $2,000.

 

40.                               Notary Bond in favor of the Secretary of State
of Wisconsin in the amount of $500.

 

41.                               Contest Game Bond in favor of the State of
Florida in the amount of $40,217.

 

42.                               Performance Bond in favor of Leon County,
Florida, in the amount of $124,313.

 

43.                               Notary Bond in favor of the Michigan
Department of State in the amount of $10,000.

 

44.                               Motor Vehicle Title Bond in favor of the State
of Montana Motor Vehicle Division in the amount of $4,338.

 

45.                               Public Works Bond in favor of the City of
Seattle Division of Public Works in the amount of $10,000.

 

46.                               Worker’s Comp Bond in favor of the State of
Oregon Workers Compensation Department in the amount of $100,000.

 

47.                               Pension Bond in favor of the State of
Washington Department of Labor and Industries in the amount of $74,618.

 

48.                               Existing Liabilities Bond in favor of the
State of Washington Department of Labor and Industries in the amount of
$492,000.

 

49.                               Lessee Bond in favor of the State of Idaho
Department of Lands in the amount of $5,000.

 

50.                               Letter of Credit between Fisher
Companies, Inc. and Bank of America, N.A., dated January 13, 2013, and assigned
to Sinclair Television Group, Inc. on August 8, 2013 for a committed amount of
$117,201.

 

--------------------------------------------------------------------------------


 

Schedule 7.05

 

Dispositions

 

1.              Disposition of television station WHTM, Harrisburg, PA

 

2.              Disposition of television station WTAT, Charleston, SC

 

3.              Surrender of FCC License WCIV-TV, Charleston, SC

 

4.              Surrender of FCC License WCFT-TV, Birmingham, AL

 

5.              Surrender of FCC License WJSU-TV, Birmingham, AL

 

6.              Disposition of real property in Milwaukee at 4041 North
35th Street, Milwaukee, WI

 

7.              Disposition of real property in Cincinnati at 5177 Fishwick
Drive, Cincinnati, OH

 

8.              Disposition of real property in Buffalo at 951 Whitehaven Road,
Grand Island, NY

 

9.              Disposition of real property in Dayton at 1731 Soldiers Home
Road, Dayton, OH and 2045 South Gettysburg Avenue, Dayton, OH

 

10.       Disposition of real property in San Antonio at 1031 Navarro Street,
San Antonio, TX

 

--------------------------------------------------------------------------------


 

Schedule 7.08(c)

 

Permitted Holding Company Investments

 

·                  Patriot Capital II - $3,000,000 unfunded commitment by
Sinclair Broadcast Group, Inc. to Patriot Capital II, a small business
investment company.

 

·                  Obey Creek - $290,320 unfunded commitment by Sinclair
Investment Group, LLC to Caves Valley Partners in commercial real estate
approved for a mixed use project in Chapel Hill, N.C.

 

·                  Security Boulevard - $322,578 unfunded commitment by Sinclair
Investment Group, LLC to Caves Valley Partners in commercial real estate
approved for a mixed use project in Baltimore, MD.

 

·                  Bay Creek South, LLC - $3,500,000 unfunded commitment by
Keyser Capital, LLC in residential real estate in Cape Charles, VA, to fund
operations.

 

·                  Sterling Ventures - $575,441, unfunded commitment by Sinclair
Broadcast Group, Inc. in a venture capital limited partnership.

 

·                  Annapolis Neck Road - $96,774 unfunded commitment by Sinclair
Investment Group, LLC to Caves Valley Partners in residential real estate in
Annapolis, MD.

 

·                  Ridgley- $129,032 unfunded commitment by Sinclair Investment
Group, LLC to Caves Valley Partners, in residential real estate held for
development and sale in Cecil County, MD.

 

·                  Patriot Capital III - $7,000,000 unfunded commitment by
Keyser Capital, LLC to Patriot Capital III, a small business investment company.

 

·                  Towson Row, LLC - $5,250,000 unfunded commitment by Sinclair
Broadcast Group, Inc., mixed use development in Towson, MD.

 

·                  New Breedan 540 unit apartment building deal (Waypoint) for
$11,000,000, in Virginia Beach, VA.

 

Investments to be made when called.

 

--------------------------------------------------------------------------------


 

Schedule 7.10

 

Restrictive Agreements

 

1.                                      Indenture dated as of October 4, 2010,
by and among Sinclair Television Group, Inc. (as issuer), Sinclair Broadcast
Group, Inc. and certain of its subsidiaries as guarantors and U.S. Bank National
Association (as trustee) relating to 8.375% Senior Subordinated Notes due 2018.

 

2.                                      Indenture dated as of October 12, 2012,
by and among Sinclair Television Group, Inc. (as issuer), Sinclair Broadcast
Group, Inc. and certain of its subsidiaries as guarantors and U.S. Bank National
Association (as trustee) relating to 6.125% Senior Subordinated Notes due 2022.

 

3.                                      Indenture dated as of April 2, 2013, by
and among Sinclair Television Group, Inc. (as issuer), Sinclair Broadcast
Group, Inc. and certain of its subsidiaries as guarantors and U.S. Bank National
Association (as trustee) relating to 5.375% Senior Subordinated Notes due 2021.

 

4.                                      Indenture dated as of October 11, 2013,
by and among Sinclair Television Group, Inc. (as issuer), Sinclair Broadcast
Group, Inc. and certain of its subsidiaries as guarantors and U.S. Bank National
Association (as trustee) relating to 6.375% Senior Subordinated Notes due 2021.

 

5.                                      Indenture dated as of July 23, 2014, by
and among Sinclair Television Group, Inc. (as issuer), Sinclair Broadcast
Group, Inc. and certain of its subsidiaries as guarantors and U.S. Bank National
Association (as trustee) relating to 5.625% Senior Subordinated Notes due 2024.

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

[RESERVED]

 

Annex 8 to Security Agreement

 

2

--------------------------------------------------------------------------------


 

EXHIBIT B-1

 

[FORM OF BORROWER SUBSIDIARY JOINDER AGREEMENT]

 

BORROWER SUBSIDIARY JOINDER AGREEMENT

 

JOINDER AGREEMENT dated as of [          ] by [NAME OF ADDITIONAL SUBSIDIARY
GUARANTOR], a [            ] [            ] (the “Additional Subsidiary
Guarantor”), in favor of JPMORGAN CHASE BANK, N.A., as administrative agent for
the Lenders party to the Credit Agreement referred to below (in such capacity,
together with its successors in such capacity, the “Administrative Agent”).

 

Sinclair Television Group, Inc., the Guarantors referred to therein, the Lenders
party thereto from time to time and the Administrative Agent, are parties to the
Sixth Amended and Restated Credit Agreement dated as of July 31, 2014 (as
modified and supplemented and in effect from time to time, the “Credit
Agreement”).  Capitalized terms used herein and not otherwise defined herein
shall have the meanings assigned to such terms in the Credit Agreement.

 

Pursuant to the Collateral and Guarantee Requirement, the Additional Subsidiary
Guarantor hereby agrees to become a “Subsidiary Guarantor” for all purposes of
the Credit Agreement, and an “Obligor” for all purposes of the Security
Agreement and hereby ratifies, as of the date hereof, and agrees to be bound by,
all of the terms, provisions and conditions applicable to the Subsidiary
Guarantors contained in the Credit Agreement and the Obligors in the Security
Agreement.  Without limiting the foregoing, the Additional Subsidiary Guarantor
hereby, jointly and severally with the other Guarantors, guarantees to each of
the Secured Parties and their respective successors and assigns the prompt
payment in full when due (whether at stated maturity, by acceleration or
otherwise) of all Guaranteed Obligations (as defined in Section 3.01 of the
Credit Agreement) in the same manner and to the same extent as is provided in
Article III of the Credit Agreement.  In addition, the Additional Subsidiary
Guarantor hereby makes the representations and warranties set forth in
Sections 4.01, 4.02, 4.03, 4.17 and 4.18 of the Credit Agreement, and in
Section 2 of the Security Agreement, with respect to itself and its obligations
under this Agreement and the other Loan Documents, as if each reference in such
Sections to the Loan Documents included reference to this Agreement.

 

The Additional Subsidiary Guarantor has attached hereto (i) Schedule 1 that
supplements Schedule 4.17 to the Credit Agreement and (ii) Schedule 2 that
supplements Annexes 1 through 11 to the Security Agreement and certifies, as of
the date hereof, that the supplemental information set forth therein has been
prepared by the Additional Subsidiary Guarantor in substantially the form of the
equivalent Schedules to the Credit Agreement and the Annexes to the Security
Agreement, respectively, and is complete and correct in all material respects.

 

The Additional Subsidiary Guarantor hereby instructs its counsel to deliver the
opinions required pursuant to the Collateral and Guarantee Requirement to the
Lenders and the Administrative Agent.

 

The address of the Additional Subsidiary Guarantor for purposes of all notices,
other communications and service of process under the Loan Documents is the
address set forth on the signature page hereto or such other address as the
Additional Subsidiary Guarantor may from time to time notify the Administrative
Agent in writing from time to time (or, if no address is set forth below or
otherwise so notified to the Administrative Agent, such address for notices of
the Borrower as provided in the Credit Agreement).

 

--------------------------------------------------------------------------------


 

This Joinder Agreement may be executed in multiple counterparts, each of which
shall constitute an original but all of which when taken together shall
constitute one contract.  This Joinder Agreement shall be governed by, and
construed in accordance with, the laws of the State of New York.

 

IN WITNESS WHEREOF, the Additional Subsidiary Guarantor has caused this Joinder
Agreement to be duly executed and delivered as of the day and year first above
written.

 

 

 

[NAME OF ADDITIONAL SUBSIDIARY

 

 

GUARANTOR]

 

 

 

 

 

 

 

 

 

By

 

 

 

Name:

 

 

Title:

 

 

 

 

 

[Address for Notices:

 

 

 

 

 

[                        ]]

 

 

 

Accepted and agreed:

 

 

 

 

 

JPMORGAN CHASE BANK, N.A.,

 

 

as Administrative Agent

 

 

 

 

 

 

 

 

 

By

 

 

 

Name:

 

 

Title:

 

 

 

2

--------------------------------------------------------------------------------


 

SCHEDULE 1

to Borrower Subsidiary Joinder Agreement

 

Supplements to Schedules to Credit Agreement

 

Schedule 4.17

 

[To be completed]

 

--------------------------------------------------------------------------------


 

SCHEDULE 2

to Borrower Subsidiary Joinder Agreement

 

Supplements to Annexes to Security Agreement

 

Annex 1

 

[To be completed; if no supplemental information, enter “None”]

 

Annex 2

 

[To be completed; if no supplemental information, enter “None”]

 

Annex 3

 

[To be completed; if no supplemental information, enter “None”]

 

Annex 4

 

[To be completed; if no supplemental information, enter “None”]

 

Annex 5

 

[To be completed; if no supplemental information, enter “None”]

 

Annex 6

 

[To be completed; if no supplemental information, enter “None”]

 

Annex 7

 

[To be completed; if no supplemental information, enter “None”]

 

Annex 8

 

[To be completed; if no supplemental information, enter “None”]

 

Annex 9

 

[To be completed; if no supplemental information, enter “None”]

 

Annex 10

 

[To be completed; if no supplemental information, enter “None”]

 

Annex 11

 

[To be completed; if no supplemental information, enter “None”]

 

--------------------------------------------------------------------------------


 

EXHIBIT B-2

 

[FORM OF SBG SUBSIDIARY JOINDER AGREEMENT]

 

SBG SUBSIDIARY JOINDER AGREEMENT

 

JOINDER AGREEMENT dated as of [          ] by [NAME OF ADDITIONAL SBG SUBSIDIARY
GUARANTOR], a [            ] [          ] (the “Additional SBG Subsidiary
Guarantor”), in favor of JPMORGAN CHASE BANK, N.A., as administrative agent for
the Lenders party to the Credit Agreement referred to below (in such capacity,
together with its successors in such capacity, the “Administrative Agent”).

 

Sinclair Television Group, Inc., the Guarantors referred to therein, the Lenders
party thereto from time to time and the Administrative Agent, are parties to the
Sixth Amended and Restated Credit Agreement dated as of July 31, 2014 (as
modified and supplemented and in effect from time to time, the “Credit
Agreement”).  Capitalized terms used herein and not otherwise defined herein
shall have the meanings assigned to such terms in the Credit Agreement.

 

Pursuant to the Collateral and Guarantee Requirement and Section 6.10 of the
Credit Agreement, the Additional SBG Subsidiary Guarantor hereby agrees to
become a “SBG Subsidiary Guarantor” for all purposes of the Credit Agreement,
and an “Obligor” for all purposes of the Security Agreement and hereby ratifies,
as of the date hereof, and agrees to be bound by, all of the terms, provisions
and conditions applicable to the SBG Subsidiary Guarantors and the Guarantors
contained in the Credit Agreement and the Obligors in the Security Agreement. 
Without limiting the foregoing, the Additional SBG Subsidiary Guarantor hereby,
jointly and severally with the other Guarantors, guarantees to each of the
Secured Parties and their respective successors and assigns the prompt payment
in full when due (whether at stated maturity, by acceleration or otherwise) of
all Guaranteed Obligations (as defined in Section 3.01 of the Credit Agreement)
in the same manner and to the same extent as is provided in Article III of the
Credit Agreement.  In addition, the Additional SBG Subsidiary Guarantor hereby
makes the representations and warranties set forth in Sections 4.01, 4.02, 4.03,
4.17 and 4.18 of the Credit Agreement, and in Section 2 of the Security
Agreement, with respect to itself and its obligations under this Agreement and
the other Loan Documents, as if each reference in such Sections to the Loan
Documents included reference to this Agreement.

 

Each of the Additional SBG Subsidiary Guarantor, the Holding Company and the
Borrower represents and warrants that, as of the date hereof, immediately before
and after giving effect to such designation, no Default shall have occurred or
be continuing.

 

The Additional SBG Subsidiary Guarantor has attached hereto (i) Schedule 1 that
supplements Schedule 4.17 to the Credit Agreement and (ii) Schedule 2 that
supplements Annexes 1 through 11 to the Security Agreement and certifies, as of
the date hereof, that the supplemental information set forth therein has been
prepared by the Additional SBG Subsidiary Guarantor in substantially the form of
the equivalent Schedules to the Credit Agreement and the Annexes to the Security
Agreement, respectively, and is complete and correct in all material respects.

 

The Additional SBG Subsidiary Guarantor hereby instructs its counsel to deliver
the opinions required pursuant to the Collateral and Guarantee Requirement and
Section 6.10(a) of the Credit Agreement to the Lenders and the Administrative
Agent.

 

The address of the Additional SBG Subsidiary Guarantor for purposes of all
notices, other communications and service of process under the Loan Documents is
the address set forth on the signature page hereto or such other address as the
Additional SBG Subsidiary Guarantor may from time to time notify the
Administrative Agent in writing from time to time (or, if no address is set
forth below

 

--------------------------------------------------------------------------------


 

or otherwise so notified to the Administrative Agent, such address for notices
of the Holding Company as provided in the Credit Agreement).

 

This Joinder Agreement may be executed in multiple counterparts, each of which
shall constitute an original but all of which when taken together shall
constitute one contract.  This Joinder Agreement shall be governed by, and
construed in accordance with, the laws of the State of New York.

 

IN WITNESS WHEREOF, the Additional SBG Subsidiary Guarantor has caused this
Joinder Agreement to be duly executed and delivered as of the day and year first
above written.

 

 

 

[NAME OF SBG SUBSIDIARY

 

 

GUARANTOR]

 

 

 

 

 

 

 

 

 

By

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

[Address for Notices:

 

 

 

 

 

[                        ]]

 

 

 

 

 

 

 

 

SINCLAIR TELEVISION GROUP, INC.

 

 

 

 

 

 

 

 

 

By

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

SINCLAIR BROADCAST GROUP, INC.

 

 

 

 

 

 

 

 

 

By

 

 

 

Name:

 

 

Title:

 

 

 

Accepted and agreed:

 

 

 

 

 

JPMORGAN CHASE BANK, N.A.,

 

 

as Administrative Agent

 

 

 

 

 

 

 

 

 

By

 

 

 

Name:

 

 

Title:

 

 

 

2

--------------------------------------------------------------------------------


 

SCHEDULE 1

to SBG Subsidiary Joinder Agreement

 

Supplements to Schedules to Credit Agreement

 

Schedule 4.17

 

[To be completed]

 

--------------------------------------------------------------------------------


 

SCHEDULE 2

to SBG Subsidiary Joinder Agreement

 

Supplements to Annexes to Security Agreement

 

Annex 1

 

[To be completed; if no supplemental information, enter “None”]

 

Annex 2

 

[To be completed; if no supplemental information, enter “None”]

 

Annex 3

 

[To be completed; if no supplemental information, enter “None”]

 

Annex 4

 

[To be completed; if no supplemental information, enter “None”]

 

Annex 5

 

[To be completed; if no supplemental information, enter “None”]

 

Annex 6

 

[To be completed; if no supplemental information, enter “None”]

 

Annex 7

 

[To be completed; if no supplemental information, enter “None”]

 

Annex 8

 

[To be completed; if no supplemental information, enter “None”]

 

Annex 9

 

[To be completed; if no supplemental information, enter “None”]

 

Annex 10

 

[To be completed; if no supplemental information, enter “None”]

 

Annex 11

 

[To be completed; if no supplemental information, enter “None”]

 

--------------------------------------------------------------------------------


 

EXHIBIT C

 

[FORM OF ASSIGNMENT AND ASSUMPTION]

 

ASSIGNMENT AND ASSUMPTION

 

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[            ] (the “Assignor”) and the entity listed below as “Assignee” (the
“Assignee”).  Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below  (as amended,
the “Credit Agreement”), receipt of a copy of which is hereby acknowledged by
the Assignee.  The Standard Terms and Conditions set forth in Annex 1 attached
hereto are hereby agreed to and incorporated herein by reference and made a part
of this Assignment and Assumption as if set forth herein in full.

 

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including any letters of credit, guarantees, and swingline
loans included in such facilities) and (ii) to the extent permitted to be
assigned under applicable law, all claims, suits, causes of action and any other
right of the Assignor (in its capacity as a Lender) against any Person, whether
known or unknown, arising under or in connection with the Credit Agreement, any
other documents or instruments delivered pursuant thereto or the loan
transactions governed thereby or in any way based on or related to any of the
foregoing, including contract claims, tort claims, malpractice claims, statutory
claims and all other claims at law or in equity related to the rights and
obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as the “Assigned Interest”).  Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.

 

1.

Assignor:

 

 

 

 

2.

Assignee:

 

 

 

[and is an Affiliate/Approved Fund of [identify Lender](2)]

 

 

 

3.

Borrower:

Sinclair Television Group, Inc.

 

 

 

4.

Administrative Agent:

JPMorgan Chase Bank, N.A., as the administrative agent under the Credit
Agreement

 

 

 

5.

Credit Agreement:

Sixth Amended and Restated Credit Agreement dated as of July 31, 2014 between
Sinclair Television Group, Inc., the Guarantors party thereto, the Lenders party
thereto, and JPMorgan Chase Bank, N.A., as Administrative Agent

 

 

 

6.

Assigned Interest:

 

 

--------------------------------------------------------------------------------

(2)  Select if applicable; otherwise delete.

 

--------------------------------------------------------------------------------


 

Facility Assigned

 

Aggregate Amount of
Commitments/Loans for
all Lenders in such Class

 

Amount of
Commitments/Loans
Assigned

 

Percentage Assigned of
Commitments/Loans(3)

Tranche A Term Loan

 

$

 

$

 

%

Delayed Draw Tranche A Term Loan

 

 

 

 

 

 

Tranche B Term Loan

 

 

 

 

 

 

Incremental Tranche B-1 Term Loan

 

 

 

 

 

 

Revolving Loan

 

$

 

$

 

%

 

Effective Date:                                    , 20[    ].

 

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

 

 

ASSIGNOR

 

 

 

 

 

[NAME OF ASSIGNOR]

 

 

 

 

 

 

 

 

 

By:

 

 

 

Title:

 

 

 

 

 

ASSIGNEE

 

 

 

 

 

[NAME OF ASSIGNEE]

 

 

 

 

 

 

 

 

 

By:

 

 

 

Title:

 

 

 

[Accepted:

 

 

 

 

 

JPMORGAN CHASE BANK, N.A.,

 

 

as Administrative Agent

 

 

 

 

 

 

 

 

 

By

 

 

 

Title:

 

 

 

 

 

Accepted:

 

 

 

 

 

SINCLAIR TELEVISION GROUP, INC.

 

 

 

 

 

 

 

 

 

By

 

 

 

Title:](4)

 

 

 

--------------------------------------------------------------------------------

(3)  Set forth, to at least 9 decimals, as a percentage of the Commitments/Loans
of all Lenders thereunder.

 

(4)  Insert only for new Lenders

 

2

--------------------------------------------------------------------------------


 

ANNEX 1

 

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

 

1.  Representations and Warranties.

 

1.1   Assignor.  The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim and (iii) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

 

1.2.  Assignee.  The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 6.01 thereof, as applicable,
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase the Assigned Interest on the basis of which it has
made such analysis and decision independently and without reliance on the
Administrative Agent or any other Lender, and (v) if it is a Foreign Lender,
attached to the Assignment and Assumption is any documentation required to be
delivered by it pursuant to the terms of the Credit Agreement, duly completed
and executed by the Assignee; and (b) agrees that (i) it will, independently and
without reliance on the Administrative Agent, the Assignor or any other Lender,
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.

 

2. Payments.  From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued up to but excluding the Effective Date and to the Assignee for
amounts which have accrued from and after the Effective Date.

 

3.  General Provisions.  This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and permitted assigns.  This Assignment and Assumption may be executed in any
number of counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute one instrument.  Delivery of an executed
counterpart of a signature page of this Assignment and Assumption by email or
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption.  This Assignment and Assumption shall be
governed by, and construed in accordance with, the law of the State of New York.

 

--------------------------------------------------------------------------------


 

EXHIBIT D

 

[RESERVED]

 

--------------------------------------------------------------------------------


 

EXHIBIT E

 

[RESERVED]

 

--------------------------------------------------------------------------------


 

EXHIBIT F

 

[RESERVED]

 

--------------------------------------------------------------------------------


 

EXHIBIT G-1

 

[FORM OF TERM LOAN LENDER ADDENDUM]

 

Reference is made to the Sixth Amended and Restated Credit Agreement dated as of
July 31, 2014 (the “Credit Agreement”) among Sinclair Television Group, Inc.,
Sinclair Broadcast Group, Inc. and certain subsidiaries thereof as guarantors,
the lenders party thereto and JPMorgan Chase Bank, N.A., as administrative agent
thereunder.  Capitalized terms used but not defined herein have the meanings
assigned to them in the Credit Agreement.

 

Upon execution and delivery of this Term Loan Lender Addendum by the
undersigned, the undersigned hereby agrees:

 

(A) (i) to the terms of the Credit Agreement and (ii) to become a party thereto
as an Incremental Tranche B-1 Term Loan Lender; and

 

(B) as of the Sixth Restatement Effective Date to make an Incremental Tranche
B-1 Term Loan Commitment in an amount set forth opposite its name on Schedule
1.01(b) of the Credit Agreement.

 

IN WITNESS WHEREOF, the parties hereto have caused this Term Loan Lender
Addendum to be duly executed and delivered by their proper and duly authorized
officers as of this        day of July, 2014.

 

[Remainder of Page Left Intentionally Blank]

 

--------------------------------------------------------------------------------


 

 

 

ROYAL BANK OF CANADA, as the Incremental Tranche B-1 Term Loan Lender

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

[Sinclair Television Group, Inc. – Signature Page to Term Lender Addendum]

 

--------------------------------------------------------------------------------


 

EXHIBIT G-2

 

[FORM OF REVOLVING LENDER ADDENDUM]

 

Reference is made to the Sixth Amended and Restated Credit Agreement dated as of
July 31, 2014 (the “Credit Agreement”) among Sinclair Television Group, Inc.,
Sinclair Broadcast Group, Inc. and certain subsidiaries thereof as guarantors,
the lenders party thereto and JPMorgan Chase Bank, N.A., as administrative agent
thereunder.  Capitalized terms used but not defined herein have the meanings
assigned to them in the Credit Agreement.

 

Upon execution and delivery of this Revolving Lender Addendum by the
undersigned, the undersigned hereby agrees:

 

(A) (i) to the terms of the Credit Agreement and (ii) to become a party thereto
as a Converting Tranche A Term Loan Lender and a Revolving Lender; and

 

(B) as of the Sixth Restatement Effective Date, to convert its [Tranche A Term
Loans] [Tranche A Term Loan Commitments] [Delayed Draw Tranche A Term Loans]
[Delayed Draw Tranche A Term Loan Commitments] (as defined in the Existing
Credit Agreement) into Revolving Loans in an aggregate principal amount equal to
$                                                      .

 

IN WITNESS WHEREOF, the parties hereto have caused this Revolving Lender
Addendum to be duly executed and delivered by their proper and duly authorized
officers as of this        day of July, 2014.

 

[Remainder of Page Left Intentionally Blank]

 

--------------------------------------------------------------------------------


 

 

 

[NAME OF LENDER], as a Converting Tranche A Term Loan Lender

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

[Sinclair Television Group, Inc. – Signature Page to Revolving Lender Addendum]

 

--------------------------------------------------------------------------------


 

EXHIBIT H

 

[FORM OF ELECTION NOTICE]

 

ELECTION NOTICE

 

[                 ], 20[    ]

 

This Election Notice is delivered pursuant to the Sixth Amended and Restated
Credit Agreement, dated as of July 31, 2014 (as amended, restated, amended and
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Sinclair Television Group, Inc. (the “Borrower”),  the
Guarantors party thereto, the Lenders party thereto and JPMorgan Chase Bank,
N.A., as administrative agent (in such capacity, the “Administrative Agent”). 
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

The Borrower hereby notifies the Administrative Agent pursuant to Section 2.21
of the Credit Agreement that the optional prepayment to be made as of the date
hereof pursuant to Section 2.21(a) of the Credit Agreement is in satisfaction of
the requirements of the second sentence of Section 2.21(a) of the Credit
Agreement.

 

IN WITNESS WHEREOF, the undersigned has caused this Election Notice to be
executed and delivered by a duly authorized officer on the date first above
written.

 

 

 

SINCLAIR TELEVISION GROUP, INC.

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

[Signature Page to Election Notice]

 

--------------------------------------------------------------------------------